Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 1 of 424




                          EXHIBIT C
                    Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 2 of 424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                         Bates No.              Stipulation Offered Admitted Refused
No.
1     5/1/2007    Email Brent Pamisano to Evan Brasington             BSCM04400067687
2                 Curriculum Vitae, Katherine L. Aloisi
3                 E-mail                                              BSCM06000078840
4                 E-mail                                              BSCM06000169736
5                 E-mail                                              BSCM06000079588
6                 E-mail                                              BSCM06000011810
7                 E-mail                                              BSCM06000143956
8                 Certification Letter                                BSCM06000193767,
                                                                      BSCM06000180524, and
                                                                      BSCM06000180522
9                 E-mail                                              BSCM06000172156
10                E-mail                                              BSCM06000042471
11                E-mail                                              BSCM06000044463
12                Document entitled, "Physician Training Position     BSCM06200035708
                  Statement"
13                E-mail                                              BSCM08100010353;
                                                                      BSCM0600194469
14                E-mail                                              BSCM06000200160
15                E-mail                                              BSCM06000185215
16    1/13/2011   Email Lawrence Lind to Scott Serels re mesh         BSCM06100102754
                  editorial
17    7/8/2008    Memo Doreen Rao to Rob Miragliuolo re Marlex        BSCM07400019724
                  HGX-030-01 Polypropylene
18    10/9/2007   Marlex Polypropylene (All Grades) Material Safety   BSCM051001117275
                  Data Sheet
19    5/7/2008    Abbreviated 510(k) Surgical Mesh CD                 BSCM01300000221
20    1/28/2004   Marlex Polypropylene (All Grades) Material Safety
                  Data Sheet
21                Document entitled, "Advances in Pelvic Floor
                  Technology, Uphold Vaginal Support System"
22                E-mail                                              BSCM06500060465
23                CV of Maya Matusovsky                               BSCM07900000026

                                                             PLAINTIFFS' EXHIBIT LIST
                                                                         1
                     Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 3 of 424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date         Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
24    1/3/2012     FDA Letter to Michelle Berry                         BSCM05100154667
25    8/3/2011     Email Peter Horton to George Vialle re PSPC HGX-     BSCM06700722580
                   03-01
26    8/25/2008    Sling City Presentation                              BSCM06100019119
27                 Solyx Directions of Use ("DFU")                      BSCM00800002950
28                 Solyx Single Incision Sling System                   BSCM15200003503
29    7/14/2011    Email William Teasdale to Brent Palmissano re        BSCM05700079891
                   Solyx Feedback
30    7/14/2011    Email William Teasdale to Dr Wilson re Check-In      BSCM09900003703

31    8/23/2011    Email William Teasdale to Dr. Wilson re Today     BSCM09900013058
32    9/24/2012    Email Michele D'Agostino to Maya Matusovky re     BSCM06100235734
                   solyx data
33    12/00/2008   Solyx SIS System Physician Training & Cadaver Lab BSCM06100136922

34                 Bill Teasdale S3 Account North Kansas City           BSCM08100005581
                   Hospital
35                 Bill Teasdale Account Name & Situation               BSCM06300028703
36                 Pelvic Floor                                         BSCM09900002816
37                 Power to Perform Presentation                        BSCM05600043014
38    4/12/2011    Email William Teasdale to Jim Mabry re HTA cases     BSCM09900007729

39    8/24/2011    Email William Teasdale to Jim Mabry re Save the      BSCM08100034654
                   Date - National Cadaver lab
40    8/3/2011     Email William Teasdale to John Meadows re Check-     BSCM09900003484
                   In
41    8/23/2011    Email William Teasdale to Heather Connor re Solyx    BSCM09900012170
                   data
42    3/30/2010    Email Vijay Shah to Steve Olivieri et al. re Daily   BSCM11800038394
                   Complaint Report
43    7/14/2011    Phillips Sumika Marlex HGX-030-01                    BSCM05700002427



                                                             PLAINTIFFS' EXHIBIT LIST
                                                                         2
                    Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 4 of 424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                           Bates No.             Stipulation Offered Admitted Refused
No.
44    2011        Anchor Extraction Forces For Single-Incision          BSCM06100032596
                  Slings: Strength Comparison in a Rabbit Model
45    9/21/2011   Email Maya Matusovsky to Brent Palmisano et al.       BSCM06100032594
                  re AUGS abstracts
46    7/6/2009    Letter Dr.Erickson to David                           BSCM07300012818
47    9/22/2010   Email Lindsey Woodhull to Michelle Berry re Mesh      BSCM05100141575
                  Sensitization Corp CAR
48                AUGS Inaugural Research Summit                        BSCM04800072360
49    9/6/2011    Email Anthony Parrillo to Maya Matusovsky re          BSCM06100066376
                  Obtryx and Advantage Clinical Studies
50                Curriculum Vitae of Evan S. Brasington                BSCM07900000034
51                Document entitled "Code of Conduct"                   BSCM02300009533
52                Document entitled, "2010 NSM Evan                     BSCM04400085117
                  Brasington, 'Innovation'"
53                Document entitled "Exhibit A"                         BNG01 000258; DCF01
                                                                        000645
54    4/23/1998   Memorandum received on April 23, 1998                 DHS01 001926
55    4/3/2002    Memorandum dated April 3, 2002                        BSCM09300092795
56                E-mail                                                BSCM04400033828
57                Document entitled, "Marketing controlled registries
                  & KIKA listing
                  (30/03/08)"
58                E-mail                                                BSCM04400033582
59    3/31/2009   Two Month Field Assessment Plan and Report for        BSCM04200098686
                  Solyx SIS System
60                Field Assessment Plan and Report for Solyx SIS        BSCM04800062370
                  System
61                Field Assessment Plan and Report for Solyx SIS        BSCM05300056904
                  System
62    4/16/2009   Email Jospeh Conkey to James Goddard et al. re        BSCM07300041752
                  Prep Material for MUS/Pinnacle
63    1/25/2006   Corporate Warning Letter

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                          3
                     Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 5 of 424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date         Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
64    11/18/2005   Document entitled, "Project Horizon, November 18, BSCM07100057579
                   2005"
65                 Document entitled, "Project Horizon, Project      BSCM04400095599
                   Clarification and Update, Lee
                   Sullivan, April '06 Manager's Meeting, Newport"

66                 E-mail                                              BSCM04400035913
67                 E-mail                                              BSCM04400035038
68                 Document entitled, "File Not Converted, Gold Rush   BSCM06300056071
                   Relay.wmv"
69                 Document entitled, "Employee Evaluation"            BSCM04400061342
70                 E-mail                                              BSCM04400067035
71    5/2006       Letter                                              BSCM04400067037
72                 E-mail                                              BSCM04400020762
73                 E-mail                                              BSCM04400035890
74                 Document entitled, Information about                BSCM04400035894
                   Mesh reinforced vaginal surgery, A discussion of
                   the potential risks"
75                 Document entitled, "Authorization and               BSCM04400035896
                   Consent (Part 1)"
76                 Document entitled, "Authorization and               BSCM04400035898
                   Consent (Part 2)"
77    10/20/2008   FDA Public Health Notification,
78                 Document entitled, "Definitions"
79    6/5/2011     Email William Teasdale to Peter Greenspan re        BSCM09900003723
                   Solyx Sling Check-In
80                 Document entitled, "Total Fixation System and the   BSCM04400052191
                   PFR Market"
81                 FDA Document entitled, "Medical Devices"
82                 Document entitled, "#1 Impact Statement"            BSCM04400052372
83                 E-mail                                              BSCM04800000794



                                                             PLAINTIFFS' EXHIBIT LIST
                                                                         4
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 6 of 424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date            Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
84    1/28/2004       Marlex Polypropylene (All Grades) Material Safety     BSCM01300000276
                      Data Sheet
85    8/3/2001        Marlex and Marflex Polyethylenes Material Safety      BSCM05300000201
                      Data Sheet
86
          8/13/2008   BSC Responses to FDA Questions re Solyx 510k          BSCM01300000478
87         1/1/2004   Marlex HGX-030-01 (Applications)                      BSCM02800000031
88    8/29/1997       MSDS #240590                                          CP-00029
89    2/28/2001       MSDS #240590, Rev. #1                                 CP-00035
90    2/25/2009       BSC Memo re Biocompatibility Update on Solyx          BSCM01300000222

91    1/16/2013       Health Hazard Assessment for Non-Reportability        BSCM12800185807
                      (Mesh/Carrier Detached/Separated During
                      Procedure)
92    2/8/2008        Shark Bioskills Lab Report                            BSCM15800004407
93    10/1/2004       Indemnity Agreement between Chevron Phillips and      CP-00004
                      Boston Scientific re last batch of Marlex (Frank Z.
                      Exhibit 8)
94                    Phillips Sumika PowerPoint Presentation re Marlex     CP-00221
                      Uses
95    5/27/2003       AppTec ISO Guinea Pig Maximization Sensitization      BSCM06701714311
                      Test (Advantage Sleeve/Dilator Assembly)

96    5/2/2008        Page from Solyx 510k Submission -                     BSCM01300000191
                      Biocompatibility Section - Affirmation of Guinea
                      Pig Maximization Sensitization Test (page 162 of
                      510k submission)
97    8/27/2008       Solyx 510(k) Clearance Letter                         BSCM01300000466
98    3/27/2013       FDA Public Health Notification - Considerations       N/A
                      about Surgical Mesh for SUI
99    11/10/2008      Solyx Clinical Risk/Benefit Analysis (CRBA)           BSCM05300055129



                                                                 PLAINTIFFS' EXHIBIT LIST
                                                                             5
                     Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 7 of 424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date         Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
100   3/19/2012    BSC Email Response to FDA re Solyx 522 Study         BSCM08300001268

101   12/14/2012   BSC Response to FDA re Solyx 522 Study               BSCM08300001025
102   7/31/2012    Email Chain re 522 Studies and need for statistician BSCM04800166345

103                Prospective Randomized Control Trial (RCT) -         BSCM04800098334
                   Solyx v. Obtryx II
104                Corp SOP Biocompatibility Assessment                 BSCM02300001211
105   8/27/2008    Solyx Design Verification Report                     BSCM11800021164
106   6/18/2009    Complaint Trend Review - May 2009                    BSCM04600000903
107   3/17/2011    Christopher Cuddy email re Solyx HHAs                BSCM05800410692
108   4/22/1999    Key Points re ProteGen Recall                        BSCM06500000261
109   7/28/2011    Email from Hilary Cholhan re FDA Safety              BSCM06100029348
                   Commuication
110   4/25/2012    Zhao email to Charles Smith re Shipping Marlex       BSCM13500000579
                   from China
111   11/21/2011   Email from Charles Smith to Ying Zhao et al. re      BSCM12900000074
                   Packaging of the Marlex from China
112   4/27/2012    Charles Smith Email re China Marlex Shipping         BSCM11500007148
                   Quote
113   5/1/2012     Charles Smith Email to Zhao et al. re Shipping       BSCM11500007141
                   Marlex from China
114   5/6/2012     Email Chain re China Marlex Shipping Quote           BSCM13500000585
115   5/6/2012     Zhao Email re Marlex Shipping Quote                  BSCM11500007154
116   5/6/2012     Zhao Email re Direct Shipping of Marlex from China   BSCM11500007161

117   5/6/2012     Email re Marlex Shipping Quote                       BSCM13500000608
118   5/10/2012    Charlie Smith Email re Marlex Shipping Quote         BSCM13500000643
119   5/10/2012    Zhao Email attaching photos of Marlex in China       BSCM13500000717
120                Photo #1 of Marlex in China                          BSCM13500100734
121   5/10/2012    Zhao Email re Marlex Shipping Quote                  BSCM13500000661
122   5/17/2012    Zhao Email re Marlex Shipping Quote                  BSCM13500000698

                                                             PLAINTIFFS' EXHIBIT LIST
                                                                         6
                    Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 8 of 424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                         Bates No.          Stipulation Offered Admitted Refused
No.
123   7/13/2012   Mesh Resin Team Meeting Minutes                     BSCM07300073814
124               Marlex Supply Update                                BSCM12900000041
125   6/17/2009   Marlon White Email                                  BSCM17600010126
126   6/9/2003    AppTec 15653 Acute Systemic Injection               BSCM06701714305
127   5/30/2003   AppTec 15655 Cytotoxicity                           BSCM06701714330
128   4/21/2008   AppTec 104992 Cytotoxicity                          BSCM05300053427
129   6/2/2003    AppTec 15654 Intracutaneous Reactivity              BSCM06701714322
130   5/21/2003   USP Physicochemical Test Report                     BSCM06701714335
131               Document entitled, "Pelvic Organ Prolapse and       BSCM05800473614
                  Stress Urinary Incontinence Adverse Event
                  Analysis, 2006 to 2011"
132               Boston Scientific Corp. Solyx exemplar device
133               E-mail                                              BSCM04400028628
134               Pelvis Model
135               Document entitled, "Power to Perform"               BSCM04400085200
136               Document entitled, "Key Points"                     BSCM06500000261
137               E-mail                                              BSCM06500058273
138               Prolene suture exemplar
139               Guided Tissue Regeneration Brochure                 BSCM06100130722
140               Repliform Tissue Regeneration Matrix Brochure       BSCM06100150825

141               E-mail                                              BSCM05600121613
142               E-mail                                              BSCM06500032910
143               E-mail                                              BSCM06500034034
144               Document entitled, "Our Commitment to You"          BSCM06500070042
145               E-mail                                              BSCM06500065215
146               E-mail                                              BSCM05600083621
147               Curriculum Vitae of Arthur C. Butcher               BSCM079000000018
148               Document entitled, "Power to Perform"               BSCM06300031673
149               Power to Perform                                    BSCM05600043014
150               Obtryx II Featuring PrecisionBlue Design Brochure



                                                            PLAINTIFFS' EXHIBIT LIST
                                                                        7
                    Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 9 of 424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
151               Document entitled, "Boston Scientific Preclinical     BSCM04800058558
                  Study Synopsis"
152   12/8/2011   Email Ying Zhao to George Vialle, et al re Shipment   BSCM11500007304
                  of Marlex
153   4/19/2010   Solyx Complaint                                       BSCM05000057252
154   4/19/2010   Solyx Complaint                                       BSCM05000057260
155   5/3/2010    Solyx Complaint                                       BSCM05000122342
156   4/19/2010   Solyx Complaint                                       BSCM05000122070
157               Document entitled, "Pinnacle Pelvic Floor Repair
                  Kit Devices, Reach Level I & II Support"

158               Document entitled, "Obtryx Transobturator Mid-
                  Urethral Sling System, Featuring Advantage Mesh"

159               E-mail                                                BSCM05100129825
160               Document entitled, "Boston Scientific Preclinical     BSCM05100060705
                  Study Report"
161               Boston Scientific Document                            BSCM05700048097
162               Document entitled, "Pelvic Prolapse, A Patient        BSCM01900011105
                  Guide to Pelvic Floor Reconstruction"
163               Document entitled, "Pelvic Floor - Our Advisors,      BSCM05600041756
                  Evaluators, Instructors, Preceptors & Champions"

164               Document entitled, "Confirmation of Service"          BSCM06000192516
165               E-mail                                                BSCM06000192514
166               E-mail                                                BSCM09300016181
167               Document entitled, "AUGS Inaugural                    BSCM04800072360
                  Research Summit"
168               E-mail                                                BSCM04800088134
169               Document entitled, "Mesh Engineering, Where are       BSCM06100068344
                  we going? Where have we
                  been?"

                                                             PLAINTIFFS' EXHIBIT LIST
                                                                         8
                     Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 10 of
                                                          424
                                  KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                  CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date       Description                                       Bates No.          Stipulation Offered Admitted Refused
No.
170              Peggy Pence CV
171              FDA General Program Memorandum #G91-1 (Blue
                 Book Memo)
172              Document entitled, "Field Assessment              BSCM04800062057
                 Plan and Report for Solyx SIS System"
173              Field Assessment Plan/Report Solyx                BSCM11800043192
174              e-mail from James Goddard July 1, 2005 with       BSCM04700058282
                 attachment
175              e-mail from William Teasdale August 23, 2011      BSCM09900012170
176              Customer Market Development Barrier Assessment    BSCM1180000183

177              E-mail                                           BSCM04800000555
178              FDA Website- Considerations about Surgical Mesh
                 for SUI
179              Document entitled, "Understanding                BSCM05500036681
                 NICE guidance, Information for people who use
                 NHS services, Treating
                 vaginal wall prolapse with surgery using mesh"
180   7/8/2009   e-mail from Sharon Tan 07-08-2009 and attachment BSCM07300012816

181              E-mail                                            BSCM04800000991
182              E-mail                                            BSCM04700020525
183              E-mail                                            BSCM04800066324
184              Gore-Tex Suture IFU
185              PTFE Fine Powder MSDS
186              PTFE MSDS (Gore-tex is synonym)
187              Document entitled, "Clinical Trials and Women's   BSCM04800073303
                 Health Value, Risk,
                 Investment"
188              Document entitled, "Key Points"                   BSCM06500000261
189              E-mail                                            BSCM05600000987
190              Augs Statement

                                                           PLAINTIFFS' EXHIBIT LIST
                                                                       9
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 11 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
191               E-mail                                               BSCM04800063767
192               E-mail                                               BSCM04800003560
193               E-mail                                               BSCM04800030429
194               E-mail                                               BSCM04800030454
195   10/7/2011   Email Paula Crameri to Dr. Miller re Australia and   BSCM06100068327
                  New Zealand trip
196               Solyx Advanced Control with Micro-Adjustability
                  Brochure
197               E-mail                                               BSCM04800071452
198               E-mail                                               BSCM05500036312
199               Document entitled, "Healthy Canadians, Surgical
                  Mesh - Complications Associated with Transvaginal
                  Implantation of Surgical Mesh for the Treatment of
                  Stress Urinary Incontinence and Pelvic Organ
                  Prolapse"

200               E-mail                                               BSCM04800053460
201               E-mail                                               BSCM04800070092
202               Document entitled, "Pinnacle, Pelvic Floor Repair    BSCM06200001287
                  (PFR) Kits,
                  Anterior/Apical, Posterior"
203               Document entitled, "Obtryx System - Curved,          BSCM05300010256
                  Transobturator Mid-Urethral
                  System"
204               E-mail                                               BSCM05700079824
205               E-mail                                               BSCM04800105799
206               E-mail                                               BSCM06500079785
207               E-mail                                               BSCM06600760967
208               E-mail                                               BSCM04800066634
209               E-mail                                               BSCM07200025789
210               E-mail                                               BSCM04800065107
211               E-mail                                               BSCM05200000734

                                                             PLAINTIFFS' EXHIBIT LIST
                                                                        10
                 Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 12 of
                                                      424
                               KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                               CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date   Description                                             Bates No.         Stipulation Offered Admitted Refused
No.
212          E-mail                                                  BSCM04800003536
213          E-mail                                                  BSCM06600738703
214          E-mail                                                  BSCM06500039884
215          E-mail                                                  BSCM04800062107
216          E-mail                                                  BSCM04800015962
217          E-mail                                                  BSCM05500019202
218          E-mail                                                  BSCM05500031672
219          E-mail                                                  BSCM05500019180
220          E-mail                                                  BSCM04800061653
221          E-mail                                                  BSCM04700005173
222          E-mail                                                  BSCM04800071761
223          Page from Boston Scientific website entitled,
             "Women's Health"
224          E-mail                                                  BSCM04900007581
225          Document entitled, "Presentation Abstract"
226          Article titled "Lynx midurethral sling system: a 1-
             year prospective study on efficacy and safety"

227          Article titled "A series of Advantage suburethral
             slings"
228          Study by Dr. Litwiller in the Journal of Pelvic
             Medicine and Surgery
229          Paper by Dr. Lind
230          Article entitled, "Preliminary findings with the
             Solyx single-incision sling system in female stress
             urinary incontinence"
231          Study led by Peter Rosenblatt
232          Article entitled, "Minimal mesh repair for apical and
             anterior prolapse: anatomical and subjective
             outcomes"




                                                          PLAINTIFFS' EXHIBIT LIST
                                                                     11
                 Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 13 of
                                                      424
                              KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                              CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date   Description                                           Bates No.          Stipulation Offered Admitted Refused
No.
233          Abstract titled, "Comparisons of Safety and Efficacy MVU11880
             of the Obtryx Sling and Advantage Midurethral
             Sling for the Treatment of Stress Urinary
             Incontinence: Propensity matching
             results in a large international registry"
234          E-mail                                                 BSCM06500039478
235          Article entitled, "Lynx midurethral sling system: a 1- BSCM05700003038
             year prospective
             study on efficacy and safety"
236          Document entitled, "Clinical Investment Proposal" BSCM05700001166

237          E-mail                                                BSCM06100059694
238          E-mail                                                BSCM04800071017
239          Document titled "Women's Health Preceptors"           BSCM09300177722
240          Document titled "Pending WH Preceptor Contracts"      BSCM06000166607

241          PowerPoint - Grants Process Overview for Grant
             Committee Members
242          tracking spreadsheet: Reviewer Summary Report
             Questions
243          document titled Questions to Consider When
             Evaluating the Business Need for ISR
244          article titled Tensile Properties of Five Commonly    BSCM11600009346
             Used Midurethral Slings Relative to the TVT

245          Reviewer Summary Report of the research grant Dr.
             Moalli submitted
246          Reviewer Summary Report. Study by Dr. Gauta
             titled Assess Long-Term Safety and Effectiveness of
             AdvantagMesh
247          Reviewer Summary Report. Obtryx Sling study by
             Dr. Karen Eilber

                                                         PLAINTIFFS' EXHIBIT LIST
                                                                    12
                 Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 14 of
                                                      424
                               KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                               CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date   Description                                            Bates No.       Stipulation Offered Admitted Refused
No.
248          Reviewer Summary Report. Uphold study by Dennis
             Wallace
249   2012   Reviewer Summary Report by Dr. Alison Weidner

250          BSC Pelvic Floor Clinical Cadence                 BSCM062000029440
251          Women's Health Clinical Program Cadence           BSCM04800178500
252          Timeline: POP devices - PowerPoint Slide
253          Timeline of Polypropylene Mesh Midurethral Slings
             - PowerPoint Slide
254          Clinical Experience with Advantage Mesh -
             PowerPoint Slide
255          Clinical Experience with Advantage/Lynx -
             PowerPoint Slide
256          Summary Abstract Submitted by Johnathan Duckett

257          Slide, Obtryx studies - PowerPoint Slide
258          Abstract by Dr. Litwiller titled Long-Term Efficacy
             and Safety of the Obtryx Sling for Treatment of
             Stress Urinary Incontinence in a Community
             Setting: An Analysis of Outcomes and Quality of life

259          Article published by Dr. Schimpf titled Sling
             Surgery for Stress Urinary Incontinence in Women:
             A Systematic Review and Metaanalysis

260          Editorial from Dr. Nager titled Position Statement
             on Mesh Midurethral Slings for Stress Urinary
             Incontinence
261          IUGA statement bulletin
262          Summary of studies performed on Pinnacle and
             Polyform - PowerPoint Slide



                                                         PLAINTIFFS' EXHIBIT LIST
                                                                    13
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 15 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                          Bates No.          Stipulation Offered Admitted Refused
No.
263               Summary of studies performed with Pinnacle -
                  PowerPoint Slide
264               Chart listing Pinnacle studies - PowerPoint Slide
265               Pinnacle & Polyform Erosion Rates chart -
                  PowerPoint Slide
266               Abstract of Pinnacle study by Dr. Peter Rosenblatt

267               Summary of clinical trials of Uphold - PowerPoint

268               Study by Dr. Jirschele titled A Multicenter
                  Prospective Trial to Evaluate Mesh-Augmented
                  Sacrospinous Hysteropexy for Unterovaginal
                  Prolapse
269               Article in the International Urogynecology Journal

270               Article titled Creating a Gold Standard Procedure:
                  The Development and Implementation of TVT

271               Article entitled Polypropylene Midurethral Tapes
                  Do Not Have Similar Biologic and Biomechanical
                  Performance in the Rat
272   7/13/2011   FDA safety communication
273               FDA letter                                           BSCM05100165083
274               FDA letter                                           BSCM05100165057
275   9/6/2011    Emails re: Obtryx and Advantage Clinical Studies     BSCM061000066376

276               Dr. Badylak Study: Comparison of Tissue Ingrowth BSCM00400003438
                  and Histology Using Synthetic Meshes in a Chronic
                  Rabbit Subcutaneous Implantation Model

277               Amended Notice to Take Oral and Video Deposition
                  of Donna Gardner

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         14
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 16 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date         Description                                        Bates No.            Stipulation Offered Admitted Refused
No.
278                Organizational chart                               BSCM02400000046
279                Donna M. Gardner, RAC Resume                       BSCM07900000001
280   11/2007      FDA Science and Mission at Risk: Report of the
                   Subcommittee on Science and Technology
281   3/2006       March 2006 GAO report
282   1/2009       January 2009 GAO report
283   10/20/2008   FDA Public Health Notification: Serious
                   Complications Associated with Transvaginal
                   Placement of Surgical Mesh in Repair of Pelvic
                   Organ Prolapse and Stress Urinary Incontinence For
                   updated information about Surgical Mesh for Pelvic
                   Organ Prolapse, see: UPDATE on Serious
                   Complications Associated with Transvaginal
                   Placement of Surgical Mesh for Pelvic Organ
                   Prolapse, released July 13, 2011


284   7/13/2011    FDA Safety Communication: UPDATE on Serious
                   Complications Associated with Transvaginal
                   Placement of Surgical Mesh for Pelvic Organ
                   Prolapse
285   2008         Document titled "Code of Ethics for Regulatory
                   Professionals" Regulatory Affairs Professional
                   Society
286   8/3/2011     E-mail chain re: newsPRos proposal                 BSCM05500031781
287   8/1/2011     Proposal from newsPRos                             BSCM05200011749
288   9/23/2011    Email re: Surgical Mesh Panel Preparation Expenses BSCM05500021901

289   8/24/2011    Email re: newsPRos proposal                        BSCM05200075354
290   3/29/2011    Email: Literature summary review & Expert          BSCM06100053666
                   summary
291   4/25/2011    Email re: Travel information for next week         BSCM05700075613
292   4/25/2011    Email re: Travel information for next week         BSCM05700074924

                                                                PLAINTIFFS' EXHIBIT LIST
                                                                           15
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 17 of
                                                           424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                            Bates No.         Stipulation Offered Admitted Refused
No.
293   6/20/2012   Document titled "Boston Scientific Corporation         BSCM06600596999
                  Vendor Code"
294   5/3/2011    Email re: ACOG forum update...Vaginal Mesh :           BSCM06100034693
                  What is the state of the art?
295   6/28/2012   E-mail re: PMDA Presentation                           BSCM05200077278
296   4/26/2012   Draft Guidance for Industry and Food and Drug
                  Administration Staff, the 510(k) Program:
                  Evaluating Substantial Equivalence in Premarket
                  Notification [510(k)]
297               Advertisement for Lynx                                 BSCM04100000093
298               Advertisement for Pinnacle                             BSCM06300006705
299               Bay-Nielsen, M. Pain and Functional Impairment 1
                  Year After Inguinal Herniorrhaphy: A Nationwide
                  Questionnaire Study. Annals of Surgery, (2001)
                  Vol. 233, No. 1, 1-7

300               Klinge, U. Foreign Body Reactions, Reaction to
                  Meshes Used for the Repair of Abdominal Wall
                  Hernias. Eur J Surg, 1999, 165: 665-673
301               Iglesia, C.B.The Use of Mesh in Gynecologic
                  Surgery. Int Urogynecol J (1997) 8:105-115
302   7/30/1999   Kobashi, K. Erosion of Woven Polyester
                  Pubovaginal Sling, Journal of Urology, Vol. 162,
                  2070-2072, Dec. 1999
303   8/11/2002   Article titled "Surefire Profit Maker Could Cost Its
                  Maker Dearly"
304   2/27/1998   E-mail re: Protegen Sling Study                        HEL01 000055
305   1/28/1998   510 application for TVT
306   3/22/2012   E-mail re: COV lands 510(k) for Nellcor system;        BSCM05200056905
                  Six months to prepare for device tax?; Report : J&J
                  sold mesh without FDA clearance
307   9/14/2011   510(k) summary for Pinnacle LITE

                                                               PLAINTIFFS' EXHIBIT LIST
                                                                          16
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 18 of
                                                            424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date         Description                                           Bates No.           Stipulation Offered Admitted Refused
No.
308   12/27/2011   E-mail re: Markey-Waxman letter                       BSCM05200082778
309   4/27/2000    PowerPoint document: 2000-2004 Microvasive            BSCM05600069851
                   Urology Division, Strategic Priorities Discussion
                   with EC
310                Document titled "Pelvic Floor Repair Kit, Clinical    BSCM05700045498
                   Experience Summary"
311   2/1/2011     Document titled "Surgical Mesh for Pelvic Organ       BSCM05200000215
                   Prolapse"
312   1/16/2007    E-mail re: Shark Animal Studies                       BSCM07300009896
313   5/2/2011     E-mail re: ACOG forum update . . . Vaginal Mesh :     BSCM05700074823
                   What is the state of the art?
314   5/12/2009    E-mail re: Obtryx I Advantage Registry - CAR          BSCM04800003560
315   4/5/2011     E-mail re: Mesh response                              BSCM05700070870
316   11/6/2007    letter from Boston Scientific to Charles Durfor       BSCM05100038629
317   1/9/2002     510(k) for surgical mesh                              BSCM00100000001
318   6/25/2008    Email re: FDA question MSDS                           BSCM05300059256
319   10/17/2011   MSDS sheet for Marlex® HGX-030-01
                   Polypropylene, version 1.3
320   7/19/2011    Email re: MDR data                                    BSCM05700078443
321   1/15/2006    E-mail re: GYNECARE TVT Latest Complication           ETH.MESH.00756887
                   Data
322   9/6/2011     Email re: Mesh from Alison Timm to Mitch Wheeler      BSCM05800413953

323                Uphold Lite and Pinnacle Lite Physician Brochures     BSCM05200051460

324   4/6/2011     E-mail re: Green Journal Article Review               BSCM07200026207
325   3/17/2010    E-mail re: sacrocolpopexy concept                     BSCM04800001413
326   2/11/2011    E-mail re: PFR- Lite scenarios                        BSCM05700066945
327   2/18/2011    E-mail re: FDA negotiations                           BSCM05700048287
328                PowerPoint document: Overview of Boston               BSCM05200062276
                   Scientific's Pelvic Floor Products and Risk Benefit
                   Assessment

                                                               PLAINTIFFS' EXHIBIT LIST
                                                                          17
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 19 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date         Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
329   10/28/2011   E-mail re: ProteGen Sling media inquiry: due          BSCM05500023472
                   Monday, 10/31
330   3/26/2012    E-mail re: Rep. Markey Issues Report Calling for      BSCM04400002161
                   510k Reform
331   5/5/2009     Email from Tom Byrne re NY Times Article about        BSCM04800001251
                   UI device suits
332                The 510(k) Process- Background - AdvaMed              BSCM04400002192
333   1/13/2011    Memo from Donna Gardner re FDA Contact Report         BSCM05500026590

334   4/2/2012     Letter from FDA re evaluation of your section 522     BSCM04400008119
                   postmarket surveillance
335   6/22/2012    Changes pursuant to 522 Order: 510(k)#051245          BSCM05200065777
                   Polyform™ Synthetic Mesh
336                Objective - Review of 522 orders & Business           BSCM05200080551
                   Strategy per Product
337   8/2/2012     522 Registry Background                               BSCM05200076037
338   8/13/2008    Abbreviated 510(k): Premarket Notification,           BSCM01300000482
                   Surgical Mesh (SIS), K081275/Amendment 2
339   7/14/2011    Email from Janice Conner re Publishing the mesh lit   BSCM04400005057
                   summary
340   3/2/1999     FDA Guidance for the Preparation of a Premarket       BSCM05100055617
                   Notification Application for a Surgical Mesh

341                Chronology of submissions - BSC Pelvic Mesh -
                   Regulatory History
342   6/17/2008    FDA letter re Pinnacle                                BSCM02900000397
343   7/18/2008    K081048 Response to FDA Questions                     BSCM02900000270
344   8/22/2008    FDA letter re Pinnacle                                BSCM02900000002
345   1/25/2006    Corporate Warning Letter
346   8/30/2007    Warning Letter from FDA to BSC
347                Spreadsheets listing research grants



                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         18
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 20 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date         Description                                            Bates No.         Stipulation Offered Admitted Refused
No.
348                Binder of documents labeled Articles on Obtryx,
                   Solyx, Advantage Fit, Lynx and Prefyx
349                Binder entitled Pinnacle
350                Binder containing Uphold studies
351                Material Safety Data Sheet                          BSCM05100117275
352   5/20/2009    E-mail chain re: UK clinical governance issues with BSCM04800000555
                   use of mesh devices
353                Document titled Clinical Trials and Women's Health BSCM04800073303

354   7/22/2009    E-mail chain re: Uphold                                BSCM04800000991
355   12/29/2010   E-mail re: Lynx Midurethral Slings                     BSCM09300000001
356   12/29/2000   E-mail chain re: Animal Protocol Proposal              BSCM04200090341
357                Plaintiffs' Amended Cross Notice
358                Binder of documents
359   5/8/2001     memo with attachments                                  BSCM07400002210
360                Interim Report by Stephen F. Badylak                   BSCM00400003956
361   6/11/2002    Review of Pinnacle Mesh Study Data by John             BSCM07400001702
                   Lehmann, MD, MPH
362   1/13/2003    Report of Dr. Badylak                                  BSCM07400008453
363                Abramowitch, et al. article titled Tissue mechanics,
                   animal models, and pelvic organ prolapse: A review

364                Manodoro, et al. article titled Graft-related
                   complications and biaxial tensiometry following
                   experimental vaginal implantation of flat mesh of
                   variable dimensions
365   10/1/2003    E-mail chain re: TEI Rabbit Study Protocol             BSCM07400010019
366   12/9/2004    E-mail chain re: Proxy Biomedical                      BSCM0400013515
367   1/26/2012    E-mail chain re: LITE Source Documents                 BSCM05200011218
368   7/8/2008     Memorandum from Doreen Rao to Rob Miragliuolo          BSCM05100122946




                                                               PLAINTIFFS' EXHIBIT LIST
                                                                          19
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 21 of
                                                            424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date         Description                                             Bates No.         Stipulation Offered Admitted Refused
No.
369                Bazi, et al. article titled Polypropylene Midurethral
                   Tapes Do Not Have Similar Biologic and
                   Biomechanical Performance in the Rat

370                Amended Deposition Notice
371                Curriculum Vitae of Mr. Goddard                         BSCM07900000003
372                Adverse Events                                          BSCM07300011505
373   1/17/2008    Product Risk Analysis                                   BSCM07300006177
374   6/3/2011     Pelvic Floor Repair, Literature Summary                 BSCM06701691523
375   11/12/2012   POP Backup Slides                                       BSCM05500019785
376   3/17/2010    E-mail chain                                            BSCM04800001413
377   3/18/2010    E-mail chain                                            BSCM05700042915
378                Document re: Rosenblatt's Pinnacle Study                BSCM05600088549
379   11/10/2008   Boston Scientific Agenda - Proxy Biomedical             BSCM04800068804
                   Product Improvement
380   11/10/2008   Email chain re: Proxy Biomedical Product                BSCM04700005586
                   Improvement
381   10/24/2008   Letter from Peter Gingras (Proxy Biomedical             BSCM04700005804
                   Limited) to James Goddard
382   11/25/2008   Memo dated 11/25/08 from Mr. Goddard                    BSCM04700136392
383   8/16/2011    PowerPoint - LITE Limited Market Evaluation             BSCM06100088684
384                Pelvic Floor Repair (PFR) Kits Clinical                 BSCM02000012284
                   Risk/Benefit Analysis
385   5/27/2009    Email chain re: pre-clinical studies                    BSCM07300001076
386   11/6/2008    Email chain re: Pinnacle observing                      BSCM07300004411
387   9/2007       OBG Management September 2007 "Pelvic
                   Prolapse Repair"
388   5/2/2007     Email chain re: sterility                               BSCM07300015726
389                Polypropylene Vaginal Mesh Grafts in Gynecology         BSCM07300053180

390                Boston Scientific Code of Conduct



                                                                 PLAINTIFFS' EXHIBIT LIST
                                                                            20
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 22 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date         Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
391   8/27/2004    PPS Project - U0299 Product Specification             BSCM07300001460
                   Technical Review Meeting
392   7/6/2009     Letter to David from Ty B Erickson, MD FACOG          BSCM07300012818
                   re: Solyx
393   3/28/2011    E-mail chain re: Dr., Ryan Stratford                  BSCM05600171323
394   3/7/2008     E-mail - J. Pedersen, et al from R. Khalid re:
                   Pinnacle
395   3/20/2008    Email chain - E. Brasington, et al from J. Pedersen
                   re: Pinnacle case update
396                U.S. Patent 2011/0184228 A1
397   4/6/2010     Save the date memo - PROXY Update                     BSCM04800068803
398   5/13/2010    E-mail chain - SGS Pinnacle Study Discussion          BSCM05600088548
399                Prolapse PFR kits Project Timeline                    BSCM07300080485
400   3/30/2007    TReK Project DESIGN HISTORY (2006 - 2007),            BSCM07300080512
                   Summary of Project Design Iterations and
                   Milestones as noted during Cadaver Studies
401                Product Specification, Revision 007, Title:           BSCM07300080241
                   Polyform Synthetic Mesh
402   11/13/2003   James Goddard Laboratory Notebook N0712               BSCM07300084455
403   10/13/2005   Jim Goddard Laboratory Notebook M036                  BSCM08900000159
404   11/29/2011   Elevate Mesh Thickness from Laboratory Notebook       BSCM07300084488
                   M036, Project U0357
405                Plaintiff's Amended Notice to take Videotaped
                   Deposition of Corporate Representative of Boston
                   Scientific
406                Marlex Polypropylene Material Safety Data Sheet       BSCM05100117275

407                NICE interventional procedure guidance 262 issued
                   May 2008
408                Letter regarding 522 order                            BSCM05100154667
409                Solyx Directions for Use                              BSCM00800002950



                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         21
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 23 of
                                                           424
                                  KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                  CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
410               Field Assessment Plan and Report for Solyx SIS      BSCM04200098686
                  System
411   4/8/2005    Document titled Boston Scientific                   BSCM04200084513
                  Urology/Women's Health Division Advisory Board
                  Meeting
412   4/22/2008   Document, Subject, Shark Project Cadaver Lab        BSCM15800004407
413   4/23/2008   Email                                               BSCM07300011547
414               Solyx SIS System Clinical Risk/Benefit Analysis     BSCM05300055129
415               E-mail chain                                        BSCM06100032594
416               Excerpt from Female Pelvic Medicine &               BSCM06100032596
                  Reconstructive Surgery
417               Email chain                                         BSCM04400067687
418   7/6/2009    Memo from Ty Erickson                               BSCM07300012818
419               Shark Mid-Urethral Sling System Clinical            BSCM05300051676
                  Risk/Benefit Analysis
420               James Goddard's curriculum vitae
421               Shark Mid-Urethral Sling System Clinical            BSCM05300051819
                  Risk/Benefit Analysis
422               Solyx SIS System Clinical Risk/Benefit Analysis     BSCM05300055193
423               Email                                               BSCM06500094179
424   2/28/2009   Email                                               BSCM06500094182
425               Solyx SIS System Risk Analysis and Report           BSCM11800034143
426               E-mail chain                                        BSCM05300058508
427               E-mail chain                                        BSCM05300023512
428               Folder of documents produced by Mr. Goddard
429               Organization Chart: Boston Scientific
430               Chart titled Boston Scientific Cross-Functional
                  Teams
431               Timeline of Polypropylene Mesh Midurethral Slings

432               Document titled Reasons for Development of Solyx



                                                           PLAINTIFFS' EXHIBIT LIST
                                                                      22
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 24 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date         Description                                         Bates No.          Stipulation Offered Admitted Refused
No.
433                Solyx mesh assembly
434                Advantage sling
435                Document titled Corp SOP BSC Design Control         BSCM02300008643
436                Chart titled Boston Scientific's Five Phase Solyx
                   Development Process
437                Solyx SIS System U0336 Market Specification         BSCM01800001707
438   11/9/2007    Summary, Shark Concept Validation Lab               BSCM05700010341
439                Product Specification - Solyx SIS System            BSCM01800001921
440                Solyx SIS System Design Review Report - Design      BSCM01800020095
                   Freeze Review
441                Solyx SIS System Design Validation Report           BSCM01800022808
442                ANSI/AAMI/ISO 10993-1: 2009/(R)2013
443   11/14/2008   Memo to File                                        BSCM01800013600
444   5/4/2009     Memo                                                BSCM01800025152
445                Document titled Mean MUS Pull-out Force             BSCM06100139195
                   Comparison
446                Abstract from Journal of Minimally Invasive
                   Gynecology
447                Documents                                           BSCM06100035653,
                                                                       BSCM06100001929;
                                                                       BSCM06200033764;
                                                                       BSCM06100121481;
                                                                       BSCM08600008625;
                                                                       BSCM09300015006
448   1/13/2007    Email                                               BSCM060000090814
449                Article from UroToday International Journal
450   5/29/2007    Email                                               BSCM04700000398
451   9/22/2010    Email                                               BSCM05100141575
452                PowerPoint titled Mesh Resin Project Update         BSCM05700002415
453   8/24/2007    Recap, Sharp Concept Validation Lab                 BSCM05700009802
454                Document titled Solyx SIS System Physician          BSCM05700010412
                   Training Activities

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         23
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 25 of
                                                            424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date         Description                                        Bates No.         Stipulation Offered Admitted Refused
No.
455   11/19/2007   Email                                              BSCM05100037626
456                Advantage mesh
457                Pelvic Organ Prolapse and Stress Urinary           BSCM05800461351
                   Incontinence Adverse Event Analysis 2005 - 2011

458   10/24/2012   Email chain                                        BSCM04900021459
459                Resume of Amy Rancourt                             BSCM10900000159
460                Performance evaluation of Amy LeBlanc 1/1/09 -     BSCM10900000140
                   12/31/09
461                Performance evaluation of Amy LeBlanc 1/1/10 -     BSCM10900000147
                   12/31/10
462                Performance evaluation of Amy LeBlanc 1/1/11 -     BSCM10900000154
                   12/31/11
463                Corp Policy for Using Post Market Surveillance     BSCM2300007258
                   Data Overview
464                CORP SOP - Complaint Handling                      BSCM02300008606
465                Corporate SOP MDR Reporting                        BSCM02300008581
466   10/23/2012   Email chain                                        BSCM04900018926
467                Pelvic Organ Prolapse and Stress Urinary           BSCM04900018664
                   Incontinence Adverse Event Analysis
468   1/31/2011    Email chain                                        BSCM04900011089
469                Table                                              BSCM04900004921
470                Meeting Minutes WH complaint reduction goals and   BSCM04200099051
                   action items for 2011
471   5/31/2012    Email chain                                        BSCM04900007763
472   10/6/2011    Email chain                                        BSCM04900005941
473   5/24/2011    Email chain                                        BSCM04900003799
474   8/28/2012    Email to A. LeBlanc from S. Mohler                 BSCM04900017028
475   7/2/2012     Email chain                                        BSCM04900008792
476   3/27/2012    Email chain                                        BSCM04900004928
477   8/17/2010    Email chain                                        BSCM04900011528



                                                            PLAINTIFFS' EXHIBIT LIST
                                                                       24
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 26 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                         Bates No.          Stipulation Offered Admitted Refused
No.
478               Boston Scientific Corporation Agreement             BSCM10900000112
                  Concerning Employment for U.S. Employees (non-
                  CRV)
479   7/22/2011   Email chain                                         BSCM04900011990
480   3/23/2011   Email chain                                         BSCM04900006595
481               Matusovsky Performance Evaluation dated June        BSCM09000001468
                  2008 - December 2008
482   11/1/2011   E-Mail from M. Matusovsky to John Pedersen, et al   BSCM06100149599

483   11/9/2010   E-Mail chain from Art Butcher to Lee Sullivan, et al BSCM05600083621

484   5/12/2010   E-mail chain from M. Matusovsky to Dr. Miller       BSCM06100052869
485   7/4/2012    Polyform Meeting with PMDA                          BSCM07300046394
486   8/26/2008   Sling City Presentation                             BSCM06100019069
487   8/26/2008   Sling City Speaker Comments                         BSCM06100019119
488               2008 Sling City Tournament Guidelines               BSCM05600113276
489   9/11/2008   E-mail chain from M. Matusovsky to Kim Matheson     BSCM06100019043

490   10/1/2008   E-mail chain from M. Matusovsky to K. Aloisi        BSCM06000035139
491               Sling City Tournament Background Rationale          BSCM05700006563
492               Public Health Notification "Frequently Asked        BSCM06100033096
                  Questions"
493   8/15/1995   Memo Barry Gellman to Joe Curtis et al. re Sling    BNG01000210
                  Review Meeting Notes
494   1/8/1996    Memo Bill Martin to File re Incontinence Advisory   BNG01000262
                  Board Meeting, January 7, 1996
495   1/9/2002    Boston Scientific Corporation 510(k) Pre-Market     BSCM00100000001
                  Notification Surgical Mesh K020110
496               Biocompatibility Report for Polypropylene 6 mil     BSCM00400000400
                  Suppliers Change for Sling Device Mesh by
                  Christine Rhoades



                                                            PLAINTIFFS' EXHIBIT LIST
                                                                       25
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 27 of
                                                           424
                                  KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                  CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
497   2/9/2005    ISO Muscle Implantation Study with Sponsor          BSCM00400000422
                  Provided Control 2 Week
498   5/4/2005    Infrared Test Report - Advantage Mesh, Secant Lot   BSCM00400000528
                  #3241-Q004
499               Pinnacle (Advantage) Mesh DV Report - Bulk Mesh     BSCM00400001127
                  90023423 Rev/Ver AC
500               Pinnacle Mesh Design Verification Report            BSCM00400001173
                  90023423 Rev/Ver AA
501               Advantage System Transvaginal Mid-Urethral Sling    BSCM00400001798
                  Clinical Risk/Benefit Analysis U0072, 90405965
                  Rev/Ver AA
502   1/20/2009   BCA-Biocompatibility Assessment Form for:           BSCM00400002690
                  Polypropylene 6 mil Fiber Supplier Change for
                  Sling Device Mesh
503               Li Memo to Pinnacle Rile re Puncture test of TVT    BSCM00400003910
                  and Pinnacle needles/dilators on Pork/Beef

504   1/9/2002    Interim Report - Boston Scientific - A Testing      BSCM00400003956
                  Agreement to Compare Biomaterials for Use as a
                  Urethral Sling by S.F. Badylak, MD
505   07/??/02    Advantage A/T Kit 90011464-01                       BSCM00800000005
506   07/??/02    Advantage A/T Kit 90011464-01                       BSCM00800000010
507   ??/??/04    Advantage System Transvaginal Mid-Urethral Sling    BSCM00800000079
                  Instructions for Use
508   ??/??/08    Advantage System, Advantage FIT System DFU          BSCM00800000256
                  90400965-01 Rev. -01
509   ??/??/08    Advantage System, Advantage FIT System DFU          BSCM00800000268
                  90400965-01 Rev. -A
510   ??/??/08    Advantage System, Advantage FIT System DFU          BSCM00800000321
                  90400965-01 Rev. -B
511   ??/??/08    Advantage System, Advantage FIT System DFU          BSCM00800000378
                  90400965-01 Rev. -B

                                                           PLAINTIFFS' EXHIBIT LIST
                                                                      26
                     Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 28 of
                                                          424
                                KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date       Description                                     Bates No.         Stipulation Offered Admitted Refused
No.
512   ??/??/08   Advantage System, Advantage FIT System DFU      BSCM00800000435
                 90400965-01 Rev. -B
513   10/??/09   Advantage System, Advantage FIT System DFU      BSCM00800000492
                 90400965-01 Rev. -C
514   06/??/10   Advantage System, Advantage FIT System DFU      BSCM00800000546
                 90400965-01 Rev. -D
515   ??/??/04   Lynx System Suprapubic Mid-Urethral Sling DFU   BSCM00800000600
                 900886210-01 Rev. AA
516   3/9/2004   Lynx System Suprapubic Mid-Urethral Sling DFU   BSCM00800000608
                 90088620 Rev. AB
517   5/4/2004   Lynx System Suprapubic Mid-Urethral Sling DFU   BSCM00800000617
                 90088620 Rev. AC
518   ??/??/04   Lynx System Suprapubic Mid-Urethral Sling DFU   BSCM00800000626
                 90088620-01 Rev. D
519   ??/??/06   Lynx System Suprapubic Mid-Urethral Sling DFU   BSCM00800000671
                 90088620-01 Rev. E
520   ??/??/06   Lynx System Suprapubic Mid-Urethral Sling DFU   BSCM00800000716
                 90088620-01 Rev. E
521   ??/??/06   Lynx System Suprapubic Mid-Urethral Sling DFU   BSCM00800000761
                 90088620-01 Rev. E
522   ??/??/06   Lynx System Suprapubic Mid-Urethral Sling DFU   BSCM00800000806
                 90088620-01 Rev. E
523   ??/??/06   Lynx System Suprapubic Mid-Urethral Sling DFU   BSCM00800000851
                 90088620-01 Rev. E
524   10/??/09   Lynx System Suprapubic Mid-Urethral Sling DFU   BSCM00800000896
                 90088620-01 Rev. F
525   10/??/09   Lynx System Suprapubic Mid-Urethral Sling DFU   BSCM00800000940
                 90088620-03 Rev. F
526   05/??/10   Lynx System Suprapubic Mid-Urethral Sling DFU   BSCM00800000950
                 90088620-01 Rev. G
527   ??/??/04   TTFS DFU p/n 90106923, rev 01 - Draft           BSCM00800000995



                                                        PLAINTIFFS' EXHIBIT LIST
                                                                   27
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 29 of
                                                           424
                                  KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                  CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                        Bates No.         Stipulation Offered Admitted Refused
No.
528   6/1/2004    Obtryx System - Curved Transobturator Mid-         BSCM00800001001
                  Urethral System DFU 90106923-01 Rev A
529   3/16/2005   Obtryx System - Curved Transobturator Mid-         BSCM00800001050
                  Urethral System DFU 90106923-01 Rev B
530   3/24/2005   Obtryx System - Curved Transobturator Mid-         BSCM00800001099
                  Urethral System DFU 90106923-01 Rev C
531   3/24/2005   Obtryx System - Curved Transobturator Mid-         BSCM00800001148
                  Urethral System DFU 90106923-01 Rev C
532   3/24/2005   Obtryx System - Curved Transobturator Mid-         BSCM00800001197
                  Urethral System DFU 90106923-01 Rev C
533   3/24/2005   Obtryx System - Curved Transobturator Mid-         BSCM00800001246
                  Urethral System DFU 90106923-01 Rev C
534   3/24/2005   Obtryx System - Curved Transobturator Mid-         BSCM00800001295
                  Urethral System DFU 90106923-01 Rev C
535   3/24/2005   Obtryx System - Curved Transobturator Mid-         BSCM00800001344
                  Urethral System DFU 90106923-01 Rev C
536   10/??/09    Obtryx System - Curved Transobturator Mid-         BSCM00800001393
                  Urethral System DFU 90106923-01 Rev D
537   06/??/10    Obtryx System - Curved Transobturator Mid-         BSCM00800001443
                  Urethral System DFU 90106923-01 Rev E
538   6/1/2004    Obtryx System - Halo Transobturator Mid-Urethral   BSCM00800001492
                  System DUF 90116525-01 Rev A
539   6/1/2004    Obtryx System - Halo Transobturator Mid-Urethral   BSCM00800001549
                  System DFU 90116525-01 Rev A
540   3/16/2004   Obtryx System - Halo Transobturator Mid-Urethral   BSCM00800001606
                  System 90116525-01 Rev B
541   3/24/2005   Obtryx System - Halo Transobturator Mid-Urethral   BSCM00800001659
                  System DFU 90116525-01 Rev C
542   3/24/2005   Obtryx System - Halo Transobturator Mid-Urethral   BSCM00800001712
                  System DFU 90116525-01 Rev C
543   3/24/2005   Obtryx System - Halo Transobturator Mid-Urethral   BSCM00800001765
                  System DFU 90116525-01 Rev C

                                                           PLAINTIFFS' EXHIBIT LIST
                                                                      28
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 30 of
                                                           424
                                  KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                  CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                        Bates No.         Stipulation Offered Admitted Refused
No.
544   3/24/2005   Obtryx System - Halo Transobturator Mid-Urethral   BSCM00800001818
                  System DFU 90116525-01 Rev C
545   3/24/2005   Obtryx System - Halo Transobturator Mid-Urethral   BSCM00800001871
                  System DFU 90116525-01 Rev C
546   3/24/2005   Obtryx System - Halo Transobturator Mid-Urethral   BSCM00800001924
                  System DFU 90116525-01 Rev C
547   ??/??/09    Obtryx System - Halo Transobturator Mid-Urethral   BSCM00800001977
                  System DFU 90116525-01 Rev D
548   ??/??/10    Obtryx System - Halo Transobturator Mid-Urethral   BSCM00800002031
                  System DFU 90116525-01 Rev E
549   ??/??/05    Prefyx PPStm System                                BSCM00800002139
550   ??/??/07    Prefyx PPStm System                                BSCM00800002193
551   ??/??/07    Prefyx PPS System DFU 90165577-01 Rev B            BSCM00800002254
552   ??/??/10    Prefyx PPStm System                                BSCM00800002314
553   ??/??/08    Solyx SIS System DFU 90405536-01                   BSCM00800002341
554   ??/??/08    DRAFT - Solyx SIS System DFU 90405536-01           BSCM00800002406
555   ??/??/08    Solyx SIS System DFU 90405536-01 Rev B             BSCM00800002418
556   10/??/09    Solyx SIS System DFU 90405536-01 Rev C             BSCM00800002888
557   05/??/10    Solyx SIS System DFU 90405536-01 Rev D             BSCM00800002950
558               Pinnacle Pelvic Floor Repair (PFR) Kit             BSCM00800003045
                  Anterior/Apical DFU 90365013-01 Rev A
559   ??/??/08    Pinnacle Pelvic Floor Repair (PFR) Kit             BSCM00800003232
                  Anterior/Apical Uterine Preservation DFU
                  90416101-01
560   ??/??/09    Uphold Vaginal Support System with Mesh Leg        BSCM00800003405
                  Fixation Directions for Use
561   ??/??/09    Uphold Vaginal Support System with Mesh Leg        BSCM00800003425
                  Fixation
562   ??/??/09    Uphold Vaginal Support System with Mesh Leg        BSCM00800003467
                  Fixation
563   ??/??/10    Uphold Vaginal Support System with Mesh Leg        BSCM00800003509
                  Fixation

                                                           PLAINTIFFS' EXHIBIT LIST
                                                                      29
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 31 of
                                                           424
                                  KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                  CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                       Bates No.         Stipulation Offered Admitted Refused
No.
564   ??/??/09    Pinnacle Pelvic Floor Repair (PFR) Kits           BSCM00800003560
                  Anterior/Apical Posterior
565   ??/??/10    Pinnacle Pelvic Floor Repair (PFR) Kits           BSCM00800003718
                  Anterior/Apical Posterior
566               Design Change Analysis Form (DCAF)                BSCM01000002837
567               Design Change Analysis Form (DCAF)                BSCM01000005220
568               Design Change Analysis Form (DCAF)                BSCM01000005296
569               Design Change Analysis Form (DCAF)                BSCM01000005570
570               Design Change Analysis Form (DCAF)                BSCM01000006056
571   5/2/2008    Solyx 510(k) K081275                              BSCM01300000541
572               Appendix F MSDS Supportive Documentation          BSCM01300000541
573   10/1/2004   PSPC and BSC agreement                            BSCM01300000542
574   7/12/2007   Boston Scientific Corporation K071957 Pinnacle    BSCM01400000001
                  Pelvic Floor Repair Kits
575   ??/??/04    Draft TTFS System Instructions for Use            BSCM01500022214
576   3/24/2004   Obtryx Transobturator Tension Free Sling System   BSCM01500022899
                  Design Freeze Review Summary Report

577               DCAF Advantage (90667726), Lynx (90088620)        BSCM01500028630
                  and Obtryx (90116525 & 90106923)
578               Design Change Analysis Form (DCAF) 9044373        BSCM01500028676
                  Rev/Ver. AA
579               Design Change Analysis Form (DCAF) 90496568       BSCM01500028735
                  Rev/Ver. AB
580               Design Change Analysis Form (DCAF) 90056641       BSCM01500028766
                  Rev AJ
581               Design Change Analysis Form (DCAF) 90559807       BSCM01500029414
                  Rev. AB
582               Design Change Analysis Form (DCAF) 90566315       BSCM01500029545
                  Rev. AB
583               Design Change Analysis Form (DCAF) 90566317       BSCM01500029581
                  Rev. AD

                                                           PLAINTIFFS' EXHIBIT LIST
                                                                      30
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 32 of
                                                           424
                                  KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                  CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
584               Design Change Analysis Form (DCAF) 90610252     BSCM01500030320
                  Rev AB
585               Obtryx System Risk Management Plan and Report - BSCM01500030338
                  Transobturator Tension Free Sling System (TTFS)

586               Design Change Analysis Form (DCAF) 90558368         BSCM01600012640
                  Rev. AB
587               Design Change Analysis Form (DCAF) 90574645         BSCM01600012700
                  Rev AA
588               Design Change Analysis Form (DCAF) 90609388         BSCM01600013385
                  Rev AB
589               Design Change Analysis Form (DCAF) 90659478         BSCM01600013480
                  Rev 01
590               Shark Mid-Urethral Sling CRBA U0336 90364063        BSCM01800004475
                  Rev/Ver.01
591               Solyx SIS System CRBA U0336 90364063 Rev/Ver        BSCM01800004496
                  AA
592   1/19/2012   Solyx Biocompatibility Report with edits            BSCM01800019505
593               Solyx System Design Verification Report - Solyx     BSCM01800021727
                  #U0336
594   8/1/2008    Solyx SIS System Design Validation Report - Solyx   BSCM01800022808
                  SIS System U0336
595               Field Assessment Plan and Report for Solyx SIS      BSCM01800024262
                  System 90464110, Project U0336
596               Pinnacle and Uphold Pelvic Floor Repair Kits        BSCM01900000867
                  Product Specification Project U0320, 90234905
                  Rev/Ver AK
597   1/17/2008   Product Risk Analysis Document                      BSCM01900001496
598               Final Study Report - Custom ISO Intramuscular       BSCM01900007608
                  Implant Test 12-Week Duration in Rabbits




                                                           PLAINTIFFS' EXHIBIT LIST
                                                                      31
                     Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 33 of
                                                          424
                                  KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                  CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date       Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
599   9/4/2007   Final Study Report - Custom ISO Intramuscular       BSCM01900007643
                 Implant Test 4-Week Duration in Rabbits

600   ??/??/08   Pelvic Prolapse A Patient Guide to Pelvic Floor     BSCM01900010973
                 Reconstruction
601              Pinnacle PFR Kits Design Validation Report          BSCM01900011339
                 U0320, 90386929 Rev/Ver AF
602              PFR Kits Accelerated Aging Report, Prolapse         BSCM01900012857
                 Repair Kits #U0320, 90397621 Rev/Ver AB
603              Design Change Analysis Form (DCAF) 90409207         BSCM01900014341
                 Rev/Ver AB
604              Design Change Analysis Form (DCAF) 90419496         BSCM01900014472
                 Rev/Ver AA
605              Design Change Analysis Form (DCAF) 90420642         BSCM01900014478
                 Rev/Ver AA
606   6/1/2008   Pinnacle Uterine Preservation PFR Kit Field         BSCM01900014617
                 Assessment Plan U0320
607   10/??/09   Uphold Vaginal Support System Field Assessment      BSCM01900014623
                 Report U0320
608              Design Change Analysis Form (DCAF) 90451819         BSCM01900014789
                 Rev/Ver AB
609              Design Change Analysis Form (DCAF) 90453565         BSCM01900014800
                 Rev/Ver AB
610              Design Change Analysis Form (DCAF) 90472190         BSCM01900014964
                 Rev/Ver AB
611              Design Change Analysis Form (DCAF) 90473918         BSCM01900015033
                 Rev/Ver AC
612              Design Change Analysis Form (DCAF) 90474358         BSCM01900015055
                 Rev/Ver AC
613              Cadaver Study - Modified Pinnacle Anterior/Apical   BSCM01900015670
                 and Pinnacle Posterior U0320, 90485029 Rev/Ver
                 AA

                                                           PLAINTIFFS' EXHIBIT LIST
                                                                      32
                 Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 34 of
                                                      424
                            KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                            CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date   Description                                    Bates No.          Stipulation Offered Admitted Refused
No.
614          Design Change Analysis Form (DCAF) 90514528    BSCM01900016373
             Rev/Ver AB
615          Design Change Analysis Form (DCAF) 90518308    BSCM01900016695
             Rev/Ver AB
616          Design Change Analysis Form (DCAF) 90537354    BSCM01900017017
             Rev. AA
617          Design Change Analysis Form (DCAF) 90581804    BSCM01900017305
             Rev. AB
618          Design Change Analysis Form (DCAF) 90610255    BSCM01900017603
             Rev. AB
619          Design Change Analysis Form (DCAF) 90618375    BSCM01900017955
             Rev. 01
620          Design Change Analysis Form (DCAF) 90623204    BSCM01900017971
             Rev. AA
621          Design Change Analysis Form (DCAF) 90641521    BSCM01900018004
             Rev. AA
622          Design Change Analysis Form (DCAF) 90688946    BSCM01900018108
             Rev. AA
623          Design Change Analysis Form (DCAF) 90691184    BSCM01900018134
             Rev. AA
624          Design Change Analysis Form (DCAF) 90691748    BSCM01900018142
             Rev. AA
625          Design Change Analysis Form (DCAF) 90696306    BSCM01900018150
             Rev. 01
626          Design Change Analysis Form (DCAF) 90706113    BSCM01900018170
             Rev. 01
627          FMEA, Process Document                         BSCM02000008967
628          Pelvic Floor Repair (PFR) Kits Clinical        BSCM02000012284
             Risk/Benefit Analysis, U0320
629          Clinical Risk/Benefit Analysis (Obtryx Sling   BSCM02100001450
             System), U0295



                                                    PLAINTIFFS' EXHIBIT LIST
                                                               33
                     Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 35 of
                                                          424
                                 KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                 CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date       Description                                        Bates No.         Stipulation Offered Admitted Refused
No.
630              Obtryx System Transvaginal Mid-Urethral Sling      BSCM02100021040
                 System - Curved/Halo Design Transfer Plan/Report
                 Project #U0295
631              Pre-pubic Sling Clinical Risk/Benefit Analysis,    BSCM02200000378
                 U0299
632              Design Change Analysis Form (DCAF) 90443713        BSCM02200000608
                 Rev/Ver AA
633   5/8/2008   Field Assessment Plan/Report for the Prefyx PPS    BSCM02200004243
                 System, U0299 90189885 Rev/Ver AC
634              Corp SOP Externally Supplied Product 90000033      BSCM02300000176
                 Rev/Ver AN
635              Corp SOP EC Declaration of Conformity 90001462     BSCM02300000196
                 Rev/Ver AK
636              Corporate SOP Vigilance Reporting 90011981         BSCM02300000527
                 Rev/Ver AE
637              Corporate SOP Regulatory Strategy 90032699         BSCM02300000808
                 Rev/Ver AD
638              Corporate SOP Risk Management Policy 90082265      BSCM02300001688
                 Rev/Ver AG
639              Corp SOP Complaint Board Meeting 90353632          BSCM02300004832
                 Rev/Ver AD
640              Corp SOP Clinical Experience Summary 90472248      BSCM02300006705
                 Rev/Ver AB
641              Corp Policy for Using Post Market Surveillance     BSCM02300007258
                 Data 90555100 Rev/Ver AB
642              Corporate SOP MDR Reporting S841051-00             BSCM02300008581
                 Rev/Ver BA
643              Corp SOP - Complaint Handling S841052-00           BSCM02300008606
                 Rev/Ver BE
644              Corp Work Instruction FMEA Workbooks               BSCM02300009237
645              Corporate Quality Systems Glossary S842773-00      BSCM02300009393
                 Rev/Ver BA

                                                          PLAINTIFFS' EXHIBIT LIST
                                                                     34
                     Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 36 of
                                                          424
                                  KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                  CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date       Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
646   ??/??/09   Boston Scientific Code of Conduct                   BSCM02300009533
647              Management Policy on Global Compliance,             BSCM02300010068
                 Revision A
648              Interacting with US Federal Government Employees    BSCM02300010704
                 SOP, Revision A
649              Interacting with Government Employees Policy, Rev   BSCM02300010711
                 AF
650              Knowledge Resources SOP, Revision A                 BSCM02300011647
651              Knowledge Resources SOP, Revision AB                BSCM02300011651
652              Accounting for Inventory and Cost of Goods Sold,    BSCM02300012105
                 Revision A
653              Market Research SOP, Rev AC                         BSCM02300012804
654              Annual Needs Assessment User Guide Plant Tours,     BSCM02300013035
                 Rev AB
655              Annual Needs Assessment Non-Regulatory              BSCM02300013046
                 Mandated Post-Market Studies, Rev AA
656              Annual Needs Assessment User Guide Research &       BSCM02300013070
                 Development, Rev AA
657              Annual Needs Assessment User Guide Training &       BSCM02300013136
                 Education - Fellows Programs, Rev AA

658              Annual Needs Assessment User Guide Training &       BSCM02300013174
                 Education - Proctorships & Preceptorships

659              Annual Needs Assessment User Guide Training &       BSCM02300013214
                 Education-Sales Representative Training

660              Pelvic Floor Repair (PFR) Kit Clinical Experience   BSCM02500005524
                 Summary 90336148 Rev/Ver AF
661   5/1/2007   Pinnacle Pelvic Floor Repair Kits Project #U0320    BSCM02500006014
                 Design Freeze Review Report 90341652 Rev/Ver
                 AA

                                                            PLAINTIFFS' EXHIBIT LIST
                                                                       35
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 37 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
662   9/15/2011   ISO Guinea Pig Maximization Sensitization Test       BSCM02500009830
                  Final Study Report
663   7/6/2011    Final Study Report - ISO Guinea Pig Maximization     BSCM02500010074
                  Sensitization Test
664   6/25/2009   BCA-Biocompatibility Assessment Form for Proxy       BSCM02500016702
                  Polypropylene Mesh Weaver Supplier Change,
                  U0320 / U0315
665   7/19/2001   Integrated Business Plan PIB Presentation PDM        BSCM03100005577
                  Definition Phase to Development Phase Pinnacle
                  Mid-Urethral Sling System Product Code #250-200,
                  Project #U-0072
666               Advantage Family Risk Analysis and Report, U         BSCM03100005971
                  0072 Modified 9055035 Rev/Ver AD
667               Design Change Analysis Form (DCAF) 90388396          BSCM03100010930
                  Rev/Ver AB
668               Design Change Analysis Form (DCAF) 90388723          BSCM03100010935
                  Rev/Ver AA
669               Urethral Sling System Clinical Experience            BSCM03100012037
                  Summary, 90405965 Rev/Ver AE
670               Urethral Sling System Clinical Experience Summary    BSCM03100012123

671   3/4/2008    Field Assessment Plan and Report for Advantage Fit   BSCM03100013411
                  System 90412645 Rev/Ver AA
672               BCA-Biocompatibility Assessment for Advantage        BSCM03100014327
                  Biocompatibility Recertification Gap Analysis
                  90527195 Rev/Ver AA
673               Biocompatiblity Report Lynx Mid-Urethral Sling       BSCM03200006231
                  System Recertification Rev/Ver AA
674   5/8/2008    Field Assessment Plan/Report for the Prefyx PPS      BSCM03300009164
                  System 90189885 Rev/Ver AC
675               FMEA, Process Document 90082267 Rev/Ver AA           BSCM03700023283



                                                            PLAINTIFFS' EXHIBIT LIST
                                                                       36
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 38 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                         Bates No.          Stipulation Offered Admitted Refused
No.
676               Design Change Analysis Form (DCAF) 90566317         BSCM03700029043
                  Rev AC
677               Project Activity                                    BSCM03800003406
678   2/28/2006   Mesh Pullout (and Insertion) Analysis of Various    BSCM03800005587
                  Polyform Designs 90241524 Ver AA
679               Risk Analysis Cover Page - Anterior Apical PFR      BSCM03800005604
                  Kits Project #U0320 90243355 Rev/Ver 01

680               Risk Analysis Cover Page - Anterior Apical PFR      BSCM03800005635
                  Kits Project #U0320, 90243355 Rev/Ver AA

681               Risk Analysis Cover Page - Pinnacle PFR Kits        BSCM03800005823
                  Project #s U0320 90243355, Rev/Ver AF
682               Risk Analysis Cover Page - Pinnacle PFR Kits        BSCM03800006018
                  Project #s U0320 90243355, Rev/Ver AF
683               Risk Analysis Cover Page - Pinnacle PFR Kits        BSCM03800006048
                  Project #s U0320 / U0357 90243355, Rev/Ver AM

684   5/24/2006   Boston Scientific Preclinical Study Synopsis Project BSCM03800007073
                  #U0320 - The measurement of forces necessary to
                  pull Polyform mesh through porcine cadaver pelvic
                  or abdominal ligaments, 90275932 Rev AA

685   03/??/09    Pelvic Floor Repair (PFR) Kits MDR/MDV/CMPR         BSCM03800008964
                  Event Descriptions Attachment to Pelvic Floor
                  Repair (PFR) Kits CRBA 90336148

686               Pelvic Floor Repair (PFR) Kit Clinical Experience   BSCM03800008999
                  Summary U0320, U0357 90336148 Rev/Ver AF

687               FMEA, Process Document 90082267 Rev/Ver AA          BSCM03800009476



                                                             PLAINTIFFS' EXHIBIT LIST
                                                                        37
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 39 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
688   11/5/2007   Biocompatibility Report for Pinnacle Pelvic Floor    BSCM03800011075
                  (PFR) Repair Kit 90381942, Rev/Ver AA
689   3/7/2008    Biocompatibility Report for Pinnacle Pelvic Floor    BSCM03800011097
                  (PFR) Repair Kit 90381942, Rev/Ver AB
690   7/1/2009    Biocompatibility Report for Pinnacle Pelvic Floor    BSCM03800011116
                  (PFR) Repair Kit 90381942, Rev/Ver AC
691   9/15/2011   Amended Final Study Report - ISO Intracutaneous      BSCM03800011207
                  Reactivity Test, 9107015-2/BSC
692   9/13/2011   Final Study Report - Intramuscular Implant Test      BSCM03800011231
                  Thirteen Week Duration 902505-18/BSC
693   8/30/2011   Final Study Report - Subacute (14-Day)               BSCM03800011273
                  Intraperitoneal Toxicity Study in Mice (Method
                  with Fourteen (14) Dose Exposure) 800575-12/BSC

694   6/8/2011    Final Study Report - Bacterial Mutagenicity Test -   BSCM03800011373
                  Ames Assay (Using Four Salmonella Strains and
                  One Escherichia coli Strain) 190862-16/BSC

695   1/28/2009   Pinnacle Anterior/Apical PFR Kits Field              BSCM03800015377
                  Assessment Plan, U0320 90398951 Rev/Ver AB

696               FMEA, Process Document RA1000185 Rev C               BSCM03800018015
697   ??/??/08    Advantage Fit Transvaginal Mid-Urethral Sling        BSCM04100000001
                  System Brochure BVU2470
698   ??/??/06    Advantage Transvaginal Mid-Urethral Sling System     BSCM04100000005
                  Brochure BVU2030
699   ??/??/10    Lynx Suprapubic Mid-Urethral Sling System            BSCM04100000011
                  Brochure BVU2040A
700   ??/??/09    Pinnacle Pelvic Floor Repair Kit Devices Brochure    BSCM04100000027
                  BVU2550




                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         38
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 40 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
701   ??/??/10    Incontinence your guide to stress urinary      BSCM04100000061
                  incontinence, Meet Carole Brochure, MVU6210
                  Rev B
702   ??/??/10    Incontinence your guide to stress urinary      BSCM04100000067
                  incontinence, Meet Carole Brochure, MVU6210
                  Rev B
703   ??/??/09    Uphold Vaginal Support System Brochure BVU2520 BSCM04100000073

704               Pinnacle (PFR) Kits Risk Management Plan and        BSCM04200011808
                  Report, U0320 90634621 Rev/Ver AB
705   03/??/07    Clinical Risk/Benefit Analysis Pinnacle             BSCM04200022792
                  Anterior/Apical, Total and Posterior Systems Pelvic
                  Floor Repair Kit, U0320 Rev/Ver 01
706   6/29/2007   Memo Patrick Antle to SIBS Coated Mesh Files re BSCM04200026915
                  SIBS Coated Mesh MSDS Documentation

707               Technical File Cover Letter - Advantage A/T Mesh BSCM04200066631
                  Assembly Technical File Version AA
708               Pinnacle Mesh Component Definition Phase Design BSCM04200066756
                  Freeze Design Review Boston Scientific
                  Corporation - Microvasive Urology Rev AA

709   6/25/2003   Clinical Risk/Benefit Analysis Advantage System -   BSCM04200068587
                  Revised 6/25/03
710   3/29/2004   Clinical Risk/Benefit Analysis (Obtryx), U0295      BSCM04200070183
                  90112454 Rev AA
711   1/21/2004   Clinical Risk/Benefit Analysis TTFS 90106571,       BSCM04200070199
                  U0295
712               Clinical Risk/Benefit Analysis (Obtryx Sling        BSCM04200070319
                  System) 90112454, U0295




                                                            PLAINTIFFS' EXHIBIT LIST
                                                                       39
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 41 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
713               Pelvic Floor Repair (PFR) Kits Clinical             BSCM04200079300
                  Risk/Benefit Analysis U0320, 90336148 Rev/Ver
                  AE
714   03/??/07    Clinical Risk/Benefit Analysis Pinnacle             BSCM04200094091
                  Anterior/Apical, Total and Posterior Systems Pelvic
                  Floor Repair Kit, U0320 90336148 Rev/Ver 01

715               UK advisory Board outline                           BSCM04200095484
716               Field Assessment Plan and Report for Solyx SIS      BSCM04200098686
                  System
717   3/31/2009   Field Assessment Plan Report Two Months Post        BSCM04200098686
                  Full Product Launch
718   1/3/2011    Anti Infective Mesh Study                           BSCM04200098853
719   11/??/11    Marlex HGX-030-01 (PP) Update Lessons Learned       BSCM04200098853

720   3/3/2006    Email Suzanne Setzer to Sabrina Tello re Prefyx     BSCM04300001364
                  brochure
721   4/5/2012    FDA 522 Strategy & PFR Update                       BSCM04400000245
722   2/28/2012   Complaint Trend Review January 2012 Data            BSCM04400000365
                  Urology/Women's Health February 28, 2012
723   5/17/2011   Email John Sherry to Brent Palmisano et al. re      BSCM04400017191
                  Pinnacle Lite Mesh
724   8/10/2009   Email Brent Palmisano to Evan Brasington re Duet:   BSCM04400028628
                  Field Assessment and Mangement reporting

725   1/14/2010   Email Evan Brasington to Urology Gynecology re      BSCM04400033582
                  Corporate Warning Letter Status
726   7/8/2008    Email Evan Brasington to Art Butcher re Dr. Lind    BSCM04400033638
                  Prefyx study
727   7/16/2008   Email Evan Brasington to John Pedersen re           BSCM04400033828
                  IMPORTANT: Action Required by July 16, 2008 -
                  Marketing Initiated Trial Remediation

                                                            PLAINTIFFS' EXHIBIT LIST
                                                                       40
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 42 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
728   6/16/2009   Email Tom Byrne to Dennis Miller, MD re               BSCM04400035890
                  Developing a Patient Informed Consent Form via
                  the Pelvic Health Coalition
729               Information about Mesh reinforced vaginal surgery     BSCM04400035894

730               Authorization and Consent (Part 1) for anterior and   BSCM04400035896
                  posterior repair with vault fixation, mesh
                  reinforcement and possible incontinence sling by
                  Dr. Dennis Miller
731               Authorization and Consent (Part 2) Detailed           BSCM04400035898
                  Description
732               Memo Brian McGee to Boston Scientific Women's         BSCM04400052101
                  Health PFR Territory Managers re Prefyx 3 month
                  interim report talking points
733               Total Fixation System and the PFR Market              BSCM04400052191
734               #1 Impact Statement - FDA Public Health               BSCM04400052372
                  Notification
735   5/17/2006   Email Philip Rackliffe to Evan Brasington re          BSCM04400067035
                  contract
736   5/3/2006    Letter Evan Brasington to Dr. Dennis Miller re        BSCM04400067037
                  Consulting and Assignment Agreement between Dr.
                  Miller and BSC
737   5/1/2007    Palmisano email chain re feedback on Shark            BSCM04400067687
738               Letter Evan Brasington to Dr. Brent Palmissano re     BSCM04400067689
                  Last week's meeting in Boston
739   4/18/2006   Johri email chain re IUGA 2006 Symposium              BSCM04400068479
740   ??/??/10    2010 NSM Evan Brasington "Innovation"                 BSCM04400085117
741   ??/??/05    STOMP Education 2005 presentation                     BSCM04400086888
742   04/??/06    Project Horizon Project Clarification and Update      BSCM04400095599
                  Lee Sullivan April 06 Manager's Meeting Newport




                                                             PLAINTIFFS' EXHIBIT LIST
                                                                        41
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 43 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date         Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
743   10/12/2008   Preliminary report on mesh use in pelvic              BSCM04400163499
                   reconstruction by Dr. Joseph Macaluso
744                Email Jospeh Macaluso to Brent Palmisano re US        BSCM04400163507
                   FDA/CDRH: Public Health Notification: Serious
                   Complications Associated with Transvaginal
                   Placement of Surgical Mesh in Repair of Pelvic
                   Organ Prolapse and Stress Urinary Incontinence

745                Butcher email chain re Kurt Douglas Resignation       BSCM04400164958

746   7/12/2007    Boston Scientific Corporation Abbreviated 510(k):     BSCM04500000428
                   Premarket Notification Pinnacle Pelvic Floor Repair
                   Kits
747   1/28/2004    Phillips Sumika MSDS Marlex Polypropylene (All        BSCM04500000465
                   Grades)
748   ??/??/10     Advantage Fit System: The Benefits are in the         BSCM04500001853
                   Design Brochure, MVU12960
749                Advantage System and Advantage Fit System             BSCM04500001865
                   Product Specification (mid urethral sling systems)
                   90055034 Rev/Ver AG
750                Advantage System and Advantage Fit System             BSCM04500001886
                   Transvaginal Mid-Urethral Sling MVU12960
                   Directions for Use
751   2/17/2010    Advantage System Advantage Fit System Mid-            BSCM04500001907
                   Urethral Sling Directions for Use
752   10/??/09     Advantage System Advantage Fit System Mid-            BSCM04500001944
                   Urethral Sling Directions for Use
753   ??/??/06     Lynx System Suprapubic Mid-Urethral Sling             BSCM04500002105
                   Directions for Use
754   2/23/2006    Marcia Williams Illustration Use Agreement - 10       BSCM04500002165
                   full color illustrations of Obtryx DFU



                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         42
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 44 of
                                                           424
                                  KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                  CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                        Bates No.         Stipulation Offered Admitted Refused
No.
755   10/??/09    Obtryx System - Halo Transobturator Mid-Urethral BSCM04500002167
                  System DFU 90116525-01 Rev D
756   ??/??/06    Prefyx PPS System DFU 90165577-01 Rev B -          BSCM04500002641
                  working copy
757   2/5/2009    Proof Jacket - Solyx Brochure                      BSCM04500002879
758   01/??/09    Solyx SIS System physician brochure - working copy BSCM04500002886

759   01/??/09    Solyx SIS System physician brochure - working copy BSCM04500002890

760   01/??/09    Solyx SIS System physician brochure - working      BSCM04500002894
                  copy BVU2530
761   07/??/10    Patient Brochure - Incontinence Your Guide to      BSCM04500003087
                  Stress Urinary Incontinence- working copy
762   ??/??/10    Original Submission - Incontinence your guide to   BSCM04500003090
                  stress urinary incontinence Meet Carole Brochure
                  MVU6210 Rev B
763   ??/??/10    Original Submission - Incontinence your guide to   BSCM04500003092
                  stress urinary incontinence Meet Carole Brochure
                  MVU6210 Rev B
764   6/3/2009    PSST Review & Approve Advertising & Promotion      BSCM04500003094
                  Form - SUI Patient Brochure, MVU6210 Rev A

765               Memo Ty Fairneny to PDM re Titan Project U0364 - BSCM04700001080
                  December 12, 2007 NEBH Cadaver Lab

766               Gingras (PROXY) ltt Goddard re distribution        BSCM04700005804
                  agreement between Proxy Biomedical and BSC
767   12/3/2007   Email Charlie Smith to Peter Mulrooney et al. re   BSCM04700013329
                  RFQ Supply Chain Mgt Projects
768   6/5/2009    Email Jamie Li to Al Intoccia re Discuss Blue Mesh BSCM04700017520
                  Meeting Notes



                                                           PLAINTIFFS' EXHIBIT LIST
                                                                      43
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 45 of
                                                           424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                             Bates No.         Stipulation Offered Admitted Refused
No.
769   8/5/2009    Email Al Intoccia to John Pedersen re Bold              BSCM04700020525
                  Women's Plan Health Working Group
770   8/10/2010   Email Janice Connor to Al Intoccia et al. re Pinnacle   BSCM04700023986
                  Lite / Biologic - Clinical Budget
771   6/17/2010   Email Delphine Corriette to Kenneth Daignault et        BSCM04700025751
                  al. re Pinnacle Lite
772   5/13/2010   Email Kenneth Daignault to John Sherry et al. re        BSCM04700026058
                  Proxy Meeting Friday?
773   4/22/2010   Email Bob Howe to Kenneth Daignault et al. re SGI       BSCM04700027963
                  deadline
774   6/17/2005   Letter Miriam C. Provost (FDA) to Proxy                 BSCM04700063926
                  Biomedical re K051245 Section 510(k) premarket
                  notification
775   ??/??/05    Polyform Synthetic Mesh Brochure BVU2270                BSCM04700068752
776               Memo Jim Goddard to Al Intoccia et al. re Proxy         BSCM04700136392
                  Biomedical and Boston Scientific Business Review
                  Meeting
777               Memo Jim Goddard to Al Intoccia et al. re Proxy         BSCM04700136392
                  Biomedical and Boston Scientific Business Review
                  Meeting
778   05/??/08    Endourology/Women's Health Monthly Complaint            BSCM04700137727
                  Report
779   3/20/2008   Email Charlie Smith to Peter Mulrooney et al. re        BSCM04700139872
                  Borealis costs to date
780               Project: BSC November Invoice Provide for               BSCM04700139874
                  polypropylene surgical mesh using a qualified fiber
                  spinner, knitter, and medical grade polypropylene
                  resin
781               Letter Peter Gingras (Proxy) to James Goddard           BSCM04700142463
                  (BSC) re compliance with distribution agreement




                                                               PLAINTIFFS' EXHIBIT LIST
                                                                          44
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 46 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
782   1/6/2009    Boston Scientific and Proxy Biomedical New           BSCM04700142470
                  Product Development Business Meeting
783   2/10/2010   Email John Sherry to Joseph Conkey re problems       BSCM04700232458
                  with UPHOLD device
784   7/13/2011   Email Kenneth Daignault to Al Intoccia re            BSCM04700235019
                  Boston.com article
785   8/3/2011    Email Kenneth Daignault to Joe Raneri et al. re      BSCM04700235069
                  Marlex - Discussion with Phillips
786   5/20/2009   Email Janice Connor to Brent Palmisano, et al. re    BSCM04800000555
                  UK clinical governance issues with use of mesh
                  devices
787   6/8/2009    Proxy Biomedical - Evaluation of Local Tolerance     BSCM04800000681
                  of Lightweight Surgical mesh for Women's Health

788   7/9/2009    Connor email chain re Developing a Patient           BSCM04800000794
                  Informed Consent Form via the Pelvic Health
                  Coalition
789   7/22/2009   Email Janice Connor to Brent Palmisano re uphold     BSCM04800000991

790   9/22/2009   Email Janice Connor to Brent Palmisano re Registry   BSCM04800001142
                  publication
791   3/17/2010   Email Brent Palmisano to Janice Connor re            BSCM04800001413
                  sacrocolpopexy concept
792   4/22/2009   Email Linda Butcher to Janice Connor re Obtryx       BSCM04800002326
                  Statistics - urgent new data requests please!! -
                  VERY URGENT PLEASE
793   5/12/2009   Email Christine McKillop to Janice Connor re         BSCM04800003230
                  Registry paper
794   5/12/2009   Email Linda Butcher to Janice Connor, et al. re      BSCM04800003553
                  Obtryx Statistics May, 1st
795   5/14/2009   Email Janice Connor to Shoshana Frydlewski et al.    BSCM04800008700
                  re Obtryx/Advantage Registry - CAR

                                                             PLAINTIFFS' EXHIBIT LIST
                                                                        45
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 47 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
796   6/30/2009   Obtryx and Advantage eRegistry Listing 6.2 12         BSCM04800009884
                  Month Followup Listings with Open Texts
797   6/29/2009   Obtryx and Advantage eRegistry Listing 6.1 3          BSCM04800009917
                  Month Follow-up Listings with Open Texts
798   9/23/2009   Email Maya Matusovsky to Brent Palmisano et al.       BSCM04800030177
                  re Obtryx Registry
799               Efficacy and Safety of Transobturator Tape(Obtryx)    BSCM04800030179
                  in Women with Stress Urinary Incontinence and
                  Intrinsic Sphincter Deficiency: Results from
                  International Obtryx Registry by Arunkalaivanan

800   3/24/2010   Obtryx and Advantage e-Registry                       BSCM04800046087
801   9/26/2009   Internal Memo from Dr. Robert Walsh re                BSCM04800053983
                  Documentation for Solyx Clinical Effects Severity
                  Rating Reduction
802               Investigator Sponsored Research Clinical Sciences     BSCM04800054267
                  Assessment Form - Clinical Evaluation of the
                  Pinnacle PFR Kit (Anterior/Apical) in the Surgical
                  Treatment of Pelvic Organ Prolapse - EU

803   7/14/2009   Email Thalia Kondonis to Janice Connor et al. re      BSCM04800055441
                  Pinnacle Global ISR - Request
804               Boston Scientific Preclinical Study Synopsis U0357    BSCM04800058558
                  - A non-GLP Chronic Study to Evaluate the
                  Pinnacle Lite Device in an Animal Model
805   10/1/2009   Email Vicki Houle to Janice Connor et al. re Prefyx   BSCM04800060611
                  Tiger Team meeting minutes
806               Houle email chain re Prefyx 12-month study SAP?       BSCM04800060776




                                                             PLAINTIFFS' EXHIBIT LIST
                                                                        46
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 48 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                            Bates No.         Stipulation Offered Admitted Refused
No.
807               Email Lawrence Lind to Emily Iger re International     BSCM04800060883
                  Urogynecology Journal Decision on Manuscript ID
                  IUJ-06-09-0285 Prefyx 3 month Manuscript
                  submitted
808   7/20/2009   Email Vicki Houle to Lawrence Lind et al. re           BSCM04800060884
                  International Urogynecology Journal - Decision on
                  Manuscript ID IUJ-06-09-0285
809   6/9/2009    Email Vicki Houle to Lawrence Lind et al. re Prefyx    BSCM04800060887
                  3-month Manuscript submitted
810   6/8/2010    A Prospective, Single-Arm, Post Market Clinical        BSCM04800061797
                  Study to Evaluate a Mid-Urethral Vaginal Tape
                  Procedure with a Pre-Pubic Delivery Approach, for
                  the Treatment of Stress Urinary Incontinence Study
                  Synopsis Report
811   9/27/2010   Study Synopsis Report Internal Sign-Off Sheet - The    BSCM04800061901
                  Prefyx PPS System eRegistry
812               Field Assessment Plan and Report for Solyx SIS         BSCM04800062370
                  System
813   1/31/2010   Email Roger Goldberg to Janice Connor re Uphold        BSCM04800065107
                  conference call: thurs or fri?
814   7/5/2011    Email John Sherry to Al Intoccia et al. re Data from   BSCM04800065537
                  drug coated mesh study - opportunity is emerging

815   6/20/2011   Email Bob Howe to Janice Connor et al. re Clinical     BSCM04800066324
                  F2 last minute change
816   2/18/2011   Email Janice Connor to Erik Sperry re Update           BSCM04800067782
                  Pinnacle Lite
817   12/3/2010   Outcomes of the Retropubic and Transobturator          BSCM04800068288
                  Approaches to Placement of Sub-Mid Urethral
                  Tapes for the Treatment of Stress Urinary
                  Incontinence in Women: Results from the
                  Obtryx/Advantage eRegistry

                                                             PLAINTIFFS' EXHIBIT LIST
                                                                        47
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 49 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                            Bates No.         Stipulation Offered Admitted Refused
No.
818               Female Stress Urinary Incontinence Evolution of        BSCM04800068319
                  slings
819   1/18/2011   Email Janice Connor to Robert Walsh re Pinnacle        BSCM04800071761
                  erosions
820               AUGS Inaugural Research Summit                         BSCM04800072360
821               Clinical Trials and Women's Health Value, Risk,        BSCM04800073303
                  Investment
822   11/8/2010   39th Global Congress of Minimally Invasive             BSCM04800076272
                  Gynecology (AAGL) November 8-12, 2010 Las
                  Vegas, NV - Comparisons of Safety and Efficacy of
                  the Obtryx Sling and Advantage Mid-Urethral Sling
                  for the Treatment of Stress Urinary Incontinence:
                  Propensity Matching Results in a large International
                  Registry
823   9/23/2009   American Urogynecologic Society (AUGS) Annual          BSCM04800076286
                  Meeting September 23-26, 2009 Hollywood, FL -
                  Long Term Efficacy and Safety of the Obtryx
                  Transobturator Mid-Urethral Sling System for
                  Treatment of Stress Urinary Incontinence in a
                  Community Setting: An Analysis of Outcomes and
                  Quality of Life
824   02/??/12    Safety and Efficacy of the TransobturatorObtryx  BSCM04800080896
                  Sling and RetropubicAdvantage Mid-Urethral Sling
                  for the Treatment of Stress Urinary Incontinence

825   6/18/2012   Email Vicki Houle to Janice Connor re IUJO: Your BSCM04800085009
                  manuscript entitled Safety and Efficacy of the
                  Transobturator Obtryx Sling and Retropubic
                  Advantage? Mid-Urethral Sling for the Treatment of
                  Stress Urinary Incontinence




                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         48
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 50 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                            Bates No.         Stipulation Offered Admitted Refused
No.
826   9/25/2012   Email Yun Lu to John Evans et al. re For Review:       BSCM04800091635
                  PS120021-Uphold LITE-Protocol DRAFT

827   3/21/2007   European Association of Urology Annual Congress BSCM04800093622
                  March 21-24, 2007 Berlin, Germany - First
                  International Registry on Sub-Mid Urethral Tapes
                  (M.U.T.) Implanted by Retro Pubic or Trans-
                  obturator Route: Preliminary Results on 900 Patients

828   6/21/2010   Patient brochure - Incontinence Your Guide to          BSCM04800104309
                  Stress Urinary Incontinence - working copy
829   6/27/2012   Email Janice Connor to Meaghan Wilk et al. re          BSCM04800106986
                  Need your help
830   1/13/2012   Protocol Synopsis: Postmarket Study PS120021           BSCM04800116631
                  Uphold Lite Study
831   1/17/2012   Email Scott Litwiller to Janice Connor re Request to   BSCM04800116665
                  share information about grant
832               Multi-Center Retrospective Clinical Evaluation of      BSCM04800121761
                  the Long Term Outcomes Following Pelvic Organ
                  Prolapse Repair Using Pinnacle PFR Kit (Anterior
                  Apical)
833   3/16/2012   Connor email chain re IUGA Grafts Roundtable           BSCM04800129384
                  2010
834   5/19/2012   Email Scott Litwiller to Janice Connor re Checking     BSCM04800131903
                  in / Obtryx manuscript
835               Protocol Synopsis Postmarket Study PS120021: A         BSCM04800139799
                  Prospective, Non-Randomized, Parallel Cohort,
                  Multi-center Study of Uphold LITE vs. Native
                  Tissue for the Treatment of Women with
                  Apical/Anterior Pelvic Organ Prolapse
836   5/3/2012    Connor email chain re Final Solyx documents            BSCM04800157265



                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         49
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 51 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
837               Email Janice Connor to Manuela Capodanno re          BSCM04800163642
                  Pinnacle - Coordinating Center - RE: Updated
                  Wheaton Amendment Required for BSC ISR
838   1/10/2011   Email Amy Leblanc to Rhea Sirkar re Solyx TW         BSCM04900000060
                  1800225
839   6/5/2012    Email Amy Leblanc to Susan Mohler re TW              BSCM04900002575
                  2320902
840               Email Amy Leblanc to Rhea Sirkar re 2154738:         BSCM04900002988
                  Solyx Complaint
841   5/10/2011   Sling Non-Reportability Statements                   BSCM04900003012
842   5/24/2011   Lebland email re Solyx tip detached                  BSCM04900003796
843   5/24/2011   Lebland email re Solyx tip detached                  BSCM04900003799
844   8/11/2011   Rhea Sirkar email re Solyx Complication and Risk     BSCM04900004077
                  Assessment
845   3/28/2012   Email Amy Leblanc to Rhea Sirkar re 2306498          BSCM04900004928
                  Obtryx Legal Complaint
846   10/7/2011   Email Nancy Cutino to Amy Leblanc re Patient         BSCM04900005941
                  event Complaint 2109262
847   9/22/2011   Email Robert Walsh to Amy Leblanc re 2096959 /       BSCM04900006104
                  2096856: Medical Opinion Requested
848   3/23/2011   Email Susan Mohler to Amy Leblanc et al re TW#       BSCM04900006595
                  1898300
849   6/7/2012    Email Yang Shen to Amy Leblanc re Abstracts          BSCM04900007581
                  IUGA
850   5/2/2011    Notification Non-Sterile Boston Scientific Devices   BSCM04900009567
                  Stolen Endoscopy and Urology / Women's Health
                  Devices URGENT: Risk of Infection

851   8/17/2010   Email Alissa Brandon to Amy Leblanc re D.F.          BSCM04900011528
                  Lynx, Pinnacle/Uphold Follow Up (TW 1654043)




                                                             PLAINTIFFS' EXHIBIT LIST
                                                                        50
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 52 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
852   9/10/2012   Email Amy Leblanc to Denise Weir re Question         BSCM04900017530
                  MDR TW2477647
853   1/27/2009   Email Kathleen Gale to Susan Mohler et al. re        BSCM05000000001
                  Boston Scientific - Complaints MedVenture
854   7/12/2010   Letter Cait Cowley (BSC) to Mr. Saunders re          BSCM05000099905
                  Clinical Trials Retrospective Database Reviews -
                  Advantage, Advantage Fit and Obtryx Sling
                  Systems - Corporate CAPA 265
855   3/1/2012    Adverse Incident Report                              BSCM05000180214
856   ??/??/05    Polyform Instructions for Use                        BSCM05100000710
857               Pinnacle PFR Kits and Uphold Vaginal Support         BSCM05100005422
                  System Technical File 90398530 Revision AG
858               FDA Question #8 Draft Response                       BSCM05100030589
859   6/17/2008   Letter David Krause (FDA) to Michelle Berrgy         BSCM05100030810
                  (BSC) re K0811048 Section 510(k) premarket
                  notification of intent to market
860               FDA Question #8 and Response                         BSCM05100030818
861               Pinnacle Pelvic Floor Repair (PFR) Kits U0320 -      BSCM05100035461
                  Regulatory Plan 90123472 Rev/Ver AA
862               Components/Raw Materials chart                       BSCM05100035496
863   11/1/2007   Email Michelle Berry to Theresa Moceri re            BSCM05100037364
                  Updated: Pinnacle-Capio Contingency Planning
864   10/9/2007   Marlex Polypropylene (All Grades) Material Safety    BSCM05100037426
                  Data Sheet
865               Berry email chain re PHN on Serious Complications    BSCM05100042086
                  Associated with Transvaginal Placement of Surgical
                  Mesh
866               Email Michelle Berry to Donna Gardner re Kitting a   BSCM05100042107
                  Modified Pinnacle A/A with Pinnacle Posterior in a
                  single Tray




                                                            PLAINTIFFS' EXHIBIT LIST
                                                                       51
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 53 of
                                                           424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                             Bates No.         Stipulation Offered Admitted Refused
No.
867   ??/??/06    About your diagnosis of stress urinary incontinence     BSCM05100042266
                  laughing. living life. (worry free) Brochure

868   4/14/2009   Team meeting re Duet 510(k) Discussion                  BSCM05100044335
869   9/2/2009    Berry email to Pinnacle Improvements Team re            BSCM05100051375
                  Special 510(k)
870   9/2/2009    Berry email re FYI - Art/Brent are setting up a         BSCM05100051401
                  senior staff meeting to discuss the special Pinnacle
                  510(k)
871               New Class III Medical Device License Application        BSCM05100054298
                  Section 1.1 Marketing History
872   3/31/2010   Health Canada communication re Device                   BSCM05100054306
                  Application File No.: 160012
873   5/20/2011   Berry email chain re Polyform 5Yr Real Time             BSCM05100060082
                  Aging Report
874   3/29/2005   Berry email re DFU changes                              BSCM05100062936
875   12/5/2005   Test Report - Validation Report for the evaluation of   BSCM05100066265
                  relevant published studies used in the scientific
                  literature route for the Polyform Synthetic Mesh

876               Risk Analysis Cover Page - Anterior Apical PFR          BSCM05100078123
                  Kits Project #U0320 90243355 Rev/Ver 01

877               Advantage System Technical File Class IIb Medical BSCM05100081232
                  Device Directive 90088963 Rev/Ver AB

878   12/4/2007   Email Ron Ciulla to Christine Czap re New PP Resin BSCM05100092872

879   3/25/2009   McGrath email chain re Solyx complaints review          BSCM05100095968

880   3/20/2009   Tan Memo re Solyx Complaints meeting minutes            BSCM05100095970
                  and action items

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         52
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 54 of
                                                           424
                                  KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                  CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
881   4/13/2009   Email Donna Gardner to Michelle Berry re Duet    BSCM05100096057
                  510(k) Discussion
882   5/28/2009   Pinnacle Uphold PFR Kits Field Assesment Report, BSCM05100099301
                  U0320 90398951 Rev/Ver AB
883               Xenform Tissue Repair Matrix Clinical Risk /     BSCM05100109892
                  Benefit Analysis, LTF025 90120407 Rev/Ver AB

884   1/18/2008   Email Janet McGrath to Donna Gardner et al. re      BSCM05100117270
                  mesh 510k requirements
885   10/9/2007   Marlex Polypropylene (All Grades) Material Safety   BSCM05100117275
                  Data Sheet
886   1/21/2008   Memo Ty Fairney to PDM re Titan (U0364) and         BSCM05100117426
                  Gorilla Projects (U0321) - Jan 18, 2008 NEBH
                  Cadaver Lab
887   3/19/2008   Email Mike Weiser to Thomas Graves et al. re        BSCM05100119752
                  device specific std reference on titan/pinnacle
                  prod.spec
888   3/31/2008   Email Blessie Concepcion to Michelle Berry re       BSCM05100120182
                  Emailing FDA-3674
889   4/18/2008   BCA-Biocompatibility Assessment Form for            BSCM05100120859
                  Polypropylene Mesh Fiber Supplier Change U0320,
                  U0315 90422152 Rev/Ver AA
890   7/8/2008    Memo Doreen Rao to Rob Miragliuolo re Marlex        BSCM05100122946
                  HGX-030-01 Polypropylene
891               Byrne email chain re Update on FDA's PHN on the     BSCM05100125588
                  Use of Mesh
892   3/31/2010   Ji-Dong email re Canada -- Uphold Additional        BSCM05100129234
                  Information Request
893   4/8/2010    Walsh email chain re Health Canada Questions on     BSCM05100129400
                  Uphold Product Submission
894   4/14/2010   Babler email chain re Health Canada Questions       BSCM05100129466



                                                            PLAINTIFFS' EXHIBIT LIST
                                                                       53
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 55 of
                                                           424
                                  KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                  CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                       Bates No.           Stipulation Offered Admitted Refused
No.
895   4/14/2010   Rhoades email chain re Canada -- Uphold           BSCM05100129545
                  Additional Information Request
896               Chemtrec MSDS                                     BSCM05100129607
897   4/14/2010   Lewis email chain re Health Canada Questions      BSCM05100129841
898   7/20/2010   Nowlin email chain re Health Canada Appeal for    BSCM05100137835
                  Rejection of Uphold product application
899   5/27/2010   Dr. Goldberg letter re data on Uphold Vaginal     BSCM05100138553
                  Support System.
900   5/28/2010   Krause ltt Medical Devices Bureau re Device       BSCM05100138555
                  License application -- Class III, Request for
                  Additional Information -- Application 160012
901               Email Janet McGrath to Michelle Berry re          BSCM05100139454
                  URGENT REQUEST: MSDS for MESH
902   9/23/2010   Raneri email chain re SuXi AppTec Test Schedule   BSCM05100141555

903   9/17/2010   Woodhull notification from WuXi AppTec Sample BSCM05100141557
                  Receipt Notification / Scheduled Testing
904   9/22/2010   Woodhull email chain re Mesh Sensitization Corp     BSCM05100141575
                  CAR 0846 from Corporate
905               Spreadsheet - Adverse Events / Warnings / Potential BSCM05100143617
                  Complications in DFU: Pinnacle (PFR Kits,
                  90482483 Rev. AC; Pinnacle Duet (PFR) Kit,
                  90490650 Rev. AC; Uphold Vaginal Support
                  System, 90416101 Rev AE
906   1/3/2012    FDA communication re Postmarket Surveillance      BSCM05100154655
                  (PS) Study: PS120022, Pinnacle Duet

907   1/3/2012    FDA Communication re PS120093                     BSCM05100154667
908   1/3/2012    Letter Thomas Gross (FDA) to Michelle Berry       BSCM05100165057
                  (BSC) re Postmarket surveillance (PS) study:
                  PS120023



                                                            PLAINTIFFS' EXHIBIT LIST
                                                                       54
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 56 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
909   1/3/2012    Letter Thomas Gross (FDA) to Michelle Berry          BSCM05100165071
                  (BSC) re Postmarket surveillance (PS) study:
                  PS120021
910   1/3/2012    Letter Thomas Gross (FDA) to Michelle Berry          BSCM05100165083
                  (BSC) re Postmarket surveillance (PS) study:
                  PS120024
911   3/8/2012    Email Michelle Berry to Donna Gardner re if you      BSCM05100174152
                  have a minute
912               Newell email re Gorilla's New Project Name Contest   BSCM0510092471

913   6/17/2011   Pinnacle Lite draft responses                        BSCM05200000162
914   5/26/2009   Email Brent Palmisano to Donna Gardner, et al. re    BSCM05200000734
                  Persei data to Prof. Costa evaluation
915   6/7/2011    Final Study Report - Materials Mediated Rabbit       BSCM05200002195
                  Pyrogen Test 900770-22/BSC
916   5/18/2011   Email Peter Mulrooney to John Sherry et al. re       BSCM05200003511
                  Pinnacle Lite Mesh
917   5/13/2011   Letter Mark Melkerson (FDA) to Elaine Duncan         BSCM05200003515
                  (Proxy) re K111121 510(k) premarket notification
                  of intent to market
918   4/1/2011    Email John Pedersen to Donna Gardner et al. re       BSCM05200004774
                  AdvaMed Update
919   2/18/2011   Email Donna Gardner to Urology & Women's             BSCM05200005345
                  Health Senior Staff re Update Pinnacle Lite
920   1/3/2012    Solyx 522 Order                                      BSCM05200010605
921   1/26/2012   Email James Goddard to Donna Gardner re LITE         BSCM05200011218
                  Source Documents
922               Q&A                                                  BSCM05200011766
923               Asai email chain re Oct 27 Uphold Meeting in Japan   BSCM05200013044

924   10/6/2011   Asai email chain re Polyform and Uphold/Pinnacle     BSCM05200013046



                                                            PLAINTIFFS' EXHIBIT LIST
                                                                       55
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 57 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                            Bates No.         Stipulation Offered Admitted Refused
No.
925   7/15/2011   Hamamoto email chain re Please add Pyrogen for         BSCM05200013054
                  Japan: BCA for Teleflex Sutures
926   3/19/2012   PS120093-Solyx SIS: Response to FDA Questions          BSCM05200013487

927   5/21/2012   Hamamoto email chain re Advantage copy                 BSCM05200019359
                  certification statement
928   05/??/12    Certification Statement - Japanese Cytotoxicity Test   BSCM05200019362
                  Colony Microassay by Elution
929   1/20/2012   Email Michelle Berry to Donna Gardner re New           BSCM05200042149
                  PSST Materials for LITE PFR Kits/Mesh
930   4/27/2012   International Urogynecology Journal Safety and         BSCM05200048906
                  Efficacy of the Transobturator Obtryx Sling and
                  Retropubic Advantage Mid-urethral Sling for the
                  Treatment of Stress Urinary Incontinence

931               Obtryx and Advantage eRegistry CDM00025270             BSCM05200049005
                  Rev/Ver AA
932   3/8/2012    Email Donna Gardner to Michelle Berry re If you        BSCM05200061774
                  have a minute
933   4/28/2011   Overview of Boston Scientific's Pelvic Floor           BSCM05200062276
                  Products and Risk Benefit Assessment Presentation

934   6/29/2012   Letter Donna Gardner (BSC) to Mary Beth Ritchey        BSCM05200063793
                  (FDA) re Amendment to Postmarket Surveillance
                  (PS) Study: PS120021
935   6/12/2012   Letter to FDA re PS120021 (Uphold Lite and             BSCM05200065006
                  Pinncle Posterior Lite); PS120023 (Uphold):
                  PS120024 (Pinnacle Posterior)
936   7/24/2012   FDA letter re suspend PS study . . . based on no       BSCM05200066788
                  longer marketing . . ."
937               Background of 522 Studies                              BSCM05200076044



                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         56
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 58 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date         Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
938   2/8/2012     Gardner email chain re LITE BLUE - Only mesh          BSCM05200077937
                   approved by FDA since mesh warning in 2011 -
                   from West @ Boston Scientific!
939   8/3/2001     CPChem Marlex® and Marflex™ Polyethylenes             BSCM05300000201
                   MSDS #240370 Rev 2
940   3/31/2004    Burgess email chain re Biocompatibility Surgical      BSCM05300000258
                   mesh
941                Materials / Vendor List                               BSCM05300000265
942   1/22/2004    McGrath email chain re Clinical Risk/Benefit          BSCM05300012659
                   Analysis - TTFS
943                Clinical Risk / Benefit Analysis Double "A" System    BSCM05300013507

944   3/31/2004    McGrath email chain re Biocompatibility Surgical      BSCM05300015423
                   mesh
945   11/5/2007    Email Ron Ciulla to Janet McGrath et al. re Medical   BSCM05300015468
                   Monofilament
946                Brett Nowlin email re Solyx Erosions/FMEAs            BSCM05300015599
947   9/2/2010     Corp Form Corrective Action/Preventive Action         BSCM05300016902
                   Request (CAR/PAR)
948                Woodhull email chain re Sensitization Testing -       BSCM05300017000
                   mesh sling products
949                Urethral Sling System Clinical Experience Summary     BSCM05300017161

950   9/3/2010     Woodhull email chain re Mesh Sensitization Corp  BSCM05300017265
                   CAR 0846 for Corporate
951                Letter Janet A. McGrath (BSC) to Dean Yarborough BSCM05300017315
                   (Jarden) re Marlex HGX-030-01 Polypropylene
                   monofilament
952   11/27/2007   Email Charlie Smith to Eric Goorno et al. re     BSCM05300018264
                   Polypropylene Monofilament - (Shakespeare /
                   Jarden resin issue)



                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         57
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 59 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
953               McGrath email chain re CRBA: Solyx / CAPA Mar         BSCM05300024031
                  2007 11 07 (slings)
954               Boston Scientific Lynx System Technical File          BSCM05300037056
                  90137064 Rev/Ver AF
955               Boston Scientific Obtryx System Technical File        BSCM05300045755
                  90114156 Rev/Ver. AF
956               DRAFT Pre-Pubic Mid-Urethral Sling                    BSCM05300047007
957               Pre-Pubic List of Listings                            BSCM05300048321
958               Pre-Pubic List of Tables                              BSCM05300048322
959   4/17/2008   Pre-Pubic Listing 1.1 Overall Adverse Events          BSCM05300048324
960   4/28/2008   Pre-Pubic Listing 1.10 Patient Categories             BSCM05300048359
961   4/29/2008   Pre-Pubic Listing 1.11 Stage of Prolapse              BSCM05300048365
962   4/17/2008   Pre-Pubic Listing 1.1a Overall Adverse Events         BSCM05300048371
963   4/17/2008   Pre-Pubic Listing 1.1b Overall Adverse Events*        BSCM05300048413
964   4/18/2008   Pre-Pubic Listing 1.1c Overall Adverse Events         BSCM05300048457
965   4/17/2008   Pre-Pubic Listing 1.2 Device Related Adverse          BSCM05300048492
                  Events
966   4/17/2008   Pre-Pubic Listing 1.3 Serious Adverse Events          BSCM05300048506
967   4/17/2008   Pre-Pubic Listing 1.4 Unanticipated Adverse Device    BSCM05300048509
                  Effects
968   4/17/2008   Pre-Pubic Listing 1.5 Other Previous Pelvic           BSCM05300048510
                  Procedures
969   4/17/2008   Pre-Pubic Listing 1.6 Sexual Symptoms Present at      BSCM05300048513
                  Baseline
970   4/17/2008   Pre-Pubic Listing 1.7 Pad Test Results for Patients   BSCM05300048519
                  with SUI Symptoms at 3 Months Advantage Patients

971   4/17/2008   Pre-Pubic Listing 1.8 Inclusion/Exclusion Criteria    BSCM05300048520
                  Protocol Deviations
972   4/23/2008   Pre-Pubic Listing 1.9 Reasons for Abnormal            BSCM05300048522
                  Vaginal Exam



                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         58
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 60 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date        Description                                            Bates No.         Stipulation Offered Admitted Refused
No.
973   4/17/2008   Pre-Pubic Listing 2.1 Patients with Additional         BSCM05300048524
                  Pelvic Floor Procedure (N=22)
974   4/17/2008   Pre-Pubic Listing 2.2.1 Pain During Intercourse Site   BSCM05300048526
                  1
975   4/17/2008   Pre-Pubic Listing 2.2.10 Pain During Intercourse       BSCM05300048528
                  Site 10
976   4/17/2008   Pre-Pubic Listing 2.2.11 Pain During Intercourse       BSCM05300048530
                  Site 11
977   4/17/2008   Pre-Pubic Listing 2.2.12 Pain During Intercourse       BSCM05300048531
                  Site 12
978   4/17/2008   Pre-Pubic Listing 2.2.2 Pain During Intercourse Site   BSCM05300048532
                  2
979   4/17/2008   Pre-Pubic Listing 2.2.3 Pain During Intercourse Site   BSCM05300048533
                  3
980   4/17/2008   Pre-Pubic Listing 2.2.5 Pain During Intercourse Site   BSCM05300048534
                  5
981   4/17/2008   Pre-Pubic Listing 2.2.6 Pain During Intercourse Site   BSCM05300048535
                  6
982   4/17/2008   Pre-Pubic Listing 2.2.7 Pain During Intercourse Site   BSCM05300048536
                  7
983   4/17/2008   Pre-Pubic Listing 2.2.8 Pain During Intercourse Site   BSCM05300048537
                  8
984   4/17/2008   Pre-Pubic Listing 2.2 Pain During Intercourse          BSCM05300048538
985   4/17/2008   Pre-Pubic Listing 2.3 Pad Test Results                 BSCM05300048544
986   4/21/2008   Pre-Pubic Table 1.1 Patient Disposition ITT            BSCM05300048553
                  Population
987   4/24/2008   Pre-Pubic Table 1.1x Patient Disposition Per           BSCM05300048555
                  Protocol Population*
988   4/21/2008   Pre-Pubic Table 1.2 Patient Enrollment by Site ITT     BSCM05300048557
                  Population
989   4/24/2008   Pre-Pubic Table 1.2x Patient Enrollment by Site Per    BSCM05300048558
                  Protocol Population*

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         59
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 61 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
990    4/21/2008   Pre-Pubic Table 1.3 Demographics ITT Population       BSCM05300048559

991    4/24/2008   Pre-Pubic Table 1.3x Demographics Per Protocol     BSCM05300048562
                   Population*
992    4/21/2008   Pre-Pubic Table 1.4 Medical History ITT Population BSCM05300048566

993    4/24/2008   Pre-Pubic Table 1.4x Medical History Per Protocol     BSCM05300048569
                   Population*
994    4/21/2008   Pre-Pubic Table 1.5 Physical Exam ITT Population      BSCM05300048572

995    4/24/2008   Pre-Pubic Table 1.5x Physical Exam Per Protocol       BSCM05300048574
                   Population*
996    4/21/2008   Pre-Pubic Table 1.6 POP-Q Staging Assessment ITT      BSCM05300048576
                   Population
997    4/24/2008   Pre-Pubic Table 1.6x POP-Q Staging Assessment         BSCM05300048580
                   Per Protocol Population*
998    4/21/2008   Pre-Pubic Table 1.7 Procedure Data ITT Population     BSCM05300048584

999    4/24/2008   Pre-Pubic Table 1.7x Procedure Data Per Protocol      BSCM05300048586
                   Population*
1000   4/24/2008   Pre-Pubic Table 1.7xx Procedure Data Per Protocol     BSCM05300048588
                   Population* Excluding Patients with Sling Removed
                   After Procedure
1001   4/24/2008   Pre-Pubic Table 1.8 Study Entry Criteria Deviations   BSCM05300048590
                   ITT Population
1002   4/24/2008   Pre-Pubic Table 1.8x Study Entry Criteria             BSCM05300048593
                   Deviations Per Protocol Population*
1003   4/21/2008   Pre-Pubic Table 2.1 Pad Test ITT Population           BSCM05300048596
1004   4/21/2008   Pre-Pubic Table 2.1.1 Urine Lost (Grams) Change       BSCM05300048598
                   from Baseline to 1 Year ITT Population




                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         60
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 62 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
1005   4/29/2008   Pre-Pubic Table 2.1.1a Urine Lost (Grams) Change      BSCM05300048599
                   from Baseline to 3 Months ITT Population

1006   4/29/2008   Pre-Pubic Table 2.1.1ax Urine Lost (Grams) Change BSCM05300048600
                   from Baseline to 3 Months Per Protocol Population*

1007   4/24/2008   Pre-Pubic Table 2.1.1x Urine Lost (Grams) Change      BSCM05300048601
                   from Baseline to 1 Year Per Protocol Population*

1008   4/21/2008   Pre-Pubic Table 2.1.2 Urine Lost (Grams) ITT          BSCM05300048602
                   Population
1009   4/24/2008   Pre-Pubic Table 2.1.2x Urine Lost (Grams) Per         BSCM05300048603
                   Protocol Population*
1010   4/21/2008   Pre-Pubic Table 2.1.3 Improvement from Baseline       BSCM05300048604
                   in Pad Test* ITT Population
1011   4/24/2008   Pre-Pubic Table 2.1.3x Improvement from Baseline      BSCM05300048605
                   in Pad Test* Per Protocol Population**

1012   4/24/2008   Pre-Pubic Table 2.1x Pad Test Per Protocol          BSCM05300048606
                   Population*
1013   4/24/2008   Pre-Pubic Table 2.1xx Pad Test Results Per Protocol BSCM05300048608
                   Population* Results Subsequent to Off-Protocol
                   Procedure Scored as Failure
1014   4/21/2008   Pre-Pubic Table 2.2 Voiding Diary ITT Population BSCM05300048609

1015   4/24/2008   Pre-Pubic Table 2.2x Voiding Diary Per Protocol       BSCM05300048611
                   Population*
1016   4/24/2008   Pre-Pubic Table 2.3 Pelvic Floor Distress Inventory   BSCM05300048613
                   (PFDI-20) ITT Population
1017   4/21/2008   Pre-Pubic Table 2.3.1 Pelvic Floor Distress           BSCM05300048615
                   Inventory (PFDI-20) - Change from Baseline to 3
                   months ITT Population

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         61
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 63 of
                                                            424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
1018   4/24/2008   Pre-Pubic Table 2.3.1x Pelvic Floor Distress        BSCM05300048617
                   Inventory (PFDI-20) - Change from Baseline to 3
                   months Per Protocol Population*
1019   4/21/2008   Pre-Pubic Table 2.3.2 Pelvic Floor Distress         BSCM05300048619
                   Inventory (PFDI-20) - Change from Baseline to 1
                   Year ITT Population
1020   4/24/2008   Pre-Pubic Table 2.3.2x Pelvic Floor Distress        BSCM05300048621
                   Inventory (PFDI-20) - Change from Baseline to 1
                   Year Per Protocol Population*
1021   4/24/2008   Pre-Pubic Table 2.3x Pelvic Floor Distress          BSCM05300048623
                   Inventory (PFDI-20) - Per Protocol Population*
1022   4/21/2008   Pre-Pubic Table 2.4 Pelvic Organ Prolapse/Urinary   BSCM05300048625
                   Incontinence Sexual Function Questionnaire (PISQ-
                   12) ITT Population
1023   4/21/2008   Pre-Pubic Table 2.4.1 Pelvic Organ                  BSCM05300048626
                   Prolapse/Urinary Incontinence Sexual Function
                   Questionnaire (PISQ-12) Change from Baseline to 3
                   Months ITT Population
1024   4/24/2008   Pre-Pubic Table 2.4.1x Pelvic Organ                 BSCM05300048627
                   Prolapse/Urinary Incontinence Sexual Function
                   Questionnaire (PISQ-12) Change from Baseline to 3
                   Months Per Protocol Population*
1025   4/24/2008   Pre-Pubic Table 2.4.1x Pelvic Organ                 BSCM05300048628
                   Prolapse/Urinary Incontinence Sexual Function
                   Questionnaire (PISQ-12) Change from Baseline to 3
                   Months Per Protocol Population*
1026   4/24/2008   Pre-Pubic Table 2.4.2x Pelvic Organ                 BSCM05300048629
                   Prolapse/Urinary Incontinence Sexual Function
                   Questionnaire (PISQ-12) Change from Baseline to 1
                   Year Per Protocol Population*




                                                            PLAINTIFFS' EXHIBIT LIST
                                                                       62
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 64 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
1027   4/21/2008   Pre-Pubic Table 2.4.3 Pelvic Organ                 BSCM05300048630
                   Prolapse/Urinary Incontinence Sexual Function
                   Questionnaire (PISQ-12) Patients Decreased from
                   Baseline ITT Population
1028   4/24/2008   Pre-Pubic Table 2.4.3x Pelvic Organ                BSCM05300048631
                   Prolapse/Urinary Incontinence Sexual Function
                   Questionnaire (PISQ-12) Patients Decreased from
                   Baseline Per Protocol Population
1029   4/24/2008   Pre-Pubic Table 2.4x Pelvic Organ Prolapse/Urinary BSCM05300048632
                   Incontinence Sexual Function Questionnaire (PISQ-
                   12) Per Protocol Population*

1030   4/24/2008   Pre-Pubic Table 2.5 Sexually Active ITT Population BSCM05300048633

1031   4/24/2008   Pre-Pubic Table 2.5x Sexually Active Per Protocol     BSCM05300048634
                   Population*
1032   4/21/2008   Pre-Pubic Table 2.6 Phone Questionnaire - 6           BSCM05300048635
                   Months ITT Population
1033   4/24/2008   Pre-Pubic Table 2.6x Phone Questionnaire - 6          BSCM05300048636
                   Months Per Protocol Population*
1034   4/21/2008   Pre-Pubic Table 2.7 Patients with Additional Pelvic   BSCM05300048637
                   Floor Procedures ITT Population
1035   4/24/2008   Pre-Pubic Table 2.7x Patients with Additional         BSCM05300048638
                   Pelvic Floor Procedures Per Protocol Population*

1036   4/21/2008   Pre-Pubic Table 3.1 Overall Adverse Events        BSCM05300048639
                   (N=100)
1037   4/21/2008   Pre-Pubic Table 3.2 Device Related Adverse Events BSCM05300048646
                   (N=100)
1038   4/21/2008   Pre-Pubic Table 3.3 Serious Adverse Events        BSCM05300048649
                   (N=100)



                                                               PLAINTIFFS' EXHIBIT LIST
                                                                          63
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 65 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
1039   4/21/2008   Pre-Pubic Table 3.4 Unanticipated Adverse Device    BSCM05300048650
                   Effects (N=100)
1040   5/3/2010    Email Robert Walsh to Janet McGrath re Prefyx       BSCM05300049595
                   DFU
1041   6/6/2007    Olivieri email chain re Shark CRVA - SAO edits      BSCM05300051475

1042   6/6/2007    Shark Mid-Urethral Sling System Clinical Risk       BSCM05300051479
                   Benefit Analysis edited by Olivieri
1043   6/13/2007   Ang email chain re Shark SRBA draft REV 01 -        BSCM05300051622
                   comments needed by next Wednesday, June 13

1044   6/14/2007   Shark Mid-Urethral Sling System Clinical Risk       BSCM05300051625
                   Benefit Analysis edited by McGrath
1045   5/17/2007   Ang email chain re Shark CRBA draft REV 01 -        BSCM05300051674
                   Please provide comments by Tuesday, May 22
1046   5/17/2007   Shark Mid-Urethral Sling System Clinical Risk       BSCM05300051676
                   Benefit Analysis edited by Ang
1047   7/10/2007   Ang email re CRBA Shark FINAL - pre read for        BSCM05300051818
                   approvals
1048               Shark Mid-Urethral Sling System Clinical Risk       BSCM05300051819
                   Benefit Analysis REV/VER. 01
1049   8/13/2008   Patella email re Solyx SIS System CRBA pre-review   BSCM05300054877

1050               Solyx SIS System Clinical Risk Benefit Analysis     BSCM05300054878
                   Rev/Ver AA - edited
1051   8/12/2008   Solyx SIS System MDR-MDV Event Descriptions         BSCM05300054909
                   Attachment to Solyx SIS System CRBA 90364063

1052               Biocompatibility Report for Solyx Single Incision   BSCM05300055522
                   Sling (SIS) System-Delivery Device - edited

1053   3/23/2009   Shah email re Solyx complaint                       BSCM05300056163

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         64
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 66 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
1054   5/30/2009   Four Month Field Assessment Plan and Report for      BSCM05300056575
                   Solyx
1055               Field Assessment Plan and Report for Solyx SIS       BSCM05300056904
                   System
1056               Email Donna Gardner to Janet McGrath re Final        BSCM05300057022
                   response Health/Canda/SOLYX
1057   6/14/2007   McGrath email chain re Shark CRBA draft REV 01 -     BSCM05300058333
                    comments needed by next Wednesday, June 13

1058   6/14/2007   Shark Mid-Urethral Sling System Clinical Risk        BSCM05300058338
                   Benefit Analysis edited by McGrath
1059   6/25/2008   Email Janet McGrath to Michelle Berry re FDA         BSCM05300059256
                   question MSDS
1060               Polypropylene description                            BSCM05300059258
1061   ??/??/06    About your diagnosis of stress urinary incontience   BSCM05300059853
                   laughing. living life. (worry free) Brochure

1062               Field Assessment Plan and Report Solyx SIS System BSCM05300060805

1063   3/24/2011   Berry email chain re Sensitization data              BSCM05300061260
1064               Solyx Hazard Analysis                                BSCM05300061320
1065               Design Change Analysis Form (DCAF) 90785512          BSCM05300062672
                   Rev 01
1066   9/1/2011    Connor email chain re Example - Prolift              BSCM05500007375
                   Studies_BSC.ppt
1067   4/25/2011   Email Donna Gardner to Rob Miragliuolo re BSC        BSCM05500015110
                   position on mesh
1068   3/26/2012   Letter Danica Marinac-Dabic (FDA) to Robert          BSCM05500018606
                   Buehler (Tei Biosciences) re Postmarket
                   Surveillance Study Number PS120081




                                                               PLAINTIFFS' EXHIBIT LIST
                                                                          65
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 67 of
                                                            424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                             Bates No.         Stipulation Offered Admitted Refused
No.
1069   6/30/2010   Letter Patrick Caines (BSC) to Deb Yoder (FDA) re       BSCM05500019513
                   Submission Status of MDRs for Clinical Trials
                   Retrospective Database Reviews (Corporate CAPA
                   265)
1070   7/18/2011   Email Rob Miragliuolo to Mitch Wheeler re               BSCM05500031762
                   PFRMDRanalysis.doc
1071   4/5/2011    Email Rob Miragliuolo to Jeffrey Secunda re             BSCM05500036312
                   Surgical Meshes
1072   06/??/08    NICE Treating vaginal wall prolapse with surgery        BSCM05500036681
                   using mesh
1073   6/30/2012   Pinnacle Anterior Apical PFR Kit Talking Points to      BSCM05600000987
                   Customers
1074               Byrne email chain re PHC Call Thursday on FDA           BSCM05600037434
                   Guidance on mesh
1075   12/??/01    Pelvic Floor - Our Advisors, Evaluators, Instructors,   BSCM05600041756
                   Preceptors & Champions
1076   3/29/2010   Email Brian McGee to Lee Sullivan re RECAP "7th         BSCM05600083551
                   Annual Advances in Surgical Gynecology" CME
                   program
1077   11/9/2010   Email Art Butcher to Lee Sullivan et al. re Dr.         BSCM05600083621
                   Millers's insights on physician training "third year
                   curse"
1078   ??/??/08    Women's Health Sales Training SUI & Pelvic Floor        BSCM05600083864

1079   6/18/2008   Email Lee Sullivan to Jackie Lafuente et al. re Sales   BSCM05600132924
                   Growth Acceleration Proposal
1080   3/20/2008   Email John Pedersen to Evan Brasington et al. re        BSCM05600144435
                   Pinnacle case update
1081   3/8/2007    Dyer - International Review presentation                BSCM05600148215
1082               Palmisano email re VIP visit recap                      BSCM05600150968




                                                                PLAINTIFFS' EXHIBIT LIST
                                                                           66
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 68 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                         Bates No.          Stipulation Offered Admitted Refused
No.
1083   6/22/2006   Memo Karen Parkyn-Michael to Eric Goorno et al.     BSCM05600152009
                   re Prefyx Strategic Marketing Launch (SML)

1084               Clinical Investment Proposal                         BSCM05700001166
1085               Advances in Pelvic Floor Reconstruction and Stress BSCM05700001935
                   Urinary Incontinence First International Registry of
                   Mid Urethral Sling Implanted via Retropubic or
                   Transobturator Route Utilising the same Type 1
                   Polypropylene Mesh: Results on 1500 patients at 3
                   and 12 months Presentation

1086   8/11/2011   Mesh Resin Project Update Presentation by Charlie   BSCM05700002415
                   Smith
1087               Boston Scientific Women's Health Sales Tool         BSCM05700004519
                   Prefyx PPS System Talk Tracks
1088               The e Obtryx and Advantage Registry Presentation    BSCM05700005108

1089               Prefyx PPS pre-pubic sling system Changing the      BSCM05700033672
                   direction of slings
1090               Boston Scientific Feedback Boston Scientific        BSCM05700034257
                   Technology Review Paris, France
1091               Obtryx System Improvements Taking                   BSCM05700042195
                   Effect....January 2011
1092               Pelvic Floor Repair (PFR) Kit Clinical Experience   BSCM05700045498
                   Summary U0320, U0357 90336148 Rev/Ver AF

1093   2/18/2011   Email John Sherry to Brent Palmisano re FDA          BSCM05700066940
                   negotiations
1094   2/11/2011   Email John Sherry to Brent Palmisano et al. re PFR - BSCM05700066945
                   Lite scenarios
1095   5/17/2011   Email Peter Mulrooney to John Sherry et al. re       BSCM05700077637
                   Pinnacle Lite Mesh

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         67
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 69 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
1096               Pelvic Floor Repair NG Concepts                       BSCM05700106484
1097   3/17/2011   Christopher Cuddy email re Solyx HHAs                 BSCM05800410692
1098   8/29/2011   Changes to Solyx FMEA (revised draft)                 BSCM05800412599
1099   8/15/2011   Solyx Risk Analysis Report (Current Revision: AK -    BSCM05800413106
                   Updated to Revision: AL)
1100   8/29/2011   Changes to Solyx FMEA                                 BSCM05800461322
1101   3/16/2011   Email Arundhati Datye to Alison Timm et al. re SIS    BSCM05800461757
                   Placement/Pierce Tissue Tension Issues During
                   Procedure
1102               Pelvic Organ Prolapse and Stress Urinary              BSCM05800473614
                   Incontinence Adverse Event Analysis 2006-2011

1103   9/3/2009    Complaint Trend Review August 2009 Data               BSCM05800566198
1104   8/29/2011   Kahan Solyx Risk Analysis Report                      BSCM05899461322
1105   3/16/2006   Certificate of Achievement awarded to Joseph          BSCM06000030886
                   Welter, MD for successful completion of the
                   Advances in Pelvic Floor Technology Lab
1106               Email Katie Aloisi to Brent Palmisano et al. re FDA   BSCM06000044463
                   MedWatch: Transvaginal Placement of Surgical
                   Mesh-Serious Complications Associated with
                   Transvaginal Placement of Surgical Mesh in Repair
                   of Pelvic Organ Prolapse and Stress Urinary
                   Incontinence
1107   11/7/2007   Email Michael Alspaugh to Katie Aloisi et al. re      BSCM06000078840
                   Cadaver lab: Urgent Product needed
1108               Email Michael Alspaugh to Darin Hammers re            BSCM06000079588
                   Roberts Preceptorship
1109   12/8/2009   Email Sean Toomer to Michelle Jordan re Dr. Long      BSCM06000143956

1110   2/25/2009   Email Steve McCastlain to Katie Aloisi re LCL         BSCM06000169736
                   order form



                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         68
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 70 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
1111   2/4/2009    Email Katie Aloisi to Michael Palumbo et al. re SGI BSCM06000185215
                   Labs Q109
1112               Certification form letter                           BSCM06000193767
1113   ??/??/12    Guidelines for Providing Privileges and Credentials BSCM06000194469
                   to Physicians for Tranvaginal Placement of Surgical
                   Mesh for Pelvic Organ Prolapse

1114   5/4/2012    Email Ana Pollock to Katherine Aloisi re Pinnacle    BSCM06000200160
                   Duet Promo Material Destruction
1115               Goddard memo re Proxy Biomedical and Boston          BSCM06100019675
                   Scientific Business Review Meeting
1116   5/29/2009   Email John Sherry to Abby Fischer et al. re pre-     BSCM06100019754
                   clinical studies
1117   9/7/2011    Cody email chain re Obtryx and Advantage Clinical    BSCM06100027781
                   Studies
1118   7/28/2011   Cholhan email re Next steps: conveying our           BSCM06100029348
                   thoughts to FDA
1119   9/21/2011   Email Maya Matusovsky to Brent Palmisano et al.      BSCM06100032594
                   re AUGS abstracts
1120   9/21/2011   Matusovsky email chain re AUGS abstracts             BSCM06100032596
1121   07/??/11    Public Health Notification (PHN) "Update on the      BSCM06100033096
                   Safety and Effectiveness of Transvaginal Placement
                   for Pelvic Organ Prolapse" Frequently Asked
                   Questions
1122               Competitive Polypropylene Mesh for PFR Summary       BSCM06100041763
                   of Comparative Dimensional and Physical
                   properties 90568345, Rev AA
1123   12/9/2010   Draft letter Abby Fischer et al. re PFI 3.0          BSCM06100041787
1124   5/12/2010   Email Maya Matusovsky to Dennis Miller, MD re        BSCM06100052869
                   SGS Pinnacle Study Discussion
1125   3/29/2011   Email Janice Connor to Roger Goldberg re             BSCM06100053666
                   Literature summary review & expert summary

                                                             PLAINTIFFS' EXHIBIT LIST
                                                                        69
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 71 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
1126   9/6/2011     Email Anthony Parrillo to Maya Matusovsky re         BSCM06100066376
                    Obtryx and Advantage Clinical Studies
1127   ??/??/10     Do the Advantage slings work as well as the tension- BSCM06100066379
                    free vaginal tapes? article by Yik N. Lim et al.

1128   11/8/2010    39th Global Congress of Minimally Invasive        BSCM06100066390
                    Gynecology (AAGL) Annual Congress November 8-
                    12, 2010 Las Vegas, NV - Comparisons of Safety
                    and Efficacy of the Obtryx Sling and Advantage
                    Mid-Urethral Sling for the Treatment of Stress
                    Urinary Incontinence: Propensity Matching Results
                    in a Large International Registry

1129                Mesh Engineering Where are we going? Where           BSCM06100068344
                    have we been? Dennis Miller, MD Presentation

1130   8/27/2010    Evaluation of Local Tolerance of Lightweight         BSCM06100088629
                    Meshes in an Animal Model Presentation
1131   1/13/2011    Email Lawrence Lind to Scott Serels re mesh          BSCM06100102754
                    editorial
1132                Stress Urinary Incontinence 2008 Plan Presentation   BSCM06100123293

1133   10/16/2009   Six Month Field Assessment Plan and Report - Solyx BSCM06100137448

1134                Solyx Launch Binder IVU1410                          BSCM06100139368
1135                Solyx launch binder final                            BSCM06100139499
1136   ??/??/09     Pelvic Prolapse A patient guide to pelvic floor      BSCM06100148872
                    reconstruction Brochure MVU6410
1137   2/8/2012     Email Kim Matheson to Maya Matusovsky re             BSCM06100181124
                    Urgent: Please read this email regarding Lite
1138                Email Maya Matusovsky to Janice Connor et al. re     BSCM06100197714
                    Requests about Polyform and Uphold

                                                               PLAINTIFFS' EXHIBIT LIST
                                                                          70
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 72 of
                                                            424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
1139   ??/??/11    Pinnacle. Pinnacle Lite Pelvic Floor Repair (PFR)     BSCM06100198443
                   Kits Anterior/Apical Posterior Instructions for Use

1140               Share our Philosophy - Less mesh is better. Simple    BSCM06100209101
                   is better
1141   1/30/2012   National Sales Meeting - Lite PFR Training Plan &     BSCM06100209440
                   Facilitator Guide
1142   1/8/2013    Matusovsk email re LITE Launch opening script         BSCM06100238707

1143               Lite Creative Opening Script                          BSCM06100238708
1144               Jacobs email chain re Discontinuation of              BSCM06100244354
                   Transvaginal Synthetic Mesh Kits for Pelvic Organ
                   prolapse
1145               Goldberg email chain re Uphold - dyspareunia          BSCM06100263493
1146   ??/??/11    Physician Training Position Statement                 BSCM06200035708
1147   5/29/2009   Selected Pelvic Organ Prolapse Treatment Options      BSCM06200127018

1148   4/12/2007   Society ofGynecologic Surgeons Annual Meeting -       BSCM06300005079
                   Orlando, FL flyer
1149               Boston Scientific Women's Health Sales Tool           BSCM06300006374
                   Prefyx PPS System Talk Tracks - Prefyx PPS
                   System - Kit Users
1150   9/1/2008    2008 Sling City Tournament flyer                      BSCM06300008879
1151               Uphold Paper - Clinical Paper Analysis Worksheet      BSCM06300017937
                   Answer Key
1152   ??/??/06    Women's Health Sales Training Program Urinary         BSCM06300021197
                   Incontinence Module 2: Featured BSC Incontinence
                   Products
1153   2/5/2010    Matheson email chain re New Rep Kits                  BSCM06300021917
1154   1/8/2010    Offer Components Report                               BSCM06300021918




                                                               PLAINTIFFS' EXHIBIT LIST
                                                                          71
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 73 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
1155               Safety of sub-mid urethral tapes: report on 3 and 12 BSCM06300026684
                   months follow-up on 1529 patients in an
                   International Registry - Pr. Pierre Costa presentation

1156               Pinnacle Kit Call Plan #1                            BSCM06300029402
1157               Building Your MUS and PFR Business! Market           BSCM06300037666
                   Development presentation
1158               Prolapse and Vaginal Support Systems Physician       BSCM06300046556
                   Trianing - presentation
1159   8/12/2010   Robbins email chain re JC                            BSCM0630020241
1160   4/7/2011    Complaint Trend Review March 2011 Data               BSCM06400025394
                   presentation
1161   4/7/2011    Complaint Trend Review March 2011 Data               BSCM06400032139
                   presentation - template
1162               Pelvic Organ Prolapse Adverse Event Analysis 2005    BSCM06400032394
                   - 2011
1163   4/22/1999   DRAFT - Key Points - voluntarily discontinue         BSCM06500000261
                   marketing ProteGen sling . . .
1164   6/23/2008   Walsh email chain re Pinnacle Up and Gorilla Trial   BSCM06500033773

1165               Prospective Trial to Evaluate Mesh Augmented         BSCM06500033791
                   Sacrospinous Hysteropexy for Uterovaginal
                   Prolapse - Roger P Goldbert, MD MPH
1166               Butcher email chain re Academy Follow Up             BSCM06500045956
1167   7/8/2009    Palmisano email re Final IUGA marketing recap        BSCM06500048276
1168               PHC Communication re PHN/FDA notification            BSCM06500053299
                   relating to procedures using surgical mesh for the
                   repair of POP and SUI
1169   3/23/2009   Palmisano email chain re Baltimore Cadaver Lab       BSCM06500060465
                   Survey results
1170   9/29/2008   Brasington email chain re Mesh Literature Summary    BSCM06500079785
                   Project

                                                             PLAINTIFFS' EXHIBIT LIST
                                                                        72
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 74 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
1171   8/21/2012   Padmore email re Prefyx - End of Life / Inventory    BSCM06700000006
                   Position
1172               Uncertified marlex Material Update presentation      BSCM06700642824

1173   8/3/2011    Horton email chain re PSPC HGX-03-01                 BSCM06700722580
1174   8/3/2011    Horton email chain re PSPC HGX - 03 -01              BSCM06700722580
1175   7/22/2011   Kelly email chain re Uro Polypropylene Resin risk    BSCM06700722854

1176               Urology: Pelvic Sling Material Supply - Phillips-    BSCM06701684924
                   Sumika: Marlex HGX-030-01 (PP)
1177   7/27/2011   Resin Procurement / Replacement Status               BSCM06701685138
1178   7/20/2011   Phillips Sumika: Marlex HGX-030-01 Update            BSCM06701691609
1179   6/11/2003   Memo re Summary of Biocompatibility Testing          BSCM06701714288
1180   6/11/2003   McGrath memo re Summary of Biocompatibility          BSCM06701714288
                   Testing of Sleeve/Mesh Assembly

1181               Pelvic Organ Prolapse and Stress Urinary             BSCM06800044537
                   Incontinence Adverse Event Analysis 2005-2011

1182   2/18/2011   Email Donna Gardner to Urology & Women's             BSCM06800045045
                   Health Senior Staff re Update Pinnacle Lite
1183   1/26/2006   FDA Conference Call Transcript                       BSCM07100029610
1184   11/9/2005   Memo from Paul LaViolette et al. to All BSC          BSCM07100055940
                   Employees re Launch of Quality initiative
1185               Project Horizon                                      BSCM07100057579
1186   2/1/2006    Email Joanna Engelke to Paul Andreassi et al. re     BSCM07100072191
                   Corporate Warning Letter 25Jan06
1187   11/2/2010   Anti-Infection Mesh for PFR Outline for discussion   BSCM07200000026

1188   2/6/2008    Solyx Risk Analysis Report - FMEA (version 02)       BSCM07200002112

1189               Vaginal POP Overview presentation                    BSCM07200024194

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         73
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 75 of
                                                            424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                                Bates No.         Stipulation Offered Admitted Refused
No.
1190               In Vivo Material Tollerance - Evaluation of Local          BSCM07300001078
                   Tollerance of Lightweight Meshes Rev 001

1191   11/6/2008   Email (redacted) to Christian Ratteree re Pinnacle         BSCM07300004411
                   observing
1192   4/23/2008   Olivieri email chain re bioskills lab                      BSCM07300011547
1193   7/6/2009    Erickson letter re verification of initial evaluation of   BSCM07300012818
                   Solyx
1194   7/6/2009    Erickson email re initial evaluation of Solyx              BSCM07300012818
1195   4/16/2009   DRAFT COPY Olivieri interoffice memorandum to              BSCM07300014405
                   Solyx PDM File re Solyx SIS system review

1196   6/20/2007   UroGyn Master Effects Severity List (MESL)                 BSCM07300014561
1197               Connor publication notes folder - Prefyx PrePubic          BSCM07300078918
                   3M/12M Publication Plan
1198   5/31/2004   PPS 30009 Revision 003 Motimesh inner carton               BSCM07400001449
                   label - Update to change Revision of Artwork
                   adding new label heading MOTIFMESH

1199   9/27/2001   Revisions Diagram - Pinnacle Sleeve Eyelet                 BSCM07400002127
1200   4/24/2003   Charest email re URGENT: Resin Indemnification             BSCM07400006464
                   for advantage
1201               Chevron Phillips/BSC History spreadsheet                   BSCM07400006470
1202   3/19/2001   Memo Jamie Li to Pinnacle file re Melting of Mesh          BSCM07400006570
                   Tang Using Hot Iron
1203   5/15/2001   Email Doreen Rao to William Zhou re Pinnacle               BSCM07400008173
                   Mesh
1204   1/13/2003   Microvasive Urology / Boston Scientific -                  BSCM07400008453
                   Comparison of Tissue Ingrowth and Histology
                   Using Synthetic Meshes in a Chronic Rabbit
                   Subcutaneous Implantation Model



                                                                  PLAINTIFFS' EXHIBIT LIST
                                                                             74
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 76 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
1205   1/13/2003   Version 1.0 Final Report: Comparison of Synthetic     BSCM07400008490
                   Meshes in Rabbit Subcutaneous Model

1206   1/20/2005   Memo Doreen Rao to Al Intoccia re Proxy               BSCM07400009111
                   Biomedical Trip Report - January 17-18, 2005 -
                   Galway Ireland
1207   4/24/2008   Rao email chain re Mesh Question                      BSCM07400015291
1208               Mesh Supply MUS / Polyform / Pinnacle Process         BSCM07400016872

1209               Email Brian Stillman to Philip Rackliffe re           BSCM07400017395
                   Polyform & contracture (shrinkage)
1210   1/11/2006   Email Kreg Howk to Doreen Rao re BJA00109             BSCM07400018360
                   Report Comments
1211   11/3/2006   Email James Goddard to Doreen Rao re Tulsa Trip       BSCM07400021988
                   Summary
1212   ??/??/03    Advantage Transvaginal Mid-Urethral Sling System      BSCM07500003154
                   Brochure BVU2030
1213   9/30/2009   Anderson email re Complaint humor                     BSCM07700001028
1214   5/25/2007   Cuddy email chain re 510k question                    BSCM07700005994
1215   7/13/2010   Endosurgery Master Effects Severity List (MESL)       BSCM07700024463

1216   4/9/2005    Polypropylene Monofilament Mesh Fabric MSDS           BSCM07700024608

1217   1/6/2011    Solyx Rationale for Changes to FMEA                   BSCM07700148065
1218   8/29/2012   Email Arundhati Datye to Christopher Cuddy re         BSCM07700178008
                   polypropylene mesh pathology
1219               Unified Master Effect and Severity Listing (Unified   BSCM07700179001
                   MESL) Implementation Rationale and Guidance
                   90568884 Rev/Ver AD
1220   8/5/2011    Changes to Solyx FMEA                                 BSCM07700276170
1221   8/5/2011    Changes to Solyx FMEA (revised draft)                 BSCM07700276179



                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         75
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 77 of
                                                            424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                        Bates No.         Stipulation Offered Admitted Refused
No.
1222   5/19/2011   Complaint Management Review Board Reviewing        BSCM07800000665
                   April 2011 data Presentation
1223   8/3/2012    Email Jim Mabry to Urology WH Midwest MAR re       BSCM08100010353
                   New Credentialing guidelines for POP surgeons -
                   please read!
1224   5/25/2010   Risk Analysis Cover Page - Prolapse Repair Kits,   BSCM08200002716
                   U0320 / U0357
1225               Pinnacle Pelvic Floor Repair (PFR) Kit Clinical    BSCM08200004564
                   Risk/Benefit Analysis U0320 90336148 Rev/Ver AA

1226               Design Change Analysis Form (DCAF) 90604678        BSCM08200013460
                   Rev 01
1227               Design Change Analysis Form (DCAF) 90604678        BSCM08200013467
                   Rev 02
1228               BCA - Biocompatibility Assessment for Pinnacle     BSCM08200014046
                   LITE and Uphold LITE U0357, 90616669 Rev/Ver
                   AA
1229   11/8/2010   WuXi AppTec Final Study Report on ISO Guinea       BSCM08200018938
                   Pig Maximization Sensitization Test for Lynx
                   Suprapubic Mid-Urethral Sling System
1230               Design Change Analysis Form (DCAF) 90693982        BSCM08200023104
                   Rev AB
1231               Design Change Analysis Form (DCAF) 90760535        BSCM08200023646
                   Rev AA
1232   8/3/2012    Letter FDA to Donna Gardner (BSC) re PS120024 -    BSCM08300000096
                   request to suspend PS study
1233   7/24/2012   Letter Danica Marinac-Dabic (FDA) to Donna         BSCM08300000099
                   Gardner (BSC) re PS120021/A3 and PS120024/A3
                   request to suspend PS study




                                                           PLAINTIFFS' EXHIBIT LIST
                                                                      76
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 78 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
1234   6/12/2012   Letter Donna Garnder (BSC) to Mary Beth Ritchey      BSCM08300000563
                   (FDA) re PS120021 / PS120023 / PS120024
                   disregard the clinical protocols submitted for 522
                   studies
1235   1/31/2013   FDA communication re plan approved                   BSCM08300000737
1236   1/3/2013    Gardner email chain re Protocol                      BSCM08300000741
1237               Anderson-Smits email re FDA deficiencies letter      BSCM08300001023

1238               Gardner Memo re FDA Contact Report                   BSCM08300001092
1239   8/1/2012    Response to FDA ltr of July 3, 2012                  BSCM08300001102
1240   7/3/2012    FDA deficiency letter                                BSCM08300001166
1241   8/5/2012    FDA deficiency letter                                BSCM08300001262
1242   3/12/2012   Soldani email re FDA deficiencies                    BSCM08300001265
1243   1/31/2012   FDA Communication re postmarket surveillance         BSCM08300001276
1244               Sales Aid - Solyx Single Incision Sling System       BSCM08400024570
1245               Algorithm Selling Presentation                       BSCM08600014723
1246   6/7/2010    Email Sheila Heyer to Patrick Caines et al. re FDA   BSCM08700008506
                   Signal Detection
1247   6/7/2010    Email Jeff Hersh to Sheila Heyer et al. re FDA       BSCM08700008553
                   Signal Detection
1248   3/17/2006   Management Controls Assessment Report                BSCM08700042087
1249               Draft ltt FDA re Boston Scientific Corporation       BSCM08700043391
                   Response to FDA Corporate Warning Letter Dated
                   January 25, 2006
1250   3/13/2006   Ltt FDA re Response to FDA letter Dated March 6,     BSCM08700071157
                   2006 (Boston Scientific Corporation Corporate
                   Warning Letter (NWE-05-06W))
1251   6/30/2006   Ltt FDA re Summary of Boston Scientific              BSCM08700072828
                   Corporation's Progress to Date on Remediation of
                   Corporate Warning Letter Quality Issues




                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         77
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 79 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
1252   8/11/2006   FDA letter re Boston Scientific Corporation Fifth    BSCM08700077409
                   Monthly Progress Report for FDA Corporate
                   Waring Letter NWE-05-06W
1253   5/4/2006    Ltt FDA re Response to Requests for FDA Meeting      BSCM08700079074
                   April 11, 2006 (Boston Scientific Corporation
                   Corporate Warning Letter (NWE-05-06W))

1254   4/1/2008    Department of Health and Human Services FDA          BSCM08700101245
                   Inspection Report
1255   1/3/2007    Corporate Quality Audit Report Audit o: CC-CE        BSCM08700101251
                   645
1256   9/5/2007    Marlborough Audit Report August 13-17, 2007          BSCM08700101299
1257   2/19/2007   Marlborough Audit Report February 6-9-, 2007         BSCM08700101345
1258   8/5/2010    Letter Brian Baker (FDA) to Ray Elliott (BSC) re     BSCM08700117149
                   Corporate Warning Letter NWE-05-06W
1259   4/3/2006    Letter Brian Burns (BSC) to Karen Archdeadon         BSCM08700122595
                   (FDA) re Response to FDA Letter dated March 21,
                   2006 (Boston Scientific Corporation Corporate
                   Warning Letter (NWE-05-06W))

1260               Response to NWE-05-06W Section 3 Attachments         BSCM08700133663

1261   6/28/2006   Risk Based Process Assessments on Complaint and      BSCM08700135550
                   MDR Handling CC 656
1262   6/20/2008   Corporate Quality Audit Report Audit of the          BSCM08700135581
                   Promotional Material CC-803
1263   7/16/2007   Corporate Quality Audit Report Audit CC 712          BSCM08700135630
1264   1/25/2006   Letter FDA to James Tobin (BSC) et al. - Corporate   BSCM08700142963
                   Warning Letter NWE-05-06W




                                                             PLAINTIFFS' EXHIBIT LIST
                                                                        78
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 80 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                            Bates No.         Stipulation Offered Admitted Refused
No.
1265   3/2/2006     Letter James Tobin (BSC) to Karen Archdeacon       BSCM08700143021
                    (FDA) re Boston Scientific Corporation Response to
                    FDA Corporate Warning Letter NWE-05-06W

1266                Email Joseph Kapralick to Biker et al. re Lynx         BSCM09300000001
                    Midurethral Slings
1267   2/8/2012     Email Maya Matusovsky to Kristin LaRocca re            BSCM09300012368
                    LITE BLUE - Only mesh approved by FDA since
                    mesh warning in 2011 - from Monte @ Boston
                    Scientifc!
1268   3/3/2006     Email Victor Yacullo to Katie Aloisi et al. re         BSCM09300066881
                    Updated Physician Payment Spreadsheet
1269   4/3/2002     Wagner Memo to Sales Management Team - Let's           BSCM09300092795
                    get ready to Rumble!!
1270   8/3/2004     Meshology 101 Summer Training Conference               BSCM09300093946
1271                Education Programs 2005 Definitions                    BSCM09300205008
1272   ??/??/06     Women's Health Sales Training Program Urinary          BSCM09300206807
                    Incontinence Module 2: Featured BSC Incontinence
                    Products Brochure IVU210
1273                Graft Materials Rob Moore                              BSCM09300375395
1274   1/26/2012    Email Aaron Campbell to Joseph Kapralick et al. re     BSCM09400034031
                    Voskercian
1275                Prefyx Selling Roundtable                              BSCM10000006976
1276                Comparisons of safety and efficacy of the Obtryx       BSCM11200016681
                    Sling and Advantage Mid-Urethral Sling for the
                    treatment of stress urinary incontinence: propensity
                    matching results in a large international registry

1277   10/9/2007    Material Safety Data Sheet - Marlex Polypropylene      BSCM11500004534
                    (All Grades)
1278   10/29/2009   Steve Olivieri email re Solyx Complaint                BSCM11800000762



                                                                PLAINTIFFS' EXHIBIT LIST
                                                                           79
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 81 of
                                                            424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
1279               Olivieri email re Solyux complaint; carrier detach    BSCM11800000762

1280               Steve Olivieri email re Solyx Pictures                BSCM11800011120
1281               Olivieri email chain re Solyx pictures                BSCM11800011120
1282   3/30/2010   Shah email chain re Daily Complaint Report            BSCM11800038394
1283   3/30/2010   Vijay Shah email re Daily Complaint Report            BSCM11800038394
1284   4/16/2008   Email Blessie Concepcion to Jay Schnitzer et al. re   BSCM12600008840
                   Obtryx Statistical results
1285   4/1/2009    Robert Walsh email re Solyx MDRs                      BSCM12600011119
1286   4/1/2009    Walsh email chain re Solyx MDRs for Dr. Walsh         BSCM12600011119

1287   12/7/2009   Email Arundhati Datye to Robert Walsh et al. re       BSCM12600036215
                   Medical Opinion Requested (TW 1355342)
1288   5/29/2009   Email Brent Palmisano to John Sherry et al. re pre-   BSCM12600037085
                   clinical studies
1289   5/27/2009   Shoshana Frydlewski email re Med Monitor              BSCM12600037088
                   Evaluation - Solyx Complaint
1290   5/27/2009   Frydlewski email chain re Med Monitor evaluation -    BSCM12600037088
                   Solyx complaint
1291   1/18/2012   Email Robert Walsh to Maya Matusovsky re New          BSCM12600062389
                   PSST Materials for LITE PFR
1292               Solyx Risk Analysis Report - FMEA (Version AN)        BSCM12800011821

1293   1/16/2013   Morel email attaching Health Hazard Analysis and      BSCM12800185758
                   Tech File for Solyx
1294               Solyx SIS System Mid Urethral Sling Technical File    BSCM12800185760
                   (TF) in STED Format Revision AG
1295               Health Hazard Assessment for Non-Reportability        BSCM12800185807
                   Single Incision Sling Devices
1296   1/16/2013   Solyx Health Hazard Analysis for Non-Reportability    BSCM12800185807




                                                               PLAINTIFFS' EXHIBIT LIST
                                                                          80
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 82 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
1297   4/22/2008   Olivieri outline to PDM re Shark Project Cadaver    BSCM15800009777
                   Lab (Vista Labs - February 8, 2008)
1298   6/17/2009   White email chain re Info for Methodist Product     BSCM17600010126
                   Approval Meeting
1299   6/17/2009   White email chain re Info for Methodist Product     BSCM17600010129
                   Approval Meeting
1300               Document re: Additives                              CP-00082
1301               Thought Leader Study Boston Scientific,             DBM01000061
                   MICROVASIVE Urology Report of Physician
                   Interviews May 24-July 9, 1999
1302   1/20/1999   21 CFR 7.41 Health Hazard Evaluation of the         DCF01000099
                   Microvasive ProteGen Sling John W. Lehmann, MD

1303   3/24/1999   Letter John R. Marzilli (FDA) to David Furr (BSC)   DCF01000116
                   re Recall Numbers Z-717-9 through Z-726-9

1304   6/24/1998   BSC Summary of Findings                             DCF01000456
1305   1/22/1999   Voluntary Product Recall Notification Protegen      DHS01001587
                   Collagen Impregnated Sling Material and Vesica
                   Sling Kits with Protegen
1306   4/23/1998   Memo Susan White et al. to B. Floyd et al. re       DHS01001926
                   ProteGen Sling - Summary of Rep Interviews
1307   6/23/1997   Email AUA Nurse to Diane Lynn re Protogen Sling     DHS04001634
                   problems
1308               Email AUA Nurse to Diane Lynn re Vaginal Sling      DHS04001643
                   erosion with Protoge
1309               Email AUA Nurse to Diane Lynn re Protogen           DHS04001644
                   complications
1310   4/3/1997    Email AUA Nurse to Diane Lynn re first protegen     DHS05001366
                   today
1311               Email David Furr to Eckhard Lachenauer et al. re    DHS07001879
                   Protegen Sling "Noise level"

                                                             PLAINTIFFS' EXHIBIT LIST
                                                                        81
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 83 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                          Bates No.                Stipulation Offered Admitted Refused
No.
1312   2/17/2013    Email Roger Goldberg to Dennis Miller, MD re            GOLDBERGBSC00013458
                    dennis - lets dicuss asap Intermountain Healthcare
                    banned vaginal mesh
1313                Draft Letter to Dr. Visco and AUGS re members of GOLDBERGBSC00013459
                    MSIG are alarmed by recent occurrences suggesting
                    that malpractice attorneys and uniformed action by
                    insurers threaten to derail all of the forward progress

1314   2/18/2013    Email Dennis Miller, MD to Roger Goldberg re          GOLDBERGBSC00014070
                    dennis - lets discuss asap fine with you keeping out
                    of it - time for them to step up their defense of TVM

1315   5/4/2012     Letter from B. Palmisano to Pinnacle                 BSCM04400000212
                    Anterior/Apical PFR Kit Customer
1316   4/19/2010    E-mail chain from M. Matusovsky to J. Montang        BSCM06100049449

1317   4/19/2001    Guidance on Medical Device Patient Labeling; Final ETH.MESH.01203207
                    Guidance for Industry and FDA REviewers

1318   12/14/2010   E-mail chain from L. Jacobs to S. Buccola            BSCM06100041996
1319   7/13/2011    FDA Safety Communication: Update on Serious          N/A
                    Complications Associated with Transvaginal
                    Placement of Surgical Mesh for Pelvic Organ
                    Prolapse
1320   3/24/2011    E-mail from M. Matusovsky to B. Palmisano            BSCM06100035452
1321                Holste presentation - Biocompatibility of Ultrapro   N/A

1322   3/3/2011     E-mail from M. Matusovsky to T. Shea                 BSCM06100036336
1323   1/20/2012    E-mail from M. Berry to D. Gardner                   BSCM05200042149
1324   6/28/2012    E-mail from M. Matusovsky to M. Berry                BSCM06100183106
1325                Uphold LITE Directions for Use                       BSCM06100185951
1326   1/8/2013     E-mail from M. Matusovsky to F. Sherman              BSCM06100238708

                                                                PLAINTIFFS' EXHIBIT LIST
                                                                           82
                  Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 84 of
                                                       424
                               KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                               CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date   Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
1327          Solyx SIS System Post-Launch Activities               BSCM06100138367
1328          National Sales Meetings PowerPoint presentation       BSCM06300053230
              slide and presentation
1329          FDA Public Health Notification                        N/A
1330          Women's Health Portfolio Brochure
1331          The International Urogynecological Association        BSCM06100177007
              2012 Article
1332          Boston Scientific Pelvic Floor Institute Invitation
1333          Uphold Directions for Use Manual                      BSCM00800003509
1334          Boston Scientific Stress Urinary Incontinence
              Brochure
1335          Clarke, Intestine Submucosa and Polypropylene         PELVBLO_0068963
              Mesh for Abdominal Wall Repair in Dogs, J Surg
              Research 60, 107-114
1336          Boston Scientific Pelvic Prolapse Brochure            BSCM04500002181
1337          Uphold, Uphold LITE Directions for Use
1338          Amended Notice to Take Oral and Video Deposition
              of Janet McGrath
1339          Curriculum Vitae of Janet A. McGrath
1340          Pre-Pubic Mid-Urethral Sling                          BSCM05300047007
1341          Pre-Pubic Mid-Urethral Sling                          BSCM05300047013
1342          Email chain                                           BSCM05300059848
1343          Boston Scientific Document
1344          Email chain                                           BSCM05400002889
1345          Email chain                                           BSCM05100139454
1346          Marlex and MarFlex Polyethylenes (All Grades          BSCM05300000201
              Except CL, L, R and Masterbatch Series)
1347          MarFlex HHM TR-130                                    BSCM05300001773
1348          MatWeb Document
1349          Email chain                                           BSCM05300061390
1350          Email chain                                           BSCM05300061398
1351          Email chain                                           BSCM05300058154

                                                         PLAINTIFFS' EXHIBIT LIST
                                                                    83
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 85 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
1352               Biocompatibility assessment of Boston Scientific's
                   polypropylene carrier/polypropylene sling device
                   (Shark)
1353               Email chain                                        BSCM05300058253
1354   4/10/1998   Incontinence Team - Monthly Team Review            WHF01000016
1355               Tissue Responses Assessment of Boston Scientific's
                   Polypropylene Carrier/Polypropylene Mesh Device

1356               Solyx SIS System Clinical Risk/Benefit Analysis       BSCM01800004496
1357               Boston Scientific Obtryx Risk Analysis Workbook       BSCM02100005845

1358               Email chain                                           BSCM05300055589
1359               Email chain                                           BSCM05300017257
1360               Email chain                                           BSCM05300024031
1361   3/18/2005   Pre-Pubic Clinical Study, Trial Update                BSCM05300050016
1362               Email chain                                           BSCM05300022913
1363               21 CFR Chapter 1 (4-1-11 Edition)
1364   4/14/2004   Special 510(k) Premarket Notification Surgical Mesh   000057

1365               Advantage System, Transvaginal Mid-Uretheral          BSCM01000000590
                   Sling, Clinical Risk/Benefit Analysis
1366               Document entitled, Shark Mid-Uretheral Sling          BSCM01800004475
                   System, Clinical Risk/Benefit Analysis
1367               Clinical Risk/Benefit Analysis, Double 'A' System     BSCM01000004585
                   (Lynx)
1368               Clinical Risk/Benefit Analysis (Obtryx Sling          BSCM02100001432
                   System)
1369               Email chain                                           BSCM05300050633
1370               Obtryx and Advantage eRegistry, Clinical Trial        BSCM04800045764
                   Complaint Reporting Plan
1371               Email chain                                           BSCM05200077206
1372               Email chain                                           BSCM05200066524

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         84
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 86 of
                                                            424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                        Bates No.         Stipulation Offered Admitted Refused
No.
1373   8/14/2012   Letter                                             BSCM05200066714
1374   10/1/2008   Geagan email chain re Boston Scientific Obtryx     BSCM17700000414
                   letter - with clinical support w/attachments
1375               Objectives outline                                 BSCM05700034883
1376               Pre-pubic Sling Clinical Risk/Benefit Analysis     BSCM02200000318
1377   3/2/1999    Guidance for Industry and/or for FDA
                   Reviewers/Staff and/or Compliance, Guidance for
                   the Preparation of a Premarket Notification
                   Application for a Surgical Mesh
1378               Building on the Best presentation                  BSCM05700034927
1379               Prefyx PPS System                                  BSCM00800002085
1380               Competitive slings spreadsheet                     BSCM19100005169
1381               510(k) Premarket Notification, Surgical Mesh
1382               Boston Scientific Patient Brochure
1383               Solyx SIS System Managing the Case sales aid       BSCM06300066318
1384               510(k) for K040787
1385   1/9/2002    510(k) Premarket Notification, Surgical Mesh,      BSCM00100000001
                   K020110
1386   5/2/2008    Premarket Notification                             BSCM0130000001
1387   2/2/2012    2012 National Sales Meeting Training Plan &        BSCM06200161179
                   Facilitator Guide - Slings Session
1388   1/27/2014   Parrillo email re Sling Resource w/attachments     BSCM17000018081
                   Retropubic.TPT presentation; Single Incision
                   presentation; Suprapubic Overview presentation
1389               Email chain                                        BSCM05300060895
1390               Welcome to "Building on the Best -- Enhancing      BSCM05700034903
                   Your Competitive Knowledge"
1391               Amended Notice to Take Oral and Video Deposition
                   of Doreen Rao
1392               Curriculum Vitae of Doreen Rao                     BSCM07900000007
1393               Email                                              BSCM07400005403
1394               Advantage Mesh Testing                             BSCM07400004231

                                                           PLAINTIFFS' EXHIBIT LIST
                                                                      85
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 87 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
1395   ??/??/07    Mid Urethral Slings Competitive Update 2007          BSCM06300060708
                   presentation
1396               Obtryx System Competition: Align TO sales aid        BSCM06300066288
1397               Guidance for Industry and/or for FDA                 BSCM07400006556
                   Reviewers/Staff and/or Compliance, Guidance for
                   the Preparation of a Premarket Notification
                   Application for a Surgical Mesh
1398   6/14/2001   Memorandum                                           BSCM07400006566
1399               Sling Mechanical Cycle Testing                       BSCM07400020410
1400               Marlex HGX-030-01 MSDS - Phillips Sumika             N/A
1401   1/28/2004   Marlex Polypropylene (All Grades) MSDS Chevron       N/A
                   Phillips
1402   8/29/2003   Marlex Polypropylene (All Grades) MSDS Phillips      N/A
                   Sumika
1403   2/28/2001   Marlex Polypropylene (All Grades) MSDS Phillips      N/A
                   Sumika
1404   7/18/2001   Review of Testing Data, Comparison of Pinnacle P3    BSCM07400019746
                   and TVT Fabrics
1405               Boston Scientific Corporation, Pinnacle - TVT        BSCM07400019759
                   Mesh Comparison Test, July 13 - 20, 2001
1406   3/19/2001   Memorandum                                           BSCM07400006570
1407               Pinnacle Sling, Risk Assessment (forward-looking),   BSCM07400006530
                   Microvasive Urology
1408               Email                                                BSCM07400008173
1409               Email                                                BSCM07400008327
1410               Email                                                BSCM07400008382
1411   5/21/2002   Letter                                               BSCM07400008324
1412               Machine Direction Elongation                         BSCM07400019696
1413               Email                                                BSCM07400019596
1414               PFAM '02, Talk Track - Materials Table               BSCM07400003891
1415               Summary of Pinnacle Mesh Development, Jamie Li,      BSCM07400002132
                   MVU R&D

                                                             PLAINTIFFS' EXHIBIT LIST
                                                                        86
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 88 of
                                                             424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                        Bates No.         Stipulation Offered Admitted Refused
No.
1416   10/16/2001   Memorandum                                         BSCM07400004328
1417                Tension Free Articles                              BSCM07400003836
1418   3/13/2003    Advantage Modified Technical Meeting Minutes of    BSCM07400005743
                    3/13/03
1419                Derivative Ideas for Sling Products                BSCM07400019667
1420                Email                                              BSCM07400019666
1421                Email                                              BSCM06100029429
1422                Email                                              BSCM07400013515
1423   7/5/2005     Memorandum                                         BSCM07400014627
1424                Email                                              BSCM07400017395
1425                In Vivo Material Shrinkage; Polyform vs. Prolene   BSCM07400017366
                    Soft
1426                Email                                              BSCM07400015291
1427                Email                                              BSCM0740003925
1428                Email                                              BSCM07400021988
1429                Competitive Update, New PFR Devices, Field         BSCM07400031752
                    Update
1430                Competitive Update, New PFR Devices, Field         BSCM07400031752
                    Update
1431                TEI Biosciences, TissueMend                        BSCM07400019199
1432                Email                                              BSCM07400005392
1433                Email                                              BSCM07400005173
1434                Email                                              BSCM07400004723
1435                Project Proposal Synthetic Mesh                    BSCM07400013744
1436                Email                                              BSCM07400021646
1437                Amended Notice to Take Oral and Video Deposition
                    of John E. Sherry
1438                Marlborough Post Market Surveillance               BSCM05800558781
1439   11/21/2011   Email Charles Smith to Ying Zhao et al. re         BSCM12900000074
                    Packaging of the Marlex from China
1440   3/20/2012    Memo from Charlie Smith re Mesin Resin Cure        BSCM12900000035
                    Team Meeting Minute

                                                            PLAINTIFFS' EXHIBIT LIST
                                                                       87
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 89 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
1441   7/20/2012    Check                                                 BSCM12900000031
1442   7/24/2012    Email Charles Smith to Nichole Rick re Materials      BSCM11500005957
                    information for mesh products for Japan

1443   8/7/2012     Email Charles Smith to Charles Grato re Resin 1rst    BSCM12900000091
                    lot to US
1444   8/8/2012     Email Ying Zhao to Charles Smith et al. re check      BSCM12900000029

1445   12/28/2012   Email Carolina Villarreal to Marc Plourde re Profax   BSCM07300064683
                    resin
1446   4/26/2010    Calendar meeting to discuss training lab              BSCM16600000001
1447   1/8/2010     Temporary Deviation                                   BSCM19300000001
1448   2/1/2010     Endosurgery Post Market Surveillance                  BSCM07700002945
1449   4/19/2010    Marlborough Post Market Surveillance                  BSCM05800540576
1450   8/3/2010     Marlborough Post Market Surveillance                  BSCM05800557313
1451   10/18/2010   Marlborough Post Market Surveillance                  BSCM05800057935
1452   10/25/2010   Marlborough Post Market Surveillance                  BSCM05800057953
1453   11/23/2009   Endosurgery Post Market Surveillance                  BSCM07700001811
1454   4/11/2013    Email Kevin Newell re Ron Ciulla re Polypropylene     BSCM13800007584
                    resin
1455   4/11/2013    Email Damian Kieran to Aaron Bedard re                BSCM13800001167
                    Polypropylene resin
1456                Spreadsheet                                           BSCM12900000038
1457                Urology Pelvic Sling Material Supply                  BSCM12900000041
1458   6/11/2003    Memo Michael McGrath to Advantage Modified            BSCM06701714304
                    Project File re summary of Biocompatibility Testing
                    of Sleeve/Mesh Assembly

1459   4/23/2008    Email Steve Olivieri to James Goddard re bioskills
                    lab
1460   3/23/2009    Email Vijay Shah to Steve Olivieri et al. re Daily    BSCM05300056163
                    Complaint Report

                                                               PLAINTIFFS' EXHIBIT LIST
                                                                          88
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 90 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
1461   4/1/2009    Email Robert Walsh to George Fedor re Solyx         BSCM12600011119
                   MDRs for Dr. Walsh
1462   5/27/2009   Email Shoshana Frydlewski to Robert Walsh re Med    BSCM12600037088
                   Monitor evaluation - Solyx complaint
1463   10/7/2009   Email Aravind Ramalingam to Janice Connor re        BSCM04800053979
                   rationale memo for the severity reduction
1464   5/6/2010    Email Brett Nowlin to Janet McGrath re COA          BSCM05300023512
                   Mexico Solyx
1465   5/1/2007    Email chain re prefyx placement problem and shark   BSCM04700111571
                   commentary from Dr. Lind
1466   5/2/2009    Solyx SIS System, Physician Cadaver Lab Training    BSCM06100137542

1467   3/16/2009   Field Day with Bill Teasdale in KC Day 1            BSCM06300022791
1468               Power to Perform roundtable                         BSCM06000186730
1469   1/20/2009   Training session agenda                             BSCM06300031882
1470   4/29/2009   Email from Teasdale to Aloisi regarding Lab         BSCM06000164187
                   Assistance
1471   6/5/2009    Email chain re solyx objections                     BSCM09300205209
1472   8/15/2009   Email chain re HCA Smart Number - Solyx             BSCM15200039010
1473               Changing the Game with The Pelvic Floor Institute   BSCM04400021527
                   presentation
1474               Curriculum Vitae of John E. Sherry
1475   9/8/2009    Email chain re Proposal request for Lab in KC       BSCM06000147490
1476               Physician Nomination Form                           BSCM06000007727
1477   2/3/2011    Email re slide from uphold session today            BSCM08600003685
1478   3/4/2011    Email re daily sales report Kansas City             BSCM08100055118
1479   3/12/2011   Cadaver Lab Road Show 2011                          BSCM08100057972
1480   4/21/2011   Email chain re HTA cases                            BSCM09900012606
1481   4/12/2011   Email re HTA cases                                  BSCM09900007729
1482   5/5/2011    Email re check-in                                   BSCM09900011641
1483   5/9/2011    Email chain re action items: trainers: 5 min        BSCM09900012328
1484   8/3/2011    Email chain re check-in                             BSCM09900003484

                                                             PLAINTIFFS' EXHIBIT LIST
                                                                        89
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 91 of
                                                             424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                           Bates No.          Stipulation Offered Admitted Refused
No.
1485   8/24/2011    Email re Save the date - National Cadaver lab         BSCM08100034654
1486   8/16/2011    Email re adjust abstract - meschia; adjust abstract   BSCM09900003434

1487   11/15/2011   Email from Teasdale to Jane Dawson                    BSCM09900012697
1488   2/6/2012     Email from Teasdale to Nichole Hall re Solyx          BSCM09900007262
1489   3/8/2012     Email chain re Uphold Lite (blue)                     BSCM09900005289
1490   3/14/2012    Email chain re obtryx observation                     BSCM09900001272
1491   9/24/2012    Email chain re solyx data                             BSCM09900011910
1492   11/10/2012   A Hands-On Cadaver Lab & Didactic                     BSCM08100014462
1493   12/31/2012   Email from Teasdale regarding Order Request           BSCM09900013511
1494   3/2/2013     Email chain re solyx pull out force                   BSCM09900005743
1495   1/16/2007    Email chain regarding shark animal studies            BSCM07300009896
1496   11/9/2007    Summary Shark Concept Validation Lab                  BSCM05700010341
1497   2/25/2009    Memo re Biocompatibility Update to 510(k)             BSCM01300000222
                    #k081275
1498   5/27/2003    ISO Guinea Pig Maximization Sensitization Test        BSCM03701714311
1499   6/11/2003    Memo re Summary of Biocompatibility Testing of        BSCM06701714304
                    sleeve/mesh assembly
1500   6/11/2003    Memo Michael McGrath to Advantage Modified            BSCM06701714304
                    Project File re summary of Biocompatibility Testing
                    of Sleeve/Mesh Assembly

1501   8/16/2011    Email George Vialle to Charles Smith re update on     BSCM06701715819
                    Option 1 distributor for Marlex from China
1502   6/7/2012     Email Charles Smith to JP Delaney re Counterfeit      BSCM11500006904
                    material from a supplier you use
1503                Marlex HGX-030-01 Equivalency Testing                 BSCM11500005941
1504   8/31/2011    Email Prasad Puttagunta to Todd McCaslin re           BSCM13500000010
                    Urgent Marlex HGX-030-01
1505   10/25/2011   Email Charles Smith to Nichole Rick re Bio            BSCM07300073860
                    assessment for China lot of Marlex



                                                                  PLAINTIFFS' EXHIBIT LIST
                                                                             90
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 92 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                            Bates No.         Stipulation Offered Admitted Refused
No.
1506   7/27/2011   Email Ron Ciulla to Johns Sherry et al. re marlex      BSCM13800008301
                   grade of polypropylene
1507   3/6/2009    Email Justin Andrews to BSC MVU WH Midwest             BSCM06100009235
                   re Conf Call
1508               Summary of Boston Scientific Pelvic Floor New          BSCM16500028317
                   Product Update
1509   5/7/2010    Email Brent Palmisano to Al Intoccia et al. re Proxy   BSCM04700028202
                   call follow up
1510               29th Bi-Annual Meeting of the Nordic
                   Urogynecological Association
1511               Biocompatibility & Microbiological Assessment of       BSCM07300073560
                   Pro-fax 6523 Polypropylene Resin
1512   1/31/2012   Uphold Lite Device & Pinnacle Lit PFR Kits             BSCM05100151291
1513               Upsylon Y-Mesh and Colpassist Vaginal
                   Positioning Device brochure
1514               Upsylon Y-Mesh Comprehensive Mesh
                   Specifications
1515   1/31/2012   Uphold Lite Device & Pinnacle Lit PFR Kits             BSCM11900016714
1516   12/1/2011   Email Ying Zhao to Charles Smith et al. re Two ton     BSCM11500006697
                   shipment Option 1 distributor Marlex from China

1517   4/12/2012   Email Charles Smith to Robert Mullally re Marlex       BSCM11500005937
                   HGX-030-01 shipments from China to Belgium and
                   USA
1518               Organizational Charts                                  BSCM02400000333
1519               Table 2: Comparison: Urethral Sling System             BSCM03100012047
                   Attributes
1520   8/24/2007   Feedback from shark lab 8-24-07                        BSCM07200002099
1521               Heniford CD
1522               Email                                                  BSCM07200025789
1523               Email                                                  BSCM07200026532
1524               Email                                                  BSCM07200023649

                                                               PLAINTIFFS' EXHIBIT LIST
                                                                          91
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 93 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                           Bates No.          Stipulation Offered Admitted Refused
No.
1525               Email                                                 BSCM07200034164
1526               Boston Scientific Document                            BSCM07200024194
1527   11/2/2010   Anti-Infection Mesh for PFR, Outline for              BSCM07200000026;
                   Discussion 2 November 2010                            BSCM07200000027;
                                                                         BSCM04800065537
1528               Clinical Risk/Benefit Analysis Double 'A' System      BSCM01000002278
                   (Lynx)
1529               Neurology-Protegen Sling                              DHS01 001926
1530               Meeting Minutes and E-mail Chain                      BSCM07200010215;
                                                                         BSCM200016074;
                                                                         BSCM04800065537
1531               Clinical Trials and Women's Health, Value, Risk,      BSCM04800073303
                   Investment
1532   12/4/2010   Email Jon Rischmiller to Maya Matusovsky re           BSCM06100041671
                   information part 1
1533               The Argument for Lightweight Polyropylene Mesh        BSCM06100041674
                   in Hernia Repair
1534   8/13/2008   Boston Scientific Corporation Abbreviated 510(k):     BSCM05100151013
                   Premarket Notification, Modified Pinnacle Pelvic
                   Floor Repair Kit-Apical, K081048/Amendment 2

1535               Email chain                                           BSCM07200026481
1536               Pelvic Floor Repair (PFR) Kit, Clinical Experience    BSCM05700045498
                   Summary
1537               510(k) Summary for the Pinnacle Pelvic Floor
                   Repair Mesh
1538               Boston Scientific One-Page Document                   BSCM05700002427
1539   4/27/2011   Boston Scientific, Defining tomorrow, today, Pelvic   BSCM04800069795
                   Floor Repair, Literature Summary
1540               E-mail with Attachment                                BSCM05700073524
1541               E-mail Chain                                          BSCM05700076025
1542               Two-Page Document                                     BSCM06200061968

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         92
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 94 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                          Bates No.             Stipulation Offered Admitted Refused
No.
1543                Pre-Public Analysis and Report                       BSCM02200001446
1544                Solyx Single Incision Sling System Risk Analysis     BSCM07200002112
                    and Report
1545                Risk Analysis Document                               BSCM03800005635
1546                Risk Analysis Document                               BSCM07200010715
1547                E-mail                                               BSCM07200026351
1548                E-mail                                               BSCM05700066945
1549                E-mail Chain                                         BSCM07200012732
1550                E-mail Chain                                         BSCM05700066940
1551                E-mail Chain                                         BSCM05700047666
1552                E-mail Chain                                         BSCM05700076023
1553   6/12/2012    Letter                                               BSCM05200065004
1554                Pinnacle and Uphold Pelvic Floor Repair Kits,        BSCM03800005018
                    Product Specification, Project U0320
1555   8/17/2012    Email from D. Miller to Roger Goldberg re:           GOLDBERGBSC00016991
                    Questions
1556   10/12/2008   Preliminary report on mesh use in pelvic             BSCM04400052743
                    reconstruction by Dr. Joseph Macaluso - References

1557   1997-08-29 MSDS -- Marlex Polypropylienes (all grades)            BSCM00100000055
1558              First Article Report- Uphold DFU                       BSCM00800003415
1559   2009       Uphold DFU                                             BSCM00800003417
1560   2009       Pinnacle Duet DFU - Rev A                              BSCM00800003771
1561   2009       Pinnacle Duet DFU - Rev B                              BSCM00800003960
1562   2010       Pinnacle Duet DFU                                      BSCM00800004014
1563              Section 9- Declarations of Conformity and              BSCM01300000269
                  Summary Reports.
1564   2004       Obtryx Curved DFU Draft- 2004                          BSCM01500023335
1565              Post 2007 Pinnacle DFU                                 BSCM01900011067
1566   2002-04-26 Pinnacle Design Validation Report.                     BSCM03100002245
1567   2012       Pinnacle Sling System DFU Draft                        BSCM03100002722

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                         93
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 95 of
                                                             424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                      Bates No.         Stipulation Offered Admitted Refused
No.
1568   2001-07-19 Pinnacle Mid-Urethral Sling System Integrated      BSCM03100005588
                  Business Plan (IBP)
1569   2011-01-18 Memorandum; Subject: T=37 Month Real Time          BSCM03100009997
                  Aged Mesh Cycle Test Rationale
1570   2004       Obtryx Helical DFU - rev AA                        BSCM03700024679
1571   2004       Obtryx DFY Draft - rev A                           BSCM03700024725
1572              Powerpoint Presentation- Tension Free Mid-
       2004-04-16 Urethral Slings for the treatment of Female        BSCM04200068482
                  Stress Urinary Incontinence.
1573              Memorandum - Subject: Competitor sample            BSCM04200090362
                  collection
1574   2002-09-03 Letter Re: ending of Pinnacle mesh animal trial.   BSCM04200090563
1575              Powerpoint Presentation- Urology and               BSCM04400128412
                  Gynecology- Q1 2007 Dashboard
1576   2005       Urology/ Gynecology Events Calendar                BSCM04400154437
1577   2008-10-20 Email RE: Info Summary on Mesh Issues.             BSCM04400163498
1578              Powerpoint Presentation- Uphold Vaginal            BSCM04700032346
                  Support System Physician Training- Dr. Roger
                  Goldberg.
1579              Presentation- Pr. Pierre Costa- Female Stress      BSCM04800068431
                  Urinary Incontinence Evolution of Slings
1580              Urethral Sling System Clinical Experience          BSCM04900013144
                  Summary
1581   2007-09-00 ACOG Practice Bulletin- Clinical Management        BSCM05100118797
                  Guidelines of Obstetrician- Gynecologists,
                  Number 85.
1582   2011-10-17 Material Safety Data Sheet- Marlex HGX-030-        BSCM05100155447
                  01 Polypropylene.
1583   2012-08-07 Memo: Marlex HGX-030-01 Polypropylene:             BSCM05200067572
                  Relationship Between Chevron Phillips and
                  Phillips Sumika.
                                                           PLAINTIFFS' EXHIBIT LIST
                                                                      94
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 96 of
                                                            424
                                  KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                  CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                     Bates No.         Stipulation Offered Admitted Refused
No.
1584   2009-03-05 Email RE: BHM Testimonials                       BSCM05600102226
1585              Powerpoint Presentation- Pelvic Floor Five-      BSCM05600107620
                  Year Global Marketing Strategy
1586   2011-04-29 Email RE: Update on FDA Meeting                  BSCM05600165930
1587              Prefyx Pre-pubic Sling System                    BSCM05700008856
1588              Prefyx Pre-pubic Sling System                    BSCM05700008848
1589              Prefyx Pre-pubic Sling System                    BSCM06000109154
1590              Prefyx Pre-pubic Sling System                    BSCM05300013203
1591              Prefyx Pre-pubic Sling System                    BSCM04100000045
1592              HCP Event Request Form                           BSCM06000001513
1593              Powerpoint Presentation- HCP Training &          BSCM06000007639
                  Education Programs- Urology/ Women’s Health
                  Division.
1594              Education Calendar 2010                          BSCM06000011246
1595   2011-01-24 National Sales Meeting 2011, Detailed Training   BSCM06000017348
                  Outline.
1596   2008       National Sales Meeting Training Map, Training    BSCM06000039485
                  Segment: Pelvic Floor (SUI & PFR)
1597              Cadaver Lab Schedule and Chart                   BSCM06000043477
1598   2010-01-06 Email RE: *Updated* National Lab and Fellows     BSCM06000050930
                  Lab Schedules.
1599   2010-01-06 2010 National Cadaver Lab Schedule- Pelvic       BSCM06000050931
                  Floor Institute.
1600              Fellows Lab Schedule                             BSCM06000050932
1601              Health Care Provider Preceptor Agreement         BSCM06000053358
                  Request Form
1602              Boston Scientific Attendee Expense Form          BSCM06000071791
1603   2009-05-08 Memorandum - Subject: 2009 ACOG Recap-           BSCM06000150595
                  Chicago, IL (02 May- 06 May).
1604   2009       Women’s Health- Regional Education Total         BSCM06000162187
                  Spend
                                                         PLAINTIFFS' EXHIBIT LIST
                                                                    95
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 97 of
                                                            424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                      Bates No.         Stipulation Offered Admitted Refused
No.
1605   2009-02-13 Email to BSC MVU Women’s Health. RE:              BSCM06000171409
                  Urgent—The next 2 Uphold Labs.
1606   2009       Cadaver Lab Road Show - Uphold Attendance         BSCM06000171410
                  List - Atlanta GA
1607   2009       Cadaver Lab Road Show - Uphold Attendance         BSCM06000171416
                  list - Chicago IL
1608   2009       Preceptor Agreement Template                      BSCM06000177688
1609   2009-04-01 Physician Preceptor Program- Urology/             BSCM06000183774
                  Gynecology 2009.
1610   2012       Needs Assessment Tracking Report                  BSCM06000188633
1611              Consultant List and Information Regarding their   BSCM06000203850
                  facility
1612              Staying Current: Female Pelvic Medicine and
                  Reconstructive Surgery Sub-Specialty              BSCM06000214906
                  Recognition and What This Means For You
1613              Powerpoint Presentation - My Algorithm for        BSCM06100003648
                  Prolapse.
1614              Powerpoint Presentation- Pinnacle Pelvic Floor    BSCM06100008548
                  Repair Kit- Pelvic Floor Institute
1615   2010-09-30 Powerpoint Presentation- AUGS Industry            BSCM06100120604
                  Symposium- What do you do for the young
                  patient?
1616              Pinnacle Changes to DFU                           BSCM06100185959
1617   2012       Uphold LITE DFU                                   BSCM06100243966
1618              Commentary: Are new tools for correcting
       2009-02-00 prolapse and incontinence better just because     BSCM06300003701
                  they’re new? By Anne M Weber, MD.
1619              Boston Scientific Women’s Health Sales Tool-      BSCM06300004794
                  TVT Secur Talk Tracks- Ease of Use and
                  Tensioning


                                                          PLAINTIFFS' EXHIBIT LIST
                                                                     96
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 98 of
                                                            424
                                  KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                  CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                    Bates No.         Stipulation Offered Admitted Refused
No.
1620              Boston Scientific Women’s Health Sales Tool-    BSCM06300004802
                  TVT Secur Talk Tracks- Patient Selection
1621              Boston Scientific Women’s Health Sales Tool-    BSCM06300004804
                  MUS Talk Tracks
1622              Prefyx PPS System Objection Handling            BSCM06300004816
1623              Boston Scientific Women’s Health Sales Tool-    BSCM06300004821
                  Prefyx PPS System Talk Tracks- Prefyx PPS
                  System Kit Users
1624              Marc S Milsten, MD, FACS - An Algorhithm        BSCM06300006048
                  (sic) for Successful Incontinence Therapy
1625   2008       BSC Women’s Health New Hire Training-BSC        BSCM06300006133
                  Essentials, PF Specialist Curriculum.
1626   2009-08-11 Email RE: FW: PRE-WORK:                         BSCM06300011155
                  US Sales School & Field Training
1627              Women’s Health Sales Training Program.          BSCM06300011157
                  Pelvic Floor Reconstruction, Module 1: Pelvic
                  Prolapse.
1628              Women’s Health Sales Training Program:          BSCM06300011217
                  Endometrial Ablation, Module 2: Featured BSC
                  HTA System
1629              Women’s Health Sales Training Program:          BSCM06300011241
                  Urinary Incontinence, Module 1: Urinary
                  Incontinence
1630              Women’s Health Sales Training Program:
                  Urinary Incontinence, Module 2: Featured BSC    BSCM06300011285
                  Incontinence Products
1631              Women’s Health Sales Training Program:
                  Pelvic Floor Reconstruction, Module 2:
                                                                  BSCM06300011337
                  Featured BSC Pelvic Floor Reconstruction
                  Products


                                                        PLAINTIFFS' EXHIBIT LIST
                                                                   97
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 99 of
                                                             424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                       Bates No.         Stipulation Offered Admitted Refused
No.
1632                Powerpoint Presentation- Prolapse and Vaginal BSCM06300072781
                    Support Systems- Physician Training
1633                Powerpoint Presentation- Selling Slings- WH       BSCM06300074459
                    Initial Sales School- Stress Urinary Incontinence

1634                Pelvic Floor Reconstruction- Sales Study Guide BSCM06300079259

1635                Solyx Single Incision Sling                       BSCM06500059822
1636                Solyx Single Incision Sling                       BSCM08500000261
1637   2005-07-27   Memorandum RE: Meeting Minutes -                  BSCM06701106061
                    Polypropylene Resin for SUI Mesh.
1638                11-Ex018- Memo RE:                                BSCM06701684810
                    Background on Marlex Use
1639   2002-07-11   Review of Pinnacle Mesh Study Data.               BSCM07400008544
1640                Powerpoint Presentation- Academic Medical
       2012-08-03   Center (AMC) and Center of Excellence (COE)       BSCM09300011091
                    Program. 1H2012 Recap.
1641   2003-09-25   Email                                             BSCM11600020244
1642   2013-01-14   Email                                             BSCM12800016718
1643                TSM 308: Chemical Resistance of Marlex            CP-00091
                    Polypropylene
1644   1997-06-27   InfoTrieve Online- Banked human fascia lata       DHS01000224
                    for the suburethral sling procedure: a
                    preliminary report.
1645   1999-01-20   Email RE: Urgent: Protegen Study                  DHS01000239
1646   1998-07-01   Letter RE: Closure of his investigative site in   DHS05001252
                    Protegen study
1647                A New "Minimal Mesh" Approach to Apical &         GOLDBERGBSC00 0
                    Anterior Prolapse: The Uphold Device              07174
1648   2013-10-19   Email                                             GOLDBERGBSC00 0
                                                                      14269
                                                            PLAINTIFFS' EXHIBIT LIST
                                                                       98
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 100 of
                                                            424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                     Bates No.              Stipulation Offered Admitted Refused
No.
1649   1998-06-12 Email                                            HAT01000902
1650   1997-00-00 MedWatch 6000043-1997-                           JOM000207
                  00016
1651   1996-08-12 510(k) Premarket Notification for Surgical       JOM03000196
                  Fabrics
1652   1999-04-26 Draft ProteGen Interim Analysis with Final       JWL01000090
                  Statistics
1653              OUTCOMES FOLLOWING
                  POLYPROPYLENE MESH PUBOVAGINAL
                                                                   JWL01000096
                  SLINGS FOR STRESS URINARY
                  INCONTINENCE
1654              Supplier Yarn Specifications                     SECANTBSC00000 56 88

1655               Polyform Synthetic Mesh 510(k) Submission,      BSCM07400016204
                   Section 5 Substantial Equivalence
1656               Proxy Biomedical 510(k) Summary for             BSCM05100000391
                   Polyform Synthetic Mesh
1657   8/12/1996   510(k) Premarket Notification for Surgical Fabrics JOM03 000196A-302
                   (K963226)
1658   3/26/2004   Boston Scientific Corporation Special 510(k)       BSCM05300059102
                   Premarket Notification Surgical Mesh, without
                   attachments
1659   4/14/2004   510(k) Clearance Letter from Celia Witten (FDA) to BSCM01200000001
                   Janet McGrath Re: K040787 Modification to
                   Polymeric Surgical Mesh, Boston Scientific
                   Corporation Special 510(k) Premarket Notification
                   Surgical Mesh
1660               FDA Question #8 BSC Response                    BSCM07400021613
1661   2/24/2004   Emails between Janet McGrath, May Orfali, Joe   BSCM005300015364
                   Raneri Re: CRBA LYNX comments



                                                            PLAINTIFFS' EXHIBIT LIST
                                                                       99
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 101 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                           Bates No.          Stipulation Offered Admitted Refused
No.
1662   6/2/2009    Email from Allison Johnson to Endosurgery             BSCM050000020429
                   Complaints Re: Blank Bkgrd.gif
1663   8/30/2009   Emails between Brent Palmisano, Lee Sullivan et al,   BSCM0560009644
                   RE: Brubaker still does Burch procedures? She
                   really does not like mesh?
1664   2/8/2012    Emails Re: mesh animal study                          BSCM07300060902
1665   2/19/2013   Emails Re: BMC Urology – MS:                          BSCM12800016713
                   1946860014908353 – Appeal
1666   2009        Sling Mechanical Cycle Testing                        BSCM07400019597
1667               Mesh Comparison                                       BSCM07400008334
1668               Questions related to FDA Notification                 BSCM10500031802
1669               Emails Re: Polyform Lite                              BSCM07200028873
1670   5/25/2012   Letter from Thomas Gross (FDA) to Michelle Berry      BSCM0500154667
                   Re: Postmarket Surveillance (PS) Study: PS120093
                   Boston Scientific Surgical Mesh (Solyx SIS)
                   K081275
1671   1/3/2012    Solyx SIS System Clinical Risk/Benefit Analysis       BSCM05399959620
                   Shark Mid-Urethral Sling 90364063
                   Revision/Version AA, by Mary Anne Patella
1672               Interoffice Memo Re: Recap Letter – Site visit        BSCM07400012905
                   Proxy Biomedical
1673   10/1/2004   Memorandum Re: Proxy Biomedical                       BSCM07400009114
1674   11/2/2004   Email Re: Proxy call follow up                        BSCM004700028202
1675   5/7/2010    Letter from Boston Scientific Re: Proxy               BSCM052000650004
                   Biomedical’s proposal to review IFU for Polyform
                   Synthetic Mesh
1676   6/12/2012   Material Safety Data Sheet for Copper                 BSCM07400003425
                   phthalocyanine
1677               Lyondell Basell Material Safety Data Sheet MSDS:      BSCM07300067321
                   6523, Revision 10
1678   5/16/2001   Material Safety Data Sheet for Low Density            BSCM07300005071
                   Polyethylene

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                        100
                     Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 102 of
                                                           424
                                  KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                  CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date       Description                                         Bates No.            Stipulation Offered Admitted Refused
No.
1679   7/7/2009   Chevron Phillips Material Safety Data Sheet MSDS:   BSCM0730005062
                  240370 Revision 11.00
1680              BCA- Biocompatibility Assessment for MedVenture     BSCM01500025130
                  Site Transfer- Pelvic Floor Repair
1681              Medical Devices Directive (MDD) Essential           BSCM01600002732
                  Requirements Annex I
1682              Bo Sci Pre-Pubic Tension Free (PPS) System          BSCM01600006070
                  Design Verification Master Plan
1683              BCA- Biocompatibility Assessment for Molded         BSCM01600011118
                  Center Tab- Mid- Urethral Mesh Assemblies
1684              Capability Reports- Advantage Mesh Performance      BSCM01800002982
                  Data Post 13 Months Real Time Aging

1685              Solyx Definition Phase Report                       BSCM01800013310
1686              BCA- Biocompatibility Assessment for Solyx SIS      BSCM01800017235
                  Mesh Assembly
1687              Tolerance Analysis- Solyx                           BSCM01800017868
1688              Custom ISO Intramuscular Implant Test 7-Day         BSCM01800018812
                  Duration
1689              Solyx Technical File                                BSCM01800024581
1690              Pinnacle PFR kits Design Validation Plan &          BSCM01900007827
                  Protocol
1691              Pre Pubic Sling System Design Review Report-        BSCM02200000668
                  Product Specification
1692              Corporate WI How to Approve and Review a CR         BSCM02300000451

1693              LAL Testing Pre versus Post Sterilization              BSCM02300000571
1694              Corporate Sterilization Policy, Contract Sterilization BSCM02300000694

1695              Corporate SOP Bacterial Endotoxin Testing           BSCM02300000717
1696              Corporate SOP Design Verification                   BSCM02300000742
1697              Corp SOP Drawing Tree                               BSCM02300002244

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                        101
                 Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 103 of
                                                       424
                               KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                               CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date   Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
1698          Corporate Functional Testing Procedure for Medical   BSCM02300003541
              Devices
1699          Corporate SOP Risk Management Planning and           BSCM02300004588
              Reporting
1700          Corporate Policy for the Conduct of Human Subject    BSCM02300006283
              Research
1701          Device Name Design Verification Report               BSCM02300007382
1702          Design Review Checklists- Product Specification      BSCM02300008496
              Review
1703          BCA- Biocompatibility Assessment for Proxy Site      BSCM02500006433
              Transfer- Prolapse PFR Kits Mesh and Polyform
              Synthetic Mesh
1704          Process Change Analysis Form                         BSCM03100014719
1705          Pre-Pubic System Technology Assessment Report        BSCM03300001888

1706          Pre Pubic Sling Master Validation Plan- Process      BSCM03300006155

1707          Sterilization Evaluation of Pre-Pubic Sling          BSCM03300007279
1708          Sterilization Evaluation of Prefyx PPS System        BSCM03300007287
1709          BCA- Biocompatibility Assessment for Prefyx PPA      BSCM03300009031
              System
1710          CORP Form- EO Sterilization Product Qualification    BSCM03300009889
              Protocol Prefyx PPS System
1711          BCA- Biocompatibility Assessment Form for            BSCM03300010421
              Polypropylene 6 mil Suppliers Change for Sling
              Device Mesh
1712          Injection Molding of Transobturator Tension Free     BSCM03700003088
              Sling Delivery Device Handles
1713          Transobturator Tension Free Sling System-            BSCM03700025660
              Validation Protocol Operation & Process
              Verification- Obtryx



                                                         PLAINTIFFS' EXHIBIT LIST
                                                                   102
                 Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 104 of
                                                       424
                               KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                               CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date   Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
1714          Transobturator Tension Free Sling Development        BSCM03700026029
              Phase Exit Review
1715          Interoffice Memo from Amy Sarly. Dated 18 July       BSCM03800007080
              2006. Subject: Prolapse Repair Project U0320-
              Cadaver #11 Report
1716          BCA- Biocompatibility Assessment for Pelvic Floor    BSCM03800008066
              Repair Kits- Mesh and Dilators
1717          Tolerance Analysis- Prolapse Repair Kits Packaging   BSCM03800009989
              Tolerance Analysis
1718          BCA- Biocompatibility Assessment Form for            BSCM03800016063
              Polypropylene Mesh Fiber Supplier Change
1719          Anterior Apical PFR Kits Marketing Specifications    BSCM04200018198

1720          Interoffice Memo- From Amy Sarli. Dated: 18 June BSCM04200020020
              2006. Subject: Anterior Repair Project U0320-
              Cadaver #9/#10 Report
1721          Sterilization Evaluation of the Capio FOR Mesh Kits BSCM04200020390

1722          Memo- Capio PFR Kit, Rationale- Not to perform       BSCM04200027968
              component testing as a result of Aging and
              Distribution Cycling
1723          United States Patent. Patent No 5,860,425. Bladder BSCM04200052281
              Neck Suspension Procedure
1724          US Patent. Patent No. 6,042,534. Stabilization sling BSCM04200052351
              for use in minimally invasive pelvic surgery.

1725          United States Patent. Patent No. 6,056,688. Device   BSCM04200052379
              and Method for Transvaginally Suspending the
              Bladder Neck
1726          United States Patent. Patent No. 6,077,216. Device   BSCM04200052433
              for Transvaginally Suspending the Bladder Neck



                                                         PLAINTIFFS' EXHIBIT LIST
                                                                   103
                 Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 105 of
                                                       424
                              KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                              CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date   Description                                        Bates No.         Stipulation Offered Admitted Refused
No.
1727          US Patent. Patent No. 6,197,036 Bl. Pelvic Floor   BSCM04200052486
              Reconstruction
1728          US Patent. Patent No. 6,500,194 B2. Surgical       BSCM04200052498
              Treatment of Stress Urinary Incontinence.
1729          United States Patent. Patent No. 6,755,781 B2.     BSCM04200052564
              Medical Slings
1730          US Patent. Patent No. 7,014,607 B2. Treating       BSCM04200052678
              Urinary Incontinence.
1731          US Patent. Patent No. 7,235,043 B2. System for     BSCM04200052801
              Implanting an Implant and Method Thereof
1732          Tolerance Analysis Pre-Pubic Sling                 BSCM04200065283
1733          Prefix Pre- Pubic Sling System 37 Month            BSCM04200065945
              Accelerated Aging Report
1734          Prefyx Pre-Pubic Sling System 1 yr. Accelerated    BSCM04200065960
              Aging Report
1735          Solyx System Design Verification Report            BSCM04200087337
1736          Complaint Trend Review- January 2008 Data-         BSCM04600000164
              February 19, 2009
1737          Complaint Trend Review- February 2009 Data-        BSCM04600000314
              March 16, 2009
1738          Complaint Review Management Board- April 2009      BSCM04600000735
              Data. May 21, 2009
1739          Complaint Trend Review- July 2009 Data- August     BSCM04600001384
              24, 2009
1740          Complaint Trend Review- October 2009 Data-         BSCM04600002087
              November 30, 2009
1741          Complaint Trend Review- November 2009 Data-        BSCM04600002369
              December 18, 2009
1742          Complaint Review Board- January 2010 Data-         BSCM04600002813
              February 17, 2010
1743          Complaint Review Board- February 2010 Data-        BSCM04600002983
              March 26, 2010

                                                       PLAINTIFFS' EXHIBIT LIST
                                                                 104
                 Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 106 of
                                                       424
                              KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                              CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date   Description                                        Bates No.         Stipulation Offered Admitted Refused
No.
1744          Complaint Trend Review- May 2010 Data              BSCM04600003597
1745          Complaint Trend Review- June 2010 Data- July 26,   BSCM04600003808
              2010
1746          Complaint Trend Review- July 2010 Data- August     BSCM04600004004
              27, 2010
1747          Complaint Trend Review- October 2010 Data-         BSCM04600004607
              November 29, 2010
1748          Complaint Trend Review- November 2010 Data-        BSCM04600004791
              December 17, 2010
1749          Complaint Trend Review- December 2010 Data-        BSCM04600004997
              January 20, 2011
1750          Complaint Board Meeting- January 2011 Data-        BSCM04600005196
              February 25, 2011
1751          Complaint Trend Review- November 2011 Data-        BSCM04600006364
              December 19, 2011
1752          Complaint Trend Review- July 2007 Data- August     BSCM04600007141
              22, 2007
1753          Complaint Trend Review- March 2008 Data- April     BSCM04600007274
              21, 2008
1754          Complaint Review Management- August 2007 Data-     BSCM04600007733
              September 20, 2007
1755          Complaint Trend Review- September 2007 Data-       BSCM04600007929
              October 17, 2007
1756          Complaint Trend Review- October 2007 Data-         BSCM04600008191
              November 20, 2007
1757          Complaint Trend Review- December 2007 Data-        BSCM04600008677
              January 22, 2008
1758          Complaint Trend Review- January 2008 Data-         BSCM04600008857
              February 20, 2008
1759          Complaint Trend Review- February 2008 Data-        BSCM04600008967
              March 21, 2008



                                                      PLAINTIFFS' EXHIBIT LIST
                                                                105
                 Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 107 of
                                                       424
                               KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                               CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date   Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
1760          Complaint Trend Review- September 2008 Data-        BSCM04600009579
              October 20, 2008
1761          Update Urethral Sling Brainstorm Notes from Sept    BSCM04700050941
              10, 2002
1762          United States Patent. Patent No. 6,666,817 B2.      BSCM04700069527
              Expandable Surgical Implants and Methods of
              Using Them
1763          FDA Correspondence regarding Marlex and Human       BSCM05100030811
              Use. Dated June 17, 2008
1764          Bench Performance Testing                           BSCM05100031505
1765          Pelvic Floor Repair (PFR) Kits Technical File in    BSCM05100034130
              STED Format.
1766          Product Specification- Polyform Synthetic Mesh      BSCM05100064840
1767          Sterilization Evaluation- Peregrine/ Capio          BSCM05100170828
1768          Sterilization Evaluation of PFR Kits with Capio     BSCM05100170841
              SLIM
1769          EO Sterilization Product Qualification Protocol     BSCM05200013568
              Solyx SIS
1770          Email from Janet McGrath to May Orfali. Dated       BSCM05300015364
              2/27/2004. Subject: RE: CRBA Lynx comments

1771          Solyx Standard Compliance Checklist                 BSCM05300016748
1772          Lynx System- MDDr Essential Requirements            BSCM05300036779
              Checklist
1773          Email- From Janet McGrath. Dated 4/15/2008.         BSCM05300059100
              Subject: 510K.
1774          Standard Test Methods for Stiffness of Fabrics      BSCM05300059719
1775           US Patent. Patent No. 5,458,609. Surgical Needle   BSCM05900000001
                                 and Retainer
                                    System
1776              United States Patent. Patent No. 5,540,704.     BSCM05900000039
                          Endoscopic Suture System

                                                        PLAINTIFFS' EXHIBIT LIST
                                                                  106
                 Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 108 of
                                                       424
                              KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                              CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date   Description                                        Bates No.         Stipulation Offered Admitted Refused
No.
1777          US Patent. Patent No. 5,713,910. Needle Guidance   BSCM05900000197
              System for Endoscopic Suture Device
1778          US Patent. Patent No. 6,048,351. Transvaginal      BSCM05900000313
              Suturing System
1779          US Patent. Patent No. 6,346,111 Bl. Suturing       BSCM05900000342
              Instruments and Methods of Use
1780          US Patent. Patent No. 8,167,786 B2. Systems and    BSCM05900000493
              Methods for Delivering a Medical Implant to an
              Anatomical Location in a Patient
1781          Systems and Methods for Delivering a Medical       BSCM05900000535
              Implant to an Anatomical Location in a Patient
1782          BSC US Patent Application- Medical Slings          BSCM05900000754
1783          BSC US Patent Application° System for Implanting   BSCM05900000770
              and Implant and Method Thereof I
1784          BSC US Patent Application° System for Implanting   BSCM05900000879
              and Implant and Method Thereof II
1785          Apparatus and Method for Suspending a Uterus       BSCM05900001152
1786          Biologic Kit Market Research Questions             BSCM06100141754
1787          US Patent. Patent No. 8,142,345 B2. Systems and    BSCM06100156032
              Methods employing a push tube for delivering a
              urethral sling.
1788          Boston Scientific- The Women's Health Story and    BSCM06300035038
              why it makes sense to partner with an industry
              leader. Powerpoint
1789          ProteGen Sling Kit Launching Program               BSCM06701715061
1790          Email from Doreen Rao to John Sherry. Dated        BSCM07200011065
              9/24/2012. Subject: RE: Poster for current PDP
              projects- Sep 2012
1791          Beef Tongue and Flank Steak                        BSCM07300011918




                                                       PLAINTIFFS' EXHIBIT LIST
                                                                 107
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 109 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                          Bates No.          Stipulation Offered Admitted Refused
No.
1792               Memo- From Peter J Pereira, Jim Goddard, Michelle    BSCM07300057426
                   Berry. Dated July 27, 2012. Subject: Pinnacle LITE
                        and Uphold LITE Products with Tack Weld
                               Removed Shelf Life Rationale.
1793               Xenform Matrix- Polyform Mesh- Capio PFR Kits        BSCM07400004037
                   Launch Binder
1794               Email from Doreen Rao to John Sherry. Date 8/9/12.   BSCM07200030590
                   Subject: RE: Polyform Lite timelines
1795               Solyx DFU- 2008 Appendix D                           BSCM01300000522
1796               Solyx DFU- 2008 Rev B                                BSCM00800002798
1797               Design Compatibility Matrix Form                     BSCM00800002884
1798               Boston Scientific Corporation Code of Conduct        BSCM02300009533
1799               Therapeutic Products Directorate                     BSCM05100002508
1800   4/29/2009   Letter dated April 29, 2009                          BSCM05100002513
1801               Therapeutic Products Directorate                     BSCM05100002327
1802               E-mail                                               BSCM05100053445
1803               E-mail                                               BSCM05100053358
1804               E-mail                                               BSCM05100046531
1805               Comparison Graph between Complaint Rate (%)          BSCM05100046546
                   and No of Months (n)
1806   6/12/2009   Fax Message dated June 12, 2009                      BSCM05100046539
1807   6/10/2009   Facsimile Message dated June 10, 2009                BSCM05100103413
1808               E-mail                                               BSCM051000103412
1809               Uphold Vaginal Support System with Mesh Leg          BSCM00800003509
                   Fixation
1810               E-mail                                               BSCM05100043130
1811               E-mail                                               BSCM05100093944
1812               Pelvic Floor Repair (PFR) Kit, Clinical Experience   BSCM05100033790
                   Summary
1813               Public Health Notifications (Medical Devices)
                   entitled, "Archived Content"



                                                             PLAINTIFFS' EXHIBIT LIST
                                                                       108
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 110 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                            Bates No.         Stipulation Offered Admitted Refused
No.
1814               Pelvic Prolapse, A Patient Guide to Pelvic Floor       BSCM04500002181
                   Reconstruction
1815               E-mail                                                 BSCM05200077278
1816               E-mail                                                 BSCM05100093845
1817               E-mail                                                 BSCM05100043057
1818               E-mail                                                 BSCM05100177052
1819               Boston Scientific Corporation, Abbreviated 510(k)      BSCM05100025762

1820               Guidance for the Preparation of a Premarket            BSCM04200101537
                   Notification Application for a Surgical Mesh
1821               Guidance for Industry and FDA Staff, Format for
                   Traditional and Abbreviated 510(k)s
1822   7/12/2007   Boston Scientific Corporation, K071957, Pinnacle       BSCM01400000001
                   Pelvic Floor Repair Kits, July 12, 2007
1823   4/11/2008   Boston Scientific Corporation, K081048, Pinnacle       BSCM02900000001
                   Pelvic Floor Repair Kit II, April 11, 2008

1824   9/2/2011    Letter dated September 2, 2011                      BSCM0800000003
1825               Notice to Take Oral Deposition of Chris Cuddy
1826               Curriculum Vitae of Christopher M. Cuddy            BSCM07900000040
1827               Unified Master Effect and Severity Listing (Unified BSCM07700179001
                   MESL) Implementation Rationale and Guidance

1828               Product Risk Analysis Document                         BSCM07300006177
1829               Pelvic Floor Repair (PFR) Kits Clinical                BSCM02000012284
                   Risk/Benefit Analysis
1830               E-mail                                                 BSCM04800001413
1831               Pinnacle (PFR) Kits Risk Management Plan and           BSCM07700150718
                   Report
1832               Our Quality Policy, I improve the Quality of Patient   BSCM04700108793
                   Care and all things Boston Scientific
1833               E-mail                                                 BSCM05800461757

                                                               PLAINTIFFS' EXHIBIT LIST
                                                                         109
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 111 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                          Bates No.          Stipulation Offered Admitted Refused
No.
1834               E-mail                                               BSCM07700006112
1835               E-mail                                               BSCM07700001028
1836   1/5/2010    Memorandum dated January 5, 2010                     BSCM07700148122
1837               Document Title: Capio Fault Tree Analysis for the    BSCM08200024003
                   Harm of Perforation
1838               UO386 Y-Mesh A - Take Two, Project Proposal          BSCM04200009858

1839               E-mail                                               BSCM07700005994
1840               Urology/Women's Health Quality                       BSCM02400000017
1841               BSC Risk Management Activities
1842               Risk Analysis Cover Page                             BSCM07200010715
1843               Corp Work Instruction FMEA Workbooks                 BSCM02300009237
1844               Corp SOP Complaint Board Meeting                     BSCM02300004832
1845               Corporate SOP Risk Management Policy                 BSCM02300001688
1846               Corp SOP Clinical Experience Summary                 BSCM02300006705
1847               E-mail                                               BSCM05800448138
1848               Pelvic Organ Prolapse and Stress Urinary             BSCM05800461351
                   Incontinence, Adverse Event Analysis,
                   2005 - 2011
1849               Pelvic Floor Repair (PFR) Kit, Clinical Experience   BSCM03800008999
                   Summary
1850               Urethral Sling System Clinical Experience Summary    BSCM04900013144

1851               E-mail                                               BSCM04800001415
1852               Article                                              BSCM05700043647
1853               E-mail                                               BSCM07700178008
1854   2/28/2012   Complaint Trend Review, January 2012 Data,           BSCM044000000365
                   Urology/Women's Health, February 28, 2012
1855               Project Horizon Document, "Horizon Team Meeting      BSCM07100004819
                   Easel Notes"
1856               BSC Top 10 Compliance Issues dated 10/10/05          BSCM07100013317
1857               Operation/Quality Offsite PowerPoint                 BSCM07100021607

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                        110
                 Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 112 of
                                                       424
                              KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                              CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date   Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
1858          Curriculum Vitae of Kathleen A. Fantoni
1859          Performance Document - ePADR Performance
              Document, Manager Evaluation
1860          Key Competitors Assessment Project, Sep 29th,       BSCM06500065217
              2006
1861          Women's Health, Advanced Sales School, October      BSCM06300037846
              24-26, 2006
1862          E-mail                                              BSCM06300008885
1863          E-mail                                              BSCM06300018794
1864          Pelvic Floor Role Play Scenarios, TM                BSCM06300018795
              Backgrounders
1865          PF Role Play                                        BSCM06300018805
1866          E-mail                                              BSCM06300018871
1867          e-mail                                              BSCM06300045195
1868          Notes from April Accelerate Meeting                 BSCM06300045210
1869          Table of Contents, Field Training Guide for Field   BSCM06300079074
              Trainers
1870          E-mail                                              BSCM06300001583
1871          E-mail                                              BSCM06300001399
1872          E-mail                                              BSCM06300001620
1873          Dr. Hart's Perspective on the FDA Public Health     BSCM06300055066
              Notification, July 18, 2011
1874          E-mail                                              BSCM06300003676
1875          Prolapse and Vaginal Support Systems, Physician     BSCM06300046556
              Training
1876          Women's Health Sales Training Program, Urinary      BSCM06300021197
              Incontinence, Module 2: Featured BSC Incontinence
              Products
1877          E-mail                                              BSCM06300026393
1878          E-mail                                              BSCM06300026253
1879          E-mail                                              BSCM06300028221
1880          Transition Selling, Mid Urethral Slings             BSCM06300041729

                                                       PLAINTIFFS' EXHIBIT LIST
                                                                 111
                 Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 113 of
                                                       424
                               KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                               CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date   Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
1881          Clinical Papers: Selling with Confidence Workshop   BSCM06300052306
              for Medical Device Professionals
1882          Summer Training Conference, July 18-21              BSCM06300055084
1883          Memorandum dated June 20, 2011                      BSCM06300055513
1884          The 'Full Monte' Talk Track                         BSCM06300055518
1885          Share our Philosophy                                BSCM06300055542
1886          The Full Monte Talk Track                           BSCM06300055545
1887          E-mail                                              BSCM06300077280
1888          Building the PFR Market                             BSCM11300008748
1889          E-mail                                              BSCM06300026549
1890          Table of Contents, Field Training Guide for New     BSCM06300066119
              Hires
1891          SUI/PF Training, June 23-30, 2010                   BSCM06300019951
1892          Curriculum Vitae of Abby Fischer
1893          E-mail                                              BSCM06200031980
1894          E-mail                                              BSCM06200164603
1895          E-mail                                              BSCM06500043605
1896          E-mail                                              BSCM06200278932
1897          E-mail                                              BSCM06200277806
1898          Boston Scientific Announces Partnership with        BSCM06200277810
              Pelvic Floor Disorders Network to Study Treatment
              Strategies for Uterovaginal Prolapse
1899          SUPPoRT Study                                       BSCM06200277812
1900          E-mail                                              BSCM06200283987
1901          Physician Training Position Statement               BSCM06200035711
1902          Certificate of Achievement of David DiPiazza, MD    BSCM06000180520

1903          Certificate of Achievement of Hazel Calinisan, MD   BSCM06000180521

1904          E-mail                                              BSCM06200283124
1905          E-mail                                              BSCM06200072699
1906          Credentialed Specialist Talking Points

                                                        PLAINTIFFS' EXHIBIT LIST
                                                                  112
                 Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 114 of
                                                       424
                               KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                               CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date   Description                                         Bates No.          Stipulation Offered Admitted Refused
No.
1907          Subspecialty Recognition and Credentialing FAQs     BSCM06200280206

1908          E-mail                                              BSCM06100012969
1909          Pinnacle Duet, Pelvic Floor Repair (PFR) Kit        BSCM00800003960
1910          E-mail                                              BSCM06100019757
1911          E-mail                                              BSCM06200284611
1912          Mentor Program Proposal                             BSCM06200262968
1913          Advances in Pelvic Floor Technology                 BSCM06000169839;
                                                                  BSCM06100069801
1914          E-mail                                              BSCM06200275448
1915          The Future Face or Pelvic Floor: Informed Consent   BSCM06200275449

1916          Defining the Specialist and Market Assessment: Q2   BSCM06200278749
              Domestic Market Research Update, July
              18, 2012

1917          Advances in Pelvic Floor Technology                 BSCM06100069313
1918          Prolapse and Vaginal Support Systems, Physician
              Training
1919          E-mail                                              BSCM06100092180
1920          Pinnacle Pelvic Floor Repair (PFR) Kit,
              Anterior/Apical
1921          Conquer it all
1922          Pelvic prolapse Your Guide to Pelvic Floor          BSCM06200037640
              Reconstruction
1923          Resume of Kenneth Flynn
1924          E-mail                                              BSCM11600004180
1925          Pinnacle, Pelvic Floor Repair (PFR) Kit,            BSCM00800003079
              Anterior/Apical, Directions for Use
1926          "Obtryx System - Curved, Transobturator Mid-        BSCM00800001001
              Urethral System



                                                         PLAINTIFFS' EXHIBIT LIST
                                                                   113
                     Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 115 of
                                                           424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date       Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
1927              National Sales Meeting - Obtryx II System Cadaver   BSCM09400001383
                  Lab
1928              E-mail                                              BSCM11600005921
1929              E-mail                                              BSCM11600005919
1930              E-mail                                              BSCM11600003646
1931              E-mail                                              BSCM11600010626
1932              Memorandum                                          BSCM11600019845
1933              Phillips Sumika: Marlex HGX-030-01                  BSCM06701691570
1934              Uncertified Marlex Material Update                  BSCM06700642824
1935              BCA - Biocompatibility Assessment Form for:         BSCM03300010421
                  Polypropylene 6 mil Suppliers Change for Sling
                  Device Mesh
1936              E-mail                                              BSCM11600015715
1937              Obtryx Transobturator Mid-Urethral Sling System

1938              Pinnacle Pelvic Floor Repair Kit Devices, Reach
                  Level I & II Support
1939              Boston Scientific Preclinical Study Synopsis,      BSCM04800058558
                  Pinnacle Lite, Project Number: U0357
1940              Boston Scientific Preclinical Study Report         BSCM05100060705
1941              Lab feedback with Dr. Lind and Dr. Nossier - Notes BSCM11600015598

1942   1/3/2011   Anti Infective Mesh Study, 3 January 2011           BSCM04200098853
1943              E-mail                                              BSCM11600011786
1944              E-mail                                              BSCM11600006915
1945              E-mail                                              BSCM11600014583
1946              BCA - Biocompatibility Assessment for: Obtryx       BSCM01500028808
                  Recertification Gap Analysis
1947   7/6/2009   Letter dated July 6, 2009                           BSCM07300012818
1948              Shark - Fixed Length Carrier R&D Flow Chart         BSCM04700000221
1949              Corporate SOP Design Verification                   BSCM02300009289
1950              Corporate SOP Test Method Validation                BSCM02300000821

                                                            PLAINTIFFS' EXHIBIT LIST
                                                                      114
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 116 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                         Bates No.          Stipulation Offered Admitted Refused
No.
1951                Solyx SIS Surgical Mesh 510(K) Test Plan            BSCM05300053313
                    90416347
1952   3/11/2008    Solyx SIS Mesh to Carrier Tensile Test Method       BSCM01800018059
                    Validation Report 90414303, March 11, 2008, by
                    Ken Flynn
1953   3/5/2008     Solyx SIS Mesh to Carrier Tensile Test Method       BSCM01800017186
                    Validation Protocol 90412579, March 5, 2008, by
                    Ken Flynn
1954                Curriculum Vitae of Dr. Goldberg
1955   8/17/2012    8/17/12 e-mail string                               GOLDBERGBSC16991
1956                "Long-term outcomes of vaginal mesh versus native   GOLDBERGBSC17008
                    tissue..." manuscript draft
1957   2/12/2013    "Long-term outcomes of vaginal mesh versus native
                    tissue..." published manuscript
1958                Ethics of Peer Review: A Guide for Manuscript
                    Reviewers
1959   8/12/2013    Obstetrics & Gynecology New Peer Reviewer
                    Information, Revised
1960   3/15/2013    Reviewer Guidelines
1961                COPE Ethical Guidelines for Peer Reviewers,
                    March 2013
1962                Long-term Outcomes After Stress Urinary
                    Incontinence Surgery
1963                Trends in the Surgical Management of Stress
                    Urinary Incontinence
1964   8/23/2012    8/23/12 e-mail string                               GOLDBERGBSC17064
1965   12/12/2007   12/12/07 e-mail string                              BSCM04700012997
1966                Dr. Goldberg's Agenda in Colombia, 11/6 - 11/9/13   GOLDBERGBSC13106

1967   11/9/2010    11/9/10 e-mail string                               BSCM06100040479
1968   10/1/2010    10/1/10 letter, agreement for compensation for      GOLDBERGBSC9989
                    functioning as preceptor

                                                                PLAINTIFFS' EXHIBIT LIST
                                                                          115
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 117 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                        Bates No.          Stipulation Offered Admitted Refused
No.
1969   5/13/2008    5/13/08 e-mail string                              BSCM06300007426
1970   10/3/2005    10/3/05 letter                                     GOLDBERGBSC10060
1971                You might want that uterus. Game-changing new      GOLDBERGBSC10331
                    trends in pelvic prolapse surgery
1972   1/1/2006     1/1/06 letter                                      BSCM06000107841
1973   3/4/2008     Boston Scientific Titan/Gorilla and the Uterine    BSCM05700000753
                    Preservation Market
1974   6/29/2006    Pelvic Floor Reconstruction, Strategic Marketing   BSCM06600591973
                    Plan - 2006
1975   9/16/2012    9/16/12 e-mail                                     GOLDBERGBSC17101
1976   2/18/2013    2/18/13 e-mail string                              GOLDBERGBSC14070
1977                U.S. Patent Application, Goldberg et al., US
                    2012/0059217 A1
1978   10/6/2012    10/6/12 e-mail                                     GOLDBERGBSC17128
1979   10/7/2012    10/7/12 e-mail string                              GOLDBERGBSC17142
1980                Subject: A new urgent message to the Pelvic        GOLDBERGBSC17150
                    Surgeons Network
1981   10/9/2012    10/9/12 e-mail string                              GOLDBERGBSC17186
1982   10/8/2012    10/8/12 e-mail string                              GOLDBERGBSC17163
1983   10/19/2013   10/19/13 e-mail string                             GOLDBERGBSC14251
1984   12/8/2009    12/8/09 Escrow Agreement                           GOLDBERGBSC15322
1985   8/3/2011     8/3/11 e-mail string                               GOLDBERGBSC16470
1986                Total royalty earnings for 2009
1987                White paper, "A New minimal mesh approach to       GOLDBERGBSC7174
                    Apical and Anterior Prolapse: The Uphold Device"

1988                Drawing of outline of Uphold
1989                Drawing of outline of Pinnacle
1990                Uphold physician brochure                          BSCM04100000073
1991                Pinnacle physician brochure
1992   1/29/2010    1/29/10 e-mail string                              BSCM04800065096
1993   1/31/2010    1/31/10 e-mail string                              BSCM04800065100

                                                             PLAINTIFFS' EXHIBIT LIST
                                                                       116
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 118 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
1994   1/31/2010    1/31/10 e-mail string                                BSCM04800065103
1995                Uphold implant device
1996                Capio device
1997                Gynecare Prolift, Total Pelvic Floor Repair System
                    and box
1998                Avaulta Solo, Anterior Synthetic Support System
                    and box
1999                A New 'Minimal Mesh' Approach to Apical &
                    Anterior Prolapse
2000                Uphold Clinical Overview
2001                Uphold, Directions for Use                           BSCM00800003405
2002                "Prolapse and Vaginal Support Systems, Physician     BSCM06200037754
                    Training," Pelvic Floor Institute
2003   3/26/2011    3/26/11 e-mail string                                BSCM06100091714
2004   7/30/2011    7/30/11 e-mail                                       BSCM05700088306
2005   8/13/2011    8/13/2011 e-mail string                              BSCM06100028838
2006   4/28/2011    Overview of Boston Scientific's Pelvic Floor
                    Products and Risk Benefit Assessment
2007                Comment on notice of retraction
2008                2010 Boston Scientific complaints database           BSCM04900008151
2009                Curriculum Vitae, Alfred P. Intoccia, Jr.            BSCM07900000009
2010   8/3/2004     Meshology 101, Summer Training Conference,           BSCM09300093946
                    August 3rd, 2004
2011   10/26/2004   R&D Department Meeting, October 26, 2004             BSCM04700033331
2012                Boston Scientific Technical Awards Program, 2003     BSCM04700029338
                    Nomination Form
2013   9/14/2004    Market Research Results 2004, SUI, PFR, & PPS        BSCM04200080366
                    Focus Group, September 14th, 2004
2014                E-mail                                               BSCM05300000923
2015                E-mail                                               BSCM04800070722
2016                Ethicon Supported Prolift Studies                    BSCM05500007378
2017                E-mail                                               BSCM05500007375

                                                               PLAINTIFFS' EXHIBIT LIST
                                                                         117
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 119 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                           Bates No.            Stipulation Offered Admitted Refused
No.
2018                Clinical Trials and Women's Health Value, Risk,       BSCM04800073303
                    Investment
2019                E-mail                                                BSCM05700066945
2020                E-mail                                                BSCM04700023990
2021                E-mail                                                BSCM07200012732
2022                Investigator Sponsored Research, Clinical Sciences    BSCM04800054267
                    Assessment Form
2023                Document entitled, "Key Points"                       BSCM06500000261
2024                E-mail                                                BSCM04700235019
2025   11/25/2008   Memorandum dated November 25, 2008                    BSCM04700136392
2026                E-mail                                                BSCM04700136375
2027                Document Bates-numbered                               BSCM04700136394
2028                E-mail chain                                          BSCM04700023979
2029                Boston Scientific Urology & Women's Health New        BSCM06200017581
                    Product Development Process
2030                Curriculum vitae of Aaron Kirkemo, M.D.
2031                Two-page E-mail                                       BSCM06100019754
2032                Three-page E-mail                                     ETH.MESH.069277233
2033                Two-page E-mail                                       BSCM05500007375
2034                One-page Ethicon Supported Prolift Studies
2035                Pinnacle Pelvic Floor Repair kit Devices, Reach
                    Level I & II Support
2036                American Urological Association AUA Position
                    Statement on the Use of vaginal mesh for the
                    Surgical treatment of stress Urinary incontinence

2037                Position Statement on Mesh Midurethral Slings for
                    Stress Urinary Incontinence
2038   9/1/2012     One-page abstract from Female Pelvic Medicine &
                    Reconstructive Surgery, Vol 8, No. 8, Supplement 1,
                    2012



                                                               PLAINTIFFS' EXHIBIT LIST
                                                                         118
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 120 of
                                                             424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
2039                Outcomes of trocar Guided Gynemesh PS versus
                    Single-incision trocarless Polyform transvaginal
                    mesh Procedures
2040                Education Programs 2005 Definitions                 BSCM09300205008
2041                E-mail                                              BSCM09300066881
2042                Technique Spotlight                                 BSCM09300025413
2043                Graft Materials, Rob Moore, Territory Manager,      BSCM09300375395
                    Houston - North
2044                Women's Health, Sales Training Program, Urinary     BSCM09300206807
                    Incontinence, Module 2: Featured BSC Incontinence
                    Products
2045                E-mail                                              BSCM06500045956
2046                Curriculum Vitae of Kristin A. LaRocca              BSCM07900000023
2047                Certificate of Achievement Awarded to Joseph        BSCM06000030886
                    Welter, MD
2048                Certificate of Achievement Awarded to Samuel        BSCM06000180518
                    Chen, MD
2049                Certificate of Achievement Awarded to Stan          BSCM06000180523
                    Ottinger, MD
2050                E-mail                                              BSCM09300081361
2051   8/3/2004     Meshology 101, Summer Training Conference,          BSCM09300093946
                    August 3rd, 2004
2052   12/10/2004   2005 Education Platform, December 10, 2004          BSCM09300078748
2053                Role Play 1: Valley View Hospital                   BSCM09300079573
2054                E-mail                                              BSCM09300079568
2055                E-mail                                              BSCM06300026393
2056                E-mail                                              BSCM09300471355
2057                E-mail                                              BSCM09300432805
2058                E-mail                                              BSCM09300001131
2059                E-mail                                              BSCM06200225548
2060                E-mail                                              BSCM04400002395
2061                E-mail                                              BSCM09300000001

                                                             PLAINTIFFS' EXHIBIT LIST
                                                                       119
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 121 of
                                                            424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
2062               E-mail                                              BSCM09300205153
2063   8/21/2009   CAPA 265, Progress with Current Resources,          BSCM09300287055
                   Marlborough Uro/Gyn CIS 21 Aug 2009
2064   7/8/2005    Memorandum, dated 7/8/05                            BSCM09300095058
2065   3/31/2005   Memorandum, dated 3/31/05                           BSCM09300095056
2066               Pinnacle, Pelvic Floor Repair (PFR) Kit
2067               Uphold, Vaginal Support System with Mesh Leg        BSCM00800003405
                   Fixation, Directions for Use
2068               Colored Document entitled, "Power to Perform" and   BSCM06300031713
                   Black and White Document entitled, "Power to
                   Perform"
2069               Screen shot of Boston Scientific Virtual Learning   BSCM05600038970
                   Center
2070   6/17/2005   Memorandum, dated 6/17/05                           BSCM09300164532
2071               Third Amended Notice to Take Oral Deposition of
                   Kim Matheson
2072               Curriculum Vitae of Kimberly Matheson               BSCM07900000028
2073               Two-Page LinkedIn Document
2074               E-mail                                              BSCM06300021648
2075               Pinnacle Kit Call Plan #1                           BSCM06300029402
2076               E-mail                                              BSCM05100117161
2077               E-mail                                              BSCM05100038361
2078               E-mail                                              BSCM05100095045
2079               E-mail                                              BSCM05100043669
2080               E-mail                                              BSCM04800061984
2081               E-mail                                              BSCM04500002054
2082               E-mail                                              BSCM07500001951
2083               Notice to Take Oral and Videotaped Deposition of
                   Todd McCaslin
2084               Material Safety Data Sheet                          BSCM11500004534
2085               E-mail                                              BSCM06701713768
2086               E-mail                                              BSCM06701715859

                                                            PLAINTIFFS' EXHIBIT LIST
                                                                      120
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 122 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                          Bates No.             Stipulation Offered Admitted Refused
No.
2087                Material Review Request                              BSCM13100000020
2088                Marlex HGX-030-01 Equivalency Testing                BSCM11500005941
2089                BCR-Biocompatibility Report for: Marlex HGX-         BSCM13100000011
                    030-01
2090                BCA Biocompatibility Assessment for Marlex HGX-      BSCM13100000001
                    030-01
2091                Marlex HGX-030-01 Mechanical Testing Report -        BSCM11500003991
                    Slings
2092   8/17/2012    Email string between Dennis Miller and Roger         GOLDBERGBSC00016991
                    Goldberg re: Questions
2093                "Obstetrics & Gynecology" Reviewer Guidelines

2094                COPE Ethical Guidelines for Peer Reviewers
2095   10/6/2012    Email string between Dennis Miller, Roger            GOLDBERGBSC00017131
                    Goldberg, Vince Lucente re: CMA letter
2096   10/7/2012    Email string between Dennis Miller, Vince Lucente    GOLDBERGBSC00017134
                    re: CMA letter
2097   10/9/2012    Email string between Roger Goldberg, Andrew          GOLDBERGBSC00017186
                    Cassidenti re: A New Urgent Message to the Pelvic
                    Surgeons Network
2098   11/25/2013   Email to Paul Tulikangas from Charles Nager re:      MIL00011
                    AUGS-SUFU MUS Task Force
2099                November 2013 Email string re: AUGS-SUFU MUS         MIL00009
                    Task Force
2100   11/27/2013   Email string re: AUGS-SUFU MUS Task Force            MIL00015
2101                December 2013 Email string re: MUS position          MIL00031
                    statement
2102                December 2013 Email string re: Near final draft of   MIL00141
                    position statement
2103                December 2013 Email string re: Near final draft of   MIL00146
                    position statement



                                                              PLAINTIFFS' EXHIBIT LIST
                                                                        121
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 123 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                          Bates No.             Stipulation Offered Admitted Refused
No.
2104   1/7/2014     Email string between Brent Palmisano, Charles        MIL00207
                    Nager, Dennis Miller re: AUGS and SUFU release
                    position statement on mesh midurethral slings for
                    stress urinary incontinence
2105   1/9/2014     January 2014 Email string re: AUGS-SUFU MUS          MIL00172
                    Task Force Call Reminder: Jan 9 at 8pm Eastern

2106                AUGS-SUFU Position Statement on Mesh
                    Midurethral Slings for Stress Urinary Incontinence

2107   12/5/2013    AUGS-SUFU MUS Task Force meeting minutes             MIL00283

2108   12/11/2013   Email re: AUGS-SUFU MUS Task Force Call              MIL00052
                    reminder: Dec 12 at 8pm Eastern
2109                List of edits to position statement                  MIL00226
2110   8/21/2012    Email from Dennis Miller re: Personal Request        GOLDBERGBSC00017042
2111                August 2012 Email string re: Personal Request        GOLDBERGBSC00017064
2112   9/6/2012     Email to Dennis Miller from Roger Goldberg re:       GOLDBERGBSC00017088
                    Impressive
2113                September 2012 Email string between Dennis Miller    GOLDBERGBSC00017091
                    and Roger Goldberg re: Impressive
2114   1/11/2014    Email string from Charles Nager forwarding           MIL00003
                    Margaret Thompson's email re: Position Statement:
                    A Lawyer Perspective
2115   1/11/2014    Email to Pamela Moalli from Dennis Miller            MIL00241
                    forwarding Margaret Thompson's email re: Position
                    Statement: A Lawyer Perspective
2116                April 2011 Email string re: Pre-Work for the         GOLDBERGBSC00016223
                    Advisory Board
2117   4/27/2011    Email from Janice Connor re: BSC Pelvic Floor        GOLDBERGBSC00016154
                    Literature Summary Report



                                                               PLAINTIFFS' EXHIBIT LIST
                                                                         122
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 124 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                          Bates No.             Stipulation Offered Admitted Refused
No.
2118               July/August 2011 Email string re: Update from my     GOLDBERGBSC00016470
                   end; 8/3/11 Email from Dennis Miller re: Nice
                   going Miles
2119               July 2011 Email string re: Next Steps: Conveying     BSCM06100029348
                   our thoughts to FDA
2120   8/4/2011    Email from Jeffrey Secunda re: White Paper           BSCM04400011634
2121   8/5/2011    Email from Roger Goldberg re: Look at this draft     GOLDBERGBSC00016487
                   and add names at bottom, please!
2122   8/28/2011   Email to Roger Goldberg from Dennis Miller re:       GOLDBERGBSC00016489
                   Nitpicking
2123               "Time to rethink: an evidence-based response from    BSCM05200019366
                   pelvic surgeons to the FDA Safety Communication:
                   'UPDATE on Serious Complications Associated
                   with Transvaginal Placement of Surgical Mesh for
                   Pelvic Organ Prolapse.'"

2124   4/28/2011   presentation: "Overview of Boston Scientific's
                   Pelvic Floor Products and Risk Benefit Assessment"

2125               Presentation by Dr. Miller: "Pinnacle Design         BSCM03800011655
                   Validation Lab" Oct 9th & 10th, 2007, Boston,
                   Massachusetts
2126               Abstract from video presentation given by Dr.
                   Miller of the techniques for performing the Pinnacle
                   fixation device
2127   11/9/2010   Email from Dennis Miller re: The Third-Year Curse BSCM05600083621

2128               "Mesh Engineering" grand rounds presentation by      BSCM06100068344
                   Dennis Miller
2129               Position Statement on Mesh Midurethral Slings for
                   Stress Urinary Incontinence



                                                             PLAINTIFFS' EXHIBIT LIST
                                                                       123
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 125 of
                                                             424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                             Bates No.         Stipulation Offered Admitted Refused
No.
2130   4/29/2011    Email from Donna Gardner re: Update on FDA              BSCM05600165930
                    Meeting
2131   1/21/2008    Pinnacle Pelvic Floor Repair Kit" presentation given    BSCM11300000255
                    at Boston Scientific's 1/21/08 National sales meeting
                    in Naples, Florida
2132   1/21/2008    Pinnacle Launch" presentation given by Dr. Dennis       BSCM06300031268
                    Miller
2133   5/25/2010    Crush the Quarter with Pelvic Floor" presentation       BSCM09300384310
                    given by
                    Boston Scientific
2134   2/22/2010    Email from Kristin LaRocca re: Web Program on           BSCM06500094633
                    Thursday, Feb 25th at 5:30 p.m.
2135                First two un-Bates pages are spreadsheet                BSC00000307
                    information for attached quarterly royalty schedules

2136   3/15/2007    Letter to Dr. Dennis Miller from Evan Brasington        BSC00000001
                    dated March 15, 2007
2137                Letter to Dr. Dennis Miller from Art Butcher dated      BSC00000033
                    April 28, 2010
2138                Investigator Sponsored Research, Clinical Sciences      BSCM04800054267
                    Assessment Form
2139                E-mail from J. Connor dated July 9, 2009 and e-         BSCM04800000794
                    mails between Dr. Miller, T. Byrne and B.
                    Palmisano dated June 23, 2008
2140   2/25/2010    Transcript from webinar Feb. 25, 2010, Crush the        BSCM06100144277
                    Competition, with Special Guest Dr. Dennis Miller

2141   10/15/2008   E-mail chain from A. Butcher to Tom Byrne and           BSCM06500034587
                    others
2142   10/17/2008   Letter to J. Marders from PHC dated October 17,         ADVAMED00002394
                    2008



                                                                PLAINTIFFS' EXHIBIT LIST
                                                                          124
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 126 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
2143   10/22/2008   Letter to Friends and Colleagues from PHC dated       BSCM06500053299
                    October 22, 2008
2144                NHS article, Surgical repair of vaginal wall prolapse
                    using mesh
2145                Information on Gail Daubert of Reed Smith
2146                Information on the Life Sciences Health Industry
                    Group at Reed Smith
2147                One page of information on Reed Smith
2148   10/23/2008   E-mail from D. Miller to P. Culligan and others       BSCM0510012607
2149                Mesh Engineering PowerPoint presentation slides       BSCM06100068344

2150                MSDS on Marlex HGX-030-10 Polypropylene
2151                Amended Notice to Take Oral and Video Deposition
                    of Rob Miragliuolo
2152                Curriculum Vitae of Robert T. Miragliuolo             BSCM07900000011
2153   3/2/1999     Guidance for Industry and/or FDA Reviewers/Staff      BSCM05500003777
                    and/or Compliance, Guidance for the Preparation of
                    a Premarket Notification Application for a Surgical
                    Mesh
2154                Boston Scientific Corporation Document entitled,      BSCM00100000001
                    "510(k) Pre-Market Notification, Surgical Mesh,
                    K020110, January 9, 2002"
2155                Material Safety Data Sheet, Marlex and Marflex        BSCM05300000201
                    Polyethylenes (All Grades Except CL, L, R and
                    Masterbatch Series)
2156                Facsimile Transmission                                BSCM05100030810
2157   7/8/2008     Memorandum dated July 8, 2008                         BSCM05100122946
2158                Three-Page Document, "FDA Question #8"                BSCM05100030818
2159                Appendix F, MSDS Supportive Documentation             BSCM01300000541
2160                Material Safety Data Sheet, Marlex HHM 5502BN
                    Polyethylene
2161                E-mail                                                BSCM05100139454

                                                               PLAINTIFFS' EXHIBIT LIST
                                                                         125
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 127 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                          Bates No.          Stipulation Offered Admitted Refused
No.
2162               E-mail                                               BSCM05500000080
2163   11/6/2007   Letter dated November 6, 2007                        BSCM05300053324
2164               E-mail                                               BSCM05100092192
2165               Key Points                                           BSCM06500000261
2166               Urethral Sling System Clinical Experience Summary    BSCM01000000167

2167               Pelvic Floor Repair (PFR) Kit, Clinical Experience   BSCM05700045498
                   Summary
2168               E-mail                                               BSCM05200004774
2169               E-mail                                               BSCM04800066819
2170               E-mail                                               BSCM05500020200
2171               Definition of Oy vey
2172               E-mail                                               BSCM05500023472
2173               E-mail                                               BSCM05500007375
2174               Ethicon Supported Prolift Studies                    BSCM05500007378
2175               E-mail                                               BSCM04800079722
2176               E-mail                                               BSCM05500031074
2177               BSC Vaginal PFR Implants, Interim Update, June 3,    BSCM04200098927
                   2011
2178               Incentive Compensation Plans Policy                  BSCM02300012688
2179               Update on Surgical Mesh for Pelvic Organ Prolapse    BSCM05500006057
                   (POP)
2180               Boston Scientific Document                           BSCM05700041825
2181               Pinnacle Pelvic Floor Repair (PFR) Kit               BSCM05700000770
2182               E-mail                                               BSCM05500031762
2183               E-mail                                               BSCM06500033581;
                                                                        BSCM05200000785
2184               Erosion Timing Literature Summary, David             BSCM06500032921
                   Robertson, January 2008
2185               E-mail                                               BSCM04800000849
2186               One-Page Document, Government of Canada,
                   "Healthy Canadians"

                                                             PLAINTIFFS' EXHIBIT LIST
                                                                       126
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 128 of
                                                             424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                     Bates No.           Stipulation Offered Admitted Refused
No.
2187                Vaginal Mesh for Prolapse, A Randomized         BSCM05500015176
                    Controlled Trial
2188                E-mail                                          BSCM05500019496
2189                Memorandum to File, January 13, 2011            BSCM05500025905
2190                Overview of FDA's Evolving View on Surgical     BSCM05500017644
                    Mesh for Pelvic Organ Prolapse
2191                E-mail                                          BSCM05500036312
2192                E-mail                                          BSCM05500015174
2193                E-mail                                          BSCM05500019626
2194                E-mail                                          BSCM05500015217
2195                Trends-in-Medicine, Quick Pulse                 BSCM05500020929
2196                E-mail                                          BSCM05500006677
2197                E-mail                                          BSCM05600037434
2198                E-mail                                          BSCM05100042086
2199                E-mail                                          BSCM05100125588
2200   10/22/2008   Letter dated October 22, 2008                   BSCM05100126058
2201                E-mail                                          BSCM05600121613
2202                E-mail                                          BSCM04800000794
2203                Two-Page Document                               BSCM05500019177
2204                E-mail                                          BSCM05500028132
2205                Curriculum Vitae
2206                American Urological Association Document
2207                Position Statement on Restriction of Surgical
                    Options for Pelvic Floor Disorders
2208                Boston Scientific Document                      BSCM02900000424
2209                2008 FDA Public Health Notice
2210                2011 FDA Public Health Notice
2211                E-mail                                          BSCM05200003814
2212                E-mail                                          BSCM05200003558
2213                E-mail                                          BSCM05200003536
2214                Letter Re: K103426, Dated: September 2, 2011,   BSCM08000000684
                    Received: September 6, 2011

                                                             PLAINTIFFS' EXHIBIT LIST
                                                                       127
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 129 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                         Bates No.          Stipulation Offered Admitted Refused
No.
2215                E-mail                                              BSCM05800422672
2216                Pelvic Organ Prolapse and Stress Urinary            BSCM05800461351
                    Incontinence Adverse Event Analysis 2005 - 2011

2217                Charles Montgomery's CV                             BSCM07900000041
2218                MedWatch report                                     BSCM07800026604
2219                PowerPoint titled MAUDE Database Project            BSCM07800016011
2220                Plaintiffs' Fourth Amended Notice to take Video
                    Deposition of Designee of Boston Scientific
                    Corporation Pursuant of Fed. R. Civ. P. 30(b)(6)

2221   11/9/2000    e-mail D. Rao from J. Li                            BSCM07400005392
2222   7/27/2001    Summary of Pinnacle Mesh Development, Jamie Li,     BSCM07400002132
                    MVU R&D, updated
2223                Boston Scientific Corporation Pinnacle - TVT Mesh   BSCM07400019759
                    Comparison Test July 13-20, 2001
2224   10/15/2001   memo to Pinnacle File from Jamie Li                 BSCM00400003910
2225                Competitive Analysis                                BSCM03100009015
2226                Rationale for Bodily Fluid Contact and Chemical     BSCM01900012100
                    Compatibility
2227                Marlex HGX-030-01 MSDS                              CP-00010
2228                Phillips Sumika MSDS Marlex Polypropylenes (all     BSCM00100000055
                    grades)
2229                Chevron Phillips MSDS Marlex Polypropylenes
                    (All grades)
2230                Phillips Sumika MSDS Marlex Polypropylenes (All     BSCM04500000465
                    grades)
2231                Phillips Sumika MSDS Marlex Polypropylene           BSCM05100117275
2232                Phillips Sumika MSDS Marlex HGX-030-01              BSCM07300046414
                    Polypropylene
2233                Phillips Sumika TSM 308: Chemical Resistance of     CP-00091
                    Marlex Polypropylene

                                                                PLAINTIFFS' EXHIBIT LIST
                                                                          128
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 130 of
                                                             424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                            Bates No.         Stipulation Offered Admitted Refused
No.
2234   4/24/2003    e-mail chain                                           BSCM07400006464
2235                Urology: Pelvic Sling Material Supply Phillips-        BSCM06701684924
                    Sumika Marlex
2236   11/5/2007    e-mail chain                                           BSCM05300015468
2237   11/27/2007   e-mail chain                                           BSCM05300018264
2238   7/20/2011    Phillips Sumika Marlex HGX-030-01                      BSCM06701691609
                    (polypropylene)
2239   7/22/2011    e-mail chain to G. Vialle from M. Kelly                BSCM06700722854
2240                Uncertified Marlex Material Updated                    BSCM06700642824
2241   11/17/2011   e-mail chain to G. Vialle from A. Charest              BSCM06700008804
2242   5/5/2004     e-mail chain to D. Rao from N. Simons                  BSCM07400019531
2243   11/28/2005   e-mail chain to P. Rackliffe from B. Stillman          BSCM0740001739
2244   7/15/2006    e-mail to Peter Gingras & Peter Mulrooney, et al       CM07400014499
                    from P. Rackliffe
2245   11/20/2006   e-mail to Eric Goorno, et al from B. Palmisano         BSCM05600150968
2246   4/24/2008    e-mail chain to P. Mulrooney from D. Rao               BSCM07400015291
2247                UK Advisory Board                                      BSCM04200095484
2248                Phillip Sumika "Additive Formulations                  CP-00183
2249   5/29/2009    e-mail chain to J. Sherry, et al from B. Palmisano     BSCM12600037085

2250                Marlex HGX-030-01 Equivalency Testing                  BSCM07700283776
2251                CPG Report                                             BSCM07300065180
2252   8/29/2012    e-mail chain to C. Cuddy from Datye Arundhati          BSCM07700178008
2253   3/18/2010    memo to TBD author Goddard                             BSCM05300017071
2254   7/25/2011    e-mail to Maya Matusovsky from D. Rao                  BSCM06100029429
2255                article titled On the Mechanisms of Biocompatibility

2256                E-mail                                                 BSCM05100122946
2257                ISO-10993
2258                Biocompatibility report                                BSCM0040000400
2259                Biocompatibility report                                BSCM03100014357
2260                Email chain                                            BSCM05100141575

                                                                 PLAINTIFFS' EXHIBIT LIST
                                                                           129
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 131 of
                                                             424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
2261                Email to Dean Yarborough                            BSCM0500017315
2262                Advantage Mesh System                               BSCM07400019283
2263                Boston Scientific product brochure                  BSCM04100000093
2264                Memorandum                                          BSCM07400006308
2265                Memorandum                                          BSCM11600018740
2266                Memorandum                                          BSCM06100209101
2267                Minutes                                             BSCM04700136392
2268   10/24/2008   Letter dated 10.24.08                               BSCM04700005804
2269   5/7/2010     E-mail                                              BSCM04000028202
2270                Competitive PFR Mesh Properties                     BSCM06100041763
2271                marketing brochure, Repliform                       BSCM06100130722
2272                Brochure                                            BSCM06100150825
2273                hybrid sling
2274                PFR selling scenarios
2275                Document titled Examination of TVT Mesh Sample
                    as Compared to Pinnacle Mesh, Trelex Mesh and PP
                    Pellets
2276                Transcript of Frank Zakrzewski
2277                Response to FDA questions
2278                Agreement between Philips Sumika/Boston
                    Scientific
2279                Material review request
2280                Expert report of Dr. Spiegelberg
2281                Curriculum Vitae of J. Brent Palmisano
2282                Mesh Engineering, Where are we going? Where         BSCM06100068344
                    have we been?
2283                Risk factors for mesh erosion after transvaginal
                    surgery using polypropylene (Atrium) or composite
                    polypropylene/polyglactin 910 (Vypro II) mesh




                                                             PLAINTIFFS' EXHIBIT LIST
                                                                       130
                 Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 132 of
                                                       424
                               KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                               CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date   Description                                         Bates No.          Stipulation Offered Admitted Refused
No.
2284          Risk factors for exposure, pain, and dyspareunia
              after tension-free vaginal mesh procedure

2285          E-mail                                              BSCM05600154788
2286          Boston Scientific Document                          BSCM06200000210
2287          E-mail                                              BSCM05700042915
2288          Maya: Abby, what did you think of SGS?              BSCM06100048607
2289          Physician Training Position Statement               BSCM06200035711
2290          Advances in Pelvic Floor Technology                 BSCM06000169839
2291          Certificate of Achievement Awarded to Hazel         BSCM06000180521
              Calinisan, M.D.
2292          Certificate of Achievement, David DiPiazza, M.D.    BSCM06000180520

2293          E-mail                                              BSCM05600025276
2294          E-mail                                              BSCM05600144435
2295          Transcript from Webinar Feb 25th, 2010 Crush the    BSCM06100144277
              Competition, with Special Guest Dr. Dennis Miller

2296          E-mail                                              BSCM06100040479
2297          E-mail                                              BSCM05600132924
2298          E-mail                                              BSCM05600121613
2299          Pelvic Floor Business Review Market Overview        BSCM05700076906

2300          Boston Scientific, Feedback, Boston Scientific      BSCM05700034257
              Technology Review, Paris, France, November 17,
              2004
2301          Market Research Results 2004                        BSCM05700034268
2302          Prefyx PPS System, U0299, Project Close-Out         BSCM04200081210
2303          Journal Article Review - Pre-pubic Slings           BSCM06300006041




                                                          PLAINTIFFS' EXHIBIT LIST
                                                                    131
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 133 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                           Bates No.         Stipulation Offered Admitted Refused
No.
2304                Prepubic Mid-Urethral Sling for Stress Urinary        BSCM05300048084
                    Incontinence: Prospective Single-Arm Clinical
                    Study of Efficacy, Safety and Sexual Function -
                    Interim Data
2305                Annual Meeting Document                               BSCM06000083136
2306                Document entitled, "Loss to follow-up"
2307   10/24/2008   Letter dated 24 October 2008                          BSCM04700142463
2308                Memorandum                                            BSCM04700136392
2309                E-mail                                                BSCM05700077623
2310                Understanding NICE guidance, Information for          BSCM05500036681
                    people who use NHS services, Treating vaginal wall
                    prolapse with surgery using mesh
2311                E-mail                                                BSCM05600121613
2312                Erosion Timing Literature Summary                     BSCM06500032921
2313                Pelvic Prolapse, A Patient Guide to Pelvic Floor      BSCM01900011105
                    Reconstruction
2314                E-mail                                                BSCM05300059848
2315                E-mail                                                BSCM04800000794
2316                Are new tools for correcting prolapse and             BSCM06300003701
                    incontinence better just because they're new?
2317   10/29/2009   Transcript, Moderator: Peggy Piz, October 29, 2009,   BSCM06300017740
                    5:00 p.m. ET
2318                E-mail                                                BSCM05200003558
2319                E-mail                                                BSCM05200005498
2320                Pelvic Organ Prolapse and Stress Urinary              BSCM05800461351
                    Incontinence, Adverse Event Analysis, 2005 - 2011

2321                Three-Page Document, Excerpt of Transcript            BSCM05200009858
2322                E-mail                                                BSCM05500006677
2323                Pelvic Floor, 2009 Plan                               BSCM05600160563
2324                E-mail                                                BSCM05700107006
2325                E-mail                                                BSCM05700077664

                                                               PLAINTIFFS' EXHIBIT LIST
                                                                         132
                 Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 134 of
                                                       424
                               KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                               CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date   Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
2326          E-mail                                               BSCM09300465469
2327          E-mail                                               BSCM05700072346
2328          Society of Gynecologic Surgeons (SGS) Executive      BSCM05700083400
              Committee Statement Regarding the FDA
              Communication: Surgical placement of mesh to
              repair pelvic organ prolapse imposes risks

2329          Graft Use in Transvaginal Pelvic Organ Prolapse      BSCM05200005220
              Repair
2330          Incidence and management of graft erosion, wound     BSCM04800092313
              granulation, and dyspareunia following vaginal
              prolapse repair with graft materials: A systematic
              review
2331          Resolution 105-12: Mesh Vaginal Implants             BSCM05700106080
2332          E-mail                                               BSCM04400017930
2333          E-mail                                               BSCM05700079824
2334          E-mail                                               BSCM05700078776
2335          Boston Scientific Document                           BSCM05700105681
2336          E-mail                                               BSCM05700083906
2337          E-mail                                               BSCM05700106449
2338          E-mail                                               BSCM06500034034
2339          SUFA Session at AUA                                  BSCM05700103538
2340          E-mail                                               BSCM04800062029
2341          Pinnacle, Pelvic Floor Repair (PFR) Kit,             BSCM04200093477
              Anterior/Apical
2342          Uphold, Vaginal Support System with Mesh Leg         BSCM00800003405
              Fixation
2343          Pelvic Floor Institute Physician Meeting, February   BSCM09300136836
              13, 2009
2344          Boston Scientific Document                           BSCM06200079345
2345          E-mail                                               BSCM09300009950



                                                         PLAINTIFFS' EXHIBIT LIST
                                                                   133
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 135 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                            Bates No.         Stipulation Offered Admitted Refused
No.
2346                Advances in Pelvic Floor Technology, Uphold            BSCM09300000836
                    Vaginal Support System, Solyx SIS System,
                    Pinnacle Pelvic Floor Repair Kits
2347                E-mail                                                 BSCM06100092180
2348                E-mail                                                 BSCM05700041283
2349                E-mail                                                 BSCM05700088306
2350                John Pedersen's resume
2351                Boston Scientific Code of Conduct                      BSCM02300009533
2352                Final Summary of Corrective Action for John            BSCM10900003747
                    Pedersen
2353   9/3/2010     Cafepharma message board dated 9-03-2010
2354                Pages 154 - 161 from the deposition of Evan S.
                    Brasington
2355   10/12/2010   letter to J. Pedersen from Ray Elliott                 BSCM10900003771
2356                Agreement and General Release of All Claims            BSCM10900003752
2357                Key Points                                             BSCM06500000261
2358                ProteGen Sling - Summary of Rep Interviews             DHS01 001926
2359                Marlex MSDS sheet                                      BSCM05300000201
2360                Appendix F MSDS Supportive Documentation               BSCM01300000541
2361   6/26/2003    e-mail chain to Janet McGrath from Jim Wagner          BSCM05300000923

2362   11/6/2007    Letter to Dr. Durfor from D. Gardner                   BSCM05300053324
2363   1/15/2008    e-mail chain to J. Pedersen from S. Moreci             BSCM11200025976
2364   1/13/2011    Memo to File from D. Gardner                           BSCM11200004624
2365   4/1/2011     e-mail to D. Gardner et al. from J. Pedersen           BSCM11200007191
2366   9/1/2011     e-mail chain to R. Miragliuolo from J. Connor          BSCM05500007375
2367   6/16/2011    e-mail chain to I. Tamima et al. from R. Miragliuolo   BSCM05500019654

2368                WH STC John Pedersen Talking Points                    BSCM11200049742
2369   7/13/2011    FDA Public Health Notification
2370                FDA letter to Michelle Berry                           BSCM05100154663



                                                                PLAINTIFFS' EXHIBIT LIST
                                                                          134
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 136 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                          Bates No.         Stipulation Offered Admitted Refused
No.
2371   5/4/2012     Dear Valued Pinnacle Anterior/Apical PFR Kit       BSCM05500004893
                    Customer letter
2372                Pinnacle Anterior Apical PFR Kit Talking Points to BSCM04400000213
                    Customers
2373   10/15/2008   e-mail chain to Tom Byrne et al. from B. Palmisano BSCM11200026052

2374                Urology/Gynecology: Senior Staff                     BSCM02400000365
2375                Obtryx System Transvaginal Mid-Urethral Sling        BSCM03700026842
                    System - Curved/Halo Design Transfer Plan/Report

2376   7/26/2010    Complaint Trend Review, June 2010 Data, Urology,     BSCM04600003808
                    July 26, 2010
2377                John Pedersen, Urology/Gynecology, Division          BSCM04400164898
                    President PowerPoint presentation
2378   10/23/2009   Urology Gynecology, 2010 Operating Plan, October     BSCM06500093115
                    23rd, 2009
2379                Boston Scientific's Urology/Gynecology Products      BSCM06000145166
                    Featured in Studies at Global Congress
2380                Boston Scientific's Women's Health Products          BSCM05700043363
                    Featured in Studies at the Joint Annual Meeting of
                    the International Continence Society and
                    International Urogynecological Association
2381                John Pedersen's e-PADR Performance Document          BSCM10900003498

2382                Resume of Philip D. Rackliffe
2383                Project Proposal Synthetic Mesh                      BSCM07400013744
2384                PFR Kit - Anterior Apical                            BSCM03800004469
2385   4/3/2006     e-mail string                                        BSCM03800006779
2386   3/24/2006    e-mail string                                        BSCM03800006776
2387   4/10/2006    e-mail string                                        BSCM0800006782
2388   4/10/2006    e-mail string                                        BSCM03800006789
2389   8/3/2004     "Meshology 101," Summer Training Conference          BSCM09300093946

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                        135
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 137 of
                                                            424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                        Bates No.         Stipulation Offered Admitted Refused
No.
2390               Material Safety Data Sheet
2391               Material Safety Data Sheet entitled, "Marlex
                   Polypropylenes (All Grades)"
2392               Material Safety Data Sheet entitled, "Marlex       BSCM11500004534
                   Polypropylene (All Grades)"
2393               Agreement                                          BSCM11500004586
2394               Pinnacle Pelvic Floor Repair (PFR) Kits            BSCM00800003560
2395   7/8/2008    Memorandum                                         BSCM05100122946
2396               Final Report: Comparison of Synthetic Meshes in    BSCM07400008490
                   Rabbit Subcutaneous Model, Version 1.0, January
                   13, 2003
2397               FDA Question #8                                    BSCM05100030818
2398               Biocompatibility Report for: Mesh and Dilators -   BSCM03800010219
                   Leveraged Components for Pinnacle PFR Kits
2399               E-mail                                             BSCM04700235069
2400               E-mail                                             BSCM06700722580
2401               E-mail                                             BSCM05600126954
2402               E-mail                                             BSCM05600025276
2403   1/16/2007   Urology & Gynecology Training, Department 2007,    BSCM05600077008
                   January 16, 2007
2404               E-mail                                             BSCM05600132924
2405               Sales Growth & Investment Uro/Gyn Investment       BSCM09300120409
                   Proposal 'Accelerate Pelvic Floor Growth,'
                   Presentation to ESC 28 May 2008
2406               E-mail                                             BSCM09300081361
2407               Urology/Gynecology, Step 1 Division Planning       BSCM04700010129
                   Meeting Minutes, April 15-17, 2008
2408               Urology/Gynecology Business Unit, Tobin            BSCM09300131491
                   DeepDive, April 20
2409               E-mail                                             BSCM09300464761
2410               E-mail                                             BSCM04700016844
2411               E-mail                                             BSCM09300205747

                                                            PLAINTIFFS' EXHIBIT LIST
                                                                      136
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 138 of
                                                            424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                            Bates No.         Stipulation Offered Admitted Refused
No.
2412               E-mail                                                 BSCM05600165698
2413   3/20/2008   E-mail from John Pedersen to Evan Brasington re:
                   Pinnacle Case Update
2414               E-mail                                                 BSCM09300302708
2415               Todd Street Productions Document                       BSCM04400083988
2416               Lee Sullivan, Sunday General Session, Podium           BSCM05600127373
                   Script"
2417               Welcome to Boston, Sales Management 2005 Kick          BSCM05600080951
                   Off Meeting, Marriott Long Wharf, December 9, 10

2418               E-mail                                                 BSCM06300029840
2419               Performance Summary                                    BSCM05600084041
2420               Always There, Leadership Campaign, WH                  BSCM05600197289
                   Marketing, MarComm, Sales and Sales Ops, July -
                   December 2012
2421               E-mail                                                 BSCM04700020525
2422   6/15/2009   Sales Growth & Investment, Uro/Gyn Investment          BSCM04700188031
                   Proposal 'Accelerate Pelvic Floor Growth,' Tobin
                   Deep Dive, June 15, 2009
2423               E-mail                                                 BSCM05600165420
2424               E-mail                                                 BSCM09300205153
2425               E-mail                                                 BSCM06600871747
2426               E-mail                                                 BSCM05700077623
2427               Pinnacle, Pelvic Floor Repair Kit - Anterior/Apical,
                   Elevating the Art, Enhancing the Science

2428               Obtryx, Transobturator Mid-Urethral Sling System

2429               Study Report                                           BSCM05100060705
2430               E-mail                                                 BSCM04700197332
2431               E-mail                                                 BSCM05700079824
2432               E-mail                                                 BSCM05600173427

                                                               PLAINTIFFS' EXHIBIT LIST
                                                                         137
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 139 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                         Bates No.            Stipulation Offered Admitted Refused
No.
2433               E-mail                                              BSCM04800065537
2434               Sling City document                                 BSCM06100019059
2435               E-mail                                              BSCM05600119562
2436               E-mail                                              BSCM05600026091
2437               E-mail                                              BSCM05600083551
2438               E-mail                                              BSCM04700011341
2439               E-mail                                              BSCM05600096546
2440               E-mail                                              BSCM06600847297
2441               E-mail                                              BSCM05600083621
2442               E-mail                                              BSCM06500094408
2443               Share our Philosophy                                BSCM05600001811
2444               E-mail                                              BSCM0480006634
2445   9/9/2010    F3 WH Planning Meeting Notes and Action Items,      BSCM06601025132
                   September 9th, 2010
2446               Boston Scientific Code of Conduct                   BSCM02300009533
2447               E-mail                                              BSCM06600871248
2448               Pelvic Organ Prolapse and Stress Urinary            BSCM05800461351
                   Incontinence Adverse Event Analysis, 2005 - 2011

2449   11/1/2011   Vendor Site Visit, Post Market Surveillance         BSCM05800460207
                   (Marlborough), 1 November 2011
2450               Transcript of Meeting                               BSCM05200009858;
                                                                       BSCM05200010033
2451               Informed surgical consent for a mesh/graft-         BSCM04400014002
                   augmented vaginal repair of pelvic organ prolapse

2452               Pelvic Organ Prolapse and Stress Urinary            BSCM05800461366
                   Incontinence Adverse Event Analysis
2453               E-mail                                              BSCM05800472216
2454               E-mail                                              BSCM04800000849
2455               American Urogynecologic Society Annual Meeting      BSCM00200008902
                   Presentation

                                                                 PLAINTIFFS' EXHIBIT LIST
                                                                           138
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 140 of
                                                            424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                         Bates No.         Stipulation Offered Admitted Refused
No.
2456               Presentation Documents                              BSCM06100189139
2457               E-mail                                              BSCM05500006677
2458               Endoscopy & Urology (Common) GCS2 Rationale         BSCM05800444617
                   Codes
2459               Summary of FDA AI Letters, Received January         BSCM05800412867
                   2010 - March 2011
2460               Clinical Trials and Women's Health, Value, Risk,    BSCM04800073303
                   Investment
2461               Key Points                                          BSCM06500000261
2462               Medical Device Reporting: An Overview
2463   1/25/2006   Letter dated January 25, 2006                       BSCM08700142963
2464               E-mail                                              BSCM05800546522
2465               Marlborough Investigated Mesh Product Complaint     BSCM05800104701
                   Counts by Quarter
2466               Urology/WH Rate Analysis by Quarter, All Products   BSCM05800163003

2467               E-mail                                              BSCM05800552210
2468               Capio PFR Top MDR Failures, All MDRs                BSCM04900002359
2469               E-mail                                              BSCM05800476780
2470               Alison R. Timm Curriculum Vitae                     BSCM07900000014
2471               Statistical Calculations - Complaint Trend
                   Workbook (CTW)
2472               Marlborough Post Market Surveillance Reporting
                   and Trending Work Instructions
2473               E-mail                                              BSCM05800448138
2474               Curriculum Vitae of George Vialle                   BSCM07900000020
2475   9/18/2012   Proxy Planning Meeting, September 18, 2012          BSCM06701716357
2476               Clinical Summary, ProteGen Sling,                   BSCM06701714705
2477               E-mail                                              BSCM06701714882
2478               Resin Procurement/Replacement Status, July 27,      BSCM06701685138
                   2011
2479               E-mail                                              BSCM06700722580

                                                            PLAINTIFFS' EXHIBIT LIST
                                                                      139
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 141 of
                                                            424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date        Description                                        Bates No.         Stipulation Offered Admitted Refused
No.
2480               Material Safety Data Sheet, Marlex and Marflex     BSCM05300000201
                   Polyethylenes (All Grades Except CL, L, R and
                   Masterbatch Series)
2481               Urology: Pelvic Sling Material Supply, Phillips-   BSCM06701684926
                   Sumika: Marlex HGX-030-01 (PP)
2482               E-mail                                             BSCM06700008804
2483               E-mail                                             BSCM06700030770
2484               E-mail                                             BSCM06700722854
2485               Document dated July 20, 2011                       BSCM06701691570
2486               E-mail                                             BSCM06700722543
2487               Memorandum dated July 27, 2005                     BSCM04700058100
2488               E-mail                                             BSCM06700008691
2489               E-mail                                             BSCM06700030995
2490               Uncertified Marlex Material Update                 BSCM06700084913
2491               E-mail                                             BSCM06701691215
2492               Notes from the update meeting October 24th         BSCM06701685097
2493   1/15/2008   Memorandum dated January 15, 2008                  BSCM05100117414
2494   12/6/2007   New Resin and Knitting Project, Meeting            BSCM06701713702
                   Minutes/Action Items - 6th December 2007
2495               Sustaining Projects: All OEMS Top '5'              BSCM06701691308
2496               Mr. Walbridge's typewritten notes
2497               Mr. Walbridge's curriculum vitae
2498               Amended Notice of Deposition
2499               Document titled Boston Scientific Pelvic Mesh
                   Products
2500               Document titled Other Boston Scientific Pelvic
                   Mesh Products
2501               Corporate SOP Vigilance Reporting                  BSCM02300000527
2502               Corporate SOP for Clinical Risk/Benefit Analysis   BSCM02300001679
                   for Medical Devices
2503               Corporate SOP MDR Reporting                        BSCM02300008581



                                                             PLAINTIFFS' EXHIBIT LIST
                                                                       140
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 142 of
                                                             424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                         Bates No.          Stipulation Offered Admitted Refused
No.
2504                Corporate WI Medical Device Report (MDR)            BSCM02300004969
                    Medical Review
2505                Corporate SOP Regulatory Strategy                   BSCM02300000808
2506                BCA - Biocompatibility Assessment                   BSCM02300001163
2507                Global SOP Quality System Governance Board          BSCM02300008303
2508                Training Material                                   BSCM02300004660
2509   11/11/2008   E-mail                                              BSCM04700001266
2510   7/15/2011    E-mail                                              BSCM05200002097
2511   8/24/2009    Memorandum                                          BSCM04800053926
2512                Corp Form Product Inquiry Report (PIR) Request      BSCM04700023828

2513                Pinnacle PFR kits, DFU                              BSCM03800017677
2514   7/21/2011    E-mail                                              BSCM04900003640
2515                Complaints database printout                        BSCM05800272450
2516   9/27/2010    E-mail                                              BSCM05100141471
2517   1/25/2006    Corporate Warning Letter                            BSCM07100071932
2518   3/19/2009    FDA Audit Readiness Update, Spencer and             BSCM04700002313
                    Marlborough, 19 March 2009
2519   9/12/2008    Marlborough Open CAPA Status Report as of           BSCM04700006416
                    9/12/08
2520                Marlborough Open CAPA Status Report
2521                Marlborough Open CAPA Status Report
2522   3/10/2008    E-mail                                              BSCM04700001657
2523   8/11/2009    E-mail                                              BSCM04700017384
2524   10/22/2009   E-mail                                              BSCM04700017243
2525   10/22/2009   E-mail                                              BSCM 04700019179
2526   1/5/2009     Pinnacle Posterior and Duet kit Core Team Meeting   BSCM04700001211
                    minutes
2527   10/28/2009   Pinnacle Improvements launch plan                   BSCM04700017242
2528   10/28/2009   E-mail                                              BSCM04700018856
2529   12/2/2009    E-mail                                              BSCM 04700016988
2530   12/1/2009    letter                                              BSCM04700016990

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                        141
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 143 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                           Bates No.             Stipulation Offered Admitted Refused
No.
2531   5/11/2009    E-mail                                                BSCM04800000514
2532   5/27/2009    E-mail                                                BSCM04800000533
2533   5/20/2009    E-mail                                                BSCM04800000555
2534   3/6/2009     E-mail                                                BSCM04700002464
2535   11/29/2007   Urology & Women's Health PIB Meeting Minutes          BSCM03800014258

2536   6/18/2008    E-mail                                                BSCM04700006545
2537                MSDS Marlex HGX-030-01 Polypropylene
2538                CAR Form, March 2007                                  BSCM05300055785
2539                Dear Value Customer letter                            BSCM04400008176
2540                PFR Kits Clinical Risk/Benefit Analysis               BSCM03800008795
2541                Solyx SIS System Clinical Risk/Benefit Analysis       BSCM01800004496
2542                Advantage System Transvaginal Mid-Urethral Sling      BSCM00400001724
                    Clinical Risk/Benefit Analysis
2543   2/10/2011    E-mail                                                BSCM05200007313
2544   1/7/2013     E-mail                                                GOLDBERGBSC00017475
2545   8/21/2008    E-mail                                                BSCM04700006846
2546   7/15/2011    E-mail Thread 7/15/11 Subject, I Need a Little Help   BSCM0680000117343
                    - Data
2547   9/6/2011     Memo, 9/6/11 Subject, Urgent Mesh Data Request        BSCM06800125815
                    from the Field
2548   9/8/2011     E-mail, 9/8/11 Subject, POP Mesh                      BSCM06800051064
2549                Pelvic Organ Prolapse and Stress Urinary              BSCM06800076954
                    Incontinence Adverse Event Analysis
2550   3/15/2011    E-mail Thread 3/15/11 Subject, 2011 Complaint         BSCM06800117358
                    Reduction Goals
2551                Chart, Product Family, Project Improvement 2011       BSCM06800053492
                    Improvement Measure 2011
2552                Copies of Photographs                                 BSCM06800115289
2553   9/20/2012    E-mail Thread 9/20/12 Subject, Uphold Lite            BSCM006800067602
                    Retrospective Validation
2554   2/15/2012    E-mail Thread 2/15/12 Subject, Uphold Woes            BSCM06100209211

                                                               PLAINTIFFS' EXHIBIT LIST
                                                                         142
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 144 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                       Bates No.          Stipulation Offered Admitted Refused
No.
2555   6/24/2011    E-mail Thread 6/24/11 Subject, Patient            BSCM06800051690
                    Complications...Urgent
2556                Slides, Titled Complaint Data for Products with   BSCM06800119242
                    Design, Manufacturing or Labeling Root Causes
2557   8/31/2012    E-mail re: Subject, CAPA Escalation Approval      BSCM06800067186
                    NCEP-00025535
2558                Boston Scientific Corporate Quality Manual        BSCM02300008344
2559                Notice of FRCP 30(b)(6) Deposition, MDL 2326

2560                Amended Notice of FRCP 30(b)(6) Deposition,
                    MDL 2326
2561   1/28/2004    MSDS - Marlex Polypropylenes (All Grades), rev.
                    1/28/04
2562   8/29/1997    MSDS - Marlex Polypropylenes (All Grades), rev.   CP-00029
                    8/29/97
2563   2/28/2001    MSDS - Marlex Polypropylenes (All Grades), rev.   CP-00035
                    2/28/01
2564   7/12/2007    MSDS - Marlex Polypropylenes (All Grades), rev.   BSCM0140000075
                    7/12/07
2565   10/17/2011   MSDS - Marlex Polypropylenes (All Grades), rev.   CP-00070
                    10/17/11
2566   10/1/2004    10/1/04 Agreement                                 CP-00004
2567                E-mails                                           BSCM04700235069
2568                E-mails                                           BSCM06700722580
2569                A Guide to Marlex High Performance                CP-00095
                    Polypropylenes
2570                Carbonated Beverage Presentation                  CP-00221
2571                HGX-030-01 Data Sheet                             CP-00010
2572                TSM 308: Chemical Resistance of Marlex            CP-00091
                    Polypropylene
2573   9/13/2011    9/13/11 Press Release                             CP-00001
2574                E-mails                                           CP-00002

                                                              PLAINTIFFS' EXHIBIT LIST
                                                                        143
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 145 of
                                                             424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex.    Date         Description                                          Bates No.          Stipulation Offered Admitted Refused
No.
2575                Notice of FRCP 30(b)(6) Deposition, MDL 2187

2576                Complete Chevron Phillips Production                 CP-00001
2577   12/4/2008    MSDS - Marlex Polypropylenes (All Grades), rev.      DX0625-001
                    12/4/08
2578                HGX-030-01 Manufacturing Specification               CP-00011
2579   2/28/2001    MSDS - Marlex Polypropylenes (All Grades), rev.      CP-00035
                    2/28/01
2580   10/17/2011   MSDS - Marlex Polypropylenes (All Grades), rev.      CP-00070
                    10/17/11
2581                HGX-030-01 Data Sheet                                CP-00010
2582                Marlex Polypropylene Nomenclature System             CP-00012
2583                Additive Formulations - Variety of Classes of        CP-00183
                    Additives
2584                Solyx Directions for Use 2018
2585                Pre-Pubic Approach to Mid-Urethral Slings draft      BSCM05300048255

2586   9/30/2009    Email from Janice Conner re Prolift M vs Pinnacle    BSCM05100112164

2587   3/29/2011    Boston Scientific Pelvic Floor Repair Literature     BSCM06100053678
                    Summary
2588   2009         Pinnacle DFU                                         BSCM00800003551
2589   2007         Pinnacle Doctor Brochure                             BSCM05100024369
2590   2008         Pinnacle Doctor Brochure                             BSCM06300006616
2591                Boston Scientific Preclinical Study Synopsis         BSCM048000058558
                    2010
                    All documents, photographs, drawings and charts
                    needed for demonstrative purposes
                    Any and all company documents related to the Align
                    and Solyx product systems, including but not
                    limited to the products’ design, function, safety,
                    marketing, and efficacy

                                                                PLAINTIFFS' EXHIBIT LIST
                                                                          144
                Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 146 of
                                                      424
                               KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                               CASE NO. 1:20-CV-02656-RM-SKC
Ex.   Date   Description                                            Bates No.        Stipulation Offered Admitted Refused
No.
             Any and all company documents related to any
             claim in this lawsuit or any party to this lawsuit
             All experts’ reports and expert curriculum vitaes

             All documents utilized by expert witnesses in
             reaching their opinions
             All medical literature cited by or relied on by
             plaintiff's expert witnesses
             All transcripts of depositions taken in this matter
             All video recordings of any deposition taken in this
             matter
             All deposition and pretrial exhibits
             All written discovery produced in this case by all
             parties
             All documents produced through discovery
             Demonstratives that show the pertinent anatomy and
             the medical device(s) at issue that Plaintiff has
             undergone
             Curriculum vitaes of all doctors deposed in this
             matter
             Any and all exhibits listed by Defendants
             Any and all exhibits needed for rebuttal or sur-
             rebuttal
             Any exhibit needed for impeachment
             Any and all exhibits identified through further
             discovery
             Product exemplars
             Trial transcripts and exhibits from Cisson v. Bard,
             Albright v. BSC, Cardenas v. BSC and Salazar v.
             BSC




                                                          PLAINTIFFS' EXHIBIT LIST
                                                                    145
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 147 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                        Journal Citation                    Stipulation Offered Admitted Refused
No.
3000 Abbott S, Unger Evaluation and management of complications from Am J Obstet Gynecol 2014;
     CA, et al       synthetic mesh after pelvic reconstructive surgery 210:163.e1-8

3001 Abdel-Fattah      Pelvicol pubovaginal sling versus tension-free       Eur Urol. 2004 Nov;46(5):629-
     M, Barrington     vaginal tape for treatment of urodynamic stress      35
     et al             incontinence: a prospective randomized three-year
                       follow-up study
3002 Abdel-Fattah      A randomised prospective single-blinded study        Neurourol Urodyn
     M, Familusi et    comparing inside-out versus outside-in               2011;30:825¬826.
     al                transobturator tapes in the management of female
                       stress urinary incontinence (E-TOT study): 3 years
                       follow-up.
3003 Abdel-Fattah      Single-Incision Mini-Slings Versus Standard          European Urology ,60: 468-
     M, Ford JA, et    Midurethral Slings in Surgical Management of         80,24-May-11
     al                Female Stress Urinary Incontinence: A Meta
                       Analysis of Effectiveness and Complications.
3004 Abdel-Fattah      Prospective randomised controlled trial of           Eur Urol. 2012 Nov;62(5):843-
     M, Mostafa        transobturator tapes in management of urodynamic     51. doi:
     A,et al           stress incontinence in women: 3-year outcomes        10.1016/j.eururo.2012.04.021.
                       from the Evaluation of Transobturator Tapes study.   Epub 2012 Apr 14.

3005 Abdel-Fattah    Evaluation of transobturator tapes (E-TOT) study:      Eur J Obstet Gynecol Reprod
     M, Ramsay I, et randomised prospective single-blinded study            Biol. 2010 Mar; 149(1):106-
     al              comparing inside-out vs. outside-in transobturator     111
                     tapes in management of urodynamic stress
                     incontinence: short term outcomes.

3006 Abdel-Fattah    Randomised prospective single-blinded study            BJOG,117:870-8 ,12-Apr-10
     M, Ramsay I, et comparing 'inside-out' versus 'outside-in'
     al              transobturator tapes in the management of
                     urodynamic stress incontinence: 1-year outcomes
                     from the E-TOT study.

                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          1
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 148 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                         Journal Citation                 Stipulation Offered Admitted Refused
No.
3007 Abdel-Fattah       How common are tape erosions? A comparison of       BJU Int. 2006 Sep;98(3):594-
     M, Sivanesan       two versions of the transobturator tension-free     8.
     K, et al           vaginal tape procedure.

3008 Abdelnaser KH, The use of polypropylene mesh as a transobturator       Int Urogynecol J 2008; 19:833-
     et al          sling for the treatment of female stress urinary        838
                    incontinence (early experience with 40 cases

3009 Abdelwahab O, Tension-free vaginal tape versus secure tension-         Current Urology, 4 (2): 93-98
     Shedid I, et al   free vaginal tape in treatment of female stress
                       urinary incontinence
3010 Abed H, Rahn Incidence and Management of Graft Erosion,                The International
     DD,               Wound Granulation, and Dyspareunia Following         Urogynecology
     Lowenstein L, Vaginal Prolapse Repair with Graft Materials: A          Journal,22:789-98,22-Mar-11
     et a              Systematic Review
3011 Abouassaly R, Complications of tension-free vaginal tape surgery:      BJU International,94:110-3
     Steinberg JR, et a multi-institutional review.                         ,01-Jul-04
     al
3012 Abrams P,         Synthetic vaginal tapes for stress incontinence:     Euro Urol 60 (2011): 1207-
     Chapple CR, et Proposals for improved regulation of new devices        1211
     al                in Europe
3013 Adile B,          A prospective randomized study comparing             http://www.ics.org/Abstracts/P
     Granese R, et all laparoscopic Burch versus TVT: short and long        ublish/41/000550.pdf
                       term follow-up.
3014 Afonso JS, et al Mechanical Properties of Polypropylene Mesh           Int Urogynecol J. 2008,
                       Used In Pelvic Floor Repair                          19:375?380.
3015 Agarwala N.       A randomized comparison of two synthetic mid-        UroToday Int J. 2008 Oct;1(4)
                       urethral tension-free slings.
3016 Agnew G,          Functional outcomes following surgical               Int Urogynecol J (2014)
     Dwyer PL, et al management of pain, exposure or extrusion              25:235-239
                       following a suburethral tape insertion for urinary
                       stress incontinence

                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          2
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 149 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                         Journal Citation               Stipulation Offered Admitted Refused
No.
3017 Aigmueller, T.     Reason for dissatisfaction ten years after TVT    Int Urogynecol J (2014)
                        procedure                                         25;213-217
3018   Alajmo F         Polpropylene Suture Fracture                      Ann Thorac Surg 1985 39.4:
                                                                          400
3019   Albo ME,        Burch colposuspension versus fascial sling to      New England Journal of
       Richter HE,     reduce urinary stress incontinence                 Medicine,356:2143-55,21-
       Brubaker L, et                                                     May-07
3020   Albo, ME, et al Treatment success of retropubic and transobturator J Urol 188, 2281-7 (2012)
                       mid urethral slings at 24 months
3021   Alcalay,        Burch colposuspension: a 10-20 year follow up      British Journal of Obstetrics
       Menachem                                                           and Gynaecology September
                                                                          1995, Vol. 102, pp. 740-745

3022 Aldrete V          Polpropylene Suture Fracture                       Ann Thorac Surg 1984 Mar;
                                                                           37(3):264
3023 Altman AJ,         The breakdown of polypropylene in the human eye: Ann Ophthalmol 198 May;
     Gorn RA, et al      is it clinically significant?                     18(5): 182-5
3024 Altman D,          Anterior colporrhaphy versus transvaginal mesh for N Engl J Med 2011; 364:1826-
     Väyrynen T,        pelvic-organ prolapse.                             1836
     Engh ME, et a
3025 Amaro JL,          Clinical and quality-of-life outcomes after         The International Brazilian
     Yamamoto H,        autologous fascial sling and tension-free vaginal   Journal of Urology ,35:60-6;
     Kawano et al       tape: a prospective randomized trial                discussion 66-7,01-Jan-09
3026 Amat I Tardiu      Contasure-Needleless compared with                  Int Urogynecol J. 2011
     L, et al           transobturator-TVT for the treatment of stress      Jul;22(7):827-33. doi:
                        urinary incontinence.                               10.1007/s00192-011-1380-9.
                                                                            Epub 2011 Mar 2.
3027 An, YH             Concise Review of Mechanisms of Bacterial           J Biomed Mater Res (Appl
                        Adhesion to Biomaterial Surfaces                    Biomater) 1998;43:338-48
3028 Anderson HA        Utilization of Adipose Tissue Biopsy and            Enviro Health Perspectives
                        Characterizing Human Halogenated Hydrocarbon        (1985) 60:127-131
                        Exposure

                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                            3
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 150 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                          Journal Citation                Stipulation Offered Admitted Refused
No.
3029 Andonian S,     Randomized Clinical Trial Comparing Suprapubic         European Urology,47:537-
     Chen T, et al   Arch Sling (SPARC) and Tension-Free Vaginal            41,13-Jan-05
                     Tape (TVT): One-Year Results
3030 Andonian S, St- Prospective clinical trial comparing Obtape and        Eur Urol. 2007 Jul;52(1):245-
     Denis B, et al  DUPS to TVT: one-year safety and efficacy results.     51. Epub 2007 Jan 10

3031 Andrada Hamer Short-term Results of a Prospective Randomized           International Urogynecology
     M, et al      Evaluator Blinded Multicenter Study Comparing            Journal,22:781-787,16-Apr-11
                   TVT and TVT-Secur.

3032 Andrada Hamer One-year results of a prospective randomized,            Int Urogynecol J. 2013
     M, et al      evaluator-blinded, multicenter study comparing           Feb;24(2):223-9
                   TVT and TVT Secur.
3033 Anger JT,     Complications of sling surgery among female              Obstetrics &
     Litwin MS,    Medicare beneficiaries                                   Gynecology,109:707-14,01-
     Wang Q, Pasho                                                          Mar-07

3034 Anger JT,         Trends in surgical management of stress urinary  Urology,74:283-7,07-Jun-09
     Weinberg AE,      incontinence among female Medicare beneficiaries
     et al
3035 Angioli R,        Tension-free vaginal tape versus transobturator      European Urology 58 (2010)
     Plotti F, Muzii   suburethral tape: five-year follow-up results of a   671-677
     L, et al          prospective, randomised trial

3036 Aniuliene R.      Tension-free vaginal tape versus tension-free        Medicina (Kaunas).
                       vaginal tape obturator (inside-outside) in the       2009;45(8):639-43
                       surgical treatment of female stress urinary
                       incontinence.




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           4
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 151 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                         Journal Citation                 Stipulation Offered Admitted Refused
No.
3037 Ansquer Y,        The suburethral sling for female stress urinary     The Journal of the American
     Marcollet A,      incontinence: a retropubic or obturator approach?   Association of Gynecologic
     Yazbeck C,                                                            Laparoscopists,11:353-8,01-
                                                                           Aug-04

3038 Anthanasiou S, Mixed Urodynamic Incontinence: TVT or TVT-O?           Int Urogynecol J (2009) 20
     Grigoriadis T,                                                        (Suppl 2): S73-S239
     et al
3039 Apple DJ,        Biocompatibility of implant materials: a review      J Am Intraocul Implant Soc
     Mamalis N, et al and scanning electron microscopic study              1984 Winter; 10(1):53-66

3040 Araco F,          TVT-O vs TVT: a randomized trial in patients with The International
     Gravante G,       different degrees of urinary stress incontinence.   Urogynecology
     Sorge R, Over                                                         Journal,19:917-26,24-Jan-08
3041 Arunkalaivanan    Randomized trial of porcine dermal sling (Pelvicol Int Urogynecology J (2003)
     AS and            implant) vs. tension-free vaginal tape (TVT) in the 14: 17-23
     Barrington JW     surgical treatment of stress incontinence: a
                       questionnaire-based study
3042 Asicioglu, O      A 5 year follow-up study comparing Burch            Int J Gneaecol Obstet. 2013
                       colposuspension and transobturator tape for the     Dec 14
                       surgical treatment of stress urinary incontinence.

3043 Atassi Z, Reich   Haemorrhage and nerve damage as complications       Arch Gynecol Obstet 2008,
     A, Rudge A, et    of TVT-O procedure: case report and literature      277:161-4
     al                review
3044 Athanasiou S,     Seven years of objective and subjective outcomes    Int Urogynecol J. 2013 Jul 27.
     Grigoriadis T,    of transobturator (TVT-O) vaginal tape: Why do      [Epub ahead of print]
     Zacha             tapes fail?
3045 Atherton MJ       The tension-free vaginal tape reviewed: an          BJOG,112:534-46, 5/1/2005
     and Stanton SL.   evidence-based review from inception to current
                       status.



                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          5
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 152 of
                                                                424
                                         KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                         CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                         Journal Citation               Stipulation Offered Admitted Refused
No.
3046 Atis G, Arisan     Tissue reaction of the rat urinary bladder to       Scientific World
     S, Ozagari A, et   synthetic mesh materials.                           Journal,9:1046-51,02-Oct-09
     al
3047 AUA                AUA Newsletter                                      13-Oct
3048 AUA                Guideline for the Surgical Management of Female
                        Stress Urinary Incontinence: 2009 Update

3049 AUA                Position Statement on the Use of Vaginal Mesh for
                        the Surgical Treatment of Stress Urinary
                        Incontinence
3050   AUGS             Corporate Members                                 http://www.augs.org/p/cm/ld/fi
                                                                          d=24
3051   AUGS             Position Statement on Restriction of Surgical
                        Options for Pelvic Floor Disorders
3052   AUGS/SUFU        Position Statement on Mesh Midurethral Slings for
                        Stress Urinary Incontinance
3053   Aungst MJ, et al De Novo stress incontinence and pelvic muscle     Am J Obstet Gynecol
                        symptoms after transvaginal mesh repair           2009;102:73.31-7

3054 Avery DR          A cohort study to determine the outcome and          Int Urogynecol J (2012) 23
                       complication rate and to classify complications      (Suppl 2): S43-S244
                       using IUGA/ICS terminology following vaginal
                       mesh for pelvic organ prolapse surgery
3055 Baessler K, et al Severe Mesh Complications Following Intravaginal     Obstet Gynecol 2005;106:713-
                       Slingplasty                                          6
3056 Bai SW, Sohn "Comparison of the efficacy of Burch                      Int J Gynaecol Obstet. 2005
     WH, Chung DJ, colposuspension, pubovaginal sling, and tension-         Dec;91(3):246-51. Epub 2005
     Park JH           free vaginal tape for stress urinary incontinence"   Oct 20

3057 Bako A, et al      Review of synthetic mesh-related complications in   Int Urogynecol J DOI
                        pelvic floor reconstructive surgery                 10.1007/s00192-008-0717-5



                                                           PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                             6
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 153 of
                                                                424
                                         KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                         CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                            Journal Citation               Stipulation Offered Admitted Refused
No.
3058 Bandiera S,        Surgical treatment of stress urinary incontinence:     Urogynaecologia I J (2008);
     Giunta G, et al    A 3-year follow-up                                     22; 1:15-21
3059 Barber MD,         Defining success after surgery for pelvic organ        Obstetrics and
     Brubaker L,        prolapse.                                              Gynecology,114:600-9 ,01-
     Nygaard I,                                                                Sep-09
3060 Barber MD,         Transobturator tape compared with tension-free         Obstetrics &
     Kleeman S, et al   vaginal tape for the treatment of stress urinary       Gynecology,111:611-21,01-
                        incontinence: a randomized controlled trial.           Mar-08

3061 Barber MD.         Cleveland Clinic leads multicenter trial of single-    Ob/GYN & Women's Health
                        incision 'minisling'for stress urinary incontinence.   Research Perspectives.
                                                                               Summer 2011.
                                                                               clevelandclinic.org/obgyn

3062 Barber, M., et al Single-Incision Mini-Sling Compared With                Obstetrics & Gynecology,
                       Tension-Free Vaginal Tape for the treatment of          Vol. 119, No. 2, Part 1 (Feb
                       Stress Urinary Incontinence                             2012)
3063 Barry C, Lim      A multi-centre, randomised clinical control trial       The International
     YN, Muller R, comparing the retropubic (RP) approach versus the           Urogynecology
     et al             transobturator approach (TO) for tension-free,          Journal,19:171-8,19-Jul-07
                       suburethral sling treatment of urodynamic stress
                       incontinence: the TORP study

3064 Bartuzi A, et al   Transvaginal Profit mesh surgery due to advanced European J of Obstets &
                        pelvic organ prolapse does not impair female sexual Gynecol and Reprod Biology
                        function:a prospective study                        2012; 165: 295-298



3065 Basok EK,         Cadaveric fascia lata versus intravaginal               Urol Int 2008;80(1):46-51
     Yildirim A, et al slingplasty for the pubovaginal sling: surgical
                       outcome, overall success and patient satisfaction
                       rates.

                                                           PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                             7
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 154 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                          Journal Citation                 Stipulation Offered Admitted Refused
No.
3066 Basu M and         A randomised trial of a retropubic tension-free       BJOG 2010; 117:730-735
     Duckett J.         vaginal tape versus a mini-sling for stress
                        incontinence.
3067 Basu M, et al      Three-year results from a randomised trial of a       Int Urogynecol J Published
                        retropubic mid-urethral sling versus the Miniarc      online 28 May 2013
                        single incision sling for stress urinary incontinence

3068 Bazi TM, et al  Polypropylene midurethral tapes do not have             European Urolo 2007; 51:
                     similar biologic and biomechanical performance in       1364-1675
                     the rat
3069 Begum S, et al Two-Year Comparison of Tension-Free Vaginal              J. of Obstetrics and
                     Tape and Transobturator Tape for Female Urinary         Gynaecology, 2010.
                     Stress Incontinence
3070 Bekelman JE, et Scope and Impact of Financial Conflicts of Interest     JAMA, January 22/29, 2003
     al              in Biomedical Research A Systematic Review              Vol 289 No. 4, 454-465

3071 Bekker, MD, et The somatic and autonomic innervation of the             The Journal of Sexual
     al               clitoris; preliminary evidence of sexual dysfunction   Medicine 9.6 (2012): 1566-
                      after minimally invasive slings                        1578.
3072 Bemelmans        Are slings now the gold standard treatment for the     Curr Opin Urol 2003;13:301-
     BLH, Chapple management of female urinary stress incontinence           307
     CR.              and if so which technique?
3073 Benbouzid, S,. Pelvic organ prolapse transvaginal repair by the         Internation Journal of Urology
     Cornu, J.,       Prolift system: Evaluation of efficacy and             (2012) 19, 1010-1016
     Benchikh,        compilcations after a 4.5 years follow up
3074 Benson JT, et al Pudendal neuralgia, a severe pain syndrome             American Journal of
                                                                             Obstetrics and
                                                                             Gynecology (2005) 192, 1663-
                                                                             8
3075 Berrocal, J, et al Conceptual advances in the surgical management       J Gynecol Obstet Biol Reprod
                        of genital prolapse                                  2004; 33: 577-587



                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           8
                           Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 155 of
                                                                 424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author         Description                                             Journal Citation                 Stipulation Offered Admitted Refused
No.
3076 Bezerra CA and Suburethral sling operations for urinary                Cochrane Database Syst Rev.
     Bruschini H.   incontinence in women.

3077 Bhoyrul S., et al Trocar injuries in laparoscopic surbery               J Am College of Surgeons
                                                                             2001; 192(6): 677-83
3078 Bianchi-Ferraro     Randomized controlled trial comparing TVT-O and Int Urogynecol J 2014 25(10):
     AM, et al           TVT-S for the Treatment of stress urinary           1343-1348
                         incontinence: 2-year results
3079 Bianchi-Ferraro     Single-incision sling compared with transobturator Int Urogynecol J. 2013
     AM, et al           sling for treating stress urinary incontinence: a   Sep;24(9):1459-65. doi:
                         randomized controlled trial.                        10.1007/s00192-012-1998-2.
                                                                             Epub 2012 Dec 4.
3080 Bidmead and         Sling techniques in the treatment of genuine stress BJOG 2000;107(2): 147-156
     Cardozo             incontinence
3081 Binnebosel M,       Biocompatibility of prosthetic meshes in            Semin Immunopathol. 2011;
     et al.              abdominal surgery                                   33:235-243
3082 Birch, F            The role of synthetic and biological prostheses in  Curr Opin Obstet Gynecol 14:
                         reconstructive pelvic floor surgery                 527-535
3083 Birolini C,         Mesh Cancer: Long-Term Mesh Infection Leading Hernia,19-Apr-13
     Minossi JG, et al   to Squamous-Cell Carcinoma of the Abdominal
                         Wall
3084 Blaivas J,          Salvage Surgery after Failed Treatment of           J Urology, 2013 Oct, Vol 190,
     Purohit R, et al    Synthetic Mesh Sling Complications                  1281-1286
3085 Blaivas JG and      Pubovaginal fascial sling for the treatment of all  The Urologic Clinics of North
     Chaikin DC.         types of stress urinary incontinence: surgical      America,38:7-15,00-Jan-00
                         technique and long-term outcome.
3086 Blaivas JG, et al   Safety considerations for synthetic sling surgery   Nat. Rev. Urol. advance
                                                                             online publication 18 August
                                                                             2015;
                                                                             doi:10.1038/nrurol.2015.183
3087 Blaivas JG, et al   Management of urinary fistulas due to midurethral J Urology
                         sling surgery

                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           9
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 156 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                         Journal Citation               Stipulation Offered Admitted Refused
No.
3088 Blaivas, J.G. &    Post-traumatic female urethral reconstruction       Curr Urol Rep 9, 397-404
     Purohit, R.S.                                                          (2008)

3089 Blandon, R.E.,     Complications from vaginally placed mesh in       Int. Urogynecol J Pelvic Floor
     Gebhart, J.B,et    pelvic reconstructive surgery.                    Dysfunct, 20(5), 523-531.
     al                                                                   doi: 10/1007/s00192-009-
                                                                          0818-9.
3090   Blavis, et al   Management of urethral stricture in women          J Urol 2012; 188: 1779-1792
3091   Bodelsson G,    Short term complications of the tension free       BJOG: An International
       Henriksson L. vaginal tape operation for stress urinary            Journal of Obstetrics and
       Osser S         incontinence in women                              Gynaecology,109:566-9,01-
                                                                          May-02
3092   Bohrer, et al   Pelvic nerve injury following gynecologic surgery: Am J Obstet Gynecol 2009;
                       a prospective cohort study.                        201:531.e1-7
3093   Bonnet P,       Transobturator vaginal tape inside out for the     The Journal of
       Waltregny D, et surgical treatment of female stress urinary        Urology,173:1223-8,01-Apr-
       al              incontinence: Anatomical considerations            05
3094   Boulanger L,    Bacteriological analysis of meshes removed for     Int Urogynecol J (2008)
       Moukerrou M     complications after surgical management of urinary 19:827-831
       et al.          incontinence or pelvic organ prolapse.

3095 Bourrat M,      Complications et re'sultants fonctionnels a' moyen     Proges enUrologie (2013)
     Armand C, et al terme du TVT dan l'incontinence urinaire d'effort      13:1358-1364

3096 Boyles S,        Complications associated with transobturator sling. Int Urogynecol J (2007) 18:
     Edwards R et al.                                                     19-22

3097 Brill AI.          The hoopla over mesh: what it means for practice.   Obstet Gynecol News,47:14-5
                                                                            ,01-Jan-12
3098 Brincat, et al     Anterior Vaginal wall Prolapse: Assessment and      Clinical Obstetrics and
                        Treatment                                           Gynecology Vol 53, No 1, 51-
                                                                            58

                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          10
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 157 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                          Journal Citation                 Stipulation Offered Admitted Refused
No.
3099 Brito, L.M. et al. Comparison of the outcomes of the sling technique    Int Braz J Urol 37, 519-27
                        using a commercial andhand-made polypropylene        (2011)
                        sling
3100 Brocker, et al     Short-range clinical, dynamic magnetic resonance     European J of Obstet &
                        imaging and P-Qol questionnaire results after mesh   Gynecol and Reproductive
                        repair in female pelvic organ prolpase               Biolo 157 (2011) 107-112

3101 Brown BN, et al Characterization of the host inflammatory response      Am J Obstet Gynecol 2015
                     following implantation of prolapse mesh in rhesus       Aug 7 doi: 10.1016 [Epub
                     macaque                                                 ahead of print]
3102 Brown CN,       Which mesh for hernia repair?                           Ann R Coll Surg Engl 2010;
     Finch JG                                                                92: 272-278
3103 Brubaker L,     5*Year Continence Rates, Satisfaction and               The Journal of Urology
                     Adverse Events of Burch Urethropexy and Fascial
                     Sling Surgery for Urinary Incontinence
3104 Brubaker L,     Abdominal sacrocolpopexy with Burch                     New England Journal of
     Cundiff GW, et colposuspension to reduce urinary stress                 Medicine,354:1557-66,13-Apr-
     al              incontinence.                                           06
3105 Brubaker L,     Surgery for pelvic organ prolapse.                      Female Pelvic Medicine &
     Maher C, et al                                                          Recontructive Surgery,16:9-
                                                                             19,01-Jan-10
3106 Brubaker L,      Adverse events over two years after retropubic or      The American Journal of
     Norton PA, et al transobturator midurethral sling surgery: findings     Obstetrics &
                      from the Trial of Midurethral Slings (TOMUS)           Gynecology,205:498.e1-6,20-
                      study                                                  Jul-11
3107 Brubaker L,      Two-year outcomes after sacrocolpopexy with and        Obstetrics and
     Nygaard I, et al without burch to prevent stress urinary                Gynecology,112:49-55,
                      incontinence.                                          7/1/2008
3108 Brubaker, L, et A perfect storm                                         Int Urogynecol J (2012) 23:3-4
     al




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          11
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 158 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                          Journal Citation                Stipulation Offered Admitted Refused
No.
3109 Brubaker, L.       Editorial: partner dyspareunia (hispareunia).        Int Urogynecol J Pelvic Floor
                                                                             Dysfunt, 17(4), 311. doi:
                                                                             10.1007/s00192-006-0097-7

3110 Burton C, et al Comments on Araco et al.: TVT-O vs TVT: a               Int Urogynecol J 2009; 20:369
                     randomized trial i patients with different degrees of
                     urinary stress incontinence
3111 But I and       Complications and short-term results of two             The International
     Faganelj M.     different transobturator techniques for surgical        Urogynecology
                     treatment of women with urinary incontinence: a         Journal,19:857-61,01-Jun-08
                     randomized study.
3112 Cadish L,       Characterization of Pain After Inside-Out               Female Pelvic &
     Hacker M, et al Transobturator Midurethral Sling                        Reconstructive Surgery Vol
                                                                             20, (2) March/April 2014
3113 Calhoun TR,      Polypropylene suture -- Is is safe?                    J Vasc Surg 1986; 4:98-100
     Kitten CM
3114 Calvo JJ, Alfara Stress urinary incontinence surgery with MiniArc       Actas Urologicas Espanolas
     AH, et al        sling system: Our experience.                          2010;34(4):372-377

3115 Campeau L, Tu A Multicenter, Prospective Randomized Clinical            Neurourology and
     LM, Lemieux   Trial Comparing Tension-Free Vaginal Tape                 Urodynamics 26:990-994
     MC,et al      Surgery and No Treatment for the Management of            (2007)
                   Stress Urinary Incontinence in Elderly Women

3116 Caquant, F., et    Safety of Trans Vaginal Mesh procedure:              J Obstet Gynaecol Res. 2008;
     al.                retrospective study of 684 patients.                 34(4):449-456
3117 Carey M, Higgs     Vaginal repair with mesh versus colporrhaphy for     BJOG (2009)116:1380-1386
     P, et al           prolapse- a randomised controlled trial
3118 Caruso S,          Clitoral Blood Flow Changes After Surgery for        Urology 70: 554-557, 2007
     Rugolo S, et al    Stress Urinary Incontinence: Pilot Study on TVT
                        Versus TOT Procedures



                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           12
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 159 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                            Journal Citation                Stipulation Offered Admitted Refused
No.
3119 Cattoni,Elena;     ISU Abs 5 Can preoperative overactive bladder          Neurolurol and Urodyn;
     Serati M, et al    (OAB) symptoms influence TVT-O outcome?                International Society of
                                                                               Urology Conference abstracts
                                                                               2012
3120 CAW                Hazardous Substances: Plastic                          CAW Health, Safety &
                                                                               Environment Fact Sheet, Aug
                                                                               2011
3121 Cayan, R.          Sexual function after surgery for stress urinary       Gynecol Obstet. 2008 Jan;
                        incontinence: vaginal sling versus Burch               277(1):31-6 Epub 2007 Jul 25.
                        colposuspension.
3122 Celebi, I, et al   Results of the tension-free vaginal tape procedure     Arch Gynecol Obstet (2009)
                        for treatment of female stress urinary incontinence:   279: 463-467
                        a 5-year follow-up study.
3123 Cervigni M,        Surgical Correction of Stress Urinary Incontinence     Int Urogynecol J
     Natale F, et al    Associated with Pelvic Organ Prolapse: Trans-          2006;17(suppl. 2):S215
                        Obturator Approach (Monarc) Versus Retropubic          abstract 280. 31st annual
                        Approach (TVT)                                         IUGA meeting, Athens,
                                                                               Greece, 6-9 September 2006

3124 Chae HD, Kim A comparative study of outside-in and inside-out             Gynecol Obstet Invest.
     SR, Jeon GH, et transobturator tape procedures for stress urinary         2010;70(3):200-5. doi:
     al              incontinence.                                             10.1159/000318866. Epub
                                                                               2010 Jul 17.
3125 Chai, et al     Complications in women undergoing Burch                   J Urol Vol 181, 2192-2197
                     colposuspension versus autologous rectus fascial
                     sling for stress urinary incontinence
3126 Chapple C, Raz Mesh Sling in an Era of Uncertainty: Lessons               European Urology 64 (2013)
      S, et al       Learned and the Way Forward                               525-529
3126R Chapple C, Raz Redacted - Mesh Sling in an Era of Uncertainty:           European Urology 64 (2013)
      S, et al       Lessons Learned and the Way Forward                       525-529




                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           13
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 160 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                          Journal Citation                Stipulation Offered Admitted Refused
No.
3127 Charalambous       Transvaginal vs transobturator approach for          Int Urogynecol J Pelvic Floor
     S, Touloupidis     synthetic sling placement in patients with stress    Dysfunct. 2008
     S,et al            urinary incontinence.                                Mar;19(3):357-60. Epub 2007
                                                                             Aug 29.
3128 Chen X, Li H,      An inexpensive modified transobturator vaginal       Int Urogynecol J (2009)
     et al              tape inside-out procedure for the surgical treatment 20:1365-1368
                        of female stress urinary incontinence

3129 Chen X, Tong A modified inexpensive transobturator vaginal tape         Archives of Gynecology and
     X, Jiang M, et al inside-out procedure versus tension-free vaginal      Obstetrics,284:1461-6 ,22-
                       tape for the treatment of SUI: a prospective          Mar-11
                       comparative study
3130 Chen YH,          Efficacy and postoperative complication of tension-   Chinese Medical
     Wang YJ, Li       free vaginal tape-Secur for female stress urinary     Journal,124:1296-9 ,01-May-
     FP, and Wang incontinence                                               11
3131 Chen Z, Chen      Comparison of three kinds of mid-urethral slings      Urologia. 2010 Jan-
     Y, Du GH,         for surgical treatment of female stress urinary       Mar;77(1):37-41; discussion
     Yuan XY, Wu incontinence                                                42.
3132 Cheng D, Liu C. Tension-free vaginal tape-obturator in the              Eur J Obstet Gynecol Reprod
                       treatment of stress urinary incontinence: a           Biol. 2012 Apr;161(2):228-31.
                       prospective study with five-year follow-up.           doi:
                                                                             10.1016/j.ejogrb.2012.01.011.
                                                                             Epub 2012 Feb 13.
3133 Cheon, M           Economics of pelvic organ prolapse surgery           Int Urogynecol JU (2013) 24:
                                                                             1873-1976
3134 Chinthakanan       Mesh Removal Following Sling/Mesh Placement:         Int Urogynecol
     O, Miklos JR,      A Multicenter Study                                  J(2014)25(Suppl 1):S139-
     et al                                                                   S140 Abstract
3135 Chinthakanan       Indication and surgical treatment of midurethral     Int Urgynecol J (2014) 25
     O, Miklos JR,      sling complications: A multicenter study             ((Suppl 1) S142-S143
     et al



                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           14
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 161 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                        Journal Citation               Stipulation Offered Admitted Refused
No.
3136 Chmielewski L,   Reanalysis of a randomized trial of 3 techniques of J Obstet Gynecol
     Walters MD,      anterior colporrhaphy using clinically relevant     2011;205:69.e1-8.
     Weber AM         definitions of success.

3137 Cho MK, Kim Comparison of the clinical and quality-of-life          J Obstet Gynaecol. 2012
     CH, Kang WD, outcomes after the inside-out TVT-O procedure          Apr;32(3):280-4. doi:
     et al        with or without concomitant transvaginal               10.3109/01443615.2011.65429
                  gynaecological surgery.                                0
3138 Cho, et al   Anatomic and functional outcomes with the prolift      J Minimally Invasive
                  procedure in elderly women with advanced pelvic        Gynecol, Vol 19, No. 3
                  organ prolapse who desire uterine preservation

3139 Choe JH, Kim Comparative Study of Tension-Free Vaginal Tape         International Urogynecology
     JH, Na TG, Lee (TVT) and Suprapubic Arc (SPARC) Sling               Journal
     JS, an         Procedure for Female Stress Urinary Incontinence

3140 Choi J, et al.   Use of Mesh During Ventral Hernia Repair in        Annals of Surgery, Vol 255,
                      Clean-Contaminated and Contaminated Cases          Number 1, Jan 2012
3141 Cholhan, J.J.,   2010 Dyspareunia associated with paraurethral      Am J Obstet Gynecol, 202(5),
     Hutchings,       banding in the transobturator sling.               481.el-5
     TB,.et al
3142 Chung C,         Serious Complications From a Single-Incision   Obstet & Gynecol, February
     Kingman T,       Midurethral Sling Placement                    2012, Vol 119, No. 2 Part 2,
     Tsai L, Bird E                                                  464-466
3143 Chung, et al     Recognition and Management of Nerve Entrapment Obstet Gynecol 2012; 120:
                      Pain Agter Uterosacral Ligament Suspension     292-5)s

3144 Clark, L., Clark, A new murine model for mammalian wound repair Clin Immunol Immunopathol
     R. et al          and regeneration                              88, 35-45 (1998)




                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       15
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 162 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                          Journal Citation               Stipulation Offered Admitted Refused
No.
3145 Clavé A, Yahi      Polypropylene as a reinforcement in pelvic surgery Int Urogynecol J (2010)
     H, et al           is not inert: comparative analysis of 100 explants 21:261-270

3146 Clayman HM         Polypropylene                                        Opthalmology 1981; 88:959-
                                                                             976
3147 Cobb GA          Laparoscopic Ventral Hernia Repair Using               Tissue Science Laboratories
                      Permacol Implant: Surgical Technique and Initial       presentation
                      Experience
3148 Cobb, W., et al. The Argument for Lightweight Polyropylene Mesh         Surgical Innovation 2005,
                      in Hernia Repair                                       12(1):T1-T7
3149 Coda, A., et al Structural Alterations of Prosthetic Mesh in            Hernia. 2003; Mar;7(1):29-34
                      Humans
3150 Collinet P,      The safety of the inside-out transobturator            Int Urogynecol J 19.5
     Ciofu C, et al   approach for transvaginal tape (TVT-O) treatment       (2008):711-715
                      in stress urinary incontinence: French registry data
                      on 984 women
3151 Collinet P,      Safety of inside-out transobturator approach for       ICS
     Ciofu C, et al   urinary stress incontinence treatment: prospective
                      multicentric study of 994 patients - French TVT-O
                      registry
3152 Colombo M,       Randomized study to compare pereyra and TVT            International Urogynecology
     Vitabello et al procedures for women with stress urinary                Journal August 2005, Volume
                      incontinence and advanced urogenital prolapse          16, Issue 2 Supplement, pp
                                                                             S35-S130

3153 Constantini E, ICS Abs 3 Prolonged follow-up shows continence International Continence
     Lazzeri M, et al deterioration after transobturator tape: Results from Society Mtg 2013
                      a randomised controlled trial.

3154 Cooke, Gousse      A historical Perspective on Cystocele Repair -       J Urol Vol 179, 2126-2130
                        From Honey to Pessaries to Anterior
                        Colporrhaphy: Lessons from the past

                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          16
                           Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 163 of
                                                                 424
                                         KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                         CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author              Description                                         Journal Citation               Stipulation Offered Admitted Refused
No.
3155 Cornel              Fracture of Polypropylene Suture                    Ann Thorac Surg 1982; 33:641

3156 Cornelis R,         The introduction of mid-urethral slings: an         Int Urogynecol J (2015)
     Hogewoning C.,      evaluation of literature (Update)                   26:229-234
     et al
3157 Cornelis R,         The introduction of mid-urethral slings: an         Int Urogynecol J (published
     Hogewoning C.,      evaluation of literature                            online: 21 August 2014)
     et al
3158 Corona, R., et al Tension-free Vaginal Tapes and Pelvic Nerve           J Min Invas Gynecol 2008;
                       Neuropathy                                            15(3):262-267
3159 Cortesse A, et al Prospective Multicenter Clinical Trial Of Uretex      International Journal of
                       Sup For Surgical Treatment Of Stress Urinary          Urology 2007, 14: 611-615.
                       Incontinence.
3160 Corton, M         Anatomy of pelvic floor dysfunction                   Obstet Gynecol Clin N Am 36
                                                                             (2009) 401-419
3161 Corton, MM          Critical anatomic concepts for safe surgical mesh   Clinical Obstet and Gynecol
                                                                             2013; 56(2): 247-256
3162 Cosson M, et al Mechanical properties of synthetic implants used        Int Urogynecol J 2003; 14:
                     int he repair of prolapse and urinary incontinence      169-178
                     in women: which is the ideal material?

3163 Costa P,            Transobturator Tape for SUI. Preliminary Results    ICS Abstract #379,05-Oct-03
     Ballanger P,        of Prospective Multicenter Register
     Grise P,et al
3164 Costa P, Grise    Surgical treatment of female stress urinary           European Urology (2004) 46:
     P, Droupy S,et    incontinence with a trans-obturator-tape (T.O.T.)     102-107
     al                Uratape: short term results of a prospective
                       multicentric study
3165 Costantini E, et Managing complications after midurethral sling for     EAU-EBU Update Series 5
     al                stress urinary incontinence                           (2007) 232-240
3166 Costantini, et al Uterus Preservation in Surgical Correction of         European Urology 48 (2005)
                       Urogenital prolapse                                   642-649

                                                            PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                             17
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 164 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                         Journal Citation                 Stipulation Offered Admitted Refused
No.
3167 Costello CT,       Materials characterization of explanted             J Biomed Mater Res Part B:
     Bachman, SL,       polypropylene hernia meshes                         Appl Biomater 83B: 44-49,
     et al                                                                  2007
3168 Costello, C., et   Characertization of Heavyweight and Lightweight     Surgical Innovation. 2007;
     al                 Polypropylene Prosthetic Mesh Explants from a       14(3): 168-176
                        Single Patient.
3169   Cox A,           Surgical management of female SUI: Is there a       Nat Rev Urol 2013;10:78-89
       Herschorn S, et gold standard?
       al
3170   Crosby E,        Symptom Resolution After Operative Management       Obstet & Gynecol January
       Abernethy M,     of Complications From Transvaginal Mesh             2012, Vol 123, No. 1, 134-139
       et al
3171   Culligan, P. et Bacterial colony counts during vaginal surgery.      Infect Dis Obstet Gynecol 11,
       al.                                                                  161-5 (2003).
3172   Cundiff GW,      Risk factors for mesh/suture erosion following      The American Journal of
       Varner E, Vet al sacral colpopexy.                                   Obstetrics &
                                                                            Gynecology,199:688.e1-5,31-
                                                                            Oct-08
3173 Dallenback, et al Incidence and risk factors for reoperation of        Int Urogynecol J 2012; 23: 35-
                       surgically treated pelvic organ prolapse             41
3174 Daly JO           Vaginal mesh products: each an entity unto itself    BJOG 2015: DOI:
                                                                            10.1111/1471-0528.13534
3175 Daneshgari F,    Complications of Mid Urethral Slings: Important       J Urol 2008: 180: 1890-1987
     Kong W, et al    Outcomes for Future Clinical Trials.
3176 Danford, et al   Postoperative pain outcomes after transvaginal        Int Urogynecol J 2015
                      mesh revision                                         Jan;26(1):65-9
3177 Daraï E, Frobert Functional results after the suburethral sling        Eur Urol 2007 Mar;51(3):795-
     JL, et al        procedure for urinary stress incontinence: a          801; discussion 801-2. Epub
                      prospective randomized multicentre study              2006 Sep 8
                      comparing the retropubic and transobturator routes.




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          18
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 165 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                       Journal Citation                 Stipulation Offered Admitted Refused
No.
3178 Das, N., et al     Review Article: Microbial Degradation of          Biotechnology Res Int 2011: 1-
                        Petroleum Hydrocarbon Contaminants: An            13 Article ID 941810
                        Overview
3179 David-             Peri-operative complications and pain after the   European Urology,49:133-8
     Montefiore E,      suburethral sling procedure for urinary stress    ,02-Nov-05
     et al              incontinence: a French prospective randomised
                        multicentre study comparing the retropubic and
                        transobturator routes.
3180 Davila, et al      Pelvic Floor Dysfunction Management Practice      Int Urogynecol J 2002; 13:
                        Patterns: A Survey of Members of the              319-324
                        International Urogynecological Association
3181 Davila, G. W.,     Clinical implications of the biology of grafts:   Int Urogynecol J Pelvic Floor
     Drutz, H., et al   conclusions of the 2005 IUGA Grafts Roundtable.   Dysfunct, 17 Suppl 1, S51-55.
                                                                          doi: 10.1007/s00192-006-
                                                                          0099-5
3182 de Leval J,     The original versus a modified inside-out            Intl Urogynecol J,(2011)
     Thomas A, and   transobturator procedure: 1-year results of a        22:145-56
     Waltregn        prospective randomized trial
3183 de Leval J.     Novel surgical technique for the treatment of        European Urology,44:724-
                     female stress urinary incontinence: Transobturator   30,02-Oct-03
                     Vaginal Tape Inside-Out
3184 de Oliveira LM, Comparison of Retro-Pubic TVT, Pre-Pubic TVT         International Urogynecology
     Girao MJBC, et and TVT Transobturator in Surgical Treatment of       Journal
     al              Women With Stress Urinary Incontinence

3185 De Souza A         Sexual function following retropubic TVT and      Int Urogynecol J (2012)
                        transobturator Monarch sling in women with        23:153-158
                        intrinsic sphincter deficiency: a multicentre
                        prospective study .




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          19
                           Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 166 of
                                                                 424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                          Journal Citation               Stipulation Offered Admitted Refused
No.
3186 de Tayrac R,       A prospective randomized trial comparing tension-    American Journal of
     Deffieux X,        free vaginal tape and transobturator suburethral     Obstetrics and
     Droupy S,          tape for surgical treatment of stress urinary        Gynecology,190:602-8 ,01-
                        incontinence.                                        Mar-04
3187 de Tayrac R,       A transvaginal ultrasound study comparing            Int Urogynecol J (2006) 17:
     Deffieux X,        transobturator tape and tension-free vaginal tape    466-471
     Resten A,          after surgical treatment of female stress urinary
                        incontinence.
3188 de Tayrac R,       A Prospective Randomized Study Comparing TVT         ICS Abstract #344,,05-Oct-03
     Droupy S,          and Transobturator Suburethral Tape (TOT) for the
     Calvanese L        Surgical Treatment of Stress Incontinence

3189 de Tayrac, et al Analysis of the learning curve of bilateral anterior   European J of Obstet &
                      sacrospinous ligament suspension associated with       Gynecol and Reproductive
                      anterior mesh repair                                   Biolo 165(2012) 361-365
3190 de Tayrac, et al Infracoccygeal sacropexy or sacrospinous               Int J of Gynecology and
                      suspension for uterine or vaginal vault prolapse       Obstetrics 2008;100: 154-159

3191 de Tayrac, R. & Basic science and clinical aspects of mesh           Int Urogynecol J, 22(7), 775-
     Letouzey, V.    infection in pelvic floor reconstructive surgery.    780. doi: 10.1007/s00192-
                                                                          011-1405-4.
3192 de Tayrac, R.,    Prolapse repair by vaginal route using a new       Int Urogynecol J Pelvic Floor
     Devoldere, et al. protected low-weight polypropylene mesh: 1-year Dysfunct, 18(3), 251-256. doi:
                       functional and anatomical outcome in a prospective 10.1007/s00192-006-0135-5
                       multicentre study.                                 (2007)
3193 Debodinance P, TVT Secur: Prospective Study and Follow up to 1 International Urogynecology
     Legrange E,et al Year about 150 Patients                             Journal,19(Supp. 1):211-S12
                                                                          ,00-Jan-00




                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           20
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 167 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author         Description                                               Journal Citation               Stipulation Offered Admitted Refused
No.
3194 Debodinance P. Trans-obturator urethral sling for surgical               European Journal of
                    correction of female stress urinary incontinence:         Obstetrics, Gynecology, and
                    Outside-in (Monarc) versus inside-out (TVT-O).            Reproductive
                    Are the two ways reassuring?                              Biology,133:232-8,21-Jun-06

3195 Debodinance, et Tolerance of synthetic tissues in touch with vaginal European J of Obstet &
     al              scars: review to the point of 287 cases              Gynecol and Reproductive
                                                                          Biolo 87 (1999) 23-30
3196 Deeken, et al   Physicomechanical Evaluation of Polypropylene,       J Am Coll Surg 2011;212:68-
                     Polyester, and Polytetrafluoroethylene Meshes for 79
                     Inguinal Hernia Repair

3197 Deffieux X,       Transobturator TVT-O versus retropubic TVT:            Int Urogynecol J. 2010
     Daher N, et al    results of a multicenter randomized controlled trial   Nov;21(11):1337-45.
                       at 24 months follow-up
3198 Deffieux, et al   Vaginal mesh erosion after transvaginal repair of      Int Urogynecol J (2007) I 8:
                       cystocele using Gynemesh or Gynemesh-Soft in           73-79
                       138 women: a comparative study
3199 Delmas, V         Anatomical Risks of Transobturator Suburethral         European Urology 48 (2005)
                       Tape in The Treatment of Female Strees Urinary         793-798
                       Incontinence
3200 Delorme E,        Transobturator tape (Uratape): a new minimally-        European Urology,45:203-7
     Droupy S, et al   invasive procedure to treat female urinary             ,01-Feb-04
                       incontinence
3201 Demirci, et al    A Retrospective Review of Perioperative                Aust NZ 1 Obstet Gynaecol
                       Complications in 360 Patients who had Burch            1999;
                       Colposuspension                                        39: 4: 472-475
3202 Demirci, et al    Perioperative complications in abdominal               Int Urogynecol J (2007) 18:
                       sacrocolpopexy and vaginal sacrospinous ligament       257-261
                       fixation procedures




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          21
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 168 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                          Journal Citation                Stipulation Offered Admitted Refused
No.
3203 Demirer S,         The effect of polypropylene mesh on ilioinguinal     Journal of Surgical Research,
     Kepenekci I, et    nerve in open mesh repair of groin hernia            131(2), 175-181
     al
3204 Demirkesen, O Does vaginal anti-incontinence surgery affect             Int Braz J Urol. 2008 Mar-
                   sexual satisfaction? A comparison of TVT and              Apr; 34 (2):214-9
                   Burch -colposuspension.
3205 Deng DY,      Presentation and management of major                      Neurourology and
     Rutman M, Raz complications of midurethral slings: Are                  Urodynamics ,26:46-52,01-
     S,et al       complications under-reported                              Jan-07
3206 Deng M, Chen A Study on In Vitro Degradation Behavior of a              Acta Biomaterialia,4:1382-
     G, Burkley D, Poly(glycolide-co-L-lactide) Monofilament                 91,11-Apr-08
     Zhou J,

3207 Denman, et al      Reoperation 10 years after surgically managed        Am J Obstet Gynecol
                        pelvic organ prolapse and urinary incontinence       2008;198:555.e1-555.e5
3208 Deprest J,         The biology behind fascial defects and the use of    Int Urogynecol J (2006) 17:
     Zheng F, et al     implants in pelvic organ prolapse                    S16-25
3209 Descazeaud A,      Traitement de l'incontinence urinaire d'effort par   Gynécologie Obstétrique &
     Salet-Lizée,       bandelette TVT-O : résultats immédiats et à un an    Fertilité (2007)
     Villet
3210 DeSouza R,         Adductor brevis myosistis following transobturator   Int Urogyn J 2007;18:817-820
     Shapiro A,         tape procedure: a case report and review of the
     Westney OL.        literature.
3211 Deval B and        Management of the complications of the synthetic     Curr Opin Urol 16:240-243
     Haab F.            slings.
3212 Di Piazza L,       IUGA Abs. 430 Complications in short suburethral     Int Urogyn J 2009;20(Suppl
     Piroli Torelli D   sling positioning.                                   3):S403-404
     et al
3213 Diallo S, Cour     Evaluating single-incision slings in female stress   Urol 2012;80:535-541
     F, et al           urinary incontinence: The usefulness of the
                        CONSORT statement criteria.



                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           22
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 169 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                          Journal Citation                Stipulation Offered Admitted Refused
No.
3214 Dietz HP,          Mechanical Properties of Urogynecologic Implant      The International
     Vancaillie P, et   Materials                                            Urogynecology
     al                                                                      Journal,14:239-43; discussion
                                                                             243,05-Aug-03
3215 Dietz, et al       The effectiveness of the sacrospinous hysteropexy    Int Urogynecol J (2007)
                        for the primary treatment of uterovaginal prolapse   18:1271-1276

3216 Dietz, et al       Comment on Stanford et al.: Traditional native       Int Urogynecol J (2012)
                        tissue vs mesh-augmented pelvic organ prolapse       23:1317
                        repairs: providing an accurate interpretation of
                        current literature
3217 Dietz, et al       Mesh Contraction: myth or reality                    Am J Obstet Gynecol
                                                                             2011;204:173.e1-4
3218 Diez-Itza, et alRisk factors for the recurrence of pelvic organ         Int Urogynecol J (2007)
                     prolapse after vaginal surgery: a review at 5 years     18:1317-1324
                     after surgery
3219 Diwadkar, et al Complication and Reoperation Rates After Apical Obstet Gynecol 2009;113:367-
                     Vaginal Prolapse Surgical Repair                    73)
3220 Dmochowski, et Update of AUA Guideline on the Surgical              J Urol Vol. 183, 1906-1914
     al              Management of Female Stress Urinary Incontinence

3221 Drahoradova P, Longitudinal trends with improvement in quality of Med Sci Monit. 2011 Feb;
                    life after TVT, TVT O and Burch colposuspension 17(2):CR67-72
                    procedures.




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          23
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 170 of
                                                               424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author         Description                                             Journal Citation                  Stipulation Offered Admitted Refused
No.
3222 Drahoradova P, Comparative Development of Quality of Life              Proceedings of the 34th
     Masata J,      Between TVT and Burch Colposuspension                   Annual Meeting of the
     Martan A,                                                              International Continence
                                                                            Society and the International
                                                                            UroGynecological
                                                                            Association August 25-27;
                                                                            Paris, France (, 2004) Abstract
                                                                            278


3223 Drews RC          Polypropylene in the human eye                       Am Intra-Occular Imiplant
                                                                            Soc J 1983 Spring 9:137-142
3224 Duckett J,        Pain after suburethral sling insertion for urinary   Int Urogynecol J (2013) 24:
     Baranowski A      stress incontince                                    195-201
3225 Dunn GE, et al    Changed Women: The Long-Term Impace of               Female Pelvic Med Reconstr
                       Vaginal Mesh Complications                           Surg 2014;20: 131-136

3226 Dwyer PL          Evolution of biological and syythetic grafts         Int Urogynecol J (2006) 17:
                                                                            S10-S15
3227 Dwyer, PL         Editorial The 75% rule: all stress incontinence      Int Urol Assoc 2011
                       procedures are alike                                 10.1007/s00192-011-1430-3
                                                                            Published online: 04/16/2011

3228 Dyrkorn OA,       TVT compared with TVT-O and TOT: results from Int Urogynecol J. 2010
     Kulseng-          the Norwegian National Incontinence Registry.  Nov;21(11):1321-6. doi:
     Hanssen S,et al                                                  10.1007/s00192-010-1195-0.
                                                                      Epub 2010 Jun 18.
3229 EAU               Guidelines on Surgical Treatment of Urinary
                       Incontinence
3230 Ek, et al         Effects of Anterior Trocar Guided Transvaginal Neurourology and
                       Mesh Surgery on Lower Urinary Tract Symptoms Urodynamics 29:1419-1423




                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           24
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 171 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                           Journal Citation                Stipulation Offered Admitted Refused
No.
3231 Ek, et al         Urodynamic Assessment of Anterior Vaginal Wall         Neurourology and
                       Surgery: A Randomized Comparison Between               Urodynamics 29:527-531
                       Colporraphy and Transvaginal Mesh
3232   El-Barky E, El- Tension free vaginal tape versus Burch                 Int Urol Nephrol.
       Shazly A, et al colposuspension for treatment of stress urinary        2005;37(2):277-81
                       incontinence.
3233   El-Hefnawy      TOT for treatment of stress urinary incontinence:      Int Urogynecol J. 2010
       AS, Wadie BS, how should we assess its equivalence with TVT?           Aug;21(8):947-53
       et al
3234   El-Nazer, MA Anterior colporrhapy versus repair with mesh for          Arch Gynecol Obstet (2012)
                       anterior vaginal wall prolapse: a comparative          286:965-972
                       clinical study
3235   Elevier, HW, et Female Sexual Function after Surgery for Stress        The Journal of Sexual
       al              Urinary Incontinence: Transobturator Suburethral       Medicine 5.2 (2008): 400-406
                       Tape vs. Tension-Free Vaginal Tape Obturator2

3236 Ellington DR      "Indications, Contraindications, and Complications     Clincial Obstetrics &
     and Richter HE. of Mesh in Surgical Treatment of Pelvic Organ            Gynecology,56:276-88,01-Jun-
                       Prolapse"                                              13
3237 Elliott CS, et al Might pelvic surgeons be unaware of their surgical     Female Pelvic Med Reconstr
                       failures? Patient reporting and perceptions after      Surg. 2015 Sep-Oct;21(5):298-
                       failed incontinence or pelvic organ prolapse surgery   300

3238 Elliott, Daniel    Con: mesh in vaginal surgery: do the risks            Curr Opin Urol 2012, 22:276-
                        outweigh the benefits?                                281
3239 Elmer, et al       Risk factors for mesh complications after Trocar      Neurourology and
                        Guided Transvaginal Mesh kit repair of anterior       Urodynamics 31:1165-1169
                        baginal wall prolapse
3240 Elmer, et al       Histological Inflammatory Response to                 J Urol Vol. 181, 1189-1195
                        Transvaginal Polyproylene Mesh for Pelvic
                        Reconstructive Surgery



                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          25
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 172 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                        Journal Citation               Stipulation Offered Admitted Refused
No.
3241 Elser, D           New Options for Stress Urinary Incontinence        The Female Patient, Supp.
                                                                           Aug. 2009
3242 Elzevier HW        Female Sexual Function after Surgery for Stress    J Sex Med 2008; 5: 400-406
                        Urinary Incontinence: Transobturator Suburethral
                        Tape vs. Tension-Free Vaginal Tape Obturator

3243 Enzelsberger H, TVT versus TOT - A prospective randomized             Geburtsh Frauenheilk 65:506-
     Schalupny J, et study for the treatment of female stress urinary      511
     al              incontinence at a followup of 1 year [German].

3244 Falagas, et al     Mesh-related infections after pelvic organ prolapse European Journal of
                        repair surgery                                      Obstetrics & Gynecology and
                                                                            Reproductive Biology 134
                                                                            (2007) 147-156
3245 Falconer, C., et   Influence of Different Sling Materials on           Int Uyrogynecol J (2001)
     al                 Connective Tissue Metabolism in Stress Urinary      (Suppl 2):S19-S23
                        Incontinent Women
3246 Feifer A and       The use of synthetic sub-urethral slings in the     International Urogynecology
     Corcos J.          treatment of female stress urinary incontinence.    Journal

3247 Feiner B and       Vaginal mesh contraction: definition, clinical      Obstetrics &
     Maher C.           presentation, and management.                       Gynecology,115:325-30 ,01-
                                                                            Feb-10
3248 Feiner B,          Vaginal Mesh Contraction Definition, Clinical       Obstet Gynecol 2010; 115:
     Maher C            Presentation and Management                         325-330
3249 Feiner, et al      A prospective comparison of two commercial mesh Int Urogynecol J (2012)
                        kits in the management of anterior vaginal prolapse 23:279-283




                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           26
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 173 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author        Description                                              Journal Citation                Stipulation Offered Admitted Refused
No.
3250 Feng CL, Chin Transobturator vaginal tape inside out procedure         Int Urogynecol J Pelvic Floor
     HY, Wang KH. for stress urinary incontinence: results of 102           Dysfunct. 2008
                   patients.                                                Oct;19(10):1423-7. doi:
                                                                            10.1007/s00192-008-0658-z.
                                                                            Epub 2008 May 31.
3251 Feola, A.          Deterioration in biomechanical properties of the    BJOG An International
                        vagina following implantation of a high-stiffness   Journal of Obstetrics and
                        prolapse mesh                                       Gynaecology 2013
3252 Firoozi F and      Pure transvaginal excision of mesh erosion          The International
     Goldman HB.        involving the bladder                               Urogynecology Journal,,04-
                                                                            Apr-13
3253 Firouz,            Complications of Mid Urethral Slings: Important     The Journal of Urology Vol
     Daneshgari         Outcomes for Future Clinical Trials.2               180, 1890-1897 November
                                                                            2008.
3254 Fischer A, Fink Comparison of retropubic and outside-in                European Urology,48:799-
     T, Zachmann     transoburator sling systems for the cure of female     804,15-Aug-05
     S,et al         genuine stress urinary incontinence

3255 Flam F, Boijsen Necrotizing fasciitis following transobturator tape International Urogynecology
     M, and Lind F. treated by extensive surgery and hyperbaric oxygen. Journal 20.1 (2009): 113-11

3256 Flock F, Reich     Hemorrhagic complications associated with           Obstetrics &
     A, Muche R, et     tension-free vaginal tape procedure.                Gynecology,104:989-94,01-
     al                                                                     Nov-04
3257 Food and Drug      FDA executive summary. Surgical mesh for the        Obstetrics and Gynecology
     Administration     treatment of women with pelvic organ prolapsed      Devices Advisory Committee
     (FDA).             and stress urinary incontinence.                    Meeting,, 9/8/2011

3258 Food and Drug      FDA Safety Communication: Update on Serious         13-Jul-11
     Administration     Complications Associated with Transvaginal
     (FDA).             Placement of Surgical Mesh for Pelvic Organ
                        Prolapse.

                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          27
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 174 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                         Journal Citation                Stipulation Offered Admitted Refused
No.
3259 Foon, et al       Adjuvant materials in anterior vaginal wall         Int Urogynecol J (2008)
                       prolapse surgery: a systematic review of            19:1697-1706
                       effectiveness and complications
3260 Ford AA,          Mid-urethral sling operations for stress urinary    The Cochrane Collaboration,
     Rogerson L,       incontinence in women (Review)                      The Cochrane Library 2015,
     Cody JD, Ogah                                                         Issue 7

3261 Freeman R,      What patients think: patient-reported outcomes of Int Urogynecol J. 2011
     Holmes D, et al retropubic versus trans-obturator mid-urethral       Mar;22(3):279-86
                     slings for urodynamic stress incontinence - a multi-
                     centre randomised controlled trial

3262 Funk, et al       Long-term outcomes of vaginal mesh versus native Int Urogynecol J (2013)
                       tissue repair for anterior vaginal wall prolapse 24:1279-1285

3263 Funk, etal        Trends in use of surgical mesh for pelvic organ     Am J Obstet Gynecol
                       prolapse                                            2013;208:79.e1-7
3264 Garcia-Urena,     Differences in polypropylene shrinkage depending    Am J Surg, 193(4), 538-542.
     M.A., et al       on mesh position in an experimental study.          doi:
                                                                           10.1016/j.amjsurg.2006.06.045

3265 Garely and Noor Diagnosis and Surgical Treatment of Stress
                      Urinary Incontinence
3266 Gauruder-        Follow-up after polypropylene mesh repair of         Int Urogynecol J (2007)
     Burmester, et al anterior Follow-up after polypropylene mesh repair   18:1059-1064
                      of anterior with recurrent prolapse
3267 Gebhart JB,      Three-year outcomes of Uretex Urethral Support       The International
     Dixon DA, et al System for treatment of stress urinary incontinence   Urogynecology
                                                                           Journal,19:1075-9,28-Feb-08
3268 Gerstenbluth,     Simultaneous Urethral Erosion of Tension-Free       J Urol. 2003, Aug; 170 (2 Pt
     RE., et al        Vaginal Tape and Woven Polyester Pubovaginal        1): 525-6
                       Sling

                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          28
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 175 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                          Journal Citation                 Stipulation Offered Admitted Refused
No.
3269 Giberti C, Gallo Transobturator Tape for the Treatment of Female      Urology,69:703-7,01-Apr-07
     F, et al         Stress Urinary Incontinence Objective and
                      Subjective Results After a Mean Follow-up of Two
                      Years
3270 Gomelsky, Alex Vaginal Prolapse repair Suture repair versus mesh      Urol Clin N Am 39 (2012)
                      augmentation a urology perspective                   335-342
3271 Gomelsky,        Bicompatibility Assessment of Synthetic Sling        J Urol Vol.178, 1171-1181
     Dmochowski       Materials for Female Stress Urinary Incontinence

3272 Gomelsky, et al Pelvic organ prolapse surgery: the evidence for the   BJU International 107 , 1704 -
                     repairs                                               1719
3273 Gomelsky,       Are recurrence rates for "Traditional" Transvaginal   Curr Urol Rep 2013;
     Vince           Prolapse Repairs that High? What Does the             13:262-267
                     Evidence Show
3274 Gonzalez R,     Comparison of Tissue Integration between the          AM Surg 2003 Jun;69(6):471-
     Ramshaw BJ      Polyster and Polypropylene Protheses in the           6
                     Preperitoneal Space
3275 Greca FH        The influence of differing pore sizes on the          Hernia. 2001 Jun; 5(2): 59-64.
                     biocompatibility of two polypropylene meshes in
                     the repair of abdominal defects. Experimental
                     study in dogs.
3276 Green J,        A comparison of the transobturator tape and           Presented at the 35th Annual
     Buencamino D, transabdominal tension free vaginal tape                Meeting of the International
     and Herscho     procedures for the surgical treatment of stress       Continence Society, 28th
                     urinary incontinence                                  August-2nd September 2005,
                                                                           Montreal, Canada.

3277 Greenberg, et al Advances in Suture Material for Obstetric and        Rev Obstet Gynecol.
                      Gynecologic Surgery                                  2009;2(3):146- 158
3278 Greenwald D,     Mechanical Comparison of 10 Suture Materials         J Research 1994; 56:372-377
     Shumway S, et Before and After In Vivo Incubation
     al

                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        29
                           Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 176 of
                                                                 424
                                         KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                         CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                            Journal Citation                Stipulation Offered Admitted Refused
No.
3279 Grgic, et al       Outcome and efficacy of a transobturator               International Journal of
                        polyproylene mesh kit in the treatment of anterior     Gynecology and Obstetrics
                        pelvic organ prolapse                                  116 (2012) 72-75
3280   Gristina, A.G. (1987). Biomaterial-centered infection: microbial        Science, 237:1588-1595.
                        adhesion versus tissue integration.
3281   Groutz A,        The safety and efficacy of the ""inside-out"" trans-   Neurourol Urodyn. 2011
       Cohen A, Gold obturator TVT in elderly versus younger stress-           Mar;30(3):380-3. doi:
       R, et al         incontinent women: a prospective study of 353          10.1002/nau.20976.
                        consecutive patients.
3282   Groutz A, Levin "Inside-out" transobturator tension-free vaginal        Urology. 2010
       I, Gold R, et al tape for management of occult stress urinary           Dec;76(6):1358-61. doi:
                        incontinence in women undergoing pelvic organ          10.1016/j.urology.2010.04.070
                        prolapse repair.                                       . Epub 2010 Oct 25.
3283   Groutz A,        Long-term outcome of transobturator tension-free       J Womens Health (Larchmt).
       Rosen G, Gold vaginal tape: efficacy and risk factors for surgical      2011 Oct;20(10):1525-8. doi:
       R, Lessing       failure.                                               10.1089/jwh.2011.2854. Epub
                                                                               2011 Aug 5.

3284 Guerrero KL,       A randomised controlled trial comparing TVT,           BJOG 2010
     Emery SJ,          Pelvicol and autologous fascial slings for the         Nov;117(12):1493-502.
     Wareham K,         treatment of stress urinary incontinence in women

3285 Guidon R,          Aneurysmal Deteroration of Arterial Substitutes        Current Therapy in Vascular
     Chakfe N                                                                  Surgery 2: 324-328

3286 Gyang, et al   Managing chronic pelvic pain following                     Int Urogynecol J (2014)
                    reconstructive pelvic surgery with transvaginal            25:313-318
                    mesh
3287 Haferkamp, A., Urethral Erosion of Tension-Free Vaginal Tape              J Urol. 2002;167(1): 250
     et al
3288 Hagen, Stark D Conservative prevention and management of pelvic           The Cochrane Library 2011,
                    organ prolapse in women(review)                            Issue 12

                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           30
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 177 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                            Journal Citation                Stipulation Offered Admitted Refused
No.
3289 Hammad FT, et Erosions and Urinary Retention Following                  Eur Urol 47 (2005) 641-647
     al               Polypropylene Synthetic Sling: Australasian
                      Surgey
3290 Hammett J, et al Short-term surgical outcomes and characteristics of    Int Urogynecol J (2014)
                      patients with mesh complications from pelvic           25:465-470
                      organ prolapse and stress urinary incontinence
                      surgery
3291 Han WHC.         Burch colposuspension or tension-free vaginal tape     International Urogynecology
                      for female urinary incontinence? (Abstract).           Journal and Pelvic Floor
                                                                             Dysfunction Intl Urogynecol J
                                                                             Pelvic Floor Dysfunct 2001;
                                                                             12(Suppl 3):S23

3292 Handel,et al     Results of Cystocele Repair: A Comparison of           J Urol Vol. 178, 153-156
                      Traditional Anterior Colporrhaphy, Polypropylene
                      Mesh and Porcine Dermis
3293 Hansen BL, et al Long-Term Follow-up of Treatment for Synthetic         Female Pelvic Med Reconstr
                      Mesh Complications                                     Surg 2014;20: 126-130

3294 Haylen B,          An International Urogynecological Association        Int Urogynecol J (2011) 22:3-
     Freeman R,         (IUGA) / International Continence Society (ICS)      15
     Swift S et al      joint terminology and classification of the
                        complications related directly to the insertion of
                        prostheses (meshes, implants, tapes) & grafts in
                        female pelvic floor surgery
3295 Haylen, BT, et     An International Urogynecological Association        Neurourology and
     al                 (IUGA)/International Continence Society (ICS)        Urodynamics,30:2-12,01-Jan-
                        joint terminology and classification of the          11
                        complications related directly to the insertion of
                        prostheses (meshes, implants, tapes) and grafts in
                        female pelvic fl



                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           31
                           Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 178 of
                                                                 424
                                         KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                         CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                      Journal Citation             Stipulation Offered Admitted Refused
No.
3296 Hazell, L., et al Review Article: Under-Reporting of Adverse Drug Drug Safety 2006: 29(5): 385-
                       Reactions, A Systematic Review, Drug Safety 2006 396

3297 Hazewinkel          Persistent groin pain following a trans-obturator    The International
     MH, Hinoul P,       sling procedure for stress urinary incontinence: a   Urogynecology
     et al               diagnostic and therapeutic challenge                 Journal,20:363-5,04-Sep-08

3298 Heinonen, P.        Tension-free vaginal tape procedure without          International Journal of
                         preoperative urodynamic examination: Long-term       Urology (2012) 19, 1003-1009
                         outcome
3299   Heise, CP, et al Mesh Inguinodynia: A New Clinical Syndrome            J Am Coll Surg. 1998 Nov;
                         After Inguinal Herniorrhaphy?                        187(5): 514-8
3300   Heit, et al       Predicting Treatment Choice for Patients with        Obstet Gynecol
                         Pelvic Organ Prolapse                                2003;101:1279-84
3301   Hill A, Unger     Histopathology of excised midurethral sling mesh     Int Urogynecol J (2015)
       C, et al                                                               26:591-595
3302   Hilton, P., et al Postural Perineal Pain Associated With Perforation   British Journal of Obstetrics
                         of the Lower Urinary Tract Due to Insertion of a     and Gynecology, January
                         Tension-Free Vaginal Tape                            2003, Vol. 110, pp. 79-82

3303 Hinoul P,           An anatomic comparison of the original versus a      Int.Urogynecol J(2011) 22(8)
     Bonnet P,           modified inside-out transobturator procedure         997-1004
     Krofta L,et al
3304 Hinoul P,     Surgical management of urinary stress                      Eur J Obstet Gyn Reprod Biol
     Roovers JP, et al
                   incontinence in women: A historical and clinical           2009;145:219-225
                   overview.
3305 Hinoul P,     Anatomical variabiity in the trajectory of the inside-     The International
     Vanormelingen out transobturator vaginal tape technique (TVT-O)          Urogynecology
     L, et al                                                                 Journal,18:1201-6,24-Mar-07




                                                           PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                            32
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 179 of
                                                                424
                                         KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                         CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                        Journal Citation               Stipulation Offered Admitted Refused
No.
3306 Hinoul P., et al   A Randomized, Controlled Trial Comparing an        The Journal of Urology, Vol.
                        Innovative Single Incision Sling With an           185, 000, April 2011
                        Established Transobturator Sling to Treat Female   Eth.Mesh.00576529-00576540
                        Stress Urinary Incontinence
3307 Hoda, et al        Prospective Follow-Up of Female Sexual Function    J Sex Med 2011;8:914-922
                        after Vaginal Surgery for Pelvic Organ Prolapse
                        Using Transobturator Mesh Implants

3308 Hogewoning C,      Erratum to: The introduction of mid-urethral Int Urogynecol J 2015;
     et al              slings: an evaluation of literature          26:1403-1404
3309 Hogewoning, et     The introduction of mid-urethral slings: an  Int Urogynecol J DOI
     al                 evaluation of literature                     10.1007/s00192-014-2488-5
3310 Holmgren, C        Quality of life after tension-free vaginal tape
                                                                     Scandinavian Journal of
                        surgery for female stress incontinence       Urology and Nephrology,
                                                                     2006; 40: 131-137
3311 Hota LS,        TVT-Secur (Hammock) Versus TVT-Obturator: A Female Pelvic Reconstructive
     Hanaway K,      Randomized Trial of Suburethral Sling Operative Surgery,18:41-45,01-Jan-12
     Hacker MR,et al Procedures.

3312 Hou JC, et al      Outcome of Transvaginal Mesh and Tape Removed The Journal of Urology Vol
                        for Pain Only                                 192, 856-860, September 2014

3313 Houwert RM,        TVT-O versus Monarc after a 2-4-year follow-up: a Int Urogynecol J Pelvic Floor
     Renes-Zijl C,      prospective comparative study.                    Dysfunct. 2009
     Vos MC,                                                              Nov;20(11):1327-33. doi:
                                                                          10.1007/s00192-009-0943-5.
                                                                          Epub 2009 Jul 14.
3314 Howden NS,    Comparison of autologous rectus fascia and              The American Journal of
     Zyczynski HM, cadaveric fascia in pubovaginal sling continence        Obstetrics &
     Moalli PA     outcomes                                                Gynecology,194:1444-9,31-
                                                                           Mar-06



                                                           PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                            33
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 180 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                           Journal Citation                 Stipulation Offered Admitted Refused
No.
3315 Huang E,          Suprapubic mini-laparoscopy-assisted transurethral Urological Science 25 (2014):
     Chang C, et al    thulium laser excision of intravesical mesh after  87-90
                       anti-incontinence lsing procedures

3316 Hubka P,          Possible complications of the TVT-S vaginal tape      ICS Abstract #286,,00-Jan-00
     Masata J,         in the H-position.
     Nanka O, Grim
     M
3317 Hubka P, Nanka    Anatomical study of position of the TVT-O to the      Archives of Gynecology and
     O, Martan A, et   obturator nerve influenced by the position of the     Obstetrics 284.4 (2011): 901-
     al                legs during the procedure: based upon findings at     905
                       formalin-embalmed and fresh-frozen bodies.

3318 Huebner, et al    The use of graft materials in vaginal pelvic floor    International Journal of
                       surgery                                               Gynecology and Obstetrics
                                                                             (2006) 92, 279-288
3319 Hullfish, et al   Patient-centered goals for pelvic floor dysfunction   Am J Obstet Gynecol
                       surgery: What is Success and is it achieved?          2002;187:88- 92

3320 Hullfish, et alTreatment strategies for pelvic organ prolapse: a        Int Urogynecol J (2011)
                    cost- effectiveness analysis                             22:507-515
3321 Hurtado EA,    Management of complications arising from                 Int Urogynecol J (2009) 20:11-
     Appell RA      transvaginal mesh kit procedures: a tertiary             17
                    referral center's experience
3322 Iakovlel V,    Pathological Findings of Transvaginal                    ICS.org abst 228S
     Mekel G, Carey Polypropylene Slings Explanted for Late
     ET, et a       Complications: Mesh Is Not Inert
3323 Iakovlev VV,   Pathology of Explanted Transsvaginal Meshes              Accepted Abstract
     Carey ET,
     Steege J




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          34
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 181 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                        Journal Citation                Stipulation Offered Admitted Refused
No.
3324 ICS               ICS Fact Sheets A Background to Urinary and        13-Jul
                       Faecal Incontinence Prepared by the Publications
                       & Communications Committee
3325 Iglesia CB        Pelvic Organ Prolapse Surgery: Long-term          The Journal of American
                       Outcomes and Implications for Shared Decision     Medical
                       Making                                            Association,309:2045-6,15-
                                                                         May-13
3326 Iglesia CB,       Vaginal mesh for prolapse a randomized controlled Obstet Gyencol (2010) 116:
     Sokol AI, et al   trial                                             293-303
3327 Iglesia, CB       Stop Using Synthetic Mesh for Routine Repair of   OBG Management 2013; 25:
                       Pelvic Organ ProlapseStart Performing Native      24-25
                       Tissue Repairs and Reserve Mesh for Selective
                       Cases
3328 IUGA              2005 IUGA Grafts Roundtable International         Int Urogynecol J 2006; 17: S1-
                       Urogynecological Association: The Usage of        S3
                       Grafts in Pelvic Reconstructive Surgery
                       Symposium 2005
3329 IUGA              Stress Urinary Incontinence A Guide for Women

3330 Jaburek L,        Risk of haemorrhagic complications of retropubic   Biomedical Papers of the
     Jaburkova J,      surgery in females: anatomic remarks               Medical Faculty of the
     Lubusky M,                                                           University Palacky, Olomouc,
                                                                          Czech Republic,155:75-7,01-
                                                                          Mar-11

3331 Jacquetin B,      Complications of Vaginal Mesh: Our Experience      Int Urogynecol J (2009) 20:
     Cosson M                                                             893-896
3332 Jakus, et al      Biologic and Synthetic Graft Use in Pelvic         Volume 63, Number 4
                       Surgery: A Review                                  OBSTETRICAL AND
                                                                          GYNECOLOGICAL
                                                                          SURVEY



                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         35
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 182 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                            Journal Citation               Stipulation Offered Admitted Refused
No.
3333 Jallah Z, et al The impact of prolapse mesh on vaginal smooth             BJOG 2015; DOI:
                     muscle structure and function                             10.1111/1471-0528.13514.
3334 Jarmy-Di Bella, Randomised trial of TVT-O and TVT-S for the               Int Urogynecol J (2009) 20
     et al           treatment of stress urinary incontinence                  (Suppl 2):S73-S239
                     preliminary study
3335 Jeffery and     High risk of complications with a single incision         Int Urogynecol J (2014)
     Brouard         pelvic floor repair kit results of a retrospective case   25:109-116
                     series
3336 Jeffry L, Deval Objective and Subjective Cure Rates After Tension-        Urology,58: 702-706 ,01-Nov-
     B, Birsan A,    free Vaginal Tape for Treatment of Urinary                01
     Soria           Incontinence.
3337 Jelovsek JE,    Randomised trial of laparoscopic Burch                    BJOG,115:219-25; discussion
     Barber MD,      colposuspension versus tension-free vaginal tape:         225,01-Jan-08
     Karram MM,      long-term follow up
3338 Jha, Swati      Impact of Incontinence Surgery on Sexual                  J Sex Med 2012; 9: 34-43
                     Function: A Systematic Review and Meta-Analysis

3339 Jia, et al         Efficacy and safety of using mesh or grafts in         BJOG 2008;115:1350-1361
                        surgery for anterior and/or posterior vaginal wall
                        prolapse:systematic review and meta-analysis

3340 Jia, et al         Systematic review of the efficacy and safety of        Int Urogynecol J (2010)
                        using mesh in surgery for uterine or vaginal vault     21:1413-1431
                        prolapse
3341 Jongebloed         Degradation of Polypropylene in the Human Eye:         Doc Ophthalmol,Vol 64, No.
     WL, Worst JF       A Sem-Study                                            1, pp. 143-152, 1986
3342 Jonsson Funk       Long-term Outcomes After Stress Urinary                Obstetrics &
     M, Siddiqui        Incontinence Surgery                                   Gynecology,120:83-90,01-Jul-
     NY,et al                                                                  12




                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           36
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 183 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                            Journal Citation             Stipulation Offered Admitted Refused
No.
3343 Juang CM, Yu Efficacy analysis of trans-obturator tension-free           European Urology,51:1671-
     KJ, Chou P, et al vaginal tape (TVT-O) plus modified Ingelman-           8,16-Jan-07
                       Sundberg procedure versus TVT-O alone in the
                       treatment of mixed urinary incontinence: a
                       randomized study
3344 Juang CM, Yu Efficacy analysis of trans-obturator tension-free           European Urology,51:1671-
     KJ, Chou P, et al vaginal tape (TVT-O) plus modified Ingelman-           8,16-Jan- 07
                       Sundberg procedure versus TVT-O alone in the
                       treatment of mixed urinary incontinence: a
                       randomized study
3345 Julian TM.         "The efficacy of Marlex mesh in the repair of         The American Journal of
                        severe, recurrent vaginal prolapse of the anterior    Obstetrics and
                        midvaginal wall. "                                    Gynecology,175:1472-5,01-
                                                                              Dec-96
3346 Juma S and         Transobturator tape (TOT): Two years follow-up        Neurourol Urodynam 26:37-
     Brito CG.                                                                41, 2007
3347 Jung HC, Kim       Three-year Outcomes of the IRIS procedure for         J Korean Med Sci. 2007l
     JY, Lim HS, et     Treatment of Female Stress Urinary Incontinence:      22:497-501
     al.                Comparison with TVT Procedure.

3348 Junge K, Rosch Influence of polyglecaprone 25 (Monocryl)                 Hernia (2005)9: 212-217
     R, et al         supplementation on the biocompatibility of a
                      polypropylene mesh for hernia repair
3349 Junge, K.,       Risk factors related to recurrence in inguinal hernia   Hernia (2006) 10: 309-315
     Rosch, R.        repair: a retrospective analysis.
     Klinge, U., S
3350 Junge, Karsten, Elasticity of the anterior abdominal wall and            Hernia (2001) 5.3: 113-118
     et al            impact for reparation of incisional hernias using
                      mesh implants
3351 Kaelin-          Complications associated with transobturator sling      BMC Women's Health 9.1
     Gambirasio I, et procedures: analysis of 233 consecutive cases with      (2009): 28
     al               a 27 months follow-up

                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           37
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 184 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                             Journal Citation                 Stipulation Offered Admitted Refused
No.
3352 Kammerer-         Vaginal Erosion of Cadaveric Fascia Lata                Int Urogynecol J (2002)
     Doak, et al       following Abdominal Sacrocolpopexy and                  13:106-109
                       Suburethral Sling Urethropexy
3353 Kapoor, et al     Reoperation rate for traditional anterior vaginal       Int Urogynecol J (2010) 21:27-
                       repair:analysis of 207 cases with a median 4-year       31
                       follow up
3354 Kapoor, et al     Is modified Raz technique of midurethral sling a        Indian J Urol. 2011 Jan-Mar;
                       reliable and cost-effective method of treating stress   27(1):
                       urinary incontinence                                    34-38
3355 Karateke A,       Comparison of TVT and TVT-O in Patients with            Australian and New Zealand
     Haliloglu B, et   Stress Urinary Incontinence: Short-term Cure Rates      Journal of Obstetrics and
     al                and Factors Influencing the Outcome. A                  Gynaecology 2009; 49:99-105
                       Prospective Randomised Study.

3356 Karram MM,        Complications and untoward effects of the tension- Obstet Gynecol 2003;
     Segal JL,         free vaginal tape procedure.                       101:929-932
     Vassallo BJ,
3357 Katz, S.          Bacterial adherence to surgical sutures: a possible     Ann Surg (1981), 194:35-41
                       factor in suture induced infections.
3358 Kaufman, et al    Age and sexual activity are risk factors for mesh       Int Urogynecol J (2011)
                       exposure following transvaginal mesh repair             22:307-313

3359 Kavvadias T,      Ch. 56 Alloplastic Implants for the Treatment of        Hernia Repair Sequelae ,
     Klinge U, et al   Stress Urinary Incontinence                             editors, V. Schumpelick, RJ
                                                                               Fitzgibbons, Springer-Verlag
                                                                               publ, 2010, pp. 439-444

3360 Kawasaki A,       Comparing the risk of urethrolysis for the treatment Int Urogynecol J (2013)
     Edenfield AL,     of voiding dysfunction between two retorpubic        24:589-594
     et al             mesh slings: a case-control study




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          38
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 185 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                         Journal Citation                Stipulation Offered Admitted Refused
No.
3361 Kerkhof, et al     Oral Presentations-Changes In Tissue Composition Int Urogynecol J (2012) 23
                        of The Vaginal Wall of Premenopausal Women,      (Suppl 2):S43-S244
                        The Effect, Not the Cause of Pop

3362 Khanuengkitkon     Delayed vaginal and urethral mesh exposure:         Int Urogynecol J (2013) 24:
     g S, et al         10 years after TVT surgery                          519-521
3363 Kim J, Na Y,       Comparative Study of Tension-free Vaginal Tape Abst 159 S68
     Lee J, Seo J. et   (TVT) and Suprapubic arc (SPARC) Sling
     al.                Procedure for Female Stress Urinary Incontinence.

3364 Kim JY, Jung       "Comparisons of IRIS, TVT and SPARC                 European Urology
     HC, Moon KH,       Procedure for Stress Urinary Incontinence."         Supplement (2004)
     Park TC,
3365 Kjolhede,          Prognostic factors and long-term results of the     Acta Obstet Gynecol Scand
     Preben             Burch colposuspension                               1994; 73: 642-64
3366 Kjolhede,          Long-term efficacy of Burch colposuspension: a 14   Acta Obstet Gynecol Scand
     Preben             year follow-up study                                2005: 84:767-772
3367 Klinge U, Junge    Functional and Morphological Evaluation of Low-     J Biomed Mater Res (Appl
     K, et al           Weight, Monofilament Polypropylene Mesh for         Biomater) 53: 129-136, 2002
                        Hernia Repair
3368 Klinge U,          Shrinking of Polypropyloene Mesh in vivo an         Eur J Surg 1998; 164: 965-969
     Klosterhalfen      experimental study in dogs
     B, et al
3369 Klinge, U., et al Do Multifilament Alloplastic Meshes Increase the     J Biomed Mater Res 2002;
                       Infection Rate? Analysis of the Polymeric Surface,   63:765-771
                       the Bacteria Adherence, and the In Vivo
                       Consequences in a Rat Model
3370 Klinge, U., et al Foreign Body Reaction to Meshes Used for the         Eur J Surg 1998; 164:951-960
                       Repair of Abdominal Wall Hernias




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          39
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 186 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                           Journal Citation               Stipulation Offered Admitted Refused
No.
3371 Klosterhalfen B Retrieval study at 623 human mesh explants made       J Biomed mater Res Part B
     and Klinge U.   of polypropylene - impact of mesh class and           2013: 00B: 1-7
                     indication for mesh removal on tissue reaction

3372 Klosterhalfen     The lightweight and large porous mesh concept for Expert Rev Med Devices 2(1)
     B, Junge K, et al hernia repair                                     (2005) 1-15

3373 Klosterhalfen     Pathology of traditional surgical nets for hernia Der Chirurg; Zeitschrift fur
     B, Klinge U, et   repair after long-term implantation in humans     alle Gebiete der operativen
     al                                                                  Medizen 71.1 (2000): 43-51
3374 Kobashi, et al    A New Technique for Cystocele Repair and          UROLOGY 56 (Suppl 6A): 9-
                       Transvaginal Sling: The Cadaveric Prolapse Repair 14,
                       and Sling                                         2000
3375 Kobashi, K, et al Erosion of Woven Polyester Pubovaginal Sling      The Journal of Urology, Vol.
                                                                         162, 2070-72 (Dec 1999)

3376 Kobashi, K, et al Management of Vaginal Erosion of Polypropylene      The Journal of Urology, Vol.
                       Mesh Slings                                         169, 2242-2243 (June 2003)

3377 Kociszewski,      Tape Functionality: Sonographic Tape                Neurourol Urodynam 27.6
     Jacek             Characteristics and Outcome After TVT               (2008): 485-490
                       Incontinence Surgery Neurourol.
3378 Koelbl H,         Burch Colposuspension and TVT: Perioperative        Neurourol Urodyn 22 (2003):
     Halaska M,        Results of a Prospective Randomized Trial in        327.
     Ostermann S,      Patients with Genuine Stress Incontinence.

3379 Kondo A, Isobe Efficacy, Safety and Hospital Costs of Tension-free J Obstet Gynaecol Res. 2006
     Y, Kimura K, et Vaginal Tape and Pubovaginal Sling in the          Dec;32(6):539-44.
     al              Surgical Treatment of Stress Incontinence.




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          40
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 187 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                           Journal Citation                Stipulation Offered Admitted Refused
No.
3380 Koops, S, et al    What determines a successful tension-free vatinal     Am J Obstet Gynecol (2006)
                        tape? A prospective multicenter cohort study:         194. 65-74
                        Results from The Netherlands TVT database

3381 Krauth JS,    Sub-urethral tape treatment of female urinary              European Urology 47 (2005)
     Rasoamiaraman incontinence--morbidity assessment of the trans-           102-107
     ana H,et al   obturator route and a new tape (I-STOP): a multi-
                   centre experiment involving 604 cases

3382 Krlin, et al      Pro: the contemporary use of transvaginal mesh in      Curr Opin Urol 2012, 22:282-
                       surgery for pelvic organ prolapse                      286
3383 Krofta L,         TVT and TVT-O for Surgical Treatment of                Int Urogynecol J.
     Feyereisl J, O et Primary Stress Urinary Incontinence: Prospective       (2010);21:141-148
     al                Randomized Trial.
3384 Krofta L,         "TVT-S for Surgical Treatment of SUI:                  Int Urogynecol J, (2010) 21:
     Feyereisl J,      Prospective Trial, 1-Year follow-up"                   779-785
     Velebil P,
3385 Kudish, Iglesia Posterior Wall Prolapse and Repair                       CLINICAL OBSTETRICS
                                                                              AND GYNECOLOGY
                                                                              Volume 53,
                                                                              Number 1, 59-71
3386 Kuhn, A.           Sexual function after suburethral sling removal for   Surg Endosc (2009) 23:765-
                        dyspareunia                                           768
3387 Kumar, et al       Chronic pain after laparoscopic and open mesh         Br J Surg 2002, 89, 1476-1479
                        repair of groin hernia
3388 Kuncharapu, et     Pelvic Organ Prolapse                                 Am Fam Physician.
     al                                                                       2010;81(9):1111 1117, 1119-
                                                                              1120
3389 Kuo HC.            Comparison of video urodynamic results after the      J Urology (2001)165:163-168
                        pubovaginal sling procedure using rectus fascia
                        and polypropylene mesh for stress urinary
                        incontinence

                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           41
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 188 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                        Journal Citation              Stipulation Offered Admitted Refused
No.
3390 Kuuva N and        A nationwide analysis of complications associated Acta Obstet Gynecol Scand
     Nilsson CG.        with the tension-free vaginal tape (TVT) procedure (2002); 81:72-77

3391 Kuuva, N, et al. Long-term results of the tension-free vaginal tape   Acta Obstet Gynecol Scand
                      operation in an unselected group of 129 stress       (2006); 85:482-487
                      incontinent women
3392 Kwon SY,         Inflammatory Myofibroblastic Tumor of the            Female Pelvic Med Reconstr
     Latchamsetty     Urinary Tract Following a TVT                        Surg (2012); 18:259-251
     KC, Benson J
3393 Labat, et al     Diagnostic Criteria for Pudendal Neuralgia by        Neurourology and
                      Pudendal Nerve Entrapment                            UrodynamicsNeurourology
                                                                           and Urodynamics 27:306-310

3394 Labrie J, van      Protocol for physiotherapy OR TVT Randomised          BMC Women's Health
     der Graaf Y, et    efficacy trial (PORTRET): a multicenter               2009;9:24-32
     al                 randomized controlled trial to assess the cost-
                        effectiveness of the tension free vaginal tape versus
                        pelvic floor muscle training in women with
                        symptomatic moderate to s

3395 Langford, et al    Levator Ani Trigger Point Injections: An           Neurourology and
                        Underutilized Treatment for Chronic Pelvic Pain    Urodynamics 26:59^62 (2007)

3396 Lapitan MC,        Open retropubic colposuspension for urinary        Cochrane Database of
     Cody JD, and       incontinence in women.                             Systematic Reviews
     Grant A.                                                              ,CD002912,21-Jan-09
3397 Latthe PM,         Transobturator and retropubic tape procedures in   BJOG (2007); 114:522-531
     Foon R, and        stress urinary incontinence: a systematic review
     Toozs-Hobso        and meta-analysis of effectiveness and
                        complications




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          42
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 189 of
                                                              424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                           Journal Citation                 Stipulation Offered Admitted Refused
No.
3398 Latthe PM,       Two routes of transobturator tape procedures in      BJUI (2009) 106:68-76
     Singh P, Foon    stress urinary incontinence: a meta-analysis with
     R, et al         direct and indirect comparison of randomized trials.

3399 Laurikainen E,   Retropubic TVT Compared with Transobturator           Neurourology and
     Takala T,        TVT (TVT-O) in Treatment of Stress Urinary            Urodynamics (Abstract)
     Aukee P,         Incontinence: Five-year Results of a Randomized
                      Trial.
3400 Laurikainen E,   Retropubic compared with transobturator tape          Obstet Gynecol (2007); 109: 4-
     Valpas A,        placement in treatment of urinary incontinence: a     11
     Kivelä A,        randomized controlled trial
3401 Leach, et al     Female stress urinary incontinence clinical           J Urol Vol. 158, 875-880
                      guidelines panel summary report on surgical
                      management of female stress urinary incontinence

3402 Lee D, Dillon   Transvaginal Mesh Kits-- How ""Serious"" Are the       Urology 81: 43-49, 2013
     B, Lemack G, et Complications and Are They Reversible?
     al
3403 Lee KS, Choo Gynecare Pro-lift Ad.                                     Int Urogynecol J Pelvic Floor
     MS, Lee YS, et                                                         Dysfunct. 2008 Apr;19(4):577-
     al                                                                     82. Epub 2007 Oct 17.

3404 Lee KS, Han      A prospective trial comparing tension-free vaginal    J Uro (2007); 177(1) 214-218
     DH, Choi YS,     tape and transobturator vaginal tape inside-out for
     et al            the surgical treatment of female stress urinary
                      incontinence: 1-year follow up.
3405 Lee, et al       Native tissue repairs in anterior vaginal prolapse    Curr Opin Urol 2012, 22:265-
                      surgery: examining definitions of surgical success    270
                      in the mesh era




                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         43
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 190 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                       Journal Citation                Stipulation Offered Admitted Refused
No.
3406 Levin I, Groutz    Surgical Complications and Medium-term            Neurology and Urodynamics
     A, Gold R,         Outcome Results of Tension-free Vaginal Tape: A   (2004); 23:7-9
     Pauzner            Prospective Study of 313 Consecutive Patients.

3407 Levy, B., et al    Best Options, Techniques, and Coding Tips for     OBG Management Supp.Sept.
                        Pelvic Prolapse Repair                            2007; S1-S12
3408 Li B, Zhu L,       Long-term Outcomes of the Tension-Free Vaginal    J Min Invas Gynecol 2012;
     Lang J, Fan R,     Tape Procedure for Female Stress Urinary          19(2):201-205
     et al              Incontinence: 7-Year Follow-up in China

3409 Liapis A, Bakas    Monarc vs. TVT-O for the treatment of stress      Int Urogynecol J
     P, and Creatsas    incontinence: a randomized study                  (2008)19:185-190
     G.
3410 Liapis A, Bakas    Tension-free Vaginal Tape for Elderly Women       Int J Gynecol & Obstet (2006)
     P,                 with Stress Urinary Incontinence.                 92, 48-51
     Christopoulos P

3411 Liapis A, Bakas Efficacy of inside-out transobturator vaginal tape   Eur J Obstet Gynecol Reprod
     P, Creatsas G. (TVTO) at 4 years follow up.                          Biol. 2010 Feb;148(2):199-
                                                                          201. doi:
                                                                          10.1016/j.ejogrb.2009.11.004.
                                                                          Epub 2009 Dec 16.
3412 Liapis A, Bakas Burch Colposuspension and Tension-free Vaginal       Eur Urol. 2002 Apr;41(4):469-
     P, Creatsas G. Tape in the Management of Stress Urinary              73.
                     Incontinence in Women.
3413 Liapis A, Bakas The use of oestradiol therapy in postmenopausal      Maturitas 66 (1020) 101-106
     P, et al        women after TVT-O anti-incontinence surgery.

3414 Liapis A, Bakas Tension-free vaginal tape versus tension-free         Gynecol Obstet Invest
     P, Giner M, et al vaginal tape obturator in women with stress urinary (2006);62:160-164
                       incontinence



                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         44
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 191 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                        Journal Citation              Stipulation Offered Admitted Refused
No.
3415 Liebert TC,        Subcutaneous implants of polypropylene filaments J Biomed Mater Res (1976)
     Chartoff RP, et                                                     10: 939-951
     al
3416 Lim JL,            Clinical and quality-of-life outcomes in women     BJOG. 2006;113:1315-1320.
     Cornish A, et al   treated by the TVT-O procedure.

3417 Lim JL,        Safety of a new transobturator suburethral             J Obstet Gynaecol Can.
     Quinlan DJ.    synthetic sling (TVT-O) procedure during the           2006;28(3):214-217.
                    training phase.
3418 Lim YN, Muller Suburethral slingplasty evaluation study in North      Austra New Zealand J Obstet
     R, et al       Queensland, Australia: the SUSPEND trial               Gynaecol (2005); 45:52-59

3419 Lim, et al         Do the Advantage slings work as well as the        Int Urogynecol J (2010)
                        tension- free vaginal tapes?                       21:1157-1162
3420 Lim, YN, et al     Do the Advantage slings work as well as the        Int Urogynecol J (2010) 21:
                        tension free vaginal tapes?                        1157-1162
3421 Lin, et al         Dyspareunia and chronic pelvic pain after          Int Urogynecol J (2007)
                        polypropylene mesh augmentation for transvaginal   18:675-678
                        repair of anterior vaginal wall prolapse

3422 LitWiller J,       Effect of Lithotomy Positions on Strain of the     Clinical Anatomy 17:45-49
     Wells R, et al     Obturator and Lateral Femoral Cutaneous Nerve      (2004).

3423 Litwiller SE, et   Long Term Efficacy And Safety of the Obtryx        J Pelvic Medicine & Surgery
     al                 (Boston Scientific Corp.) Sling for Treatment of   2009; 12(5) Presentation
                        Stress Urinary Incontinence In A Community         Number: Poster 109
                        Setting: An Analysis Of Outcomes and Quality of
                        Life
3424 Liu PE, Su CH, Outcome of tension-free obturator tape procedures      Int Urogynecol J.
     Lau HH, et al  in obese and overweight women.                         (2011);22:259-63




                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         45
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 192 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                          Journal Citation                Stipulation Offered Admitted Refused
No.
3425 Lo, Tsia-Shu      Combined Pelvic Reconstructive Surgery and           Journal of Minimally Invasive
                       Transobturator Tape (Monarc) in Women with           Gynecology (2009) 16, 163-
                       Advanced Prolapse and Urodynamic Stress              166
                       Incontinence: A Case Control Series
3426 Long, et al       Changes in Female Sexual Function following          J Sex Med 2012;9:2167-2174
                       Anterior with and without Posterior Vaginal Mesh
                       Surgery for the Treatment of pelvic Organ Prolapse

3427 Long, et al       Comparison of clinical outcome and urodynamic        Int Urogynecol J (2011)
                       findings using "Perigee and/or Apogee" versus        22:233-239
                       "Prolift anterior and/or posterior" system devices
                       for the treatment of pelvic organ prolapse

3428 Long, et al     Risk factors of surgical failure following           European Journal of
                     transvaginal mesh repair for the treatment of pelvic Obstetrics & Gynecology and
                     organ prolapse                                       Reproductive Biology 161
                                                                          (2012) 224-227
3429 Lopes, et al    Transvaginal polupropylene mesh versus               International Urogynecology
                     sacrospinous ligament fixation for the treatment of Journal 21: 389-394
                     uterine prolapse 1- year follow-up of a randomized
                     controlled trial
3430 Lord HE,        A randomized controlled equivalence trial of short- BJU International 2006);
     Taylor JD, Finn term complications and efficacy of tension-free      96:367-76
     JC, et al       vaginal tape and suprapubic urethral support sling
                     for treating stress incontinence.

3431 Lovatsis, Drutz Safety and Efficacy of Sacrospinous Vault              Int Urogynecol J (2002)
                     Suspension                                             13:308-313
3432 Lowenstein, et Neural pain after uterosacral ligament vaginal          Int Urogynecol J (2007) 18:
     al              suspension                                             109-110




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          46
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 193 of
                                                                424
                                         KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                         CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                            Journal Citation                 Stipulation Offered Admitted Refused
No.
3433 Lucas M,           Failure of porcine xenograft sling in a randomised     Proceedings of the
     Emery S, Alan      controlled trial of three sling materials in surgery   International Continence
     W, et al           for stress incontinence (Abstract).                    Society (34th Annual
                                                                               Meeting) and the International
                                                                               UroGynecological
                                                                               Association. 2004.

3434 Lundardelli, et Polypropylene mesh vs. site-specific repair in the        Rev. Col. Bras. Cir. 2009;
     al              treatment of anterior vaginal wall prolapse:              36(3):
                     preliminary results of a randomized clinical trial        210-216
3435 Madsen AM, El- A cohort study comparing a single-incision sling           Int Urogynecol J (2014)
     Nasar SA, et al with a retropubic midurethral sling                       25:351-358

3436 Magee G, et al     Comparison of Outcomes Between Different               Journal of Urology, 2011, vol.
                        Sub?Urethral Sling Procedures for Female Stress        185, no. 4S, Supplement
                        Urinary Incontinence: Analysis from a Hospital         5/16/11.
                        Database
3437 Maher C,           Laparoscopic Colposuspension or Tension-free           Neurourol Urodyn 2004;
     Qatawneh A,        Vaginal Tape for Recurrent Stress Urinary              23:433-434
     Baessler K, C      Incontinence and/or Intrinsic Sphincter Deficiency
                        in a Randomized Controlled Trial.

3438 Maher, et al       Laparascopic sacral colpopexy versus total vaginal Am J Obstet Gynecol
                        mesh for vaginal vault prolapse: a randomized trial 2011;204:360.e1-7

3439 Mahmoud,           Migration of bacteria along synthetic polymeric        J Biomater Sci Polym Ed
     W.M., Vieth,       fibers.                                                (1996), 7:751-752.
     R.F., et al.
3440 Mamy L,            Correlation between shrinkage and infection of   Int Urogynecol J, 22(1), 47-52
     Letouzey V, et     implanted synthetic meshes using an animal model
     al                 of mesh infection



                                                           PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                            47
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 194 of
                                                              424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                           Journal Citation               Stipulation Offered Admitted Refused
No.
3441 Manodoro,et al   Graft-related complications and biaxial tensiometry   BJOG 2013;120:244-250
                      following experimental vaginal implantation of flat
                      mesh of variable dimensions
3442 Mansoor A,       Surgery of female urinary incontinence using          Neurourology and
     Védrine N and    transobturator tape (TOT): a prospective              Urodynamics 22.5 (2003): 88-
     Darcq C.         randomised comparative study with TVT                 89.
                      (Abstract).
3443 Marcus-Braun     Mesh removal following transvaginal mesh              Int Urogynecol J (2010)
     N, von           placement: a case series of 104 operations            21:423-430
     Theoobald P
3444 Margulies, et al Complications requiring reoperation following         Am J Obstet Gynecol
                      vaginal mesh kit procedures for prolapse              2008;199:678.e1-678.e4
3445 Marks B,         Controversies in the Management of Mesh-Based         Urol Clin N Am 39 (2012)
     Goldman H        Complications: A Urology Perspective                  419-428
3446 Marsh F and      Groin abscess secondary to trans obturator tape       Neurol Urodynam (2007)
     Rogerson L.      erosion: case report and literature review.           26:543-546
3447 Martinez-Fornes A three year follow-up of a prospective open           Actas Urol Esp (2009)
                      randomized trial to compare tension-free vaginal      33(10):1088-96
                      tape with Burch colposuspension for treatment of
                      female stress urinary incontinence
3448 Mary, Celine, et Comparison of the In Vivo Behavior of the             ASAIO Jounral (1998);
     al               Polyvinylidene Floride and Polypropylene Sutures      44:199-206
                      Used In Vascular Surgery
3449 Masata J,        Randomized Prospective Trial of a Comparison of       Neurourol Urodyn
     Svabik K,        the Efficacy of TVT-O and TVT SECUR System            2011;30:805-806
     Drahoradova P, in the Treatment of Stress Urinary Incontinent
                      Women - Comparison of the Long- and Short-Term
                      Results




                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        48
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 195 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                           Journal Citation                 Stipulation Offered Admitted Refused
No.
3450 Masata J,         Is the fixation of single incision tape (TVT-S) as    International Continence
     Svabik K,         good as a transobturator tape (TVT-O)? An             Society Mtg 2012 - ICS Abs 6
     Hubka P, et al    ultrasound study,results from randomized trial.

3451 Masata J,       Randomized trial of a comparison of the efficacy of Int Urogynecol J. (2012);
     Svabik K, Zvara TVT-O and single-incision tape TVT SECUR            23:1403-1412.
     K, et al        systems in the treatment of stress urinary
                     incontinent women--2-year follow-up.

3452 Mazouni,          Urinary complications and sexual function after the   Acta Obstet Gynecol Scand
     Chafika           tension-free vaginal tape procedure                   (2004); 83: 955-961
3453 McCracken,        Five Year Follow-Up Comparing Tension-Free            Ulster Med J 2007; 76(3) 146-
     G.R.              Vaginal Tape and Colposuspension                      149
3454 McIntyre, et al   An update on surgery for pelvic organ prolapse        Curr Opin Urol 20:490-494
3455 McKinlay, John    From "Promising Report" to "Standard Procedure":      Seven Stages in the
                       Seven Stages in the Career of a Medical Innovation    Career of a Medical Innovation

3456 Mellier G,        Suburethral tape via the obturator route: is the TOT Int Urogynecol J (2004) 15:
     Benayed B,        a simplification of the TVT?                         227-232
     Bretones S,
3457 Menefee, et al    Colporrhaphy Compared With Mesh or Graft-             Obstet Gynecol
                       Reinforced Vaginal Paravaginal Repair for             2011;118:1337-44
                       Anterior Vaginal Wall Prolapse
3458 Merritt, K.       Factors Influencing Bacterial Adherence to            J Biomater Appl. 1991;5:185-
                       Biomaterials                                          203
3459 Meschia M,        Peri-operative morbidity and early results of a       The International
     Bertozzi R,       randomised trial comparing TVT and TVT-O              Urogynecology
     Pifarotti P                                                             Journal,18:1257-1261,01-Nov-
                                                                             07




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          49
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 196 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                          Journal Citation              Stipulation Offered Admitted Refused
No.
3460 Meschia M,         A randomized comparision of tension-free vaginal     Am J Obstet Gynecol.
     Pifarotti P, et al tape and endopelvic fascia plication in women with   (2004);190:609-13.
                        genital prolapse and occult stress urinary
                        incontinence
3461 Meschia M,         A Multicenter Randomized Comparison of Tension-      International Urogynecology
     Pifarotti P, et al free Vaginal Tape (TVT) and Trans-obturator in-      Journal
                        out Technique (TVT-O) for the Treatment of Stress
                        Urinary Incontinence: One Year Results.

3462 Meschia M,         Tension-free Vaginal Tape (TVT) and Intravaginal Am J Obstet Gynecol. (2006)
     Pifarotti P, et al Slingplasty (IVS) for Stress Urinary Incontinence: 195:1338-1342
                        a Multicenter Randomized Trial.

3463 Meschia, et al     Porcine Skin Collagen Implants to Prevent Anterior J Urol Vol. 177, 192-195
                        Vaginal Wall Prolapse Recurrence: A Multicenter,
                        Randomized Study
3464 Mijac, et al       Hydrogen peroxide producing lactobacilli in         European Journal of
                        women with vaginal infections                       Obstetrics & Gynecology and
                                                                            Reproductive Biology 129
                                                                            (2006) 69-76
3465 Miklos JR.         The IUGA_ICS classification of synthetic mesh       Int Urogynecol J (2014) 25
     Chinthakanan       complications in female pelvic floor reconstructive (Suppl 1):S140-S141
     O, et al           surgery: a multicenter study
3466 Milani R,          Functional and anatomical outcome of anterior and BJOG (2005)112: 107-111
     Salvatore S, et al posterior vaginal prolapse repair with prolene mesh

3467 Milani, et al      Sexual Function Following Trocar-guided Mesh or J Sex Med 2011;8:2944-2953
                        Vaginal Native Tissue Repair in Recurrent
                        Prolapse: A Randomized Controlled Trial




                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         50
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 197 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                           Journal Citation                 Stipulation Offered Admitted Refused
No.
3468 Miller D,          Prospective clinical assessment of the transvaginal   Female Pelvic Med & Recons
     Lucente V,         mesh technique for treatment of pelvic organ          Surg (2011) 17(3) 139-143
     Babin E, et al     prolapse-5-year results.
3469 Miller JR,         Comparing stress urinary outcomes of tension free     Presented at ICS 2005, 35th
     Botros SM, Akl     vaginal tape with transobturator tape sling: a        annual meeting of the
     MN,et al           retrospective cohort study                            International Continence
                                                                              Society, Aug. 31-Sept. 2,
                                                                              2005, Montreal, Canada.
3470 Mirosh M and       TVT vs laparoscopic Burch colposuspension for         http://www.ics.org/Abstracts/P
     Epp A.             the treatment of stress urinary incontinence.         ublish/43/00640.pdf

3471 Mistrangelo, et   Rising use of synthetic mesh in transvaginal pelvic    Journal of Minimally Invasive
     al                reconstructive surgery: A review of the risk of        Gynecology (2007) 14, 564-
                       vaginal erosion                                        569
3472 Moalli, P., et al Tensile Properties of Five Commonly Used Mid-          Int Urogynecol J (2008)
                       Urethral Slings Relative to the TVT                    19:655-663
3473 Moldovan, CP, Transvatinal retropubic sling systems: efficacy and        Int J Women's Health 2015; 7:
     et al             patient acceptability                                  227-237
3474 Montoya I, et al Anatomic relationships of the pudendal nerve            Am J Obstet Gynecol 205.5
                       branches                                               (2011): 504-e1
3475 Moon HB, Lee Occurrence and accumulation patterns of                     Chemosphere 86 (2012) 485-
     DH, et al         polycyclic aromatic hydrocarbons and synthetic         490
                       musk compounds in adipose tissues of Korean
                       females
3476 Moore R,          MiniArc single incision sling: 1 year follow-up on     International Continence
     Mitchell G,       a new minimally invasive treatment for female SUI.     Society Mtg 2009 ICS Abs 827
     Miklos J.
3477 Moore RD,         Single incision mini-sling. 1 year follow-up on a      Int Urogyn J 2009;20(Suppl
     Miklos JR.        new minimally invasive treatment for female SUI.       3):S312-S313 IUGA Abs 298




                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           51
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 198 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                           Journal Citation                 Stipulation Offered Admitted Refused
No.
3478 Moore, et al      Single-incision vaginal approach to treat cystocele   Int Urogynecol J (2012) 23:85-
                       and vault prolapse with an anterior wall mesh         91
                       anchored apically to the sacrospinous ligaments

3479 Moore, WS,        Late Suture Failure in the Pathogenesis of            Annals of Surgery
     Hall AD           Anastomotic False Aneurysms                           172.6(1970): 1064-1068
3480 Morey AF,         Transobturator versus transabdominal mid urethral     J Urology (2006),175:1014-
     Medendorp AR,     slings: a multi-institutional comparison of           1017
     Noller MW,        obstructive voiding complications

3481 Morgan, et al     Heterogeneity in Anatomic Outcome of                  Obstet Gynecol
                       Sacrospinous Ligament Fixation for Prolapse           2007;109:1424-33
3482 Morley R and      Minimally invasive surgical techniques for stress     Best Practice & Research
     Nethercliffe J.   incontinence surgery.                                 Clinical Obstetrics &
                                                                             Gynaecology ,19:925- 40,07-
                                                                             Nov-05
3483 Morley R and      Minimally invasive surgical techniques for stress     Best Practice & Research
     Nethercliffe J.   incontinence surgery.                                 Clinical Obstetrics &
                                                                             Gynaecology ,19:925-40,07-
                                                                             Nov-05
3484 Morling JR, et al Effect of procedure type and use of mesh on           Meeting Abstracts - Published
                       complications after surgery for pelvic organ          Online November 13, 2015
                       prolapse: a retrospective cohort study
3485 Morrisroe, et al The use of mesh in vaginal prolapse repair:do the      Current Opinion in Urology
                       benefits justify the risks?                           2010, 20:275-279
3486 Mostafa A,        A multicentre prospective randomised study of         Eur J Obstet Gynecol Reprod
     Agur W, Abdel- single-incision mini-sling (Ajust®) versus tension-      Biol. (2012); 165 :115-121
     All M,et a        free vaginal tape-obturator (TVT-O) in the
                       management of female stress urinary incontinence:
                       pain profile and short-term outcomes.




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          52
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 199 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                           Journal Citation                Stipulation Offered Admitted Refused
No.
3487 Mostafa, et al     Preoperative urodynamic predictors of short-term      International Journal of
                        voiding dysfunction following a transobturator        Gynecology and Obstetrics
                        tension- free vaginal tape procedure                  115 (2011) 49-52

3488 Mouritsen, et al Vaginal pressure during daily activities before and     Int Urogynecol J (2007)
                      after vaginal repair                                    18:943-948
3489 Mucowski, Sara Informed consent cannot be obtained for use of            American Journal of
                      vaginal mesh                                            Obstetrics & Gynecology e6
3490 Mucowski,et al Use of vaginal mesh in the face of recent FDA             Am J Obstet Gynecol
                      warnings and litigation                                 2010;203:103.e1-4
3491 Mueller, ER      Retropubic Bladder Neck Suspensions                     In H.B Goldman (Ed.),
                                                                              Complications of Female
                                                                              Incontinence and Pelvic
                                                                              Reconstructive Surgery (pp.
                                                                              107-114): Humana Press

3492 Muffly, et al      The fate of abstracts presented at annual meeting     Female Pelvic Med Reconstr
                        sof the American Urogynecologic Society from          Surg 2014;20: 137-140
                        2007 to 2008s
3493 Muhl, et al        New Objective Measurement to Characterize the         Journal of Biomedical
                        Porosity of Textile Implants                          Materials Research Part B:
                                                                              Applied Biomaterials
3494 Muir TW,           The Relationship of Tension-Free Vaginal Tape         Obstetrics & Gynecology
     Tulikangas PK,     Insertion and the Vascular Anatomy                    2003,101:933-936
     et al
3495 Murphy M, van      Incontinence-related quality of life and sexual       Int Urogynecol (2008) 19:481-
     Raalte H,          function following the tension-free vaginal tape      487.
     Mercurio E         versus the ""inside-out"" tension-free vaginal tape
                        obturator.




                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           53
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 200 of
                                                             424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                        Journal Citation                 Stipulation Offered Admitted Refused
No.
3496 Murphy, et al   Time to rethink: an evidence-based response from Int Urogynecol J (2012) 23:5-9
                     pelvic surgeons to the FDA Safety
                     Communication: "Update on serious complications
                     associated with transvaginal placement of surgical
                     mesh for pelvic organ prolapse"

3497 Murphy, Miles   Use of Mesh and Materials in Pelvic Floor Surgery Obstet Gynecol Clin N Am 36
                                                                          (2009) 615-635
3498 Murray, et al   Mesh kits for anterior vaginal prolapse are not cost Int Urogynecol J (2011)
                     effective                                            22:447-452
3499 N/A             American National Standard Biological                ANSI/AAMI/ISO 10993-
                     evaluationof medical devices--Part 7: Ethylene       7:2008
                     oxide sterilization residuals
3500 N/A             FDA Public Health Notification: Serious              20-Oct-08
                     Complications Associated with Transvaginal
                     Placement of Surgical Mesh in Repair of Pelvic
                     Organ Prolapse and Stress Urinary Incontinence

3501 N/A             IUGA Sexual Dysfunction in Women Roundtable, Int Urogynecol J (2009) 20
                     June 6-8, 2008, Lago Mar Resort, Fort Lauderdale, (Suppl 1): S1-S2
                     Florida, USA
3502 N/A             Hazardous Substances                              CAW Health, Safety &
                                                                       Environment Fact Sheet, Aug
                                                                       2011
3503 Nambiar A,      Single-incision sling operations for urinary      Cochrane Database Syst Rev.
     Cody JD,        incontinence in women                             2014 Jun 1;6:CD008709. doi:
     Jeffery ST                                                        10.1002/14651858.CD008709



3504 Naumann G,      Tension free vaginal tape (TVT) vs less invasive   http://www.ics.org/Abstracts/P
     Lobodasch K,    free tape (LIFT)-a randomized multicentric study   ublish/44/000481.pdf
     Bettin S,       of suburethral sling surgery.

                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      54
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 201 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                           Journal Citation              Stipulation Offered Admitted Refused
No.
3505 Nazemi TM,      Minimum 24-Month Followup of the Sling for the        J Uro (2007)179:596-599
     Yamada B, et al Treatment of Stress Urinary Incontinence

3506 Neuman M,       Transobturator vs single-incision suburethral mini-   J Minim Invasive Gynecol.
     Sosnovski V, et slings for treatment of female stress urinary         (2011) 18:769-73.
     al              incontinence: early postoperative pain and 3-year
                     follow-up.
3507 Neuman M.       TVT-obturator: short-term data on an operative        Eur Urol. (2007):1083-1087;
                     procedure for the cure of female stress urinary       discussion 1088
                     incontinence performed on 300 patients.

3508 Neuman M.     Perioperative Complications and Early Follow Up         J Minim Invasive Gynecol
                   with 100 TVT-SECUR Procedures                           (2008) 14: 480-484
3509 Neuman M.     TVT and TVT-Obturator: comparison of two                EJOG (2007) 131: 89-92
                   operative procedures.
3510 Nguyen JN,    Outcome after anterior vaginal prolapse repair: a       Obstet Gynecol 2008;
     Burchette RJ  randomized controlled trial                             111:891-898
3511 Nguyen JN,    Perioperative complications and reoperations after      Obstet Gynecol
     Jakus-Waldman incontinence and prolapse surgeries using               (2012)119:539-546
     SM, et al     prosthetic implants.

3512 NICE              Eighth Report of Session 2012-13 Volume ll
3513 NICE              Clinical Guideline 171 Urinary Incontinance: The
                       management of urinary incontinence in women

3514 NICE Guidance http://guidance.nice.org.uk/index.jsp?action=article
                       &o=32572
3515 Nieminen K,       Outcomes after anterior vaginal wall repair with   Am J Obstet Gynecol (2010)
     Hiltunen R, et al mesh: a randomized, controlled trial with a 3 year 203:235.e1-8
                       follow-up




                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        55
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 202 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                             Journal Citation                Stipulation Offered Admitted Refused
No.
3516 Nilsson C.G., et Reprint: Long-term Results of the Tension-Free          Int Urogynecol J (2001)(Supp.
     al               Vaginal Tape (TVT) Procedure for Surgical               2):S5-S8 Eth.Mesh.00159481-
                      Treatment of Female Stress Urinary Incontinence         00159484

3517 Nilsson CG,        Long-term results of the tension-free vaginal tape    The International
     Kuuva N, et al     (TVT) procedure for surgical treatment of female      Urogynecology Journal,,23-
                        stress urinary incontinence.                          Jun-05
3518   Nilsson CG,      Seventeen years' follow-up of the tension-free        Int Urogynecol J (2013)
       Palva K. et al   vaginal tape procedure for female stress urinary      24:1265-1269
                        incontinence
3519   Nilsson CG., et Seven-Year Follow-up of the Tension-Free Vaginal       Obstet Gynecol (2004) 104:
       al               Tape Procedure for Treatment of Urinary               1259-1262
                        Incontinence
3520   Nilsson, CG., et Eleven Years Prospective Follow-Up of the             Int Urogynecol J (2008)
       al               Tension-Free Vaginal Tape Procedure for               19:1043-1047
                        Treatment of Stress Urinary Incontinence
3521   Noblett KL,      Lynx midurethral sling system: a 1-year               Intl Urogynecol J (2008)
       Shen B, and      prospective study on efficacy and safety              19(9): 1217-21
       Lane FL.
3522   Novara G,        Tension-free midurethral slings in the treatment of   Eur Urol. 2007 Sep;52(3):663-
       Ficarra V,       female stress urinary incontinence: a systematic      78. Epub 2007 Jun 21
       Boscolo-Berto review and meta-analysis of randomized controlled
                        trials of effectiveness.

3523 Novara G,          Complication rates of tension-free midurethral     Eur Urol 53 ( 2 0 0 8 ) 288-
     Galfano A,         slings in the treatment of female stress urinary   309
     Boscolo-Berto      incontinence: a systematic review and meta-
                        analysis of randomized controlled trials comparing
                        tension-free midurethral tapes to other surgical
                        procedures and d




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          56
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 203 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                        Journal Citation                Stipulation Offered Admitted Refused
No.
3524 Novara G,        Critical Assessment of Pelvic Floor Surgical       European Association of
     Galfano A, et al Reconstruction Outcome                             Urology;,4:202-13,01-Oct-06

3525 Nygaard I,       Prevalence of symptomatic pelvic floor disorders in JAMA (2008),300:1311-131
     Barber MD, et al US women.

3526 Nygaard I,        Long-term Outcomes Following Adbdominal           JAMA (2013),309:2016-2024
     Brubaker L,       Sacrocolpopexy for Pelvic Organ Prolapse
     Zyczynski H
3527 Nygaard IE,       Abdominal sacrocolpopexy: a comprehensive         Obstetrics & Gynecology
     McCreery R,       review.                                           (2004);104:805-823
     Brubaker L
3528 Nygaard, Ingrid Marketed vaginal mesh kits: rampant                  Int Urogynecol J (2007)
                     experimentation or improved quality of care          18:483-484
3529 Nygaard, Ingrid What Does "FDA Approved" Mean for Medical            OBSTETRICS &
                     Devices?                                             GYNECOLOGY VOL. 111,
                                                                          No. 1
3530 Ogah J, Cody     Minimally invasive synthetic suburethral sling      Cochrane Database of
     DJ, and          operations for stress urinary incontinence in women Systematic Reviews
     Rogerson L.                                                          ,CD006375,07-Oct-09
3531 Ogah J, Cody     Minimally invasive synthetic suburethral sling      Neurourology and
     DJ, and          operations for stress urinary incontinence in       Urodynamics (2011)30:284-
     Rogerson L.      women: a short version Cochrane Review              291
3532 Okulu E,         Use of three types of synthetic mesh material in    Scandinavian J Urology 2013;
     Kayigil O, et al sling surgery - a prospective randomized clinical   47: 217-224
                      trial evaluating effectiveness and complications

3533 Oliveria R, et al Exploratory study assessing efficacy and        European Urology 59.6
                       complications of TVT-O, TVT-Secur, and Mini-    (2011): 940-944
                       Arc: results at 12-month follow-up
3534 Olsen, et al      Epidemiology of Surgically Managed Pelvic Organ Obstet Gynecol 1997;89:501-6
                       Prolapse and Urinary Incontinence

                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        57
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 204 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                           Journal Citation                Stipulation Offered Admitted Refused
No.
3535 Olsson I,       Long-term efficiacy of the tension-free vaginal tape    Int Urogynecol J (2010)
     Abrahamsson     procedure for the treatment of urinary incontinence     21:679-683
     A, et al        A retrospective follow-up 11.5 years post-
                     operatively
3536 Ortega-Castillo Chapter 15: Surgical Complications with Synthetic       Urinary Incontinence (book
     V and Neri-Ruz Materials                                                published by InTech),241-
     ES.                                                                     62,02-Apr-12
3537 Osmundsen B, Tension-free vaginal tape failure after robotic            Female Pelvic Med Reconstr
     et al           sacrocolpopexy and tension-free vaginal tape for        Surg 2015;21:244-248
                     concomitant prolapse and stress incontinence

3538 Osterberg, B.,    Effect of Suture Materials on Bacterial Survival in   Acta Chir Scand. 1979;
     et al             Infected Wounds. An Experimental Study                145(7):431-4

3539 Ostergard, Azadi To mesh or not to mesh with polypropylene: does        Int Urogynecol J (2014)
                      carcinogenesis in animals matter                       25:569-571
3540 Ostergard, D     Degradation, infection and heat effects on             Int Urogynecol J (2011),
                      polypropylene mesh for pelvic implantation: what       22:771-774.
                      was known and when it was known.
3541 Ostergard,       Evidence-based Medicine for Polypropylene Mesh         UROLOGY 79: 12-15
     Donald           Use Compared with Native Tissue Vaginal
                      Prolapse Repair
3542 Ostergard,       Polypropylene Vaginal Mesh Grafts in Gynecology        OBSTETRICS &
     Donald                                                                  GYNECOLOGY Vol. 116,
                                                                             No. 4
3543 Ostergard,      Degradation, infection and heat effects on              Int Urogynecol J, 22:771-774.
     Donald R.       polypropylene mesh for pelvic implantation: what
                     was known and when it was known
3544 Oswald, E. Turi The Deterioration of Polypropylene By Oxidavive         Polymer Engineering and
                     Degradation                                             Science 5 (1965) 152-158




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          58
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 205 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                          Journal Citation              Stipulation Offered Admitted Refused
No.
3545 Otto, et al        Elongation of textile pelvic floor implants under    Journal of Biomedical
                        load is related to complete loss of effective        Materials Research: Part A
                        porosity, thereby favouring incorporation in scar
                        plates
3546 Ozog Y             Theoretical and Experimental Evaluation of           Doctoral thesis in Medical
                        Implant Materials Used In Pelvic Organ Prolapse      Sciences
                        Repair                                               Leuven, 2011
3547 Palva K, Rinne     A randomized trial comparing tension-free vaginal    Int Urogynecol J(2010) 21:
     K, Aukee P, et     tape with tension-free vaginal tape-obturator: 36-   1049-1055
     al                 month results
3548 Paparella R, et    Prospective randomized trial comparing synthetic     Int Urogynecol J 2010;
     al                 vs biological out in transobturator tape a mean 3-   21:1327-1336
                        year follow-up study
3549 Paraiso MF,        Laparoscopic Burch Colposuspension versus            Obstet Gynecol
     Walters MD,        Tension-free vaginal tape: a randomized trial        (2004),104:1249-1258
     Karram MM,
3550 Parden AM,         Incontinence outcomes in women undergoing            Obstet Gynecol
     Gleason JL,        primary and repeat midurethral sling procedures.     2013;121(201):273-278
     Jauk V, et
3551 Pariente, J.-L.   Mechanical evaluation of various suburethral tapes    (2005) Progres en Urologie,
                       used for the treatment of stress urinary              15 (6), pp. 1106-1109
                       incontinence.
3552 Parnell, BA, et Gentiofemoral and Perineal Neuralgia After              Obstet Gynecol. 2012 Feb;
     al                Transobturator Midurethral Sling                      119(2 Pt 2):428-31
3553 Paulson JD, et al De novo pudendal neuropathy after TOT-O surgery       JSLS: (2011) 15:326-330.
                       for stress urinary incontinence
3554 Peoples AJ,       Determination of Volatile Purgeable Halogenated       Bull Environm Contam
     Pfaffenberger     Hydrocarbon                                           Toxicol (1979) 23: 244-249
     CD, et al




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          59
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 206 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                            Journal Citation              Stipulation Offered Admitted Refused
No.
3555 Persson J,         Cost-analyzes based on a prospective, randomized       Acta Obstetricia et
     Teleman P,         study comparing laparoscopic colposuspension           Gynecologica Scand 2002;
     Etén-Bergqui       with a tension-free vaginal tape procedure.            81:1066-1073

3556 Peters, Kenneth Interstitial Cystitis- Is it Time to Look Beyond the      J Urol Vol. 187, 381-382
                     Bladder?
3557 Petri E, Ashok Complications of synthetic slings used in female           Euro J Obstet & Gynecol and
     K               stress urinary incontinence and applicability of the      Reprod Biology 165
                     new IUGA-ICS classification                               (2012):347-351

3558 Petri E, et al     Comparison of late complications of retropubic and Int Urogynecol J (2012)
                        transobturator slings in stress urinary incontinence2 23:321-325

3559 Petros PE and      An integral theory of female urinary incontinence:     Acta Obstet Gynecol Scand
     Ulmsten UI.        Experimental and clinical considerations               1990; 69 Supp 153:7-31

3560 Petros, P          A Basis for Long-Term Midurethral Tape                 Neurourology and
                        Complications                                          Urodynamics (2011) 30_199-
                                                                               200
3561 Pham S,            Ease of Continuous Dermal Suture Removal               J Emergence Med 1990;
     Rodeheaver                                                                8:539-543
     GT, et al
3562 Phillips L,        Case report of tension-free vaginal tape associated Int Urogyn J 2009;20:367-368
     Flood CG,          bowel obstruction and relationship to body habitus.
     Schulz JA.
3563 Pierce, et al      Long-term histologic response to synthetic and         Am J Obstet Gynecol
                        biologic graft materials implanted in the vagina and   2009;200:546.e1-546.e8
                        abdomen of a rabbit model
3564 Polichetti M,      IUGA Abs. 557 SUS(suburethral support): a new          Int Urogyn J 2009;20(Suppl
     Piroli et al       technique for short suburethral sling application      3):S477-478




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          60
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 207 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                            Journal Citation               Stipulation Offered Admitted Refused
No.
3565 Pollak, et al      Complications of three sacrospinous ligament           International Journal of
                        fixation techniques                                    Gynecology and Obstetrics
                                                                               (2007) 99, 18-22
3566 Porena M,        Tension-free vaginal tape versus transobturator          Eur Urol (2007),52:1481-1490
     Costantini E, et tape as surgery for stress urinary incontinence:
     al               results of a multicentre randomised trial.

3567 Presthus JB,       Short-Term Assessment of MiniArc Single Incision The Journal of Minimally
     VanDrie D,         for Treatment of Stress Urinary Incontinence     Invasive Gynecology,15:28S-
     Weprin S,                                                           9S Abstract 103,01-Nov-08

3568 Propex             The Durability of Polypropylene Geotextiles for        Engineering Bulletin - 405
                        Waste Containment Applications
3569 Pulliam, et al     Use of synthetic mesh in pelvic reconstructive         Int Urogynecol J (2007)
                        surgery: a survey of attitudes and practice patterns   18:1405-1408
                        of urogynecologists
3570 Ramshaw B,         Surgical Materials for Ventral Hernia Repair           General Surgery News -
     Bachman S          Biologic Mesh, Part 2 of 3                             February 2007
3571 Rane, A            Prospective Study of the Perigee System for the        Ausr N l JObstetGynaecol.
                        Management of Cystoceles-medium-term Follow up         2008; 48:427-32

3572 Rardin CR,         Recurrent Thigh Abscess with Necrotizing Fasciitis The Journal of Minimally
     Moore R, et al     from a Retained Transobturator Sling Segment       Invasive Gynecology,16:84-
                                                                           7,01-Jan-09
3573 Rardin,            New Considerations in the Use of Vaginal Mesh      Journal of Minimally
     Washington         for Prolapse Repair                                Invasive Gynecology (2009)
                                                                           16,
                                                                           360-4
3574 Rechberger T,      A randomized comparison between monofilament Int Urogynecol J (2003)
     Rzezniczuk K,      and multifilament tapes for stress incontinence    14:432-436.
     et al              surgery



                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          61
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 208 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                           Journal Citation               Stipulation Offered Admitted Refused
No.
3575 Rechberger T,     The tissue reaction to polypropylene mono-et          Gin Pol 2003;74(9):1008-1013
     Wrobel A,         multifilamentous tape used in surgical techniques
     Adamiak A,        of stress urinary incontinence treatment.

3576 Rehman, et al     Traditional suburethral sling operations for urinary The Cochrane Library
                       incontinence in women (Review)
3577 Reisenauer C,     Transobturator tape inside-out. A minimally          EJOG (2006) 127: 123-129
     Kirschniak A,     invasive treatment of stress urinary incontinence:
     et al             surgical procedure and Anatomical considerations

3578 Renganathan A,    A series of Advantage suburethral slings              J Obstet Gynaecol Aug
     Basu M,                                                                 2011;31:521-523
     Duckett J.
3579 Reynolds WD,      Obturator foramen dissection for excision of          J Urol 187(5) 1680-1684
     Kit LC, et al     symptomatic transobturator mesh
3580 Rice NT, Hu J,    Pelvic mesh complications in women before and         Female Pelvic Med Reconstr
     et al             after the 2011 FDA public health notification         Surg 2013; 19:33-338

3581 Richter HE,       Retropubic versus Transobturator Midurethral          New England Journal of
     Albo ME,          Slings for Stress Incontinence                        Medicine,362:2066-76,17-
     Zyczynski HM,                                                           May-10
3582 Richter HE,       Retropubic versus Transobturator Midurethral          N Engl J Med
     Albo ME,          Slings for Stress Incontinence                        (2010);362:2066-2076
     Zyczynski HM,
3583 Ridgeway B,       Variation of the obturator foramen and pubic arch     Am J Obstet Gynecol
     Arias B, and      of the female bony pelvis                             (2008)198:546.e.-546.e.4
     Barber M.
3584 Rigaud J, et al   Functional results after rape removal for chronic     J Urol 2010;184:610-615
                       pelvic pain following tension-frree vaginal tape or
                       transobturator tape




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          62
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 209 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                        Journal Citation                Stipulation Offered Admitted Refused
No.
3585 Rinne K,          A randomized trial comparing TVT with TVT-O:       Int Urogynecol J
     Laurikainen E,    12-month results.                                  (2008)19:1049-1054
     Kivelä A,
3586 Riva D, Sacca     T.V.T. versus T.O.T.: A Randomized Study at 1-     Int Urogynecol J (2006) 17
     V, Tonta A, et    year Follow-up.                                    (Suppl 2): S93
     al.
3587 Robert, et al     Decompression and Transposition of the Pudendal    European Urology 47 (2005)
                       Nerve in Pudendal Neuralgia: A Randomized          403-408
                       Controlled Trial and Long-Term Evaluation

3588 Robinson D., et What Women Want - Their Interpretation of the        J Pelvic Med Surg (2003);
     al              Concept of Cure                                      9(6): 273-277
3589 Rogo-Gupta L,   Complications of mesh-augmented pelvic organ         University of California, Los
     et al           prolapse and incontinence repairs: Case series of    Angeles ABSTRACT
                     319 procedures
3590 Rogo-Gupta, L., Pain Complications of Mesh Surgery.                  In H.B. Goldman (Ed.),
     Raz, S.                                                              Complications of Female
                                                                          Incontinence and Pelvic
                                                                          Reconstructive Surgery
                                                                          Chapter 9 (pp. 87-105):
                                                                          Humana Press.
3591 Rogowski A,       Mesh Retraction Correlates with Vaginal Pain and   Int Urogynecol J (2013)
     Bienkowski P.     Overactive Bladder Symptoms After Anterior         24:2087-2092
     et al             Vaginal Mesh Repair
3592 Rosenzweig BA     Heurologic control of Micturition                  J Gynecol Surg Summer 1992,
                                                                          8(2): 59-64
3593 Rosenzweig        Urodynamic evaluation fo voiding in women with     J Reprod Med (1992)
     BA, Soffici AR,   cystocele                                          37(2):162-166
     et al
3594 Roshanravan, et   Neurovascular anatomy of the sacrospinous           Am J Obstet Gynecol
     al                ligament region in female cadavers: Implications in 2007;197:660.e1-660.e6
                       sacrospinous ligament fixation

                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        63
                           Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 210 of
                                                                 424
                                          KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                          CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                       Journal Citation                     Stipulation Offered Admitted Refused
No.
3595 Ross S, Robert Surgical Management of Stress Urinary               BMC Women's Health 2011,
     M, Lier D, et al Incontinence in Women: Safety, Effectiveness, and 11:34
                      Cost-Utility of Trans-Obturator Tape (TOT) versus
                      Tension-free Vaginal Tape (TVT) Five Years After
                      a Randomized Surgical Trial.

3596 Ross S, Robert      Transobturator Tape Compared With Tension-Free Obstet Gynecol
     M, Swaby C,et       Vaginal Tape for Stress Incontinence           (2009);114:1287-1294
     al
3597 Roumeguère T,       Trans-obturator vaginal tape (TOT) for female         European Urology
     Quackels T, et al   stress incontinence: one year follow-up in 120
                         patients
3598   Roumeguère T, Trans-obturator vaginal tape (TOT) for female             Eur Uro (2005) 48: 805-809
       Quackels T, et al stress incontinence: one year follow-up in 120
                         patients
3599   Roy S., et al     Economic considerations for midurethral sling         Value in Health 16., 2013
                         procedures among patients with stress urinary
                         incontinence
3600   Rubod, et al      Biomechanical properties of vaginal                   International Urogynecology
                         tissue:preliminary results                            Journal 2007
3601   Sabadella J,      Usefulness of rtropublic tape for recurrent stress    Int Urogynecol J (2011)
       Poza, JL, et al   incontinence after transobuturator tape failure       22:1543-1547

3602 Salomon, et al      Treatment of Anterior Vaginal Wall Prolapse with      European Urology 45 (2004)
                         Porcine Skin Collagen Implant by the                  219-225
                         Transobturator Route: Preliminary Results
3603 Sand, et al         Prospective randomized trial of polyglactin 910       Am J Obstet Gynecol
                         mesh to prevent recurrence of cystoceles and          2001;184:1357-64
                         rectoceles
3604 Sanderson DJ,       Bilateral obturator neuropathy after transobturator   Female Pelvic Med Reconstr
     Ghomi A             vaginal sling: a case report                          Surg (2014);00: 00-00



                                                            PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                             64
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 211 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                           Journal Citation                Stipulation Offered Admitted Refused
No.
3605 Scales, J.T.      Tissue reactions to synthetic materials.              Proc R Soc Med (1953),
                                                                             46(8):647-652.
3606 Scheiner D,       Retropubic TVT vs. Transobturator Outside-in          Neurourology and
     Betschart C,      TOT and TVT-O: One-year results from our              Urodynamics ICS Abstruct
     Werbder H         prospective randomized study.                         2009 Eth.Mesh.00587443-
                                                                             00587444
3607 Schierlitz L,     Effectiveness of tension-free vaginal tape            Obstet Gynecol
     Dwyer P,          compared with transobturator tape in women with       (2008)112:1253-1261
     Rosamilia A       stress urinary incontinence and intrinsic sphincter
                       deficiency: a randomized controlled trial

3608 Schierlitz L,     A prospective randomised controlled trial          Int Urogynecol J (2010) 21
     Dwyer P,          comparing vaginal prolapse repair with and without (Suppl 1):S1-S428
     Rosamilia A       tensionfree vaginal tape (TVT) in women with
                       severe genital prolpase and occult stress
                       incontinence: long term follow up.
3609 Schierlitz L,     A randomized controlled study to compare tension Int Urogynecol J (2010) 21
     Dwyer P,          free vaginal tape (TVT) and Monarc trans-             (Suppl 1):S1-S428
     Rosamilia A       obturator tape in the treatment of women with
                       urodynamic stress incontinence (USI) and intrinsic
                       sphincter deficiency (ISD): the three year follow up.

3610 Schimpf MO, et Sling surgery for stress urinary incontinence in         Am J Obstet Gynecol
     al             women: a systematic review and metaanalysis              2014;211:71.e1-27.
3611 Schneider, H.  Long-Term Performance of Polypropylene                   Durability and Aging of
                    Geosynthetics                                            Geosynthetics, edited by R.M.
                                                                             Koerner, Elsevier Applied
                                                                             Science, 1989, pp. 95-109




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          65
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 212 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                             Journal Citation                Stipulation Offered Admitted Refused
No.
3612 Schwartz, et al Positive Symptom improvement with laparoscopic            Journal of Minimally Invasive
                     uterosacral ligament repair for uterine or vaginal        Gynecology (2007) 14, 570-
                     vault prolapse: Interim results from an active            576
                     multicenter trial
3613 Serati, M.      Tension-free Vaginal Tape for the Treatment of            Euro Urol 61 (2012) 939-946
                     Urodynamic Stress Incontinence: Efficacy and
                     Adverse Effects at 10- Year Follow-Up
3614 Serati M, Bauer TVT-O for the treatment of pure urodynamic stress         Eur Urol 63.(2013):872-878.
     R, Cornu JN, et incontinence: efficacy, adverse effects, and
     al              prognostic factors at 5-year follow-up.
3615 Serati M,       Surgical treatment for female stress incontinence:        Int Urogynecol J 2009;20:619-
     Salvatore S,    What is the gold-standard procedure?                      621
     Uccella S,
3616 Serati, M.      The Impact of the Mid-Urethral Slings for the             J Sex Med 2009; 6:1534-1542
                     Treatment of Stress Urinary Incontinence on
                     Female Sexuality.
3617 Serels S, et al Preliminary findings with the Solyx single-incision       Int Urogynecol J published
                     sling system in female stress urinary incontinence        online 19 December 2009

3618 Serels S, et al   Safety and Efficacy of the Solyx single-incision        UroToday Int J 2011 Feb; 4(1)
                       sling for the treatment of stress urinary
                       incontinence: preliminary results
3619 Serels S, et al   Long term follow up of the Solyx single incision        Open Journal of Urology
                       sling in the treatment of female stress urinary         2014; 4: 13-17
                       incontinence (SUI)
3620 Shah, Badlani     Mesh complications in female pelvic floor               Indian J Urol. 2012 Apr-Jun;
                       reconstructive surgery and their management: A          28(2):
                       systematic review                                       129-153
3621 Shah, et al       The age distribution, rates, and types of surgery for   Int Urogynecol J (2008)
                       pelvic organ prolapse in the USA                        19:421-428




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          66
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 213 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                           Journal Citation                Stipulation Offered Admitted Refused
No.
3622 Shah, S.M.         Impact of Vaginal Surgery For Stress Urinary          Urology (2005) 65: 270-274
                        Incontinence On Female Sexual Function: Is The
                        Use Of Polypropylene Mesh Detrimental?
3623   Sharifiaghdas F Tension-free vaginal tape and autologous rectus        Med Princ Pract 2008; 17:209-
       and Mortazavi fascia pubovaginal sling for the treatment of            214
       N.               urinary stress incontinence: a medium-term follow-
                        up
3624   Sheyn D, et al Tobacco use as a risk factor for reoperation i          Inter Urogynecol J
                        patients with stress urinary incontinence: a multi-   2015;26(9):1379-1384
                        institutional electornic medical record database
                        analysis
3625   Shindel AW,      Urethral slings placed by the transobturator          Current Urology Reports
       Klutke CG        approach: evolution in the technique and review of    2005;6(5):385-92
                        the literature
3626   Simsiman AJ,     Suburethral sling materials: best outcome with        Am J Obstet Gynecol
       Powell CR, et al autologous tissue                                     (2005)193:2112-2116

3627 Skala C,           The IUGA ICS classification of complications of       Int Urogynecol J (2011)
     Renezeder K, et    prosthesis and graft insertion                        22:1429-1435
     al
3628 Skala C,           Mesh-complications following prolapse surgery:        Eur Obstetr & Gynecol and
     Renezeder K, et    management and outcome                                Reproductive Biology J 159
     al                                                                       (2011):453-456
3629 Skypunch, OW       Giant Papillary Conjunctivitis from an Exposed        Can. J. Ophthalmology, 1986;
                        Prolene Suture                                        21(5:189-192)
3630 Spinosa J, et al   Transobturator surgery for female stress              BJU international 100.5
                        incontinence: a comparative anatomical study of       (2007): 1097-1102
                        outside-in vs inside-out techniques2
3631 Starr DS,          Suture Material as a Factor in the Occurrence of      Arch Surg April 1979; 114:
     Weatherford,       Anastomotic False Aneurysms                           412-415
     SC. et al



                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          67
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 214 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                           Journal Citation                Stipulation Offered Admitted Refused
No.
3632 Steege, J.F.       MD Evaluation and Treatment of Dyspareunia            Obstetrics Y Gynecology:
                                                                              May 2009- Volume 113- Issue
                                                                              5- pp 1124-1136
3633 Stephen M, et al The Align Urethral Support System For The               IUGA Abstract No. 837
                      Surgical Management of Stress Urinary
                      Incontinence In Women
3634 Sternschuss G, Post-Implantation Alternations of Polypropylene in        J Uro 2012; 188: 27-32
     Ostergard DR, the Human
     et al
3635 Strus J,         The in vitro effects of hydrogen peroxide on            FEMS Immunol Med
     Brzychczy-       vaginal microbial communities                           Microbiol 48(2006) 56-63
     Wtoch M, et al
3636 Strus, M., et al Hydrogen Peroxide Produced by Lactobacillus             Med Dosw Mikrobiol
                      Species as a Regulatory Molecule for Vaginal            2004;56:67-77
                      Microflora
3637 Sung VW,         Comparison of retropubic vs transobturator              Am J Obstet Gynecol
     Schleinitz MD, approach to midurethral slings: a systematic review       (2007)197:3-11
     Rardin CR,       and meta-analysis
3638 Svabik K,        Ultrasound appearances after mesh implantation--        Int Urogynecol J (2011)
     Martan A, et al evidence of mesh contraction or folding?                 22:529-533

3639 Svenningsen,       Long-term follow-up of the retropubic tension-free    Int Urogynecol 24.8 (2013):
     Rune               vaginal tape procedure                                1271-1278
3640 Sweat, S., et al   Polypropylene Mesh Tape for Stress Urinary            J Uro (2002),168:144-146
                        Incontinence: Complication of Urethral Erosion
                        and Outlet Obstruction
3641 Szarnicki          Polypropylene Suture Fracture                         Ann Thorac Surg 1985 April;
                                                                              39(4): 400
3642 Tamussino K,       The tension-free vaginal tape operation: results of   Obstet Gynecol 2001; 98: 732-
     Hanzal E, et al    the Austrian Registry                                 736
3643 Tamussino K,       Transobturator tapes for stress urinary               Am J Obstet Gynecol (2007)
     Hanzal E, et al    incontinence: Results of the Austrian registry        197:634.e1-634.e5

                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           68
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 215 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                          Journal Citation                 Stipulation Offered Admitted Refused
No.
3644 Tamussino K,    TVT vs. TVT-O for primary stress incontinence: a     Int Urogynecol J (2008) 19
     Tammaa A, et al randomized clinical trial                            (Suppl 1):S1-S166

3645 Tate, SB,         Outside-in transobturator midurethral sling and the Int Urogynecol J. 20.11
     Culligan PJ, et   dorsal nerve of the clitoris                        (2009): 1335-1338.
     al
3646 Taub, D., et al  Complications Following Surgical Intervention for   Neurourology and
                      Stress Urinary Incontinence: A National             Urodynamics 24:659-605
                      Perspective                                         (2005)
3647 Téllez Martínez- A three year follow-up of a prospective open        Actas Urologicas Españolas
     Fornés M, et al randomized trial to compare tension-free vaginal     2009 Nov;33(10):1088-96
                      tape with Burch colposuspension for treatment of
                      female stress urinary incontinence2

3648 Teo R, Moran      Randomized Trial of Tension-free Vaginal Tape      Journal of Urology ,185: 1350-
     P, Mayne C,       and Tension-free Vaginal Tape-Obturator for        5 ,22-Feb-11
     and Tince         Urodynamic Stress Incontinence in Women.

3649 The American      Grants, Sponsorships, and Other Support - 2009  The American Congress of
     College of                                                        Obstetricians and
     Obstetricia                                                       Gynecologists website,01-Jan-
                                                                       09
3650 The American      Committee Opinion No. 513: Vaginal Placement of Obstetrics &
     College of        Synthetic Mesh for Pelvic Organ Prolapse        Gynecology,118:1459-64,01-
     Obstetricia                                                       Dec-11
3651 The American      Grants, Sponsorships, and Other Support - 2012  The American Congress of
     College of                                                        Obstetricians and
     Obstetricia                                                       Gynecologists website,01-Mar-
                                                                       13




                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        69
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 216 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                           Journal Citation                Stipulation Offered Admitted Refused
No.
3652 The American      Grants, Sponsorships, and Other Support - 2011        The American Congress of
     College of                                                              Obstetricians and
     Obstetricia                                                             Gynecologists website,01-Mar-
                                                                             13
3653 The American      Grants, Sponsorships, and Other Support - 2010        The American Congress of
     College of                                                              Obstetricians and
     Obstetricia                                                             Gynecologists website,01-
                                                                             Aug-12
3654 The British       Synthetic Vaginal Tapes for Stress Incontinence
     Association of    Procedure-Specific Information for Patients
     Urologic
3655 Tijdink MM,      Surgical management of mesh-related                    Int Urogynecol J (2011)
     Vierhout, et al  complications after prior pelvic floor                 22:1395-1404
                      reconstructive surgery with mesh
3656 Tincello D,      Colposuspension or TVT with anterior repair for        BJOG 2009; 116:1809-1814
     Kenyon S,        urinary incontinence and prolapse: results of and
     Slack M,et al    lessons from a pilot randomised patient-preference
                      study (CARPET 1)
3657 Tincello DG,     The TVT Worldwide Observational Registry for           J Urol (2011)186: 2310-2315
     Botha T, Grier Long-Term Data: Safety and Efficacy of
     D,et al          Suburethral Sling Insertion Approaches for Stress
                      Urinary Incontinence in Women
3658 Tirlapur SA,     Nerve stimulation for chronic pelvic pain and          Acta Obstetricia et
     Vlismas A, et al bladder pain syndrome: a systematic review             Gynecologica
                                                                             Scandinavica,,24-May-13
3659 Tommaselli        Single incision tension-free vaginal tape (TVT-       International Continence
     GA, D'Afiero      Secur®) in the treatment of female stress urinary     Society Mtg 2010 ICS Abs 791
     A, et al          incontinence
3660 Tommaselli        Tension-free vaginal tape-O and -Secur for the        J Minim Invasive Gynecol.
     GA, D'Afiero      treatment of stress urinary incontinence: a thirty-   (2013) 20:198-204.
     A, et al          six-month follow-up single-blind, double-arm,
                       randomized study

                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           70
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 217 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                          Journal Citation                Stipulation Offered Admitted Refused
No.
3661 Tommaselli        Efficacy of a modified technique for TVT-O           Eur J Obstet Gynecol Reprod
     GA, D'Afiero      positioning: a twelve-month, randomized, single-     Biol. (2013) 167:225-229.
     A, et al          blind, multicenter, non-inferiority study
3662 Tommaselli        Efficacy and Safety of TVT-Secur in the Treatment    Inter Urogynecol J (2010)
     GA, Di Carlo C,   of Female Stress Urinary Incontinence: 1-year        21:1211-1217
     et al             follow-up
3663 Tommaselli        Effects of a modified technique for TVT-O            Int Urogynecol J. (2012)
     GA, Formisano     positioning on postoperative pain: single-blind      23:1293-1299.
     C, et al          randomized study.

3664 Touboul, C.       Perneal approach to vascular anatomy during          BJOG 2009: 116:708-712
                       transobturator cystocele repair
3665 Tseng LH,         Randomized comparison of the suprapubic arc          Int Urogynecol J
     Wang AC, Lin      sling procedure vs tension-free vaginal taping for   (2005),16:230-235
     YH, Li SJ,        stress incontinent women
3666 Tunn, R.          Sonomorphological Evaluation of Polypropylene        Ultrasound Obstetrics
                       Mesh Implants After Vaginal Mesh Repair in           Gynecol 2007; 29:449-452
                       Women With Cystocele or Rectocele

3667 Turut P, Florin   Les Complications Dues Au Prolene                    Bull.Soc.Opht.France 1981: 8-
     P, Courtin J                                                           9
3668 Twiss C and       Complications of synthetic mid-urethral slings       laborie.com,,01-Mar-08
     Raz S.
3669 Tzartzeva K,      In-Depth Nano-Investigation of Vaginal Mesh and      Study: UT SW Med Center,
     Lingam D, et al   Tape Fiber Explants in Women                         UT Dallas

3670 Ugurlucan FG, Randomized trial of graft materials in                   Int Urogynecol J (2013)
     Erkan HA, et al transobturator tape operation: biological versus       24:1315-1323
                     synthetic
3671 Ulmsten U,      A multicenter study of tension-free vaginal tape       The International
     Falconer C,     (TVT) for surgical treatment of stress urinary         Urogynecology Journal,9:210-
     Johnson P,      incontinence.                                          213,20-Jun-05

                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          71
                           Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 218 of
                                                                 424
                                         KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                         CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author              Description                                            Journal Citation                 Stipulation Offered Admitted Refused
No.
3672 Ulmsten U,          An Ambulatory Surgical Procedure Under Local           Int Urogynecol J, 1996; 7:81-
     Henriksson L,       Anesthesia for Treatment of Female Urinary             86
     Johnson P           Incontinence
3673 Ulmsten U,          A Three-year Follow Up of Tension Free Vaginal         British Journal of Obstetrics
     Johnson P, and      Tape for Surgical Treatment of Female Stress           and Gynecology,106: 345-50
     Rezapour            Urinary Incontinence.                                  ,01-Apr-99

3674 Ulmsten U., et al Reprint: A Multicenter Study of Tension-Free             Int Urogynecol J (1998) 9:210-
                       Vaginal Tape (TVT) for Surgical Treatment of             213 Eth.Mesh.00145084-
                       Stress Urinary Incontinence                              00145088

3675 Unger, CA, et al Outcomes following treatment for pelvic floor             Int Urgynecol J (2014) 25:745-
                       mesh complications                                       749
3676 Ustün Y, Engin- Tension-free vaginal tape compared with                    J Am Assoc Gynecol
     Ustün Y,          laparoscopic Burch urethropexy                           Laparosc. 2003
     Güngör M,                                                                  Aug;10(3):386-9
3677 Valentim-         "TORP- comparing the efficacy, execution and             International Urogynecology
     lourenco A, et al early complications of TVT and TVT-0"                    Journal

3678 Valpas A,           Tension-free vaginal tape and laparoscopic mesh        Obstetrics & Gynecology,
     Kivelä A,           colposuspension for stress urinary incontinence        2004 July; 104:42-49
     Penttinen J, K
3679 Vassallo, BJ., et   Management of Iatrogenic Vaginal Constriction          Obstet Gynecol. 2003; 101:
     al                                                                         512-520
3680 Velemir L,          Urethral erosion after suburethral synthetic slings:   International Urogynecology
     Amblard J,          risk factors, diagnosis, and functional outcome        Journal 19.7 (2008): 999-1006
     Jacquetin B,        after surgical management
3681 Vervest HAM,        The prevalence of voiding difficulty after TVT, its    Int Urogynecol J 2007;18:173-
     Bisseling TM,       impact on quality of life, and related risk factors    182
     et al




                                                           PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                            72
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 219 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                            Journal Citation                Stipulation Offered Admitted Refused
No.
3682 Viereck, Volker Midurethral Sling Incision: Indications and             Int Urogynecol J (2013)
     ; Rautenberg, et Outcomes                                               24:645-653
     al

3683 Voeller, GR        New Developments in Hernia Repair                    Surg Technol Intl 2003;
                                                                             11:111-116
3684 Vollebregt A,      Bacterial colonisation of collagen-coated            Int Urogynecol J (2009)
     Troelstra A, et al polypropylene vaginal mesh: are additional           20:1345-1351
                        intraoperative sterility procedures useful?
3685 Wadie BS,          Autologous fascial sling vs polypropylene tape at    J Urology, (2005); 174:990-
     Edwan A, and short-term followup: a prospective randomized              993
     Nabeeh AM.         study
3686 Wadie BS,          Minimum 2-year follow-up of mid-urethral slings,     Int Urogynecol J (2010)
     Mansour A, EI- effect on quality of life, incontinence impact and       21:1485-1490
     Hefnawy AS         sexual function

3687 Wai CY.            Surgical treatment for stress and urge urinary       Obstet Gynecol Clin N Amer
                        incontinence.                                        2009;36:509-519
3688 Wai, C.Y.          Patient Satisfaction After Midurethral Sling         Obstet Gynecol (2013) 121:
                        Surgery for Stress Urinary Incontinence.             1009-1016
3689 Walsh CA.          TVT-Secur mini-sling for stress urinary              BJU International,108(5):652-
                        incontinence: a review of outcomes at 12 months.     657

3690 Walter JE.         SOGC Technical Update No. 254: Transvaginal          J Obstet Gynaecol Can
                        Mesh Procedures for Pelvic Organ Prolapse.           (2011); 33(2):168-174
                        Society of Obstetricians and Gynaecologists of
                        Canada
3691 Waltregny D,       The TVT-obturator surgical procedure for the         Int Urogynecol (2009) 20:337-
     de Leval J.        treatment of female stress urinary incontinence: a   348.
                        clinical update.




                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           73
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 220 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                         Journal Citation                Stipulation Offered Admitted Refused
No.
3692 Waltregny D,   TVT-O for the treatment of female stress urinary        European
     Gaspar Y, Reul incontinence: Results of a prospective study after a    Urology,(2008)53:401-410
     O, Ham         3-year minimum follow-up
3693 Waltregny D,   Inside out transobturator vaginal tape for the          J Urol (2006);175:2191-2195.
     Reul O,        treatment of female stress urinary incontinence:
     Mathantu B, G  interim results of a prospective study after a 1-year
                    minimum followup.
3694 Waltregny, TA, One year results of a prospective randomized trial      ICS-IUGA, 23-Aug-10
     et al          comparing the original inside-out transobturator
                    (TVT-O™) procedure and a modified version
                    using a shortened tape and reduced dissection for
                    the treatment of female stress urinary incontinence
                    [abstract]
3695 Wang AC and        Comparison of tension-free vaginal taping versus    Neurourol Urodynam (2003)
     Chen MC.           modified Burch colposuspension on urethral          22:185-190
                        obstruction: a randomized controlled trial

3696 Wang AC, Lee   A histologic and immunohistochemical analysis of        Am J Obstet Gynecol (2004)
     L, et al       defective vaginal healing after continence taping       191: 1868-1874
                    procedures: A prospective case-controlled pilot
                    study
3697 Wang F, Song Prospective randomized trial of TVT and TOT as            Arch Gynecol Obstet. 2010
     Y and Huang H. primary treatment for female stress urinary             Feb; 281(2) 279-86
                    incontinence with or without pelvic organ prolapse
                    in Southeast China
3698 Wang W, Zhu L Transobturator tape procedure versus tension-free        Int J Gynecol Obst 104 (2009)
     and Lang J.    vaginal tape for treatment of stress urinary            113-116
                    incontinence
3699 Wang YJ, Li    Comparison of three mid-urethral tension-free           Int Urogynecol J. (2011)
     FP, Wang Q,    tapes (TVT, TVT-O, and TVT-Secur) in the                22:1369-1374.
     Yang S, Ca     treatment of female stress urinary incontinence: 1-
                    year follow-up.

                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         74
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 221 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                            Journal Citation                Stipulation Offered Admitted Refused
No.
3700 Wang, AC           A microbiological and immunohistochemical              Int Urogynecol J (2008)
                        analysis of periurethral and vaginal tissue in         19:1145-1150
                        women with de novo urge symptoms after mid-
                        urethral sling procedures-a prospective case-
                        controlled study.
3701 Ward KL and        A prospective multicenter randomized trial of          Am J Obstet Gynecol
     Hilton P           tension-free vaginal tape and colposuspension for      (2004)190:324-331
                        primary urodynamic stress incontinence: Two-year
                        follow-up
3702 Ward KL and        Prospective multicenter randomized trial of tension-   BMJ (2002) 325:1-7
     Hilton P           free vaginal tape and colposuspension for primary
                        urodynamic stress incontinence
3703 Ward KL and        Tension-free vaginal tape versus colposuspension       BJOG (2008)115:226-233
     Hilton P.          for primary urodynamic stress incontinence: 5-year
                        follow up
3704 Washington JL      Commercial Products for Pelvic Reapir                  Female Pelvic Med Reconstr
                                                                               Surg 2011; 17:218-225

3705 Welk B, et al      Removal or revision of vaginal mesh used for the       JAMA Surg.
                        treatment of stress urinary incontinence               doi:10.1001/jamasurg.2015.25
                                                                               90
                                                                               Published online September 9,
                                                                               2015.
3706 Westermann L,      Delayed Presentation of an Enterocutaneous             Female Pelvic Med Reconstr
     Brown A, Long      Fistula After Tension-Free Vaginal Tape Sling          Surg (2011) 17: 258-259
     J
3707 White , R.A.,      Histopathologic observations after short-term          Biomaterials (1981), 2:171-
     Hirose, F.M., et   implantation of two porous elastomers in dogs.         176.
     al.
3708 Whiteside JL       Anatomy of the obturator region: relations to a        Int Urogynecol J
     and Walters        trans-obturator sling                                  (2004)15:223-226
     MD.

                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          75
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 222 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                            Journal Citation               Stipulation Offered Admitted Refused
No.
3709 Williams DF       Review.Biodegradation of surgical polymers         J Mater Science (1982)
                                                                          17:1233-1246
3710 Withagen MI,    Trocar-guided mesh compared with conventional        Obstet Gynecol
     Milani AL, den vaginal repair in recurrent prolapsed: a randomized (2011)117:242-250
     Boon J          controlled trial.
3711 Wolter CE,      Removal of transobturator midurethral sling for      Urology (2008) 72: 461.e1-
     Starkman JS,    refractory thigh pain.                               461.e3
     Scarpero H
3712 Wood, AJ,       Materials characterization and histological analysis J Mater Sci: Mater Med
     Cozad MJ, et al of explanted polypropylene, PTFE, and PET hernia (2013) 24:1113-1122
                     meshes from an individual patient

3713 Wu JM,            Predicting the number of women who will undergo Am J Obstet Gynecol (2011)
     Kawasaki A,       incontinence and prolapse surgery, 2010 to 2050. 205(3):230.e1-230 e5
     Hundley AF,
     Die
3714 Wyczolkowsky,     Reoperation After Complicated Tension-Free             J Urol (2001) 166: 1004-1005
     M., et al         Vaginal Tape Procedures
3715 Yang CH, Chan     A retrospective study comparing tension-free           J Chin Med Assoc.
     PH, Lai SK,       vaginal tape and transobturator suburethral tape for   (2007);70(12):541-544.
     Chang HC          surgical treatment of female stress urinary
                       incontinence --- a preliminary report.
3716 Young NS,         Why Current Publication Practices May Distort          PLOS Medicine 2008 October
     Ioannidia JPA,    Science                                                (10)) e201: 1418-1422
     et al
3717 Zahn C et al      Anatomic comparison of two transobturator tape         Obstet Gynecol 2007;109:701-
                       procedures.                                            6.
3718 Zhang Y, Jiang    The comparison of an inexpensive-modified              Taiwan J Obstet Gynecol.
     M, Tong XW,       transobturator vaginal tape versus TVT-O               (2011);50: 318-321.
     Fan BZ,           procedure for the surgical treatment of female
                       stress urinary incontinence.



                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          76
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 223 of
                                                              424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                            Journal Citation               Stipulation Offered Admitted Refused
No.
3719 Zhong C, Yuan    Comparison of three kinds of midurethral slings for Urologia 2010;77(1):37-42
     C, Guang-hui     surgical treatment of female stress urinary
     D, et a          incontinence.

3720 Zhu L, Lang J,   Comparing vaginal tape and transobturator tape for     Int J Gynecol Obstetr (2007)
     Hai N, and       the treatment of mild and moderate stress              99, 14-17
     Wong F.          incontinence
3721 Zugor V,         TVT vs. TOT: a comparison in terms of continence       Int Urol Nephrol (2010)
     Labanaris AP,    results, complications and quality of life after a     42:915-920
     Rezaei-Jafa      median follow-up of 48 months.
3722 Zullo MA,        One-year follow-up of tension-free vaginal tape        European Urology
     Plotti F,        (TVT) and trans-obturator suburethral tape from        (2007),51:1376-1382
     Calcagno M, Ma   inside to outside (TVT-O) for surgical treatment of
                      female stress urinary incontinence: a prospective
                      randomised trial.
3723 Zumbe J.,        Obturator and thigh abscess after transobturator       Urol Int. (2008) 81:483-485
     Porres D.,       tape implantation for stress urinary incontinence.
     Degiorgis PL.
3724 Brouard, J       High number of complications following insertion       Presentation abstract
                      of the Pinnacle pelvic floor repair kit: a cause fo
                      concern
3725 But, et al       Outside-in vs. inside-out transobturator approach in   Int Urogynecol J (2007) 18
                      women with stress and mixed urinary incontinence:      (suppl 1) S1-S24
                       A prospective, randomized, head-to-head
                      comparison
3726 Center for       Guidance for the Preparation of Premarket              Center for Devices and
     Devices and      Notification Application for a Surgical Mesh           Radiological Health
     Radiological
3727 Chu, Welch       Characterization of morphologic and mechanical         J Biomedical Materials
                      properties of surgical mesh fabrics                    Research, Vol 19, 903-916




                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         77
                           Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 224 of
                                                                 424
                                         KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                         CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                           Journal Citation                Stipulation Offered Admitted Refused
No.
3728 Dati, S., De       A comparison between synthetic and biosynthetic       Urogynaecologia; Vol 23, No
     Lellis, V., et al. meshes in the surgical treatment of severe genital    3 (2009)
                        prolapse: Results and complications.

3729 Davila, et al      Innovations in the treatment of vaginal prolapse    Supplement to OBG
                                                                            Management
3730 DeBord, J. R.      The historical development of prosthetics in hernia Surgical Clinics of North
                        surgery.                                            America, 78(6), 973-1006.
                                                                            doi:
                                                                            http://dx.doi.org/10.1016/S003
                                                                            9-6109(05)70365-0 (1998)
3731 Deffieux, et al    Female Sexual Function Following Trans-               Journal of Minimally Invasive
                        Obturator Suburethral Tape from inside to outside     Gynecology 16 (2009) S1eS51
                        (TVT-O) and Tension-Free Vaginal Tape (TVT):
                        A Randomized Controlled Trial
3732 DeLandsheere,      Surgical intervention after transvaginal Prolift      Am J Obstet Gynecol 2012;
     et al              mesh repair: retrospective single-center study        206:83.e1-7
                        including 524 patients with 3 years' median follow-
                        up
3733 FDA                Guidance for Industry and FDA Staff- Dear Health
                        Care Provider Letters: Improving Communication
                        of Important Safety Information
                        US Department of Health and Human Services,
                        FDA, January 2014

3734 FDA                Unsafe and Ineffective Devices Approved in the        FDA 05/2012
                        EU that were not apporved in the US
3735 FDA                Information Sheet Guidance For IRBs, Clinical         FDA 01/2006
                        Investigators, And Sponsors-Significant Risk and
                        Nonsignificant Risk Medical Device Studies

3736 FDA                Is The Product A Medical Device                       FDA 02/08/2013

                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           78
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 225 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                          Journal Citation               Stipulation Offered Admitted Refused
No.
3737 Fenner, Dee       A critique of new gynecologic surgical procedures: Clinical Obstetrics and
                       new surgical mesh                                  Gynecology; Vol 43(3), pp.
                                                                          650-658
3738 Feola, Andrew     Impact of Vaginal Synthetic Prolapse Meshes on     University of Pittsburgh
                       the Mechanics of The Host Tissue Response          Dissertation

3739 Friedman          TVT-O v TVT-S:first randomized, prospective,         Journal of Pelvic Medicine &
                       comparative study of intraoperative complications,   Surgery Volume 15, Number
                       perioperative morbidity and one year postoperative   2
                       results
3740 Fuentes AE        A prospective randomised controlled trial            Int Urogynecol J (2011) 22
                       comparing vaginal prolapse repair with and without   (Suppl 1):S1-S195
                       tension free vaginal tape transobturator tape
                       (TVTO) in women with severe genital prolapse and
                       occult stress incontinence: long term follow up

3741 Galloway,et al    The Complications of Colposuspension                 British Journal 0f Urology
                                                                            (1987), 60, 122-124
3742 Han, et al        Tension-free vaginal tape (TVT) & TVT-obturator      Int Urogynecol J (2006) 17
                       (TVT-O) in the surgical management of female         (Suppl. 2):S171-S359
                       stress urinary incontinence

3743 Hanno PM         Transvaginal mesh controversy: Careful patient        Urology Times
                      selection is key
3744 Hartshorm, et al Presentation Number: Poster 35 Sexual Function        Presentation Number: Poster
                      After Surgical Removal of Transvaginal Mesh           35

3745 Heniford, B.T.    The benefits of lightweight meshes in Ventral        Video produced by Ethicon.
                       Hernia Repair in Ventral Hernia Repair               2007
3746 Huang, et al      Outcome of transvaginal pelvic reconstructive        Int Urogynecol J (2011)
                       surgery with Prolift after a median of 2 years'      22:197-203
                       follow-up

                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          79
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 226 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                            Journal Citation               Stipulation Offered Admitted Refused
No.
3747 Ibrahim Celebi    Results of the tension-free vaginal tape procedure     Arch Gynecol Obstet (2009)
                       for treatment of female stress urinary incontinence:   279:
                       a 5- year follow-up study.                             463-467
3748 Isom-Batz,        Vaginal mesh for incontinence and/or                   Expert Review of Medical
     Zimmern           prolapse:caution required                              Devices. 4.5 (Sept. 2007): p
                                                                              675
3749 Jakimiuk, et al   Single-blind randomized clinical trial comparing       Int Urogynecol J (2007) 18
                       efficacy and safety of TVT (tension free vaginal       (Suppl 1):S107-S244
                       tape) vs TVT-O (tension free vaginal tape obturator
                       system) in treatment of stress urinary incontinence-
                       poltos-preliminary report
3750 Karagkounis et    Stress urinary incontinence: TVT OB system             Int Urogynecol J (2007) 18
     al                versus Duloxetine-HCI. And the winner is?              (Suppl 1):S1-S24
3751 Karram and        When and how to place an autologous rectus fascia      OBG Management Vol. 24
     Zoorob            pubovaginal sling                                      No. 11
3752 Kessler, David    Introducing MEDWatch: A new approach to                JAMA Vol 269, No. 21
                       reporting medication and device adverse effects
                       and product problems
3753 Kim, et al        Comparison of the efficacy of TVT and TVT-O on         J Urol Vol. 181, No. 4,
                       the overactive bladder symptoms in women with          Supplement 560
                       stress urinary incontinence
3754 Kim-Fine, et al   Vaginal Prolapse Repair-Native Tissue Repair           Curr Bladder Dysfunct Rep
                       versus Mesh Augmentation: New Isn't Always             (2013) 8:25-31
                       Better
3755 Klinge, et al     The Ideal Mesh                                         Pathobiology 2013;80:169-175

3756 Kocjancic, et al Ttension free vaginal tape vs. transobturator tape: Eur Urol Suppl 2008;7(3):123
                      is there any difference in the mixed incontinence
                      patients? Results of a multicentre randomised trial




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          80
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 227 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                           Journal Citation                Stipulation Offered Admitted Refused
No.
3757 Koski, Winters    Compllications of Abdominal Sacrocolpopexy            Complications of Female
                                                                             Incontinence and Pelvic
                                                                             Reconstructive Surgery
3758 Kovoor, Elias     Assessment and management of pelvic organ             OBSTETRICS,
                       prolapse                                              GYNAECOLOGY AND
                                                                             REPRODUCTIVE
                                                                             MEDICINE 18:9
3759 Krmcmar, et al    Comparing tension-free vaginal tape and               Int Urogynecol J (2009) 20
                       transobturator vaginal tape inside-out for surgical   (Suppl 2):S73-S239
                       treatment of stress urinary incontinence:
                       prospective randomized trial, 1-year follow-up

3760 Lau, et al        Comparing effectiveness of combined                   European Journal of
                       transobturator tension-free vaginal mesh(Perigee)     Obstetrics & Gynecology and
                       and transobturator tension-free vaginal tape(TVT-     Reproductive Biology 156
                       O) versus anterior colporrhaphy and TVT-O for         (2011) 228-232
                       associated cystocele and urodynamic stress
                       incontinence
3761 Laurikainen E,    Retropubic compared with transobturator tape          Obstetrics & Gynecology
     Valpas A,         placement in treatment of urinary incontinence: a
     Kivelä A,         randomized controlled trial
3762 Lefranc, et al    Reinforcement Materials in Soft Tissue Repair:        New Techniques in Genital
                       Key Parameters Controlling Tolerance and              Prolapse Surgery
                       Perfomrance -- Current and Future Trends in Mesh
                       Development
3763 Letouzey V,       Is polypropylene mesh coated with antibiotics is      37th Annual Meeting of the
     Huberlant S, et   efficient to prevent mesh infection and contraction   International
     a;                in an animal infectious model? [Abstract].            Urogynecological
                                                                             Association, 193.
3764 Letouzey, et al   Ultrasonographic Scan Evaluation of Synthetic         Journal of Minimally Invasive
                       Mesh Used for vaginal cystocele repair                Gynecology 18 (2011) S47-
                                                                             S70

                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          81
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 228 of
                                                                424
                                         KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                         CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                            Journal Citation                 Stipulation Offered Admitted Refused
No.
3765 Lind, et al        PrePubic Mid-Urethral Sling for Stress Urinary
                        Incontinence: Prospective Single-Arm Clinical
                        Study of Efficacy, Safety and Sexual Function -
                        Interim Data
3766 Lithner, D         Environmental and Health Hazards of Chemicals in       University of Gothenburg
                        Plastic Polymers and Products
3767 Littman,           The Rapid Evolution of Vaginal Mesh Delivery           Female Patient VOL 34, 2-8
     Culligan           Systems for the Correction of Pelvic Organ
                        Prolapse:Part 1
3768 Littman,           The Rapid Evolution of Vaginal Mesh Delivery           The Female Patient Vol 34, 1-
     Culligan           Systems for the Correction of Pelvic Organ             2
                        Prolapse: Part 2
3769 Litwiller, et al   Long Term Efficacy And Safety Of The Obtryx            Journal of Pelvic Medicine &
                        (Boston Scientific Corp.) Sling For Treatment Of       Surgery 12, 5
                        Stress Urinary Incontinence In A Community
                        Setting: An Analysis Of Outcomes And Quality Of
                        Life
3770 Lowenstein,        Colpocleisis:Current Practice and Complications        Complications of Female
     Erisson                                                                   Incontinence and Pelvic
                                                                               Reconstructive Surgery
3771 Lucas M,           Failure of porcine xenograft sling in a randomised     Proceedings of the
     Emery S, Alan      controlled trial of three sling materials in surgery   International Continence
     W, et al           for stress incontinence (Abstract).                    Society (34th Annual
                                                                               Meeting) and the International
                                                                               UroGynecological
                                                                               Association. 2004.

3772 Magee G, et al     A real-world comparative assessment of             Journal of Long-Term Effects
                        complications following various mid?urethral sling of Medical Implants, 2012,
                        procedures for the                                 22(4):329?340.
                        treatment of stress urinary incontinence



                                                           PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                            82
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 229 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                        Journal Citation               Stipulation Offered Admitted Refused
No.
3773 Maher, Baessler Surgical management of anterior vaginal wall       Int Urogynecol J (2006) 17:
                     prolapse an evidencebased literature review        195-201
3774 Maher, Haya     The transvaginal mesh decade                       Expert Review of Obstetrics
                                                                        & Gynecology. 8.5 (Sept.
                                                                        2013): p 485
3775 Matyszewski, et Systemic allergic reaction to polypropylene mesh   Menopause Review 2006;
     al              used in surgical treatment of cystocoele. A case   4:239-243
                     report
3776 Miller, Dennis International Urogynecological Association- Short   International
                     Term Outcomes and Peri-Operative Events after a    Urogynecological Association
                     new transvaginal anterior and apical mesh repair

3777 Moore, Davila Vaginal Mesh Kits for Prolapse 2010: Update in       The Female Patient VOL 35
                   Technology and Techniques to Minimize
                   Complications
3778 Murphy, Moore Complications of Anterior Compartment Repair         Complications of Female
                                                                        Incontinence and Pelvic
                                                                        Reconstructive Surgery
3779 N/A             Emedicine - Medscape.com (2013) Burch
                     colposuspension
3780   N/A           Womensdoctor.com (2013) Burch Procedure and
                     Paravaginal Repair
3781   N/A           Emedicine - Medscape.com (2013) Vaginal sling
                     procedures
3782   N/A           Netdoctor.com (2013) Stress Urinary Incontinence -
                      Pelvic Floor exercise
3783   N/A           FDA.gov (2013) Stress Urinary Incontinence
3784   N/A           WebMD.com (2013) Mechanical devices for
                     Urinary Incontinence in Women
3785   N/A           Wikipedia.org (2013) Urinary Incontinence
3786   Naama Marcus- Mesh removal following transvaginal mesh           Int Urogynecol J (2010)
       Braun         placement: a case series of 104 operations.        21:423-430

                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       83
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 230 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                         Journal Citation                 Stipulation Offered Admitted Refused
No.
3787 National           Surgical repair of vaginal wall prolapse using mesh National Institute for Health
     Institute for                                                          and Clinical Excellence
     Health and C
3788 Naumann G,         Tension free vaginal tape (TVT) vs less invasive    http://www.ics.org/Abstracts/P
     Lobodasch K,       free tape (LIFT)-a randomized multicentric study    ublish
     Bettin S,          of suburethral sling surgery.                       /44/000481.pdf
3789 Oliveira, et al    Comparison of retro-pubic TVT, pre-pubic TVT        Int Urogynecol J (2007) 18
                        and TVT transobturator in surgical treatment of     (Suppl 1):S107-S244
                        women with stress urinary incontinence

3790 Osman, et al        A Systematic Review of Surgical Techniques Used EUROPEAN UROLOGY 64
                         in the Treatment of Female Urethral Stricture         (2013 )
                                                                               965 - 973
3791   Pariente, J.      An Independent Biomechanical Evaluation of            Issues in Women's
                         Commercially Available Suburethral Slings             Health.2003
3792   Pariente, J.      An independent biomechanical evaluation of            Issues in Women's
                         commercially available suburethral slings             Health.2005
3793   Patel, et al      Polypropylene mesh and the host response              Int Urogynecol J (2012)
                                                                               23:669-679
3794   Price, et al      The incidence of reoperation for surgically treated Menopause International
                         pelvic organ prolapse: an 11 year experience          2008; 14:
                                                                               145-148
3795   Ravve, C.         Principles of Polymer Chemistry                       2000, Revised edition
3796   Ravve, C.         Principles of Polymer Chemistry                       2000, Revised edition
3797   Resende, et al    Mid-Term Follow-up of a Randomized Trial              Eur Urol Suppl
                         Comparing TVT-O, TVT-Secur and Mini-Arc               2011;10(2):244
3798   Rosenblatt, et al Multi-center retrospective clinical evaluation of the Female Pelvic Medicine &
                         long term outcomes following pelvic organ             Reconstructive Surgery,
                         prolapse repair using Pinnacle PFR kit (anterior      Volume 18, Number 8,
                         apical)                                               Supplement 1




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          84
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 231 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                            Journal Citation                Stipulation Offered Admitted Refused
No.
3799 Rostaminia G, Referral pattern for vaginal mesh and graft               J Okla State Med Assoc.
     Shobeiri A,et al complications to the University of Oklahoma            2012; 105(9):356-
                      Pelvic and Bladder Health Clinic.
3800 Ryu, et al       Randomized trial of tension-free vaginal tape          European Urology
                      (TVT) vs. tension-free vaginal tape obturator (TVT-    Supplements 4 (2005) No. 3,
                      O) in the surgical treatment of stress urinary         pp. 15
                      incontinence: comparison of operation related
                      morbidity
3801 Sajadi,           Complications of Transvaginal Apical Repairs:         Complications of Female
     Vasavada          Evaluation and management                             Incontinence and Pelvic
                                                                             Reconstructive Surgery
3802 Sanderson DJ,     Bilateral obturator neuropathy after transobturator   Female Pelvic Med Reconstr
     Ghomi A           vaginal sling: a case report                          Surg (2014);00: 00-00

3803 Savary, et al     What about transvaginal mesh repair of pelvic        Gynecol Obstet Biol Reprod
                       organ prolapse? Review of the literature since the (Paris). 2009 Feb;38(1):11-41
                       HAS
3804 Seo, et al        Comparison between the transobturator vaginal        ICS 2011
                       tape inside out and single incision sling system in
                       the treatment of female stress urinary incontinence:
                        prospective randomized study

3805 Shah, et al       Bacteriological analysis of explanted transvaginal
                       meshes
3806 Shapiro, et al    Short Term Results Of PINNACLE(R) Procedure           Female Pelvic Medicine &
                       Used To Treat Anterior/apical Prolapse In 43          Reconstructive Surgery (2010)
                       Patients                                              16, 2: s19
3807 Shek, KL;         Imaging of slings and meshes                          AJUM 17 (2): 61-71
     Dietz, HP
3808 Shull, et al      A transvaginal approach to repair of apical and      Am J Obstet Gynecol
                       other associated sites of pelvic organ prolapse with 2000;183:1365-74
                       uterosacral ligaments

                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          85
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 232 of
                                                                424
                                         KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                         CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                           Journal Citation              Stipulation Offered Admitted Refused
No.
3809 Siddique, Sobail Vaginal Anatomy and Physiology                      J Pelvic Med Surg 2003;9:263-
                                                                          272
3810 Silva, et al       Uterosacral Ligament Vault Suspension             Obstet Gynecol 2006;108:255-
                                                                          63
3811 Silva, Karram      Scientific basis for use of grafts during vaginal Curr Opin Obstet Gynecol
                        reconstructive procedures                         17:519-529
3812 Silva-Filho, et al Comparative study of autologous pubovaginal sling Arch Gynecol Obstet (2006)
                        and synthetic transobturator (TOT) SAFYRE sling 273:
                        in the treatment of stress urinary incontinence   288-292

3813 Simon,             Vaginal prolapse repair using the Prolift kit: a    European Journal of
     Debodinance        registry of 100 successive cases                    Obstetrics & Gynecology and
                                                                            Reproductive Biology 158
                                                                            (2011) 104-109
3814 Sivaslioglu, et al A randomized comparison of polypropylene mesh       Int Urogynecol J (2008)
                        surgery with site-specific surgery in the treatment 19:467-471
                        of cystocoele
3815 Slack, et al       A standardized description of graft-containing       Int Urogynecol J (2012) 23
                        meshes and recommended steps before the              (Suppl 1):S15-S26
                        introduction of medical devices for prolapse surgery

3816 Smith, et al       Pathologic Evaluation of Explanted Vaginal Mesh: Female Pelvic Med Reconstr
                        Interdisciplinary Experience From a Referral Center Surg 2013;19: 238-241

3817 Sokol, et al       One-year objective and functional outcomes of a     Am J Obstet Gynecol
                        randomized clinical trial of vaginal mesh for       2012;206:86.e1-9
                        prolapse
3818 Song YF,           [Comparative study of tension-free vaginal tape     Zhonghua Fu Chan Ke Za Zhi.
     Huang HJ, Xu       and fascia lata for stress urinary incontinence].   2004 Oct;39(10):658-61.
     B, Hao L.          [Chinese].                                          Chinese.




                                                           PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                            86
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 233 of
                                                               424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                           Journal Citation                 Stipulation Offered Admitted Refused
No.
3819 Stanford, et al   Traditional native tissue versus mesh augmented       Int Urogynecol J (2012) 23:19-
                       pelvic organ prolapse repairs: providing an           28
                       accurate interpretation of current literature

3820 Stark, et al      Nerve irritation after laparoscopic hernia repair     Surg Endosc (1999) 13: 878-
                                                                             881
3821 Stav, et al       Pudendal Neuralgia Fact or Fiction                    Volume 64, Number 3
                                                                             OBSTETRICAL AND
                                                                             GYNECOLOGICAL
                                                                             SURVEY
3822 Subak, et al      Cost of Pelvic Organ Prolapse Surgery in the          Obstet Gynecol 2001;98:646 -
                       United States                                         51
3823 Sung, et al       Graft Use in Transvaginal Pelvic Organ Prolapse       Obstet Gynecol
                       Repair                                                2008;112:1131-42
3824 Swift, Steven     "First do no harm" and the emerging story of the      Int Urogynecol J (2007)
                       vaginal reconstructive mesh implant                   18:983-984
3825 Swift,et al       Pelvic Organ Support Study: The distribution ,        American Journal of
                       clinical definition, and epidemiologic condition of   Obstetrics and Gynecology
                       pelvic organ support defects                          (2005) 192, 795-806
3826 Sze, Karram       Transvaginal Repair of vault prolapse: A review       Obstet Gynecol 1997;89:466-
                                                                             75
3827 Tamanini, et al   A prospective, randomized and controlled trial for    The Journal of
                       the treatment of anterior vaginal wall prolapse:      Urology(2014), doi:
                       Medium- term follow-up                                10.1016/j.juro.2014.10.003.
3828 Tardiu, et al     Contasure-Needleless compared with                    Int Urogynecol J (2011)
                       transobturator- TVT for the treatment of stress       22:827-833
                       urinary incontinence
3829 Tardiu, et al     Needleless: a new treatment for the correction of
                       the stress urinary incontinence preliminary results




                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           87
                           Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 234 of
                                                                 424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author              Description                                       Journal Citation                Stipulation Offered Admitted Refused
No.
3830 The American        Committee Opinion No. 513: Vaginal Placement of Obstetrics &
     College of          Synthetic Mesh for Pelvic Organ Prolapse            Gynecology,118:1459- 64,01-
     Obstetricia                                                             Dec-11
3831 Urbankova, et al    Comparison of Contraction Exposure Rate             lnt Urogyneco1 J (2013) 24
                         Following Vaginal as Opposed to Abdominal           [Supp11):S1-Sl52
                         Implantation of Flat- Polypropylene implant
3832 Vaiyapuri, et al    Use of the Gynecare Prolift system in surgery for   Int Urogynecol J (2011)
                         pelvic organ prolapse: 1-year outcome               22:869-877
3833 Vardy, Michael      Mesh Complications-A Review of the Basic            Urogyn Update Volume 28,
                         Categories                                          Number 1
3834 Vervest, et al      Transobturator tape (TOT), inside-out or outside-in
                         approaches: does it matter
3835 Vierhout, Mark      The use of pessaries in vaginal prolapse            European Journal of
                                                                             Obstetrics & Gynecology and
                                                                             Reproductive Biology 117
                                                                             (2004) 4-9
3836 Visco,              Robotic Gynecologic Surgery                         Obstet Gynecol
     Advincula                                                               2008;112:1369-84)
3837 Visco, et al        Vaginal mesh erosion after abdominal sacral         Am J Obstet Gynecol
                         colpopexy                                           2001;184:297- 302
3838 Vollebregt, et al   Primary surgical repair of anterior vaginal         BJOG 2011;118:1518-1527
                         prolapse: a randomised trial comparing anatomical
                         and functional outcome between anterior
                         colporrhaphy and trocar- guided transobturator
                         anterior mesh
3839 Vollebregt, et al Effects of Vaginal Prolapse Surgery on Sexuality J Sex Med 2012;9:1200-1211
                       in Women and Men; Results from a RCT on Repair
                       With and Without Mesh
3840 Von Theobald, Laparoscopic sacrocolpopexy: results of a 100-       Gynecol Surg (2004) 1:31-36
     Cheret            patient series with 8 years follow-up
3841 Vu, et al         The Uphold Vaginal Support System: A New         AUGS
                       "Mininal Mesh" Anterior-Apical Repair

                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         88
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 235 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                          Journal Citation             Stipulation Offered Admitted Refused
No.
3842 Vu, et al          Minimal mesh repair for apical and anterior          lnt Urogynccol J (2012)
                        prolapse: initial anatomical and subjective          23:1753-
                        outcomes                                             1761
3843 Wall, Brown        Commercial pressures and professional ethics:        Int Urogynecol J (2009)
                        Troubling revisions to the recent ACOG Practice      20:765-767
                        Bulletins on surgery for pelvic organ prolapse

3844 Wall, Brown        The perils of commercially driven surgical           Am J Obstet Gynecol
                        innovation                                           2010;202:30.e1-4.
3845 Warren, et al      Is there a high incidence of hyestectomy and other   Am J Obstet Gynecol
                        nonbladder surgeries before and after onset of       2013;208:77.e1-6
                        interstitial cystitis/bladder pain syndrome

3846 Weber, et al     Anterior colporrhaphy: A randomized trial of three   Am J Obstet Gynecol
                      surgical techniques                                  2001;185:1299-306
3847 Whiteside, et al Risk factors for prolapse recurrence after vaginal   American Journal of
                      repair                                               Obstetrics and Gynecology
                                                                           (2004) 191, 1533-
3848   Whiteside,       Informed consent and the use of transvaginal       Obstet Gynecol
       James            synthetic mesh                                     2011;118:1409-16
3849   Withagen MI,     Trocar-guided mesh compared with conventional      Obstetrics &
       Milani AL, den vaginal repair in recurrent prolapsed: a randomized Gynecology,117:242- 50 ,01-
       Boon J           controlled trial.                                  Feb-11
3850   Wong,et al       Collagen content of nonsupport tissue in pelvic    Am J Obstet Gynecol
                        organ prolapse and stress urinary incontinence     2003;189:1597-600
3851   Wu, et al        Lifetime Risk of Stress Urinary Incontinence or    Obstet Gynecol
                        Pelvic Organ Prolapse Surgery                      2014;123:1201-6
3852   Yahi, H., Clave, Histological analysis of peri-prosthetic tissue of Int Urogynecol J, 18(1.S149)
       A, et al         mesh explanted for complication after sui or pop
                        surgery




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          89
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 236 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                         Journal Citation              Stipulation Offered Admitted Refused
No.
3853 Yongue, et al     Are the outcomes of transobturator tape procedure   Int Urol Nephrol (2014)
                       for female stress urinary incontinence durable in   46:1295-1300
                       long-term follow-up?
3854 Zoorob, et al     Management of Mesh Complications and Vaginal        Urol Clin N Am 39 (2012)
                       Constriction: A Urogynecology Perspective           413-418

3855 Smith, et al      Materials characterization of explanted             Journal of Biomaterials
                       polypropylene hernia mesh: Patient factor           Applications 0(0) (2015)
                       correlation
3856 Imel, et al       In Vivo Oxidative Degradation of Polypropylene      Biomaterials (2015)
                       Pelvic Mesh
3857 Drake, MJ         Midurethral sling placement by the bottom-up        BJU International Atlas of
                       retropubic approach, with the Advantage system      Devices Feb 2008

3858 Iakovlev, et al   Degradation of polypropylene in vivo: A             J Biomed Mater Res Part B
                       microscopic analysis of meshes explanted from       2015
                       patients
3859 Ward, et al       Minimally invasive synthetic suburethral slings:  The Obstetrician &
                       emerging complications                            Gynaecologist 2005; 7:223-
                                                                         232
3860 Lee, et al        Meshology: a fast-growing field involving mesh    Expert Rev. Med. Devices
                       and/or tape removal procedures and their outcomes 12(2), 201-216 (2015)

3861 Deprest, et al    The need for preclinical research on pelvic floor   BJOG 2013; 120:141-143
                       reconstruction
3862 Maher, et al      The transvaginal mesh decade                        Expert Rev. Obstet. Gynecol
                                                                           8(5) 485-492 (2013)

3863 Kane, et al       Midurethral Slings for Stress Urinary Incontinence Clinical Obstetrics and
                                                                          Gynecology; Vol 51 (1), 124-
                                                                          135



                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          90
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 237 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                            Journal Citation                Stipulation Offered Admitted Refused
No.
3864 Feiner, et al      Efficacy and safety of transvaginal mesh kits in the   BJOG 2009; 116:15-24
                        treatment of prolapse of the vaginal apex: a
                        systematic review
3865 Hilton P           Long-term follow-up studies in pelvic floor            BJOG 2008; 115: 135-143
                        dysfunction: the Holy Grail or a realistic aim?
3866 Shepherd, et al    Uniaxial biomechanical properties of seven             Int Urogynecol J (2012)
                        different vaginally implanted meshes for pelvic        23:613-620
                        organ prolapse
3867 Blitstein, et al   A Novel Composite Sling for the Treatment of           Int. Congress of the European
                        Stress Urinary Incontinence: First Clinical            Hernia Society June 22, 2001
                        Experience
3868 Ulmsten, et al     Creating a gold standard surgical procedure: the       Int Urogynecol J (2015)
                        development and implementation of TVT                  26:787-789
3869 Feola, Moalli,     Stress-Shielding: The Impact of Mesh Stiffness on      Female Pelvic Medicine &
     et. al.            Vaginal function                                       Reconstructive Surgery. Vol.
                                                                               17, No. 5, Supp 2
                                                                               September/October 2011
3870 Heniford, B.T.     The benefits of lightweight meshes in Ventral
                        Hernia Repair in Ventral Hernia Repair
3871                    The benefits of lightweight meshes in Ventral
                        Hernia Repair in Ventral Hernia Repair CD
3872                    Guided Tissue Regeneration                             BSCM06100130722
3873                    AUGS Corporate Members Webpage
3874                    AUGS Corporate Membership Program
3875                    AUGS Corporate Support Webpage
3876                    AUGS Practice Bulletin Summary Urinary                 Obstetrics & Gynecology Vol.
                        Incontinence in Women                                  126, No. 5, November 2015

3877                    AUGS Practice Bulletin Urinary Incontinence in         Obstetrics & Gynecology Vol.
                        Women                                                  126, No. 5, November 2015




                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           91
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 238 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                          Journal Citation               Stipulation Offered Admitted Refused
No.
3878 Nilsson          Creating a gold standard surgical procedure: the      Int Urogynecol J (2015) 26:
                      development and implementation of TVT                 467-469
3879 Hokenstad, et al Health-Related Quality of Life and Outcomes After     Female Pelvic Medicine &
                      Surgical Treatment of Complications from              Reconstructive Surgery Vol.
                      Vaginally Placed Mesh                                 21, No. 3, May/June 2015

3880 Rogers            Urinary Stress Incontinence in Women                 N Eng J Med 2008; 358: 1029-
                                                                            36
3881 Haylen, et al     An International Urogynecological Association        IUGA/ICS Abstract
                       (IUGA) / International Continence Society (ICS)
                       joint terminology and classification of the
                       complications related directly to the insertion of
                       prostheses (meshes, implants, tapes) & grafts in
                       female pelvic floor surgery
3882 KUMed             Female Urology and Urinary Incontinence
3883 FDA               Update on Serious Complications Associated with
                       Transvaginal Placement of Surgical Mesh For
                       Pelvic Organ Prolapse: FDA Safety Communication

3884 Raz, et al        Surgical mesh for pelvic organ prolapse repair the   UCLA Health Clinical Update
                       subject of FDA warning                               9/19/12
3885 Raz, et al        Surgical mesh for pelvic organ prolapse repair the   UCLA
                       subject of FDA warning
3886                   Mesh related complications                           UCLA
3887                   AUA 2013 Annual Meeting Highlights Voiding           AUA News Oct. 2013
                       Dysfunction/Female Urology
3888                   Update: Answer to some common questions              NICE March 30 2010
3889                   Pelvic Medicine and Reconstruction                   UCLA
3890 Azais, et al      Prolapse repair using the Elevate kit: prospective   Int Urogynecol J (2012) 23:
                       study on 70 patients                                 1421-1428
3891 Thomas, et al     Chapter 17: Silicones in Medical Applications



                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          92
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 239 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                           Journal Citation                Stipulation Offered Admitted Refused
No.
3892 Williams D.        On the mechanisms of biocompatibility.                Biomaterials. 29(2008):2941-
                                                                              2953
3893                   Urinary Incontinence Treatment Network. The            The Journal of Applied
                       Trial of Mid-Urethral Slings (TOMUS): Design           Research. Vol. 8, No. 1, 2008
                       and Methodology.
3894   Chu, Welch      Characterization of morphologic and mechanical
                       properties of surgical mesh fabrics
3895   Cozad, et al    Materials characterization of explanted
                       polypropylene , polyethylene terephthalate, and
                       expanded polytetrafluoroethylene composites:
                       Spectral and thermal analysis.
3896   Klosterhalfen , The lightweight and large porous mesh concept for
       et al           hernia repair
3897   Jansen et al    Characterization of Plastics in Failure Analysis
3898   Morgan et al    The Marlex sling operation for the treatment of        Vol. 151, No. 2
                       recurrent stress urinary incontinence: A 16-year
                       review
3899                   38th Annual IUGA Meeting, Dublin, Ireland, 28          Int Urogynecol J (2013) 24
                       May - 1 June 2013: Oral Presentations                  (Suppl 1): S1-S152
3900                   FDA strengthens requirements for surgical mesh
                       for the transvaginal repair of pelvic organ prolapse
                       to address safety risks
3901   Skrypunch OW. Giant Papillary Conjuctivitis from an Exposed            Can J Opthalmology 186
                       Porlene Suture.                                        21(5:189-192)




                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           93
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 240 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                       Journal Citation                   Stipulation Offered Admitted Refused
No.
3902 Rogo-Gupta L,     Trends in surgical mesh use for pelvic organ      Obstet Gynecol. 2012 Nov
     Rodriguez LV,     prolapse from 2000 to 2010.
     Litwin MS,
     Herzog TJ,
     Neugut AI, Lu
     YS, Raz S,
     Hershman DL,
     Wright JD.



3903 Palomba S,        Single-incision Mini-slings Versus Retropubic     J Minim Invasive Gynecol.
     Oppedisano R,     Tension-free Vaginal Tapes: A Multicenter         2014 Mar-Apr;21(2):303-10
     Falbo A, et al.   Clinical Trial.
3904 Kaufman M.        Contemporary Role of Autologous Fascial Bladder   Urol Clin North Am. 2012
                       Neck Slings: A Urology Prospective.               Aug;39(3):317-23
3905 Hernandez-        Long-term anisotropic mechanical response of      Journal of the Mechanical
     Gascon, B.,       surgical meshes used to repair abdominal wall     Behavior of Biomedical
     Pefia, E.,        defects                                           Materials, (2012) 5 (1), p. 257-
     Pascual, G.,                                                        271
     Rodriguez, M.,
     J.M. Bellon,
     J.M. & Calvo,
     B.
3906 Abdel-Fattah    Lower urinary tract injuries after transobturator GJOG 2006; 113: 1377-1381
     M, et al.       tape insertion by different routes: a large
                     retrospective study
3907 Abdel-fattah M, Primary and repeat surgical treatment for         BMJ Open 2011; 1:e000206
     et al.          female pelvic organ prolapse and incontinence
                     in parous women in the UK: a register linkage
                     study



                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         94
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 241 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                        Journal Citation                Stipulation Offered Admitted Refused
No.
3908 Abdel-Fattah       Single-Incision Mini-Slings Versus Standard        European Urology. 2011,
     M, Ford JA, et     Midurethral Slings in Surgical Management of       60(3),468-80
     al.                Female Stress Urinary Incontinence: A Meta
                        Analysis of Effectiveness and Complications
3909 Abdel-fattah M,    Evaluation of transobturator tapes (E-TOT)         Eur J Obstet Gynecol Reprod
     Ramsay I, et al.   study: randomised prospective single-blinded       Biol. 2010 Mar;149(1):106-
                        study comparing inside-out vs. outside-in          11. doi:
                        transobturator tapes in management of              10.1016/j.ejogrb.2009.11.023.
                                                                           Epub 2009 Dec 24
                        urodynamic stress incontinence: short term
                        outcomes
3910 Abdel-Fattah,      How common are tape erosions? A comparison         BJU International (2006),
     M., et al.         of two versions of transobturator tension-free     98(3): 594-598
                        vaginal tape procedure
3911 Abdelnaser KH,     The use of polypropylene mesh as a                 Int Urogynecol J 2008; 19:
     et al.             transobturator sling for the treatment of female   833-838
                        stress urinary incontinence (early experience
                        with 40 cases)
3912 Abdelwahab O,      Tension-free vaginal tape versus secure tension-   Current Urology(2010) 4 (2):
     Shedid I, et al.   free vaginal tape in treatment of female stress    93-98
                        Urinary Incontinence.
3913 Abrams P et al     Synthetic Vaginal Tapes for Stress                 European Urology 60 (2011)
                        Incontinence: Proposals for Improved               1207-1211
                        Regulation of New Devices in Europe
3914 Abrams T           The Regulation of Prescription Drug                2005; 153-169
                        Promotion In Ethics and the Pharmaceutical
                        Industry
3915 Achtari C, et al   Anatomical study of the obturator foramen and      Int Urogynecol J (2006) 17:
                        dorsal nerve of the clitoris and their             330-334
                        relationship to minimally invasive slings
3916                    ACOG Committee Opinion 439                         Informed Consent ACOB 439
                                                                           (2009)

                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       95
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 242 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                        Journal Citation                Stipulation Offered Admitted Refused
No.
3917                     ACOG Patient Safety in Obstetrics and            Committee opinion number
                         Gynecology ACOG                                  447, December 2009
3918   Afonso JS, et al Structural and thermal properties of              Acta of Bioengineering and
                         polypropylene mesh used in treatment of stress   Biomechanics (2009) 11(3)
                         urinary incontinence
3919   Agatstein EH, The Raz Bladder Suspensions: Treatment of            The Open Urology &
       et al             Stress Urinary Incontinence: 10 Years Personal   Nephrology Journal, 2014, 7,
                         Experience                                       86-90
3920   AGOS              Program of the 31st Annual Meeting of the        AGOS 2012
                         American Gynecological and Obstetrical
                         Society
3921   Agresta F, et al. Lightweight partially absorbable monofilament    Surg laparosc endosc percutan
                         mesh (polypropylene/poliglecaprone 25) for       tech 2007; 17:91-94
                         TAPP inguinal hernia repair

3922 Alajmo F, et al   Polypropylene suture fracture                      Ann Thorac Surg 1985;
                                                                          39(4):400
3923 Alariqi SAS, et   Biodegradation of y-sterilised biomedical          Polym Degrad Stab 2006;
     al                polyolefins under composting and fungal            91:1105-1116
                       culture environments
3924 Albrich, S;       TVT-Secur: A novel approach for the                Int Urogynecol J (2007) 18
     Naumann, G;       treatment of female genuine stress urinary         (Suppl 1): S25-5105
     Skala, C, et al   incontinence
3925 Alexander         Role of Suture Materials in the Development        Ann Surg 1967; 165(2): 192-
                                                                          199
3926 Ali SAM, et al Mechanisms of polymer degradation in                  Biomater 1993; 14(9): 648-658
                    implantable devices 1 Polycaprolactone
3927 Ali SAM, et al Mechanisms of polymer degradation in                  J Biomed Mater Res 1992;
                    implantable devices 2. Ply (DL-lactic acid).          27:1409-1418
3928 Ali SAM, et al The Mechanisms of Oxidative Degradation of            J App Polym Sci 1994; 51:
                    Biomedical Polymers by Free Radicals.                 1389-1398

                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        96
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 243 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                         Journal Citation                Stipulation Offered Admitted Refused
No.
3929 Alinsod R, et al Initial outcomes of a stabilized adjustable         Abstract 865 (2009)
                       minisling for female urinary stress incontinence
3930 Alinsod, R        Recent Advances in Tape Slings for Female        Reviews in Obstetrics &
                       Urinary Stress Incontinence                      Gynecology (2009) Vol. 2,
                                                                     No. 1
3931 Al-Omary R, et Long term patient satisfaction after suburethral Int Urogynecol J (2011) ss
     al.            sling operation for stress incontinence.         (Suppl 3): S1769-S2008
                      Abstract 381
3932 Amaro, JL, et al Clinical and qualify-of-life outcomes after     International Braz U Urol
                      autologous faxcial sling and tension-free       (2009) 35(1): 60-67
                      vaginal tape: A prospective randomized trial
3933 Amid PK, et al Biomaterials for abdominal wall hernia surgery Langenbecks Arch Chir 1994;
                      and principles of their applications            379:168-171
3934 Amid PK, et al. Classification of biomaterials and their related Hernia 1997; 1:15-21
                      complications in abdominal wall hernia surgery.

3935 Amith A, et al    IUGA 33rd Annual Meating, Taipei, Taiwan,          Int Urogynecol J (2008) 19
                       Oral Presentations                                 (suppl 1)
3936 Anderson DJ,      The structure of the human vaginal stratum         Am J Reprod Immunol.
     Marathe J,        corneum and its role in immune defense.            2014;71(6):618–623.
     Pudney J.
3937 Anderson H, et  Utilization of Adipose Tissue Biopsy and             Environmental Health
     al.             Characterizing Human Halogenated                     Perspective’s 1985; 60:127-
                     Hydrocarbon Exposure.                                131
3938 Anderson, et al Foreign Body Reaction to Biomaterials                Seminars in Immunology 20
                                                                          (2008) 86-100
3939 Apte, et al       Pain after suburethral sling insertion for urinary Pain Practice 2012; 12(2):88-
                       stress incontinence                                110




                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        97
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 244 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                     Journal Citation                 Stipulation Offered Admitted Refused
No.
3940 Araco, F. et al.   Obturator abscess with spread to the thigh after 2009 The Royal Australian
                        three years from a transobturator procedure      and New Zealand College of
                                                                        Obstetricians and
                                                                        Gynaecologists; 49: 328–339
3941 Arco F., et al TVT-O vs TVT a randomized trial in patients         Int Urogynecol J 2008; 19:917-
                    with different degrees of urinary stress            926
                    incontinence
3942 Arunkalaivanan Efficacy and safety of transobturator tape          ICS 2009 Abst. 778
     A, et al       (Obtryx™) in women with stress urinary
                    incontinence and intrinsic sphincter deficiency:
                     results from international Obtryx™ registry
3943 Aslanzadeh S, Photodegradation of polypropylene thermal            Polym Degrad Stab 2005;
     et al          bonded non-woven fabric                             90:461-470
3944 AUGS           Urinary Incontinence in Women Practice              Bulletin 155; November 2015

3945                  AUGS/SUFU Position Statement on Mesh
                      Midurethral Slings for Stress Urinary
                      Incontinence
3946 Austoni E, et al Partially absorbable tension-free sling (T-       Medium term follow up Dept
                      Sling/Uromesh 2) in non-invasive treatment of     Urology, University of Milan,
                      mild and severe anterior wall prolapse with       Italy
                      stress urinary incontinence.
3947 Azadi A, et al   Scanning electron microscopy (SEM) of             Female Pelvic Med &
                      vaginal mesh removed due to pelvic pain           Reconstr Surg 2013;19(5) S99
                                                                        - Presentation Number: Poster
                                                                        12
3948 B. Alnaif and      Bacterial Vaginosis Increases in Pessary Users. Int Urogynecol J 2000)
     H. P. Drutz.                                                       11:219-223.
3949 Babalola, E., et   Vaginal erosion, sinus formation, and           Int. Urogynecol. J. (2006)
     al.                ischiorectal abscess following transobturator   17:418-421.
                        tape: ObTape implantation

                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       98
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 245 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                       Journal Citation             Stipulation Offered Admitted Refused
No.
3950 Baldo M,          Childhood vulval lichen sclerosus:         Clin Exp
     Bhogal B,         autoimmunity to the basement membrane zone Dermatol. 2010;35:543–545
     Groves RW,        protein BP180 and its relationship to
     Powell J,         autoimmunity.
     Wojnarowska F.

3951 Ballard, J., et al. Harnessing a Health Information Exchange to    Abstract
                         Identify Surgical Device Adverse Events for
                         Urogynecologic Mesh
3952 Banks CL, et al. Abscess formation following trans-obturator       Int Urogynecol J (2006) 17
                         tape procedures.                               (Suppl 2):S171-S359
3953 Baracat, F;         Unfavorable immediate outcome of the TVT       Journal of Urology (2008)
     Iglesias, R, et al. Secur sling in twenty consecutive women with   Vol. 179, No. 4, Supp 1566
                         stress urinary incontinence.
3954 Barber MD,          Apical prolapse                              Int Urogynecol J 2013;
     Maher C                                                          24:1815-1833
3955 Barbolt, T.       Biology of Polypropylene/polyglactin 910       Journal Int Urogynecol
                       Grafts.                                        J.17.S1 (2006): 26-30
3956 Barone WR, et     The impact of boundary conditions on surface J Biomechanics, Accepted 28
     al.               curvature of polypropylene mesh in response to Feb 2015, In Press
                       uniaxial loading.
3957 Barone, DVM,      Determinants of Postoperative Outcomes of        Obstet Gynecol, 2012
     MS, Mark A, et    Female Genital Fistula Repair Surgery.           September; 120(3); 524-531
     al.
3958 Barrington, J,    Bowel function, sexual and prolapse symptoms     International Continence
     Doherty, T.       following posterior Avualta mesh repair for      Society, abstract.
                       recurrent vaginal wall prolapse.
3959 Barrington, J,    Improvements in prolapse and sexual              International Continence
     Hogg, S.          symptoms following anterior Avaulta for          Society, abstract.
                       recurrent cystocele.


                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      99
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 246 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                        Journal Citation               Stipulation Offered Admitted Refused
No.
3960 Barski D, et al.   Review Article Management of mesh                  BioMed research
                        complications after SUI and POP repair:            international 2015 (2015).
                        Review and analysis of the current literature.
3961 Barski D, et al.   Systematic review and classification of            Surg Technol Int 2014;
                        complications after anterior, posterior, apical,   24:217-24
                        and total vaginal mesh implantation for
                        prolapse repair.
3962 Bellon J,          In vitro interaction of bacteria with              Biomaterials 2001 Jul;
     Honduvilla N,      polypropylene/ePTFE prostheses.                    22(14):2021-4
     Jurado F, et al.
3963 Benassi, G., et    Abscess formation at the ischiorectal fossa 7      Int. Urogynecol. J. (2007)
     al.                months after the application of a synthetic        18:697-699.
                        transobturator sling for stress urinary
                        incontinence in a type II diabetic woman.
3964 Bendavid,          Mesh-Related SIN Syndrome. A Surreptitious         International Journal of
     Iakovlev et al.    Irreversible Neuralgia and Its Morphologic         Clinical Medicine 2014; 5:
                        Background in the Etiology of Post-                799-810
                        Herniorrhaphy Pain.
3965 Bennison LR,       The pH of wounds during healing and                Wound Practice and Research.
     Miller CN,         infection: a descriptive literature review.         Volume 25 Number 2 – June
     Summers RJ,                                                           2017
     Minnis AMB,
     Sussman G &
     McGuiness.




                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         100
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 247 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                       Journal Citation             Stipulation Offered Admitted Refused
No.
3966 Beverly E. Sha,   Utility of Amsel Criteria, Nugent Score, and  J Clin Microbiol. 2005 Sep;
     Hua Y. Chen,      Quantitative PCR for Gardnerella vaginalis,   43(9): 4607–4612.
     Qiong J. Wang,    Mycoplasma hominis, and Lactobacillus spp.
     M. Reza           for Diagnosis of Bacterial Vaginosis in Human
     Zariffard,
                       Immunodeficiency Virus-Infected Women.
     Mardge H.
     Cohen, and
     Gregory T.
     Spear.


3967 Bodaszewska       Evaluation of group B Streptococcus               Med Dosw Mikrobiol 2010;62
     M, Brzychczy-     susceptibility to lactic acid bacteria strains.
     Wloch M,
     Gosiewski T,
     Adamski P,
     Strus M,
     Heczko PB.
3968                   Bondili A, Deguara C, Cooper J, Medium-term
                       effects of a monofilament polypropylene mesh
                       for pelvic organ prolapse and sexual function
                       symptoms. J Obstet Gynaecol 2012; 32(3):285-
                       290
3969 Bondili A,        Two year follow up of sexual function          ICS 2010; Poster 1153
     Dengura C,        symptoms and quality of life symptoms after an
     Cooper J          innovative procedure - Avaulta synthetic mesh
                       for pelvic orgran prolapse.




                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         101
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 248 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                     Journal Citation              Stipulation Offered Admitted Refused
No.
3970 Borgdorff H,      Lactobacillus-dominated cervicovaginal micro- ISME J 2014;8:1781
     Tsivtsivadze E,   biota associated with reduced HIV/STI
     Verhelst R,       prevalence and genital HIV viral load in
     Marzorati M,      African women.
     Jurriaans S,
     Ndayisaba GF,
     et al.
3971 Bouikerrou M, Study of the biomechanical properties of         European J Obstet & Gynecol
     Boulanger L,      synthetic implanted in vivo.                 and Repro Bio 2007; 134:262-
     Rubod C, et al.                                                267
3972 Boyles SH, et al. Complications associated with transobturator Int Urogynecol J (2007) 18:19-
                       sling.                                       22
3973 Boyles, S. H., et Complications associated with transobturator International Urogynecology
     al.               sling procedures.                            Journal and Pelvic Floor
                                                                    Dysfunction (2007), 18(1): 19-
                                                                    22.
3974 Bracco P, et al. Comparison of polypropylene and polyethylene Hernia 2005; 9:51-55
                      terephthalate (Dacron) meshes for abdominal
                      wall hernia repair: A chemical and
                      morphological study.
3975 Brown, B., et al Characterization of the host inflammatory        (2015) ajog.org
                      response following implanation of prolapse
                      mesh in rhesus macaque.
3976 Brubaker L, et Adverse events over two years after retropubic     Am J Obstet Gynecol 2011;
     al.              or transobturator midurethral sling surgery      205: 498.e1-6
                      findings from the Trial of Midurethral Slings
                      (TOMUS) study.
3977 Brubaker, et al. Adverse events over two years after retropubic   Am J Obstet Gynecol (2011);
                      or transobturator midurethral sling surgery:     205(5):498e1-498.e6
                      findings from the trial of midurethral sling
                      (TOMUS) study.

                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      102
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 249 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                        Journal Citation                Stipulation Offered Admitted Refused
No.
3978 Brubaker, L., et A perfect storm.                                   Int Urogynecol J, 23(1), 3-4.
     al.                                                                 doi: 10.1007/s00192-011-
                                                                         1596-8 (2012)
3979 Bullock, T., et   Advances in female stress urinary                 BJU Intl. (2006) 98 Supp. 1:
     al.               incontinence: mid-urethral slings.                32-40.
3980 Buret A, et al.   An in vivo model to study the pathobiology of     J Biomed Mater Research
                       infectious biofilms on biomaterials surfaces.     1991; 25: 865-874
3981 C. Chaliha, U.    SIS graft for anterior vaginal wall prolapse      International Urogynecology
     Khalid, L.        repair—a case-controlled study                    Journal and Pelvic Floor
     Campagna, G.                                                        Dysfunction, vol. 17, no. 5,
     A. Digesu, B.                                                       pp. 492–497, 2006
     Ajay, and V.
     Khullar
3982 Cameron AP, et    The treatment of female stress urinary            Open Access J Urology
     al.               incontinence: an evidenced-based review           2011:3 109-120
3983 Campagna L, et    Transobturator (TO) T-sling (herniamesh) for      IUGA Abstract 445
     al.               the treatment of stress urinary incontinence: 3
                       years follow up study.
3984 Cao J., et al.    In Vitro Study: Synthetic Prosthetic Meshes       Presented at AATCC
                       for Inguinal Hernia Repair.                       International Conference May
                                                                         18-20 in Atlanta, GA
                                                                         AATCC Review
                                                                         November/December 2011
3985 Capobianco G, TVT-Abbrevo: efficacy and two years follow- Clin Exp Obstet Gynecol
     Dessole M, et al. up for the treatment of stress urinary  (2014); 41(4): 445-447
                       incontinence.
3986 Cappelletti M,    The use of mesh in abdominal wall defects.        Minerva Chir 1997 Oct;
     Attolini G,                                                         52(10):1169-76
     Cangioni G, et
     al.
3987 Carey M, et al.   Vaginal repair with mesh versus colporrhaphy      BJOG 2009; 116:1380-1386
                       for prolapse: a randomised controlled trial.
                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       103
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 250 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                       Journal Citation               Stipulation Offered Admitted Refused
No.
3988 Carey M, Slack     Vaginal surgery for pelvic organ prolapse using BJOG 2008; 115:391-397
     M, et al.          mesh and a vaginal support device.
3989 Celine Mary,       Comparison of the In Vivo Behaviour of          ASAIO Journal, 44 (1998)
     Yves Marois,       Polyvinylidene Fluoride and Polypropylene       199-206
     Martin W.          Sutures Used in Vascular Surgery
     King, Gaetan
     Laroche, Yvan
     Douville,
     Louisette
     Martin, Robert
     Guidoin


3990 Cervigni, M, et    Collagen-coated polypropylene mesh in             European J of Ob & Gyn &
     al.                vaginal prolapse surgery: an observational        Reproductive Biology 2011,
                        study.                                            156: 223-227.
3991 Challoner, D,      Medical Devices and the Public's Health The       Institute of Medicine of the
     Korn, D.           FDA 510(k) Clearance Process at 35 Years.         National Academies Report
                                                                          Brief July 2011
3992 Chambers GK,       An assessment of the use of intravesical          J Urol. 1999; 162: 699-701
     Fenster HN,        potassium in the diagnosis of interstitial
     Cripps S, et al.   cystitis.

3993 Chen L, Ashton-    Interaction among apical support, levator ani   Obstet Gynecol.
     Miller JA, Hsu     impairment, and anterior vaginal wall prolapse. 2006;108:324–32
     Y, DeLancey
     JO.
3994 Geynisman-Tan      Surgical Updates in the Treatment of Pelvic       Rambam Maimonides Med
     J, Kenton K.       Organ Prolapse                                    J.2017;8(2):e0017.

3995 Choo, Myung-       Challenge of One-incision Midurethral sling       LUTS (2009) 1, 10-15
     Soo.               for female stress urinary incontinence: current
                        results.

                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         104
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 251 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                      Journal Citation                 Stipulation Offered Admitted Refused
No.
3996 Clavè A, et al.   Polypropylene as a reinforcement in pelvic       Int Urogynecol J 2010; 21:261-
                       surgery is not inert: Comparative analysis of    270
                       100 explants.
3997 Clave, et al.     Polypropylene as a reinforcement in pelvic       Int Urogynecol J 2010 Mar;
                       surgery is not inert: comparative analysis of    21(3):261-70
                       100 explants.
3998 Clayman HM.       Polypropylene.                                   Ophthalmol 1981; 88:959-964

3999                    Clinical outcome of the TVTsecur at one year    ETH.MESH.00147186
4000 Cobb W, Burns      Textile analysis of heavy weight, mid-weight,   J Surgical Research 2006;
     J, Peindl R, et    and light weight polypropylene mesh in a        136:1-7
     al.                porcine ventral hernia model.
4001 Cobb WS, et al. The argument for lightweight polypropylene         Surg Innov 2005 12: 63-69
                        mesh in hernia repair.
4002 Colaco, J. et al., Abscess formation after transobturator sling    Gynecol Surg (2007)
                        placement: a case report                        4:223–224.
4003 Connolly,          Necrotizing Surgical Site Infection After       Obstetrics and Gynecology,
     Thomas,            Tension-Free Vaginal Tape                       VOL. 104, NO. 6,
                                                                        DECEMBER 2004
4004 Cook Urological Surgisis Soft Tissue Grafts: A Revolutionary       2004
                       surgical mesh for tissue reinforcement
4005 Cornel G.         Fracture of Polypropylene Suture.                Ann Thorac Surg 1982;
                                                                        [Deleted Object]:641
4006 Cornu JN, et al. TVT SECUR Single-Incision Sling After 5           European Urology 62.4
                       Years of Follow-Up: The Promises Made and        (2012): 737-38
                       the Promises Broken.
4007 Costa P, Grise    Surgical treatment of female stress urinary      European Urology
     P, et al.         incontinence with a trans-obturator-tape
                       (T.O.T.) Uratape: short term results of a
                       prospective multicentric study.


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       105
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 252 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                     Journal Citation                 Stipulation Offered Admitted Refused
No.
4008 Costello K, et al. Investigation of the mechanical strength of     Poster presented at 12th
                       explanted polypropylene hernia meshes            annual meeting of Institute of
                       (abstract).                                      Biological Engineering, St.
                                                                        Louis, MO March 29-April 1,
                                                                        2007
4009 Culligan PJ,     Evaluation of a transvaginal mesh delivery        Am J Obstet Gynecol 2010;
     Littman PM,      system for the correction of pelvic organ         203:506.e1-6
     Salamon CG, et   prolapse: subjective and objective findings at
     al.              least 1 year after surgery.
4010 Culligan, PJ, et Subjective and objective outcomes greater than    Femal Pelvic Medicine &
     al.              or equal to 1 year after placement of a vaginal   Reconstructive Surg, 2010,
                      mesh delivery system to correct pelvic organ      Vol. 16, No. 2 (Suppl): S16.
                      prolapse.
4011 Dati, S, et al.  Prolift vs. Avaulta for transvaginal repair of    Int Urogynecol J (2008) 19
                      severe pelvic prolapse                            (Suppl 2):S248.
4012 de Castro Brás Evaluation of crosslinked and non-crosslinked       Hernia. 2011;16(1):77–89.
     LE, Shurey S,    biologic prostheses for abdominal hernia
     Sibbons PD.      repair.

4013 De Gregorio       In vitro and in vivo effects of beneficial       J Med Micro- biol 2014;63
     PR, Juarez        vaginal lactobacilli on pathogens responsible
     Tomas MS,         for urogenital tract infections .
     Leccese Terraf
     MC, Nader-
     Macias ME.

4014 de Leval J,       The original versus a modified inside-out        The International
     Thomas A, and     transobturator procedure: 1-year results of a    Urogynecology
     Waltregn.         prospective randomized trial.                    Journal,22:145-56,21-Sep-10
4015 De Ridder D       Should we use meshes in the management of        Current Opinion in Urology
                       vaginal prolapse?                                2008; 18:377-382.


                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        106
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 253 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                         Journal Citation                 Stipulation Offered Admitted Refused
No.
4016 de Tayrac R, et    A 2-year anatomical and functional                  IntUrogynecol J 2006 Feb;
     al.                assessment of transvaginal rectocele repair         17(2):100-5
                        using a polypropylene mesh.
4017 de Tayrac R, et    Basic science and clinical aspects of mesh          Int Urogynecol J 2011; 22:775-
     al.                infection in pelvic floor reconstructive surgery.   780
4018 de Tayrac R,       Complications of pelvic organ prolapse              Int Urogynecol J 2013;
     Sentilhes L        surgery and methods of prevention.                  24:1859-1872.
4019 de Tayrac, R et    Long-term anatomical and functional                 Int Urogynecol J (2006) 17:
     al.                assessment of trans- vaginal cystocele repair       483-488.
                        using a tension-free polypropylene mesh.
4020 de Tayrac, R,      Trans-obturator tape procedure for female
     Costa, P.          stress urinary incontinence: one year follow-up
                        in 401 patients.
4021 de Tayrac, R, et   Anatomical and functional assessment of             Int Urogynecol J (2008) 19
     al.                prolapse repair by vaginal route using a            (Supp11):S96.
                        collagen coating polypropylene messh. A
                        French prospective multicenter study. 3-year
                        results.
4022 de Tayrac, R, et   Sexuality and quality of life in women with         International Continence
     al.                genital prolapse: impact of vaginal surgery         Society, abstract.
                        with low-weight protected polypropylene mesh

4023 de Tayrac., et al. Long term anatomical and functional results         Int Urogynecol J 2006 Sept;
                    after trans-vaginal cystocele repair using a            17(5):483-8
                    tension-free polypropylene mesh.
4024 Debodinance P, TVT Secur : More And More Minimal                       Int Urogynecol J (2007) 18
     et al.         Invasive-Preliminary Prospective Study on 40            (Suppl 1):S107–S244
                    Cases.




                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         107
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 254 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author         Description                                            Journal Citation                Stipulation Offered Admitted Refused
No.
4025 Debodinance P, TVT Secur: Prospective Study and Follow up             Journal de Gynecologie
     Legrange E, et to 1 Year about 154 Patients.                          Obstetrique et Biologie de la
     al.                                                                   Reproduction (2009) 38, 299-
                                                                           303
4026 Deffieux, X., et Prepubic and thigh abscess after successive          Int. Urogynecol. J. (2007)
     al.              placement of two suburethral slings.                 18:571-574.
4027 DeLancey JO      Structural support of the urethra as it relates to   Am J Obstet Gynecol.
                        stress urinary incontinence: the hammock           1994;170:1713–1723
                        hypothesis
4028 Delroy CA, et      The use of transvaginal synthetic mesh for         Int Urogynecol J 2013;
     al.                anterior vaginal wall prolapse repair: A           24:1899-1907
                        randomized controlled trial.
4029 Demirkesen, O, Are the effectiveness and complication rates of        Türk Üroloji Dergisi: 34(4):
     et al.             transoburator and tension-free vaginal tape        456-462, 2008
                        similar?
4030 Descazeaud A, Traitement de l'incontinence urinaire d'effort
     Salet-Lizée, et al par bandelette TVT-O : résultats immédiats et
                        à un an Gynécologie Obstétrique & Fertilité
4031 DeSouza, R., et Adductor brevis myositis following                    Int. Urogynecol. J. (2007)
     al.                transobturator tape procedure: a case report and   18:817-820.
                        review of the literature.
4032 Deval B and        Management of the complications of the             Current Opinion in Urology
     Haab F.            synthetic slings.
4033 Deval, Bruno,      Objective and Subjective Cure Rates after          European Urology (2006)
     et al.             Trans-Obturator Tape (OBTAPE) Treatment of         49:373-377.
                        Female Urinary Incontinence
4034 Di Piazza L,       Complications in short suburethral sling           Int Urogyn J 2009;20(Suppl
     Piroli Torelli     positioning.                                       3):S403-404 IUGA Abst 430
       D,et al




                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         108
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 255 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                      Journal Citation                  Stipulation Offered Admitted Refused
No.
4035                   Discrepancies between trial results reported on Medical Press
                       clinical trial registry and in journals         medicalxpress.com March 11,
                                                                        2014
4036 Dmochowski R, Transvaginal Radio Frequency Treatment of            The Journal of Urology 2003
     et al.        the Endopelvic Fascia: A Prospective                 March; 169:1028-1032
                       Evaluation for the Treatment of Genuine Stress
                       Urinary.
4037 Domingo, S., et Diagnosis, management and prognosis of             The Journal of Urology
     al.               vaginal erosion after transobturator suburethral (2005), 173(5): 1627-1630.
                       tape procedure using a nonwoven thermally
                       bonded polypropylene mesh.
4038 Doshani A, et al. Uterine prolapse                                 BMJ : British Medical
                                                                        Journal. 2007;335(7624):819-
                                                                        823.
                                                                        doi:10.1136/bmj.39356.60407
                                                                        4.BE
4039 Dougherty S, et Endogenous Factors Contributing to prosthetic      Infect Dis Clin North Am
     al              device infections                                  1989; 3(2):199-209
4040 Drahoradova P,  Comparative Development of Quality of Life         UroGynecological
     Masata J, et al Between TVT and Burch Colposuspension              Association August 25-27;
                     Proceedings of the 34th Annual Meeting of the      Paris, France (, 2004) Abstract
                     International Continence Society and the           278
                     International
4041 Duckett JR,     Groin pain after a tension-free vaginal tape or    BJU Int. 2005 Jan;95(1):95-7
     Jain S          similar suburethral sling: management
                     strategies
4042 Dumville JC, et Reporting attrition in randomised controlled       BMJ : British Medical
     al              trials                                             Journal. 2006;332(7547):969-
                                                                        971




                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       109
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 256 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                     Journal Citation                 Stipulation Offered Admitted Refused
No.
4043 Dunn, G.,         Changed Women: The Long-Term Impact of          Female Pelvic Medicine &
     Hansen, B.,       Vaginal Mesh Complications.                     Reconstructive Surgery 2014;
     Egger, M.,                                                        Vol. 20(3), 131-136
     Nygaard, I.,
     Sanchez-
     Birkeah, A.,
     Hsu, Y., Clark,
     L.
4044 Ek M, et al.   Urodynamic assessment of anterior vaginal          Neurourol Urodynam 2010;
                    wall surgery: A randomized comparison              29:527-531
                    between colporraphy and transvaginal mesh.
4045 Elgamasy AK, The use of polypropylene mesh as a                   Int Urogynecol J Pelvic Floor
     et al          transobturator sling for the treatment of female   Dysfunct. 2008 Jun;19(6):833-
                    stress urinary incontinence (early experience      8.
                    with 40 cases).
4046 Ellington DR   Indications, Contraindications, and                Obstetrics &
     and Richter HE Complications of Mesh in Surgical Treatment        Gynecology,56:276-88,01-Jun-
                    of Pelvic Organ Prolapse Clincial                  13
4047 ElSheemy MS, Use of surgeon-tailored polypropylene mesh as        Arab Journal of Urology
     et al          a needle-less single-incision sling for treating   (2015) xxx, xxx-xxx Article
                    female stress urinary incontinence: Preliminary    in press
                    results
4048 Eschenbach, et Prevalence of hydrogen peroxide-producing          J. Clin.Microbiol 1989 Feb;
     al.            Lactobacillus species in normal women and          27(2):251-256
                    women with bacterial vaginosis.
4049                Evaluation of Mesh Implants Installed through      The National Authority for
                    the Vaginal Approach in the Treatment of           Health and the College of the
                    Genital Prolapse.                                  National Authority for Health,
                                                                       2006




                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     110
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 257 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                       Journal Citation               Stipulation Offered Admitted Refused
No.
4050 Fan, B, et al      A new surgery for recurrent or persist stress    Int J Clin Exp Med
                        urinary incontinence in females after primary    2014;7(1):122-128
                        mid-urethral slings
4051   Feiner B, et al. Vaginal Mesh Contraction: Definition, Clinical   Obstet Gynecol 2010;
                        Presentation and Management.                     115:325-330
4052   Feola A,         Stress-Shielding the impact of Mesh Stiffness    Surgery (2011) 17(5): S54-
       Moalli PA, et al on Vaginal Function Female Pelvic Med            S110
                        Reconstr.
4053   Fergusson D, et Post-randomisation exclusions: the intention to   BMJ 2002;325: 652-4
       al               treat principle and excluding patients from
                        analysis
4054   Ferris DG1,      Treatment of bacterial vaginosis: a comparison   Fam Pract. 1995 Nov;
       Litaker MS,      of oral metronidazole, metronidazole vaginal     41(5):443-9.
       Woodward L,      gel, and clindamycin vaginal cream.
       Mathis D,
       Hendrich J.
4055 Finamore PS,     Erosion rates three months following mesh          Journal of Pelvic Medicine &
     Echols KT,       augmented vaginal reconstructive surgery.          Surgery 2009; 15(2):61-62,
     Hunter K, et al.                                                    Oral Poster 16

4056 Finamore PS,     Risk factors for mesh erosion 3 months         Int Urogynecol J 2010; 21:285-
     Echols KT,       following vaginal reconstructive surgery using 291
     Hunter K, et al. commercial kits vs. fashioned mesh-augmented
                       vaginal repairs.
4057 Finnegan, S;      Clinical outcome of the first cases of the TVT    Int Urogynecol J (2007) 18
     Fogarty, PP; et   Secur in the UK 417                               (Suppl 1 ):S107-5244
     al                                                                  Finnegan, S; Fogarty, PP
4058 Foon R, et al.    Adjuvant materials in anterior vaginal wall       Int Urogynecol J 2008;
                       prolapse surgery: a systematic review of          19:1697-1706
                       effectiveness and complications.


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       111
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 258 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                        Journal Citation              Stipulation Offered Admitted Refused
No.
4059 Foote J, et al     Referral Patterns and Complications of             Abstract 843
                        Midurethral Slings
4060 Frostling H, et al Analytical, occupational and toxicologic           Scand J Work Environ Health
                        aspects of the degradation products of             1984; 10:163-169
                        polypropylene plastics
4061 Galen D.           Histologic results of a new treatment for stress   Obstetrics & Gynecology
                        urinary incontinence without implantable.          2000 Apr; 95(4):S30

4062 Gambriasio, I., Complications associated with transobturator          BMC Women’s Health
     et al.          sling procedures: analysis of 233 consecutive         (2009), 9(28): 2-20.
                     cases with a 27 months follow-up.
4063 GAO Medical FDA Should Take Steps to Ensure That High-                Report to Congressional
     Devices         Risk Device Types Are Approved through the            Addressees January 2009
                     Most Stringent Premarket Review Process
                     GAO
4064 Garcia M, Ruiz Differences in polypropylene shrinkage                 American Journal of Surgery
     V, Godoy A, et depending on mesh position in an experimental          2007 April; 193(4):538-542
     al.             study.
4065 Geller, E.J.    Incidence and Risk Factors for Pelvic Pain            J Minim Invasive Gynecol.
                     After Mesh Implant Surgery for the Treatment          2017 January 01; 24(1):
                     of Pelvic Floor Disorders.                            67–73.
4066 Geoffrion R, et Closing the Chapter on Obtape: a case report          J Obstet Gynaecol Can 2008;
     al              of delayed thigh abscess and a literature review      30(2): 143-147

4067 Geoffrion, R.,     Closing the chapter on obtape: a case report of Journal of Obstetrics and
     et al.             delayed thigh abscess and a literature review. Gynecology Canada (2008),
                                                                           JOGC. 30(2): 143-147.
4068 Ghigo J,           Should we feel "secur" using single incision
     Iskander M         tape for urodynamic stress incontinence?



                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         112
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 259 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author              Description                                     Journal Citation               Stipulation Offered Admitted Refused
No.
4069 Gilbert NM, et      Transient Microbiota Exposures Activate         PLOS Pathogens 13.3 (2017)
     al                  Dormant Escherichia Coli Infection in the
                         Bladder and Drive Severe Outcomes of
                         Recurrent Disease
4070 Gilberti C, et al   Transobturator Tape for Treatment of Female     Urology 2007;69:703-707
                         Stress Urinary Incontinence: Objective and
                         Subjective Results After a Mean Follow-up of
                         Two Years.
4071 Goldman,            Large thigh abscess after placement of          Int Urogynecol J (2006) 17:
     Howard B.           synthetic transobturator sling,                 295-296.
4072 Gomelsky A, et      Controversies in Pelvic Organ Prolapse: Mesh    Ann Urol 2011 Aug; 2(1):93-
     al.                 Interposition in Prolapse Repair.               101
4073 Goodman SB,         Quantitative comparison of the histological     Arth Orthop Trauma Surg
     et al               effects of particulate polymethylmethacrylate   1991; 100:123-126
                         versus polyethylene in the rabbit tibia
4074 Grant DN, et al     Conjugation of gold nanoparticles to            J Mater Sci: Mater Med 2011;
                         polypropylene mesh for enhanced                 22:2803-2812
                         biocompatibility
4075 Grant DN, et al     Degradation Mechanism of Human Explanted        Presented at the Society for
                         Heavy Weight Polypropylene Hernia Meshes        Biomaterials, April 2010,
                                                                         Seattle, WA
4076 Greca FH, et al The influence of differing pore sizes on the        Hernia 2001; 5:59-64
                     biocompatibility of two polypropylene meshes
                     in the repair of abdominal defects
4077 Greenwald D,    Mechanical comparison of 10 suture materials        J Surg Res 1994; 56(4):372-
     et al           before and after in Vivo incubation                 377
4078 Guelcher SA, et Oxidative degradation of polypropylene pelvic       Int Urogynecol J (2015) 26
     al              mesh in vitro                                       (Suppl 1):S55-S56
4079 Gutman RE,      Three-year outcomes of vaginal mesh for             Obstetrics & Gynecology
     Nosti PA, Sokol prolapse .                                          2013; 122(4):770-777
       AI, et al.

                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        113
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 260 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                      Journal Citation               Stipulation Offered Admitted Refused
No.
4080 Haab, et al.      TVT-SECUR single-incision sling after 5 years    European Urology 62 (2012):
                       of follow-up: The promises made and the          735-738
                       promises broken.
4081 Hagen S, et al.   Conservative prevention and management of        Cochrane Database Syst Rev
                       pelvic organ prolapse in women.                  2006 Oct; 18(4):CD003882

4082 Hall-Stoodley     Bacterial bio- films: From the natural           Nat Rev Microbiol
     L, et al          environment to infectious diseases               2004;2:95–108
4083 Hammett, J.,      Short-term surgical outcomes and                 Intl Urogynecol J 2014; Vol.
     Peters, A.,       characteristics of patients with mesh            25, 465-470
     Trowbridge, E.,   complications from pelvic organ prolapse and
     Hullfish, K.      stress urinary incontinence surgery.
4084 Han, HC           TVT Secur in treating female stress urinary      Int Urogynecol J (2007) 18
                       incontinence: early experience                   (Suppl 1): S184 - S185
4085 Han, JY; et al    Efficacy of TVT-Secur and factors affecting      Int Urogynecol J (2010) 23:
                       cure of female stress urinary incontinence: 3-   1721-1726
                       year follow-up
4086 Hans              The epidemiology of bacterial vaginosis in       BMC Infectious Diseases
     Verstraelen,      relation to sexual behavior.                     2010, 10:81.
     Rita Verhelst,
     Mario
     Vaneechoutte,
     Marleen
     Temmerman.
4087 Hansen, B.,      Long-Term Follow-up of Treatment for              Female Pelvic Medicine &
     Dunn, G.,        Synthetic Mesh Complications.                     Reconstructive Surgery 2014
     Norton, P., Hsu,                                                   June; Vol. 20(3), 126-130
     Y., Nygaard, I.

4088 Harmanli OH,      Urinary tract infections in women with           Obstet Gynecol (2000) 95:
     et al             bacterial vaginosis                              710–712


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       114
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 261 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                       Journal Citation               Stipulation Offered Admitted Refused
No.
4089 Hassan MF, et al Treatment success of transobturator tape          Open J Obstet and Gynecol,
                       compared with tension free vaginal tape for      2014, 4, 169-175
                       stress urinary incontinence at 24 months: a
                       randomized controlled trial
4090                   Health, Safety and Environment Fact Sheet:       (www.caw.ca) August 2011.
                       Hazardous Substances from CAW/TCA

4091 HealthPACT        Single-incision mini-sling system for female     Health Policy Advisory
                       stress urinary incontinence.                     Committee on Technology,
                                                                        August 2013
4092 Herschorn S, et  Collagen injections for genuine stress urinary    Int Urogynecol J. 1997;
     al               incontinence: patient selection and durability    8:18–24
4093 Herschorn S, et  Early experience with intraurethral collagen      J Urol. 1992; 148: 1797–1800
     al               injection for urinary incontinence
4094 Higgins CA,      A population-based case-control study of          J Obstet
     Cruickshank ME   aetiological factors associated with vulval       Gynaecol. 2012;32:271–275
                      lichen sclerosus.
4095 Hillebrand L, et Urinary tract infections in pregnant women        Am J Obstet Gynecol (2002)
     al               with bacterial vaginosis                          186: 916–917
4096 Hinoul P         “Prolift+M” Ethicon Pelvic Floor Expert’s         Nederland, Utrecht, May 7,
     Presentation     Meeting                                           2009
4097 Hinoul P, et al Anatomical variability in the trajectory of the    Int Urogynecol J (2007)
                      inside-out transobturator vaginal tape            18:1201-1206
                      technique (TVT-O)
4098 Hinoul P, et al TVT obturator system versus TVT secur: a           Int Urogynecol J (2009)
                      randomized controlled trial, short term results   20:S213
4099 Hogewoning       Erratum to: The introduction of mid-urethral      Int Urogynecol J
     CR, et al        slings: an evaluation of literature               2015;26:1403-1404
4100 Hogg, S,         Improvements in bowel dysfunction, sexual         International Continence
     Barrington, J.   and prolapse symptoms following posterior         Society, abstract.
                      Avaulta.

                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       115
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 262 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                      Journal Citation                Stipulation Offered Admitted Refused
No.
4101 Hooton TM, et     Association between bacterial vagino- sis and Arch Intern Med (1989) 149:
     al                acute cystitis in women using diaphragms      1932–1936.
4102 Hota LS,          TVT-Secur (Hammock) Versus TVT-Obturator Female Pelvic Medicine &
     Hanaway K, et                                                      Reconstructive Surgery 18.1
     al                                                                 (2012): 39-43
4103 Hota, et al.      TVT-Secur (Hammock) Versus TVT-                  Female Pelvic Medicine &
                       Obturator: A randomized trial of suburethral     Reconstructive Surgeyr,
                       Sling Operatirve Procedures.                     Volume 18, Number 1,
                                                                        January/February 2012
4104 Hubka et al.      Variation of distances from mid-urethra to the   Int Urogynecol J. 2012 August
                       obturator foreamen: an MRI Study.                ; 23(8): 1075–1080
4105 Hubka P, et al    Anatomical Relationship and Fixation of          International Urogynecology
                       Tension-free Vaginal Tape Secur                  Journal 20.6 (2009): 681-88

4106 Hubka P,          Complications concerning fixation of the TVT- Int Urogynecol J (2009) 20
     Masata J,         S vaginal tape in the H-position              (Suppl 2): S212-213
     Nanka O, et al
4107 Hubka P, Nanka    Anatomical study of position of the TVT-O to     Archives of Gynecology and
     O, Martan A, et   the obturator nerve influenced by the position   Obstetrics
     al                of the legs during the procedure: based upon
                       findings at formalin-embalmed and fresh-
                       frozen bodies.
4108 Hurtado EA, et Management of complications arising from            Int Urogynecol J Pelvic Floor
     al.               transvaginal mesh kit procedures: a tertiary     Dysfunct 2009 Jan; 20(1)11-7
                       referral center's experience.
4109 Iakovlev V        Explanted surgical meshes: what pathologists     Virchows Arch (2014) 465
                       and industry failed to do for 50 years           (Suppl 1):S1-S379
4110 Iakovlev V, et al A Pathology of Mesh and Time                     Ann Surg. 2017 Jan 6. doi:
                       Dysejaculation, Sexual Pain, and Orchialgia      10.1097/SLA.0000000000002
                       Resulting From Polypropylene Mesh Erosion        134. [Epub ahead of print]
                       Into the Spermatic Cord

                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       116
                            Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 263 of
                                                                  424
                                         KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                         CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                        Journal Citation                 Stipulation Offered Admitted Refused
No.
4111 Iakovlev V, et al Degradation of polypropylene in vivo: A          J Biomed Mater Res Part B
                          microscopic analysis of meshes explanted from 2015:00B:000-000.
                          patients
4112 Iakovlev V, et al Pathological findings of transvaginal              IUGA Abstract 228 (2010)
                     polypropylene slings explanted for late
                     complications: mesh is not inert
4113 Iakovlev VV, et Pathology of Explanted Transvaginal Meshes           Int J Med Health Pharmaceu
       al                                                                 and Biomedical Engineering
                                                                          2014, (8)9: 510-513

4114 Ismail, S., et al. Mesh infection without erosion after ObTapeInternational Urogynecology
                    sling insertion: a diagnostic challenge.       Journal (2007), 18(9): 1115-
                                                                   1118.
4115 Isom-Batz G    Vaginal mesh for incontinence and/or prolapse: Expert Rev Med Devises
     and Zimmern PE caution required                               2007; 4(5): 675-679

4116 Jallah, Z., et al.   The impact of prolapse mesh on vagianl          (2015) Royal College of
                          smooth muscle structure and function.           Obstetricians and
                                                                          Gynecologists
4117 Jank S, et al        Orbital floor reconstruction with flexible      Oral Surg
                          Ethisorb patches: a retrospective long-term     OralMedOralPatholOralRadiol
                          follow-up study                                 Endod (2003) 95(1):16-22
4118 Jaquitin, B,         Complications of vaginal mesh: our experience. Int Urogynecological J 2009;
     Cosson, M.                                                           20:893-896.
4119 Jeffery, S; et al    Mini-Sling procedures in stress urinary         Neurourology and
                          incontinence: a systematic review of efficacy   Urodynamics 2010; 29(6):
                          and complications                               811- 2., and presented 8/25/10
                                                                          at ICS annual meeting




                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         117
                           Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 264 of
                                                                 424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author              Description                                      Journal Citation               Stipulation Offered Admitted Refused
No.
4120 Jeffrey S, et al.   Beyond the complications: medium-term            Int Urogynecol J 2012 Oct;
                         anatomical, sexual and functional outcomes       23(10):1391-6
                         following removal of trocar-guided
                         transvaginal mesh. A retrospective cohort study.

4121 Jones, Keisha,      Tensile Properties of Commonly Used Prolapse Int Urogynecol J Pelvic Floor
     Beola A, et al      Meshes                                       Dysfunct (2009); 20(7); 847-
                                                                      853
4122 Joukhadar, R.,      A Novel Operative Procedure for Pelvic Organ BioMed Research
     et al.              Prolapse Utilizing a MRI-Visible Mesh        International Volume 2015
                         Implant. Safety and Outcome of Modified      (2015), Article ID 860784
                         Laparoscopic Bilateral Sacropexy.
4123 Juarez Tomas        Urogenital pathogen inhibition and                Eur J Obstet Gynecol Reprod
     MS, Saralegui       compatibility between vaginal Lactobacillus       Biol 2011;159
     Duhart CI, De       strains to be considered as probiotic candidates.
     Gregorio PR,
     Vera Pingitore
     E, Nader-
     Macias ME.
4124 Junge K, Klinge     Influence of mesh materials on collagen          Journal of Investigative
     U,                  deposition in a rat model.                       Surgery 2002; 15:319-328
     Klosterhalfen
     B, et al.
4125 Junge, K.,          Risk factors related to recurrence in inguinal   Hernia (2006)10: 309-315.
     Rosch, R.           hernia repair: a retrospective analysis.
     Klinge, U.et al
4126 K.L. Shek, H.P.     Transobturator mesh for cystocele repair: a Ultrasound Obstet Gynecol
     Dietz, A. Rane,     short- to medium-term follow-up using 3D/4D (2008) 32: 82-86.
     and S.              ultrasound.
     Balakrishnan.



                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          118
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 265 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                         Journal Citation               Stipulation Offered Admitted Refused
No.
4127 Karaca E, et al    Analysis of the fracture morphology of              J Biomed Mater Res Part B:
                        polyamide, polyester, polypropylene, and silk       Appl Biomater 2008; 87B:580-
                        sutures before and after implantation in vivo       589
4128 Karram M,          Surgery for posterior vaginal wall prolapse.        Int Urogynecol J 2013;
     Maher C                                                                24:1835-1841
4129 Karram, M,        An Evaluation of the Gynecare TVT Secur              S26 Int Urogynecol J (2007)
     Lucente, V, et al System (Tension-Free Support for                     18 (Suppl 1): S3
                        Incontinence) for the Treatment of Stress
                        Urinary Incontinence
4130 Karsenty, G., et   Severe soft tissue infection of the thigh after     Int Urogynecol J (2007) 18:
     al.                vaginal erosion of transobturator tape for stress   207–212
                        urinary incontinence,
4131 Kathju S, et al    Direct Demonstration of Bacterial Biofilms on       Surgical Infections 16.1
                        Prosthetic Mesh after Ventral Herniorrhaphy         (2015): 45-53
4132 Kenton K, et al    How well are we training residents in female        Am J Obstet Gynecol
                        pelvic medicine and reconstructive surgery?         2008;198:567.e1-567.e4
4133 Kenton K, et al    Research education in obstetrics and                Am J Obstet Gynecol
                        gynecology: how are we doing?                       2007;197:532.e1-532.e4.
4134 Kenton KS, et al   Uncomplicated erosion of                            Obstet Gynecol 2002;187:233-
                        polytetrafluoroethylene grafts into the rectum      4.
4135 Kessler, DA        Introducing MEDWatch A New Approach to              JAMA (1993) 269 (21): 2765-
                        Reporting Medication and Device Adverse             2768
                        Effects and Product Problems
4136 Khandwala S,       Preliminary Results of Peri-Operative and 3-        ICS Abstract 493
     Lucent V, et al    Month Outcomes From a World-Wide
                        Observational Registry of Tension-Free
                        Vaginal Tapes in Women with Stress Urinary
                        Incontinence




                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         119
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 266 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                    Journal Citation                Stipulation Offered Admitted Refused
No.
4137 Kim J, Na Y, Comparative Study of Tension-free Vaginal            V. Schumpelick, RJ
     Lee J, Seo J. et
                  Tape (TVT) and Suprapubic arc (SPARC)                Fitzgibbons, Springer-Verlag
     al.          Sling Procedure for Female Stress Urinary            publ, 2010, pp. 439-444
                  Incontinence.
4138 Kim JY, Jung Comparisons of IRIS, TVT and SPARC                   European Urology Supplement
     HC, Moon KH, Procedure for Stress Urinary Incontinence.
     et al
4139 Kirtschig G.       Lichen Sclerosus-Presentation, Diagnosis and   Dtsch Arztebl Int.
                        Management.                                    2016;113(19):337–343.
4140 Klinge U et al     Impact of Polymer Pore Size on the Interface   Journal of Surgical Research,
                        Scar Formation in a Rat Model                  Vol 103, No 2 (2002)

4141 Klinge U, et al Do Multifilament Alloplastic Meshes Increase      J Biomed Mater Res Appl
                     the Infection                                     Biomater 2002; 63:765-771
4142 Klinge U, et al High structural stability of textile implants     BioMed Research Internal
                     prevents pore collapse and preserves effective    (2015) Art ID 953209; 1-7
                     porosity at strain
4143 Klinge U, Junge Functional and morphological evaluation of a      Journal Biomed Materials
     K, Stumpf M,    low-weight, monofilament polypropylene mesh       Research 2002; 63:129-136
     Ӧttinger AP,    for hernia repair.
      and
      Klosterhalfen B



4144 Klinge U,       Modified classification of surgical meshes for    Hernia DOI 10.1007/s10029-
     Klosterhalfen B hernia repair based on the analyses of 1,000      012-0913-6
                        explanted meshes
4145 Klinge U,          Impact of polymer pore size on the interface   J Surgical Research 2002;103:
     Klosterhalfen      scar formation in a rat model.                 208-214.
     B, Birkenhauer
     V


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       120
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 267 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                     Journal Citation               Stipulation Offered Admitted Refused
No.
4146 Klinge U,          Modified mesh for hernia repair that is adapted European Journal of Surgery
     Klosterhalfen      to the physiology of the abdominal wall.        1998; 164:951-960
     B, Conze J, et al.

4147 Klinge U,         Foreign body reaction to meshes used for the      Eur J Surg 1999 Jul;
     Klosterhalfen     repair of abdominal wall hernias.                 165(7):665-73
     B, Muller M, et
     al.
4148 Klinge U,         Shrinking of polypropylene mesh in vivo: an       European Journal of Surgery
     Klosterhalfen     experiment study in dogs.                         1998 December;
     M, Muller A, et                                                     164(12):965–69
     al.
4149 Klinge, U.        Demands and properties of alloplastic implants Expert Rev Med Devices
                       for the treatment of stress urinary incontinence. 2007; 4(3):1-11.

4150 Klosterhalfen     Biological response to mesh                       European Surgery 2003;
     B, Hermanna B,                                                      35(1):16-20
     Rosch R, Junge
     K
4151 Klosterhalfen     Pathology of traditional surgical nets for hernia [ABSTRACT] Chirugr 2000;
     B, Klinge W,      repair after long-term implantation in humans. 71:43-51
     Hermanns B, et
     al.
4152 Klosterhalfen     Functional and morphological evaluation of        Biomaterials 1998 Dec;
     B, Klinge W,      different polypropylene-mesh modifications for 19(24):2235-46
     Schumpelick V     abdominal wall repair
4153 Klosterhalfen,    Pathology of traditional surgical nets for hernia Chirurg 2000; 71: 43-51
     et al             repair after long-term implantation in humans




                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       121
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 268 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                         Journal Citation                Stipulation Offered Admitted Refused
No.
4154 Kohli N, et al.    Short-term results of transvaginal radio            Obstetrics & Gynecology
                        frequency bladder neck suspension: a novel          2001 Apr; 97(4), S50
                        minimally invasive approach to the treatment
                        of stress urinary incontinence.
4155 Koumans EH,        The prevalence of bacterial vaginosis in the        Sex Transm Dis 2007;
     Sternberg M,       United States, 2001–2004: associations with         34:864–9
     Bruce C, et al.    symptoms, sexual behaviors, and reproductive
                        health .
4156 Krause H, et al    Biomechanical properties of raw meshes used         Int Urogynecol J (2008) 19:
                        in pelvic floor reconstruction                      1677-1681
4157 Krause H,          Biocompatible properties of surgical mesh           Aust N Z J Obstet Gynaecol
     Galloway S,        using an animal model.                              2006 Feb; 46(1):42-5.
     Khoo S, et al.
4158 Laroche G,           Polyvinylidene fluoride (PVDF) as a               J. Biomed. Mater. Res. 1995;
     Marois Y,            biomaterial: from polymeric raw material to       29:1525-1536
     Guidoin R.           monofilament vascular suture.
4159   Lazarus, J         Letter to the Editor: Mini-Slings - Concern       South African Medical
                          regarding marketing of these devices in South     Journal, Vol. 102, No. 3
                          Africa                                            (2012)
4160   Leanza, V., et al. A late complication of transobturator tape:       Minerva Ginecol 2008; 60:91-
                          abscess and myositis                              4.
4161   Lee D, Bacsu C, Meshology: a fast-growing field involving            Med Devices Early online 1-
       et al              mesh and/or tape removal procedures and their     16 (2014)
                          outcomes Expert Rev.
4162   Lee KS, Han        A prospective trial comparing tension-free        J Urology (2007) 177: 214-218
       DH, Choi YS, vaginal tape and transobturator vaginal tape
       et al              inside out for the surgical treatment of female
                          stress urinary incontinence: 1-year follow up.
4163   Lee, K., et al.    Necrotizing fasciitis following transobturator    CUAJ • August 2011 •
                          tape procedure: a case report and literature      Volume S, Issue 4
                          review

                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         122
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 269 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                       Journal Citation              Stipulation Offered Admitted Refused
No.
4164 Leveen H, Falk    Chemical acidification of wounds. An adjuvant Ann Surgery (1973) 178(6):
     G, Borek B,       to healing and the unfavourable action of     745–50
     Diaz C,           alkalinity and ammonia.
     Lynfield Y,
     Wynkoop B,
     Mabunda GA et
     al
4165 Li, T. et al.     Differential Regulation of Morphology and        International Journal of
                       Estrogen Receptor-Alpha Expression in the        Endocrinology Volume 2016,
                       Vagina of Ovariectomized Adult Virgin Rats       Article ID 1093512/.1-7
                       by Estrogen Replacement: A Histological
                       Study.
4166 Liang R, et al    Increasing stiffness of synthetic mesh           Female Pelvic Med Reconstr.
                       negatively impacts vaginal connective tissue     Surgery (2011) 17(5): S54-
                                                                        S110
4167 Lier D, Robert  Surgical treatment of stress urinary               BJOG: An International
     M, Tang S,      incontinence-trans-obturator tape compared         Journal of Obstetrics &
     Ross S.         with tension-free vaginal tape-5-year follow       Gynaecology 2016 Aug 10.
                     up: an economic evaluation.
4168 Lier D, Ross S, Calgary Women’s Pelvic Health Research             BJOG 2011;118(5):550–6.
     Tang S, Robert Group. Trans-obturator tape compared with
     M, Jacobs P     tension-free vaginal tape in the surgical
                     treatment of stress urinary incontinence: a cost
                     utility analysis.
4169 Lim JL,         Safety of a new transobturator suburethral         J Obstet Gynaecol Can. 2006
     Quinlan DJ      synthetic sling (TVT-O) procedure during the       Mar;28(3):214-7.
                     training phase.
4170 Lim, J., et al. Short-term clinical and quality-of-life            Australian and New Zealand
                     outcomse in women treated by the TVT-Secur         Journal of Obstetric and
                     procedure.                                         Gynaecology 2010; 50: 168-
                                                                        172


                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      123
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 270 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                      Journal Citation               Stipulation Offered Admitted Refused
No.
4171 Lord HE,         A randomized controlled equivalence trial of     BJU International,98:367-76
     Taylor JD, et al short-term complications and efficacy of         (2006)
                      tension free vaginal tape and suprapubic
                      urethral support sling for treating stress
                      incontinence.
4172 Lowery, W., et   Small-pore polypropylene slings: still out there Int Urogynecol J (2010)
     al.                                                               21:125-127
4173 Lucas MG, et al EAU Guidelines on Surgical Treatment of           Euro Urol 2012; 62:1118-1129
                     Urinary Incontinence (Short Version)
4174 Lucas MG, et al Guidelines on Urinary Incontinence EUA            Full version 2013

4175 Lucente V, et al TVT Secur Surgical Technique and Learning        Int Urogynecol J (2008) 19
                      Tips and Tricks                                  (suppl 1)
4176 Luongo JP        Infrared Study of Polypropylene                  J Appl Polym Sci 1960;
                                                                       3(9):302-309
4177 Macklaim JM,     Comparative meta-RNA-seq of the vaginal          Microbiome 2013;1:12.
     Fernandes AD,    microbiota and differential expression by
     Di Bella JM,     Lactobacillus iners in health and dysbiosis.
     Hammond JA,
     Reid G, Gloor
     GB

4178 MacLean, A.B., Immunohistochemical localization of estrogen      J Reprod Med. 1990
     et al.         receptors in the vulva and vagina.                Nov;35(11):1015-6.
4179 MacLeod,T.M,     Evaluation of a porcine origin acellular dermal Burns. 2004 Aug;30(5):431-7.
     Et al.            matrix and small intestinal submucosa as
                       dermal replacements in preventing secondary
                       skin graft contraction.
4180 Mahal, A., et al. Necrotizing Postsurgical Infection              Female Pelvic Medicine &
                       Complicating Midurethral Sling Procedure        Recomtructive Surgery,
                       With Unrecognized Cystotomy                     Volume 18, Number 3,
                                                                       May/June 2012
                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      124
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 271 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                       Journal Citation                Stipulation Offered Admitted Refused
No.
4181 Maher C, et al.   Surgical management of pelvic organ prolapse      Cochrane Database Syst Rev
                       in women.                                         2010; (4):CD004014
4182 Mahmoud WM, Migration of bacteria along synthetic polymeric         J Biomater Sci Polym Edn
     et al             fibers                                            1993; 4(6): 567-578
4183 Mamy L, et al Correlation between shrinkage and infection of        Int Urogynecol J 2011; 22:47-
                       implanted synthetic meshes using an animal        52
                       model of mesh infection
4184 Mamy L,           Correlation between shrinkage and infection of    Int Urogynecol J 2011 Jan;
     Letouzey V,       implanted synthetic meshes using an animal        22(1):47-52
     Lavigne J, et al. model of mesh infection.

4185 Maria, A;       Randomized controlled trial comparing TVT-O Int Urogynecol J (2014)
     Bianchi-Ferraro and TVT-S for the treatment of stress urinary 25:1343–1348
     AM; et al.      incontinence: 2-year results.

4186 Marques, A., et   Perineal cellulitis as a late complication of     Int. Urogynecol. J. (2007)
     al.               trans-obturator sub-urethral tape, Obtape.        18:821-822.
4187 Marsh F and       Groin abscess secondary to trans obturator tape   Neurol Urodynam 26:543-
     Rogerson L        erosion: case report and literature review.       546, 2007

4188 Marsh, F. et. al. Groin Abscess Secondary to Trans Obturator        Neurourology and
                      Tape Erosion: Case Report and Literature           Urodynamics 26:543–546
                      Review                                             (2007)
4189 Martan, A; et al TVT SECUR System—tension-free support of
                      the urethra in women suffering from stress
                      urinary incontinence: Technique and initial
                      experience.
4190 Mary C, et al    Comparison of the in vivo behavior of       ASAIO Journal 1998; 44:199-
                      polyvinylidene flouride and polypropylen    206
                      sutures used in vascular surgery


                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      125
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 272 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                        Journal Citation                  Stipulation Offered Admitted Refused
No.
4191 Masata J,         Comparison of short term results of TVT-O           ETH.MESH.12358237-44
     Svabik K, et al   and TVT-S in the surgical treatment of stress
                       urinary incontinence
4192                   Medscape Surgical Management of UI and              2006 AUA Results Medscape
                       Pelvic Prolapse
4193 Meschia M,        Peri-operative morbidity and early results of a     Int Urogynecol J (2007) 18:
     Bertozzi R, et al randomised trial comparing TVT and TVT-O            1257-1261

4194 Meschia M, et al Multicenter prospective trial of TVT secur for       ETH.MESH.00660380
                      the treatment of primary stress urinary
                      incontinence
4195 Meschia M, et al Tension-Free Vaginal Tape: Analysis of               Int Urogynecol J (2001)
                      Outcomes and Complications in 404 Stress             (Suppl 2): S24-S27
                      Incontinent Women
4196 Michael L.       Laboratory Diagnosis of Urinary Tract                Clin Infect Dis. (2004) 38 (8):
     Wilson ,Loretta Infections in Adult Patients.                         1150-1158.
     Gaido.
4197 Midwood, KS,       Tissue repair and the dynamics of the              The International Journal of
     Williams LV,       extracellular matrix.                              Biochemistry & Cell Biology
     Schwarzbauer                                                          2004; 36(6):1031–1037
     JE
4198 Miklos, J.R., et  The IUGA/ICS Classification of Synthetic            Intl Urogynecol J 2014; Vol.
     al.               Mesh Complications in Female Pelvic Floor           25, S140-S141
                       Reconstructive Surgery: A Multicenter Study.
4199 Miller D,         Prospective clinical assessment of the              Female Pelvic Med Reconstr
     Lucente V, et al transvaginal mesh technique for treatment of         Surg 2011; 17: 139-143
                       pelvic organ prolapse-5-year results.
4200 Min H, Hong L, Meta-analysis of the efficacy and safety of the        Arch Gynecol Obstet 2013;
     Bingshu L, et al. application of adjuvant material in the repair of   287:919-936
                       anterior vaginal wall prolapsed.


                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        126
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 273 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                     Journal Citation               Stipulation Offered Admitted Refused
No.
4201 Mirmonsef P,       Free glycogen in vaginal fluids is associated   PLoS One 2014;9:e102467.
     Hotton AL,         with Lactobacillus colonization and low
     Gilbert D,         vaginal pH.
     Burgad D,
     Landay A,
     Weber KM, et
     al.
4202 Mischinger J, et Different surgical approaches for stress urinary Minerva Ginecol 2013; 65: 21-
     al               incontinence in women                            8
4203 Misrai V,        Surgical resection for suburethral sling         The Journal of Urology 2009;
     Roupret M,       complications after treatment for stress urinary Vol. 181, 2198–2203
     Xylinas E, Cour incontinence.
     F et al.
4204 Mitchell C,      Interaction between lactobacilli, bacterial      AIDS Res Hum Retrovir
     Balkus JE,       vaginosis-associated bacteria, and HIV type 1 2013; 29:13
     Fredricks D,     RNA and DNA genital shedding in U.S. and
     Liu C,           Kenyan women.
     McKernan-
     Mullin J,
     Frenkel LM, et
     al.
4205 Moali et al.       Tensile properities of five commonly used mid- Int Urogynecol J Pelvic Floor
                        urethral slings relative to the TVT.           Dysfunct. 2008; 19(5):655-63.

4206 Mock, S., et al.   Trans-Vaginal Mesh Revision: A                  Lower Urinary Tract
                        Comprehensive Review on Etiologies and          Symptoms (LUTS) 2014; Vol.
                        Management Strategies with Emphasis on          6, 69-75.
                        Postoperative Pain Outcomes.
4207 Molden, S;         New Minimally Invasive Slings: TVT Secur        Current Urology Reports
     Lucente, V                                                         2008, 9: 358-361




                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        127
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 274 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                        Journal Citation                Stipulation Offered Admitted Refused
No.
4208 Molden, SM,     One Year Outcomes for TVT Secur                    Int Urogynecol J (2009) 20
     Lucente, V; et                                                     (Suppl 3): S 274-275
     al.
4209 Monga AK, et al Periurethral collagen injections for genuine       Br J Urol. 1995; 76:156–160
                     stress incontinence: a two- year follow-up
4210 Moore WS,       Late Suture Failure in the Pathogenesis of         Annals of Surgery 172.6
     Hall AD         Anastomotic False Aneurysms                        (1970):1064-1068
4211 Morey AF,       Transobturator versus transabdominal mid           J Urology, (2006)175:1014-
     Medendorp AR,   urethral slings: a multi-institutional             1017
     et al           comparison of obstructive voiding
4212 Moride Y, et al Under-reporting of adverse drug reactions in       Br J Clin Pharmacol 1997; 43:
                     general practice                                   177-181
4213 Morrisoe S, et The use of mesh in vaginal prolapse repair: do      Current Opinion in Urology
     al.             the benefits justify the risks?                    2010; 20:275-279
4214 Morton HC, et Urethral injury associated with minimally            BJOG 2009;1 16:1120-1126
     al              invasive mid-urethral sling procedures for the
                     treatment of stress urinary incontinence: a case
                     series and systematic literature search
4215 Mossa M,        How Secure is TVT Secur?
     Ahuja S
4216 Mostafa A,       A multicentre prospective randomised study of Eur J Obstet Gynecol Reprod
     Agur W, et al    single-incision mini-sling (Ajust®) versus     Biol. (2012);165:115-21.
                      tension-free vaginal tape-obturator (TVT-O) in
                      the management of female stress urinary
                      incontinence: pain profile and short-term
                      outcomes.
4217 Mostafa A, et al Single-incision mini-slings versus standard    Eur Urol 2014;65:4-2-427.
                      midurethral slings in surgical management of
                      female stress urinary incontinence: An updated
                      systematic review and meta-analysis of
                      effectiveness and complications

                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      128
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 275 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                       Journal Citation                Stipulation Offered Admitted Refused
No.
4218 Mouzoon, N,      Substantially Unsafe Medical Devices Pose          Public Citizen, February 2012
     Garome, M, et    Great Threat to Patients; Safeguards Must be
     al.              Strengthened, Not Weakened
4219 Muffy TM, et al Interventional Radiologic Treatment of pelvic       Obstet Gynecol 2012;
                      hemorrhage after placement of mesh for             119:459-62
                      reconstructive pelvic surgery
4220 Muhl, T., et al. New Objective Measurements to Characterize      Journal of Biomedical
                      the Porosity of Textile Implants                Materials Research Part B:
                                                                      Applied Biomaterials DOI
                                                                      10.1002/jbmb 2007
4221 Murphy M        Clinical practice guidelines on vaginal graft    Obstetrics & Gynecology
                     use from the society of gynecologic surgeons. 2008; 112(5):1123-1130
4222 Murphy M, van Incontinence-related quality of life and sexual Int Urogynecol J (2008)
     Raalte H, et al function following the tension-free vaginal tape 19:481-487
                       versus the ""inside-out"" tension-free vaginal
                       tape obturator.
4223 Nambiar, A.;      Single incision sling operations for urinary      Cochrane Database of
     Cody, JD;         incontinence in women (Review).                   Systematic Reviews 2017,
     Jeffery ST;                                                         Issue 7
     Aliko P
4224 Nasioudis D,      Alpha-amylase in vaginal fluid: association       Reprod Sci 2015;22:1393
     Beghini J,        with conditions favorable to dominance of
     Bongiovanni       Lactobacillus.
     AM, Giraldo
     PC, Linhares
     IM, Witkin SS
4225 National          Single-incision sub-urethral short tape insertion 10/12/16
     Insitute for      for stress urinary incontinence in women.         nice.org.uk/guidance/ipg566
     Health &
     Excellence



                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       129
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 276 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                     Journal Citation             Stipulation Offered Admitted Refused
No.
4226 National         Interventional procedure guidance 262. Single- May 2008. NICE,
     Institute for    incision sub-urethral short tape insertion for London, UK. Available at:
     Health and       stress urinary incontinence in women.          http ://www.nice.o
     Clinical                                                         rg.uk/guidance/IPG262
     Excellence
4227 National         Interventional procedure guidance 566. Single- October 2016. NICE, London,
     Institute for    incision short sling mesh insertion for stress UK. Available at: http
     Health and       urinary incontinence in women.                 ://www.nice.o
     Clinical                                                         rg.uk/guidance/IPG566
     Excellence
4228 National         Interventional procedures overview of          Rev Urol. 2005; 7(Suppl 1):
     Institute for    intramural urethral bulking procedures for     S3–S11
     Health and       stress urinary incontinence in women. Bulking
     Clinical         Agents in the Treatment of Stress Urinary
     Excellence
                      Incontinence: History, Outcomes, Patient
                      Populations, and Reimbursement Profile.
4229 National         Interventional procedure overview of single-   Jul-07
     Institute for    incision sub-urethral short tape insertion for
     Health and       stress urinary incontinence in women.
     Clinical
     Excellence:
     Interventional
     Procedures
     Programme
4230 Neuman, M; et    Training TVT Secur: The first 150 teaching      Int Urogynecol J (2007) 18
     al               operations                                      (Suppl 1 ):S25-5105
4231 Nezhat FR, et al Robotic-assisted laparoscopic transection and   Obstet Gynecol 2012; 119:
                      repair of an obturator nerve during pelvic      462-4
                      lymphadenectomy for endometrial cancer
4232 Nguyen JN and Outcome after anterior vaginal prolapsed           Obstetrics & Gynecology
     Burchette RJ.    repair: a randomized controlled trial.          (2008),111 (4):891-898


                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     130
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 277 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                       Journal Citation              Stipulation Offered Admitted Refused
No.
4233 Nieminen K, et    Outcomes after anterior vaginal wall repair        Am J Obstet Gynecol 2010;
     al.               with mesh: a randomized, controlled trial with     203:235.e1-8
                       a 3 year follow-up.
4234 Noar M.           Chronic faecal incontinence – review of the        Mobility and Functional
                       disease state, therapeutic alternatives and        Disorders 2011; 1-10
                       algorithmic approach to treatment.
4235 Noe, K.G., et al. Laparoscopic Pectopexy: A prosepective,            Arch Gynecol Obstet (2013)
                       randomized comparative clinical trial of           287:287-280
                       Standard Laparoscopic Sacral Colpo-
                       cervicopexy to the New Laparoscopic
                       Pectopexy - Posteroperative Results and
                       Intermediate - Short-term postoperative results.

4236 Noe, K.G., et al. Laparoscopic Pectopexy: A prosepective,            Journal of Endourology.
                        randomized comparative clinical trial of          (2014)
                        Standard Laparoscopic Sacral
                        Colpocervicopexy with the New Laparoscopic
                        Pectopexy - Posteroperative Results and
                        Intermediate - Term Follow-up in a Pilot Study.

4237 Nolfi, A. et al.   Host response to synthetic mesh in women          2016. AJOG.org
                        with mesh complicaitions.
4238 North C, et al     A 2-year observational study to determine he
                        efficacy of a novel single incision sling
                        procedure (MinitapeTM) for female stress
                        urinary incontinence
4239 Nygaard, I         Approval Process for Devices and Mesh for         Clinical Obstet and Gynecol
                        Surgical Treatment of Pelvic Organ Prolapse       (2013) 56(2): 229-231
                        and Urinary Incontinence



                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       131
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 278 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                         Journal Citation                Stipulation Offered Admitted Refused
No.
4240 ÕDwyer PJ, et    Randomized clinical trial assessing impact of a     Br J Surg 2005;92:166–170
     al               lightweight or heavy- weight mesh on chronic
                      pain after inguinal hernia repair
4241                  OHSU Clinical trial results inconsistently          News-OHSU 03/31/14
                      reported among journals, government website         Portland, Ore.
4242 Okulu E, et al   The use of three types of synthetic mesh            IUGA Abstract 765
                      materials in the surgery for stress incontinence:
                       the clinical results
4243 Okulu E, et al   Use of three types of synthetic mesh material in    Scandinavian Journal of
                      sling surgery: A prospective randomized             Urology, 2013; 47: 217-224
                      clinical trial evaluating effectiveness and
                      complications
4244 Ono S, Imai R,   Matsumura H. Increased wound pH as an               Burns 2014;41(4):820–24.
     Ida Y, Shibata   indicator of local wound infection in second
     D, Komiya T      degree burns.

4245 Onyeka, B.A.,    Vaginal tape erosion following transobturator       Journal of Obstetrics &
     et al.           tale (TOT) operation for stress urinary             Gynecology (Nov. 2006)
                      incontinence.                                       26(8):802-803.
4246 O'Rourke PJ      Review Sling techniques in the treatment of         BJOG 2000; 107(2): 147-156
                      genuine stress incontinence
4247 Ostergard DR     Degradation, infection and heat effects on          Int Urogynecol J (2011)
                      polypropylene mesh for pelvic implantation:         22:771-774
                      what was known and when it was known
4248 Ostergard DR     Evidence-based medicine for polypropylene           Urology 2012; 79(1):12-14
                      mesh use compared with native tissue vaginal
                      prolapse repair.
4249 Oversand SH,     Long-term follow-up after native tissue repair      Int Urogynecol J 2014; 25:81-
     Staff AC,        for pelvic organ prolapse.                          89
     Spydslaug AE,
     et al.

                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      132
                            Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 279 of
                                                                  424
                                         KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                         CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author               Description                                      Journal Citation              Stipulation Offered Admitted Refused
No.
4250 Oyama N, Chan        Autoantibodies to extracellular matrix protein   Lancet. 2003;362:118–123
     I, Neill SM, et      1 in lichen sclerosus.
     al.
4251 Ozog, Y.             Shrinkage and biomechanical evaluation of        Int Urogynecol J 2011;
                          lightweight synthetics in a rabbit model for     22:1099-1108.
                          primary fascial repair.
4252 Pakula, A., et al.   A 3-Year Experience with Necrotizing             The American Surgeon, Vol.
                          Fasciitis: Favorable Outcomes Despite            78:1059-62
                          Operative Delays in a Busy Acute Care
                          Hospital
4253 Pandit A, Henry      Design of surgical meshes - an engineering       Technol Health Care 2004;
     J, et al.            perspective.                                     12(1):51-65
4254 Paraiso MF, et       Rectocele repair: a randomized trial of three    Am J Obstet Gynecol 2006
     al.                  surgical techniques including graft              Dec; 195(6):1762-71
                          augmentation.
4255 Parden AM,           Incontinence outcomes in women undergoing        Obstet Gynecol
     Gleason JL, et al    primary and repeat midurethral sling             (2013);121(201):273-278
                          procedures.
4256 Pardo, J, et al      Effectiveness of TVT-Secur compared with
                          Miniarc for stress urinary incontinence: a
                          randomized controlled trial with mini-sling
4257 Parsons CL,          The role of urinary potassium in the             J Urol. 1998;159:1862-1867.
     Greenberger M,       pathogenesis and diagnosis of interstitial
     Gabal L, et al.      cystitis.

4258 Passmore JA,         Genital inflammation, immune activation and      Curr Opin HIV AIDS
     Jaspan HB,           risk of sexual HIV acquisition.                  2016;11:156e62.
     Masson L.




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          133
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 280 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                          Journal Citation               Stipulation Offered Admitted Refused
No.
4259 Pearce MM,         The female urinary microbiome in urgency             Am J Obstet Gynecol
     Zilliox MJ,        urinary incontinence.                                2015;213:347.
     Rosenfeld AB,
     et al.
4260 Petros P,          Midurethral tissue fixation system sling - a         Aust NZ J Obstet Gynaecol
     Richardson PA.     "micromethod" for cure of stress urinary             2005;45:372-375
                        incontinence - preliminary report.
4261 Petros PE          The intravaginal slingoplasty operation, a           Aust NZ J Obstet Gynecol 36:
                        minimally invasive technique for cure of             453– 461, 1999
                        urinary incontinence in the female
4262 Pham T, et al      New pelvic symptoms are common after                 Am J Obstet Gynecol
                        reconstructive pelvic surgery                        2009;200:88.e1-88.e5.
4263 Pierce L,          Biomechanical properties of synthetic and            Am J Obstet Gynecol 2009
     Grunlan M,         biologic graft materials following long-term         May; 200(5):549.e1-8
     Hou Y, et al.      implantation in the rabbit abdomen and vagina.

4264 Pierre, Gounon      Abstract "Histological analysis of peri prothetic   Universite de Nice Sophia
                         tissues of mesh explanted for complication          Antipolis France
                         after SUI or POP surgery"
4265   Pikaart DP, et al Laparoscopic removal of pubovaginal                 JSLS (2006) 10:220-225
                         polypropylene tension-free tape slings
4266   Porta, O; et al   One to three year prospective follow-up data of     ETH.MESH.16306605-06
                         TVT-S procedure for stress urinary
                         incontinence surgery
4267   Porta, O; et al   TVT-Secur for the surgical management of            ETH.MESH.00130946
                         female stress urinary incontinence: a
                         longitudinal, short-term follow-up study
                         involving a cohort of 117 patients
4268   Postlethwait RW Five Year Study of Tissue Reaction to                 Ann Surg 190(1):54-57 (1979)
                         Synthetic Sutures


                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         134
                           Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 281 of
                                                                 424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                           Journal Citation                Stipulation Offered Admitted Refused
No.
4269 Postlethwait RW Long-Term Comparative Study of                        Ann Surg (1970) 171(6): 892-
                         Nonabsorbably Sutures                             898
4270 Rafii, A., et al.   Obturator abscess after transobturator tape for   Obstetrics And Gynecology
                         stress urinary incontinence.                      (2006), 108(3 Pt 2): 720-723.

4271 Ranson, S.B., et Oral metronidazole vs. Metrogel Vaginal for          J Reprod Med. 1999 Apr;
     al.              treating bacterial vaginosis, Cost-effectiveness     44(4):359-62.
                     evaluation.
4272 Raz S           Expert: Synthetic materials are preferred for         Urology Times April 08, 2007
                     stress incontinence surgery
4273                 Regulatory Issues: FDA urged to replace               OR Manager (2011) 27;9: 1
                     510(k) process
4274 Rehman H, et al Traditional suburethral sling operations for          Cochrane Database of
                     urinary incontinence in women                         Systematic Reviews 2011,
                                                                           Issue 1. Art. No.: CD001754

4275 Rehmani R.          Accuracy of urine dipstick to predict urinary     J Ayub Med Coll Abbottabad.
                         tract infections in an emergency department.      2004 Jan-Mar;16(1):4-7.

4276 Reynolds WS,    Obturator foramen dissestion for excision of          J Urology (2012) 187: 1680-
     et al           symptomatic transobturator mesh                       1684
4277 Rezapour, M.,   A 3-month preclinical trial to assess the             Int Urogynecol J 18.2 (2006):
     et al           performace of a new TVT-like mesh (TVTx) in           183-87
                     a sheep model
4278 Rezapour, M., Tension-Free Vaginal Tape (TVT) in Women                Int Urogynecol J (2001)
     et al           with Mixed Urinary Incontinence -- A Long             (Suppl 2): S15-S18
                     Term Follow-Up
4279 Rigaud J,       Management of chronic pelvic and perineal             Prog Urol. 2010
     Delavierre D,et pain after suburethral tape placement for             Nov;20(12):1166-74. Epub
     al              urinary incontinence                                  2010 Oct 20. Review. French



                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         135
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 282 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                       Journal Citation                Stipulation Offered Admitted Refused
No.
4280 Robert, M., et al. Five cases of tape erosion after transobturator   Obstetrics And Gynecology
                        surgery for urinary incontinence.                 (2006), 107(2 Pt 2): 472-474.

4281 Roberts G,         (1997) Physical Changes in Dermal Tissues         Journal of European Wound
     Hammad L,          Around Chronic Venous Ulcers. 7th European        Management Association;
     Creevy J,          Conference on Advances in Wound                   18–20 November 1997;
     Shearman C,        Management.                                       Harrogate, UK: 104–5
     Mani R
4282 Roberts, L., et  Transobturator Tape (TOT) slings for                GREENMEX_00001
     al.              Correction of Female SUI: Triumphs and
                      Tragedies.
4283 Rogers AS, et al Physician knowledge, attitudes, and behavior        Arch Intern Med 1988 Jul:
                      related to reporting adverse drug events            148(7): 1596-600
4284 Roman H, et al. Surgeons' experience and interaction effect in       Am J Obstet Gynecol 2008
                      randomized controlled trials regarding new          Aug; 199(2):108.e1-6
                      surgical procedures.
4285 Rooney K,        Advanced anterior vaginal wall prolapse is          Am J Obstet Gynecol.
     Kenton K,        highly correlated with apical prolapse.             2006;195:1837–40.
       Mueller ER,
       FitzGerald MP,
       Brubaker L.

4286 Roovers J, et al IUGA 33rd Annual Meating, Taipei, Taiwan,        Oral Presentations Int
                                                                       Urogynecol J (2008) 19 (suppl
                                                                       1)
4287 Rosenblatt, et al. Short Term Results of Pinnacle Procedure       Female Pelvic Medicine &
                        Used to Treat Anterior/apical Prolapse in 43   Reconstructive Surgery, Vol.
                        Patients                                       16, No. 2 Suppl, (2010) (Oral
                                                                       Poster 9).
4288 Rosenzweig         Prevalence of abnormal urodynamic test results Obstet Gynecol 1992 Apr;
     BA, et al.         in continent women with severe genitourinary 79(4):539-42
                        prolapse.
                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        136
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 283 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                        Journal Citation                 Stipulation Offered Admitted Refused
No.
4289 Rosenzweig         Vaginal pessary treatment of prolapse and          Int Urogynecol J 1995
     BA, et al.         incontinence.
4290 Ross S, et al.     Transobturator tape compared with tension free     Obstetrics and gynecology.
                        vaginal tape for stress incontinence: a            2009; 114(6):1287-94.
                        randomized controlled trial.
4291 Rudnicki M         Implantation of Avaulta Plus in patients with      2010; Poster 869
                        anterior vaginal wall prolapse
4292 Rudnicki M,        The use of Avaulta Plus? For anterior repair. A    2010; Poster 708
     Teleman P,         multicenter randomised prospective controlled
     Laurikainen E,     study
     et al.
4293 Rusavy Z, et al. Voiding difficulties after vaginal mesh             Int Urogynecol J 2013 Aug;
                        cystocele repair: does the perivesical dissection 24(8):1385-90
                        matter?
4294 Russell R          Zimmern cites shortcomings in published            Newsroom Center Times,
                        outcomes for anti-incontinence surgery             March 28-31, 2011
4295 Sabadell, J., et   Comparative study of polyvinylidene flouride       J. Obstet. Gynaecol. Res. Vol.
     al.                and polypropylene suburethral slings in the        42, No. 3:291-296 March 2016
                        treatment of female stress urinary incontinence.

4296 Sacomen D, et Effects of polyethylene particles of tissue             J Biomed Mater Res Part B:
       al               surrounding knee arthroplasties in rabbits          Appl Biomater 1998;
                                                                           43:123-130
4297 Saltz, SM; et al Short-term assessment of patients undergoing         Int Urogynecol J (2007) 18
                        the new tension free vaginal tape: Secur           (Suppl 1):S25–S105
                        procedure for treatment of stress urinary
                        incontinence
4298 Salvador MD,       Evaluation of chemical degradation of              J Mater Process Technol
     et al              commercial polypropylene                           2003;143-144: 693-697




                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        137
                           Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 284 of
                                                                 424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author         Description                                   Journal Citation                           Stipulation Offered Admitted Refused
No.
4299 Samuelsson EC, Signs of genital prolapse in a Swedish        Am J Obstet Gynecol 1999;
     et al.         population of women 20 to 59 years of age and 180:299-305
                         possible related factors.
4300 Sangster P, et al Biomaterials in urinary incontinence and            Indian J Urol 2010; 26(2): 221-
                         treatment of their complications                  229
4301 Santavirta S, et    Biocompatibility of polyethylene and host         Clin Orthop Relat Res 1993;
     al                  response to loosening cementless total hip        297:100-110
                         replacement
4302 Sarsotti C, et al   The transobturatoric tape procedure for stress    Int Urogynecol J (2007) 18
                         urinary incontinence: results of an Argentinean   (Suppl l):S107-S244 Abst 375
                         multicenter experience
4303 Sayer T, Lim J.,    Medium-term clinical outcomes following           Int Urogynecol J DOI
     et al               surgical repair for vaginal prolapse with         10.1007/s00192-011-1600-3
                         tension-free mesh and vaginal support device
4304 Schallberger,       Effect of Porcine Small Intestinal Submucosa      Veterinary Surgery
     S.P., Et al.        on Acute Full-Thickness Wounds in Dogs.           37:515–524, 2008
4305 Seker D,            Long-term complications of mesh repairs for       J Long Term Eff Med
     Kulacoglu H, et     abdominal wall hernias.                           Implants 2011; 21(3):205-18
     al.
4306 Seklehner S,        A cost-effectiveness analysis of retropubic       Neurourology and
     Laudano MA,         midurethral sling versus transobturator           Urodynamics
     Te AE, Kaplan       midurethral sling for female stress urinary       2014;33(8):1186–92
     SA, Chughtai        incontinence.
     B, Lee RK

4307 Seo, JH, et al.     Comparison between transobturator vaginal
                         tape inside out and single incision sling system
                         in the treatment of female stress urinary
                         incontinence: prospective randomized study
4308 Serels S.           Cadaveric assessment of synthetic mid-urethral Open J Urol 2011;1:19-24
                         sling placement.

                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         138
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 285 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                        Journal Citation                 Stipulation Offered Admitted Refused
No.
4309 Sevegney MS,   FTIR Spectroscopic Investigation of Thermal           J Polym Sci: Part B: Polym
     et al          Effects in Semi-Syndiotactic Polypropylene            Physics 2005 43; 439-461
4310 Shah K, et al  Bateriological Analysis of Explanted                  Abstract 1144
                    Transvaginal Meshes
4311 Shah, K,       Surgical management of lower urinary mesh             Int Urogynecol J DOI
     Nikolavsky, D, perforation after mid-urethral polypropylene          10.1007/s00192-013-2146-3
     et al.         mesh sling: mesh excision, urinary tract              (2013)
                    reconstruction and concomitant pubovaginal
                    sling with autologous rectus fascia
4312 Sideri M,      Risk factors for vulvar lichen sclerosus.             Am J Obstet
     Parazzini F,                                                         Gynecol. 1989;161:38–42.
     Rognoni MT, et
     al.
4313 Siegel, Andrew. Vaginal mesh extrusion associated with use of        Urology (2005) 66:995-999.
                         Mentor transobturator sling.
4314 Silvestre, A.C.     Shrinkage evaluation of heavyweight and          Hernia 2011 July; published
                         lightweight polypropylene meshes in inguinal     online.
                         hernia repair: a randomized controlled trial.
4315   Sivanesan, K., Perineal cellulitis and persistent vaginal          Int. Urogynecol. J. (2007) 18:
       et al.            erosion after transobturator tape (Obtape) –     219-221.
                         case report and review of the literature.
4316   Sivaslioglu AA, A randomized comparison of polypropylene           Int Urogynecol J 2008; 19:467-
       et al.            mesh surgery with site-specific surgery in the   471
                         treatment of cystocoele.
4317   Skaff, J., et al. Changing Mesh Material Would change              https://www.ics.org/Abstracts/
                         Inflammatory Response? Differences Between       Publish/180/000024.pdf
                         Polypropylene (Gynemesh) and Polyvinylidene
                         Flouride (Dynamesh) Mehs Implant in Rabbits
                         vaginal wall.
4318   Skala C, et al.   The IUGA/ICS classification of complications     Int Urogynecol J 2011 Nov;
                         of prosthesis and graft insertion.               22(11):1429-35

                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       139
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 286 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                          Journal Citation                Stipulation Offered Admitted Refused
No.
4319 Skala CE, et al. Mesh complications following prolapse                Eur J Obstet Gynecol Reprod
                        surgery: management and outcome.                   Biol 2011 Dec; 159(2):453-6

4320 Slack, M., et al. In vivo comparison of suburethral sling             International Urogynecology
                        materials.                                         Journal and Pelvic Floor
                                                                           Dysfunction (2006), 17(2):
                                                                           106-110.
4321 Sola Dalenz V,     Stress urinary incontinence surgical correction    Actas Urol Esp 2008; 32: 522
     et al              with third generation sub-mid-urethra sling:
                        TVT- Secur
4322                    Sound Urological Associates Women's Health         http://soundurology.com/wome
                        webpage Sound Urology Webpage                      ns-health/ 2/16/2015
4323 Sprock, MJ.        Low Erosion rate with posterior repair utilizing   J of Minimally Invasive
                        a polypropylene mesh-kit through a transverse      Gynecology, 2007; Vol. 14,
                        introital incision.                                No. 6:S98.
4324 Stanford EJ,       Traditional native tissue versus mesh-             Int Urogynecol J 2012; 23:19-
     Cassidenti A,      augmented pelvic organ prolapse repairs:           28
     Moen MD            providing an accurate interpretation of current
                        literature.
4325 Stanford, E., et   A comprehensive review of suburethral sling        The Journal of Minimally
     al.                procedure complications.                           Invasive Gynecology (2008),
                                                                           15(2): 132-145.
4326 Stanton SL et al. Some Reflections on Tension-Free Vaginal            Int Urogynecol J (2001)
                      Tape - A New Surgical Procedure for                  (Suppl 2): S1-S2
                      Treatment of Female Urinary Incontinence
4327 Steele AC, et al Periurethral collagen injection for stress   Obstet Gynecol. 2000; 95:
                      incontinence with and without urethral       327–331
                      hypermobility
4328 Sternschuss G, Post-implantation alterations of polypropylene J Urol 2012; 188: 27-32
     et al            in the human


                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        140
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 287 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                         Journal Citation                  Stipulation Offered Admitted Refused
No.
4329 Strus M, et al     The in vitro effect of hydrogen peroxide on        FEMS Immunol Med
                        vaginal microbial communities                      Microbiol 2006; 48:56-63
4330   Strus M, et al.  Hydrogen peroxide produced by Lactobacillus        Med Dosw Microbiol 2004;
                        species as a regulatory molecule for vaginal       56(1):67-77
                        micro-flora.
4331   Subak, LL; et al Weight loss: a novel and effective treatment for   J Urol. 2005 Jul; 174 (1): 190-
                        urinary incontinence                               5
4332   Sumati AH, et al Association of urinary tract infection in women    J Glob Infect Dis (2009) 1:
                        with bacterial vaginosis                           151–152
4333   Summers A,       The relationship between anterior and apical       Am J Obstet Gynecol.
       Winkel LA,       compartment support.                               2006;194:1438–43.
     Hussain HK,
     DeLancey JO.
4334 Svabik K, et al. Ultrasound appearances after mesh             Int Urogynecol J 2011 May;
                       implantation—evidence of mesh contraction or 22(5):529-33
                       folding?
4335 Sweat SD, et al Polypropylene mesh tape for stress urinary            J Urology 2002; 168:144-146
                       incontinence: complications of urethral
                       erosion and outlet obstruction
4336 Tahseen S, et al. Effects of transobturator tape on overactive        Obstetrics and Gynecology.
                       bladder symptoms and urge urinary                   2009; 113(3):617-23.
                       incontinence in women with mixed urinary
                       incontinence.
4337 Tahseen, S., et Short-term complications of the trans-obturator       Journal of Obstetrics and
     al.               foramen procedure for urinary stress                Gynecology (2007), 27(5):
                       incontinence.                                       500-502.
4338 Takahashi-        SECCA® procedure for the treatment of fecal         Diseases of the Colon &
     Monroy, et al. incontinence: Results of five-year follow-up.          Rectum 2008; 51:355-359




                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        141
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 288 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author              Description                                     Journal Citation                Stipulation Offered Admitted Refused
No.
4339 Tamai A, et al      TVT and TOT: a comparison between these        Urologia 2008 October-
                         two techniques based onour clinical experience December; 75(4): 232-236

4340 Tang, X., et al.    Short-term Effect of TVT-SECUR Procedure        Journal of Minimally Invasive
                         on Quality of Life and Sexual Function in       Gynecology. Vol 20, No. 4,
                         Women with Stress Urinary Incontinence.         July/August 2013


4341 Tartaglia, E., et   Third-Generation Tension-Free Tape for          The Journal of Urology
     al.                 Female Stress Urianry Incontinence.             (2009); 182:612-615
4342 Tate, Susan B.,     Tension-free vaginal tape exposure presenting   Int Urogynecol J (2005) 16:
     et al.              as a recurrent sterile paraurethral abscess .   420-423.

4343 Terlou A,       An autoimmune phenotype in vulvar lichen            J Invest
     Santegoets LA, sclerosus and lichen planus: a Th1 response          Dermatol. 2012;132:658–666
     van der Meijden and high levels of microRNA-155.
     WI, et al.

4344 The American        Clinical Management Guidelines for              ACOG Practice Bulletin
     College of          Obstetrician-Gynecologists                      Number 85 2007.
     Obstetricians
     and
     Gynecologists
4345 The American        1ACOG Committee Opinion Number 513              December 2011.
     College of
     Obstetricians
     and
     Gynecologists




                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        142
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 289 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author         Description                                            Journal Citation                Stipulation Offered Admitted Refused
No.
4346 The American Urinary Incontinence in Women                            Practice Bulletin Summary,
     College of                                                            Number 155, November 2015.
     Obstetricians                                                         Obstetrics & Gynecology,
     and                                                                   Vol. 126, No. 5 (Nov. 2015),
     Gynecologists,                                                        p. 1120-1122.
     American
     Urogynecologic
     al Society
4347 Thomin A,        Genital prolapse repair with Avaulta Plush           Prog Urol 2013; 23(4):270-275
     Touboul C,       mesh: functional results and quality of life.
     Hequet D, et al.

4348 Todd P,           Lichen sclerosus and the Köbner phenomenon. Clin Exp
     Halpern S,                                                            Dermatol. 1994;19:262–263
     Kirby J,
     Pembroke A.
4349 Tommaselli        Efficacy of a modified technique for TVT-O          Eur J Obstet Gynecol Reprod
     GA, D'Afiero      positioning: a twelve-month, randomized,            Biol. (2013) 167: 225-229
     A, et al          single blind, multicenter, non-inferiority study.
4350 Tommaselli        TVT-Secur for the treatment of female stress        Arch Gynecol Obstet (2012)
     GA, et al         urinary incontinence: a 24-month follow-up          286:415–421
                       retrospective study
4351 Tommaselli, et    Tension-Free Vaginal Tape-O and -Secur for          ( 2012) Arch. Gynecol Obstet.
     al.               the Treatment of Stress Urinary Incontinence:
                       A Thirty-six Month Follow-Up Single Blind,
                       Double-Arm, Randomized Study.

4352 Trabucco A, et    A novel composite sling for the treatment of        J Pelvic Medicine & Surg
     al                stress urinary incontinence: first clinical         2004; 10(2):63-70
                       experience



                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        143
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 290 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                     Journal Citation              Stipulation Offered Admitted Refused
No.
4353 Trabucco AF, et   Nowa beznapiciowa tasma T- sling w leczeniu Foreign Journal
     al                wysitkowego nietrzymania moczu
4354 Tsukada K,        The pH changes of pressure ulcers related to Wounds (1992) 4(1): 16–20
     Tokunaga K,       the healing process of wounds.
     Iwama T,
     Mishima Y
4355 Tzartzeva K, et   In-depth nano-investigation of vaginal mesh     IUGA 2014 Abstract 366
     al                and tape fiber explants in women
4356 Tzartzeva K,      In-Depth Nano-Investigation of Vaginal Mesh     Study: UT SW Med Center,
     Lingam D, et al   and Tape Fiber Explants in Women                UT Dallas

4357 Ulmsten U, et al A multicenter study of tension-free vaginal      Int Urogynecol J (1998)
                      tape (TVT) for surgical treatment of struess     9:2010-213
                      urinary incontinence
4358 Ulmsten U, et al Intravaginal slingoplasty (IVS): an ambulatory Scand J Urol Nephrol 29: 75–
                      surgical procedure for the treatment of female 82, 1995
                      urinary incontinence
4359 Ulthera, Inc.    Lower face, submentum and neck.                Ulthera White Paper 2010; 1-4

4360 van de Wijgert    The vaginal microbiota: what have we learned    PLoS One 2014;9.
     JH, Borgdorff     after a decade of molecular characterization?
     H, Verhelst R,
     Crucitti T,
     Francis S,
     Verstraelen H,
     et al.
4361 Van der Vaart,    Anatomical outcome of cystocele repair with     Int Urogynecol J (2008) 19
     H, et al.         Avaulta anterior mesh in primary and repeat     (Suppl 2):S182.
                       surgery cases.




                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      144
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 291 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                        Journal Citation                Stipulation Offered Admitted Refused
No.
4362 Van der Vaart,    Functional outcome of cystocele repair with        Int Urogynecol J (2008) 19
     H, et al.         Avaulta anterior mesh in primary and repeat        (Suppl 2):S240.
                       surgery cases.
4363 Velemir L,        Urethral erosion after suburethral synthetic       Int Urogynecol J (2008) 19:
     Amblard J, Jet al slings: risk factors, diagnosis, and functional    999-1006
                       outcome after surgical management
4364 Villa M,          Skin phototype and local trauma in the onset of    2012; 26:143–146
     Dragonetti E,     balanitis xerotica obliterans (BXO) in
     Grande M, et al. circumcised patients. In Vivo.

4365 Vollebregt, et al. Anatomical and functional results for posterior Int Urogynecol J (2008) 19
                        prolapse repair with transobturator collagen    (Suppl 1): S115.
                       coated mesh material: 6 and 12 months follow
                       up results of a prospective multicenter study.

4366 Vollebregt, et al. Bacterial colonization of collagen coated PP      Int Urogynecol J Pelvic Floor
                        vaginal mesh: are additional intraoperative       Dysfun 2009 Nov; 20(11):
                        sterility procedures useful?                      1345-51.
4367 Vollebregt, et al. Prospective multicentre study of transobturator   Int Urogynecol J (2008) 19
                        collagen-coated vaginal mesh (Avaulta) in         (Suppl 2): S272-273.
                        prolapse surgery: results regarding safety in
                        312 patients
4368 Wadie BS,          Autologous fascial sling vs polypropylene tape    J Urology, 2005 Sept;
     Edwan A, and at short term followup: a prospective                   174:990-993
     Nabeeh AM          randomized study
4369 Wang AC, Lee A histologic and immunohistochemical                    American Journal of
     L, Lin C, et al    analysis of defective vaginal healing after       Obstetrics and Gynecology
                        continence taping procedures: A prospective       (2004) 191, 1868-74
                        case-controlled pilot study



                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       145
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 292 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                     Journal Citation                 Stipulation Offered Admitted Refused
No.
4370 Wang YJ, Li   Comparison of three mid-urethral tension-free       Int Urogynecol J. 2011
     FP, Wang Q, ettapes (TVT, TVT-O, and TVT-Secur) in the            Nov;22(11):1369-74. doi:
     al            treatment of female stress urinary incontinence:    10.1007/s00192-011-1445-9.
                   1-year follow-up                                    Epub 2011 May 13
4371 Warrington SA Lichen sclerosus et atrophicus and sexual abuse     Arch Dis
     and, de San                                                       Child. 1996;75:512–516
     Lazaro C.
4372 Weber AM., et     Anterior Colporraphy: A randomized trial of     Am J Obstet Gynecol 2001;
     al.               three surgical techniques                       185(6):1299-304
4373 Wei JT, et al     A Midurethral Sling to Reduce Incontinence      N Engl J Med. 2012 June 21;
                       after Vaginal Prolapse Repair                   366(25): 2358-2367.
4374   West, R.R., et  Prevalence of Gardnerella vaginalis: an         BMJ 1988; 296:1163
       al.             estimate
4375   Weyhe D, et al Experimental Comparison of Monofile Light        World J Surg (2006) 30:
                       and Heavy Polypropylene Meshes: Less            1586–1591
                       Weight Does Not Mean Less Biological
                       Response
4376   White RA, et al Histopathologic observations after short-term   Biomater 1981; 2:171-176
                       implantation of two porous elastomers in dogs
4377   White WM, et al Robatic sacral colpopexy Chapter 5              P. Dasgupta et al. (eds.), New
                                                                       Technologies in Urology, 37
                                                                       DOI: 10.1007/978-1-84882-
                                                                       178-1_5, © Springer-Verlag
                                                                       London Limited 2010

4378 Willard, FH, et   The Neuroanatomy of Female Pelvic Pain Pain
     al                in Women: A Clinical Guide, Chapter 2
4379 Williams, DF,     The biodegradation of surgical polymers     Elsevier Science Publishers
     et al             Polyurethanes in Biomedical Engineering     B.V., Amsterdam, 1984
                       edited by H. Planck, et al


                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      146
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 293 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                         Journal Citation                Stipulation Offered Admitted Refused
No.
4380 Withagen MI, et Outcomes and predictors of failure of trocar-       ObstetGynecol 2011; 117:242-
     al.             guided vaginal mesh surgery for pelvic organ        250
                        prolapse.
4381 Withagen MI,   Trocar-guided mesh compared with                     Obstetrics & Gynecology
     Milani AL, den conventional vaginal repair in recurrent             2011; 117(2):242-250
     Boom J, et al. prolapse: a randomized controlled trial.

4382 Wu J, et al.        Mesh erosion in abdominal sacral colpopexy      Am J Obstet Gynecol 2006;
                         with and without concomitant hysterectomy.      194:1418-22
4383   Yahi YH, et al Electronic Microscopy Study of Alterations of      Int Urogynecol J 2007;
                         Meshes Explanted for Complications in SUI or    18(Suppl 1): S6
                         POP Surgery
4384   Yakimets I, et al Effect of photo-oxidation cracks on behaviour   Polym Degrad Stab 2004;
                         of thick polypropylene samples                  86:59-67
4385   Yamada, B. S., High rate of vaginal erosions associated with      The Journal of Urology
       et al.            the mentor ObTape.                              (2006), 176(2): 651
4386   Yanbao Yu,        Diagnosing inflammation and infection in the    Yu et al. Journal of
       Patricia          urinary system via proteomics                   Translational Medicine (2015)
       Sikorski,                                                         13:111
       Cynthia
       Bowman-
       Gholston,
       Nicolas
       Cacciabeve,
       Karen E Nelson
       and Rembert
       Pieper


4387 Yang C, et al      Presentation Number: Oral Poster 18 Anchor       Female Pelvic Med &
                        extraction forces for single-incision slings:    Reconstr Surg (2011)
                        strength comparison in a rabbit model            17(5)2:S92


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       147
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 294 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                         Journal Citation                 Stipulation Offered Admitted Refused
No.
4388 Yang CQ, et al    Photo and thermal-oxidation of the nonwoven         J Appl Polym Sci 1994;
                       polypropylene fabric studies by FT-IR               51:389-397
                       photoacoustic spectroscopy
4389 Yeung, P., et al. Thigh abscess mistaken for sarcoma following        Journal of Minimally Invasive
                       transobturator tape: A case report and literature   Gynecology (2007) 14:657-
                       review                                              659.
4390 Younes et al.     Vaginal adhesions after transvaginal pelvic         Int Urogynecol J (2016)
                       reconstructive surgeries: prevalence and            27:141–145
                       clinical implications.
4391 Zevin AS, Xie Microbiome Composition and function drives              PLoS Pathog 2016;12
     IY, Birse K,      wound-healing impair- ment in the female
     Arnold K,         genital tract
       Romas L,
       Westmacott G,
       et al.
4392 Zhang Y, Jiang  The comparison of an inexpensive-modified             J Obstet Gynecol. 2011
     M, Tong XW,     transobturator vaginal tape versus TVT-O              Sep;50(3):318-21. doi:
     et al           procedure for the surgical treatment of female        10.1016/j.tjog.2011.01.033
                     stress urinary incontinence. Taiwan
4393 Zhong SP, et al Biodeterioration/Biodegradation of Polymeric          International Biodeterioration
                     Medical Devices In Situ                               & Biodegradation, Vol. 130,
                                                                           95 (1994)

4394 Zimmerman         Anterior, posterior and apical vaginal        Best Prac Res Clin Obstet
     CW, et al.        reconstruction with and without Bolsters      Gynecol 2011; 25:167-174
4395 Zivanovic,        Urethral Bulking for Recurrent Stress Urinary Neurourology and
     Irena; et al      Incontinence After Midurethral Sling Failure  Urodynamics 36:722–726
                                                                     (2017)
4396 Zolotarevova E, Distribution of polyethylene wear particles and Acta Biomaterialia 2010; 6(9):
     et al           bone fragments in periprosthetic tissue around 3595-3600
                       total hip joint replacements

                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        148
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 295 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                        Journal Citation                 Stipulation Offered Admitted Refused
No.
4397 Zoorob, D. and    Management of mesh complications and               Urol Clin North Am, 2012.
     M. Karram         vaginal constriction: a urogynecology              39(3): p.413-8
                       perspective
4398 Zuckerman         Medical Device Recalls and the FDA Approval        Arch Intern Med 2011:17(11):
     DM., et al        Process                                            1006-1011 Published Online
                                                                          February 14, 2011

4399 Zullo MA,         One-year follow-up of tension-free vaginal tape    European Urology,51:1376-
     Plotti F, et al   (TVT) and trans-obturator suburethral tape         82,07-Nov-06
                       from inside to outside (TVT-O) for surgical
                       treatment of female stress urinary incontinence:
                       a prospective randomised trial.
4400 Zumbe, J., et al. Obturator and Thigh Abscess after                  Urol Int 2008;81:483-485
                       Transobturator Tape Implantation for Stress
                       Urinary Incontinence
4401 Zwarenstein M, Improving the reporting of pragmatic trials: an       BMJ 2008; 337:12390
     et al             extension of the CONSORT statement
4402 Zycynski HM, One-year clinical outcomes after prolapse               Am J Obstet Gynecol 2010;
     Carey MP, et al surgery with nonanchored mesh and vaginal            203:587.e1-8
                       support device
4403 Zyczynski, H.     FDA Issues Final Reclassification Order for        Retrieved February 8, 2017,
                       Instrumentation for Use with Urogynecologic        from AUGS:
                       Mesh.                                              http://www.augs.org/p/bl/et/bl
                                                                          ogid=23&blogaid=265
4404 Abdel-Fattah    Prospective randomized controlled trial of           Eur Urol. 2012
       M, Mostafa A, transobturator tapes in management of                Nov;62(5):843-51. doi:
       et al         urodynamic stress incontinence in women: 3-          10.1016/j.eururo.2012.04.02
                     year outcomes from the Evaluation of                 1. Epub 2012
                     Transobturator Tapes study.                          Apr 14.



                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       149
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 296 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                   Journal Citation             Stipulation Offered Admitted Refused
No.
4405 Abdel-Fattah Evaluation of transobturator tapes (E-TOT)         Eur J Obstet Gynecol
     M, Ramsay I, study: randomized prospective single-blinded       Reprod Biol. 2010
     et al        study comparing inside-out vs. outside-in          Mar;149(1):106-11. doi:
                  transobturator tapes in management of              10.1016/
                  urodynamic stress incontinence: short term         j.ejogrb.2009.11.023. Epub
                  outcomes.                                          2009 Dec 24
4406 Abdel-Fattah Evaluation of transobturator tension-free          Urology. 2011 May; 77(5):
     M, Ramsay I, vaginal tapes in management of women with          1070-5.
     et al        recurrent stress urinary incontinence.
4407 Abramowitch, Tissue mechanics, animal models, and pelvic        European Journal of
     et al        organ prolapse: A review                           Obstetrics & Gynecology
                                                                     and Reproductive Biology
                                                                     144S (2009) S146–S158
4408   Abrams T        The Regulation of Prescription Drug           In Ethics and the
                       Promotion.                                    Pharmaceutical Industry,
                                                                     2005; 153-169
4409   Achtari C,      Int Urogynecol J Pelvic Floor Dysfunct Risk   International
       Hiscock R, et   factors for mesh erosion after transvaginal   Urogynecology Journal
       al.             surgery using polypropylene (Atrium) or       2005;16:389–94.
                       composite polypropylene/ polyglactin 910
                       (Vypro II) mesh.
4410   Ackerman, et    Female Urethral Reconstruction                5 CURR. BLADDER
       al                                                            DYSFUNCT. REP. 225
                                                                     (2010)
4411   ACOG            ACOG Committee Opinion 439 Informed           ACOB 439 (2009)
                       Consent
4412   ACOG            Clinical Management Guidelines for            The American College of
                       Obstetrician-Gynecologists Number 79          Obstetrics & Gynecology
4413   ACOG            Innovative Practice: Ethical Guidelines       ACOG Committee Opinion
                                                                     No. 352


                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     150
                            Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 297 of
                                                                  424
                                         KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                         CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author                Description                                    Journal Citation                Stipulation Offered Admitted Refused
No.
4414 ACOG                  Joint Rec commendations Issues on Use of       November 21, 2011
                           Vaginal Mesh for POP
4415   ACOG                Patient Safety in Obstetrics and Gynecology     ACOG Committee opinion
                                                                           number 447, December
                                                                           2009
4416   ACOG                Committee Opinion Management of Mesh and Gynecologic Surgery No.
                           Graft Complications.                            694, April 2017
4417   ACOG                Practice Bulletin                               Pelvic Organ Prolapse No.
                                                                           79, Feb. 2007
4418 Adile B,              A prospective randomized study comparing        http://www.ics.org/Abstracts
     Granese R, et         laparoscopic Burch versus TVT: short and long- /Publish/41/0 00550.pdf
     al                    term follow-up.
4419 Afonso JS, et a       Structural and thermal properties of            Acta of Bioengineering and
                           polypropylene mesh used in treatment of stress Biomechanics (2009) 11(3):
                           urinary incontinence.
4420   Agarwala, et al     Laparoscopic sacral colpopexy with Gynemesh Journal of Minimally
                           as graft material- Experience and results.      Invasive Gynecology (2007)
                                                                           14, 577–583
4421   Agostini A,         Immediate complications of tension-free         I. Eur J Obstet Gynecol
       Bretelle F et al:   vaginal tape (TVT): results of a French survey. Reprod Biol. 2006 Feb
                                                                           1;124(2):237-9. Epub 2005
                                                                           Aug 10.
4422   Agresta F,          Lightweight partially absorbable monofilament Surg laparosc endosc
       Baldazzi G, et      mesh (polypropylene/poliglecaprone 25) for      percutan tech 2007, 17;91-
       al                  TAPP inguinal hernia repair.                    94.

4423   Aigmueller et       Ten-Year Follow-Up After Tension-Free          205 Am. J. OBSTET,
       al                  Vaginal Tape Procedure                         GYNECOL, 496.e1 (2011)




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          151
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 298 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                    Journal Citation               Stipulation Offered Admitted Refused
No.
4424 Alappattu M,   Psychological factors in chronic pelvic pain in Physical Therapy Vol 91,
     Bishop M       woman: Relevance and application of the fear- Number 10,
                    avoidance model of pain.                        October 2011.
4425 Albrich S,     TVT-SECUR: a novel approach for the             (2007) Int Urogynecol J
     Naumann G, treatment of female genuine stress urinary          Pelvic Floor Dysfunct
     et al          incontinence.                                   18(Suppl 1): S25–S26
4426 Alcalay M,     Burch colposuspension: a 10–20 year follow up. British Journal of Obstetrics
     Stanton SL, et                                                 and Gynaecology
     al                                                             September 1995, Vol. 102,
                                                                    pp. 740-745

4427   Almeida,       Use of Cadaveric Fascia Lata To Correct Grade International Braz J Urol
       Silvio         IV Cystocele.                                    Vol. 29 (1): 48-
                                                                       52
4428   Al-Omary R, Long term patient satisfaction after suburethral Abstract 381
       et al          sling operation for stress incontinence.         Int Urogynecol J (2011) ss
                                                                       (Suppl 3): S1769-S2008
4429   Altman D,      Short-term outcome after transvaginal mesh       Int Urogynecol J (2008)
       Tapio V et al. repair of POP.                                   19:787–793.
4430   Altman D,      Sexual dysfunction after trocar-guided           Obstet Gynecol. 2009
       Elmer C, et al transvaginal mesh repair of pelvic organ         Jan;113(1):127-33.
                      prolapse.
4431   Altman D,      Innervation of the rectovaginal wall in patients Neurourology and
       Zhang A, et al with rectocele compared to healthy controls.     Urodynamics 25:776- 781.
4432   Altman, Daniel Perioperative Morbidity Using Transvaginal       Obstet Gynecol
                      Mesh in Pelvic Organ Prolapse Repair.            2007;109:303–8
4433   Altman,        Pelvic organ prolapse repair using the Uphold International urogynecology
       Daniel,        Vaginal Support System: a 1-year multicenter journal, 27(9), pp.1337-
       Mikkola, Bek, study.                                            1345. (2016)
       et al


                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     152
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 299 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                      Journal Citation             Stipulation Offered Admitted Refused
No.
4434 Altuna S, et al Lower urinary tract injuries associated with the Int Urogynecol J (2007) 18
                    out-in transobturator tape: is cystoscopy        (Suppl l) S163-S164
                    required? An Argentinean multicenter
                    experience.
4435 Amid PK, et al Biomaterials for abdominal wall hernia surgery Langenbecks Arch Chir
                    and principles of their applications.            1994; 379:168-
                                                                     171
4436 Amid, PK       Classification of biomaterials and their related Hernia (1997) 1:15-21
                    complications in abdominal wall hernia surgery.

4437   Ammembal,      Complications of polypropylene mesh in       Obstetrics, Gynaecology
       Radley         prolapse surgery.                            and Reproductive Medicine
                                                                   20:12, 359-364
4438 Amna MB,      Colic perforation as a complication of tension- J Urol. 2003 Dec;170(6 Pt
     Michel F      free vaginal tape procedure.                    1): 2387.
4439 Amrute KV,    Analysis of outcomes of single polypropylene Neurourology and
     Eisenberg ER. mesh in total pelvic floor reconstruction.      Urodynamics 26:53-58,
                                                                   2007. [uses AMS apogee
                                                                   and perigee]
4440 An YH, et al  Concise Review of Mechanisms of Bacterial       J Biomed Mater Res Appl
                   Adhesion to Biomaterial Surfaces.               Biomater 1998; 43:338-348

4441   Anderson, et al Foreign Body Reaction to Biomaterials         20 SEMIN IMMUNOL, 86
                                                                     (2008)
4442   Anderson JM    Biodegradation of polymers.                    Encyclopedia of Materials
                                                                     Science and Technology,
                                                                     Pergamon, London 2001:
                                                                     560-563
4443   Anderson, HA Utilization of Adipose Tissue Biopsy in          Environ Health Perspect.
                    Characterizing Human Halogenated                 1985 May; 60:127-131
                    Hydrocarbon Exposure.
                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     153
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 300 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author              Description                                    Journal Citation               Stipulation Offered Admitted Refused
No.
4444 Anderson-       Developing of the Pelvic Floor Disorder            www.fda.gov
     Smits C         Registry.
4445 Anger JT,       Complications of sling surgery among female        Obstetrics &
     Litwin MS, et Medicare beneficiaries.                              Gynecology,109:707-14,01-
     al                                                                 Mar-07
4446 Angioli R,      Tension-free vaginal tape versus transobturator    European Urology 58
     Plotti F, et al suburethral tape: five-year follow-up results of   (2010) 671-677
                     a prospective, randomized trial.

4447   Angleitner-       Mid-term follow-up of the TVT-Secur              European Journal of
       Flotzinger, J.,   midurethral sling for primary stress             Obstetrics & Gynecology
       et al.            incontinence.                                    and Reproductive Biology
                                                                          180 (2014) 24-27
4448   Ansquer Y, et     The suburethral sling for female stress urinary J Am Assoc Gynecol
       al                incontinence: a retropubic or obturator          Laparosc 2004, 11(3):353-
                         approach?                                        358
4449 Argirovic RB,       Transvaginal repair of genital prolapses with    Eur J Obstet Gynecol
     Gudovic AM          polypropylene mesh using tension-free            Reprod Biol. 2010
     et al               technique.                                       Nov;153(1):104-7
4450 Arisco AM, et       A critical review of mesh kits for prolapse      Current Bladder Dysfunc
     al                  repairs.                                         Rpts 2008; 3:19-
                                                                          25
4451   Arunkalaivana     Randomized trial of porcine dermal sling         Int Urogynecology J (2003)
       n AS,             (Pelvicol implant) vs. tension-free vaginal tape 14: 17-23
       Barrington JW     (TVT) in the surgical treatment of stress
                         incontinence: a questionnaire-based study.
4452 Arutchelvi J,       Biodegradation of polyethylene and               Biotechnol 2008; 7:9-22
     et al               polypropylene.
4453 AUA                 AUA Newsletter; 42290
4454 AUA                 Position Statement on the Use of Vaginal Mesh
                         for the Repair of Pelvic Organ Prolapse
                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        154
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 301 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                   Journal Citation              Stipulation Offered Admitted Refused
No.
4455 AUGS               AUGS Response FDA Safety Communications American Urogynecologic
                                                                      Society
4456   AUGS             AUGS statement September 8-9, 2011            AUGS
4457   AUGS             Guidelines for Providing Privileges and       Female Pelvic Medicine
                        Credentials to Physicians for Transvaginal    &Reconstructive Surgery
                        Placement of Surgical Mesh for Pelvic Organ Volume 18, Number 4
                        Prolapse
4458 AUGS               Pelvic Organ Prolapse Surgery                 No. 176, April 2017
4459 Aungst MJ,         De novo stress incontinence and pelvic        Am J Obstet Gynecol. 2009
     Friedman EB        symptoms after transvaginal mesh repair       jul;201(1):73.e1-7
4460 Aungst,et al       Do novo stress incontinence and pelvic muscle Am J Obstet Gynecol 2009;
                        symptoms after transvaginal mesh repair       201:73.e1-7

4461 Austoni E, et al Partially absorbable tension-free sling (T-     Dept Urology, University of
                      Sling/Uromesh 2) in non-invasive treatment of   Milan, Italy
                      mild and severe anterior wall prolapse with
                      stress urinary incontinence. Medium term
                      follow up
4462 Azadi A, et al Scanning electron microscopy (SEM) of             Female Pelvic Med &
                      vaginal mesh removed due to pelvic pain         Reconstr Surg 2013;19(5)
                                                                      S99 - Presentation Number:
                                                                      Poster 12
4463   Azizi H, et al
                   Controlled-peroxide degradation of                 Polym Test 2008; 27:548-
                   polypropylene: Rheological properties and          554
                   prediction of MWD from rheological data
4464 Bachman S, et An examination of spatial materials                Hernia 2009; 13(Suppl
     al            degradation of explanted                           1):S93
                   polytetrafluoroethylene hernia meshes
4465 Bacsu, et al. Complications of Treatment of Urinary              24 Rev. Med. Clin. Condes.
                   Incontinence and Pelvic Organ Prolapse             229 (2013)


                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     155
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 302 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                      Journal Citation               Stipulation Offered Admitted Refused
No.
4466 Bader G,       Cystocele repair by vaginal approach with a         Gynecologie Obstetrique &
     Fauconnier A, tension-free transversal polypropylene mesh.         Fertilite 32 (2004) 280-284.
     et al          Technique and results.
4467 Baessler K     Do we need meshes in pelvic floor                    World J Urol 2012; 30:479-
                    reconstruction?                                      486
4468 Baessler,      Mesh augmentation during pelvic-floor                Curr Opin Obstet Gynecol
     Maher          reconstructive surgery: risks and benefits           18:560–566
4469 Bafghi A,      Transvaginal repair of genital prolapse with         J Gynecol Obstet Biol
     Lannelli A, et Prolift: evaluation of safety and learning curve.    Reprod (Paris). 2009
     al                                                                  Feb;38(1):77-82. Epub
                                                                         2008 Nov
                                                                         25.
4470   Balakrishnan Prospective evaluation of the safety and             J Obstet Gynaecol.
       S, et al.       efficacy of the Apogee system for treatment of 28(6):618-20
                       vault prolapse. Abstract.
4471   Balkwill F,     Inflammation and cancer: back to Virchow?         (2001) Lancet 357
       Mantovani A                                                       (9255):539–545.
4472   Banks CL, et al Abscess formation following trans-obturator       Int Urogynecol J (2006) 17
                       tape procedures                                   (Suppl 2):S171-S359
                                                                         Abst 204
4473   Barber M, et al A multicenter randomized trial comparing the Abst 113
                       transobturator tape with tension-free vaginal
                       tape for the surgical treatment of stress urinary
                       incontinence
4474   Barber, et al   Bilateral uterosacral ligament vaginal vault      Am J Obstet Gynecol 2000;
                       suspension with site- specific endopelvic fascia 183:1402-11
                       defect repair for treatment of pelvic organ
                       prolapse
4475   Barber, Matt Surgical Techniques for Removing                     Clinical Obstetrics and
                       Problematic Mesh                                  Gynecology Volume 56,
                                                                         Number 2, 289–302
                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      156
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 303 of
                                                              424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                   Journal Citation               Stipulation Offered Admitted Refused
No.
4476 Barber,         Contemporary views on female pelvic anatomy Cleveland Clinic Journal of
     Matthew                                                          Medicine Volume 72
                                                                      Supplement 4
4477 Barber, MD,     Validation of the Surgical Pain Scales in        Female Pelvic Med
     et al           Women undergoing Pelvic Reconstructive           Reconstr Surg. 2012 ;
                     Surgery                                          18(4): 198-204.
4478 Barone WR, et The impact of boundary conditions on surface J Biomechanics Accepted
     al              curvature of polypropylene mesh in response to 28 Feb 2015, In Press
                     uniaxial loading
4479 Barone, DVM, Determinants of Postoperative Outcomes of           Obstet Gynecol, 2012
     MS, et al       Female Genital Fistula Repair Surgery.           September; 120(3);
                                                                      524-531,
                                                                      doi:10.1097/AOG.0b013e31
                                                                      826579e8.
4480 Barrington      Postcolposuspension syndrome following a         (2002) Int Urogynecol J
     JW, et al       tension-free vaginal tape procedure.             Pelvic Floor Dysfunct
                                                                      13:187–188
4481 Barski D, et al Review Article Management of mesh                BioMed research
                     complications after SUI and POP repair:          international 2015 (2015).
                     Review and analysis of the current literature
4482 Bartuzi, et al  Transvaginal Profit mesh surgery due to          European Journal of
                     advanced pelvic organ prolapse does not          Obstetrics & Gynecology
                     impair female sexual function: a prospective     and Reproductive Biology
                     study                                            165 (2012) 295–298
4483 Bateman, A.     Is there a need for Post-Operative Follow Up     Int Urogynecol J (2014)
     G., et al       after routine Urogynaecological Procedures?      Online publishing Oct. 29,
                     Patients will Self-present if they have problems 2013




                                                   PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                    157
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 304 of
                                                             424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                      Journal Citation               Stipulation Offered Admitted Refused
No.
4484 Bazi, T         Letter to the Editor Re: Influence of TVT        Int Urogynecol J (2016)
                     properties on outcomes of midurethral sling      27:1939-1940
                     procedures: high-stiffness versus low- stiffness
                     tape
4485 Becker &        Literature Review of pelvic Organ Prolapse
     Associates      (POP) Repair Transvaginal Mesh
     Consulting, Inc
4486 Beets Gl, et al Foreign body reactions to monofilament and       Eur J Surg 1996; 162:823-
                     braided - Copy                                   825
4487 Bellón JM, et In vitro interaction of bacteria with              Biomater 2001; 22:2021-
     al              polypropylene/ePTFE prostheses                   2024
4488 Benbouzid, et Pelvic organ prolapse transvaginal repair by the   International Journal of
     al              Prolift system: Evaluation of efficacy and       Urology (2012) 19,
                     complications after a 4.5 year follow up         1010–1016
4489 Bendavid R      Mesh-Related SIN Syndrome. A Surreptitious       Int J Clinical Med (2014)(5)
     Iakovlev V, et Irreversible Neuralgia and Its Morphologic        799-810
     al              Background in the Etiology of Post-
                     Herniorrhaphy Pain2
4490 Bendavid, R     Complications of Groin Hernia Surgery            Groin Hernia Surgery
                                                                      Volume 78(6):1089-103.
4491 Benhaim Y, de Treatment of genital prolapse with a               J Gynecol Obstet Biol
     Tayrac R, et al polypropylene mesh inserted via the vaginal      Reprod (Paris). 2006
                     route. Anatomic and functional outcome in        May;35(3):219-26.
                     women aged less than 50 years.
4492 Bent, A.        Sling and Bulking Agent Placement Procedures. Rev. Urol; 6(Suppl 5): s26-
                                                                   S46.
4493 Beranová M, Degradation of polyethylene exposed in mouse- Inter Biodeterior 1990;
     et al           liver homogenates by oxidation                27:297-304
4494 Bermudez EA, Relation between markers of systemic vascular Am J Cardiol 2002;89:
     Rifai N, et al inflammation and smoking in women.             1117–9.


                                                   PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                    158
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 305 of
                                                               424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                           Journal Citation              Stipulation Offered Admitted Refused
No.
4495 Bernstein R, et Radiation -- oxidation mechanisms: Volatile           Polym Degrad Stab 2008;
       al            organic degradation products from                     93:854-870
                     polypropylene having selective C-13 labeling
                     studied by GC/MS
4496 Berthier A,     Sexual function in women following the                Int J Gynaecol Obstet. 2008
     Sentilhes L, et transvaginal tension-free tape procedure for          Aug;102(2):105-9. Epub
     al              incontinence.                                         2008 Apr 16.
                                                                           PubMed PMID: 18420207.

4497   Bertin D, et al Polypropylene degradation: Theoretical and          Polym Degrad and Stab
                        experimental investigations                        2010; 95:782-791
4498   Bertini F, et al Characterization and thermal degradation of        Polym Degrad Stab 2006;
                        polypropylene -- montmorillonite                   91: 600-605
                        nanocomposites
4499   Bhandari M,      Association between industry funding and           CMAJ. 2004 Feb
       Busse J, et al statistically significant pro-industry findings in   17;170(4):477-80.
                        medical and surgical randomized trials.
4500   Bhatia N,        A comparison of short-term sexual function         (ABSTRACT ONLY)
       Murphy M,        outcomes for patients undergoing the
       Lucente V et al transvaginal mesh procedure using standard
                        polypropylene mesh vs a hybrid
                        polypropylene/poliglecaprone mesh
4501   Bhoyrul S,       Trocar injuries in laparoscopic surgery            Journal of the American
       Vierra MA                                                           College of
                                                                           Surgeons.2001;192(6):677-
                                                                           83
4502   Bianchi, et al   Randomized Trial of TVT-O and TVT-S for            Int Urogynecol J (2011) 22
                        The Treatment of Stress Urinary Incontinence       (Suppl 1):S1– S195
4503   Birder L,        From urothelial signaling to experiencing a        Acta Physio 1-6, 2012
       Wyndale J        sensation related to the urinary bladder.


                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        159
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 306 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                       Journal Citation              Stipulation Offered Admitted Refused
No.
4504 Birder LA.         Nervous network for lower urinary tract          A155 Int J Urol. 2012 Oct
                        function.                                        23.
4505 Birlolini C,       Mesh Cancer: Long-Term Mesh Infection            Hernia. 2013 Apr 19. [Epub
     Minossi J et al Leading to Squamous- Cell Carcinoma of the          ahead of print]
                        Abdominal Wall
4506 Blaivas            Textbook Female Urology                          pg. 239-249.
4507 Blitstein J, et al A novel composite sling for the treatment of     Presented June 22, 2001,
                        stress urinary incontinence: first clinical      Milan, Italy, XXIII
                        experience                                       International Congress of
                                                                         the European Hernia Society

4508 Blomsted B, et    Suture material and bacterial transport. An       Acta Chir Scand 1977;
     al                experimental study                                143(2):71-3 abstract
4509 Bobyn JD,         Effect of pore size on the peel strength of       J. Biomed Mater Res, pp
     Wilson GJ, et     attachment of fibrous tissue to porous surface    571-584.
     al                implants.
4510 Bodenheimer       Uneasy alliance: Clinical investigators and the   N Engl J Med. 2000; 342:
     T.                pharmaceutical industry.                          1539-1544.
4511 Bohrer JC,        Pudendal neuropathy involving the perforating     Obstet Gynecol. 2008
     Chen CC.          cutaneous nerve after cystocele repair with       Aug;112 (2 Pt
                       graft.                                            2):496-8
4512   Bohrer, et al   Pelvic nerve injury following gynecologic         Am J Obstet Gynecol
                       surgery: a prospective cohort study               2009;201:531.e1-7
4513   Bondili, et al Pudendal neuralgia: A rare cause of pain after     J. Obstet Gynecol, 31:5,
                       tension free vaginal tape                         454-455 (2011)
4514   Bouikerrou M, Study of the biomechanical properties of            European J. Obstet &
       Boulanger L, synthetic implanted in vivo.                         Gynecol and Repro Bio
       et al                                                             134: (2007) 262-267
4515   Bouillot JL, et Parietal mesh abscess as an original              Digestive Surgery (1999)
       al              presentation of cancer of the caecum              16(2) 158-160


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       160
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 307 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author       Description                                            Journal Citation               Stipulation Offered Admitted Refused
No.
4516 Boukerrou M, Tissue resistance of free tension procedure:           Int Urogynecol J (2008)
       Rubod C, et al What about healing?                                19:397-400. Published
                                                                         online Sept 2007.
4517   Boulanger L, Development of an animal model to study              Eur J Obstetrics and
       Boukerrou M, meshes used in genital prolapse surgery              Gynecology and
       et al                                                             Reproductive Biology ,
                                                                         Volume 136 , Issue 2 , 254 -
                                                                          259
4518   Boulanger L, Tissue integration and tolerance to meshes           Eur J Obstet Gynecol
       Boukerrou M, used gynecological surgery: an experimental          Reprod Biol. 2006 Mar
       et al        study.                                               1;125(1):103-8. Epub 2005
                                                                         Sep 19.
4519 Bourrat M,         Complications and medium-term functional         Prog Urol. 2003
     Armand C et        results of TVT in stress urinary incontinence.   Dec;13(6):1358-64. [in
     al:                                                                 French]
4520 Bowler S           Preparing articles for publication in peer-      American College of
                        reviewed journals                                Preventive Medicine
                                                                         www.acpm.org
4521 Boyles SH,         Dyspareunia and mesh erosion after mesh          Obstet Gynecol. 2008 Apr;
     McCrery R.         placement with a kit procedure.                  111(4):969-75
4522 Brennand, EA,      Twelve Month Process following Twelve            Royal College of
     et al              Month Mid-Urethral Sling Procedures for          Obstetricians and
                        Stress Incontinence: Impace of Obesity           Gynecologists, Sept. 2014
4523   Brincat, et al   Anterior Vaginal wall Prolapse: Assessment       Clinical Obstetrics &
                        and Treatment                                    Gynecology Volume 53,
                                                                         Number 1, 51–58
4524   Brito, et al     Comparison of the outcomes of the sling          International Braz J Urol
                        technique using a commercial and hand-made       Vol 37 (4): 519-
                        polypropylene sling                              527



                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         161
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 308 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                        Journal Citation              Stipulation Offered Admitted Refused
No.
4525 Brocker, et al    Short-range clinical, dynamic magnetic             European Journal of
                       resonance imaging and P- Qol questionnaire         Obstetrics & Gynecology
                       results after mesh repair in female pelvic organ   and Reproductive Biology
                       prolapse                                           157 (2011) 107–112
4526   Brown,          Synthetic Midurethral Slings: Urinary Tract        Complications of Female
       Elizabeth       Sequela                                            Incontinence and Pelvic
       Timebrook, et                                                      Reconstructive Surgery 164
       al                                                                 (Howard B. Goldman ed.,
                                                                          2017)
4527   Brown, et al    Evaluation and Management of Mid-Urethral          11 Current Bladder Dys.
                       Sling Complications                                Reps. 160 (2016)
4528   Brubaker L      Devices and meshes for the surgical treatment      Clinical Obstet and
                       of prolapse and incontinence                       Gynecol 2013; 56(2):219-
                                                                          220
4529   Brubaker, L.,   Missing data frequency and correlates in two       Int Urogynecol J Published
       et al           randomized surgical trials for urinary             online 03/24/2015
                       incontinence in women
4530   Brubaker, L.,   A perfect storm.                                   Int Urogynecol J, 23(1), 3-
       et al.                                                             4. doi:
                                                                          10.1007/s00192-011-1596-
                                                                          8 (2012)
4531   Bucknall     The choice of a suture to close abdominal             Eur Surg Res 1983;
                    incisions                                             15(2):59-66 abstract
4532 Bump RC,       The standardization of terminology of female          Am J Obstet Gynecol. 1996
     Mattiasson A, pelvic organ prolapse and pelvic floor                 Jul;175(1):10-7.
     et al          dysfunction.
4533 Buret A, et al An in vivo model to study the pathobiology of         J Biomed Mater Research
                    infectious biofilms on biomaterials surfaces          1991; 25: 865-
                                                                          874



                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       162
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 309 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author        Description                                          Journal Citation              Stipulation Offered Admitted Refused
No.
4534 Burns-Heffner Testing Compliance of Surgical Meshes                Abstract #877 2014 Society
       C, et al       Fabricated from Different Polymeric               for Biomaterials
                      Biomaterials
4535 Bustan M,        Burch laparoscopic procedure for repairing        Harefuah 139 (9-10): 350-2,
     Romano S, et     proven stress incontinence--report of 32 cases.   407.
     al.
4536 Cacciari I, et al Isotactic polypropylene biodegradation by a      Appl Enviro Microbiol
                       microbial community: Physicochemical             1993; 59(11):3695-3700
                       characterization of metabolites produced
4537 Cadish, et al     Prospective Evaluation of The Association        Int Urogynecol S144 J
                       Between Body Mass Index and Pain Following       (2014) 25 (Suppl
                       Transobturator Midurethral Sling                 1):S1–S240
4538 Cao J., et al     In Vitro Study: Synthetic Prosthetic Meshes      Presented at AATCC
                       for Inguinal Hernia Repair                       International Conference
                                                                        May 18-20 in Atlanta, GA
                                                                        AATCC Review
                                                                        November/December 2011

4539 Capobianco G,    TVT-Abbrevo: efficacy and two years follow-       Clin Exp Obstet Gynecol
     Dessole M, et    up for the treatment of stress urinary            (2014); 41(4):
     al               incontinence                                      445-447
4540 Cappelletti M,   The use of mesh in abdominal wall defects.        1997 Oct; 52 (10): 1169-76.
     Attolini G, et   Minerva Chir.
     al
4541 Carey M,       Vaginal surgery for pelvic organ prolapse using     BJOG 2008 February;
     Slack M, et al mesh and a vaginal support device                   115:391-397
4542 Carr BJ, et al Biologic response to orthopedic sutures: A          Orthopedics 2009;
                    histologic study in a rabbit model                  32(11):828
4543 Casiano ER, et Does concomitant prolapse repair at the time of     Int Urogynecol J (2011)
     al             midurethral sling affect recurrent rates of         22:819-825
                    incontinence
                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      163
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 310 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                    Journal Citation             Stipulation Offered Admitted Refused
No.
4544 Cayrac,            Anterior sacrospinous ligament fixation        The International
       Melanie, et al   associated with paravaginal repair using the   Urogynecological
                        Pinnacle device: an anatomical study           Association September 2,
                                                                       2011
4545   Cervigni,        Gynecological disorders in bladder pain        International Journal of
       Natale           syndrome/interstitial cystistis patients       Urology (2014) 21 (Suppl
                                                                       1), 85–88
4546 Challoner, D, Medical Devices and the Public's Health The         IOM Report Brief July 2011
     Korn, D        FDA 510(k) Clearance Process at 35 Years
4547 Challoner, DR, IOM Committee on the Public-Health                 IOM 2011
                    Effectiveness of the FDA 510(k) Clearance
                    Process - letter to FDA re 510k
4548 Challoner,     Medical Devices and Health -- Creating a New       N Engl J Med 365:11: 977-
     DR, et al      Regulatory Framework for Moderate-Risk             979
                    Devices
4549 Chan JH, et al Thermal Degradation kinetics of PP Part III.       Polym Degrad Stab 1977;
                    Thermogravimetric analyses                         57:135-149
4550 Chapple CR,    Consensus statement of the European Urology        Eur Uro 2017; 72:424-431
     et al          Associagtion and the European
                    Urogynaecological Association on the use of
                    implanted materials for treating pelvic organ
                    prolapse and stress urinary incontinence
4551 Chen C,        Anatomic relationships of the tension free         Am J Obstet Gynecol. 2007
     Gustilo-Ashby vaginal mesh trocars.                               Dec;197(6):666.e1-6.
     AM, et al.

4552   Chen, X., Li,    An inexpensive modified transobturator         Int Urogynecol J Pelvic
       H. et al.        vaginal tape inside-out procedure for the      Floor Dysfunct 20, 1365-8
                        surgical treatment of female stress urinary    (2009).
                        incontinence.


                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        164
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 311 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                         Journal Citation              Stipulation Offered Admitted Refused
No.
4553 Chene G,      Clinical and ultrasonographic correlations             Int Urogynecol J (2008)
     Cotte B et al following three surgical anti-incontinence             19:1125-1131
                   procedures (TOT, TVT and TVT-O)
4554 Cheon, Maher Economics of pelvic organ prolapse surgery.             Int Urogynecol J (2013)
                                                                          24:1873–1876
4555 Cholhan HJ, et Pre-pubic approach to mid-urethral slings: 3-         2007 Abstract
     al             month interim report on peri-operative
                    experience and complications
4556 Chopra, S      Industry Funding of Clinical trials: Benefit or       JAMA. 2003;290(1):113-
                    Bias?                                                 114.
                                                                          doi:10.1001/jama.290.1.113.

4557 Christensen      Host tissue interaction, fate, and risks of         Dermatol Surg 2009;
     LH, et al        degradable and nondegradable gel fillers            35:1612-1619
4558 Chrysostomou     The management of stress urinary incontinence       Abst 0177 Oral
     A                using transobturator tapes in a tertiary hospital   presentations/Int J Gynecol
                      in South Africa                                     & Obstet 10752 (2009) S93-
                                                                           S396
4559   Chu CC         Textile-Based Biomaterials for Surgical             Chapter 19 - Polymeric
                      Applications                                        Biomaterials Second Ed,
                                                                          Revised and Expanded
4560   Chu CC         The effect of gamma irradiation on the              J Biomed Mater Res 1983;
                      enzymatic degradation of polyglycolic acid          17:1029-1040
                      absorbable sutures
4561 CIR Expert       Final report on the safety assessment of            Int J Toxicol 2007;
     Panel            polyethylene                                        26(Suppl. 1):115-127
4562 Claassen J       The gold standard: not a golden standard            BMJ 2005; 330: 1121
4563 Clark, et al     Epidemiologic evaluation of reoperation for         Am J Obstet Gynecol
                      surgically treated pelvic organ prolapse and        2003;189:1261-7
                      urinary incontinence


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       165
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 312 of
                                                              424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                   Journal Citation              Stipulation Offered Admitted Refused
No.
4564 Clarke, EGC,     Discussion on metals and synthetic materials in Proceedings of the Royal
     et al            relation to tissues                             Society of Medicine-
                                                                      London 1954; 46(8): 641-
                                                                      652
4565 Clavè A, et al Polypropylene as a reinforcement in pelvic        Int Urogynecol J 2010;
                      surgery is not inert: Comparative analysis of   21(3):261-270
                      100 explants
4566 Clemons, J.L., Impact of the 2011 FDA transvaginal mesh
     et al            safety update on AUGS
4567 Clifton MM,      Transvaginal sling excision: tips and tricks    Int Urogynecol J 2017;
     et al                                                            28:155
4568 Cobb W,          Textile analysis of heavy weight, mid-weight, J Surgical Research 136, 1-
     Burns J, et al and light weight polypropylene mesh in a          7 (2006).
                      porcine ventral hernia model.
4569 Cockerill, et al Anatomical Causes of Female Obstructive         2 J. Androl. Gynaecol. 5
                      Voiding: Urethral Stricture and Anti-           (2014
                      Incontinence Procedures
4570 Coda A, et al In vivo tissue reaction to different prosthetic    Hernia 2000; 4:206-211
                      materials in abdominal wall hernia repair
4571 Coda A, et al Structural alterations of prosthetic meshes in     Hernia 2003; 7:29-34
                      humans
4572 Colin X, et al Strategy for studying thermal oxidation of        Compos Sci Technol 2005;
                      organic matrix composites                       65:411-419
4573 Collinet P,      Transvaginal mesh technique for pelvic organ Int Urogynecol J (2006)
     Belot F, et al prolapse repair: mesh exposure management         17:315-320
                      and risk factors.
4574 Comiter CV       Complications of Female Incontinence Surgery Chapter 19

4575   CommonHealt Surgery Under Scrutiny: What Went Wrong          http://commonhealth.wbur.o
       h           With Vaginal Mesh                                rg/2011/11


                                                   PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                    166
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 313 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                     Journal Citation           Stipulation Offered Admitted Refused
No.
4576 Conning DM,       Toxicity of polypropylene in tissue culture     Fd Cosmet Toxicol 1969;
     et al                                                             7:461-472
4577 Coskun,       Mini Slings can Cause Complications                 2015
     Burhan, et al
4578 Contemporary American Urogynecologic Society voices          Contemporary OB/GYN
     OB/GYN Staff opposition to restrictions on transvaginal mesh May 01, 2013

4579   Conze, J., et   New polymer for intra-abdominal meshes--        J Biomed Mater Res B
       al.,            PVDF copolymer.                                 Appl Biomater, 2008.
                                                                       87(2): p. 321-8.
4580   Cooper,         A Review of Results in a Series of 113          Australian and New
       M.J.W., et al   Laparoscopic Colposuspensions.                  Zealand Journal of
                                                                       Obstetrics and
                                                                       Gynaecology, 36: 44–48.
                                                                       doi: 10.1111/j.1479-
                                                                       828X.1996.tb02921.x
4581 Cornu J-N,        Mini-slings for female stress urinary           Eur Urol 2011;60:481-483
     Haab F.           incontinence: Not yet at the age of reason.
4582 Cornu, et al.     TVT-SECUR single-incision sling after 5 years   European Urology (2012);
                       of follow-up: The promises made and the         62(4), pp.737-
                       promises broken                                 738.
4583 Cornu, JN, et     Midterm prospective evaluation of TVT-Secur     European Urology 58
     al                reveals high failure rate                       (2010) 157-161
4584 Corporate         Putting Women at Risk, The Case Against         Corporate Action Network
     Action            Pelvic Mesh Report                              August 2014
     Network
4585 Cosson M,         Prolift Mesh for pelvic organ prolapse surgical (Abstract)
     Caquant F et      treatment using the TVM group technique - a
     al.               retrospective study of 96 women under 50.



                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       167
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 314 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                    Journal Citation              Stipulation Offered Admitted Refused
No.
4586 Cosson M,      A biomechanical study of the strength of       Eur J Obstet Gynecol
       Lambaudie E, vaginal tissues. Results on 16 post-menopausal Reprod Biol. 2004 Feb
       et al        patients presenting with genital prolapse.     10;112(2):201-5

4587   Cosson M,      Prospective clinical assessment for Total        (ABSTRACT ONLY)
       Rosenthal C,   transvaginal mesh (TVM) technique for
       et al          treatment of pelvic organ prolapse - 3 year
                      results.
4588   Cosson, M., et Trans-vagianl mesh technique for Treatment of    Int Urogynecol J. 2010;
       al.            Pelvic Organ Prolapse: 5 years of Prospective    21:S84–S85.
                      follow up
4589   Costa L, et al Analysis of products diffused into UHMWPE        Biomater 2011; 22:307-315
                      prosthetic components in vivo
4590   Costa L, et al In vivo UHMWPE biodegradation of retrieved       Biomater 1998; 19: 1371-
                      prosthesis                                       1385
4591   Costa L, et al Oxidation of orthopaedic UHMWPE                  Biomater 2002; 23:1613-
                                                                       1624
4592   Costa P          Comparisons of Safety and Efficacy of the      Abstract 614 (2010)
                        Obtryx Sling and Advantage Mid-Urethral
                        Sling for the Treatment of Stress Urinary
                        Incontinence: Propensity Matching Results in
                        a Large International Registry
4593   Costello K, et   Investigation of the mechanical strength of    Poster presented at 12th
       al               explanted polypropylene hernia meshes          annual meeting of Institute
                        (abstract)                                     of Biological Engineering,
                                                                       St.
                                                                       Louis, MO March 29-April
                                                                       1, 2007
4594   Costello, CR,    Characterization of heavyweight and            Surg Innov. 2007
       et al            lightweight polypropylene prosthetic mesh      Sep.14(3):168-76.
                        explants from a single patient.
                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      168
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 315 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author       Description                                           Journal Citation              Stipulation Offered Admitted Refused
No.
4595 Coughlin RW, Surface roughness enhances upward migration           J Biomater Sci Polym Edn
       et al           of bacteria on polymer fibers above liquid       1999; 10(8):827-844
                       cultures
4596   Cozad MJ, et    Materials characterization of explanted          J Biomed Mater Res Part B:
       al              polypropylene, polyethylene terephthaiate, and    Appl Biomater 2010;
                       expanded polytetrafluoroethylene composites:     94B:455-462
                       Spectral and thermal analysis
4597   Cozad MJ, et    Patient Factor Correlation of Explanted          Presented at the Society of
       al              Composite Hernia Mesh Material properties        Biomaterials, April 2010,
                                                                        Seattle, WA
4598   Crivellaro S,  Transvaginal sling using acellular human          J Urol 2004; 172: 1374-
       et al          dermal allograft: safety and efficacy in 253      1378
                      patients
4599   Cruse PJ, Ford The epidemiology of wound infection. A 10-        Surg Clin North Am; 60:
       R.             year prospective study of 62,939 wounds.          27–40.
4600   Cruse PJE      Classification of operations and audit of         Oxford: Oxford University
                      infection. In: Taylor EW, editor. Infection in    Press, 1992; 1-
                      Surgical Practice.                                7.
4601   Culligan P,    Bacterial colony counts during vaginal surgery    Infect Dis Obstet Gynecol,
       Heit M, et al                                                    (2003);11:161- 165
4602   Culligan PJ,   Long term success of abdominal sacral             Am J Obstet Gynecol. 2002
       Murphy M, et colpopexy using synthetic mesh.                     Dec;187(6):1473-80;
       al.                                                              discussion 1481-2.
4603   Curfman, GD., Medical Devices -- Balancing Regulation and        N Engl J Med 365; 11: 975-
       et al          Innovation                                        977
4604   Czerny J       Thermo-oxidative and photo-oxidative aging of     J App Polym Sci 1972;
                      polypropylene under simultaneous tensile stress   16:2623-2632

4605   Da Silveira S, Multicenter, randomized trial comparing native Int Urogynecol J 2015;
       et al          vaginal tissue repair and synthetic mesh repair 26:335-342
                      for genital prolapse surgical treatment
                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      169
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 316 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                       Journal Citation              Stipulation Offered Admitted Refused
No.
4606 Daher N, et al    Pre-pubic TVT: an alternative to classic TVT      European J Obstet &
                       in selected patients with urinary stress          Gynecol and Reproduct
                       incontinence                                      Biology 107 (2003) 205-207

4607   Damoiseaux      Long-term follow-up (7 years) of a randomized     IUGA Abstract PP01; Int
       A, et al        controlled trial: trocar-guided mesh compared     Urogynecol J 2015: 26
                       with conventional vaginal repair in recurrent     (Suppl 1): S23-S24
                       pelvic organ prolapse
4608   Dati S, et al   Obtryn (TM) system: transobturatory out-in        Int Urogynecol J (2007) 18
                       sling in the treatment of isolated or pop-        (Suppl l): S152
                       associated urinary incontinence (Abstract only)

4609   Dati S,        Single-Incision Minisling (Ajust) vs Obturator     Poster presentations/ Int J
       Rombola P, et Tension-Free Vaginal Shortened Tape (TVT-           Gynecol & Obstet 119S3
       al             Abbrevo) in Surgical Management of Female          (2012) S670
                      Stress Urinary Incontinence
4610   Dati, et al    A comparison between synthetic and                 Urogynaecologia
                      biosynthetic meshes in the surgical treatment      International Journal 2009;
                      of severe genital prolapse:results and             23; 3: 21-29
                      complications
4611   David H.       Reoperative Gynecologic Surgery.                   Mosby YearBook, Inc., St.
       Nichols, M.D.                                                     Louis, MO. 1991.
4612   David-         Sacro-spinous ligament fixation peri-operative     European Journal of
       Montefiore E, complications in 195 cases:visual approach          Obstetrics & Gynecology
       et al          versus digital approach of the sacro- spinous      and Reproductive Biology
                      ligament                                           116 (2004) 71–78
4613   Davila G,      Selection of patients in whom vaginal graft use    Int Urogynecol J. 2012
       Baessler K, et may be appropriate. Consensus of the 2nd           Apr;23 Suppl 1:S7-14.
       al             IUGA Grafts Roundtable: optimizing safety          Epub 2012 Mar 7
                      and appropriateness of graft use in transvaginal
                      pelvic reconstructive surgery.
                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      170
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 317 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                       Journal Citation             Stipulation Offered Admitted Refused
No.
4614 Davila, G. W      Introduction to the 2005 IUGA Grafts              International
                       Roundtable                                        Urogynecology Journal
                                                                         2006
4615 de Carvalho      A study of the controlled degradation of           SpringerPlus 2.1 (2013):
     CL, et al        polypropylene containing pro-oxidant agents        623
4616 de Landsheere    Surgical intervention after transvaginal Prolift   Am J Obstet Gynecol. 2012
     L, Ismail S, et  mesh repair: retrospective single-center study     Jan;206(1):83.e1-7.
     al               including 524 patients with 3 years’ median
                      follow-up.
4617   de Leval J,    The original versus a modified inside-out          The International
       Thomas A, et transobturator procedure: 1-year results of a        Urogynecology Journal,
       al             prospective randomized trial                       22:145-56, 21-Sep-10
4618   De Ridder D, Single incision mini-sling versus a                  Int Urogynecol J (2010)
       et al          transobutaror sling: a comparative study on        21:773-778
                      MiniArc and Monarc slings
4619   De Tayrac R, Long term anatomical and functional                  Int Urogynecol J Pelvic
       Deffieux X, et assessment of trans vaginal cystocele repair       Floor Dysfunct. 2006
       al             using polypropylene mesh.                          Sep;17(5):483-8.
4620   De Tayrac R, Basic science and clinical aspects of mesh           Int Urogynecol J 2011;
       et al          infection in pelvic floor reconstructive surgery   22:775-780. doi:
                                                                         10.1007/s00192-011-1405-
                                                                         4.
4621   De Tayrac R, Combined genital prolapse repair reinforced          Acta Obstet Gynecol Scand.
       Gervaise A, et with a polypropylene mesh and tension-free         2004 Oct;83(10):950-4.
       al             vaginal tape in women with genital prolapse
                      and stress urinary incontinence: a retrospective
                      case- control study with short-term follow-up.

4622   De Tayrac R, Tension-free polypropylene mesh for vaginal          J Reprod Med. 2005
       Gervaise A, et repair of anterior vaginal wall prolapse.          Feb;50(2):75-80.
       al
                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       171
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 318 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                        Journal Citation               Stipulation Offered Admitted Refused
No.
4623 De Tayrac R,     A 2-year anatomical and functional assessment       Int Urogynecol J (2006) 17:
     Picone O, et al. oftransvaginal rectocele repair using a             100-105.
                      polypropylene mesh.
4624 De Tayrac,       A prospective randomized trial comparing            American Journal of
     Deffieux X et tension free vaginal tape and transobturator           Obstetrics and Gynecology
     al:              suburethral tape for surgical treatment of stress   (2004) 190, 602-8.
                      urinary incontinence.
4625 Debodinance Changing attitudes on the surgical treatment of          J Gynecol Obstet Biol
     P, Berrocal J, urogential prolapse: birth of the tension-free        Reprod (Paris). 2004 Nov;
     et al            vaginal mesh.                                       33(7):577-88. (original
                                                                          manuscript in French only.
                                                                          Only have English abstract.)

4626 Debodinance    Synthetic meshes for transvaginal surgical cure J Gynecol Obstet Biol
     P, Cosson M,   of gential prolapse: evaluation in 2005.         Reprod (Paris). 2006
     et al                                                           Sep;35(5 Pt 1):429-54.
4627 Debodinance    Development of better tolerated prosthetic       J Gynecol Obstet Biol
     P, Engrand J   materials: applications in gynecological         Reprod (Paris). 2002
                    surgery.                                         Oct;31(6):527-40.
4628 Debodinance TVT SECUR: more and more minimal                    (2007) Int Urogynecol J
     P, et al       invasive-preliminary prospective study on 40     Pelvic Floor Dysfunct 18
                    cases.                                           (Suppl 1):S136
4629 DeBord, James The Historical Development of Prosthetics in      GROIN HERNIA
                    Hernia Surgery                                   SURGERY VOLUME 78
                                                                     NUMBER 6
4630 Del Rosario J, Chronic pelvic pain as a complication of         Arch Esp Urol. 59(5):533-
     Urena R, et al cystourethropexy with tension free vaginal tape. 5, June 2006.

4631   Delorme E       Transobturator urethral suspension: mini-          Prog Urol 2001 Dec;
                       invasive procedure in the treatment of stress      11(6):1306-13
                       urinary incontinence in women
                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       172
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 319 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                       Journal Citation               Stipulation Offered Admitted Refused
No.
4632 Demirkesen,       Are the effectiveness and complication rates of   Türk Üroloji Dergisi: 34(4):
       O, et al        transoburator and tension-free vaginal tape       456-462,
                       similar?                                          2008
4633   Detollenaere,   Short Term Anatomical Results of a                Int Urogynecol J (2013) 24
       RJ., et al      Randomized Controlled Non Inferiority Trial       (Suppl 1): S1- S152
                       Comparing Sacrospinous Hysteropexy and
                       Vaginal Hysterectomy in Treatment of Uterine
                       Prolapse Stage 2 or Higher
4634 Di Piazza L,      Complications in short suburethral sling          Int Urogyn J 2009;20
     Piroli Torelli    positioning.                                      (Suppl 3): S403-404 IUGA
     D, et al                                                            Abst 430
4635 Digesu G,        The relationship of vaginal prolapse severity to   BJOG July 2005 vol.
     Chaliha C, et al symptoms and quality of life.                      112:971-976.

4636 Dindo D,        Classification of surgical complications: a new     Ann Surg. 2004
     Demartines N,   proposal with evaluation in a cohort of 6336        Aug;240(2):205-13
     Clavien P       patients and results of a survey.
4637 Dobson A, et    Trans-obturator surgery for stress urinary          Int Urogynecol J (2006)
     al              incontinence: 1-year follow-up of a cohort of       Accepted 6
                     52 women                                            March 2006
4638 Dooley Y, et al Urinary Incontinence Prevalence: Results From       J Urol 2008; 179: 656-661
                     the National Health and Nutrition Examination
                     Survey
4639 Doucede, G., European Journal of Obstetrics & Gynecology        European Journal of
     Giraudet, G., and Reproductive Biology                          Obstetrics & Gynedology
     et al                                                           and Reproductive Biology;
                                                                     14 Aug. 2015
4640   Dougherty S,    Endogenous Factors Contributing to prosthetic Infect Dis Clin North Am
       et al           device infections                             1989; 3(2):199- 209



                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       173
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 320 of
                                                              424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                   Journal Citation               Stipulation Offered Admitted Refused
No.
4641 Drahoradova       Comparative Development of Quality of Life August 25-27; Paris, France
       P, Masata J, et Between TVT and Burch Colposuspension in: (2004)
       al              Proceedings of the 34th Annual Meeting of the Abstract 278
                       International Continence Society and the
                       International UroGynecological Association.

4642 Duggan P, et al Anterior compartment prolapse: short term      ICS/IUGA 2010 Abstract
                     results and quality of life in women           687
                     randomised to mesh or traditional repair
4643 Duggan PF       Time to abolish "gold standard"                BMJ 1992; 304:1568-1569

4644 DukeMedicine Alert - Pelvic floor disorders Incontinence and   DukeMedicine
                     vaginal prolapse
4645 Duong TH,       A Multicenter Study of Vesicovaginal Fistula    Felmale Pelvic Med &
     Taylor D, et al Formation Following Cystotomy During            Reconstruc Surgery
                     Hysterectomy for Benign Indications             (2010)16(2) Supp S5-S43
4646 Dwyer PL, et Synthetic mesh in pelvic reconstructive            Int Urogynecol J (2016)
     al              surgery: an ongoing saga                        27:1287-1288
4647 Dwyer, P.L.     Ulf Ulmsten (1938–2004) leader and innovator    Int Urogynecol J (2004) 15:
                     in urogynaecology                               221.
                                                                     https://doi.org/10.1007/
                                                                     s00192-004-1183- 3
4648 EAU 2009       Single-incision mid-urethral sling has high cure Medscape Mar 31, 2009.
                    rate for stress urinary incontinence.
4649 Edwards SL,    Characterisation of clinical and newly           J Mechanical Behavior
     et al          fabricated meshes for pelvic organ prolapse      Biomed Mat 2013; 23:53-61
                    repair.
4650 Ehsani, BN, et Four month and one year results of               Abstracts / Journal of
     al             transvaginal mesh placement (Prolift             Minimally Invasive
                    procedure) in the treatment of pelvic organ      Gynecology 16 (2009) S1-
                    prolapse.                                        S51; pg S45
                                                   PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                    174
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 321 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                     Journal Citation             Stipulation Offered Admitted Refused
No.
4651 Ek M,             Urodynamic assessment of anterior vaginal       Neurourol Urodyn. 2010
     Tegeerstedt G,    wall surgery: a randomized comparison           Apr;29(4):527- 31.
     et al             between colporraphy and transvaginal mesh.
4652 Eland IA, et al   Attitudinal surgery of voluntary reporting of   Br J Clin Pharmacol (1999)
                       adverse drug reactions                          48, 623-627
4653 Elkadry EA, et    Patient-selected goals: A new perspective on    Am J Obstet Gynecol
     al                surgical outcome                                2003;189:1551-8.)
4654 Ellington DR,     Indications, Contraindications, and             Clincial Obstetrics &
     Richter HE.       Complications of Mesh in Surgical Treatment     Gynecology,56:276- 88,01-
                       of Pelvic Organ Prolapse                        Jun-13
4655 Elmer C           Trocar-guided transvaginal mesh repair of       Obstet Gynecol. 2009
     Altman D,         pelvic organ prolapse.                          Jan;113(1):117-26
     Engh M et al
4656 Elmer C,          Risk factors for mesh complications after       Neurourol Urodyn. 2012
     Falconer C, et    trocar guided transvaginal mesh kit repair of   Apr 19. doi:
     al                anterior vaginal wall prolapse.                 10.1002/nau.22231.
4657 El-Nashar,        Early and Complete Excision of Vaginally        Femaile Pelvic Medicine &
     Sherif A, et al   Placed Synthetic Mesh                           Reconstructive Surgery
                                                                       Vol. 19 No. 3
                                                                       May/June 2013
4658 Elroy D,       Female Urology                                     pp. 239-249, Lippincott
     Kursh, Blaivis                                                    Williams & Wilkins, 1994
     JG
4659 ElSheemy       Use of surgeon-tailored polypropylene mesh as      Arab Journal of Urology
     MS, et al      a needle-less single-incision sling for treating   (2015) xxx, xxx- xxx
                    female stress urinary incontinence: Preliminary    Article in press
                    results.
4660 Endo M, et al Mesh contraction: in vivo documentation of          Int Urogynecol J (2014)
                    changes in apparent surface area utilizing         25:737-743
                    meshes visible on magnetic resonance imaging
                    in the rabbit abdominal wall model
                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       175
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 322 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                        Journal Citation          Stipulation Offered Admitted Refused
No.
4661 Engelsman          The phenomenon of infection with abdominal        Biomater 2007; 28:2314-
       AF, et al        wall reconstruction                               2327
4662   English E, et al Assessing the use of the IUGA/ICS                 Urogynecol J 2016;
                        classification system for prosthesis/graft        27:1905.
                        complications in publications from 2011 to        doi:10.1007/s00192-016-
                        2015                                              3056-y
4663   Ethicon, INC. Sacrocolpopexy with ARTISYN™ Y-Shaped                ETH.MESH.08114911 -
       2012             Mesh, Sales Process                               ETH.MESH.08114934
4664   Falagas M,       Mesh-related infections after pelvic organ        Eur J Obstet Gynecol
       Velakoulis S, prolapse repair surgery.                             Reprod Biol. 2007
       et al                                                              Oct;134(2):147-56.
4665   Farrell S,       Histological examination of “fascia” used in      Obstet Gynecol. 2001
       Dempsey T, et colporrhaphy.                                        Nov;98(5 Pt 1):794-8
       al
4666   Farrell SA,      The evaluation of stress incontinence prior to    J obstet Gynaecol Can
                        primary surgery                                   2003;25(4):313-8
4667   Fatton R,        Transvaginal repair of genital prolapse:          Int Urogynecol J Pelvic
       Amblard P, et preliminary results of a new tension-free            Floor Dysfunct. 2007
       al               vaginal mesh (Prolift technique)--a case series   Jul;18(7):743-52.
                        multicentric study.
4668   Fayolle B, et al Initial steps and embrittlement in the thermal    Polym Degrad Stab 2002;
                        oxidation of stabilized polypropylene films       75:123-129
4669   Fayolle B, et al Macroscopic heterogeneity in stabilized           Polym Degrad Stab 202;
                        polypropylene thermal oxidation                   77:515-522
4670   Fayolle B, et al Oxidation induced embrittlement in                Polym Degrad Stab 2000;
                        polypropylene - a tensile testing study           70:333-340
4671   FDA              510(k) Premarket Notification K050516 T-          FDA
                        Sling Herniamesh S.R.L.
4672   FDA              510(k) Summary Caldera Medical Inc. T-Sling       Caladera Medical, Inc.
                        K0505165


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       176
               Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 323 of
                                                     424
                            KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                            CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author   Description                                     Journal Citation                Stipulation Offered Admitted Refused
No.
4673 FDA      FDA executive summary. Surgical mesh for        Obstetrics and Gynecology
              the treatment of women with pelvic organ        Devices Advisory
              prolapse and stress urinary incontinence.       Committee Meeting,
                                                              9/8/2011
4674   FDA    FDA Issues Final Reclassification Order for     February 8, 2017, from
              Instrumentation for Use with Urogynecologic     AUGS:
              Mesh. Retrieved                                 http://www.augs.org/p/bl/et/
                                                              blogid=23&bl ogaid=265
4675   FDA    FDA Science and Mission at Risk, Report of      http://www.fda.gov/ohrms/d
              the Subcommittee on Science and Technology      ockets/ac/07/ briefing/2007

4676   FDA    Medical devices; warning statements for         2014 Food and Drug
              devices containing or manufactured with         Administration, HHS
              chlorofluorocarbons and other class I ozone-    §801.63
              depleting substances; Subpart D-Exemptions
              from Adequate Directions for Use
4677   FDA    Surgical mesh for treatment of women with       FDA Executive Summary
              pelvic organ prolapse and stress urinary        2011
              incontinence.
4678   FDA    Urogynecological surgical mesh: Update on the   July 2011.
              safety and effectiveness of transvaginal        http://www.fda.gov/Medical
              placement for pelvic organ prolapse.            Devices/Safet
                                                              y/AlertsandNotices/ucm262
                                                              435.htm
4679   FDA    Public Health Notification: Serious             http://www.fda.gov/medical
              Complications Associated with Transvaginal      devices/safety
              Placement of Surgical Mesh in Repair of         /alertsandnotices/publichealt
              Pelvic Organ Prolapse and Stress Urinary        hnotifications
              Incontinence.                                   /ucm061976.htm



                                           PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                            177
                             Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 324 of
                                                                   424
                                          KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                          CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author                Description                                      Journal Citation                Stipulation Offered Admitted Refused
No.
4680 Feola A,              Characterizing the ex vivo textile and structural Int Urogynecol J (2013) 24:
       Moalli P et al      properties of synthetic prolapse mesh products. 559-564.
                                                                             https://doi.org/10.1007/s001
                                                                             92-012-1901- 1
4681   Feola, A., et al.   Deterioration in biomechanical properties of      BJOG 2013; 120:224-232
                           the vagina following implantation of a high-
                           stiffness prolapse mesh.
4682   Fianu, S, et al     Absorbable polyglactin mesh for retropubic        Gynecol Ostet Invest 1983;
                           sling operations in female urinary stress         16:45-50
                           incontinence
4683   Firoozi F, et al    Purely transvaginal/perineal management of        J Urol 2012; 187(5): 1674-9
                           complications from commercial prolapse kits
                           using a new prostheses/ grafts complication
                           classification system.
4684   Firoozi F,          Transvaginal excision of mesh erosion             Urology. 2010
       Goldman H.          involving the bladder after mesh placement        Jan;75(1):203-6
                           using a prolapse kit - a novel technique.
4685   Firoozi,            Transvaginal Mesh Complications                   Complications of Female
       Goldman                                                               Incontinence and Pelvic
                                                                             Reconstructive Surgery
4686 Fisher H,             Nerve injury locations during retropubic sling Int Urogynecol J (2011)
     Lotze P               procedures.                                       22:439–441.
4687 Flemming, HC          Relevance of biofilms for the biodeterioration Polym Degrad Stab 1998;
                           of surfaces of polymeric materials                59:309-315
4688   Fletcher AP         Spontaneous adverse drug reaction reporting vs J Royal Society Med (1991)
                           event monitoring: a comparison                    84: 341-344
4689   Flock F, Reich      Hemorrhagic complications associated with         Obstetrics &
       A, et al            tension- free vaginal tape procedure.             Gynecology,104:989-94,01-
                                                                             Nov-04



                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           178
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 325 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                       Journal Citation             Stipulation Offered Admitted Refused
No.
4690 Flood CG, et al Anterior colporrhaphy reinforced with Marlex      Int Urogynecol J Pelvic
                       mesh for the treatment of cystoceles            Floor Dysfunct 1998; 9(4):
                                                                       200-4
4691   Foon R, Toozs- Adjuvant materials in anterior vaginal wall      Int Urogynecol J Pelvic
       Hobson P, et al prolapse surgery: a systematic review of        Floor Dysfunct. 2008
                       effectiveness and complications.                Dec;19(12):1697-706.

4692   Ford AA, et al Mid-Uurethral sling operations for stress        The Cochran Collaboration,
                      urinary incontinence in women                    The Cochran Library 2017,
                                                                       Issue 7

4693   Frautschi JR,   Degradation of polyurethanes in vitro and in    Colloids Surf B
       et al           vivo comparison of different models             Biointerfaces 1993; 1:305-
                                                                       313
4694 Frenkl TL,     Management of Iatrotgenic Foreign Bodies of        Neuro and Urodynam
     Rackley RR,    the Bladder and Urethra Following Pelvic           (2008)27:491-495
     et al          Floor Surgery
4695 Fritzer, N., etWhen sex is not on fire: a prospective             European Journal of
     al.            multicentre study evaluating the short-term        Obstetrics & Gynecology
                    effects of radical resection of endometriosis on   and Reproductive Biology
                    quality of sex life and dyspareunia.               197 (2016) 36-40
4696 Frostling H,   Analytical, occupational and toxicologic           Scand J Work Environ
     Hoff A, et al  aspects of the degradation products of             Health 1984; 10:163-169
                    polypropylene plastics
4697                Presentation No: 059 A prospective                 Int Urogynedol J 2011; 22
                    randomised controlled trial comparing vaginal      (Suppl 1): S60- S61
                    prolapse repair with and without tensionfree
     Fuentes AE, et
                    vaginal tape transobturator tape (TVTO) in
     al
                    women with severe genital prolapse and occult
                    stress incontinence: long term follow up


                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      179
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 326 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                      Journal Citation              Stipulation Offered Admitted Refused
No.
4698 Gabriel B,       Vagina, abdominal skin, and aponeurosis: do        Int Urogynecol J. 2011
       Rubod C, et al they have similar biomechanical properties?        Jan;22(1):23-7. Epub 2010
                                                                         Aug 27.)
4699   Gagnon, L.,      Better Short-term Outcomes with the U-           Urology 75(5), 2010
       Tu, L.,          Method Compared with the Hammock
                        Technique foro the Implantation of the TVT-
                        SECUR Under Local Anesthesia.
4700   Gallo J, et al   The relationship of polyethylene wear to          J Biomed Mater Res Part B:
                        particle size distribution and number: A           Appl Biomater 2010;
                        possible factor explaining the risk of osteolysis 94B:171-177
                        after hip arthroplasty
4701 Galloway N,        The complications of colposuspension.             Br J Urol 1987;60:122–124.
     Davies N, et al
4702 Gamble T, et al Predicting persistent detrusor overactivity after   Int Urogynecol J (2008) 19
                     sling procedures                                    (Suppl 1): S64-S65
4703 Gandhi S,       A prospective randomized trial using solvent        Am J Obstet Gynecol.
     Goldberg RP, dehydrated fascia lata for the prevention of           2005; 192:1649-54.
     et al           recurrent anterior vaginal wall prolapse.
4704 Gangam N,       Retroperitoneal hemorrhage after a vaginal       Obstet Gynecol. 2007
     Kanee A         mesh prolapse procedure.                         Aug;110(2 Pt 2):463-4.
4705 Ganj F, Ibeanu Complication of transvaginal monofilament         Int Urogynecol J Pelvic
     O, et al        polypropylene mesh in POP repair.                Floor Dysfunct. 2009
                                                                      Aug;20(8):919-25. Epub
                                                                      2009 Apr
                                                                      7.
4706   Garber, AM       Modernizing Device Regulation                 N Engl J Med (2010)
                                                                      362:13: 1161-1163
4707   Gauruder-        Effect of vaginal polypropylene mesh implants Eur J Obstet Gynecol
       Burmester A,     on sexual function.                           Reprod Biol. 2009
       Koutouzidou                                                    Jan;142(1):76-80.
       P, et al
                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       180
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 327 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                      Journal Citation              Stipulation Offered Admitted Refused
No.
4708 Genesis             CL Médical I-STOP brochure and reference
       Medical           publications
4709   Geoffrion R, Closing the Chapter on Obtape: a case report J Obstet Gynaecol Can
       et al             of delayed thigh abscess and a literature review 2008; 30(2): 143-
                                                                          147
4710   Gerullis, H.,     IDEAL in Meshes for Prolapse, Urinary            (2013)Surg Innov
       Klosterhalfen, Incontinence and Hernia repair.
       B., et al
4711   Ghadimi B,        The carcinogenic potential of biomaterials in    Chirurg 73(8):833–837
       Langer C, et al hernia surgery.                                    (2002)
4712   Ghezzi F,         Impact of tension-free vaginal tape on sexual    Int Urogynecol J Pelvic
       Serati M, et al function: results of a prospective study.          Floor Dysfunct. 2006
                                                                          Jan;17(1):54-9. Epub 2005
                                                                          Jun 23
4713   Ghoniem G, et Evaluation and outcome measures in the               Int Urogynecol J (2008)
       al                treatment of female urinary stress incontinence: 19:5-33
                         International Urogynecological Association
                         (IUGA) guidelines for research and clinical
                         practice
4714   Ghoniem G, et Renaissance of the autologus pubovaginal sling Int Urogynecol J 2018;
       al                                                                 29:177-178
4715   Giarenis I, et al Management of recurrent stress urinary           Int Urogynecol J 2015;
                         incontinence after failed midurethral sling: a   26(9):1285-1291
                         survey of members of the International
                         Urogynecological Association (IUGA)
4716   Gilleran JP, et An evidence-based approach to the evaluation Curr Opin Urol 2005;
       al                and management of stress incontinence in         15:236-243
                         women




                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       181
                           Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 328 of
                                                                 424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author         Description                                             Journal Citation             Stipulation Offered Admitted Refused
No.
4717 Glazener C, et Mesh, graft, or standard repair for women               Lancet 2017; 389: 38-92
       al                having primary transvaginal anterior or
                         posterior compartment prolapse surgery: two
                         parallel-group, multicentre, randomised,
                         controlled trials (PROSPECT)
4718 Goldman,            Complications of Female Incontinence and           Humana Press, 2013.
     Howard B.           Pelvic Reconstructive Surgery.
4719 Goldman, et al      The Treatment of Female Bladder Outlet             98 BJU Int. (Supplement 1)
                         Obstruction                                        17 (2006)
4720   Goldstein HS      Selecting the right mesh                           Hernia 199903:23-26
4721   Gonzalez, et al   Relationship Between Tissue Ingrowth and           World J. Surg. 29,
                         Mesh Contraction                                   1038–1043
4722   Goodman SB,       Quantitative comparison of the histological        Arth Orthop Trauma Surg
       et al             effects of particulate polymethylmethacrylate      1991; 100:123-
                         versus polyethylene in the rabbit tibia            126
4723   Goodman, SB       The histological effects of the implantation of    J Biomed Mater Res 1990;
                         different sizes of polyethylene particles in the   24:517-524
                         rabbit tibia
4724   Göpferich A       Mechanisms of polymer degradation and              Biomater 1995; 17:105-114
                         erosion.
4725   Grant S, et al    Hernia meshes: new answers to an old               University of Missouri -
                         problem.                                           Engineering 2010
4726   Green TR, et al   Polyethylene particles of a critical size are      Biomater 1998; 19:2297-
                         necessary for the induction of cytokines by        2302
                         macrophages in vitro
4727   Gristina AG       Biomaterial-centered infection - microbial         Science 1987;
                         adhesion versus tissue integration                 237(4822):1588-1595
4728   Gristina,         Biomaterial-Centered Infection: Microbial          Science, New Series, Vol.
       Anthony           Adhesion Versus Tissue Integration                 237, No. 4822 (Sep. 25,
                                                                            1987), pp. 1588-1595


                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          182
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 329 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                        Journal Citation               Stipulation Offered Admitted Refused
No.
4729 Groah S et al     Excess risk of bladder cancer in spinal cord       Arch Phys Med Rehabil.
                       injury: evidence for an association between        2002 Mar;83(3):346-51.
                       indwelling catheter use and bladder cancer.
4730   Groutz A,       The safety and efficacy of the ""inside-out""      Neurourol Urodyn. 2011
       Cohen A, et al trans-obturator TVT in elderly versus younger       Mar;30(3):380- 3. doi:
                       stress- incontinent women: a prospective study     10.1002/nau.20976.
                       of 353 consecutive patients
4731   Groutz A,       "Inside" out transobturator tension-free vaginal   Urology. 2010
       Levin I, et al tape for management of occult stress urinary        Dec;76(6):1358- 61. doi:
                       incontinence in women undergoing pelvic            10.1016/j.urology.2010.04.0
                       organ prolapse repair.                             70. Epub 2010 Oct 25.
4732   Gryta J, et al The influence of polypropylene degradation on       J Membrane Sci 2009;
                       the membrane wettability during membrane           326:493-502
                       distillation
4733   Guelcher SA, Oxidative degradation of polypropylene pelvic         Int Urogynecol J (2015) 26
       et al           mesh in vitro                                      (Suppl 1):S55- S56
4734   Gurshumov       Small bowel perforation in a hernia sac after      Int Urogynecol J, July 2009.
       EL, Mapper      TVT placement at the time of Colpocleisis.
       AS, et al
4735   Gutierrez G, et Thermal oxidation of clay-nanoreinforced           Polym Degrad Stab 2010;
       al              polypropylene                                      95:1708-1715
4736   Gutman, RE, Three-year outcomes of vaginal mesh for                Obstet Gynecol 2013;
       et al           prolapse a randomized controlled trial             122:770-7
4737   Gutman,         Vaginal and laparoscopic mesh hysteropexy for      American Journal of
       Robedrt E, et uterovaginal prolapse: a parallel cohort study       Obstetrics & Gynecology;
       al                                                                 Jan. 2017
4738   Halaska M,      A multicenter, randomized, prospective,            Am J Obstet Gynecol
       Maxova K, et controlled study comparing sacrospinous               2012;207:301.e1-7.
       al              fixation and transvaginal mesh in the treatment
                       of posthysterectomy vaginal vault prolapse.


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       183
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 330 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                      Journal Citation              Stipulation Offered Admitted Refused
No.
4739 Hammad, FT.      TVT can also cause urethral diverticulum         International
                                                                       Urogynecological Journal .
                                                                       18:467- 469, 2007.
4740   Hammett, et al Recurrent Urinary Tract Infection After          22 Fem. Pelv. Med. &
                       Midurethral Sling: a Retrospective Study        Recon. Surg. 438 (2016)
4741   Han H,          TVT SECUR in treating female stress urinary     (2007) Int Urogynecol J
       Shukiman I,     incontinence: early experience.                 Pelvic Floor Dysfunct
       Lee L                                                           18(Suppl 1):S184–S185.
4742   Handa VL, et Banked human fascia lata for the suburethral       Obstet Gynecol 88(6): 1045-
       al              sling procedure: a preliminary report           9 1996 Dec
4743   Harding CK, A prospective study of surgeon and patient-         Br J Med and Surg Urol
       et al           perceived outcome following transobturator      (2009) 2, 197-
                       tape insertion for treatment of urodynamic      201
                       stress incontinence
4744   Hartung DM, Reporting Discrepancies between                     Ann Intern Med
       et al           clinicaltrials.gov results database and peer-   2014;160:477-483
                       reviewed publications
4745   Hassan MF, et Treatment success of transobturator tape          Open J Obstet and Gynecol,
       al              compared with tension free vaginal tape for     2014, 4, 169-
                       stress urinary incontinence at 24 months: a     175
                       randomized controlled trial
4746   Hay-Smith J, Adult conservative management                      2009 Incontinence, 4,
       Berghmans B,                                                    pp.1025-1120.
       et al
4747   Hazell L, et al Under-reporting of adverse drug reactions a     Drug Safety 2006; 29(5)
                       systematic review                               385-396
4748   Health Canada Health Canada Warns of Serious, Life-Altering     http://www.newsinfero.com/
                       Complications Associated with Transvaginal      health- canada-warns
                       Mesh -NewsInferno



                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     184
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 331 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                      Journal Citation              Stipulation Offered Admitted Refused
No.
4749 Heesakkers      Some complications of tension-free               Ned Tijdschr Geneeskd.
     JP, Vierhout    midurethral tapes for the treatment of stress    151(24):1361-6, June 2007.
     ME.             incontinence in women.
4750 Heinonen, et al Trocar-guided polypropylene mesh for pelvic      Gynecol Surg
                     organ prolapse surgery-perioperative morbidity
                     and short-term outcome of the first 100 patients

4751   Hernádez-       Mechanical behaviour of synthetic surgical      Acta Biomaterialia 7 (2011)
       Gascón B, et al meshes: Finite element simulation of the        3905-3913
                       herniated abdominal wall
4752   Herniamesh      Female urinary incontinence and vaginal vault   Herniamesh publication
                       suspension: T- Sling PP
4753   Herniamesh      MEDICA - Germany November 16-19                 Herniamesh publication
                       Publication
4754   Herniamesh      T-Sling plus for female urinary incontinence    Herniamesh publication
                       through Single Vaginal Incision
4755   Hibner, et al   Pudendal Neuralgia                              Journal of Minimally
                                                                       Invasive Gynecology (2010)
                                                                       17, 148–153
4756 Hilger W,        Histological and biomechanical evaluation of     Am J Obstet Gynecol 2006;
     Walter A,        implanted graft materials in a rabbit vaginal    195:1826-31.
     Zobitz M et al   and abdominal model.
4757 Hilton P         Commentary: Trials of surgery for stress         BJOG 2002;109:1081-1088
                      incontinence -- thoughts on the 'Humpty
                      Dumpty principle'
4758 Hiltunen R,      Low-weight polypropylene mesh for anterior       Obstet Gynecol. 2007
     Takala, T, et al vaginal wall prolapse: a randomized controlled   Aug;110(2 Pt 2):455-62.
                      trial.
4759 Hines, Jonas     Left to Their Own Devices: Breakdowns in         PLOS Med 7(7): e1000280
     Zajac, et al.    United States Medical Device Premarket           July 13, 2010
                      Review
                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      185
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 332 of
                                                              424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                       Journal Citation               Stipulation Offered Admitted Refused
No.
4760 Hinoul P, et al TVT Obturator System Versus TVT Secur: A          Int Urogynecol J (2009) 20
                   Randomized Controlled Trial, Short Term             (Suppl 2):S73–S239
                   Results
4761 Hinoul P,     A prospective study to evaluate the anatomic        J Minim Invasive Gynecol
     Ombelet W, et and functional outcome of a transobturator          2008;15(5):615-620.
     al            mesh kit (Prolift Anterior) for symptomatic
                   cystocele repair.
4762 Hogston P     Single surgeon experience with 125 trans-           Int Urogynecol J (2011) 22
                   obturator sling procedures                          (Suppl 3) S1947
4763 Hohenfellner Sling Procedures                                     Chapter 7 - S. L. Stanton et
     R, et al                                                          al., Surgery of Female
                                                                       Incontinence Springer-
                                                                       Verlag Berlin Heidelberg
                                                                       1986
4764 Holmgren, et al Long-term results with tension-free vaginal       Obste Gynecol. (2005)
                     tape on mixed and stress urinary incontinence
4765 Hong MK,        Internal Pudendal Artery Injury during            J Min Invas Gynecol (2011)
     Liao CY, et al Prolapse Surgery Using Nonanchored Mesh            18, 678-681
4766 Houwert, et al Transobturator Tape (Tot), Inside-Out Versus       Int Urogynecol J (2007) 18
                     Outside-In Approaches: Outcome After 1 Year       (Suppl 1):S25–S105

4767 Hsiao SM, et al Sequential comparisons of postoperative           World J Urol 2008
                     urodynamic changes between retropubic and         Dec;26(6):643-8
                     transobturator midurethral tape procedures
4768 Hubka P,        Anatomical relationship and fixation of tension   Int Urogynecol J (2009)
     Masata J et al free vaginal tape Secur.                           20:681–688
4769 Hubka P,        TVT-S in the U-position--Anatomical study.        Int Urogynecol J (2011)
     Nanka O et al                                                     22:241–246.




                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     186
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 333 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                   Journal Citation               Stipulation Offered Admitted Refused
No.
4770 Hubka P,           A serious bleeding complication with injury of Int Urogynecol J (2010)
       Svabik K et al the corona mortis with the TVT-Secur             21:1179–1180.
                        procedure: two cases of contact of TVT-S with
                        the corona mortis during cadaver study.
4771   Huffaker R,      Tension-free vaginal tape bowel perforation.   International urogynecology
       Yandell P, et al                                                journal. 2010 Feb
                                                                       1;21(2):251-3.
4772   Hviid U,         Porcine skin collagen implants for anterior    Int Urogynecol J Pelvic
       Hviid TV,        vaginal wall prolapse: a randomized            Floor Dysfunct
       Rudnicki M       prospective controlled study.                  21(5):529–534 (2010)
4773   Iakovlev V,      In Vivo Degradation of Surgical Polypropylene Virchows Archiv 2014,
       Guelcher S, et Meshes: A Finding Overlooked for Decades.        463(1): 35
       al
4774   Iakovlev VV, Degradation of polypropylene in vivo: A            J Biomed Mater Res Part B
       Guelcher SA, microscopic analysis of meshes explanted from 2017:105B:237–248.
       et al            patients.
4775   Iakovlev, V., PS-24-006 Explanted surgical meshes: what         Virchows Arch (2014) 465
                        pathologists and industry failed to do for 50  (Suppl 1): S337
                        years
4776   Iakovlev, V., OFP-13-001 In vivo degradation of surgical        Virchows Arch (2014) 465
       et al            polypropylene meshes: A finding overlooked (Suppl 1): S35
                        for decades
4777   Iglesia C,       Vaginal mesh for prolapse: a randomized        Obstet Gynecol. 2010
       Sokol A, et al controlled trial.                                Aug;116 (2 Pt 1):293-303.
4778   Iglesia CB, et A Randomized Clinical Trial of Vaginal Mesh Female Pelvic Med and
       al               for Prolapse (vamp) - Oral Presentation 4      Recon Surg 2010; 16(2): S6

4779   Iglesia CB, et   The use of mesh in gynecologic surgery        Int Urogynecol J
       al                                                             (1997)8:105-115



                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      187
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 334 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                         Journal Citation              Stipulation Offered Admitted Refused
No.
4780 Ignjatovic I, et Transobturatory tension-free composite sling        Inter J Urol 2006; 13: 728-
       al              for urethral support in patients with stress       732
                       urinary incontinence: Favorable experience
                       after 1 year follow up
4781   Ignjatovic I,   Retrovesical haematoma after anterior Prolift      Int Urogynecol J Pelvic
       Stosic D        procedure for cystocele correction.                Floor Dysfunct. 2007
                                                                          Dec;18(12):1495-7. Epub
                                                                          2007 Jun
                                                                          29.
4782   Irwin BH, et al Robotic-Assisted Laparoscopic Partial              Chapter 4, New
                       Nephrectomy                                        Technologies in Urology,
                                                                          John Lumley Series Editor
4783   ISO             International Standard ISO10993-13                 ISO10993-13
                       Identification and quantification of degradation
                       products from polymeric medical devices

4784   Isom-Batz G,   Vaginal mesh for incontinence and/or prolapse: Expert Rev Med Devises
       Zimmern PE      caution required:                             2007; 4(5): 675-
                                                                     679
4785 J. Otto, et al., Elongation of textile pelvic floor implants    J Biomed Mater Res A
                      under load is related to complete loss of      2013 Apr 29
                      effective porosity, thereby favoring
                      incorporation of scar plates;
4786 Jacome EG,       Laparoscopic Burch urethropexy in a private    J Am Assoc Gynecol
     Tutera G, et al. clinical practice.                             Laparosc 6 (1): 39-
                                                                     44 (1999).
4787 Jacquetin B,     Prolene Soft Mesh for POP surgical treatment - ICS Abstract 767
     Caquant F, et a prospective study of 264 patients.
     al



                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       188
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 335 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                    Journal Citation            Stipulation Offered Admitted Refused
No.
4788 Jacquetin B,     Total transvaginal mesh (TVM) technique for     Int Urogynecol J. 2010
     Fatton B, et al treatment of pelvic organ prolapse: a 3-year     Dec;21(12):1455- 62.
                      prospective follow-up study.
4789 Jacquetin B,     Prospective clinical assessment of the          ICS Abstract 291: 2006
     Cosson M, et transvaginal mesh (TVM) technique for
     al               treatment of pelvic organ prolapse-one year
                      results of 175 patients.
4790 Jacquetin, et al A meta-analysis of the Intra-Operative Safety   ICS/IUGA Annual Meeting
                      and Effectiveness of the Transobturator
                      Hammock Seen in Results of Two Prospective
                      Studies in 9 Countries with 204 Patients

4791   Jallah, Z.,      The impact of prolapse mesh on vaginal     BJOG: An International
       Liang, R., et al smooth muscle structure and function.      Journal of Obstetrics &
                                                                   Gynaecology, 123(7),
                                                                   pp.1076-1085 - 2016
4792 Jarman-Smith Porcine collagen crosslinking, degradation and J Mater Sci Mater Med
     ML, et al    its capability for fibroblast adhesion and       2004;15:925-932
                  proliferation
4793 Jeffery S,   Beyond the complications: medium-term            Int Urogynecol J. 2012 Apr
     Nieuwoudt A anatomical, sexual and functional outcomes        20. Epub ahead of print.
                  following removal of trocar-guided
                  transvaginal mesh. a retrospective cohort study.

4794   Jelovsek, J Eric Pelvic organ prolapse                         Lancet Vol 369

4795   Jenkins, Todd Laparoscopic Burch colposuspension.              Current Opinion in
       R, Liu CY                                                      Obstetrics & Gynecology:
                                                                      August 2007 - Volume 19 -
                                                                      Issue 4 - p 314–318


                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      189
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 336 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                    Journal Citation                Stipulation Offered Admitted Refused
No.
4796 Jeong, M., et      Comparison of Efficacy and Satisfaction          Korean J Urol 2010; 51:767-
       al.              between the TVT- SECUR and MONARC                771
                        Procedures for the Treatment of Female Stress
                        Urinary Incontinence.
4797   Jha S, et al     The UK National Prolapse Surgey: 10 years on. Int Urogynecol J 2018;
                                                                         29:795-801
4798 Jha S, Radley      The impact of TVT on sexual function.            Int Urogynecol Journal 20:
     S, et al                                                            165-169, 2009
4799 Jones, Keisha      Tensile properties of commonly used prolapse International
     A., et al.         meshes.                                          Urogynecology Journal
                                                                         20.7 (2009): 847-853.
4800   Jong, K, et al   Is pain relief after vaginal mesh and/or sling   Int Urogynecol J 2018;
                        removal durable long term?                       29:859-864
4801 Jonsson Funk       Sling revision/removal for mesh erosion and      Am J Obstet Gynecol 2013;
     M, Siddiqui        urinary retention: long-term risk and predictors 208:73.e1-7
     NY, et al
4802 Joo, Y., et al.    One-Year Surgical Outcomes and Quality of      Korean J Urol 2010; 51:337-
                        Life after Minimally Invasive Sling Procedures 343
                        for the Treatment of Female Stress Urinary
                        Incontinence: TVT SECUR vs. CureMesh.

4803 Jordan DR,         The use of vicryl mesh in 200 porous orbitalOphthalmic Plastic &
     Klapper SR,        implants: a technique with few exposures.   Reconstructive Surgery.
     Gilberg SM.                                                    2003 Jan 1;19(1):53-61.
4804 Julia JJ, et al.
                   Long term experinece in 72 patients with the     www.bostonscientific.com/g
                   Advantage sling system                           ynecology
4805 Jun KK, Oh S, Long-term clinical outcomes of the tension-      Korean J Urol. 2012
     et al         free vaginal tape procedure for the treatment of Mar;53(3):184-8. doi:
                   stress urinary incontinence in elderly women     10.4111/kju.2012.53.3.184.
                   over 65.                                         Epub 2012 Mar 19.


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       190
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 337 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                       Journal Citation             Stipulation Offered Admitted Refused
No.
4806 Kaelin-        Complications associated with transobturator         BMC Womens Health.
     Gambirasio I, sling procedures: analysis of 233 consecutive         2009 Sep 25;9:28. doi:
     Jacob S, et al cases with a 27 months follow-up.                    10.1186/1472-6874-9-28.
4807 Kane AR, et al Midurethral Slings for Stress Urinary                Clinical Obstetrics and
                    Incontinence.                                        Gynecol (2008) 51(1): 124-
                                                                         134
4808   Kang D, et al Abdominovaginal technique for complete              Presentation
                     removal of transobturator slings
4809 Kang D, et al MP75-16 Patient Quality of Life After                 Urology J Vol 191, No. 4S
                     Removal of Vaginal Mesh                             e879
4810 Karram MM, Urogynecology and reconstructive 3pelvic                 Mosby Elsevier; 2007.
     Walters MD      surgery.                                            (Book)
4811 Karsenty G, et Severe soft tissue infection of the thigh after      Int Urogynecol J
     a               vaginal erosion of transobturator tape for stress   2007;18:207- 221
                     urinary incontinence
4812 Kasturi S,      De novo stress urinary incontinence after           Am J Obstet Gynecol. 2011
     Diaz S, et al   negative prolapse reduction stress testing for      Nov;205(5):487.e1-4. Epub
                     total vaginal mesh procedures: incidence and        2011 Jul 20. .
                     risk factors.
4813 Katz S, et al   Bacterial adherence to surgical sutures a           Ann Surg 1981; 194(1):35-
                     possible factor in suture induced infection         41
4814 Kausch HH       The effect of degradation and stabilization on      Macromol Symp 2005;
                     the mechanical properties of polymers using         225:165-178
                     polypropylene blends as the main example
4815 Kelly M, et al In vivo response to polypropylene following          Int Urogynecol J 2017;
                     implantation in animal models: a review of          28:171-180
                     biocompatibility
4816 Kennelly MJ, Prospective evaluation of a single incision            J Urology (2010)184: 604-
     et al           sling for stress urinary incontinence               609
4817 Kenton K, et al 5-year longitudinal follow-up after retropubic      J Urol 2013;193(1):203-210
                     and transobturator midurethral slings
                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      191
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 338 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                        Journal Citation             Stipulation Offered Admitted Refused
No.
4818 Kenton K, et al How well are we training residents in female       Am J Obstet Gynecol
                         pelvic medicine and reconstructive surgery?    2008;198:567.e1- 567.e4.
4819   Kenton K, et al   Multiple foreign body erosions after           Am J Obstet Gynecol
                         laparoscopic colposuspension with mesh         2002;187:252-3.
4820   Kenton K, et al   Open Burch urethropexy has a low rate of       Am J Obstet Gynecol
                         perioperative complications                    2002;187:107-110.
4821   Kenton K, et al   Pelvic Floor Symptoms Improve Similarly        Female Pelvic Med
                         After Pessary and Behavioral Treatment for     Reconstr Surg. 2012 ;
                         Stress Incontinence                            18(2): 118-121.
4822   Kenton K, et al   Research education in obstetrics and           Am J Obstet Gynecol
                         gynecology: how are we doing?                  2007;197:532.e1- 532.e4.
4823   Kenton K, et al   Surgical treatment for stress urinary          ACOG 48th Annual
                         incontinence                                   Clinical Meeting, San
                                                                        Francisco, CA May 2000
4824   Kenton K, et al The global burden of female pelvic floor         BJU International 2006; 98
                       disorders                                        Supp 1, 1-5
4825   Kenton KS, et Uncomplicated erosion of                           Obstet Gynecol 2002;187:
       al              polytetrafluoroethylene grafts into the rectum   233-4.
4826   Kessler, DA     Introducing a New Approach to Reporting          JAMA, June 2, 1993 –
                       Medication and Device Adverse Effects and        Volume 269, No
                       Product Problems.                                21: 2765-2768
4827   Khandwala S, Transvaginal mesh surgery for pelvic organ          Int Urogynecol J. 2011
       Jayachandran prolapse--Prolift + M: a prospective clinical       Nov;22(11):1405- 11
       C               trial.
4828   Khandwala,      Experience with TVT-SECUR sling for stress       Int Urogynecol J (2010)
       S., et al.      urinary incontinence: a 141-case analsysis.      21:767-772
4829   Killingsworth One year outcomes of tension free vaginal tape     Int Urogynecol Journal 20:
       LB Wheeler      (TVT) mid- urethral slings in overweight and     1103-1108,
       TL., et al      obese women.                                     2009.



                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        192
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 339 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                    Journal Citation              Stipulation Offered Admitted Refused
No.
4830 Kim D, Jang.      Randomized Control Study of Monarc vs.         Int Urogynecol J (2010) 21
       H.C.            Tension-Free Vaginal Tape Obturator (TVT-O)    (Suppl 1):S1—S428
                       in The Treatment of Female Urinary
                       Incontinence In: Comparison of Mediumterm
                       Cure Rate
4831   Kim J, et al.   Randomized Comparative Study of the U- and     Korean J Urol 2010; 51:250-
                       H-Type Approaches of the TVT-Secur             256
                       Procedure for the Treatment of Female Stress
                       Urinary Incontinence: One-Year Follow-Up.

4832   Kim JY, Jung    Comparisons of IRIS, TVT and SPARC             European Urology
       HC, et al       Procedure for Stress Urinary Incontinence.     Supplements 3 (2004)
                                                                      No 2, PP 80
4833   Kim Y, Kim     Acute and serious myositis with abscess in      Int Neurourol J. 2010
       S, et al       thigh muscle after transobturator tape          Oct;14(3):182-5. Epub
                      implantation.                                   2010 Oct 31.
4834   King AB,       Vaginal Symptoms and Sexual Function After Urology. 2013 Jan;81(1):50-
       Wolters JP, et Tension-free Vaginal Tape-obturator             4. Epub 2012
       al             Placement: Minimum 12-Month Follow- up.         Nov 30.
4835   King RN, et al Polymers in contact with the body               Environ Health Perspect
                                                                      1975; 11:71-74
4836   Kjolhede,      Long-term efficacy of Burch colposuspension: Acta Obstet Gynecol Scand
       Preben         a 14 year follow- up study                      2005: 84:767-
                                                                      772
4837   Klinge, U;     Modified mesh for hernia repair that is adapted Eur J Surg.
       Klosterhalfen to the physiology of the abdominal wall.         1998;164(12):951–960.
       B, et al
4838   Klinge, U;     PVDF as a new polymer for the construction of Biomaterials 2002; 23:3487-
       Klosterhalfen surgical meshes.                                 3493
       B, et al


                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      193
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 340 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                      Journal Citation              Stipulation Offered Admitted Refused
No.
4839 Klinge, U;        Modified classification of surgical meshes for   Hernia. 2012 Jun;16(3):251-
       Klosterhalfen   hernia repair based on the analysis of 1,000     8. Epub 2012
       M               explanted meshes.                                May 5.

4840 Klinge U, Park The ideal mesh?                               Pathobiology
     J, et al                                                     2013;80:169–175.
4841 Klinge, U.,     Bias-Variation Dilemma Challenges Clinical   International Journal of
     Koch, A., et al Trials: Inherent Limitations of Randomized   Clinical Medicine, (2014)
                     Controlled Trials and Meta-Analyses          5, 778-789.
                     Comparing Hernia Therapies.                  http://dx.doi.org/10.4236/ijc
                                                                  m.2014.51310 5
4842 Klink C.,        Comparison of Long-Term biocompatibility of Journal of Invetigative
     Junge, J., et al PVDF and PP meshes.                         Surgery (2011); 24:292-299

4843   Klosterhalfen   Retrieval study at 623 human mesh explants      J Biomed Mater Res B
       B, Klinge U     made of polypropylene - impact of mesh class    Appl Biomater. 2013 May
                       and indication for mesh removal on tissue       19. doi:
                       reaction.                                       10.1002/jbmb.32958. [Epub
                                                                       ahead of print].
4844 Klosterhalfen Carcinogenicity of Implantable Biomaterials.        Abdominal Wall Hernias.
     B, Klinge U, In: Bendavid R., Abrahamson J., Arregui M.E., Springer, New York, NY.
     et al           Flament J.B., Phillips E.H. (eds)                 pp 235–236 (2001)
4845 Klosterhalfen Functional and morphological evaluation of          Biomaterials. 1998
     B, Klinge W, different polypropylene-mesh modifications for Dec.19(24):2235-46.
     et al           abdominal wall repair.
4846 Klosterhalfen, Pathology of traditional surgical nets for hernia Der Chirurg; Zeitschrift fur
     B., et al       repair after long- term implantation in humans alle Gebiete der operativen
                                                                       Medizen 71.1 (2000): 43-
                                                                       51.
4847 Klutke C,       Urinary retention after tension free vaginal tape Urology. 2001
     Siegel S, et al procedure: incidence and treatment.               Nov;58(5):697-701.
                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       194
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 341 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                     Journal Citation             Stipulation Offered Admitted Refused
No.
4848 Kobashi KC    Management of Erosion of Graft Materials in        The Scientific World J
                   Pelvic Floor Reconstruction                        (2009) 9, 32-26
4849 Koch YK,      A critical overview of the evidence base for the   Current Opinion in
     Zimmern P     contemporary surgical management of stress         Urology, 2008 Jul; 18 (4):
                   incontinence.                                      370-6.
4850 Koch, YKP, et Long-term results of the acellular human           J Pelvic Med Surg
     al            dermal allograft sling with transvaginal bone      2006;12:317-323
                   anchors
4851 Kokanali,     Risk factors for mesh erosion after vaginal        European Journal of
     M.K., et al.  sling procedures for urinary incontinence.         Obstetrics & Gynecology
                                                                      and Reproductive Biology
                                                                      177 (2014) 146-150
4852 Kölle D,     Bleeding complications with the tension-free        Am J Obstet Gynecol.
     Tamussino K, vaginal tape operation.                             2005;193:2045–9.
     et al.
4853 Koo et al    Pelvic Congestion Syndrome and pelvic               Tech Vasc Interv Radiol.
                  varicosities.                                       2014 Jun;17(2):90-5.
4854 Krambeck A, Time-dependent variations in inflammation            Urology. 2006
     et al        and scar formation of six different pubovaginal     May;67(5):1105-10.
                  sling materials in the rabbit model.

4855   Krause H, et al Biocompatible properties of surgical mesh      Aust N Z J Obstet
                       using an animal model.                         Gynaecol. 2006
                                                                      Feb;46(1):42-5.
4856   Krause H, et al Biomechanical properties of raw meshes used    Int Urogynecol J Pelvic
                       in pelvic floor reconstruction.                Floor Dysfunct. 2008
                                                                      Dec;19(12):1677-81




                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     195
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 342 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                      Journal Citation             Stipulation Offered Admitted Refused
No.
4857 Krauth JS, et al Sub-urethral tape treatment of female urinary    European urology, 47(1),
                      incontinence-- morbidity assessment of the       pp.102-107. (2005)
                      trans-obturator route and a new tape (I-STOP):
                      a multi-centre experiment involving 604 cases

4858 Krlin R,       Pro: the contemporary use of transvaginal mesh     Curr Opin Urol. 2012 May
     Murphy A, et in surgery for pelvic organ prolapse.                19. [Epub ahead of print]
     al
4859 Krmcmar, et al Comparing Tension-Free Vaginal Tape and            Int Urogynecol J (2009) 20
                    Transobturator Vaginal Tape Inside-Out for         (Suppl 2):S73–S239
                    Surgical Treatment of Stress Urinary
                    Incontinence: Prospective Randomized Trial, 1-
                    Year Follow-Up
4860 Kruger J,      Unskilled and unaware of it: How difficulties      J Pers Soc Psychol 1999
     Dunning D      in recognizing one’s own incompetence lead to      Dec;77(6):1121- 34.
                    inflated self-assessments.
4861 Kukleta, JF    Causes of recurrence in laparoscopic inguinal      J Minim Access Surg. 2006
                    hernia repair.                                     Sep; 2(3):187-191
4862 Laroche G, et Polyvinylidene fluoride (PVDF) as a                 J. Biomed. Mater. Res.
     al             biomaterial: from polymeric raw material to        1995; 29:1525- 1536
                    monofilament vascular suture.
4863 Larsson PG, et A serious bleeding complication with injury of     Int Urogynecol J Pelvic
     al             the corona mortis with the TVT-Secur               Floor Dysfunct
                    procedure.                                         doi:10.1007/s00192-010-
                                                                       1103-7 (2010)
4864   LaSala C,      Occurrence of Postoperative hematomas after      Obstet Gynecol. 2007
       Schimpf M      prolapse repair using a mesh augmentation        Feb;109(2 Pt2):569-72.
                      system.




                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      196
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 343 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                      Journal Citation             Stipulation Offered Admitted Refused
No.
4865 Latthe PM,        Transobturator and retropubic tape procedures    BJOG: : An International
       Foon R, et al   in stress urinary incontinence: a systematic     Journal of Obstetrics &
                       review and meta- analysis of effectiveness and   Gynaecology 114.5 (2007):
                       complications                                    522-531

4866 Laurikainen E, Retropubic compared with transobturator tape        Obstet Gynecol. 2007
     et al           placement in treatment of urinary incontinence:    Jan;109(1):4-11.
                     arandomized controlled trial.
4867 Lawndy S, et al Between hope and fear: patient’s expectations      Int Urogynecol J (2011)
                     prior to pelvic organ prolapse surgery.            22:1159-1163.

4868   Lee D, Bacsu  Meshology: a fast-growing field involving          Expert Rev. Med Devices
       C, et al      mesh and/or tape removal procedures and their      Early online 1- 16 (2014)
                     outcomes
4869   Lee KS, et al Prospective comparison of the 'inside-out' and     Int Urogynecol J. (2008)
                     'outside-in' transobturator-tape procedures for    19:577-582.
                     the treatment of female stress urinary
                     incontinence
4870                 Prospective Multicenter Randomized                 A EUROPEAN
                     Comparative Study Between the U- and H-type        UROLOGY 57;(2010)
                     Methods of the TVT SECUR Procedure for the         973–979
       Lee KS, et al
                     Treatment of Female Stress Urinary
                     Incontinence: 1-Year
                     Follow-Up.
4871   Lemer ML, et The use of artificial material in sling surgery     Chapter 41 - The Urinary
       al                                                               Spiniter 2001
4872   Lensen EJM, Comparison of two trocar-guided trans-vaginal        Int Urogynecol J 2013; 24:
       et al         mesh systems for repair of pelvic organ            1723-1731
                     prolapse: a retrospective cohort study



                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      197
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 344 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author         Description                                        Journal Citation             Stipulation Offered Admitted Refused
No.
4873 Letouzey V, et Transvaginal cystocele repair using a tension-      Eur J Obstet Gynecol
       al               free polypropylene mesh: more than 5 years of Reprod Biol. 2010
                        follow-up.                                      Jul;151(1):101-5.
4874 Letouzey,          Uter-vaginal suspension using bilateral vaginal Int Urogynecol J. 2015
     Vincent;           anterior sacrospinous fixation with mesh:       26:1803-1807
     Ulrich, et al      intermediate results of a cohort study
4875 Li X, et al.       Characterizing the ex vivo mechanical           J Mechanical Behavior
                        properties of synthetic polypropylene surgical Biomedical Materials
                        mesh                                            (2014) 48-55
4876 Liang R,           Vaginal Degeneration Following Implantation BJOG (2013); 120(2): 233-
     Abramowitch        of Synthetic Mesh With Increased Stiffness      243
     S, et al
4877 Liang R, et al    Impact of prolapse meshes on the metabolism Am J Obstet Gynecol
                       of vaginal extracellular matrix in              2015;212:174.e1-7.
                       rhesusmacaque
4878 Liang, R., et al. Exploring the basic science of prolapse meshes. Curr Opin Obstet Gynecol
                                                                       2016, 28:000-
                                                                       000
4879 Liapis A, et al Long term efficacy of tension-free vaginal tape Int Urogynecol J 19: 1509-
                       in the management of stress urinary             1512, 2008.
                       incontinence in women: efficacy at 5- and 7-
                       year follow up.
4880 Liapis, A., et    Comparison of the TVT SECUR System              International Journal of
     al.               "hammock" and "U" tape positions for            Gynecology and Obstetrics
                       management of stress urinary incontinence.      111 (2010) 233-236

4881   Liedl B, et al   A review and critical analysis of historical   Pelviperineology 2014; 33:
                        operations for cure of urinary stress          68-73
                        incontinence. Part 2- abdominal sling
                        operations


                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         198
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 345 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author              Description                                       Journal Citation              Stipulation Offered Admitted Refused
No.
4882 Lim JL,             Safety of a new transobturator suburethral        J Obstet Gynaecol Can.
       Quinlan DJ.       synthetic sling (TVT-                             2006 Mar;28(3):214-7.
                         O) procedure during the training phase.
4883   Lim, J., et al.   Short-term clinical and quality-of-life           Australian and New
                         outcomse in women treated by the TVT-Secur        Zealand Journal of
                         procedure.                                        Obstetric and Gynaecology
                                                                           2010; 50: 168-
                                                                           172

4884 Lin ATL,        In vivo tension sustained by fascial sling in         J Urology (2005) 173: 894-
     Wang SJ, et al pubovaginal sling surgery for female stress            897
                     urinary incontinence
4885 Lindstrom D, Effects of a perioperative smoking cessation             Ann Surg 2008;248:739–45.
     et al           intervention on postoperative complications: A
                     randomized trial.
4886 Lleberia, et al De Novo Urgency: A Review of the Literature           3 Gynecol. Obstet. 166
                                                                           (2013)
4887   Lopes E, et al    Transvaginal polypropylene mesh versus            Int Urogynecol J. 2010
                         sacrospinous ligament fixation for the            Apr;21(4):389-94.
                         treatment of uterine prolapse: 1-year follow-up
                         of a randomized controlled trial.
4888   Lose G, et al     Pad-weighing test performed with standardized     Urology. 1988 Jul;32(1):78-
                         bladder volume.                                   80.
4889   Lose G, et al     Retropubic versus transobturator MUS: time        Int Urogynecol J 2017;
                         to revisit?                                       28:113-114
4890   Lose G, et al     Why published research is untrustworthy           Int Urogynecol J 2017;
                                                                           28:1271-1274
4891   Lowder JL, et The role of apical vaginal support in the             Obstet Gynecol. 2008
       al            appearance of anterior and posterior vaginal          Jan;111(1):152-7.
                     prolapse.


                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        199
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 346 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author        Description                                            Journal Citation              Stipulation Offered Admitted Refused
No.
4892 Lowenstein L, Patients' pelvic goals change after initial            Am J Obstet Gynecol 2007;
       et al           urogynecologic consultation                        197:640.e1-640.e3.
4893   Lowman J, et    Tobacco use is a risk factor for mesh erosion      Am J Obstet Gynecol. 2008
       al              after abdominal sacral colpoperineopexy.           May;198(5):561.e1-4

4894   Lowman JK,      Oral Poster 4, Does total vaginal mesh cause       J Pelvic Med and Surg Vol
       et al           dyspareunia?                                       14, No. 2, March/April 2008

4895   Lowry, F        EAU 2009 Single-incision mid-urethral sling        Medscape. Mar 31, 2009
                       has high cure rate for stress urinary
                       incontinence
4896   Lucent, V.      Trans-vaginal mesh (TVM): an innovative            ICS, 2005.
                       approach to placing synthetic mesh
                       transvaginally for surgical correction of pelvic
                       support defects: peri-operative safety results.
                       (abstract and video submission only)
4897   Lucente V, et   Oral Poster 55: A Clinical Assessment of           2004. Female Pelvic
       al              GYNEMESH PS for the Repair of Pelvic               Medicine & Reconstructive
                       Organ Prolapse (POP).                              Surgery, 10, p.S35.

4898   Lucente V, et  Point-Counterpoint: Transvaginal Placement of       Current Bladder
       al             Synthetic Grafts to repair Pelvic Organ             Dysfunction Reports, 2008.
                      Prolapse.
4899 Lucioni A, et al The surgical technique and early postoperative      Can J Urol. 2008
                      complications of the Gynecare Prolift pelvic        Apr;15(2):4004-8.
                      floor repair system.
4900 Lucot J, et al   Safety of vaginal mesh surgery versus               European Urology. 2018
                      laparoscopic mesh sacropexy for cystocele           Feb 19.
                      repair: results of the Prosthetic Pelvic Floor
                      Repair randomized controlled trial.


                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        200
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 347 of
                                                              424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                    Journal Citation             Stipulation Offered Admitted Refused
No.
4901 Ludwig, S., et   Surgical Treatment of Urgency Urinary          Gynecol Obstet (Sunnyvale)
       al.            Incontinence, OAB (Wet), Mixed Urinary         2016
                      Incontinence, and Total Incontinence by
                      Cervicosacropexy or Vaginosacropexy.
4902   Luongo JP      Infrared Study of Polypropylene                J Appl Polym Sci 1960;
                                                                     3(9):302-309
4903 Mahajan ST,    Transobturator tape erosion associated with leg Int Urogynecol J (2005) 17:
     et al          pain                                             66-68
4904 Mahdy A, et al Urethral diverticulum after tension-free vaginal Urology 72(2): 461.e5-
                    tape procedure: case report.                     461.e6, 2008.
4905 Maher C, et al Transvaginal mesh or grafts compared with        Cochrane Database of
                    native tissue repair for vaginal prolapse        Systematic Reviews 2016,
                                                                     Issue 2 Art No. CD012079

4906 Maher C,         Surgical management of pelvic organ prolapse   Int Urogynecol J. 2011
     Feiner B, et al in women. The updated summary version           Nov;22(11):1445-
                      Cochrane review.                               57. Epub 2011 Sep 17.
4907 Maher C.,        Surgical management of pelvic organ prolapse   Cochrane Database Syst.
     Feiner B., et al in women.                                      Rev. 2010; (4): CD004014.

4908 Mahmoud,      Treatment success of Trans-Obturator              Open Journal of Obstetrics
     Fathy Hassan, compared with tension free vaginal tape for       and Gynecology 4, 169-175
     et al         stress urinary incontinence at 24 months: A
                   Randomized Controlled Trial
4909 Marcelissen,  Overactive bladder syptoms after midurethral      Neurourology and
     et al         sling surgery in women: Risk factors and          Urodynamics (2018)
                   mangement
4910 Marchionni    True incidence of vaginal vault prolapse.         J Reprod Med. 1999
     M, et al      Thirteen years of experience.                     Aug;44(8):679-84.



                                                   PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                    201
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 348 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author       Description                                            Journal Citation            Stipulation Offered Admitted Refused
No.
4911 Marcus-Braun Persistent pelvic pain following transvaginal          Euro J Obstet & Gynecol
       N, Bourret A,   mesh surgery: a cause for mesh removal            and Reprod Bio 162 (2012)
       et al                                                             224-228

4912 Margulis V,   Urinary retention after tension-free vaginal tape     Urology. 2001
     Defreitas G, et
                   procedure: from incision to excision...to             Nov;58(5):697-701
     al            complete urethrolysis.
4913 Marinkovic SP Adjusting sling length to maximize same-day           Int Braz J Urol 2006; 32:
                   voiding                                               000-000
4914 Marinkovic SP Short Communication: Adjusting bladder neck           BJOG 2006; 113:1092-1095
                   sling length to maximise same-day voiding

4915   Marsh F,        An audit of the introduction of TVT Secur in      Int Urogynecol J Pelvic
       Assassa P       clinical practice.                                Floor Dysfunct 18(Suppl
                                                                         1):S26 (2002)
4916 Marszalek M,      Sexual function after tension-free vaginal tape   Urologia Internationalis.
     Roehlich M, et    procedure.                                        78:126-129,
     al                                                                  2007.
4917 Martan A,        Initial experience with TVT-Secur system           Int Urogynecol J Pelvic
     Masata J, et al  procedure and the reason for persistent stress     Floor Dysfunct 18 (Suppl
                      urinary incontinence.                              1):S26–S27 (2007)
4918 Martan A,        Incidence and prevalence of complications          Ceska Gynekol. 2007
     Svabik K. et al. after urogynecological and reconstructive          Dec;72(6):410-5.
                      pelvic floor surgery.
4919 Martan, A, et Initial experience with a short, tension-free         European Journal of
     al.              vaginal tape (the tension-free vaginal tape        Obstetrics & Gynecology
                      secur system)                                      and Reproductive biology
                                                                         143 (2009) 121-125




                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       202
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 349 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                         Journal Citation           Stipulation Offered Admitted Refused
No.
4920 Martan, A., et    Correlation between changes in ultrasound           Int Urogynecol J (2009)
       al.             measurements and clinical curative effect of        20:533-539
                       tension-free vaginal tape-SECUR* procedure.

4921 Martin-           Clitoral sexual arousal: an                         BJU Int. 2008
     Alguacil N,       immunocytochemical and innervation study of         Jun;101(11):1407-13.
     Pfaff D et al     the clitoris.
4922 Martínez, A       Needleless: A New Treatment for The
                       Correction of The Stress Urinary Incontinence.
                       Preliminary Results.
4923   Masata J,       Pudendal neuralgia following transobturator         Int Urogynecol J (2012)
       Hubka P         inside-out tape procedure (TVT-O)--case report      23:505–507
                       and anatomical study.
4924   Masata J,       ICS Abs 6 Is the fixation of single incision tape   International Continence
       Svabik K, et al (TVT-S) as good as a transobturator tape (TVT-      Society Mtg 2012
                       O)? An ultrasound study, results from
                       randomized trial.
4925   Mathias SD,     Chronic pelvic pain: prevalence, health-related     Obstet Gynecol. 1996
       Kupperman       quality of life, and economic correlates.           Mar;87(3):321-
       M, et al
4926   May, J, et al   M429 OUTCOME OF OBTRYX                       Poster presentations / Inte J
                                                                    Gynecol & Obstet 11953
                                                                    (2012) S531-S867
4927 McFadden BL, Patient recall 6 weeks after surgical consent for Int Urogynecol J (2013)
     et al        midurethral sling using mesh                      24:2099-2104
4928 McNanley     Poster Presentation Abstracts 108 Recovery        J Pelvic Med & Surg (2009)
     AR, et al    after robotic sacrocolpopexy: the patient's       12(5) 353
                  perspective
4929 Medscape     Surgical Management of UI and Pelvic              Medscape
                  Prolapse: 2006 AUA Results


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       203
                           Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 350 of
                                                                 424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author               Description                                   Journal Citation               Stipulation Offered Admitted Refused
No.
4930 Meier, B             Group Faults the FDA on Oversight of Devices New York Times
                                                                         04/12/2011
4931   Menefee, et al     Colporrhaphy Compared With Mesh or Graft- Obstet Gynecol
                          Reinforced Vaginal Paravaginal Repair for      2011;118:1337–44
                          Anterior Vaginal Wall Prolapse
4932   Merritt K, et al   Tissue colonization from implantable           J Biomed Mater Res 1999;
                          biomaterials with low numbers of bacteria      44:261-265
4933 Meschia M,           Porcine skin collagen implants to prevent      J. Urol. 2007; 177:192-195.
     Pifarotti P, et      anterior vaginal wall prolapse recurrence, a
     al                   multicenter, randomized study.
4934 Meschia M, et        Single-incision mid-urethral sling: impact of  Eur J Obstet Gynecol
     al                   obesity on outcome.                            Reprod Biol 2013;170:571-
                                                                         574
4935   Meschia M, et      Tension-Free Vaginal Tape: Analysis of         Int Urogynecol J (2001)
       al                 Outcomes and Complications in 404 Stress       (Suppl 2): S24- S27
                          Incontinent Women
4936   Meschia M, et      TVT-secur: a minimally invasive procedure      Int Urogynecol J (2009)
       al                 for the treatment of primary stress urinary    20:313-317
                          incontinence. One year data from a multi-
                          centre prospective trial
4937   Mesens T, et al    Late erosions of mid-urethral tapes for stress Int Urogynecol J Pelvic
                          urinary incontinence--need for long-term       Floor Dysfunct 2007; 18(9):
                          follow-up?                                     1113-1114
4938   Meyer CP, et al    Complications After Surgery for Stress Urinary JAMA Surgery Published
                          Incontinence Untangling a Mesh of              online September 9, 2015:
                          Uncertainties                                  E1
4939   Milani A,          Prolift+M Investigators: Trocar-guided mesh    Am J Obstet Gynecol. 2011
       Hinoul P, et al    repair of vaginal prolapse using partially     Jan;204(1):74.e1-8. Epub
                          absorbable mesh: 1 year outcome.               2010 Oct 20.



                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        204
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 351 of
                                                              424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                     Journal Citation             Stipulation Offered Admitted Refused
No.
4940 Milani AL, et   Long-term Outcome of Vaginal Mesh or             Intl Urogynecology Journal
     al              Native Tissue in Recurrent Prolapse: A           (2017): 1-12.
                     Randomized Controlled Trial
4941 Milani R,       Functional and anatomical outcomes of            BJOG (2005)112:107-111
     Salvatore S, et anterior and posterior vaginal prolapse repair
     al              with prolene mesh.
4942 Milani R,       Sexual function following trocar-guided mesh     J Sex Med. 2011
     Withagen M, or vaginal native tissue repair in recurrent         Oct;8(10):2944-53.
     et al           prolapse: a randomized controlled trial.
4943 Miller, D., V. Prospective clinical assessment of the total      In American
     Lucente, et al vaginal mesh (tvm) technique for treatment of     Urogynecologic Society
                     pelvic organ prolapse - 6 and 12 month result.   (27th Annual Meeting).
                     (ABSTRACT ONLY)                                  2006.
4944 Misrai V,       Surgical resection for suburethral sling         J Urol 2009
     Roupret M, et complications after treatment for stress urinary   May;181(5):2198-202;
     al              incontinence                                     discussion 2203
4945 Moghaddam       Investigation of polypropylene degradation       Polym Degrad Stab 2011;
     L, et al        during melt processing using a proflourescent    96: 455-461
                     nitroxide probe: A laboratory- scale study
4946 Mokrzycki M, Pelvic arterial embolization in the setting of   Int Urogynecol J Pelvic
     Hampton B       acute hemorrhage as a results of the anterior Floor Dysfunct. 2007
                     Prolift Procedure.                            Jul;18(7):813-5.
4947 Molden S,       New Minimally invasive slings: TVT Secur      Current Urology Reports
     Lucente V                                                     September 2008, Volume 9,
                                                                   Issue 5, pp 358-361
4948 Moller AM,     Effect of preoperative smoking intervention on Lancet 2002;359:114–7.
     Villebro N, et postoperative complications: A randomised
     al             clinical trial.
4949 Moore R,       ICS Abs 827 MiniArc single incision sling: 1 International Continence
     Mitchell G, et year follow-up on a new minimally invasive     Society Mtg 2009
     al             treatment for female SUI.
                                                   PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                    205
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 352 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                      Journal Citation              Stipulation Offered Admitted Refused
No.
4950 Moore RD, et      Minimally Invasive Treatment for Female          Expert Rev Obstet Gynecol
       al              Stress Urinary Incontinence                      3(2), 257-272
                                                                        (2008)
4951   Moore RD, SE Laproscopic Burch Colposuspension for               Jourdan of the America
       Speights, et al Recurrent Stress Urinary Incontinence.           Association of Gynecologic
                                                                        Laparoscopists 8, no.8
                                                                        (August 2001): 389-92.

4952   Morey AF, et  Transobturator versus transabdominal mid           J Urol. 2006 Mar;175(3 Pt
       al            urethral slings: a multi-institutional             1):1014-7.
                     comparison of obstructive voiding
4953   Mostafa A,    A multicentre prospective randomised study of      Eur J Obstet Gynecol
       Agur W, et al single-incision mini-sling (Ajust) versus          Reprod Biol.
                     tension-free vaginal tape-obturator (TVT-O) in     (2012);165:115-21. doi:
                     the management of female stress urinary            10.1016/j.ejogrb.2012.06.02
                     incontinence: pain profile and short-term          2. Epub 2012 Aug 20.
                     outcomes.
4954   Mostafa A,    Multicenter Prospective Randomized Study of        Urology. 2013 Jul 8. pii:
       Agur W, et al Single-incision Mini-sling Vs Tension-free         S0090-
                     Vaginal Tape-obturator in Management of            4295(13)00562-1. doi:
                     Female Stress Urinary Incontinence: A              10.1016/j.urology.2013.02.0
                     Minimum of 1-Year Follow-up.                       80. [Epub ahead of print]
4955   Mourtzinos A, Editorial comment: Advances in female stress       BJY International 2001; 98
       et al         urinary incontinence: mid-urethral slings          Supp 1; 41-42
4956   Mueller, ER, Are we missing an opportunity to teach future       Int Urogynecol J (2009)
       et al         physicians about female pelvic floor disorders?    20:1413-1415

4957   Murphy M,      Quality of life and surgical satisfaction after   Am J Obstet Gynecol. 2008
       Sternschuss G, vaginal reconstructive vs. obliterative surgery   May;198(5):573.e1-7.
       et al          for the treatment of advanced pelvic organ
                      prolapse.
                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       206
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 353 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                     Journal Citation             Stipulation Offered Admitted Refused
No.
4958 Murphy M,       Incontinence-related quality of life and sexual    Int Urogynecol J Pelvic
     van Raalte H, function following the tension-free vaginal tape     Floor Dysfunct. 2008
     et al           versus the "inside-out" tension-free vaginal       Apr;19(4):481-7. Epub
                     tape obturator                                     2007 Oct 17.
4959 Murray S, et al Urethral distortion after placement of synthetic   J Urol 2011; 185:1321-1326
                     mid urethral sling
4960 Mustafa M, et Bladder erosion of tension-free vaginal tape         Int Urol Nephrol 2007;
     al              presented as vesical stone; management and         39:453-455
                     review of literature
4961 Nager C, Albo Testing in women with lower urinary tract            Clin Obstet Gynecol. 2004
     M               dysfunction.                                       Mar;47(1):53- 69.
4962 Najjari L., et  Visualization of Polypropylene and                 BioMed Research
     al.             Polyvinylidene Flouride Slings in Perineal         International Volume 2014,
                     Ultrasound and Correlation with Clinical           Article ID 181035
                     Outcome.
4963 Nambiar, A., Single incision sling operations for urinary          Cochrane database of
                     incontinence in women                              systematic reviews 2014,
                                                                        Issue 6
4964 Narang S, Han Initial Experience of TVT-Abbrevo at a               ICS Abs. 682
     HC               Tertiary Care Hospital
4965 Narang, S, et al TVT Abbrevo for management of female stress Narang abstract poster
                      urinary incontinence - A prospective analysis
                      over 22 months in a tertiary care hospital

4966   Natale, F, La    A prospective randomized controlled study       Int Urogynecol J (2009)
       Penna C, et al   comparing Gynemesh, a synthetic mesh, and       20:75-81.
                        Pelvicol, a biologic graft, in the surgical
                        treatment of recurrent cystocele.
4967   Navarro, RF,     Elastic properties of degraded polypropylene    J Mater Sci 2007; 42:2167-
       et al                                                            2174


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       207
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 354 of
                                                              424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                    Journal Citation             Stipulation Offered Admitted Refused
No.
4968 Nerli RB,     Transobturator vaginal tape in comparison to      Indian J Urol. 2009
     Kumar AG, et tension free vaginal tape: A prospective trial     Jul;25(3):321-5.
     al            with a minimum 12 months follow-up.
4969 Nguyen JN,    Outcome after anterior vaginal prolapsed          Obstetrics &
     Burchette RJ. repair: a randomized controlled trial.            Gynecology,111:891-8,01-
                                                                     Apr-08
4970   NICE           Transvaginal mesh repair of anterior or        Published: 15 December
                      posterior vaginal wall prolapse                2017 IPG 599;
                                                                     replaced IPG 267
4971 Niemczyk P, United States experience with tension-free          Tech Urol. 2001
     Klutke JJ, et al vaginal tape procedure for urinary stress      Dec;7(4):261-5
                      incontinence: assessment of safety and
                      tolerability.
4972 Nieminen K,      Symptom resolution and sexual function after   Int Urogynecol J Pelvic
     Hiltunen R, et anterior vaginal wall repair with or without     Floor Dysfunct. 2008
     al               polypropylene mesh.                            Dec;19(12):1611-6. .
4973 Nienhuijs S, et Chronic pain after mesh repair of inguinal      American Journal of
     al               hernia: a systematic review.                   Surgery 2007; 194(3): 394-
                                                                     400. (11%
                                                                     incidence chronic mesh
                                                                     inguinal hernia pain)
4974 Nilsson CG, et Seven year follow up of the tension free         Obstet Gynecol 2004; 104:
     al             vaginal tape procedure for treatment of urinary 1259-62
                    incontinence
4975                Laparoscopic Pectopexy: A prosepective,
                    randomized comparative clinical trial of
                    Standard Laparoscopic Sacral Colpo-
     Noe, K.G., et                                                   Arch Gynecol Obstet
                    cervicopexy to the New Laparoscopic
     al.                                                             (2013) 287:287-280
                    Pectopexy - Posteroperative Results and
                    Intermediate - Short-term postoperative results.


                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     208
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 355 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                     Journal Citation              Stipulation Offered Admitted Refused
No.
4976 Nolfi, A. et al. Host response to synthetic mesh in women        215 Am. J. Obstet.
                      with mesh complications.                        Gynecol. 206.e1 (2016)
4977 Norton, P        New technology in gynecologic surgery. Is       Obstet & Gynecol
                      new necessarily better?                         (2006)108(3)2:707-708
4978 Nossier S, et al Presentation Number: Poster 30 Safety and       Female Pelvic Medicine &
                      efficacy of the Solyx™ single-incision sling    Reconstructive Surgery
                      system                                          (2010) 16(5)2:S110-S1111

4979 Novara G et al Updated Systematic Review and Meta-               Eur Urol. 2010
                    Analysis of the Comparative Data on               Aug;58(2):218-38.
                    Colposuspensions, Pubovaginal Slings, and
                    Midurethral Tapes in the Surgical Treatment of
                    Female Stress Urinary Incontinence.
4980 Nygaard, et al Summary of Research Recommendations From          Reconstructive Surgery
                    the inaugural american urogynecologic society     Volume 17, Number 1

4981   Nygaard, I    Approval Process for Devices and Mesh for        Clinical Obstet and Gynecol
                     Surgical Treatment of Pelvic Organ Prolapse      (2013) 56(2):
                     and Urinary Incontinence                         229-231
4982 Nyguyen J,      Outcomes after anterior vaginal prolapse         Obstet Gynecol. 2008;
     Burchette R     repair: a randomized controlled trial.           111(4):891-8.
4983 O’Sullivan      Lightweight meshes: evaluation of mesh tissue    Arch Gynecol Obstet
     OE; Connor J, integration and host tissue response.              (2014) 289: 1029-
     et al                                                            1037 28 Nov. 2013
4984 Obadal M, et al Structure evolution of a- and ß-polypropylenes   Polym Degrad Stab 2005;
                     upon UV irradiation: A multi-scale comparison    88(3):532-539.

4985   OHSU           Clinical trial results inconsistently reported 03/31/14 Portland, Ore.
                      among journals, government website _ News _
                      OHSU


                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      209
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 356 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author        Description                                              Journal Citation              Stipulation Offered Admitted Refused
No.
4986 Okcu G, Erkan The incidence and location of corona mortis.             Acta Orthop 75:53–55.
       S, et al                                                             (2004)
4987   Oliveira R,      Exploratory Study Assessing Efficacy and            European Urology (2011)
       Botelho F, et al Complications of TVT-O, TVT-Secur, and              59: 940-44
                        Mini-Arc: Results at 12-Month Follow- up.
4988   Oliveira, R., et Short-term assessment of a tension-free vagianl     BJU International (2009);
       al.              tape for treating female stress urinary             104:225-228
                        incontinence.
4989   Olsen A,         Epidemiology of surgically managed pelvic           Obstet Gynecol. 1997
       Smith V, et al organ prolapse and urinary incontinence.              Apr;89(4):501-6.
4990   Osborn, D.J.     Analysis of patient and technical factors           Int J Urol (2014) 21, 1167-
       et al.           associated with midurethralsling mesh               1170
                        exposure and perforation
4991   Osterberg B      Enclosure of bacteria within capillary              Acta Chir Scand 1983;
                        multifilament sutures as protection against         149(7):663-668 abstract
                        leukocytes
4992   Osterberg B      Influence of capillary multifilament sutures on     Acta Chir Scand 1983;
                        the antibacterial action of inflammatory cells in   149(8):751-757 abstract
                        infected wounds
4993   Ostergard D      Lessons from the past: directions for the future
                                                                   Int Urogynecol J (2007)
                                                                   18:591-598.
4994 Ostergard DR Lessons from the past: directions for the future Int Urogynecol J (2007)
                    Do new marketed surgical procedures and        18:591-598
                   grafts produce ethical, personal liability, and
                   legal concerns for physicians?
4995 Ostergard,    Evidence -based Medicine for Polypropylene UROLOGY 79: 12–15
     Donald        Mesh Use Compared with Native Tissue
                   Vaginal Prolapse Repair
4996 Ostergard, Dr Polypropylene is Not Inert in the Human Body -
                    Presentation


                                                        PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                         210
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 357 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author        Description                                            Journal Citation              Stipulation Offered Admitted Refused
No.
4997 Ostergard, DR Vaginal mesh grafts and the Food and Drug              Int Urogynecol J (2010) 21:
                    Administration                                        1181-1183
4998 Oswald HJ, et The deterioration of Polypropylene by                  Polym Eng Sci 1965;
     al             Oxidative Degradation                                 5(3):152-158
4999 Ozog Y., et al Shrinkage and biomechanical evaluation of             Int Urogynecol J published
                    lightweight synthetics in a rabbit model for          online: 12 May 2011
                    primary fascial repair
5000 Ozog Y., et al Weight of Polypropylene Mesh is Not the Only IUGA Abstract 47
                    Property Defining in Vivo Mesh Biomechanics

5001   Pace G,        Female sexual function evaluation of the            J Sex Med. 2008
       Vicentini G    tension-free vaginal tape (TVT) and                 Feb;5(2):387-93.
                      transobturator suburethral tape (TOT)
                      incontinence surgery: results of a prospective
                      study.
5002   Pacquee S,     Complications and patient satisfaction after        Acta Obstet Gynecol Scand.
       Palit G, et al transobturator anterior and/or posterior tension-   2008;87(9):972-4.
                      free vaginal polypropylene mesh for pelvic
                      organ prolapse.
5003   Padilla-       Results of the surgical correction of urinary       Archivio Italiano di
       Fernandez, B., stress incontinence according to the tape of        Urolgoia e Andrologia
       et al.         transobturator tape utilized.                       (2014) 85, 3.
5004   Palma P, et al Arcus to acrus microsling: technique and            Int Urogynecol J Accepted
                      preliminary results                                 23 February 2008
5005   Palma P, et al Monoprosthesis for anterior vaginal prolapse        Int Urogynecol J (2011)
                      and stress uringary incontinence: midterm           22:1535-1541
                      results of an international multicentre
                      prospective study
5006   Pandit A       Henry J. Design of surgical meshes - an             Technol Health Care.
                      engineering perspective.                            2004;12(1):51-65.


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       211
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 358 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                      Journal Citation            Stipulation Offered Admitted Refused
No.
5007 Paplomata E,       Genital floor repair using polypropylene         ICS Abastract 482
     Balaxix D, et      meshes: a comparative study. (ABASTRACT
     al                 ONLY).
5008 Paraiso, et al     Pelvic support defects and visceral and sexual   Am J Obstet Gynecol 1
                        function in women treated with sacrospinous      996;175:1423-31
                        ligament suspension and pelvic reconstruction

5009   Paraiso, et al   Rectocele repair: A randomized trial of three    American Journal of
                        surgical techniques including graft              Obstetrics and Gynecology
                        augmentation                                     (2006) 195, 1762–71

5010 Parden AM,      Incontinence outcomes in women undergoing Ob Gyn 2013
     Gleason JL, et primary and repeat midurethral sling procedures Feb;121(201):273-278
     al
5011 Pariente et.al. An independent biomechanical evaluation of     Issues in women’s health 1
                     commercially available suburetheral slings.    (2003): 9-12.
5012 Park Y, Kim D Randomized Controlled Study of Monarc vs.        Korean J Urol. 2012
                     Tension-free Vaginal Tape Obturator in the     Apr;53(4):258-62.
                     Treatment of Female Urinary Incontinence:
                     Comparison of 3-Year Cure Rates.
5013 Parker-Autry Measuring outcomes in urogynecological            Int Urogynecol J (2013)
     C, et al        surgery: "perspective is everything"           24:15-25
5014 Parnell, BA, et Genitofemoral and Perineal Neuralgia After     Obstet Gynecol. 2012 Feb;
     al              Transobturator Midurethral Sling               119(2 Pt
                                                                    2):428-31
5015 Peoples, AJ., Determination of Volatile Purgeable              Bull. Environm. Contam.
     et al           Alogenated Hydrocarbons in Human Adipose Toxicol. 23, 244-249 (1979)
                     Tissue and Blood Serum




                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        212
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 359 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                       Journal Citation            Stipulation Offered Admitted Refused
No.
5016 Persson J,      Cost-analyzes based on a prospective,               Acta Obstetricia et
     Teleman P, et randomized study comparing laparoscopic               Gynecologica Scand 2002
     al              colposuspension with a tension-free vaginal         Nov; 81(11):1066-73
                     tape procedure
5017 Peters A, et al Referral Patterns for Pelvic Floor Surgical         Female Pelvic Med
                     Prosthesis Complications: From Symptom              Reconstr Surg 2015;21:
                     Onset and Initial Treatments to Evaluation at a     116-120
                     Tertiary Care Center
5018 Petros P, et al Evolution of midurethral and other mesh slings      Neurology Urodynamics
                     - a critical analysis.                              2012;9999:1-7
5019 Petros P,       Midurethral tissue fixation system sling - a        Aust NZ J Obstet Gynaecol
     Richardson      "micromethod" for cure of stress urinary            2005;45:372- 375
     PA.             incontinence - preliminary report.
5020 Petros PEP, et Should surgeons continue to implant mesh             Int Urogynecol J 2018;
     al              sheets behind the vagina?                           29:777-779
5021 Petros PEP,     Midurethral tissue fixation system (TFS) sling      Int Urogynecol J
     Richardson      for cure of stress incontinence - 3 year results.   2008;19:869-871.
     PA.
5022 Pezzone MA, A model of neural cross-talk and irritation in          Gastroenterology128:
     Liang R, et al the pelvis: implications for the overlap of          1953–1964, 2005.
                     chronic pelvic pain disorders.
5023 Pham T, et al New pelvic symptoms are common after                  Am J Obstet Gynecol
                     reconstructive pelvic surgery                       2009;200:88.e1- 88.e5.
5024 Phé V,          Outcome measures for SUI can we minimally           World J Urol published
     Zimmern P, et agree?                                                online 20 March 2014
     al
5025 Pierce L,       Biomechanical properties of synthetic and           Am J Obstet Gynecol. 2009
     Grunlan M, et biologic graft materials following long-term          May;200(5):549.e1-8.
     al              implantation in the rabbit abdomen and vagina.



                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      213
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 360 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author         Description                                        Journal Citation             Stipulation Offered Admitted Refused
No.
5026 Pierre, Gounon Histological analysis of peri prothetic tissues of Universite de Nice Sophia
                   mesh explanted for complication after SUI or       Antipolis France (Abstract)
                   POP surgery.
5027 Pizarro-      Removal of obstructing synthetic sling from a      Int Urogynecol J 2016;
     Berdichevsky, urethra: English and Spanish version               27:1929
     et al                                                            doi:10.1007/s00192-016-
                                                                      3098-1
5028 Pizarro-          Vaginal fibroblast inflammation by in vitro    Int Urogynecol J 2012;
     Berdichevsky,     exposure to polypropylene type I mesh: an      23(Suppl 2): S110-S111
     et al             inert material?
5029 Pocock ST         The pros and cons of noninferiority trials        Fundamental & Clinical
                                                                         Pharmacol 17 (2003) 483-
                                                                         490
5030   Portney S       Advertising and Promotion of Medical Devices J Health Law (2006) 39(2)
                                                                         265-282
5031   Prien-Larsen    Influence of TVT properties on outcomes of        Int Urogynecol J (2016)
       JC, et al       midurethral sling procedures: high-stiffness      27:1039-1045
                       versus low-stiffness tape
5032   Prien-Larsen    Reply to the letter to the editor on Prien-Larsen Int Urogynecol J (2016)
       JC, et al       et al.: Influence of TVT properties of            27:1941
                       midurethral sling Procedures: high-stiffness
                       versus low-stiffness tape
5033 Propex            Propex EB-405 Durability of Polypropylene         Propex EB-405
     Geotextile
     Systems
5034 Pukall CF, et al Neural correlates of painful genital touch in   Pain 2005 May; 115(1-
                      women with vulvar vestibulitis syndrome         2):118-27
5035 Pungpapong       Incidence of corona mortis; preperitoneal       (2005) J Med Assoc Thai
     SU, Thum-        anatomy for laparoscopic hernia repair.         88:51–53.
     umnauysuk S


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       214
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 361 of
                                                              424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                   Journal Citation              Stipulation Offered Admitted Refused
No.
5036 Pushkar DY,   Complications of mid-urethral slings for         Int J Gynaecol Obstet. 2011
       Godunov BN, treatment of stress urinary incontinence.        Apr;113(1):54-7. doi:
       et al                                                        10.1016/j.ijgo.2010.10.024


5037   Quereux F,     Bladder erosion few years after TVT procedure. Journal De Gynecologie
       Morce K, et al                                                Obstetrique et Biologie De
                                                                     La Reproduction. 36(1):75-
                                                                     77, 2007.
5038   Rabello MS,    The role of physical structure and morphology Polym Degrad Stab 1997;
       et al          in the photodegeradation behaviour of          56:55-73
                      polypropylene
5039   Rader, CP, et Cytokine response of human macrophage-like J Arthroplasty 1999;
       al             cells after contact with polyethylene and pure 14(7):840-848
                      titanium particles
5040   Rahkola-       Quality of life after Uphold Vaginal Suppot    European Journal of
       Soisalo P,     System surgery for apical pelvic organ         Obstetrics & Gynecology
       Altman,        prolapse-A prospective multicenter study       and Reproductive Biology
       Falconer D, et                                                208 (2017) 86-90
       al
5041   Rajendra M,    Retrospective study on tension-free vaginal    Int Urogynecol J (2012)
       Han H et al    tape obturator (TVT- O).                       23:327–334.
5042   Ralph G, et al The failed idea of a "gold standard"           Int Urogynecol J (2015)
                                                                     26:1405-1406
5043   Rao JN, Sant Ethics of undisclosed payments to doctors        BMJ.2002;325:36-37.
       Cassia LJ      recruiting patients in clinical trials.
5044   Rees PM, et al Sexual function in men and women with          Lancet 2007; 369: 512-525
                      neurological disorders




                                                   PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                    215
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 362 of
                                                             424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                     Journal Citation              Stipulation Offered Admitted Refused
No.
5045 Reingruber E,  Identification of degradation products of        Polym Degrad Stab 2010;
     et al          antioxidants in polyolefins by liquid            95:740-745
                    chromatography combined with atmospheric
                    pressure photoionisation mass spectrometry
5046 Reisenauer et Urethrovaginal Fistulae Associated with           25 Int. Urogynecol. J. 319
     al.,           Tension-Free Vaginal Tape Procedures: A          (2014)
                    Clinical Challenge
5047 Reisenauer C, Anatomical conditions for pelvic floor            Eur J Obstet and Gynecol
     Kirshniak A, reconstruction with polypropylene implant and      Repr Biol 2007;131:214-25.
     et al          its application for the treatment of vaginal
                    prolapse.
5048 Reisenauer C, Anatomic study of prolapse surgery with           Obstet Gynecol 2010;
     Shiozawa T, et nonanchored mesh and a vaginal support device    203:1.e1-1.e7
     al
5049 Relman AS,     America's other drug problem: how the drug       New Republic.2002;227:27-
     Angell M.      industry distorts medicine and politics.         41.
5050 Rezapour M, Tension-Free Vaginal Tape (TVT) in Stress           Int Urogynecol J (2001)
     et al.         Incontinent Women with Intrinsic Sphincter       (Suppl 2): S12- S14
                    Deficiency (ISD) -- A Long-Term Follow-Up
5051 Rezapour M., Tension-Free Vaginal Tape (TVT) in Women           Int Urogynecol J (2001)
     et al          with Recurrent Stress Urinary Incontinence - A   (Suppl 2):S9-S11
                    Long-term Follow up
5052 Riachi L       A New Minimally Invasive Treatment Option        Surg Technol Int (2013) 23:
                    for Stress Urinary Incontinence in Woman:        176-180
                    TVT Abbrevo, a Shorter Sling with an Inside-     ETH.MESH.12840997
                    out Transobturator Approach
5053 Richards SR, Vulvar hematoma following a transobturator         International
     Balaloski SP. sling.                                            Urogynecological Journal .
                                                                     17:672- 673, 2006.



                                                  PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                   216
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 363 of
                                                             424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author         Description                                   Journal Citation               Stipulation Offered Admitted Refused
No.
5054 Richter HE, et Non-surgical management of stress urinary     Clinical Trials 2007; 4: 92-
       al           incontinence: ambulatory treatments for       101
                    leakage associated with stress (ATLAS) trial
5055 Richter HE, et Predictors of Treatment Failure 24 Months     J Urol. 2008 March ;
     al             After Surgery For Stress Urinary Incontinence 179(3): 1024-1030.
5056 Richter HE, et The Impact of Obesity on Urinary Incontinence J Urol 2010; 183: 622-628
     al             Symptoms, Severity, Urodynamic
                    Characteristics and Quality of Life

5057   Rigaud J,     Management of chronic pelvic and perineal    Prog Urol. 2010
       Delavierre    pain after suburethral tape placement for    Nov;20(12):1166-74.
       D,et al       urinary incontinence                         Epub 2010 Oct 20. Review.
                                                                  French
5058 Rignaud J, et al Functional Results After Tape Removal for   J Urology (2010) 184: 610-
                      Chronic Pelvic Pain Following Tension-Free  615
                      Vaginal Tape or Transobturator Tape
5059 Rinne K,         A randomized trial comparing TVT with TVT- The International
     Laurikainen E, O: 12- month results.                         Urogynecology
     et al                                                        Journal,19:1049-54,29-Mar-
                                                                  08
5060 Rivaus G,        Utero-vaginal suspension using a bilateral  English Abstract, Journal
     Fatton, B,       vaginal anterior sacrospinous fixation with Article; [15 Nov. 2012,
     Letouzey V, et mesh. [Preliminary results]                   22(17); 1077-1083]
     al
5061 Rivista          Pelviperineology A multidisciplinary pelvic Vol. 33 - N. 3 Sptember
     Italiana di      floor journal                               2014
     Colon-
     Proctolog




                                                  PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                   217
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 364 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                       Journal Citation              Stipulation Offered Admitted Refused
No.
5062                                                                     Journal de L’Association
                                                                         Abstract Journal de
                                                                         L'Association Francaise
       Rivaux, G. et
                       Progress en Urology                               D'urologie et de la Societe
       al
                                                                         Francaise D'urologie
                                                                         [15 Nov 2012, 22(17):1077-
                                                                         1083]
5063   Robert M, et al Patient expectations, subjective improvement      Abstract 217
                       and objective cure: is there a difference
                       between the transobturator tape and the tension
                       free vaginal tape procedure? (Abstract)

5064   Robert, et al   Decompression and Transposition of the            European Urology 47
                       Pudendal Nerve in Pudendal Neuralgia: A           (2005) 403–408
                       Randomized Controlled Trial and Long- Term
                       Evaluation
5065 Robinson GA,      Motor neuron target selectivity and survival      Restor Neurol Neurosci.
     et al             after prolonged axotomy                           2013 Jan 1;31(4):451-60
5066 Rodríguez LV,     Polypropylene sling for the treatment of stress   Urology 2001; 58: 783-785
     et al             urinary incontinence
5067 Rodríguez LV,     Prospective analysis of patients treated with     J Urology 2003;170: 857-
     et al             distal urethral polypropylene sling for           863
                       symptoms of stress urinary incontinence:
                       surgical outcome and satisfaction determined
                       by patient driven questionnaires
5068   Rogers AS, et   Physician knowledge, attitudes, and behavior   Arch Intern Med 1988 Jul:
       al              related to reporting adverse drug events       148(7): 1596-
                                                                      600
5069   Rogo-Gupta      Symptom Improvement After Prolapse and         Female Pelvic Medicine &
       L, et al        Incontinence Graft Removal in a Case Series of Reconstructive Surgery
                       306 Patients                                   2015; 21(6):319- 324
                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       218
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 365 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                      Journal Citation               Stipulation Offered Admitted Refused
No.
5070 Rogo-Gupta        Trends in surgical mesh use for pelvic organ     Obstet Gynecol. 2012 Nov.
     L, Rodriguez      prolapse from 2000 to 2010.
     L, et al
5071 Rogo-Gupta,    Long-Term Symptom Improvement and                   Female Pelvic Med
     et al          Overall Satisfaction After Prolapse and             Reconstr Surg 2013;19:
                    Incontinence Graft Removal                          352-355
5072 Rosa DS, et al The use of optical microscopy to follow the         Polym Test 2005; 24:1022-
                    degradation of isotactic polypropylene (iPP)        1026
                    subjected to natural and acceleterated ageing
5073 Rosch R, et al Mesh implants In hernia repair. Inflammatory        Eur Surg Res (2003)35(3):
                    cell response in a rat model.                       161-6
5074 Rosch R,       How to construct a mesh.                            In: Schumpelick V, Nyhus
     Junge K,                                                           LM (eds) Meshes: benefits
     Hölzl F et al                                                      and risks. Springer, Berlin,
                                                                        pp 179–184. (2004)
5075 Rosengren A,     Pore size in implanted polypropylene filters is   J Biomed Mater Res A.
     Bjursten L.      critical for tissue organization.                 2003 Dec 1;67(3):918-26.
5076 Ross JW.         Post hysterectomy total vaginal vault prolapse    New Orleans, LA. April
                      repaired laparoscopically. In: Presented at 2nd   7–9, 1995;
                      World Symposium on Laparoscopic
                      Hysterectomy, American Association of
                      Gynecologic Laparoscopists.
5077 Ross S, et al    Ethical issues associated with the introduction   June JOGC Juin (2008) 508-
                      of new surgical devices, or just because we       513
                      can, doesn't mean we should
5078 Ross, S., et el. Single Incision device (TVT Secur) versus         BMC Research Note 2014;
                      retropubic tension free vaginal tape device       7:941
                      (TVT) for the management of stress urinary
                      incontinence in women: a randomized clinical
                      trial.


                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      219
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 366 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                     Journal Citation               Stipulation Offered Admitted Refused
No.
5079 Ross, S., et al   Transobturator Tape Versus retropubic tension   Int. Urogynecol J. (2016)
                       free vaginal tape for stress urinary            27: 879-886
                       incontinence: 5 year safety and effectiveness
                       outcomes following a randomized trial
5080   Roth, Ted M.    Management of persistent groin pain after       Int Urogynecol J (2007)
                       transobturator sling                            18:1371-1373 doi:
                                                                       10.1007/s00192-007-0365-1

5081   Roy S,      Assessment of the psychometric properties of
       Mohandas A, the short-form prolapse/urinary incontinence
       Coyne K et al
                   sexual questionnaire (PISQ-12) following            J Sec Med 2012;9:1190-
                   surgical placement of Prolift+M: A                  1199.
                   transvaginal partially absorbable mesh system
                   for the treatment of pelvic organ prolapse.
5082 Rubod C,      Biomechanical properties of vaginal tissue:         Int Urogynecol J (2008)
     Boukerrou M, preliminary results.                                 19:811-816.
     Brieu M et al

5083   Ruddick CN, Organ cross talk modulates pelvic pain.             Am J Physiol Regul Integr
       Chen MC, et al                                                  Comp Physiol 2007;293:
                                                                       R1191–8.
5084 Salonia A,        Women's sexual dysfunction: a review of the     European Urology, 50(1),
     Briganti A, et    "surgical landscape"                            pp.44-52
     al
5085 Saltz S, Haff     Short-term assessment of patients undergoing    Int Urogynecol J Pelvic
     R, Lucente V      the new tension free vaginal tape: Secur        Floor Dysfunct 18(Suppl
                       procedure for treatment of stress urinary       1):S27–S28 (2007)
                       incontinence.
5086   Sancak, et al   Pudendal neuralgia after pelvic surgery using   Int J. Urol. Sep;23(9): 797-
                       mesh: Case reports and laparoscopic pudendal    800 (2016)
                       nerve decompression
                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     220
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 367 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                         Journal Citation             Stipulation Offered Admitted Refused
No.
5087 Sand PK           Sumit Trial Outcomes: Clinical Insights Into        Abstracts Female Pelvic
                       Percutaneous Tibial Nerve Stimulation               Med & Reconstru Surg
                                                                           (2011) 17(5): S2
5088 Santerre JP, et Enzyme-biomaterial interactions - efect of            J Biomed Mater Res 1993;
     al              biosystems on degradation of polyurethanes            27:97-209
5089 Santoro M,      Ethics and the Pharmaceutical Industry                Eds New York: Cambridge
     Gorrie TM                                                             University Press 2005

5090   Sarsotti C, et al The transobturatoric tape procedure for stress    Int Urogynecol J (2007) 18
                         urinary incontinence: results of an Argentinean   (Suppl
                         multicenter experience                            l):S107-S244 Abst 375
5091   Sayer T, Lim Medium-term clinical outcomes following                Int Urogynecol J DOI
       J., et al         surgical repair for vaginal prolapse with         10.1007/s00192- 011-1600-
                         tension-free mesh and vaginal support device      3
5092   Scheiner DA, Twelve months effect on voiding function of            Int Urogynecol J 2012
       et al             retropubic compared with outside-in and inside-   Feb;23(2):197-206
                         out transobturator midurethral slings
5093   Schierlitz        A randomised controlled study to compare          Int Urogynecol J (2010) 21
       LHE, Dwyer tension free vaginal tape (TVT) and Monarc               (Suppl 1):S1- S428
       PL,et al          transobturator tape in the treatment of women
                         with urodynamic stress incontinence (USI) and
                         intrinsic sphincter deficiency (Abstract no.
                         032).
5094   Schimpf, M.O. Sling surgery for stress urinary incontinence in      Am J Obstet Gynecol 211,
       et al.            women: a systematicreview and metaanalysis        71 e1-71 e27 (2014)
5095   Schoolenberg A fracture mechanics approach to the effects of        J Mater Sci 1988; 23:1580-
       GE                UV-degradation on polypropylene                   1590
5096   Schoolenberg Ultra-violet degradation of polypropylene: 1.          Polymer 1991; 32(3):432-
       GE, et al         degradation profile and thickness of the          444
                         embrittled surface layer


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       221
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 368 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                     Journal Citation            Stipulation Offered Admitted Refused
No.
5097 Schraut W, et      TNF gene expression in monocytes of low and     Cytokine 1997; 9(3):206-
       al               high responder individuals                      211
5098   Schwartz, Jill   SILCS Diaphragm: Post Coital Testing of a       Am College of
                        new Single-Size Contraceptive Diapragm          Obstetricians and
                                                                        Gynecologists May 8, 2006

5099 Scotland NHS Using routinely available health data to              Information Services
     National      examine the provision of, an outcomes                Division, NHS National
     Services      following, surgery for SUI and POP in                Services Scotland, August
                   Scotland - Technical Report                          2015
5100 Scottish News Mesh surgery scandal: Controversial implants         Scottish News article
                   to be banned by Dumfries and Galloway health
                   board
5101 Segal et al.  Prevalence of Persistent and De Novo                 104 Obstets. & Gynecol.
                   Overactive Bladder Symptoms After the                1263 (2004)
                   Tension-Free Vaginal Tape
5102 Seker D,      Long-term complications of mesh repairs for          J Long Term Eff Med
     Kulacoglu H. abdominal wall hernias.                               Implants. 2011;21(3):205-
                                                                        18.
5103   Sekiguchi Y,   Outpatient mid urethral tissue fixation system    J Urol 2009;182:2810-2813
       et al          sling for urodynamic stress urinary
                      incontinence: 1-year results.
5104 Sentilhes L,     Sexual function after transobturator tape         Urology. 2008
     Berthier A et al procedure for stress urinary incontinence.        Jun;71(6):1074-9. Epub
                                                                        2008 Mar 20.
5105   Sentilhes L,     Female sexual function following surgery for    Int Urogynecol J Pelvic
       Berthier A, et   stress urinary incontinence: tension-free       Floor Dysfunct. 2009
       al               vaginal versus transobturator tape procedure.   Apr;20(4):393-9. doi:
                                                                        10.1007/s00192-008-0778-
                                                                        5. Epub 2008
                                                                        Dec 17.
                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       222
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 369 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                        Journal Citation             Stipulation Offered Admitted Refused
No.
5106 Sepulcri Rde      Depressive symptoms, anxiety, and quality of       Eur J Obstet Gynecol
       et al           life in women with pelvic endometriosis.           Reprod Biol. 2009
                                                                          Jan;142(1):53-6.
5107   Serati M, et al Tension-free vaginal tape for the treatment of     European Urology 61.5
                       urodynamic stress incontinence: efficacy and       (2012): 939-946
                       adverse effects at 10-year follow-up
5108   Serbetci K, et Effects of resterilization on mechanical            Am J of Surg 2007;
       al              properties of polypropylene meshes                 194:375-379
5109   Serels S, et al Preliminary findings with the Solyx™ single-       Int Urogynecol J (2010)
                       incision sling system in female stress urinary     21:557-561
                       incontinence
5110   Serels S, et al Safety and efficacy of the Solyx single-incision   Urotoday Int J. 2011
                       sling for the treatment of stress urinary          Feb;4(1):art5
                       incontinence. Preliminary results
5111   Serels S, et al Long term follow up of Solyx single-incision       Urotoday Int J. 2014
                       sling for the treatment of stress urinary          Feb;4(4) 13-17
                       incontinence.
5112   Sergent F,      Per and postoperative complications of TVT         Acta Obstet Gynecol Scand.
       Sebban A, et al (tension-free vaginal tape).                       2002 Jan;81(1):72-7.
                                                                          [Article in French]
5113   SGS         Society of Gynecologic Surgeons (SGS)
                   Executive Committee Statement Regarding the
                   FDA Communication
5114 Shah K,       Bacteriological analysis of explanted       Abstract #1144 American
     Nikolavsky D, transvaginal meshes.                        Urological Association
     Flynn B.                                                  National Meeting San
                                                               Diego 2013.




                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       223
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 370 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                       Journal Citation              Stipulation Offered Admitted Refused
No.
5115 Shah, K,          Surgical management of lower urinary mesh        Int Urogynecol J DOI
       Nikolavsky,     perforation after mid-urethral polypropylene     10.1007/s00192- 013-2146-
       D, et al.       mesh sling: mesh excision, urinary tract         3 (2013)
                       reconstruction and concomitant pubovaginal
                       sling with autologous rectus fascia
5116   Shameem A, Measurement of transurethral bladder neck             Int Urogynecol J (2011)
       et al           displacement during tension-free vaginal tape    22:721-724
                       procedure
5117   Shapiro, A et Oral Poster 9: Short Term Results of
       al.             PINNACLE® Procedure Used to Treat
                       Anterior/ apical Prolapse In 43 Patients.
                       Abstract.
5118   Shaw JS, et al Decreasing transobturator sling groin pain        Int Urogynecol J
                       without decreasing efficacy using TVT-           2015;26:1369-1372
                       Abbrevo.
5119   Shaw JS,        Incidence of Postoperative Thigh Pain after      J Min Invas Gynecol
       Jeppson PC, et TVT Obturator and TVT Abbrevo                     Abstracts (2014) 21: S52
       al
5120   Shaw JS,        Effect of TVT-O Abbrevo on Post-Operative        J Min Invas Gynecol
       Rardin PC, et Groin Pain                                         Abstracts (2014) 21: S27-28
       al
5121   Shek D, Dietz Transobturator mesh for cystocele repair. a        Ultrasound Obstet Gynecol.
       H, Rane A et al short to medium term follow up using 3D/4D       2008; 32:82-
                       ultrasound.                                      86.
5122   Shepherd J,     Uniaxial Tensile Properties of Seven Vaginally   IUGA Abstract
       Feola A, et al Implanted Meshes for Pelvic Organ Prolapse

5123   Siegel AL.      Urethral necrosis and proximal urethro-vaginal International
                       fistula resulting from tension-free vaginal tape. Urogynecological Journal.
                                                                         17:661-664, 2006


                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      224
                            Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 371 of
                                                                  424
                                          KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                          CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author                Description                                      Journal Citation                Stipulation Offered Admitted Refused
No.
5124 Silva, R.,    Degradation Studies of Some Polymeric                    Material Science Forum
     Silva, P.,    Biomaterials: Polypropylene (PP) and                     (2007); 593-543
     Carvalho, M. Polyvinylidene Difouride (PVDF).
5125 Simon M,      Vaginal prolapse repair using the Prolift Kit: a          Eur J Obstet Gynecol
     Debodinance P registry of 100 successive cases.                         Reprod Biol. 2011
                                                                             Sep;158(1):104-9.
5126   Sirls, LT, et al    Factors Associated With Quality of Life in        J Urology 2010; 184: 2411-
                           Women Undergoing Surgery for Stress Urinary 2415
                           Incontinence
5127   Sivanesan K         Comment on "tvt and tvt-obturator:                Eur J Obstet Gynecol
                           comparison of two operative procedures"           Reprod Biol 131 (2007) 87-
                                                                             90
5128 Sivanesan K,          External iliac artery injury during insertion of International
     Fattah MA, et         tension-free vaginal tape: a case report and      Urogynecological Journal.
     al                    literature review.                                18:1105-1108, 2007.
5129 Sivaslioglu A,        A randomized comparison of polypropylene          Int Urogynecol J Pelvic
     Unlubilgin E,         mesh surgery with site-specific surgery in the Floor Dysfunct. 2008
     Dolen I.              treatment of cystocele.                           Apr;19(4):467-71.
5130 Sivaslioglu           A prospective randomized controlled trial of      J urology (2012) 188: 194-
     AA, et al             the transobturator tape and tissue fixation mini- 199
                           sling in patients with stress urinary
                           incontinence: 5-year results
5131   Sivaslioglu         A prospective randomized controlled trial of      Pelviperineology
       AA, et al           the transobturator tape and tissue fixation       2010;29:56-59.
                           system minisling in 80 patients with stress
                           urinary incontinence - 3 year results
5132   Skaff, J., et al.   Changing Mesh Material Would change               https://www.ics.org/Abstract
                           Inflammatory Response? Differences Between s/Publish/180
                           Polypropylene (Gynemesh) and Polyvinylidene /000024.pdf
                           Flouride (Dynamesh) Mehs Implant in Rabbits
                           vaginal wall.
                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           225
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 372 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                      Journal Citation            Stipulation Offered Admitted Refused
No.
5133 Skoczylas L,      Managing mesh exposure following vaginal         Int Urogynecol J (2013)
       Shepherd J et   prolapse repair: a decision analysis comparing   24:119–125.
       al              conservative versus surgical treatment.

5134   Skoczylas, LC Teaching Techniques in the Operating Room: Academic Medicine, Vol.
       et al.        The Importance of Perceptual Motor Teaching. 87, No. 3 / March 2012.

5135 Skriapas K,       Tension free vaginal tape (TVT) in morbidly      European Urology. 49:544-
     Poulakis V, et    obese patients with severe urodyanamic stress    550, 2006
     al                incontinence as last option treatment.
5136 Slack, M. D.      The safety of surgical meshes used in            Scientific Committe on
                       urogynaecological surgery.                       Emerging and Newly
                                                                        Identitfied Health Risks
                                                                        (pp. 1-3). (2015)
5137 Smith JJ, et al Long-term outcomes and review of                   www.bostonscientific.com
                     complications in 75 patients with Boston
                     Scientific Advantage mesh in mid-urethral
                     slings
5138 Smith PP, et al Comparison of single-incision mid-urethral         JCMR 2013 5(5) 58-61
                     tape (Ophira™) and transobturator tape
                     (Obtryx™) sub-urethral sling procedures for
                     female stress urinary incontinence
5139 Smith R, et al The biodegradation of poly (ether urethanes)  J Biomed Mater Res 1987;
                                                                  32:1149-1166
5140 Smith R, et al The enzymatic degradation of polymers in vivo J Biomed Mater Res 1987;
                                                                  21:991-1003
5141 Song Y, Ye P, Changes in levator ani muscle after vaginal    Int J Gynaecol Obstet. 2009
     Hong X et al hysterectomy and prolapse repair using total    Jul;106(1):53-6. Epub 2009
                    Prolift.                                      Apr 8.



                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      226
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 373 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author       Description                                    Journal Citation                     Stipulation Offered Admitted Refused
No.
5142 Song PH, Kim The 7 year outcome of the tension-free vaginal BJU International. March
       YD, et al      tape procedure for treating female stress         13, 2009
                      urinary incontinence.
5143   Songara, RK    Need for harmonization of labeling of medical     J Adv Pharm Technol Res.
       et al          devices: a review                                 1020 Apr-Jun; 1(2): 127-
                                                                        144
5144 Sorensen LT,     Abstinence from smoking reduces incisional        Ann Surg 2003; 238:1–5.
     Karlsmark T,     wound infection: A randomized controlled trial.
     et al
5145 Sorensen LT,     Effect of smoking, smoking cessation, and     Surgery 2010;148:982–90.
     Toft BG, et al   nicotine patch on wound dimension, vitamin C,
                      and systemic markers of collagen metabolism.

5146   Soules K, et al Central compartment and apical defect repair     Curr Urol Rep 2012;
                       using synthetic mesh.                            13:222-230
5147   Sound           Women's Health webpage                           Sound Urology Webpage
       Urological                                                       http://soundurology.com/wo
       Associates                                                       mens-health/ 2/16/2015
5148   Spinsosa J,     Transobturator surgery for female stress         BJU International,100:1097-
       Dubuis P, et al incontinence: a comparative anatomical study     102,14-Sep- 07
                       of outside-in vs inside- out techniques
5149   Srikrishna S, A longitudinal study of patient and surgeon        BJOG. 2010
       Robinson D,     goal achievement 2 years after surgery           Nov;117(12):1504-11.
       et al           following pelvic floor dysfunction surgery.
5150   Srikrishna S, Experiences and expectation of women with          2008. BJOG115:1362-1368
       Robinson D,     Urogenital prolapse: a quantitative and
       et al           qualitative exploration.
5151   Stanton SL et Some Reflections on Tension-Free Vaginal           Int Urogynecol J (2001)
       al.             Tape - A New Surgical Procedure for              (Suppl 2): S1-S2
                       Treatment of Female Urinary Incontinence


                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     227
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 374 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                      Journal Citation            Stipulation Offered Admitted Refused
No.
5152 Staskin DR,      Synthetic Slings: Pros and Cons                  Current Urology Reports
     Plzak L                                                           2002, 3:414-417
5153 Stephens C,    Expansion of role of web based networks to         World J Urol published
     Zimmern PE     mesh complications                                 online 20 July 2014
5154 Strasberg SM,  The accordion severity grading system of           Annals of Surgery 2009;
     et al          surgical complications                             250(2):177-186
5155 Strömberg E,   The effect of biodegradation on surface and        Inter Biodeterior
     et al          bulk property changes of polypropylene,            Biodegradation 2009;
                    recycled polypropylene and polylactide             63:1045-1053
                    biocomposites
5156 Su T, Lau H,   Short term impact on female sexual function of     J Sex Med. 2009
     Huang W et al pelvic floor reconstruction with the Prolift        Nov;6(11):3201-7.
                    procedure.
5157 Sultana CJ, et The state of residency training in female pelvic   Int Urogynecol J (2007)
     al             medicine and reconstructive surgery                18:1347-1350
5158 Sung VW,       Comparison of retropubic vs transobturator         The American Journal of
     Schleinitz     approach to midurethral slings: a systematic       Obstetrics &
     MD, et al      review and meta- analysis                          Gynecology,197:3-11,01-
                                                                       Jul-07
5159 Svabik K, et al Randomized prospective trial comparing            ICS 2012 Abst 167; ICS
                     Prolift total and sacrospinous fixation with      2012: 944
                     native tissue vaginal repair in the management
                     of vaginal vault prolapse after hysterectomy for
                     patients with levator ani avulsion injury, with a
                     1-year follow-up.
5160 Svabik K, et al Randomized trial comparing vaginal mesh           Int Urogynecol J 2016; 27
                     repair (Prolift Total) versus sacrospinous        (Suppl 1) S59- S60: IUGA
                     vaginal colpopexy (SSF) in the management of PP 42
                     vaginal vault prolapse after hysterectomy for
                     patients with levator ANI avulsion injury - 6
                     years - follow-up.
                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     228
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 375 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                   Journal Citation              Stipulation Offered Admitted Refused
No.
5161 Sweat S,        Complications of sterile abscess formation and   J Urol. 1999 Jan;161(1):93-
     Lightner, D     pulmonary embolism following periurethral        6.
                     bulking agents.
5162 Swift, S, et al Conflict of interest: what is it, and how do     Int Urogynecol J 2017;
                     journals manage it in the publication process?   28:969-970
5163 Tahseen S, et Effect of transobturator tape on overactive        Obstet Gynecol 2009;
     al              bladder symptoms and urge urinary                113:617-23
                     incontinence in women with mixed urinary
                     incontinence
5164 Takeyama M, Nerve preservation in the tension free vaginal         Int Urogynecol J Pelvic
     Koyama M, et mesh procedures for pelvic organ prolapse - a         Floor Dysfunct. 2008
     al              cadaveric study.                                   Apr;19(4):559-66. Epub
                                                                        2007 Oct
                                                                        10.
5165   Talley, A.       Oxidation and degradation of polypropylene      (2017) Journal of
                        transvaginal mesh.                              Biomaterials Science,
                                                                        Polymer Edition, DOI:
                                                                        10.1080/09205063.2017.127
                                                                        9045
5166   Tamai A, et al   TVT and TOT: a comparison between these         Urologia 2008 October-
                        two techniques based onour clinical experience December; 75(4):
                                                                        232-236
5167 Tamussino K,       The tension-free vaginal tap operation: results Obstet Gynecol 2001; 98:
     Hanzal E, et al    of the Austrian Registry                        732- 736
5168 Tamussino          Tension-Free Vaginal Tape Operation: Results Obstet Gynecol
     KF, et al          of the Austrian Registry                        2001;98:732-6
5169 Tang, X., et al.   Short-term Effect of TVT-SECUR Procedure Journal of Minimally
                        on Quality of Life and Sexual Function in       Invasive Gynecology. Vol
                        Women with Stress Urinary Incontinence.         20, No. 4, July/August
                                                                        2013


                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      229
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 376 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                        Journal Citation             Stipulation Offered Admitted Refused
No.
5170 Tarcan T, et al Safety and Efficacy of retropubic or               Urol Int Published online
                        transobturator midurethral slings in a          Aug 20, 2014
                        randomized cohort of Turkish women
5171   Tartaglia, E.,   Third-Generation Tension-Free Tape for       The Journal of Urology
       et al.           Female Stress Urianry Incontinence.          (2009); 182:612-
                                                                     615
5172 Tate, SB,       Outside–in transobturator midurethral sling and Int Urogynecol J. 20.11
     Culligan PJ, et the dorsal nerve of the clitoris                (2009): 1335-
     al                                                              1338.
5173 Taylor S et al Does contraction of mesh following tension       Hernia 2001 Mar 5 (1):13-
                     free hernioplasty effect testicular or femoral  5. (Prosthetic mesh can
                     vessel blood flow?                              contract by 20-75% within
                                                                     ten months of implantation)
5174 Teo, et al      Randomized Trial of TVT and TVT-O for The In Neurourology And
                     Treatment of Urodynamic Stress Incontinence Urodynamics, Vol. 27, No.
                     in Women                                        7, Pp. 572-573. Commerce
                                                                     Place, 350 Main St, Malden
                                                                     02148, Ma USA: Wiley-
                                                                     Blackwell, 2008.

5175   The British    Synthetic Vaginal Tapes for Stress                http://www.tvt-messed-up-
       Association of Incontinence Procedure- Specific Information      mesh.org.uk/pdfs/Slings_fe
       Urologic       for Patients                                      male.pdf

5176   Thijs, S         A Randomized Controlled Trial of Anterior
                        Colporraphy and Perigee As a Primary Surgical
                        Correction of Symptomatic Cystocele

5177   Thompson, M In vivo polypropylene mesh degradation is            Int Urogynecol J 2016 Dec
       et al       hardly a myth                                        29


                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      230
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 377 of
                                                            424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author         Description                                         Journal Citation              Stipulation Offered Admitted Refused
No.
5178 Timmer M       Technical note - Evaluation of Mesh                 (ABSTRACT ONLY)
                    contraction in a swine fascia Implantation
                    Model.
5179   Tipton, JS   Obturator neuropathy                                Curr Rev Musculoskelet
                                                                        Med. 2008 Dec;1(3-4):234-7

5180 Tommaselli     Effect of Modified Surgical Technique for the       Int Urogynecol J (2011) 22
     GA, D'Afiero   Positioning of TVT-O on Post-Operative Pain         (Suppl 1) S110
     A, et al
5181 Tommaselli     Efficacy and Safety of TVT-Secur in the             Abstract 867
     GA, D'Afiero   Treatment of Female Stress Urinary
     A, et al       Incontinence: a systematic review
5182 Tommaselli     Efficacy of a modified technique for TVT-O          Eur J Obstet Gynecol
     GA, D'Afiero   positioning: a twelve-month, randomized,            Reprod Biol. 2013
     A, et al       single-blind, multicenter, non- inferiority study   Apr;167(2):225-9.
                                                                        doi:10.1016/j.ejogrb.2012.1
                                                                        1.014. Epub 2012 Dec 21.

5183 Tommaselli     ICS Abs 791 Single incision tension-free            International Continence
     GA, D'Afiero   vaginal tape (TVT- Secur) in the treatment of       Society Mtg 2010
     A, et al       female stress urinary incontinence.
5184 Tommaselli     Tension-free vaginal tape-O and -Secur for the      J Minim Invasive Gynecol.
     GA, D'Afiero   treatment of stress urinary incontinence: a         2013 Mar- Apr;20(2):198-
     A, et al       thirty-six- month follow-up single-blind,           204. doi:
                    double-arm, randomized study                        10.1016/j.jmig.2012.11.008.
                                                                         Epub 2013
                                                                        Jan 23.
5185   Tommaselli   Comparison of TVT-O and TVT-Abbrevo for             Int J Gyencol Obstet (2012)
       GA, et al    the surgical management of female stress            119: Supp 3: S504
                    urinary incontinence: a twelve month
                    preliminary study
                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     231
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 378 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author              Description                                  Journal Citation            Stipulation Offered Admitted Refused
No.
5186 Tommaselli     Medium-term and long-term outcomes                Int Urogynecol J
     GA, et al      following placement of midurethral slings for     2015;26:1253-1268
                    stress urinary incontinence: a systematic
                    review and metaanalysis
5187 Tønnesen H1, Smoking and alcohol intervention before             Br J Anaesth. 2009
     Nielsen PR, et surgery: evidence for best practice.              Mar;102(3):297-306.
     al
5188 Toshiaki T,    Bladder perforation of the tension-free vaginal   Acta Urologica Japonica.
     Ko K, et al    tape detected with a flexible cystoscope.         52(10):805-807, 2006.

5189   Touboul C,   Major venous hemorrhagic complication             Obstetrics & Gynecology,
       Nizard J, et al
                    during transvaginal cystocele repair using the    111(2, Part 2),
                    transobturator approach.                          pp.492-495. 2008
5190 Trabucco A, et A novel composite sling for the treatment of      J Pelvic Medicine & Surg
     al             stress urinary incontinence: first clinical       2004; 10(2):63- 70
                    experience.
5191 Trabucco AF, Nowa beznapięciowa taśma T-sling w leczeniu         Foreign Journal: P. 43
     et al          wysiłkowego nietrzymania moczu.
5192 Trindade       Proinflammatory mediator release in response      Biomed Mater Res Appl
     MCD, et al     to particle challenge: Studies using the bone     Biomater 1999; 48:434-439
                    harvest chamber
5193 Trivedi, et al Understanding Female Urinary Incontinence         S. Narayan & Sons 2014
                    and Master Management
5194 Truntzer J et  Smoking cessation and bone healing: optimal       Eur J Orthop Surg
     al.            cessation timing.                                 Traumatol. 2014 May
                                                                      31. [Epub ahead of print]
5195 Tse, et al.      Outlet Obstruction After Sling Surgery          108 BJU Int. (Supplement
                                                                      2) 24 (2011)
5196 Tsivian A,       Tape related complications of the tension- free J Urol 2004;171(2 Pt
     Kessler O, et al vaginal tape procedure.                         1):762–4.


                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     232
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 379 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                      Journal Citation             Stipulation Offered Admitted Refused
No.
5197 Tu, et al          Gynecologic management of neuropathic pain       American Journal of
                                                                         Obstetrics & Gynecology;
                                                                         435-443
5198   Tucker, P., et  Sexuality and quality of life in women with a     The Breast 30 (2016) 26-31
       al.             prior diagnosis of breast cancer after risk-
                       reducing salpingo-oopherectomy.
5199   Tunuguntla H Female sexual dysfunction following vaginal          J Urol. 2006
       et al           surgery: a review.                                Feb;175(2):439-46.
5200   Turon TJ, et al Effect of stabilizer and pigment on photo-        Polym Degrad Stab 2001;
                       degradation depth profiles in polypropylene       74:559-568
5201   TVMS            Safety and Effectiveness of Transvaginal
       Industry        Surgical Mesh Used for Repair of Pelvic Organ
       Working         Prolapse
       Group, et al
5202   Tyan Y, et al Assessment and characterization of                  Biomater 2002; 23:65-76
                       degradation effect for the varied degrees of
                       ultra violet radiation onto the collagen-bonded
                       polypropylene non-woven fabric surfaces.

5203   Tzartzeva K,     In-Depth Nano-Investigation of Vaginal Mesh ICS Abstract 366, 2014:
       et al            and Tape Fiber Explants in Women.           Study: UT SW Med
                                                                    Center, UT Dallas
5204 U.S.          Guide to clinical preventive services: report of DIANE Publishing. pp.
     Preventive    the U.S. Preventive Services Task Force.         24–. ISBN 978-1-
     Services Task                                                  56806-297-6. (August
     Force                                                          1989).
5205 UCLA          Clinical Updates - Surgical mesh for pelvic      UCLA Clinical Updates
                   organ prolapse repair the subject of FDA         webpage 9/19/2012
                   warning



                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      233
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 380 of
                                                               424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                    Journal Citation                Stipulation Offered Admitted Refused
No.
5206 Ulmsten U,     A three-year follow up of tension free vaginal    Br J Obstet Gynaecol
     Johnson P, et tape for surgical treatment of female stress       (1999)106: 345-350
     al             urinary incontinence
5207 Ulmsten U.     An Introduction to Tension-Free Vaginal Tape      Int Urogynecol J
                    (TVT) - A New Surgical Procedure for              (2001)(Suppl 2):S3-S4
                    Treatment of Female Urinary Incontinence
5208 Ulmsten U., et Reprint: A three-year follow up of tension free   British Journal of Obstetrics
     al             vaginal tape for surgical treatment of female     and Gynecology, April
                    stress urinary incontinence.                      1999, Vol. 106, pp.
                                                                      345-350
                                                                      Eth.Mesh.00158629-
                                                                      00158636

5209   Umscheid, et al Key Concepts of Clinical Trials: A Narrative     Postgrad Med. 2011
                       Review                                           September; 123(5):
                                                                        194–204
5210 Usher FC, et al Poly Monogilament. A new, biologically inert JAMA 1962; 179(10) :780-
                     suture for closing contaminated wounds             782
5211 Ustinova EE, Colonic irritation in the rat sensitizes urinary      Am J Physiol Renal Physiol
     Fraser MO, et bladder afferents to mechanical and chemical 290: F1478– F1487, 2006.
     al              stimuli: an afferent origin of pelvic organ cross-
                     sensitization.
5212 Ustinova et al Sensitization of pelvic nerve afferents and mast Am J Physiol Renal Physiol
                     cell infiltration in the urinary bladder following 292: F123– F130, 2007.
                     chronic colonic irritation is mediated by
                     neuropeptides
5213 Utomo E et al Validation of the urogenital distress inventory Neurourol Urodyn. 2013
                     (UDI-6) and incontinence impact questionnaire Oct 26
                     (IIQ-7) in a Dutch population.



                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      234
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 381 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                       Journal Citation             Stipulation Offered Admitted Refused
No.
5214 V. Iakovlev       Explanted Surgical Meshes: What Pathologists Virchows Archiv 2014,
                       and Industry Failed to do for 50 Years.      463(1): 337

5215 Vaiyapuri G,      Use of the Gynecare Prolift System in surgery     Int Urogynecol J. 2011
     Han H, Lee L      for pelvic organ prolapse: 1-year outcome.        Jul;22(7):869-77.
     et al
5216 Vakili B,         Outcomes of vaginal reconstructive surgery        American Journal of
     Trang H,          with and without graft material.                  Obstetrics and Gynecology
     Loesch H et al                                                      (2005) 193:2126-32.

5217   van der Walt    The dorsal nerve of the clitoris in relation to   Int Urogynecol J 2017; 28:
       S., et al       urinary incontinence sling procedures             119
5218   van Raalte H,   One-year anatomic and quality-of-life             Am J Obstet Gynecol. 2008
       Lucente V, et   outcomes after the Prolift procedure for          Dec;199(6):694.e1-6. .
       al              treatment of posthysterectomy prolapse.
5219   Van Winkle      Effect of suture materials on healing skin        Surg Gynecol Obstet 1975;
       W Jr, et al     wounds.                                           140(1):7-12
5220   Vasavada SP,    Female urology, urogynecology, and voiding        2005 Edition (Book)
       Appell RA, et   dysfunction.
       al
5221   Vaze A,         Determining the course of the dorsal nerve of     Urology. 2008
       Goldman H et    the clitoris.                                     Nov;72(5):1040-3
       al
5222   Velemie, L,     Transvaginal mesh repair of anterior and          Ultrasound Obstet Gynecol.
       Amblard J, et   posterior vaginal wall prolapse: a clinical and   2010 Apr;35(4):474-80.
       al              ultrasonographic study.
5223   Velemir L, et   Mesh shrinkage: How to asses, how to prevent,     IUGA Como, Italy June 16-
       al              how to manage.                                    20, 2009
5224   Versi E         "Gold standard" is an appropriate term            BMJ 1992; 305:187



                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        235
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 382 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author       Description                                      Journal Citation                 Stipulation Offered Admitted Refused
No.
5225 Vervest HAM, Nerve injury: an exceptional cause of pain after International
       Bongers MY,    TVT.                                            Urogynecological Journal .
       et al                                                          17:665-667, 2006

5226 Vierhout M,      Rectal obstruction after a vaginal posterior    Int Urogynecol J (2011)
     Withagen M,      compartment polypropylene mesh fixed to the     22:1035–1037.
     Futterer J       sacrospinous ligaments.
5227 Vierhout ME.     Severe hemorrhage complicating tension-free     Int Urogynecol J Pelvic
                      vaginal tape (TVT): a case report.              Floor Dysfunct.
                                                                      2001;12(2):139-40
5228 Vinay K,         Robbins and Cotran, Pathologic Basis of         Philadelphia, PA, USA:
     Nelso F, Abul    Disease, 7th Ed                                 WB Saunders/Elsevier,
     A.                                                               2005
5229 Vollebregt A,    Bacterial colonisation of collagen-coated       Int Urogynecol J Pelvic
     Troelstra A et   polypropylene vaginal mesh: are additional      Floor Dysfunct. 2009
     al               intraoperative sterility procedures useful?     Nov;20(11):1345-51
5230 Wai CY,          Urethral erosion of tension - free vaginal tape Int Urogyn Journal 15 ( 5),
     Atnip S, et al   presenting as recurrent stress urinary          Oct 2004
                      incontinence.
5231   Walid MS,      Laparoscopic apical mesh excision for deep      Arch Gynecol Obstet. 2009
       Heaton RL      dyspareunia caused by mesh banding in the       Sep;280(3):347-50.
                      vaginal apex.
5232 Walters M,       Vascular Injury During TensionFree Vaginal      Obstet Gynecol. 2001
     Tulikangas, P    Tape Procedure for Stress Urinary Incontinence. Nov;98(5 Pt 2):957-9
     et al
5233 Walters, MD      Percutaneous Suburethral Slings: State of the   Presented at the conference
                      Art                                             of the American
                                                                      Urogynecologic Society,
                                                                      Chicago, 29 pages (Oct.
                                                                      2001 )


                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     236
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 383 of
                                                              424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                     Journal Citation           Stipulation Offered Admitted Refused
No.
5234 Walters,         Surgical Treatment of Vaginal Apex Prolapse     Obstet Gynecol
       Ridgeway                                                       2013;121:354–74
5235   Waltregny     Editorial Comment on: Complication Rates of      European Urology 53
                     Tension-Free Midurethral Slings in the           (2008) 308309
                     Treatment of Female Stress Urinary
                     Incontinence: A Systematic Review and Meta-
                     Analysis of Randomized Controlled Trials
                     Comparing Tension-Free Midurethral Tapes to
                     Other Surgical Procedures and Different
                     Devices
5236 Waltregny D, New Surgical Technique for Treatment of             Surg Technol Int (2012)
                     Stress Urinary Incontinence TVT-Abbrevo:         22:149-157
                     From Development to Clinical Experience
5237 Waltregny D, TVT-O for the treatment of female stress            European Urology,53:401-
     Gaspar Y, et al urinary incontinence: Results of a prospective   10,21-Aug-07
                     study after a 3- year minimum follow-up
5238 Waltregny D, Inside Out Transobturator Vaginal Tape for the      J Urol. 2006
     Reul O, et al   Treatment of Female Stress Urinary               Jun;175(6):2191-5.
                     Incontinence- Interim Results of a Prospective
                     Study After a 1-Year Minimum Follow up.

5239   Waltregny D,
                  Three year results of a prospective randomized ICU Abstract 254
       Thomas A, et
                  trial comparing the original inside-out
       al         transobutrator (TVT-O™) Procedure with a
                  modified version of using a shortened tape and
                  reduced dissection for the treatment of female
                  SUI.
5240 Wang AC, Lee Wang's publication in AJOG submitted April
     L, et al     04



                                                   PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                    237
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 384 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                        Journal Citation             Stipulation Offered Admitted Refused
No.
5241 Wang D, et al     Initial experience with acellular human dermal     J Pelvic Med Surg 2004;
                       allograft (Repliform) pubovaginal sling for        10: 23-26
                       stress urinary incontinence
5242   Wang YJ, Li     Comparison of three mid-urethral tension-free      Int Urogynecol J. 2011
       FP, Wang Q,     tapes (TVT, TVT- O, and TVT-Secur) in the          Nov;22(11):1369- 74. doi:
       et al           treatment of female stress urinary incontinence:   10.1007/s00192-011-1445-
                       1-year follow-up.                                  9.
                                                                          Epub 2011 May 13
5243 Wang, A.C., et A histologic and immunohistochemical                  Americal Journal of
     al             analysis of defective vaginal healing after           Obstetrics and Gynecology
                    continence raping procedures: A prospective           (2004) 191, 1868-74
                    case-controlled pilot study
5244 Wang, AC, et A histologic and immunohistochemical                    Americal Journal of
     al.            analysis of defective vaginal healing after           Obstetrics and Gynecology
                    continence raping procedures: A prospective           (2004) 191, 1868-74
                    case-controlled pilot study.
5245 Wang, et al    Do novo urge symptoms after mid-urethral              Int Urogynecol J (2008) 19
                    sling procedures-A prospective case-Controlled        (Suppl 1):S36
                    study
5246 Wang, et al    Impact of total vaginal mesh surgery for pelvic       International Journal of
                    organ prolapse on female sexual function              Gynecology and Obstetrics
                                                                          115 (2011) 167–170

5247   Ward K, et al   Minimally invasive synthetic suburethral           The Obstetrician &
                       slings: emerging complications.                    Gynaecologist 2005;7:223-
                                                                          232




                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       238
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 385 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                     Journal Citation              Stipulation Offered Admitted Refused
No.
5248 Ward KL,           Prospective multicenter randomized trial of     BMJ,325:1-7,13-Jul-02
       Hilton P et al   tension-free vaginal tape and colposuspension
       (on behalf of    for primary urodynamic stress incontinence.
       UK and
       Ireland TVT
       Trial Group)
5249   Ward KL,         A prospective multicenter randomized trial of   The American Journal of
       Hilton P et al   tension-free vaginal tape and colposuspension   Obstetrics &
       (on behalf of    for primary urodynamic stress incontinence:     Gynecology,190:324-31,01-
       UK and           Two-year follow-up.                             Feb-04
       Ireland TVT
       Trial Group).
5250   Weber AM, et     The standardization of terminology for          Int Urogynecol J (2001) 12:
       al               researchers in female pelvic floor disorders    178-186
5251   Weber AM,        Sexual function and vaginal anatomy in          Am J Obstet Gynecol. 2000
       Walters MD,      women before and after surgery for pelvic       Jun;182(6):1610-5.
       et al            organ prolapse and urinary incontinence.
5252   Weber AM,        Anterior colporrhaphy: a randomized trial of  Am J Obstet Gynecol. 2001
       Walters MD,      three surgical techniques.                    Dec;185(6):1299-304;
       et al                                                          discussion 1304-6.
5253   Weis J      Pelvic floor myofascial trigger points: manual J. Urol Vol 166, 2226-2231.
                   therapy for interstitial cystitis and the urgency- Dec 2001
                   frequency syndrome.
5254 Welk B, et al Canadian Urological Association position           Can Urol Assoc 2017; 11 (6
                   statement on the use of transvaginal mesh          Suppl 2): S105-7
5255 Westney L,    Long term results of Ingel-Sundberg                J Urol. 2002
     McGuire E, et denervation procedure for urge incontinence        Sep;168(3):1044-7.
     al            refractory to medical therapy.




                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       239
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 386 of
                                                              424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                      Journal Citation                Stipulation Offered Admitted Refused
No.
5256 Wetta LA,         Synthetic Graft Use in Vaginal Prolapse         Int Urogynecol J Pelvic
       Gerten K, et al Surgery: Objective and Subjective Outcomes.     Floor Dysfunct. 2009
                                                                       November ; 20(11):
                                                                       1307–1312. doi:10.1007/
                                                                       s00192-009-0953-3.
5257   Wheeless C,  Atlas of Pelvic Surgery.                           Williams & Wilkins; 3rd
       Roenneburg M                                                    edition (January 15, 1997)

5258   White WM, et Robatic sacral colpopexy                           Chapter 5; P. Dasgupta et
       al                                                              al. (eds.), New
                                                                       Technologies in Urology, 37
                                                                       DOI: 10.1007/978-1-84882-
                                                                       178-1_5, ©
                                                                       Springer-Verlag London
                                                                       Limited 2010

5259 Whiteside J,    Anatomy of ilioinguinal and hypogastric nerves    Am J Obstet Gynecol. 2003
     Barber M, et al in relation to trocar placement and low           Dec;189(6):1574-8;
                     transverse incisions.                             discussion 1578.
5260 Whiteside,      Anatomy of the obturator region: relations to a   The International
     Walters         trans- obturator sling                            Urogynecology
                                                                       Journal,15:223-6,24-Feb-04

5261 Wijffels SAM, Transurethral mesh resection after urethral         Int Urogynecol J (2009)
     et al         erosion of tension-free vaginal tape: report of     20:261-263
                   three cases and review of literature
5262 Willard F,    The neuroanatomy of female pelvic pain. From        Bailey and Bernstein editors.
     Schuenke M    Pain in Women: A Clinical Guide.
5263 Willard, FH,  The Neuroanatomy of Female Pelvic Pain              Pain in Women: A Clinical
     et al                                                             Guide, Chapter 2


                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     240
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 387 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author         Description                                           Journal Citation           Stipulation Offered Admitted Refused
No.
5264 Willert HG, et Osteolysis in Alloarthroplasty of the hip. The        Clin Orthop Relat Res
       al                role of ultra-high molecular weight              1990; 258:95-107
                         polyethylene wear particles
5265   Williams          Mechanisms of biodegradation of implantable      Clin Mater 1992;10:9-12
                         polymers
5266   Williams DF,      Biodeterioration/Biodegradation of PolymericInter Biodeterior
       et al             medical devices in situ                     Biodegradation 1994;
                                                                     34(2): 95-130
5267 Wilson, C, et al Short-term efficacy of transobturator sling in MAAUA 68th Annual
                      women veterans with a history of sexual trauma Meeting Abstracts (2010)

5268   Winters, et al    The use of synthetic mesh in female pelvic       BJU INTERNATIONAL 98,
                         reconstructive surgery                           SUPPLEMENT1,70–7 6

5269 Withagen M,         Risk factors for exposure, pain, and             Obstet Gynecol. 2011
     Vierhout M, et      dyspareunia after tension-free vaginal mesh      Sep;118(3):629-36.
     al                  procedures.                                      .
5270 Wong KS, et         Adverse Events Associated with Pelvic Organ      Obstet &Gynec. Vol. 122,
     al.                 Prolapse Surgeries That Use Implants.            No. 6, Dec 2013.
5271 Wróbel A, et al     Clinical effectiveness of transobturator         Finekol Pol
                         midurethral sling (T-sling) with additional 2-   2014;85(11):833-837
                         point tape fixation performed on an outpatient
                         and inpatient basis
5272   Yamada B,         High rate of vaginal erosions associated with    J Urol. 2006
       Govier et al      Mentor ObTape.                                   Aug;176(2):651-4;
                                                                          discussion 654.
5273   Zeidel A,         Immune response in asymptomatic smokers.         Acta Anaesthesiol Scand
       Beilin B, et al                                                    2002;46:959–64.




                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        241
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 388 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author        Description                                           Journal Citation        Stipulation Offered Admitted Refused
No.
5274 Zhu Y, Gao G, Inside out transobturator vaginal tape versus         Chin Med J
       et al          tension-free vaginal tape for primary female       2012;125(7):1316-1321
                      stress urinary incontinence: meta-analysis of
                      randomized controlled trials.
5275   Zilbert AW,    External iliac artery laceration during tension-
                                                                    Int Urogynecol J Pelvic
       Farrell SA.    free vaginal tape procedure.                  Floor Dysfunct.
                                                                    2001;12(2):141-3
5276   Zuckerman       Medical Device Recalls and the FDA Approval Arch Intern Med
       DM., et al      Process                                      2011:17(11): 1006-1011
                                                                    Published Online February
                                                                    14, 2011
5277   Zullo MA,       Pelvic-cutaneous fistula after retropubic    International journal of
       Ruggiero A, et vaginal tape placement.                       gynecology and obstetrics.
       al                                                           105(2): 178-179, 2009
5278   Zycynski HM, One-year clinical outcomes after prolapse       (ABSTRACT ONLY) Am J
       Carey MP, et al surgery with nonanchored mesh and vaginal    Obstet Gynecol 2010;
                       support device.                              203:587.e1-8
5279   Iglesia CB,     The use of mesh in gynecological surgery     Int Urogynecol J
       Fenner DE,                                                   1997;8:105-115
       Brubaker L
5280   Moride Y,       Under-reporting of adverse drug reactions in Br J Clin Pharmacol
       Haramburu F, general practice                                1997;43:177-181
       Requejo AA,
       Begaud B
5281   Klinge U,       Shrinking of polypropylene mesh in vivo: an  Eur J Surg
       Klosterhalfen experimental study in dogs.                    1998;164(12):965-969.
       B, Muller M,                                                 Abstract only
       Ottinger AP,
       Schumpelick
       V (121)


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       242
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 389 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                        Journal Citation            Stipulation Offered Admitted Refused
No.
5282 Ulmsten U,         A multicenter study of tension-free vaginal        Int Urogynecol J 1998;
     Falconer C,        tape (TVT) for surgical treatment of stress        9:210-213
     Johnson P,         urinary incontinence
     Jomaa M,
     Lanner L,
     Nilsson CG, et
     al
5283 Ben-Izhak O,       Epithelioid Angiosarcoma Associated With a         The American Journal of
     Viodavsky E,       Dacron Vascular Graft                              Surgical Pathology
     Ofer A, Engel                                                         1999;23(11):1418
     A, Nitecky S,
     Hoffman A
     (141)
5284 Bouillot J-L,      Parietal Mesh Abscess as an original               Digestive Surgery
     Aouad K,           presentation of cancer of the caecum.              1999;16(2):158-160
     Alexandre J-H
     (142)
5285 Eland IA,          Attitudinal survey of voluntary reporting of       Br J Clin Pharmacol 1999;
     Belton Kj, et al   adverse drug reactions                             48:623-627

5286 Ulmsten U,         A three-year follow-up of tension free vaginal     Br J Obstet Gynaecol
     Johnson P,         tape for surgical treatment of female stress       1999;106:345-350
     Rezapour M         urinary incontinence
5287 Cervigni M,        The use of synthetics in the treatment of pelvic   Curr Opinion Urol
     Natale F           organ prolapse                                     2001;1:429-435
5288 Jeffry L,          Objective and subjective cure rates after          Urology 2001;58:702-
     Deval B,           tension-free vaginal tape for treatment of         706
     Birsan A,          urinary incontinence
     Soriano D,
     Darai E


                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        243
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 390 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                         Journal Citation            Stipulation Offered Admitted Refused
No.
5289 Welty G,        Functional impairment and complaints              Hernia 2001;5:142-
       Klinge U,     following incisional hernia repair with different 147
       Klosterhalfen polypropylene meshes                              DOI 10.1007/s1002901000
       B, Kasperk R,                                                   17
       Schumpelick V


5290 Abrams P, et al The Standardisation of Terminology of Lower           Neurourology and
                     Urinary Tract Function: Report from the               Urodynamics 2002;21:167-
                     Standardisation Sub- committee of the                 178 DOI 10.1002/nau.10052
                     International Continence Society
5291 Sweat SD,       Polypropylene Mesh Tape for Stress Urinary            The Journal of Urology
     Itano NB, et al Incontinence: Complications of Urethral               2002;168:144-146
                     Erosion and Outlet Obstruction
5292 Ward K,         Prospective multicenter randomised trial of           BMJ 2002;325:1-7
     Hilton P        tension-free vaginal tape and colposuspension
                     as primary treatment for stress incontinence

5293                   ACOG Committee Opinion Number 439,                  August 2009
                       August 2009: Informed Consent
                       (reaffirmed 2012)
5294                   Committee Opinion Number 447, December              December 2009
                       2009: Patient Safety in Obstetrics and
                       Gynecology (replaces No. 286, October 2003;
                       reaffirmed
                       2012)
5295   Cody J, et al   Systematic review of the clinical effectiveness     Health Technology
                       and cost-effectiveness of tension-free vaginal      Assessment 2003;7(21)
                       tape for treatment of urinary stress incontinence



                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       244
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 391 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                        Journal Citation             Stipulation Offered Admitted Refused
No.
5296 Karram MM,       Complications and untoward effects of the          Obstet Gynecol
     Segal JL,        tension-free vaginal tape procedure                2003;101:929-932
     Vassallo BJ,
     Kleeman SD
5297 Migliari R, De   The use of synthetic mesh in pelvic floor defect Urodinamics 2003;13:81-91
     Angelis M,       repair
     Pistolesi D
5298 Rosch R,         Mesh implants in hernia repair. Inflammatory       Eur J Surg 2003;35(3):161-
     Junge K,         cell response in a rat model                       166.
     Schachtrupp                                                         Abstract only
     A, Klinge U,
     Klosterhalfen
     B,
     Schumpelick V

5299 Bhargava S,      Rising awareness of the complications of           Curr Opin Urol
     Chapple CR       synthetic slings                                   2004;14:317-321
5300 Flock F, Reich   Hemorrhagic Complications Associated With          Obstet Gynecol
     A, Muche R,      Tension-Free Vaginal Tape Procedure                2004;104:989-94
     Kreienberg R,
     Reister F

5301 Mellier G,       Suburethral tape via the abturator route: is the   Int Urogynecol J
     Benayed B,       TOT a simplification fo the TVT?                   2004;15:227-232
     Bretones S,
     Pasquier JC
5302 Moller K,        Primary Leiomyosarcoma of the vagina: a case Gynecologic Oncology
     Mathes Jr GL,    report involving a TVT allograft.            2004;94:840-842
     Fowler Jr W



                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       245
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 392 of
                                                             424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                       Journal Citation             Stipulation Offered Admitted Refused
No.
5303 Nilsson CG,      Seven-year follow-up of the tension- free         Obstet Gynecol
     Falconer C,      vaginal tape procedure for treatment of urinary   2004;104:1259-1262
     Rezapour M       incontinence
5304 Samore MH,       Surveillance of medical device-related hazards    JAMA 2004;291:325-
     et al            and adverse events in hospitalized patients       334

5305   Atherton MJ,   The tension-free vaginal tape reviewed: an        BJOG 2005;112:534-
       Stanton SL     evidence-based review from inception to           546
                      current status
5306 Balkwill F,      Smoldering and polarized inflammation in the      Cancer Cell 2005;7:211-217
     Charles KA,      initiation and promotion of malignant disease.
     Mantovani A
     (131)
5307 Bright RA,       Use of a free, publicly-accessible data source to Draft Manuscript, 2005
     Shen J           estimate hospitalizations related to adverse
                      medical device events
5308   Cobb WS,       The Argument for Lightweight Polypropylene Surg Innov 2005;12:63 DOI
       Kercher KW,    Mesh in Hernia Repair                             10.1177/15533506050
       Heniford BT                                                      1200109

5309 Vakili B,        Outcomes of vaginal reconstructive surgery        Am J Obstet Gynecol
     Huynh T,         with and without graft material                   2005;193:2126-2132
     Loesch H,
     Franco N,
     Chesson RR
5310 Abdel-Fattah     Lower urinary tract injuries after transobturator BJOG 2006;113:1377-
     M, Ramsay I,     tape insertion by different routs: a large        1381
     Pringle S        retrospective study




                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      246
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 393 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                    Journal Citation             Stipulation Offered Admitted Refused
No.
5311 Abdel-Fattah      How common are tape erosions? A comparison BJU International
       M, Sivanesan    of two versions of the transobturator tension- 2006;98:594-598
       K, Ramsay I,    free vaginal tape procedure
       Pringle S,
       Bjornsson S
5312   Banks CL,       Abscess Formation Following Trans-             Int Urogynecol J (2006) 17
       Abdel-Fattah    Obtrurator Tape Procedures                     (Suppl2):171-359
       M, Simpson E,
       Pringle S,
       Ramsay I
5313   Carey M,        Vaginal repair with mesh versus colporrhaphy   BJOG 2006;16:1380-
       Higgs P, Goh    for prolapse. A randomized clinical trial      1386
       J, Lim J,
       Leong A,
       Krause H,
       Cornish A
5314   Collinet P,     Transvaginal mesh technique for pelvic organ   Int Urogynecol J
       Belot F,        prolapse repair: mesh exposure management      2006;17:315-320
       Debodinance     and risk factors
       P, Ha Duc E,
       Lucot JP,
       Cosson M
5315   Hazell L,       Under-Reporting of Adverse Drug Reactions:     Drug Safety 2006;29(5):
       Shakir SAW      A Systematic Review                            385-396
5316   Morey AF,       Transobturator versus transabdominal mid       J Urol 2006;175:1014-
       Medendorp       urethral slings: A multi- institutional        1017
       AR, Noller      comparison of obstructive voiding
       MW, Mora        complications.
       RV, Shandera
       KC, Foley JP,
       et al.
                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     247
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 394 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                        Journal Citation           Stipulation Offered Admitted Refused
No.
5317 Waltregny D,      Inside Out Transobturator Vaginal Tape for the     The Journal of Urology
       Reul O, et al   Treatment of Female Stress Urinary                 2006;175:2191-2195 DOI
                       Incontinence: Interim Results of a Prospective     10.1016/s0022-
                       Study After a 1-Year Minimum Followup              5347(06)00277-1
5318 Altman D,         Perioperative morbidity using transvaginal         Obstet Gynecol
     Falconer C        mesh in pelvic organ prolapse repair               2007;109:303-308
5319 Altuna S,         Lower Urinary Tract Injuries Associated with       Int Urogynecol J 2007;18
     Lambroni J,       the Out-In Transobturator Tape: Is Cystoscopy      (Suppl 1):S107-S244
     Sanger I, et al   Required? An Argentinean Multicenter
                       Experience (Abstract only)
5320   Anger JT,       Complications of sling surgeries among female      Obstet Gynecol
       Litwin MS,      Medicare beneficiaries                             2007;109:707-714
       Wang Q,
       Pashos CL,
       Rodriguez LV
5321   DeSouza R,      Adductor brevis myositis following                 Int Urogynecol J
       Shapiro A,      transobturator tape procedure: a case report and   2007;18:817-820
       Westney OL      review of the literature.
5322   Hefni M,        Morbidity associated with posterior                Arch Gynecol Obstet
       Yousri N, El-   intravaginal slingplasty for uterovaginal and      2007;276(5):499-504
       Toukhy T,       vault prolapse
       Koutromanis
       P, Mossa M,
       Davies A
5323   Hiltunen R,     Low-Weight Polypropylene Mesh for Anterior         Obstet Gynecol
       Nieminen K,     Vaginal Wall Prolapse: A Randomized                2007;110:455-62
       et al           Controlled Trial
5324   Hurtado EA,     Rectal erosion of synthetic mesh used in           Int Urogynecol J
       Bailey HR,      posterior colporrhaphy requiring surgical          2007;18:1499-1501
       Reeves KO       removal


                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       248
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 395 of
                                                             424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                     Journal Citation           Stipulation Offered Admitted Refused
No.
5325 Karsenty G,     Severe soft tissue infection of the thigh after   Int Urogynecol J
     Boman J,        vaginal erosion of transobturator tape for stress 2007;18:207-221
     Elzayat E,      urinary incontinence
     Lemieux M-C,
     Corcos J
5326 Laurikainen E, Retropubic compared with transobturator tape Obstet Gynecol 2007;109:4-
     Valpas A,      placement in treatment of urinary incontinence. 11
     Kivela A,
     Kalliola T,
     Rinne K,
     Tekala T,
     Nilsson CG
5327 Ostergard DR Lessons from the past: directions for the future Int Urogynecol J
                                                                    2007;18:591-598
5328 Porena M,      Tension-free vaginal tape versus transobturator Eur Urol 2007;1471-
     Costantini E, tape as surgery for stress urinary incontinence: 1491
     Frea B,        Results of a multicenter randomized trial.
     Giannantoni
     A, Ranzoni S,
     Mearini L,
     Bini V,
     Kocjancic E
5329 Roth TM        Management of persistent groin pain after       Int Urogynecol J
                    transobturator slings                           2007;18:1371-1373 DOI
                                                                    10.1007/s00192- 007-0365-
                                                                    1
5330 Sarsotti C,    The Transobturatoric Tape Procedure for Stress Int Urogynecol J 2007; 18
     Lambroni J, et Urinary Incontinence: Results of an             (Suppl 1): S107- S244
     al             Argentinean Multicenter Experience (Abstract
                    only)


                                                   PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                    249
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 396 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                     Journal Citation         Stipulation Offered Admitted Refused
No.
5331 Abdel-Fattah     Retrospective multicentre study of the new      BJOG 2008;115:22-30
       M, Ramsay I    minimally invasive mesh repair devices for
                      pelvic organ prolapse
5332 Altman D,        Short term outcome after transvaginal mesh      Int Urogynecol J
     Vayrynen T,      repair of pelvic organ prolapse                 2008;19:787-793
     Engh ME,
     Axelsen S,
     Falconer C
5333 Araco F,       TVT-O vs TVT: a randomized trial in patients    Int Urogynecol J
     Gravante G, et with different degrees of urinary stress        2008;19:917-926. DOI
     al             incontinence                                    10.1007/s00192-007-
                                                                    0554-y
5334   Arisco AM,     A critical review of mesh kits for prolapse   Current Bladder
       Kraus SR       repairs                                       Dysfunction Reports
                                                                    2008;3:19-25
5335 Atassi Z,        Haemorrhage and nerve damage as               Arch Gynecol Obstet
     Reich A,         complications of TVT-O procedure: case report 2008;277:161-164
     Rudge A,         and literature review.
     Kreienberg R,
     Flock F
5336 Barber MD,       Transobturator tape compared with tension-      Obstet Gynecol
     Kleeman S,       free vaginal tape for the treatment of stress   2008;111:611-621
     Karram MM,       urinary incontinence: A Randomized
     Paraiso MF,      Controlled Trial
     Walters MD,
     Vasavada S, et
     al
5337 Daneshgari F,    Review Articles: Complications of Mid           The Journal of Urology
     Kong W,          Urethral Slings: Important Outcomes for         2008;180:1890-1897
     Swartz M         Future Clinical Trials


                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      250
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 397 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                      Journal Citation            Stipulation Offered Admitted Refused
No.
5338 Demirkesen,      Are the effectivesness and complication rates    Turk Uroloji Dergisi: 34
       O, Cetinel B, of transobturator and tension-free vaginal tape   (4): 456-462, 2008
       Citgez S, Onal similar?
       B, Oner A

5339 de Tayrac R,     Anatomical and functional assessment of          IUGA Annual Meeting
     Eglin G,         prolapse repair by vaginal route using a         2008; Abstract No. 94
     Villard P,       collagen coating polypropylene mesh. A
     Devoldere G,     French prospective multicentre study. 3-year
     Renaudie J,      results. (Abstract only)
     Guilbaud O
5340 Geoffrion R,     Closing the Chapter on Obtape: A Case Report J Obstet Gynaecol Can
     Murphy M,        of Delayed Thigh Abscess and a Literature    2008;30(2):143-147
     Mainprize T,     Review
     Ross S
5341 Lucente V,       Point-Counterpoint: Transvaginal Placement of Current Bladder
     Molden S,        Synthetic Grafts to Repair Pelvic Organ       Dysfunction Reports
     Barker MA,       Prolapse                                      2008;3:143-150
     Karram MM
5342 Luck AM,         Short-term efficacy and complications of         Int Urogynecol J
     Steele AC,       posterior intravaginal slingplasty               2008;19:795-799
     Leong FC,
     McLennan MT

5343 Noblett KL,      Lynx® midurethral sling system: a 1- year        Int Urogynecol J
     Shen B, Lane     prospective study on efficacy and safety         2008;19:1217-1221
     FL
5344 Palma P,         Arcus to arcus microsling: technique and         Int Urogynecol J 2008 DOI
     Riccetto C, et   preliminary results                              10.1007/s00192- 008-0595-
     al                                                                x


                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      251
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 398 of
                                                               424
                                      KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                      CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                       Journal Citation             Stipulation Offered Admitted Refused
No.
5345 Parekh M,     Assessment/UDS – The Utility of the Empty             Int Urogynocol J (2008) 19
     Ginn N        Supine Stress Test as a Predictor of Intrinsic        (Suppl I):SI- S166
                   Sphincter Dysfunction
5346 Petros PEP,   Midurethral tissue fixation system (TFS) sling        Int Urogynecol J
     Richardson PA for cure of stress incontinence—3 year results        2008;19:869-871 DOI
                                                                         10.1007/s00192- 007-0547-
                                                                         x
5347 Ridgeway B,       Early experience with mesh excision for           Am J Obstet Gynecol
     Walters MD,       adverse outcomes after transvaginal mesh          2008;199:703.e1-
     et al             placement using prolapse kits                     703.e7
5348 Sivaslioglu       A randomized comparison of polypropylene          Int Urogynecol J
     AA,               mesh surgery with site- specific surgery in the   2008;19:467-471
     Unlubilgin E,     treatment of cystocele
     Dolen I
5349 Sokol ER,         Novel Repair of Tension-free Midurethral          Journal of Minimally
     Urban R           Sling Erosion into the Urethra                    Invasive Gynecology
                                                                         2008;15:755-757
5350 Tamai A,          TVT and TOT: a comparison between these           Urologia 2008;75(4):232-
     Donazzan A,       two techniques based on our clinical              236
     Gallo V,          experience (Abstract only)
     Durante S
5351 Twiss C, Raz S    Complications of synthetic mid- urethral slings Issues in Incontinence
                                                                       2008, Laborie.com
5352 UITN              The Trial of Mid-Urethral Slings (TOMUS):       The Journal of Applied
       Investigators   Design and Methodology                          Research 2008;8(1):1-
                                                                       13
5353   Ward KL,        Tension-free vaginal tape versus                BJOG 2008;115:226-
       Hilton P        colposuspension for primary urodynamic stress 233
                       incontinence: 5 year follow up



                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       252
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 399 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author        Description                                         Journal Citation            Stipulation Offered Admitted Refused
No.
5354 Arunkalaivana Efficacy and Safety of Transobturator Tape          International Continence
       n A, Vazquez(Obtryx) in Women with Stress Urinary               Society (ICS) Annual
       L, Costa P  Incontinence and Intrinsic Sphincter                Meeting 2009
                   Deficiency: Results from International Obtryx
                   Registry (Abstract only)
5355 Bako A, Dhar Review of synthetic mesh-related                     Int Urogynecol J
     R             complications on pelvic floor reconstructive        2009;20:103-111
                   surgery
5356 de Tayrac R,  Anterior Sacrospinous Ligament Fixation             Int Urogynecol J 2009;20
     Ouzaid I,     Associated with Paravaginal Repair Using the        (Supplement 2):S172
     Costa P,      Pinnacle Device. An Anatomical Study
     Delmas V      (Abstract only)
5357 Elmer C,      Histological inflammatory responses to              Urol 2009;181(3):1189-
     Blomgren B, transvaginal polypropylene mesh for pelvic            1195. Abstract only
     Flaconer C,   reconstructive surgery.
     Zhang A,
     Altman D
5358 Ganj FA,      Complications of transvaginal monofilament          Int Urogynecol J
     Ibeanu OA,    polypropylene mesh in pelvic organ prolapse         2009;20:919-925 DOI
     Bedestani A, repair                                               10.1007/s00192- 009-0879-
     Nolan TE,                                                         9
     Chesson RR
5359 Hazewinkel    Persistent goin pain following a transobturator     Int Urogynecol J
     MH, Hinoul P, sling procedure for stress urinary incontinence:    2009;20:363-365
     Roovers J-P. a diagnostic and therapeutic challenge

5360 Jeffery S, de    Mesh, grafts and kits in pelvic organ prolapse   SAUGR 2009;6(1)
     Jong P           surgery: Where are we now?
5361 Julia JJ,        Long Term Experience in 72 Patients with the     Boston Scientific
     Cholhan HJ       Advantage Sling System                           Corporation 2009


                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     253
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 400 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                      Journal Citation            Stipulation Offered Admitted Refused
No.
5362 Lowry F           EAU 2009: Single-Incision Mid- Urethral         Medscape. March 31,
                       Sling Has High Cure Rate for Stress Urinary     2009
                       Incontinence
5363   Maher CF,       Surgical Management of pelvic organ prolapse    Int Urogynecol J 2009;20
       Baessler K,     in women: A meta-analysis of randomized         (Suppl 2):
       Glazener CM, controlled trials                                  S151-S152, Abstract 088
       Feiner B
5364   Maher CF,       Laparoscopic sacral colpopexy versus total      Int Urogynecol J 2009;20
       Feiner B, De vaginal mesh for the management of vaginal         (Suppl 2):
       Cuyper E,       vault prolapse: A randomized controlled trial   S151-S152, Abstract 089
       Nicholas C,
       Hickey K,
       Schluter P
5365   Meschia M,      TVT-secur: a minimally invasive procedure for   Int Urogynecol J
       Barbacini P, et the treatment of primary stress urinary         2009;20:313-317 DOI
       al              incontinence. One year data from a multi-       10.1007/s00192- 008-0772-
                       centre prospective trial                        y
5366   Miller DP       Short Term Outcomes and Peri- Operative         Int Urogynecol J 2009;20
                       Events After a New Transvaginal Anterior and    (Supplement 2):S115-16
                       Apical Mesh Repair (Abstract only)
5367   Miller DP,      Comparison of Transvaginal Mesh System          Int Urogynecol J 2009; 20
       Lotze PM        Placement for Support of Anterior and Apical    (Suppl 2):S99
                       Compartments in a Cadaver Model (Abstract
                       only)
5368   Moore RD,       Vaginal Mesh Kits for Pelvic Organ Prolapse,    The Scientific World
       Miklos JR       Friend or Foe: A Comprehensive Review           Journal 2009;9:163-
                                                                       189
5369   Morton HC,     Urethral injury associated with minimally        BJOG 2009;116:1120-
       Hilton P       invasive mid-urethral sling procedures for the 1126
                      treatment of stress urinary incontinence: a case DOI 10.1111/j.1471-
                      series and systematic literature search          0528.2009.02199.x
                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     254
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 401 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                       Journal Citation             Stipulation Offered Admitted Refused
No.
5370 Oliphant SS,      Trends in Stress Urinary Incontinence Inpatient Am J Obstet Gynecol
     Wang L,           Procedures in the United States, 1979-2004      2009;200:521e1-521e6
     Bunker CH,
     Lowder JL
5371 Sternschuss G, Vaginal Reconstructive Surgery Using                Journal of Minimally
     Hall CD,         Pinnacle Mesh Kit vs. Open Abdominal vs.          Invasive Gynecology
     Jakus S          Laparoscopic Sacrocolpopexy: Comparison of        2009;16:S44-45
                      Outcomes (Abstract only)
5372 Basu M,          A randomised trial of a retropubic tension-free   BJOG 2010;117:730-
     Duckett J        vaginal tape versus a mini-sling for stress       735
                      incontinence
5373 Culligan PJ,     Evaluation of a transvaginal mesh delivery        Am J Obstet Gynecol
     Littman PM, system for the correction of pelvic organ              2010;203:506.e1-6
     Salamon CG, prolapse: subjective and objective findings at
     et al            least 1 year after surgery
5374 De Ridder D, Single incision mini-sling versus a                     Int Urogynecol J
     Berkers J, et al transobturator sling: a comparative study on        2010;21:773-778. DOI
                      MiniArc and Monarc slings                           10.1007/s00192-010-
                                                                          1127-z
5375 de Tayrac R,      Bilateral anterior sacrospinous ligament           Int Urogynecol J
     Boileau L,        suspension associated with a paravaginal repair 2010;21:293-298
     Fara J-F,         with mesh: short- term clinical results of a pilot
     Monneins F,       study
     Raini C, et al
5376 Elzevier HW,      Dysparieunia associated with paraurethral        American Journal of
     Bekker MD         banding in the transobturator sling              Obstetrics & Gynecology
                                                                        Volume 203, Issue 6, Pages
                                                                        e10–e11, December 2010




                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      255
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 402 of
                                                             424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                  Journal Citation             Stipulation Offered Admitted Refused
No.
5377 Estevez JP,      An uncommon case of urethrovaginal fistula    Int Urogynecol J
       Cosson M,      resulting from tension-free vaginal tape      2010;21:889-891. DOI
       Boukerrou M                                                  10.1007/s00192-009-
                                                                    1067-7
5378   Holzberg AS,   Two year outcome data on efficacy and quality Pelviperineology
       et al          of life following mesh augmented vaginal      2010;29:106-109
                      reconstruction
5379 Iglesia CB,      Vaginal mesh for prolapse. A randomized       Obstet Gynecol
     Sokol AI,        controlled trial                              2010;116:293-303
     Sokol ER,
     Kudish BI,
     Gutman RE,
     Peterson JL,
     Shott S
5380 Maher C,     Surgical management of pelvic organ prolapse The Cochrane Library
     Feiner B,    in women (Review)                            2010;5
     Baessler K,
     Glazener CMA

5381 Marcus-Braun     Mesh removal following transvaginal mesh     Int Urogynecol J
     N, von           placement: A case series of 104 operations   2010;21:423-430
     Theobald P
5382 Muffly TM,       Insertion and Removal of Vaginal Mesh for    Clinical Obstetrics and
     Barber MD        Pelvic Organ Prolapse                        Gynecology 2010;53(1): 99-
                                                                   114




                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     256
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 403 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                      Journal Citation        Stipulation Offered Admitted Refused
No.
5383 Nieminen K,      Outcomes after anterior vaginal wall repair      Am J Obstet Gynecol
     Hiltunen R,      with mesh: a randomized, controlled trial with   2010;203:235e1-235e8
     Takal T,         a 3 year follow-up
     Heiskanen E,
     Merikari M,
     Niemi K,
     Heinonen PK
5384 Nosseir S, et al Safety and Efficacy of the Solyx Single-    Female Pelvic Medicine &
                      Incision Sling System (Abstract Only)       Reconstructive Surgery
                                                                  2010;16(5, Suppl. 2):S110-
                                                                  S111
5385 Rosenblatt P, Evaluation of Force Required to Remove Two Joint Annual Meeting of the
     Shapiro A,    Different, Trocar-Less Pelvic Floor Repair Kit International Continence
     Goddard J     Mesh Legs from the Sacrospious (sic)           Society (ICS) and
                   Ligaments in a Cadaver Model (Abstract only) International
                                                                  Urogynecological
                                                                  Association (IUGA) Annual
                                                                  Congress August 23-27,
                                                                  2010
5386 Songara RK et Need for Harmonization of Labeling of          J Adv Pharm Technol Res
     al            Medical Devices: A Review                      2010; 1(2):127-
                                                                  144
5387 Steinberg BJ, Non-Oral Poster 37: One-year Anatomic and      Female Pelvic Medicine &
     Echols KT,    Quality of Life Outcomes Following the         Reconstructive Surgery
     Caraballo R,  Anterior Pinnacle Lift Kid Procedure for the   2010;16(2, Supplement):
     Sastry D,     Treatment of Pelvic Organ Prolapse (Abstract S32
     Glowacki CA, only)
     Holzberg AS




                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     257
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 404 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                      Journal Citation           Stipulation Offered Admitted Refused
No.
5388 Wilson C,         Short-Term Efficacy of a Transobturator Sling   MAAUA 68th Annual
       Johnson C,      in Women Veterans with a History of Sexual      Meeting Abstracts 2010
       Habibi J, et al Trauma (Abstract only)
5389   Abdel-Fattah Single-Incision Mini-Slings Versus Standard        European Urology
       M, Ford JA,     Midurethral Slings in Surgical management of    2011;60:468-480
       Lim CP,         Female Stress Urinary Incontinence: A Meta-
       Madhuvrata P Analysis of Effectiveness and Complications
5390   Ahuja S,        Bowel cancer and previous mesh surgery          Gynecol Surg 2011;8:217-
       Chappatte O,                                                    221
       Thomas M,
       Cook A
5391   Al-Omary I,     Long Term Patient Satisfaction After            Int Urogynecol J 2011;22
       Atalla RK       Suburethral Sling Operation for Stress          (Suppl 3): S1769-S2008
                       Incontinence (Abstract only)
5392   Altman D,       Anterior colporrhaphy versus transvaginal       N Engl J Med
       Vayrynen T,     mesh for pelvic-organ prolapse                  2011;364:1826-1836
       Engh ME,
       Aelson S,
       Falconer C
5393   Cameron AP, The treatment of female stress urinary              Open Access Journal of
       Haraway AMN incontinence: an evidence-based review              Urology 2011;3:109-120

5394   Committee on Committee Opinion 513: Vaginal Placement of The American College of
       Gynecologic Synthetic Mesh for Pelvic Organ Prolapse     Obstetricians and
       Practice                                                 Gynecologists 2011;513:1-6




                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     258
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 405 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                       Journal Citation            Stipulation Offered Admitted Refused
No.
5395 de Tayrac R,       Presentation Number 091: Analysis of       Int Urogynecol J 2011;22
       Gaillet S,       Learning Curve of Bilateral Anterior       (Supplement 1):S90
       Faillie JL,      Sacrospinous Ligament Suspension with Mesh
       Boileau L,       (Abstract only)
       Triopon G,
       Costa P, et al
5396   Groutz A,        Ten-Year Subjective Outcome Results of the        Journal of Minimally
       Rosen G,         Retropubic Tension-Free Vaginal Tape for          Invasive Gynecology
       Cohen A,         Treatment of Stress Urinary Incontinence          2011;18:726-729
       Gold R,
       Lessing JB,
       Gordon D
5397   Hamer MA,        Short term results of a prospective randomized Int J Urogynecol
       Larsson PG,      evaluator blinded multicenter study comparing 2011;22:781-787
       Teleman P,       TVT and TVT-Secur
       Eten-
       Bergqvist,
       Petersonn J
5398   Hogston P,       Single Surgeon Experience with 125 Trans-         Int Urogynecol J 2011; 22
       Edwards D        Obturator Sling Procedures (Abstract only)        (Suppl 3): S1769- S2008
5399   Huang WC,        Outcome of transvaginal pelvic reconstructive     Int Urogynecol J
       Lin TY, Lau      surgery with Prolift after a median of 2 years’   2011;22:197-203
       HH,              follow-up
       Chen SS,
       Hsieh CH, Su
       TH




                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        259
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 406 of
                                                             424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                     Journal Citation             Stipulation Offered Admitted Refused
No.
5400 Letouzey V,    Ultrasonographic Scan Evaluation of Synthetic    Journal of Minimally
     Mousty E,      Mesh used for Vaginal Cystocele Repair           Invasive Gynecology
     Huberland S, Comparing Four Arms Trans Obturator                2011;18:S55
     Pouget O,      Techniques to Anterior Bilateral Sacro Spinous
     Mares P, et al Ligament and Arcus Tendinous Suspension
                    (Abstract only)
5401 Long CY, Hsu Comparison of clinical outcome and                 Int Urogynecol J
     CS, Jang MY, urodynamic findings using “Perigee and/or          2011;22:233-239
     Liu CM,        Apogee” versus “Prolift anterior and/or
     Chiang PH,     posterior” system devices for the treatment of
     Tsai EM        pelvic organ prolapse
5402 Magee G,       Comparison of Outcomes Between Different         The Journal of Urology
     Subramanian Sub-Urethral Sling Procedures for Female            2011;185 (4S): e407
     D, et al       Stress Urinary Incontinence: Analysis from a
                    Hospital Database (Abstract only)
5403 Menefee SA, Colporrhaphy Compared With Mesh or Graft-           Obstet Gynecol
     Dyer KY,       Reinforced Vaginal Paravaginal Repair for        2011;118:1337-1344
     Lukacz ES,     Anterior Vaginal Wall Prolapse. A
     Simsiman AJ, Randomized Controlled Trial
     Luber KM,
     Nguyen JN
5404 Ricci L,       Presentation Number 048: Treatment of            Int Urogynecol J
     Baccichet R, Recurrent Vaginal Prolapse with the Pinnacle       2011;22(Supplement 1): S51
     Sommacal A, Pelvic Floor Repair Kit (Abstract only)
     Brusati V,
     Meschia M,
     Spreafico L
5405 Salamon CG, Non-Oral Poster 57: One-Year Outcomes on            Female Pelvic Medicine &
     et al          Vaginal Mesh With Sacrospinous Ligament          Reconstructive Surgery
                    Attachment Through the Anterior Approach         2011;17(2,
                    (Abstract only)                                  Supplement 1): S35
                                                  PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                   260
                      Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 407 of
                                                            424
                                   KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                   CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                     Journal Citation             Stipulation Offered Admitted Refused
No.
5406 Teo R, Moran    Randomized trial of tension-free vaginal tape J Urol 2011;185:1350-
       P, Mayne C,   and tension-free vaginal tape-transobturator for 1355
       Tincello D    urodynamic stress incontinence in women

5407 Vollebregt A,   Primary surgical repair of anterior vaginal     BJOG 2011;118:1518-
     Fischer K,      prolapse: a randomised trial comparing          1527
     Gietelink D,    anatomical and functional outcome between
     van der Vaart   anterior colporrhaphy and trocar-guided
     CH              transobturator anterior mesh
5408 Withagen MI,    Trocar-guided mesh compared with                Obstet Gynecol
     Milani AL,      conventional vaginal repair in recurrent        2011;117:242-250
     den Boom J,     prolapse
     Vervest HA,
     Vierhout ME
5409 Yang C, Jones   Anchor Extraction Forces for Single- Incision   Female Pelvic Medicine
     L, Kocjancic    Slings: Strength Comparison in a Rabbit         and Reconstructive Surgery
     E, Kobak WH     Model (Abstract only)                           2011;17(Suppl 2): S92

5410                 CR Investigates: Dangerous medical devices.     ConsumerReports.org, May
                     Most medical implants have never been tested    2012
                     for safety
5411 Auzin M,        Bladder polyps following Avaulta anterior       Int Urogynecol J
     Teune TM,       mesh vaginal wall repair                        2012;23:1797-1799
     Hogewoning
     CJA
5412 Barber MD,      Developing the AUGS PFD Outcomes Registry American Urogynecologic
     Iglesia C                                                    Society 2012
5413 Bondili A,      Medium-term effects of a monofilament        J Obstet Gynaecol
     Deguara C,      polypropylene mesh for pelvic organ prolapse 2012;32:285-290
     Cooper J        and sexual function symptoms


                                                   PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                    261
                       Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 408 of
                                                             424
                                    KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                    CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                     Journal Citation            Stipulation Offered Admitted Refused
No.
5414 Brouard KJ,     High number of complications following          Presentation 104, 37th
       Jeffery S     insertion of the Pinnacle Pelvic Floor Repair   Annual Meeting of the
                     Kit: A cause for concern                        International
                                                                     Urogynecologic
                                                                     Association 2012
5415   Costa P        Safety and Efficacy of the Transobturator      Obtryx/Advantage
                      Obtryx Sling and Retropubic Advantage Mid-     eRegistry Manuscript 2012
                      Urethral Sling for the Treatment of Stress
                      Urinary Incontinence
                      –Manuscript Draft--
5416   El-Nazer MA, Anterior colporrhaphy versus repair with mesh Arch Gynecol Obstet
       Gomaa IA,      for anterior vaginal wall prolapse: a        2012;286:965-972
       Madkour        comparative clinical study
       WAI, Swidan
       KH, El- Etriby
       MA
5417   Kohli N        Controversies in utilization of transvaginal Curr Opin Obstet Gynecol
                      mesh                                         2012;24:337-
                                                                   342. DOI
                                                                   10.1097/GCO.0b013e
                                                                   328357a1ad
5418   Lapitan MCM, Open retropubic colposuspension for urinary    2012. The Cochrane
       Cody JD        incontinence in women (Review)               Collaboration.
                                                                   Published by JohnWiley &
                                                                   Sons, Ltd
5419   Li B, Zhu L,   Long-term Outcomes of the Tension- Free      Journal of Minimally
       Lang J, Fan R, Vaginal Tape Procedure for Female Stress     Invasive Gynecology
       Xu T           Urinary Incontinence: 7-Year Follow-up in    2012;19:201-205
                      China



                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     262
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 409 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                     Journal Citation               Stipulation Offered Admitted Refused
No.
5420 May J,            Outcome of Obtryx Transobturator Sling for      International Journal of
       Stanczuk GA, Stress Incontinence in Scottish Women (Poster Gynecology & Obstetrics
       Grieve R,       Presentation Abstract only)                     2012;11953:S531- S867
       Elbashir A
5421   Moore RD,       Comparison of vaginal mesh extrusion rates      Int Urogynecol J
       Lukban JC       between lightweight type I polypropylene mesh 2012;23(10):1379-86. DOI
                       versus heaver mesh in the treatment of pelvic 10.1007/s00192- 12-1744-9
                       organ prolapse
5422   Muffly et al    Interventional Radiologic Treatment of Pelvic Obstetrics & Gynecology
                       Hemorrhage After Placement of Mesh for          2012;119:459-62
                       Reconstructive Pelvic Surgery
5423   Nezhat FR, et Robotic-Assisted Laparoscopic Transection         Obstetrics & Gynecology
       al              and Repair of an Obturator Nerve During         2012;119:462-4
                       Pelvic Lymphadenectomy for Endometrial
                       Cancer
5424   Ortega-         Surgical complications with synthetic materials Urinary Incontinence
       Castillo V,                                                     Alhasso A, ed. InTech, 2012
       Neri-Ruiz ES
5425   Rivaux G, et al Utero-vaginal suspension using a bilateral      Progrès en urologie
                       vaginal anterior sacrospinous fixation with     2012;22:1077-1083
                       mesh. Preliminary results (original article in
                       French, translated to English)
5426   Rosenblatt P, Multi-center retrospective clinical evaluation    Female Pelvic Med Reconst
       Davies MF,      of the long term outcomes following pelvic      Surg 2012;18
       Williams F,     organ prolapse repair using Pinnacle PFR kit    (8, Suppl 1):S153.
       Johnson S       (Anterior Apical) (Abstract only)               Poster 122
5427   Shepherd JP, Uniaxial Biomechanical Properties of 7             Int Urogynecol J
       et al           Different Vaginally Implanted Meshes for        2012;23(5):613-620. DOI
                       Pelvic Organ Prolapse                           10.1007/s00192- 011-1616-
                                                                       8


                                                    PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                     263
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 410 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author           Description                                      Journal Citation            Stipulation Offered Admitted Refused
No.
5428 Slack M et al   A standardized description of graft- containing   Int Urogynecol J 2012;DOI
                     meshes and recommended steps before the           10.1007: s00192-012-1678-
                     introduction of medical devices for prolapse      2
                     surgery (data presented at 2nd IUGA Grafts
                     Roundtable June 2010)
5429 Tipton A, et al Uphold Vaginal Support System in the              Female Pelvic Medicine &
                     Surgical Management of Pelvic Organ Prolapse      Reconstructive Surgery;
                     (Abstract only)                                   2012: 8
                                                                       (Suppl. 1), Presentation
                                                                       Number: Poster 229
5430 Alperin M,       Two-year outcomes after vaginal prolapse         Female Pelvic Med Reconst
     Ellison R,       reconstruction with mesh pelvic floor repair     Surg 2013;19:72-78
     Meyn L,          system
     Frankman E,
     Zyczynski HM
5431 American         Guidelines for privileging and credentialing   Female Pelvic Med
     Urogynecologi    physicians for sacrocolpopexy for pelvic organ Reconstr Surg 2013;19:62-
     c Society’s      prolapse                                       65
     Guidelines
     Development
     Committee
5432 Asicioglu O,     A 5-year follow-up study comparing Burch          International Journal of
     Gungorduk K,     colposuspension and transobturator tape for the Gynecology and Obstetrics
     et al            surgical treatment of stress urinary incontinence 2013.http://dx.doi.org/
                                                                        10.1016/j.ijgo.2013.09
                                                                        .026




                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      264
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 411 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                    Journal Citation              Stipulation Offered Admitted Refused
No.
5433 Birolini C,       Mesh cancer: long-term mesh wall infection     Hernia, published online 19
       Minossi JG,     leading to squamous-cell carcinoma of the      April 2013
       Lima CF,        abdominal wall.
       Utiyama EM,
       Rassian S
5434   Bugge C,        Pessaries (mechanical devices) for pelvic organ The Cochrane Library
       Adams EJ,       prolapse in women (Review)                      2013;Issue 2
       Gopinath D,
       Reid F
5435   Cao Q, Chen     Long-term treatment outcomes of transvaginal Australian and New
       YS, Ding JX,    mesh surgery versus anterior-posterior       Zealand J Obstet Gynaecol
       Hu CD, Feng     colporrhaphy for pelvic organ prolapse       2013;53:79-
       WW, Hu WG,                                                   85
       et al
5436   Clemons JL,     Impact of the 2011 FDA Transvaginal Mesh       Female Pelvic Medicine &
       Weinstein M,    Safety Update on AUGS Members’ Use of          Reconstructive Surgery,
       Guess MK,       Synthetic Mesh and Biologic Grafts in Pelvic   Volume 19,
       Alperin M,      Reconstructive Surgery                         Number 4,
       Moalli P,                                                      July/August 2013
       Gregory WT,
       Lukacz ES,
       Sung VW,
       Chen BH,
       Bradley CS
5437   Ellington DR,   Review Article: The Role of Vaginal Mesh       Obstetrics and Gynecology
       Richter HE      Procedures in Pelvic Organ Prolapse Surgery in International 2013;
                       View of Complication Risk                      Article ID 356960




                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      265
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 412 of
                                                                424
                                       KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                       CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author          Description                                         Journal Citation             Stipulation Offered Admitted Refused
No.
5438 Evans JM, et al Native Tissue Suture Repair vs. Mesh                Int Urogynecol J 2013; 24
                        Augmented Vaginal Repair for Primary and         (Suppl 1):S136-137
                        Recurrent Pelvic Organ Prolapse: Long Term
                        Outcomes and Complications (Abstract only)
5439   Gomelsky A,      Are Recurrence Rates for “Traditional”           Curr Urol Rep 2013
       Vince R          Transvaginal Prolapse Repairs Really that
                        High? What Does the Evidence Show?
5440   Jeffery ST,      High risk of complications with a single         Int Urogynecol J 2013. DOI
       Brouard K        incision pelvic floor repair kit: results of a   10.1007/s00192- 013-2156-
                        retrospective case series                        1
5441   Khandwala S      Transvaginal Mesh Surgery for Pelvic Organ       Female Pelvic Med
                        Prolapse: One-Year Outcome Analysis              Reconstr Surg 2013;19:84-
                                                                         89
5442 Lee D, Dillon      Transvaginal Mesh Kits—How “Serious” Are         Urology 2013;81:43-
     B, Lemack G,       the Complications and Are They Reversible?       49.
     Gomelsky A,
     Zimmern P
5443 Meschia M,         Single incision mid-urethral slings: impact of
                                                                    European Journal of
     Rossi G, et al     obesity on outcomes                         Obstetrics & Gynecology
                                                                    and Reproductive Biology
                                                                    2013;170:571-574
5444 Mischinger J, Different surgical approaches for stress urinary Minerva Ginecol
     Amend B, et al incontinence in women                           2013;65:21-8

5445   Moroni RM,       Perineal hernia extruding into the labium majus Int Urogynecol J 2013
       Magnani PS,      after multiple surgeries for pelvic organ
       Candido-dos-     prolapse
       Reis FJ, Brito
       LGO



                                                       PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                        266
                             Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 413 of
                                                                   424
                                          KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                          CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author                Description                                        Journal Citation            Stipulation Offered Admitted Refused
No.
5446 Nilsson CG,           Seventeen years’ follow-up of the tension-free Int Urogynecol J 2013. DOI
       Palva K,            vaginal tape procedure for female stress urinary 10.1007/s00192- 013-2090-
       Aarnio R,           incontinence                                     2
       Morcos E,
       Falconer C
5447   Pushkar DY,         Necrotising fasciitis after hysterectomy and       Int Urogynecol J 2013
       Vasilchenki         concomitant transvaginal mesh repair in a
       MI, Kasyan          patient with pelvic organ prolapse
       GR
5448   Sahin AF,           Vaginocutaneous fistula and inguinal abcess        Archivo Italiano di
       Ilbey YO,           [sic] presented 6 years after tension-free         Urologia e Andrologia
       Sahin N             vaginal tape sling                                 2013;85:104-106
5449   Smith PP,           Comparison of single-incision mid- urethral        Journal of Clinical
       Dhillon RK,         tape (Ophira) and Transobturator tape (Obtryx)     Medicine and Research
       Baptiste M,         sub- urethral sling procedures for female stress   2013;5(5):58-61 DOI
       Arunkalaivana       urinary incontinence                               10.5897/JCMR12.023
       n AS                                                                   1
5450   Standorf EJ,        Elevate Anterior/Apical: 12-Month Data             Female Pelvic Med
       Moore RD,           Showing Safety and Efficacy in Surgical            Reconstr Surg 2013;19:79-
       Roovers JP,         Treatment of Pelvic Organ Prolapse                 83
       Courtieu C,
       Lukban JC,
       Bataller E, et al

5451   Thakur R,      Transvaginal mesh procedures for prolapse,              Gynecology 2013. DOI
       Mally J, Karki analyzing its outcome rates and complications-          10.7243/2052- 6210-1-4
       S, Nijamudin, literature review                                        http://www.hoajonline.
       Jun WY, et al                                                          com/journals/ pdf/2052-
                                                                              6210-1-4.pdf



                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           267
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 414 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author      Description                                            Journal Citation              Stipulation Offered Admitted Refused
No.
5452 Wang FM, He Prospective study of transobturator mesh kit           Arch Gynecol Obstet 2013
       CN, Song YF    (Prolift) in pelvic reconstructive surgery with
                      vaginal hysterectomy after 3 years’ follow-up
5453   Zhu L, Sun Z, Modified laparoscopic sacrocolpopexy with          Int J Gynecol Obstet 2013.
       Mei Y, Li B, mesh for severe pelvic organ prolapse               http://dx.doi.org/10.10 16/
       Lim X, Lang J                                                    j.ijgo.2012.11.016
5454                  Clinical trial results inconsistently reported    Medicalxpress.com April 1,
                      among journals, government website                2014
5455                  Discrepancies between trial results reported on   Medicalxpress.com March
                      clinical trial registry and in journals           11, 2014
5456                  Health Canada Warns of Serious, Life-Altering     NewsInferno.com, May 14,
                      Complications Associated with Transvaginal        2014
                      Mesh
5457   Bendavid R,    Mesh-Related SIN Syndrome. A Surreptitious        International Journal of
       Lou W, Koch Irreversible Neuralgia and Its                       Clinical Medicine, 2014, 5,
       A, Iakovlev V Morphologic Background in the Etiology of          799-810
                      Post-Herniorrhaphy Pain
5458   Dunn GE,       Changed women: The long-term impact of            Female Pelvic Med
       Hansen BL,     vaginal mesh complications                        Reconstr Surg 2014;20:131-
       Egger MJ,                                                        136
       Nygaard I,
       Sanchez-
       Birkhead AC,
       Hsu Y, Clark L

5459   Hansen BL,      Long-term follow-up of treatment for synthetic Female Pelvic Reconstr
       Dunn GE,        mesh complications.                            Surg 2014;20:136-130
       Norton P, hsu
       Y, Nygaard



                                                     PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                      268
                          Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 415 of
                                                                424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author             Description                                        Journal Citation              Stipulation Offered Admitted Refused
No.
5460 Hassan, MF,     Treatment success of transobturator tape              Open Journal of Obstetrics
       El-Tohamy O, compared with tension free vaginal tape for            and Gynecology, 2014, 4,
       Kamel M       stress urinary incontinence at 24 months: A           169-175
                     randomized controlled trial
5461   Hou JC,       Outcome of trans-vaginal mesh and tape                J Urol 2014; pre-
       Alhalabi F,   removed for pain only.                                publication accepted 7
       Lemack GE,                                                          April 2014
       Zemmern PE
5462   Iakovlev V,   In Vivo Degradation of Surgical Polypropylene         Virchows Arch (2014)
       Guelcher S,   Meshes: A Finding Overlooked for Decades              465 (Suppl 1):S1– S379
       Bendavid R
5463   Iakovlev V    Explanted surgical meshes: what pathologist           Virchows Arch (2014)
                     and industry failed to do for 50 years                465 (Suppl 1):S1– S379
5464   Mostafa A,    Single-Incision Mini-Slings Versus Standard           European Urology
       Lim CP, et al Midurethral Slings in Surgical Management of          2014;65:402-427
                     Female Stress Urinary Incontinence: An
                     Updated Systematic Review and Meta-analysis
                     of Effectiveness and Complications
5465 E. M. Sadek, A. Synthesis and evaluation of some fatty esters as      Journal of Chemical
     M. Motawie, A. plasticizers and fungicides for poly(vinyl acetate)    Technology and
     M. Hassan, E.   emulsion                                              Biotechnology. 1995, 63(2),
     A. Gad.                                                               160-164

5466 Frank P.           Epoxy Fatty Acid Ester Plasticizers: Preperation   Journal of the American Oil
     Greenspan ,        and Properties                                     Chemists Society, 1956, 33
     Ralph J. Gall                                                         (9), 391-394
5467 Frank P.           Epoxy Fatty Acid Ester Plasticizers                Ind. Eng. Chem., 1953, 45
     Greenspan ,                                                           (12), pp 2722-2726
     Ralph J. Gall




                                                         PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                          269
                        Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 416 of
                                                              424
                                     KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                     CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author       Description                                        Journal Citation              Stipulation Offered Admitted Refused
No.
5468 GM Brown and New Method for the characterization of domain      Polymer Vol. 38 No. 15, pp.
     JH Butler    morphology of polymer blends using ruthenium       3937-3945, 1997
                  tetroxide staining and low voltage scanning
                  electron microscopy (LVSEM)
5469              Hong, S.; Bushelman, A.A.; MacKnight, W.J.;
                  Gido, S.P.; Lohse, D.J.; Fetters, L.J. "Morphology
                  of semicrystalline block copolymers: polyethylene-
                  b-atactic-polypropylene." Polymer vol. 42 issue 13
                  June, 2001. p. 5909-5914

5470                  I. M. Ward. Mechanical Properties of Solid
                      Polymers 2nd Edition. (New York: John Wiley and
                      Sons, 1983) p.151.
5471                  I. M. Ward. Mechanical Properties of Solid
                      Polymers 2nd Edition. (New York: John Wiley and
                      Sons, 1983) p.174.
5472                  C. Grein. "Toughness of Neat, Rubber Modified
                      and Filled
                      &#946;-Nucleated Polypropylene: From
                      Fundamentals to Applications." In Intrinsic
                      Mobility and Toughness of Polymers II, Advances
                      in Polymer Science volume 188. edited by H. H.
                      Kausch. Springer-Verlag Berlin Heidelberg 2005.

5473                  J. C. W. Chien and C. R. Boss, Polymer reactions.
                      V. Kinetics of autoxidation of polypropylene. J.
                      Polym. Sci., Part A-1, 5, 3091 (1967).




                                                      PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                       270
                Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 417 of
                                                      424
                              KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                              CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author   Description                                            Journal Citation   Stipulation Offered Admitted Refused
No.
5474          K . Z . Gumargalieva , A . Ya . Polishchuk , A . A .
              Adamyan , G . E . Zaikov , and T . I . Vinokurova
              "Chapter 18.
              Biocompatibility and Biodeterioration of
              Polyolefins" Handbook of Polyolefins Edited by
              Cornelia Vasile. CRC Press 2000, Pages 477-492,
              Print ISBN: 978-0-8247-8603-8.
              Reference 19.
5475          J. I. Goldstein, D. E. Newbury, P. Echlin, D. C.
              Joy, A. D. Romig Jr., C. E. Lyman, C. Fiori, E.
              Lifshin. Scanning Electron Microscopy and X-ray
              Microanalysis: A Text for Biologists, Materials
              Scientists, and Geologists 2nd Edition. (New York:
              Plenum Press, 1992) Chapters 5-9.

5476          J. J. Aklonis and W. J. MacKnight. Introduction to
              Polymer Viscoelasticity 2nd Edition. (New York:
              John Wiley and Sons, 1983) pp. 64-65.

5477          J. X. LI, W. L. CHEUNG "Ru04 Staining and
              Lamellar Structure of a- and (3-PP "Journal of
              Applied Polymer Science, Vol. 72, 1529-1538
              (1999)
5478          J.H. Lee, M.L. Ruegg, N.P. Balsara,* Y. Zhu, S.P.
              Gido, R. Krishnamoorti, M. Kim, "Phase Behavior
              of Highly Immiscible Polymer Blends Stabilized by
              Balanced Surfactants," Macromolecules 2003, 36,
              6537-6548.
5479          John S. Trent,' Jerry I. Scheinbeim, and Peter R.
              Couchman "Ruthenium Tetraoxide Staining of
              Polymers for Electron Microscopy"
              Macromolecules 1983,16, 589-598

                                                PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                 271
                         Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 418 of
                                                               424
                                        KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                        CASE NO. 1:20-CV-02656-RM-SKC
Ex   Author            Description                                            Journal Citation                Stipulation Offered Admitted Refused
No.
5480                   Krause et al. Biomechanical properties of raw
                       meshes used in pelvic floor reconstruction. Int
                       Urogynecol J (2008) 19: 1677-
                       1681
5481 M. J. Dykstra     Biological Electron Microscopy: Theory,                New York: Plenum Press,
                       Techniques, and Troubleshooting                        1992) p. 236
5482 Moore RD and      Comparison of vaginal mesh extrusion rates between a   Int Urogynecol J. DOI
     Lukban JC.        lightweight type I polypropylene mesh versus heavier   10.1007/s00192-012-1744-9
                       mesh in the treatment of pelvic organ prolapse

5483 P. J. Flory       Principles of Polymer Chemistry                        Cornell University Presss,
                                                                              Ithaca, 1953, p. 321.
5484 R. J. Young and Introduction to Polymers                                 2nd Edition. (London:
     P. A. Lovell                                                             Chapman & Hall, 1991) p. 294

5485 Shujun Chen,      Oriented lamellar structure and pore formation         Macromolecules 2006, 39,
     Souvik Nandi,     mechanism in CSX-processed porous high-density         2849-2855.
     H. Henning        polyethylene
     Winter*, and
     Samuel
5486 P. Gido*          Subcutaneous Implants of Polypropylene                  J. Biomed. Mater. Res., 10,
                                                                              939 (1976)
5487 T. N. Salthouse   Significance of Cellular Enzyme Activity at            J. Surg. Res., 19, 127 (1975)
     and B. F.         Nonabsorbable Suture Implant Sites: Silk,
     Matlaga           Polyester, and Polypropylene
5488 T. N. Salthouse   Cellular Enzyme Activity at the Polymer- Tissue        J. Biomed. Mater. Res., 10,
                       Interface: A Review                                    197 (1976)




                                                          PLAINTIFFS' EXHIBIT LIST - LITERATURE
                                                                           272
                   Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 419 of
                                                         424
                                KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                                CASE NO. 1:20-CV-02656-RM-SKC
Ex. No.     Date     Description                                   Bates No.                    Stip Offered   Admitted   Refused
                     Katrina Bagwell Chain of Custody Form
     6000   4/3/2014 for Pathology Materials
                     Katrina Bagwell Chain of Custody Form
     6001 9/12/2014 for Pathology Materials
                     Katrina Bagwell Video of Physical
     6002 11/14/2018 Therapy Session

     6003 11/14/2018 Photograph of physical therapy equipment
                     Katrina Bagwell authorization to tape
     6004 11/14/2018 physical therapy session
                     Photographs of needle used for pelvic floor
     6005    11/2018 steroid injections
     6006 12/6/2013 Katrina Bagwell Plaintiff Profile Form
     6007 11/12/2018 Katrina Bagwell Plaintiff Fact Sheet
                     Katrina Bagwell Plaintiff Fact Sheet
     6008 12/4/2018 Deficiency Responses
     6009 4/10/2014 Pathology Report
     6010 9/18/2014 Pathology Report
     6011 4/10/2014 Medical Reords of Dr. Brian Flynn
     6012 9/19/2014 University of Colorado
                     Medical Records of Dr. Brian Flynn;
     6013 10/29/2014 follow up post operation

                                                                   BAGWELLK_CONIFER MEDICAL
     6014             Conifer Medical Center                       CENTER_MEDICAL_000001
                                                                   BAGWELLK_DR_BIBEAU_MEDICAL
     6015             Medical Records of Dr. Christie Bibeau       _000001
                      Medical Records of Dr. Richard L.            BAGWELLK_DR_BRUNDIGE_MEDIC
     6016             Brundige                                     AL_000001
                                                                   BAGWELLK_DR_COWLES_MEDICA
     6017             Medical Records of Dr. Cheryl Cowles         L_000001




                                               PLAINTIFFS' EXHIBIT LIST - CASE SPECIFIC
                                                                  1
             Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 420 of
                                                   424
                           KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                           CASE NO. 1:20-CV-02656-RM-SKC
                                                            BAGWELLK_EVERGREEN
                                                            PHYSICAL
6018             Evergreen Physical Therapy - Billing       THERAPY_BILLING_000001
                                                            BAGWELLK_EVERGREEN
                                                            PHYSICAL
6019             Evergreen Physical Therapy - Medical       THERAPY_MEDICAL_000001
                                                            BAGWELLK_FLYNN_MEDICAL_0000
6020             Medical Records of Dr. Brian Flynn         01

                                                            BAGWELLK_KAISER
6021             Kaiser Permanente                          PERMANENTE_MEDICAL_000001

                                                            BAGWELLK_LUTHERAN MEDICAL
6022             Lutheran Medical Center                    CENTER_MEDICAL_000001
                                                            BAGWELLK_THE PELVIC
                                                            SOLUTIONS
6023             The Pelvic Solutions Center                CENTER_MEDICAL_000001
                                                            BAGWELLK_UNIV OF CO
6024             University of Colorado Hospital            HOSP_MEDICAL_000001
                                                            BAGWELLK_FREEDMAN_MEDICAL
6025             CHPG Primary Care                          _000001
6026             Social Security Disability records
6027             Social Security Disability records Index
                 Social Security Disability Notice of
6028   10/6/2017 Decision
6029             Web Page Printout                          Zipper Deposition Ex. 1
                 Notice of Videotaped Deposition Duces
6030             Tecum of Dr. Ralph Zipper                  Zipper Deposition Ex. 2
                 Rule 26 Expert Report of Ralph Zipper,
6031             MD                                         Zipper Deposition Ex. 3
6032   4/16/2019 Updated Reliance List of Ralph Zipper      Zipper Deposition Ex. 4

                                                            Zipper Deposition E. 5;
6033   5/16/2011 Kaiser Permanente Colorado                 BAGWELLK_PLTF_000229 - 000230

                                           PLAINTIFFS' EXHIBIT LIST - CASE SPECIFIC
                                                              2
             Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 421 of
                                                   424
                           KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                           CASE NO. 1:20-CV-02656-RM-SKC
6034             Thumb Drive                                   Zipper Deposition Ex. 6
                 Medical Examination Report of Katrina
6035   2/11/2019 Bagwell
6036   2/11/2019 MicroGen Diagnostics Urine Screening
                 Notice to take deposition of James Rice,
6037             M.D.                                          Rice Deposition Ex. 1

6038             7-page CV for James Phillip Rice, M.D.        Rice Deposition Ex. 2
                 Highlighted records that were highlighted
6039             by Dr. Rice                                   Rice Deposition Ex. 3
                 1-page billing invoice from Dr. Rice, dated
6040   4/17/2019 4/17/19, Invoice #2085                        Rice Deposition Ex. 4
6041             Updated billing for Dr. Rice                  Rice Deposition Ex. 5
                 25-page "Expert report and opinions by
6042             James Rice, M.D.                              Rice Deposition Ex. 6
6043             Updated expert witness list                   Rice Deposition Ex. 7
                 Dr. James Rice - Materials Reviewed and
6044             Considered.                               Rice Deposition Ex. 8
                                                           Rice Deposition Ex. 9;
                                                           BAGWELLK_DR_COWLES_MEDICA
                1-page medical record with Dr. Cowles,     L_
6045 10/21/2008 dated 10/21/08                             000007
                                                           Rice Deposition Ex. 10;
                                                           BAGWELLK_LUTHERAN
                                                           MEDICALCENTER_MEDICAL_000008
6046            3-page operative note for November  2009   -10
                                                           Rice Deposition Ex. 11;
                3-page April 10, 2014 operative report     BAGWELL_UNIV OF CO
6047            from Dr. Flynn                             HOSP_MEDICAL_000056-58
                                                           Rice Deposition Ex. 12;
                1-page medical record of Dr. Cowles, dated BAGWELLK_DR_COWLES_MEDICA
6048            12/29/09                                   L_000002




                                           PLAINTIFFS' EXHIBIT LIST - CASE SPECIFIC
                                                              3
            Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 422 of
                                                  424
                           KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                           CASE NO. 1:20-CV-02656-RM-SKC
                                                               Rice Deposition Ex. 13;
                   2-page operative report of Dr. Flynn, dated BAGWELL_UNIV OF CO
6049               9/19/14                                     HOSP_MEDICAL_000182-183
                   2-page pathology report from September
6050               2014 regarding Ms. Bagwell                  Rice Deposition Ex. 14

6051               2-page pathology report dated April of 2014 Rice Deposition Ex. 15
6052               Amended notice of Deposition                KBagwell Deposition Ex. 1
                                                               KBagwell Deposition Ex. 2;
6053               Boston Scientific Brochure                  BSCM15800019847-19854
6054               Two photographs                             KBagwell Deposition Ex. 3
6055               Letters from Family Members                 KBagwell Deposition Ex. 4
6056               Receipts                                    KBagwell Deposition Ex. 5
6057               Thumb Drive                                 KBagwell Deposition Ex. 6
6058               Evergreen Physical Therapy papers           KBagwell Deposition Ex. 7
6059               Medical, billing, personal records          KBagwell Deposition Ex. 8
                                                               KBagwell Deposition Ex. 9;
                                                               BAGWELLK_LUTHERAN
                                                               MEDICALCENTER_MEDICAL_000205
6060 11/18/2009    November 18, 2009 Patient Consent Forms -206
6061 12/3/2018     December 3, 2018 Plaintiff Fact Sheet       KBagwell Deposition Ex. 10
                   December 3, 2018 Updated Plaintiff Fact
6062   12/3/2018   Sheet                                       KBagwell Deposition Ex. 11
                   Photograph of Devices used by Plaintiff to
6063               Alleviate Pain                              KBagwell Deposition Ex. 12
6064               Notice of Deposition                        LBagwell Deposition Ex. 1
6065               Amended Notice of Deposition                Flynn Deposition Ex. 1
                                                               Flynn Deposition Ex. 2;
                                                               BAGWELLK_FLYNN_MEDICAL_0000
6066               Medical Records for Katrina Bagwell         01-392
6067   4/10/2014   April 10, 2014 Operative Note               Flynn Deposition Ex. 3
6068   9/18/2014   September 18, 2014 Operative Note           Flynn Deposition Ex. 4




                                         PLAINTIFFS' EXHIBIT LIST - CASE SPECIFIC
                                                            4
             Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 423 of
                                                   424
                           KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                           CASE NO. 1:20-CV-02656-RM-SKC
                                                          Flynn Deposition Ex. 5;
                                                          BAGWELLK_FLYNN_MEDICAL_0000
6069   2/14/2014 February 14, 2014 Office Visit Notes     41-58
                                                          Flynn Deposition Ex. 6;
                                                          BAGWELLK_UNIV OF CO
6070             Aril 10, 2014 Medications - All Orders   HOSP_MEDICAL_000086-91
                                                          Flynn Deposition Ex. 7;
                                                          BAGWELLK_FLYNN_MEDICAL_0001
6071   5/14/2014 May 14, 2014 Postop Office Visit         10-126
                                                          Flynn Deposition Ex. 8;
                                                          BAGWELLK_UNIV OF CO
6072   9/23/2014 September 23, 2014 Discharge Summary     HOSP_MEDICAL_000166-170
                                                          Flynn Deposition Ex. 9;
                                                          BAGWELLK_UNIV OF CO
6073   9/18/2014 September 18, 2014 Lab Results           HOSP_MEDICAL_000220
                                                          Flynn Deposition Ex. 10;
                                                          BAGWELLK_FLYNN_MEDICAL_0002
6074 10/20/2014 October 20, 2014 Postop Visit Notes       44-263
                                                          Flynn Deposition Ex. 11;
                                                          BAGWELLK_FLYNN_MEDICAL_0002
6075 12/15/2014 December 15, 2014 Office Visit Notes      64-278
                                                          Flynn Deposition Ex. 12;
                                                          BAGWELLK_FLYNN_MEDICAL_0002
6076   3/11/2014 March 11, 2014 Office Visit Notes        79-297
                                                          Flynn Deposition Ex. 13;
                                                          BAGWELLK_FLYNN_MEDICAL_0003
6077   4/27/2018 April 27, 2018 Office Visit Notes        55-392
6078             Curriculum Vitae                         Flynn Deposition Ex. 14
6079             Invoice for Deposition                   Flynn Deposition Ex. 15
6080             Amended Notice of Deposition             Flynn Deposition Ex. 16
6081    6/3/2018 Jimmy Mays Expert Report
6082             Jimmy Mays CV
6083             Jimmy Mays Reliance List
6084             Jimmy Mays Testimony History

                                          PLAINTIFFS' EXHIBIT LIST - CASE SPECIFIC
                                                             5
            Case 1:20-cv-02656-RM-SKC Document 96-3 Filed 02/05/21 USDC Colorado Page 424 of
                                                  424
                         KATRINA and LUKE BAGWELL V. BOSTON SCIENTIFIC CORPORATION
                                         CASE NO. 1:20-CV-02656-RM-SKC
6085 11/10/2014 Peggy Pence Expert Report
6086            Peggy Pence Professional Summary
6087            Peggy Pence Reliance List
6088            Peggy Pence Literature Review
6089   6/4/2018 Bruce Rosenzweig Expert Report
6090            Bruce Rosenzweig CV
6091            Bruce Rosenzweig Reliance List
6092            Bruce Rosenzweig Testimony History
6093 11/10/2014 Dionysios Veronikis Expert Report
6094            Dionysios Veronikis CV
6095            Dionysios Veronikis Reliance List
6096            Dionysios Veronikis Testimony History
6097 2/22/2019 Ralph Zipper Expert Report
6098            Ralph Zipper CV
6099            Ralph Zipper Reliance List
6100 4/16/2019 Ralph Zipper Updated Reliance List
6101            Ralp Zipper Testimony History




                                        PLAINTIFFS' EXHIBIT LIST - CASE SPECIFIC
                                                           6
